Exhibit 10.2

EXECUTION VERSION

 

 

TERM CREDIT AGREEMENT

dated as of

August 21, 2015,

among

ASCENA RETAIL GROUP, INC.,

as Parent Borrower

ANNTAYLOR RETAIL, INC.,

as Subsidiary Borrower

The LENDERS Party Hereto

and

GOLDMAN SACHS BANK USA,

as Administrative Agent

 

 

GOLDMAN SACHS BANK USA and

GUGGENHEIM SECURITIES, LLC,

as Joint Book Runners and Joint Lead Arrangers

GUGGENHEIM SECURITIES, LLC,

as Syndication Agent

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

             Page   ARTICLE I    Definitions   

SECTION 1.01.

    Defined Terms      1   

SECTION 1.02.

    Classification of Loans and Borrowings      40   

SECTION 1.03.

    Terms Generally      40   

SECTION 1.04.

    Accounting Terms; GAAP      41   

SECTION 1.05.

    Effectuation of Transactions      41   

SECTION 1.06.

    Classification of Actions      42   

SECTION 1.07.

    Limited Condition Acquisition.      42    ARTICLE II    The Credits   

SECTION 2.01.

    Commitments      42   

SECTION 2.02.

    Loans and Borrowings      43   

SECTION 2.03.

    Requests for Borrowings      43   

SECTION 2.04.

    Funding of Borrowings      44   

SECTION 2.05.

    Interest Elections      45   

SECTION 2.06.

    Termination of Commitments      46   

SECTION 2.07.

    Repayment of Loans; Evidence of Debt      46   

SECTION 2.08.

    Amortization of Term Loans      47   

SECTION 2.09.

    Prepayment of Loans      49   

SECTION 2.10.

    Fees      51   

SECTION 2.11.

    Interest      52   

SECTION 2.12.

    Alternate Rate of Interest      52   

SECTION 2.13.

    Increased Costs      53   

SECTION 2.14.

    Break Funding Payments      54   

SECTION 2.15.

    Taxes      55   

SECTION 2.16.

    Payments Generally; Pro Rata Treatment; Sharing of Set-offs      59   

SECTION 2.17.

    Mitigation Obligations; Replacement of Lenders      60   

SECTION 2.18.

    Incremental Term Facilities      61   

SECTION 2.19.

    Extension Offers      64   

SECTION 2.20.

    Joint and Several Liability of the Borrowers.      64    ARTICLE III   
Representations and Warranties   

SECTION 3.01.

    Organization; Powers      66   

SECTION 3.02.

    Authorization; Enforceability; Benefit to Loan Parties      66   

 

i



--------------------------------------------------------------------------------

SECTION 3.03.

    Governmental Approvals; No Conflicts      66   

SECTION 3.04.

    Financial Condition; No Material Adverse Change      67   

SECTION 3.05.

    Properties      68   

SECTION 3.06.

    Litigation and Environmental Matters      68   

SECTION 3.07.

    Compliance with Laws and Agreements      69   

SECTION 3.08.

    Investment Company Status      69   

SECTION 3.09.

    Taxes      69   

SECTION 3.10.

    ERISA; Labor Matters      69   

SECTION 3.11.

    Disclosure      70   

SECTION 3.12.

    Subsidiaries and Joint Ventures      70   

SECTION 3.13.

    Insurance      71   

SECTION 3.14.

    Federal Reserve Regulations      71   

SECTION 3.15.

    Solvency      71   

SECTION 3.16.

    Collateral Matters      72   

SECTION 3.17.

    Use of Proceeds      72    ARTICLE IV    Conditions    ARTICLE V   
Affirmative Covenants   

SECTION 5.01.

    Financial Statements and Other Information      75   

SECTION 5.02.

    Notices of Material Events      77   

SECTION 5.03.

    Additional Subsidiaries      77   

SECTION 5.04.

    Information Regarding Collateral      78   

SECTION 5.05.

    Existence; Conduct of Business      78   

SECTION 5.06.

    Payment of Obligations      78   

SECTION 5.07.

    Maintenance of Properties      79   

SECTION 5.08.

    Insurance      79   

SECTION 5.09.

    Books and Records; Inspection and Rights      79   

SECTION 5.10.

    Compliance with Laws      80   

SECTION 5.11.

    Reserved      80   

SECTION 5.12.

    Maintenance of Ratings      80   

SECTION 5.13.

    Certain Post-Closing Collateral Obligations      80   

SECTION 5.14.

    Reserved      80   

SECTION 5.15.

    Lender Conference Calls      80   

SECTION 5.16.

    Designation of Unrestricted Subsidiaries      80    ARTICLE VI    Negative
Covenants   

SECTION 6.01.

    Indebtedness; Certain Equity Securities      81   

SECTION 6.02.

    Liens      83   

 

ii



--------------------------------------------------------------------------------

SECTION 6.03.

    Fundamental Changes; Business Activities      85   

SECTION 6.04.

    Investments, Loans, Advances, Guarantees and Acquisitions      86   

SECTION 6.05.

    Asset Sales      88   

SECTION 6.06.

    Sale/Leaseback Transactions      89   

SECTION 6.07.

    Swap Agreements      89   

SECTION 6.08.

    Restricted Payments; Certain Payments of Indebtedness      89   

SECTION 6.09.

    Transactions with Affiliates      91   

SECTION 6.10.

    Restrictive Agreements      92   

SECTION 6.11.

    Amendment of Organizational Documents      93   

SECTION 6.12.

    Reserved      93   

SECTION 6.13.

    Accounting Changes      93   

SECTION 6.14.

    Sanctions      93   

SECTION 6.15.

    Anti-Corruption Laws      93    ARTICLE VII    Events of Default   
ARTICLE VIII    The Administrative Agent    ARTICLE IX    Miscellaneous   

SECTION 9.01.

    Notices      101   

SECTION 9.02.

    Waivers; Amendments      103   

SECTION 9.03.

    Expenses; Indemnity; Damage Waiver      105   

SECTION 9.04.

    Successors and Assigns      107   

SECTION 9.05.

    Survival      112   

SECTION 9.06.

    Counterparts; Integration; Effectiveness      112   

SECTION 9.07.

    Severability      113   

SECTION 9.08.

    Right of Setoff      113   

SECTION 9.09.

    Governing Law; Jurisdiction; Consent to Service of Process      113   

SECTION 9.10.

    WAIVER OF JURY TRIAL      114   

SECTION 9.11.

    Headings      114   

SECTION 9.12.

    Confidentiality      114   

SECTION 9.13.

    Several Obligations; Nonreliance; Violation of Law      115   

SECTION 9.14.

    USA Patriot Act Notice      115   

SECTION 9.15.

    Interest Rate Limitation      115   

SECTION 9.16.

    Release of Liens and Guarantees      116   

SECTION 9.17.

    No Fiduciary Relationship      116   

SECTION 9.18.

    Non-Public Information      116   

SECTION 9.19.

    Intercreditor Agreement      117   

 

iii



--------------------------------------------------------------------------------

SCHEDULE:

 

Schedule 2.01

    —       Commitments EXHIBITS:     

Exhibit A

    —       Form of Assignment and Assumption

Exhibit B

    —       Form of Borrowing Request

Exhibit C

    —       Form of Guarantee and Collateral Agreement

Exhibit D

    —       Form of Compliance Certificate

Exhibit E

    —       Form of Interest Election Request

Exhibit F

    —       Form of Perfection Certificate

Exhibit G

    —       Form of Supplemental Perfection Certificate

Exhibit H-1

    —       Form of U.S. Tax Certificate for Non-U.S. Lenders that are not
Partnerships for U.S. Federal Income Tax Purposes

Exhibit H-2

    —       Form of U.S. Tax Certificate for Non-U.S. Lenders that are
Partnerships for U.S. Federal Income Tax Purposes

Exhibit H-3

    —       Form of U.S. Tax Certificate for Non-U.S. Participants that are not
Partnerships for U.S. Federal Income Tax Purposes

Exhibit H-4

    —       Form of U.S. Tax Certificate for Non-U.S. Participants that are
Partnerships for U.S. Federal Income Tax Purposes

Exhibit I

    —       Form of Intercreditor Agreement

Exhibit J

    —       Form of Solvency Certificate

Exhibit K

    —       Form of Junior Lien Intercreditor Agreement

Exhibit L

    —       Form of Pari Passu Lien Intercreditor Agreement

 

iv



--------------------------------------------------------------------------------

TERM CREDIT AGREEMENT dated as of August 21, 2015, among ASCENA RETAIL GROUP,
INC. (the “Parent Borrower”), immediately after consummation of the Acquisition,
ANNTAYLOR RETAIL, INC., a Florida corporation (the “Subsidiary Borrower” and,
together with the Parent Borrower, the “Borrowers” and each, a “Borrower”), the
LENDERS party hereto and GOLDMAN SACHS BANK USA, as Administrative Agent.

The Borrowers (such term and each other capitalized term used herein having the
meaning assigned to it in Article I of this Agreement), the Lenders and the
Administrative Agent have agreed to enter into this Agreement to provide for,
among other things, an extension of credit in the form of Tranche B Term Loans
from the Lenders to the Borrowers in an aggregate principal amount of
$1,800,000,000.

The parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABL Credit Agreement” means the Amended and Restated ABL Credit Agreement,
dated as of August 21, 2015, among the Parent Borrower, the borrowing
subsidiaries party thereto, the other loan parties party thereto, the lenders
party thereto and JPMorgan Chase Bank, N.A., as administrative agent, as
amended, restated, supplemented, modified, renewed, refunded, replaced (whether
at maturity or thereafter) or refinanced from time to time in one or more
agreements (in each case with the same or new agents, lenders or institutional
investors), including any agreement adding or changing the borrower or any
guarantor or extending the maturity thereof or otherwise restructuring all or
any portion of the Indebtedness thereunder or increasing the amount loaned or
issued thereunder or altering the maturity thereof, in each case, to the extent
permitted by the terms of the Intercreditor Agreement.

“ABL Priority Collateral” has the meaning set forth in the Intercreditor
Agreement.

“ABR,” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Alternate Base Rate.

“Acquired Company” means Ann Inc., a Delaware corporation.

“Acquired Company Acquisition Agreement Representations” means such of the
representations made by the Acquired Company in the Acquisition Agreement as are
material to the interests of the Lenders, but only to the extent that the breach
of any such representations results in the Parent Borrower or any of its
affiliates having the right to terminate its obligations under the Acquisition
Agreement (after giving effect to any applicable notice and cure period) or
results in the failure of a condition precedent to the Parent Borrower’s or its
affiliate’s obligation to consummate the Acquisition pursuant to the Acquisition
Agreement.



--------------------------------------------------------------------------------

“Acquisition” means the merger of the Acquired Company into Merger Sub pursuant
to and in accordance with the Acquisition Agreement after which the Acquired
Company will be a direct wholly owned Subsidiary of the Parent Borrower.

“Acquisition Agreement” means the Agreement and Plan of Merger dated as of
May 17, 2015, among the Parent Borrower, Merger Sub and the Acquired Company,
together with the exhibits thereto and the related disclosure letter.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate; provided that, notwithstanding the
foregoing, in the case of the Tranche B Term Loans, the Adjusted LIBO Rate shall
at no time be less than 0.75% per annum.

“Administrative Agent” means GS Bank, in its capacity as administrative agent
hereunder and under the other Loan Documents, and its successors in such
capacity as provided in Article VIII.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly or indirectly Controls or is Controlled by or is under common Control
with the Person specified.

“Agreement” means this Term Credit Agreement, as modified, supplemented, amended
or restated from time to time.

“All-in Yield” means, as to any Indebtedness, the effective interest rate with
respect thereto as reasonably determined by the Administrative Agent in
consultation with the Borrowers taking into account the interest rate, margin,
original issue discount, upfront fees and “LIBOR floors” or “base rate floors”;
provided that (i) original issue discount and upfront fees shall be equated to
interest rate assuming a four-year life to maturity of such Indebtedness,
(ii) customary arrangement, structuring, underwriting, amendment or commitment
fees paid solely to the applicable arrangers or agents with respect to such
Indebtedness shall be excluded and (iii) for the purpose of Section 2.18, if the
“LIBOR floor” or “base rate floor” for the Incremental Term Loans exceeds
75 basis points or 175 basis points, respectively, such excess shall be equated
to interest rate margins for the purpose of this definition.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1% per annum and (c) the Adjusted LIBO
Rate on such day (or if such day is not a Business Day, the immediately
preceding Business Day) for a deposit in dollars with a maturity of one month
plus 1% per annum; provided that, for the avoidance of doubt, the Adjusted LIBO
Rate for any day shall be based on the Screen Rate (or the Interpolated Screen
Rate, as applicable) at approximately 11:00 a.m., London time, on such day for a
deposit in dollars with a maturity of one month. Any change in the Alternate
Base Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or
the Adjusted LIBO Rate shall be effective from and including the effective date
of such change in the Prime Rate, the Federal Funds Effective Rate or the
Adjusted LIBO Rate, respectively. Notwithstanding the foregoing, in the case of
the Tranche B Term Loans, the Alternate Base Rate shall at no time be less than
1.75% per annum.

 

2



--------------------------------------------------------------------------------

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Parent Borrower and its affiliated companies from
time to time concerning or relating to bribery or corruption, including the
United States Foreign Corrupt Practices Act of 1977 and the UK Bribery Act 2010.

“Applicable Rate” means, for any day, (a) with respect to any Tranche B Term
Loan, (i) 4.50% in the case Eurodollar Tranche B Term Loans and (ii) 3.50% in
the case of ABR Tranche B Term Loans, and (b) with respect to any Incremental
Term Loan or Extended Term Loans of any Series, the rate per annum specified in
the Incremental Facility Agreement or Extension Agreement establishing the
Incremental Term Commitments or Extended Term Loans of such Series.

“Approved Fund” means any Person (other than a natural person or a Disqualified
Institution) that is engaged in making, purchasing, holding or investing in
commercial loans and similar extensions of credit in the ordinary course of its
activities and that is administered or managed by (a) a Lender, (b) an Affiliate
of a Lender or (c) an entity or an Affiliate of an entity that administers or
manages a Lender.

“Arrangers” means GS Bank and Guggenheim Securities, LLC, in their capacities as
joint bookrunners and joint lead arrangers for the credit facility established
hereby.

“Asset Sale” has the meaning set forth in Section 6.05.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee, with the consent of any Person whose consent is
required by Section 9.04, and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.

“Auction” has the meaning set forth in Section 9.04(e)(i).

“Auction Manager” means (a) the Administrative Agent or (b) any other financial
institution or advisor employed by the Borrowers (whether or not an Affiliate of
the Administrative Agent) to act as an arranger in connection with any Auction
Procedures pursuant to Section 9.04(e)(i); provided that the Borrowers shall not
designate the Administrative Agent as the Auction Manager without the written
consent of the Administrative Agent (it being understood that the Administrative
Agent shall be under no obligation to agree to act as the Auction Manager);
provided, further, that neither the Parent Borrower nor any of its Affiliates
may act as the Auction Manager.

“Auction Procedures” means the Dutch auction procedures reasonably satisfactory
to the Administrative Agent.

 

3



--------------------------------------------------------------------------------

“Available Amount” means, as of any date of determination, an amount not less
than zero, determined on a cumulative basis equal to, without duplication:

(a) $75,000,000, plus

(b) the Available ECF Amount at such time, plus

(c) the cumulative amount of Net Proceeds received by the Parent Borrower (other
than from a Restricted Subsidiary) from (i) the sale of Equity Interests (other
than Disqualified Stock) of the Parent Borrower after the Effective Date and on
or prior to such time (including upon exercise of warrants or options) and
(ii) Indebtedness of the Parent Borrower or any Restricted Subsidiary issued
following the Effective Date that has been converted into Equity Interests of
the Parent Borrower (other than Disqualified Stock), plus

(d) the Net Proceeds received by the Parent Borrower or any Restricted
Subsidiary from (i) any distribution, dividend or return of capital, in each
case to the extent received in respect of an Investment made pursuant to
Section 6.04(f), (ii) repayment of loans or upon the disposition of any
Investment, in each case to the extent made in respect of any Investment made
pursuant to Section 6.04(f) and (iii) the fair market value of the Investments
by the Parent Borrower and its Restricted Subsidiaries made in any Unrestricted
Subsidiary pursuant to Section 6.04(f) at the time it is redesignated as or
merged into a Restricted Subsidiary in reliance on the Available Amount (in the
case of clauses (ii) and (iii), limited to the original aggregate amount of such
Investments and solely to the extent not applied or required to be applied to
prepay Loans pursuant to Section 2.09), plus

(e) Declined Proceeds, minus

(f) any amount of the Available Amount used to make Investments pursuant to
Section 6.04(f) after the Effective Date and prior to such time, minus

(g) any amount of the Available Amount used to make Restricted Payments pursuant
to Section 6.08(a)(vi) after the Effective Date and prior to such time, minus

(h) any amount of the Available Amount used to make payments in respect of
Indebtedness pursuant to Section 6.08(b)(v) after the Effective Date and prior
to such time, in each case as of such date of determination.

“Available ECF Amount” means, on any date, an amount determined on a cumulative
basis equal to Excess Cash Flow for each year, commencing with the fiscal year
ending July 29, 2017 and ending with the fiscal year of the Parent Borrower most
recently ended prior to the date of determination for which financial statements
and a Compliance Certificate have been delivered pursuant to Section 5.01(c) to
the extent not applied or required to be applied to prepay Loans pursuant to
Section 2.09.

“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States of America.

“Borrowers” has the meaning set forth in the introductory paragraph hereto.

 

4



--------------------------------------------------------------------------------

“Borrowing” means Loans of the same Class and Type made, converted or continued
on the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect.

“Borrowing Request” means a request by the Borrowers for a Borrowing in
accordance with Section 2.03, which shall be, in the case of any such written
request, in the form of Exhibit B or any other form approved by the
Administrative Agent.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

“Canadian Subsidiary” means any Subsidiary that has been formed or is organized
under the laws of Canada or any province or territory thereof.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations shall be the capitalized amount
thereof determined in accordance with GAAP.

“Cash Equivalents” means:

(a) marketable direct obligations issued or unconditionally guaranteed by the
United States Government, the Government of Canada, or the UK government, or
issued by an agency thereof and backed by the full faith and credit of the
United States Government, the Government of Canada, or the UK government, as the
case may be, in each case maturing within two years after the date of
acquisition thereof;

(b) marketable direct obligations issued by any state of the United States of
America or any province of Canada, or any member of the European Union or any
political subdivision of any such state or province or any public
instrumentality thereof, in each case maturing within two years after the date
of acquisition thereof and, at the time of acquisition, having a rating of at
least A by S&P or Moody’s (or, if at any time neither S&P nor Moody’s shall be
rating such obligations, then from such other nationally recognized rating
services acceptable to the Administrative Agent);

(c) commercial paper maturing no more than one year after the date of creation
thereof and, at the time of acquisition, having a rating of at least A-2 or P-2
from either S&P or Moody’s (or, if at any time neither S&P nor Moody’s shall be
rating such obligations, then the highest rating from such other nationally
recognized rating services acceptable to the Administrative Agent);

(d) certificates of deposit or bankers acceptances denominated in US Dollars,
Canadian Dollars, Sterling or Euro and maturing within one year after the date
of

 

5



--------------------------------------------------------------------------------

acquisition thereof issued by any Lender or any other commercial bank organized
under the laws of the United States of America or Canada or any state or
province thereof or the District of Columbia, or the UK, in each case having
combined capital and surplus of not less than $250,000,000 (or the foreign
currency equivalent thereof);

(e) repurchase agreements of the Administrative Agent, any Lender or any other
commercial bank organized under the laws of the United States of America or
Canada or any state or province thereof or the District of Columbia, or the UK,
in each case having combined capital and surplus of not less than $250,000,000
(or the foreign currency equivalent thereof);

(f) overnight investments with the Administrative Agent, any Lender or any other
commercial bank organized under the laws of the United States of America or
Canada or any state or province thereof or the District of Columbia, or the UK,
in each case having combined capital and surplus of not less than $250,000,000
(or the foreign currency equivalent thereof);

(g) other readily marketable instruments issued or sold by the Administrative
Agent, any Lender or any other commercial bank organized under the laws of the
United States of America or Canada or any state or province thereof or the
District of Columbia, or the UK, in each case having combined capital and
surplus of not less than $250,000,000 (or the foreign currency equivalent
thereof);

(h) shares of mutual funds whose investment guidelines restrict 95% of such
funds’ investments to those satisfying the provisions of clauses (a) through
(g) above;

(i) funds invested in brokerage accounts with nationally recognized brokerage
houses or money market accounts; and

(j) in the case of investments by any Foreign Subsidiary or investments made in
a country outside the United States, other customarily utilized high quality
investments in the country where such Foreign Subsidiary is located or in which
such investment is made that would customarily constitute “cash equivalents”.

“CFC” means a “controlled foreign corporation” within the meaning of
Section 957(a) of the Code.

“CFC Holdco” means a Domestic Subsidiary with no material assets other than
equity interests of one or more Foreign Subsidiaries that are CFCs.

“Change in Control” means (a) any transaction (including a merger or
consolidation) the result of which is that any “person” or “group” (within the
meaning of Sections 13(d) and 14(d)(2) of the Exchange Act), other than the
Permitted Investor, becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act) of more than 35% of the total voting power of all
classes of the voting stock of the Parent Borrower or the surviving Person
and/or warrants or options to acquire such voting stock, calculated on a fully
diluted basis, and the percentage of the aggregate voting power represented by
such voting stock owned by such “person” or “group” then or at any time
thereafter exceeds the percentage of the aggregate voting

 

6



--------------------------------------------------------------------------------

power represented by the voting stock of the Parent Borrower or the surviving
Person owned by the Permitted Investor or (b) during any period of 12
consecutive months, a majority of the members of the board of directors or other
equivalent governing body of the Parent Borrower cease to be composed of
individuals (i) who were members of that board or equivalent governing body on
the first day of such period, (ii) whose election or nomination to that board or
equivalent governing body was approved by individuals referred to in clause
(i) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body or (iii) whose election or
nomination to that board or other equivalent governing body was approved by
individuals referred to in clauses (i) and (ii) above constituting at the time
of such election or nomination at least a majority of that board or equivalent
governing body.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any rule, regulation,
treaty or other law, (b) any change in any rule, regulation, treaty or other law
or in the administration, interpretation, implementation or application thereof
by any Governmental Authority or (c) the making or issuance of any request,
rule, guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law,” regardless of the date enacted,
adopted, promulgated or issued.

“Charges” has the meaning set forth in Section 9.15.

“Class,” when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Tranche B Term Loans or
Incremental Term Loans or Extended Term Loans of any Series, (b) any Commitment,
refers to whether such Commitment is a Tranche B Term Commitment or an
Incremental Term Commitment of any Series and (c) any Lender, refers to whether
such Lender has a Loan or Commitment of a particular Class. Additional Classes
of Loans, Borrowings, Commitments and Lenders may be established pursuant to
Sections 2.18 and 2.19.

“Code” means the Internal Revenue Code of 1986.

“Collateral” means any and all assets, whether real or personal, tangible or
intangible, on which Liens are purported to be granted pursuant to the
Collateral Documents as security for the Loan Document Obligations.

“Collateral Agreement” means the Guarantee and Collateral Agreement among the
Borrowers, the other Loan Parties and the Administrative Agent, substantially in
the form of Exhibit C, together with all supplements thereto.

“Collateral and Guarantee Requirement” means, at any time, the requirement that:

(a) the Administrative Agent shall have received from the Borrowers and each
Designated Subsidiary either (i) a counterpart of the Collateral Agreement, duly
executed

 

7



--------------------------------------------------------------------------------

and delivered on behalf of such Person, or (ii) in the case of any Person that
becomes a Designated Subsidiary after the Effective Date, a supplement to the
Collateral Agreement, in the form specified therein, duly executed and delivered
on behalf of such Person, together with such documents with respect to such
Designated Subsidiary as may reasonably be requested by the Administrative
Agent;

(b) all Equity Interests owned by or on behalf of any Loan Party shall have been
pledged pursuant to, and to the extent required by, the Collateral Agreement
and, in the case of Equity Interests entitled to vote (within the meaning of
Treas. Reg. Section 1.956-2(c)(2)) in any first-tier CFC or CFC Holdco, the Loan
Parties shall not be required to pledge more than 65% of such Equity Interests
entitled to vote of any such first-tier CFC or CFC Holdco or enter into any
pledge agreement governed by the laws of any jurisdiction outside the United
States of America (for the avoidance of doubt, in the case of Equity Interests
in any Subsidiary of a CFC or CFC Holdco, the Loan Parties shall not be required
to pledge any of such Equity Interests of such Subsidiary of a CFC or CFC
Holdco), and the Administrative Agent shall, to the extent required by the
Collateral Agreement, have received certificates or other instruments
representing all such certificated Equity Interests, together with undated stock
powers or other instruments of transfer with respect thereto endorsed in blank;
provided that on the Effective Date, the foregoing obligations shall be limited
to the Equity Interests of Designated Subsidiaries;

(c) (i) all Indebtedness of the Borrowers and any Subsidiary and (ii) all
Indebtedness of any other Person, in each case, that is owing to any Loan Party
in a principal amount of $5,000,000 or more (other than (A) intercompany
liabilities incurred in the ordinary course of business in connection with the
cash management operations of the Parent Borrower and its Restricted
Subsidiaries or (B) Indebtedness to the extent constituting Excluded Assets (as
defined in the Collateral Agreement)), shall be evidenced by a promissory note
and shall have been pledged pursuant to the Collateral Agreement, and the
Administrative Agent shall have received all such promissory notes, together
with undated instruments of transfer with respect thereto endorsed in blank;

(d) all documents and instruments, including UCC financing statements, required
by law or reasonably requested by the Administrative Agent to be filed,
registered or recorded to perfect the Liens intended to be created by the
Collateral Documents with the priority required by the Collateral Documents
shall have been filed, registered or recorded or delivered to the Administrative
Agent for filing, registration or recording;

(e) the Administrative Agent shall have received (within 90 days after the
Effective Date or such longer period as the Administrative Agent may agree with
respect to Mortgaged Properties of the Loan Parties on the Effective Date after
giving effect to the Acquisition) (i) counterparts of a Mortgage with respect to
each Mortgaged Property duly executed and delivered by the record owner of such
Mortgaged Property, (ii) a policy or policies of title insurance, naming the
Administrative Agent as the insured for the benefit of the Secured Parties,
issued by a nationally recognized title insurance company reasonably acceptable
to the Administrative Agent insuring the Lien of each

 

8



--------------------------------------------------------------------------------

such Mortgage as a valid and enforceable Lien on the Mortgaged Property
described therein, free of any other Liens except as permitted under
Section 6.02, together with such endorsements, coinsurance and reinsurance as
the Administrative Agent may reasonably request, (iii) prior to the execution
and delivery of each Mortgage, a completed “Life of Loan” Federal Emergency
Management Agency standard flood hazard determination with respect to the
Mortgaged Property encumbered by such Mortgage (together with a notice about
special flood hazard area status and flood disaster assistance duly executed by
the Borrowers) and, if any Mortgaged Property is located in an area determined
by the Federal Emergency Management Agency to have special flood hazards,
evidence of such flood insurance as may be required under applicable law,
including Regulation H of the Board of Governors, and (iv) such surveys,
abstracts, appraisals, legal opinions and other documents as the Administrative
Agent may reasonably request with respect to any such Mortgage or Mortgaged
Property;

(f) solely to the extent the applicable Loan Party is required to enter into a
Control Agreement with respect to any Deposit Account or securities account
pursuant to the terms of the ABL Credit Agreement and such Control Agreement is
governed by the laws of any jurisdiction other than the State of New York, the
Administrative Agent shall have received (within 90 days after the Effective
Date with respect to Deposit Accounts or securities accounts existing on the
Effective Date after giving effect to the Acquisition) a counterpart, duly
executed and delivered by the applicable Loan Party and the applicable
depositary bank or securities intermediary, as the case may be, of a Control
Agreement with respect to (i) each such Deposit Account maintained by any Loan
Party and (ii) each such securities account maintained by any Loan Party with
any securities intermediary, in each case, other than Excluded Deposit Accounts,
within the time periods required by the Collateral Agreement; and

(g) each Loan Party shall have obtained all material consents and approvals
required in connection with the execution and delivery of all Collateral
Documents to which it is a party and the performance of its obligations
thereunder.

Notwithstanding the foregoing, any Designated Subsidiary formed or acquired
after the consummation of the Acquisition shall not be required to comply with
the foregoing requirements prior to the time specified in Section 5.03. The
foregoing definition shall not require the creation or perfection of pledges of
or security interests in, or the obtaining of title insurance or, subject to the
requirements of applicable law, flood insurance, legal opinions, appraisals,
surveys or other deliverables with respect to, particular assets of the Loan
Parties, or the provision of Guarantees by any Restricted Subsidiary, if and for
so long as the Administrative Agent, in consultation with the Borrowers,
reasonably determines that the cost of creating or perfecting such pledges or
security interests in such assets, or obtaining such title insurance or flood
insurance, legal opinions, appraisals, surveys or other deliverables in respect
of such assets, or providing such Guarantees, shall be excessive in view of the
benefits to be obtained by the Lenders therefrom. The Administrative Agent may
in its sole discretion, grant extensions of time for the creation and perfection
of security interests in (including delivery of promissory notes as required by
clause (c) above) or the obtaining of title insurance or, subject to the
requirements of applicable law, flood insurance, legal opinions, appraisals,
surveys or other deliverables with respect to particular assets or the provision
of any Guarantee by any

 

9



--------------------------------------------------------------------------------

Designated Subsidiary (including extensions beyond the Effective Date or in
connection with assets acquired, or Designated Subsidiaries formed or acquired,
after the Effective Date) where it determines that such action cannot be
accomplished without undue effort or expense by the time or times at which it
would otherwise be required to be accomplished by this Agreement or the
Collateral Documents, it being acknowledged and agreed that Administrative Agent
shall take the cooperation of and constraints upon third party providers into
consideration when making such determination.

“Collateral Documents” means the Collateral Agreement, each Control Agreement,
each Mortgage, each IP Security Agreement and each other document granting a
Lien upon any assets of any Loan Party as security for payment of the Loan
Document Obligations.

“Commitment” means a Tranche B Term Commitment, an Incremental Term Commitment
of any Series or a combination thereof (as the context requires).

“Commitment Letter” means the Commitment Letter dated May 18, 2015, among GS
Bank, Guggenheim Securities, LLC, Security Benefit Corporation, Midland National
Life Insurance Company, North American Company for Life and Health Insurance,
Horace Mann Life Insurance Company, Delaware Life Insurance Company, Wilton
Reassurance Life Insurance Company of New York, Texas Life Insurance Company,
Wilton Reassurance Company, NZC Guggenheim Funds, LLC, and the Parent Borrower.

“Communications” means, collectively, any written notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
that is distributed to the Administrative Agent or any Lender by means of
electronic communications pursuant to Section 9.01, including through the
Platform.

“Compliance Certificate” means a Compliance Certificate in the form of Exhibit D
or any other form approved by the Administrative Agent.

“Confidential Information Memorandum” means the Confidential Information
Memorandum dated July 2015, relating to the credit facility provided for herein.

“Consolidated Capital Expenditures” means, for any period for the Parent
Borrower and its Restricted Subsidiaries, without duplication, all expenditures
(whether paid in cash or other consideration and including deferred and accrued
liabilities) during such period that, in accordance with GAAP, are or should be
included in additions to property, plant and equipment or similar items
reflected in the consolidated statement of cash flows for such period; provided
that Consolidated Capital Expenditures shall not include, for purposes hereof,
(a) expenditures in connection with any acquisition of a Person or line of
business permitted hereunder, or (b) expenditures of proceeds of insurance
settlements, condemnation awards and other settlements in respect of lost,
destroyed, damaged or condemned assets, equipment or other property to the
extent such expenditures are made to replace or repair such lost, destroyed,
damaged or condemned assets, equipment or property.

 

10



--------------------------------------------------------------------------------

“Consolidated Current Assets” means, as at any date of determination, the
consolidated current assets of the Parent Borrower and its Restricted
Subsidiaries that may properly be classified as current assets in conformity
with GAAP, excluding cash and Cash Equivalents.

“Consolidated Current Liabilities” means, as at any date of determination, the
consolidated current liabilities of the Parent Borrower and its Restricted
Subsidiaries that may properly be classified as current liabilities in
conformity with GAAP, excluding, without duplication, the current portion of any
long-term Indebtedness.

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period, plus (a) without duplication and to the extent deducted (and not added
back) in determining such Consolidated Net Income, the sum for the Parent
Borrower and the Restricted Subsidiaries of (i) consolidated interest expense
(and, to the extent not reflected therein, bank and letter of credit fees and
costs of surety bonds in connection with financing activities and administrative
agency fees and rating agency fees for ratings required pursuant to any
Indebtedness) for such period (including imputed interest expense in respect of
Capital Lease Obligations and Synthetic Lease Obligations), (ii) consolidated
income tax expense for such period including state, franchise, excise and
similar taxes and foreign withholding taxes paid or accrued, including any
penalties and interest relating thereto, (iii) all amounts attributable to
depreciation and amortization for such period, (iv) any extraordinary, unusual
or non-recurring charges for such period, (v) any non-cash compensation charges,
including charges arising from restricted stock and stock-option grants, for
such period, (vi) any other non-cash charges (other than the write-down or
write-off of current assets, any additions to bad debt reserve or bad debt
expense or any accruals for estimated sales discounts, returns or allowances)
for such period, (vii) any losses for such period attributable to early
extinguishment of Indebtedness or obligations under any Swap Agreement,
(viii) any costs, fees, losses and expenses paid in connection with, and other
unusual or non-recurring charges (or losses) relating to, the Transactions for
such period, (ix) restructuring costs, charges or reserves, business
optimization costs, charges or reserves (including any operating expenses
directly attributable to the implementation of cost savings initiatives),
recruiting fees, retention fees, signing bonuses, fees of restructuring or
business optimization consultants, integration and non-recurring severance,
relocation, consolidation, transition, integration or other similar charges and
expenses, contract termination costs, excess pension charges, system
establishment charges, closure or transition costs, expenses related to any
reconstruction, decommissioning, recommissioning or reconfiguration of fixed
assets for alternative uses, fees, expenses or charges relating to curtailments
or modifications to pension and post-retirement employee benefit plans and
litigation settlements or losses outside the ordinary course of business;
provided that the aggregate amount added back pursuant to this clause (ix) for
any four fiscal quarter period of the Parent Borrower, when aggregated with the
amount of any increase for such period in Consolidated EBITDA pursuant to clause
(b) of the definition of the term “Pro Forma Basis”, (other than such pro forma
adjustments, and add-backs pursuant to this clause (ix), related to the
Transactions reflected in the private supplement to the Confidential Information
Memorandum) shall not exceed 20% of Consolidated EBITDA for such period (prior
to giving effect to any increase pursuant to such clause (b) or this clause
(ix)), (x) costs, fees, losses, expenses, premiums or penalties incurred during
such period in connection with Permitted Acquisitions (whether or not
consummated), other Investments consisting of acquisitions or assets or equity
constituting a business unit, line of business, division or entity (whether or
not consummated)

 

11



--------------------------------------------------------------------------------

and permitted Asset Sales (whether or not consummated), other than Asset Sales
effected in the ordinary course of business, (xi) any fees, expenses or charges
incurred during such period in connection with any permitted issuance of debt,
equity securities or any refinancing transactions (whether or not consummated
and including amendments and modifications thereto), (xii) the excess of rent
expense in respect of operating leases in accordance with GAAP for such period
over cash rent expense in respect of operating leases for such period (to the
extent exceeding cash rent) and (xiii) to the extent not included in the
calculation of Consolidated Net Income, any expenses, charges or losses for such
period that are covered by insurance or indemnification or refunding or are
otherwise subject to reimbursement from a third party if the Parent Borrower has
made a reasonable determination that such amounts will be reimbursed within 365
days of such determination; provided that if such amounts are not actually
reimbursed during such projected 365 day period, they shall be subtracted in
determining Consolidated EBITDA for each subsequent fiscal period which includes
the fiscal quarter in which such 365 day period ends, plus (b) to the extent not
included in the calculation of Consolidated Net Income, proceeds of business
interruption insurance, and minus (c) without duplication, the sum for the
Parent Borrower and its Restricted Subsidiaries of (i) to the extent not
deducted in determining such Consolidated Net Income, all cash payments made
during such period on account of non-cash charges that were or would have been
added to Consolidated Net Income pursuant to clauses (a)(iv), (a)(v) or (a)(vi)
above in such period or in a previous period, (ii) to the extent included in
determining such Consolidated Net Income, (A) any extraordinary, unusual or
non-recurring gains and all non-cash items of income (other than normal accruals
in the ordinary course of business) for such period and (B) any gains for such
period attributable to early extinguishment of Indebtedness or obligations under
any Swap Agreement, all determined on a consolidated basis in accordance with
GAAP and (iii) the amount, if any, by which cash rent expense for such period
exceeded rent expense in respect of operating leases in accordance with GAAP for
such period; provided that Consolidated EBITDA shall be calculated so as to
exclude the effect of any gain or loss that represents after-tax gains or losses
attributable to any sale, transfer or other disposition of assets by the Parent
Borrower or any Restricted Subsidiary, other than dispositions of inventory and
other dispositions in the ordinary course of business. For purposes of
calculating Consolidated EBITDA for any period, if during such period the Parent
Borrower or any Restricted Subsidiary shall have consummated a material Pro
Forma Event since the first day of such period, Consolidated EBITDA for such
period shall be calculated on a Pro Forma Basis after giving effect thereto.

“Consolidated Interest Expense” means, for any period, the excess of (a) the sum
of (i) total interest expense (including that portion attributable to Capital
Lease Obligations in accordance with GAAP and capitalized interest) of the
Parent Borrower and its Restricted Subsidiaries on a consolidated basis with
respect to all outstanding Indebtedness of the Parent Borrower and its
Restricted Subsidiaries, including all commissions, discounts and other fees and
charges owed with respect to letters of credit and net costs under Swap
Agreements, but excluding, however, any amount not payable in cash (including
amortization of deferred financing costs, debt issuance costs or other financing
fees) and any amounts referred to in Section 2.10(a) or (b) payable on or before
the Effective Date, (ii) to the extent not reflected in cash interest expense
pursuant to clause (a)(i) above, bank fees and costs of surety bonds in
connection with financing activities and administrative agency fees and rating
agency fees for ratings required pursuant to any Indebtedness, (iii) any
interest paid in cash and accrued during such period in respect of Indebtedness
of the Parent Borrower or any Restricted Subsidiary that

 

12



--------------------------------------------------------------------------------

is required to be capitalized rather than included in consolidated interest
expense for such period in accordance with GAAP, plus (iv) any cash payments
made during such period in respect of non-cash amounts attributable to accretion
or amortization of debt discounts or accrued interest payable in kind that were
amortized or accrued in a previous period, minus (b) cash interest income of the
Parent Borrower and its Restricted Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP.

“Consolidated Net Income” means, for any period, the net income or loss of the
Parent Borrower and the Restricted Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded (a) the income of any Person (other than the Parent Borrower) that is
not a Restricted Subsidiary except to the extent of the amount of cash dividends
or similar cash distributions actually paid by such Person to the Parent
Borrower or, subject to clauses (b) and (c) below, any of the Restricted
Subsidiaries during such period, (b) the income of, and any amounts referred to
in clause (a) above paid to, any Restricted Subsidiary (other than a Loan Party)
to the extent that, on the date of determination, the declaration or payment of
cash dividends or similar cash distributions by such Restricted Subsidiary is
restricted by operation of the terms of its organizational documents or any
agreement, instrument, judgment, decree, statute, rule or regulation applicable
to such Restricted Subsidiary, (c) the income or loss of, and any amounts
referred to in clause (a) above paid to, any Restricted Subsidiary that is not
wholly owned by the Parent Borrower to the extent such income or loss or such
amounts are attributable to the noncontrolling interest in such Restricted
Subsidiary and (d) the effects of purchase accounting adjustments or the
cumulative effect of a change in accounting principles.

“Consolidated Working Capital” means, as of the date of determination,
Consolidated Current Assets minus Consolidated Current Liabilities.

“Consolidated Working Capital Adjustment” means, for any period, an amount
(which may be positive or negative) equal to Consolidated Working Capital as of
the beginning of such period, minus Consolidated Working Capital as of the end
of such period.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Control Agreement” means, with respect to any deposit account or securities
account maintained by any Loan Party, a control agreement in form and substance
reasonably satisfactory to the Administrative Agent, duly executed and delivered
by such Loan Party and the depositary bank or the securities intermediary, as
the case may be, with which such account is maintained.

“Declined Proceeds” has the meaning set forth in Section 2.09(d).

“Default” means any event or condition that constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default.

“Default Rate” means (i) in the case of overdue principal of any Loan, 2.0% per
annum plus the rate otherwise applicable to such Loan as provided in
Section 2.11 or (ii) in the case of any other overdue amount, 2.0% per annum
plus the rate applicable to ABR Tranche B Term Loans as provided in
Section 2.11(a).

 

13



--------------------------------------------------------------------------------

“Deposit Account” has the meaning set forth in the Collateral Agreement.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

“Designated Noncash Consideration” means the fair market value of noncash
consideration received by the Parent Borrower or any of its Restricted
Subsidiaries in connection with an Asset Sale that is so designated as
Designated Noncash Consideration pursuant to a certificate of a Financial
Officer of the Parent Borrower delivered to the Administrative Agent setting
forth the basis of such valuation, less the amount of cash and Cash Equivalents
received in connection with a subsequent sale of such Designated Noncash
Consideration.

“Designated Persons” means any person or entity listed on a Sanctions list.

“Designated Subsidiary” means each Subsidiary other than an Excluded Subsidiary.

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Section 3.06 of the Disclosure Letter.

“Disclosure Letter” means the letter from the Borrowers to the Lenders delivered
on or prior to the date hereof.

“Disqualified Institution” means any banks, financial institutions and other
institutional lenders and any competitors (or Known Affiliates of competitors)
of the Parent Borrower and its Subsidiaries, in each case, that have been
specified to the Arrangers by the Parent Borrower in writing prior to the date
of the Commitment Letter; provided, that upon reasonable notice to the
Administrative Agent after the Effective Date, the Parent Borrower shall be
permitted to supplement in writing such list of Persons that are Disqualified
Institutions to the extent such supplemented Person is or becomes a competitor
or a Known Affiliate of a competitor of the Parent Borrower and its
Subsidiaries, which supplement shall be in the form of a list provided to the
Administrative Agent and become effective upon delivery by the Parent Borrower
to the Administrative Agent, but which supplement shall not apply retroactively
to disqualify any parties that have previously acquired an assignment or
participation in the Loans (such list, as so supplemented from time to time, the
“Disqualified Institution List”).

“Disqualified Institution List” has the meaning set forth in the definition of
“Disqualified Institution”.

“Disqualified Stock” means any Equity Interests which, by its terms (or by the
terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, or
requires the payment of any cash dividend or any other scheduled payment
constituting a return of capital, in each case at any time on or prior to the
date that is 91 days after the latest Maturity Date (determined as of

 

14



--------------------------------------------------------------------------------

the date of issuance thereof or, in the case of any such Equity Interests
outstanding on the date hereof, the date hereof), or (b) is convertible into or
exchangeable (unless at the sole option of the issuer thereof) for (i) cash,
(ii) debt or (iii) any Equity Interests referred to in (a) above, in each case
at any time prior to the date that is 91 days after the latest Maturity Date
(determined as of the date of issuance thereof or, in the case of any such
Equity Interests outstanding on the date hereof, the date hereof).
Notwithstanding the foregoing, any Equity Interests that would constitute
Disqualified Stock solely because holders of the Equity Interests have the right
to require the issuer of such Equity Interests to repurchase such Equity
Interests upon the occurrence of a change in control or an asset sale will not
constitute Disqualified Stock if the terms of such Equity Interests provide that
the issuer may not repurchase or redeem any such Equity Interests pursuant to
such provisions unless such repurchase or redemption is permitted under the
terms of this Agreement.

“dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means any Subsidiary of the Parent Borrower that is
organized under the laws of the United States, any state of the United States or
the District of Columbia, except for a Subsidiary directly or indirectly owned
by a CFC.

“ECF Percentage” means, as of the date of determination, (a) if the Senior
Secured Leverage Ratio as of the last day of the applicable fiscal year of the
Parent Borrower is greater than 1.75:1.00, 50%, (b) if the Senior Secured
Leverage Ratio as of the last day of the applicable fiscal year of the Parent
Borrower is less than or equal to 1.75:1.00 but greater than 1.25:1.00, 25% and
(c) otherwise, 0%.

“Effective Date” means the date on which the conditions specified in Article IV
are satisfied (or waived in accordance with Section 9.02).

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person, other than, in each case, a natural
person or the Parent Borrower, any Subsidiary or any other Affiliate of the
Parent Borrower; provided, that in no event shall a Disqualified Institution be
an Eligible Assignee.

“Environment” means ambient air, indoor air, surface water, groundwater,
drinking water, land surface and subsurface strata, and natural resources such
as wetlands, flora and fauna.

“Environmental Laws” means all applicable federal, state, and local laws
(including common law), regulations, rules, ordinances, codes, decrees,
judgments, directives, orders (including consent orders), and binding agreements
with any Governmental Authority in each case, relating to pollution or
protection of the Environment, human health and safety (to the extent related to
exposure to Hazardous Materials), or the presence, Release of, or exposure to,
Hazardous Materials, or the generation, manufacture, processing, distribution,
use, treatment, storage, transport, recycling or handling of, or the arrangement
for such activities with respect to, Hazardous Materials.

 

15



--------------------------------------------------------------------------------

“Environmental Liability” means any liability, claim, action, suit, agreement,
judgment or order arising under or relating to any Environmental Law for any
damages, injunctive relief, losses, fines, penalties, fees, expenses (including
reasonable fees and expenses of attorneys and consultants) or costs, whether
contingent or otherwise, including those arising from or relating to:
(a) compliance or non-compliance with any Environmental Law or permit, license
or approval issued thereunder, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the Release or threat of Release of
any Hazardous Materials or (e) any contract, agreement or other consensual
arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest (other than, prior to the date of such conversion, any
Indebtedness that is convertible into any such Equity Interests).

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Loan Party, is treated as a single employer under
Section 414(b) or 414(c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414(m) or 414(o) of the Code.

“ERISA Event” means (a) any “reportable event,” as defined in Section 4043(c) of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived), (b) any failure by any Plan
to satisfy the minimum funding requirements of Section 412 or 430 of the Code or
Section 302 or 303 of ERISA with respect to such Plan, in each case whether or
not waived, or any failure by any Loan Party or any ERISA Affiliate to make a
required contribution to a Multiemployer Plan, (c) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan, (d) a
determination that any Plan is in “at-risk” status (as defined in
Section 303(i)(4) of ERISA or Section 430(i)(4) of the Code), (e) the incurrence
by any Loan Party or any ERISA Affiliate of any liability under Title IV of
ERISA (other than PBGC premiums due but not delinquent under Section 4007 of
ERISA), (f) the receipt by any Loan Party or any ERISA Affiliate from the PBGC
or a plan administrator of any notice relating to an intention to terminate any
Plan or Plans or to appoint a trustee to administer any Plan under Section 4042
of ERISA, (g) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Plan or Multiemployer Plan; (h) a complete withdrawal or partial
withdrawal by any Loan Party or any ERISA Affiliate from any Plan or
Multiemployer Plan, (i) the receipt by any Loan Party or any ERISA Affiliate of
any notice concerning the imposition of Withdrawal Liability, or a determination
that a Multiemployer Plan is insolvent or in reorganization, within the meaning
of Title IV of ERISA, or in “endangered” or “critical” status, within the
meaning of Section 305 of ERISA or Section 432 of the Code, (j) a failure by any
Loan Party or any ERISA Affiliate to pay when due (after expiration of any
applicable grace period) any installment payment with respect to Withdrawal
Liability, (k) the imposition of a Lien upon any Loan Party

 

16



--------------------------------------------------------------------------------

or any ERISA Affiliate pursuant to Section 430(k) of the Code or Section 303(k)
of ERISA or (l) the occurrence of a non-exempt “prohibited transaction” (as
defined in Section 4975 of the Code or Section 406 of ERISA) with respect to
which any Loan Party or any ERISA Affiliate is a “disqualified person” (within
the meaning of Section 4975 of the Code) or a “party in interest” (within the
meaning of Section 406 of ERISA) or could otherwise reasonably be expected to be
liable.

“Eurodollar,” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Events of Default” has the meaning set forth in Article VII.

“Excess Cash Flow” means, for any fiscal year of the Parent Borrower, the excess
of (a) the sum, without duplication, of (i) Consolidated EBITDA for such fiscal
year (but without giving effect to any inclusion of Consolidated EBITDA pursuant
to the definition of Pro Forma Basis) and (ii) the Consolidated Working Capital
Adjustment for such fiscal year (if positive) over (b) the sum, without
duplication, of (i) the amount of any taxes payable in cash by the Parent
Borrower and its Restricted Subsidiaries with respect to such fiscal year,
(ii) Consolidated Interest Expense for such fiscal year, (iii) Consolidated
Capital Expenditures made in cash during such fiscal year except to the extent
financed with the proceeds of long-term Indebtedness (other than Indebtedness
under the ABL Credit Agreement), (iv) permanent repayments of Indebtedness
(other than repayments (x) of Loans, except for repayments of Loans under
Section 2.08, (y) of revolving Indebtedness except to the extent there is an
equivalent permanent reduction of commitments thereunder or (z) from the
proceeds of other Indebtedness (other than Indebtedness under the ABL Credit
Agreement)) made in cash by the Parent Borrower or any of its Restricted
Subsidiaries during such fiscal year, (v) the Consolidated Working Capital
Adjustment for such fiscal year (if negative), (vi) the sum of, in each case, to
the extent paid in cash and added back in the calculation of Consolidated EBITDA
for such fiscal year, all fees, costs, losses, expenses, charges, proceeds or
other amounts identified in clauses (a)(iv), (viii), (ix), (x), (xi) and
(xii) of the definition thereof and (vii) except to the extent funded with the
proceeds of long-term Indebtedness (other than Indebtedness under the ABL Credit
Agreement), the aggregate amount of Investments pursuant to clauses (h), (m) (in
respect of any cash deposits) and (n) of Section 6.04 during such period and the
aggregate amount of Restricted Payments pursuant to clauses (a)(iii), (v),
(vii) and (viii) of Section 6.08 during such period.

“Exchange Act” means the United States Securities Exchange Act of 1934.

“Excluded Deposit Account” means (a) any Deposit Account that is an operating
account maintained by any Loan Party solely for the use of one of its retail
stores (or a group of 125 or fewer retail stores) in which payments received
from customers are deposited and which is not an account to which amounts held
in other deposit accounts of the Loan Parties are swept, provided that (i) such
Loan Party shall cause all amounts on deposit in such Deposit Account (other
than amounts reasonably determined by such Loan Party to be required for the
operating needs of the retail store or stores to which such Deposit Account
relates), to be swept on each business day into one or more Deposit Accounts
that are not Excluded Deposit Accounts and (ii) no such Deposit Account shall
contain payment of or in respect of any credit card account

 

17



--------------------------------------------------------------------------------

receivable of any Loan Party, (b) any Deposit Account that is a zero balance
disbursement account the funds in which are used solely for the payment of
salaries and wages, (c) any Deposit Account that is a zero balance disbursement
account the funds in which are used solely for payment of medical or insurance
reimbursement, workers’ compensation and similar expenses, (d) any escrow
account to the extent the creation of a security interest therein would violate
any agreement with a Person other than the Parent Borrower or a Subsidiary, and
(e) any fiduciary or trust account.

“Excluded Subsidiary” means (a) any Subsidiary that is not a wholly-owned
Subsidiary of the Parent Borrower, (b) any Foreign Subsidiary of the Parent
Borrower, (c) any Subsidiary that is a direct or indirect Subsidiary of a
Foreign Subsidiary of the Parent Borrower that is a CFC, (d) any CFC Holdco,
(e) any Subsidiary that is prohibited or restricted by applicable law, rule or
regulation or contractual obligation in existence on the Effective Date (or, to
the extent such Subsidiary is acquired and/or formed after the Effective Date,
in existence at the time of such acquisition or formation) from providing a
Guarantee of the Loan Document Obligations (solely (i) for so long as such
prohibition or restriction remains in existence and (ii) so long as such
prohibition or restriction did not arise in contemplation of or in connection
with such acquisition) or if such Guarantee would require governmental
(including regulatory) consent, approval, license or authorization unless such
consent, approval, license or authorization has been received (but without
obligation to seek the same), (f) any Subsidiary that is a not-for-profit
organization, (g) any Unrestricted Subsidiary, (h) any Restricted Subsidiary
that is an Immaterial Subsidiary (unless the Parent Borrower otherwise elects),
and (i) any other Restricted Subsidiary with respect to which, in the reasonable
judgment of the Administrative Agent (confirmed in writing by notice to the
Parent Borrower), the cost or other consequences of becoming a Guarantor shall
be excessive in view of the benefits to be obtained by the Lenders therefrom. In
no event shall (i) the Subsidiary Borrower be an Excluded Subsidiary or (ii) any
Subsidiary of the Parent Borrower that is a “Subsidiary Loan Party” (under and
as defined in the ABL Credit Agreement) or that is otherwise a guarantor of, or
has otherwise provided security for, the obligations under the ABL Credit
Agreement be an Excluded Subsidiary.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by such Recipient’s net income
(however denominated), franchise Taxes, and branch profits Taxes, in each case,
(i) imposed by a jurisdiction as a result of such Recipient being organized
under the laws of, or having its principal office or, in the case of any Lender,
its applicable lending office located in, such jurisdiction (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the applicable Loan or Commitment (other than an
assignee pursuant to an assignment request by the Borrowers under
Section 2.17(b)) or (ii) such Lender changes its lending office, except in each
case to the extent that, pursuant to Section 2.15, amounts with respect to such
Taxes were payable either to such Lender’s assignor immediately before such
Lender acquired the applicable interest in such Loan or Commitment or to such
Lender immediately before it changed its lending office, (c) any Taxes
attributable to a Lender’s failure to comply with Section 2.15(e) and (d) any
U.S. federal withholding Taxes imposed under FATCA.

 

18



--------------------------------------------------------------------------------

“Existing ABL Credit Agreement” means the Amended and Restated Credit Agreement
dated as of January 3, 2011, as further amended and restated by the Second
Restatement Agreement dated as of June 14, 2012, as further amended and restated
by the Third Restatement Agreement dated as of March 13, 2013, and as further
amended, amended and restated, supplemented or otherwise modified prior to the
date hereof, among the Parent Borrower, the borrowing subsidiaries party
thereto, the other loan parties party thereto, the lenders party thereto and
JPMorgan Chase Bank, N.A., as administrative agent.

“Existing Ann Credit Agreement” means the Fourth Amended and Restated Credit
Agreement dated as of December 19, 2012 (as amended, amended and restated,
supplemented or otherwise modified prior to the date hereof), by and among the
financial institutions from time to time party thereto, Bank of America, N.A.,
as administrative agent and collateral agent, JPMorgan Chase Bank, N.A., as
syndication agent, Wells Fargo Bank, National Association, as documentation
agent, AnnTaylor, Inc., a Delaware corporation, AnnCo, Inc., a Delaware
corporation, AnnTaylor Distribution Services, Inc., a Delaware corporation,
AnnTaylor Retail, Inc., a Florida corporation, Ann Card Services, Inc., a
Florida corporation, and Ann Canada Inc., a Canadian corporation.

“Extended Term Loans” has the meaning set forth in the definition of “Extension
Permitted Amendments.”

“Extending Lender” has the meaning set forth in Section 2.19(a).

“Extension Agreement” means an Extension Agreement, in form and substance
reasonably satisfactory to the Administrative Agent, among the Loan Parties, the
Administrative Agent and one or more Extending Lenders, effecting an Extension
Permitted Amendment and such other amendments hereto and to the other Loan
Documents as are contemplated by Section 2.19.

“Extension Offer” has the meaning set forth in Section 2.19(a).

“Extension Permitted Amendment” means an amendment to this Agreement and the
other Loan Documents, effected in connection with an Extension Offer pursuant to
Section 2.19, providing for an extension of the Maturity Date applicable to the
Extending Lenders’ Loans of the applicable Extension Request Class (any such
Loans with an extended Maturity Date being referred to as the “Extended Loans”)
and, in connection therewith, (a) an increase or decrease in the rate of
interest accruing on such Extended Loans, (b) a modification of the scheduled
amortization applicable to such Extended Term Loans, provided that the Weighted
Average Life to Maturity of such Extended Term Loans shall be no shorter than
the remaining Weighted Average Life to Maturity (determined at the time of such
Extension Offer) of the Loans of the applicable Extension Request Class, (c) a
modification of voluntary or mandatory prepayments applicable thereto (including
prepayment premiums and other restrictions thereon), provided that such
requirements may provide that such Extended Term Loans may participate in any
mandatory prepayments on a pro rata basis (or on a basis that is less than a pro
rata basis) with the Loans of the applicable Extension Request Class, but may
not provide for mandatory prepayment requirements that are more favorable than
those applicable to the Loans of the applicable Extension Request Class, (d) an
increase in the fees payable to, or the inclusion of

 

19



--------------------------------------------------------------------------------

new fees to be payable to, the Extending Lenders in respect of such Extension
Offer or their Extended Term Loans and/or (e) an addition of any affirmative or
negative covenants applicable to the Parent Borrower and the Restricted
Subsidiaries, provided that any such additional covenant with which the Parent
Borrower and the Restricted Subsidiaries shall be required to comply prior to
the latest Maturity Date in effect immediately prior to such Extension Permitted
Amendment for the benefit of the Extending Lenders providing such Extended Loans
shall also be for the benefit of all other Lenders.

“Extension Request Class” has the meaning set forth in Section 2.19(a).

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future Treasury
regulations or other official administrative interpretations thereof, any
agreements entered into pursuant to current Section 1471(b) of the Code (or any
amended or successor version described above), and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement between a non-U.S. jurisdiction and the United States of America.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Fee Letter” means the Fee Letter dated May 18, 2015, among the Parent Borrower,
the Administrative Agent and the other parties thereto.

“Financial Officer” means, with respect to any Person, the chief financial
officer, principal accounting officer, treasurer, assistant treasurer or
controller of such Person.

“Flood Insurance Laws” means, collectively, (i) National Flood Insurance Reform
Act of 1994 (which comprehensively revised the National Flood Insurance Act of
1968 and the Flood Disaster Protection Act of 1973) as now or hereafter in
effect or any successor statute thereto, (ii) the Flood Insurance Reform Act of
2004 as now or hereafter in effect or any successor statute thereto and
(iii) the Biggert-Waters Flood Insurance Reform Act of 2012 as now or hereafter
in effect or any successor statute thereto.

“Foreign Lender” means a Lender that is not a U.S. Person.

“Foreign Subsidiary” means any Subsidiary of the Parent Borrower, other than a
Domestic Subsidiary.

“GAAP” means generally accepted accounting principles in the United States of
America, applied in accordance with the consistency requirements thereof.

 

20



--------------------------------------------------------------------------------

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state, local,
county, provincial or otherwise, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government (including any supra-national body exercising
such powers or functions, such as the European Union or the European Central
Bank).

“GS Bank” means Goldman Sachs Bank USA, in its individual capacity, and its
successors.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
other obligation; provided that the term “Guarantee” shall not include
endorsements for collection or deposit in the ordinary course of business. The
amount, as of any date of determination, of any Guarantee shall be the principal
amount outstanding on such date of Indebtedness or other obligation guaranteed
thereby (or, in the case of (i) any Guarantee the terms of which limit the
monetary exposure of the guarantor or (ii) any Guarantee of an obligation that
does not have a principal amount, the maximum monetary exposure as of such date
of the guarantor under such Guarantee (as determined, in the case of clause (i),
pursuant to such terms or, in the case of clause (ii), reasonably and in good
faith by the chief financial officer of the Parent Borrower)).

“Guarantors” means each Subsidiary of the Parent Borrower (other than any
Excluded Subsidiary), in each case, until any such Subsidiary (other than the
Subsidiary Borrower) is released as a Guarantor in accordance with the Loan
Documents.

“Hazardous Materials” means any chemical, material, substance or waste that is
prohibited, limited or regulated by or pursuant to any applicable Environmental
Law, including, without limitation, any petroleum products or byproducts and all
other hydrocarbons, coal ash, radon gas, asbestos-containing materials, urea
formaldehyde foam insulation, polychlorinated biphenyls, chlorofluorocarbons and
all other ozone-depleting substances or mold.

“Immaterial Subsidiary” means, at any date of determination, any Restricted
Subsidiary (other than the Acquired Company or the Subsidiary Borrower) that, at
the last day of the most recently ended fiscal quarter of the Parent Borrower
for which financial statements have been delivered pursuant to clause (p) of
Article IV, Section 5.01(a) or (b), accounted for less than (x) 5.0% of Total
Assets at such date and (y) less than 5.0% of the consolidated revenues of the
Parent Borrower and its Restricted Subsidiaries for the four fiscal quarter
period ended on such

 

21



--------------------------------------------------------------------------------

date; provided that, notwithstanding the above, “Immaterial Subsidiary” shall
exclude any of the Parent Borrower’s Restricted Subsidiaries designated in
writing to the Administrative Agent, by a responsible officer of the Parent
Borrower (which the Parent Borrower shall be required to designate (and hereby
undertakes to designate)) to the extent necessary to ensure that Immaterial
Subsidiaries, in the aggregate, accounted for, at the last day of any fiscal
quarter of the Parent Borrower for which financial statements have theretofore
been most recently delivered pursuant to clause (p) of Article IV,
Section 5.01(a) or (b), less than 10.0% of Total Assets at such date and less
than 10.0% of consolidated revenues of the Parent Borrower and its Restricted
Subsidiaries for the four fiscal quarter period ending on such date. For
purposes of this definition, any calculation of Total Assets or the consolidated
revenues of the Parent Borrower and its Restricted Subsidiaries at the last day
of the most recently ended fiscal quarter of the Parent Borrower for which
financial statements have been delivered pursuant to clause (p) of Article IV,
Section 5.01(a) or (b), or for the four fiscal quarter period ended on such
date, shall be determined on a Pro Forma Basis after giving effect to any Pro
Forma Event occurring during such four fiscal quarter period or thereafter and
on or prior to the date of determination.

“Incremental Facility Agreement” means an Incremental Facility Agreement, in
form and substance reasonably satisfactory to the Administrative Agent, among
the Loan Parties, the Administrative Agent and one or more Incremental Lenders,
establishing Incremental Term Commitments of any Series and effecting such other
amendments hereto and to the other Loan Documents as are contemplated by
Section 2.18.

“Incremental Lender” means a Lender with an Incremental Term Commitment or an
outstanding Incremental Term Loan.

“Incremental Term Commitment” means, with respect to any Lender, the commitment,
if any, of such Lender, established pursuant an Incremental Facility Agreement
and Section 2.18, to make Incremental Term Loans of any Series hereunder,
expressed as an amount representing the maximum principal amount of the
Incremental Term Loans of such Series to be made by such Lender.

“Incremental Term Loan” means a Loan made by an Incremental Lender to the
Borrowers pursuant to Section 2.18.

“Incremental Term Maturity Date” means, with respect to Incremental Term Loans
of any Series, the scheduled date on which such Incremental Term Loans shall
become due and payable in full hereunder, as specified in the applicable
Incremental Facility Agreement.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person under conditional
sale or other title retention agreements relating to property acquired by such
Person (excluding trade accounts payable incurred in the ordinary course of
business), (d) all obligations of such Person in respect of the deferred
purchase price of property or services (excluding (i) current accounts payable
incurred in the ordinary course of business, (ii) deferred compensation payable
to directors, officers or employees of the Parent Borrower or any Restricted
Subsidiary and (iii) any purchase price adjustment or earnout

 

22



--------------------------------------------------------------------------------

incurred in connection with an acquisition, except to the extent that the amount
payable pursuant to such purchase price adjustment or earnout is, or becomes, a
liability on the balance sheet of the Parent Borrower in accordance with GAAP),
(e) all Capital Lease Obligations and Synthetic Lease Obligations of such
Person, (f) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty, (g) all
obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances, (h) all Indebtedness of others secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on property owned or acquired by such Person, whether or
not the Indebtedness secured thereby has been assumed by such Person (but only
to the extent of the lesser of (x) the amount of such Indebtedness and (y) the
fair market value of such property, if such Indebtedness has not been assumed by
such Person), (i) net payments that would have to be made in the event of an
early termination in respect of any outstanding Swap Agreement, (j) all
obligations of such Persons with respect to the redemption, repayment or
repurchase of Disqualified Stock (excluding accrued dividends) and (k) all
Guarantees by such Person of Indebtedness of others. The Indebtedness of any
Person shall include the Indebtedness of any other Person (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor by contract, as a matter of law or otherwise as a result of
such Person’s ownership interest in or other relationship with such other
Person, except to the extent the terms of such Indebtedness provide that such
Person is not liable therefor. It is acknowledged and agreed that private label
and corporate letters of credit issued by the Parent Borrower or any Subsidiary
for the making of payment for the purchase of Inventory in the ordinary course
of business (and in respect of which no financial institution is an issuer
thereof or has any disbursement obligations thereunder) do not constitute
Indebtedness of the Parent Borrower or such Subsidiary.

“Indemnified Taxes” means (a) all Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Loan Party under any Loan Document and (b) to the extent not otherwise described
in clause (a), all Other Taxes.

“Indemnitee” has the meaning set forth in Section 9.03(b).

“Intercreditor Agreement” means the Intercreditor Agreement among the Loan
Parties, the Administrative Agent and the administrative agent, collateral
agent, collateral trustee or a similar representative for the ABL Credit
Agreement and any other representative that becomes a party thereto, in
substantially the form of Exhibit I, with such changes therefrom as are
contemplated or permitted by Section 9.19.

“Interest Coverage Ratio” means as of any date of determination the ratio of
(i) Consolidated EBITDA for the period of four consecutive fiscal quarters of
the Parent Borrower most recently ended on or prior to such date to
(ii) Consolidated Interest Expense for such four-fiscal quarter period.

“Interest Election Request” means a request by the Borrowers to convert or
continue a Borrowing in accordance with Section 2.05, which shall be, in the
case of any such written request, in the form of Exhibit E or any other form
approved by the Administrative Agent.

 

23



--------------------------------------------------------------------------------

“Interest Payment Date” means (a) with respect to any ABR Loan, the first
Business Day of each calendar quarter and the Maturity Date applicable to such
ABR Loan and (b) with respect to any Eurodollar Loan, the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part and, in
the case of a Eurodollar Borrowing with an Interest Period of more than three
months’ duration, such day or days prior to the last day of such Interest Period
as shall occur at intervals of three months’ duration after the first day of
such Interest Period and the Maturity Date applicable to such Eurodollar Loan.

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, with the consent of each Lender participating therein, twelve months)
thereafter, as the Borrowers may elect; provided that (a) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day, and (b) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period. For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and thereafter shall
be the effective date of the most recent conversion or continuation of such
Borrowing.

“Interpolated Screen Rate” means, with respect to any Eurodollar Borrowing for
any Interest Period, a rate per annum which results from interpolating on a
linear basis between (a) the Screen Rate for the longest maturity for which a
Screen Rate is available that is shorter than such Interest Period and (b) the
Screen Rate for the shortest maturity for which a Screen Rate is available that
is longer than such Interest Period, in each case at 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period.

“Investment” means, with respect to a specified Person, any direct or indirect
acquisition or investment by such Person in any other Person, in the form of
(a) the purchase or other acquisition (including without limitation by merger or
otherwise) of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee or assumption of
Indebtedness of, or purchase or other acquisition of any other debt or equity
participation or interest in, another Person, including any partnership or joint
venture interest in such other Person (excluding, in the case of the Parent
Borrower and the Restricted Subsidiaries, intercompany loans, advances, or
Indebtedness, (i) in each case, having a term (inclusive of any roll-over or
extensions of terms) not exceeding 364 days in the aggregate and made in the
ordinary course of business and (ii) in the case of intercompany loans, advances
or Indebtedness owing by a Restricted Subsidiary that is not a Loan Party to a
Loan Party, in an aggregate principal amount not to exceed $50,000,000) or
(c) the purchase or other acquisition (in one transaction or a series of
transactions, including without limitation by merger or otherwise) of all or
substantially all of the property and assets or business of another Person or
assets constituting a business unit, division, product or line of business of
such Person. For purposes of covenant compliance, the amount of any Investment
at any time shall be the amount actually invested (measured at the time made),
without adjustment for subsequent changes in the value of such Investment, net
of any return representing a return of capital with respect to such Investment.

 

24



--------------------------------------------------------------------------------

“IP Security Agreements” has the meaning set forth in the Collateral Agreement.

“IRS” means the United States Internal Revenue Service.

“Junior Lien Intercreditor Agreement” means an intercreditor agreement
substantially in the form of Exhibit K hereto (with such changes thereto as the
Borrowers and the Administrative Agent may reasonably agree) between the
Administrative Agent and one or more collateral agents or representatives for
the holders of Indebtedness that is secured by a Lien on the Collateral ranking
junior to the Liens of the Loan Documents.

“Known Affiliates” of any Person means, as to such Person, known Affiliates
readily identifiable by name, but excluding any Affiliate that is a bona fide
debt fund or investment vehicle that is primarily engaged in, or that advises
funds or other investment vehicles that are engaged in, making, purchasing,
holding or otherwise investing in commercial loans, bonds or similar extensions
of credit or securities in the ordinary course and with respect to which the
Disqualified Institution does not, directly or indirectly, possess the power to
direct or cause the direction of the investment policies of such entity.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption or an
Incremental Facility Agreement, other than any such Person that shall have
ceased to be a party hereto pursuant to an Assignment and Assumption.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, a rate per annum equal to the London interbank offered rate as
administered by the ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for deposits in dollars (for delivery on
the first day of such Interest Period) with a term equivalent to such Interest
Period as displayed on the Reuters screen page that displays such rate
(currently page LIBOR01) (or, in the event such rate does not appear on a page
of the Reuters screen, on the appropriate page of such other information service
that publishes such rate as shall be selected by the Administrative Agent from
time to time in its reasonable discretion) at 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period (the “Screen
Rate”). If no Screen Rate shall be available for a particular Interest Period
but Screen Rates shall be available for maturities both longer and shorter than
such Interest Period, then the LIBO Rate for such Interest Period shall be the
Interpolated Screen Rate. Notwithstanding the foregoing, if the LIBO Rate,
determined as provided above in this definition, would be less than zero, the
LIBO Rate shall for all purposes of this Agreement be zero.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, charge, security interest or other encumbrance in, on or
of such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.

 

25



--------------------------------------------------------------------------------

“Limited Condition Acquisition” means any acquisition or permitted Investment by
the Parent Borrower or a Designated Subsidiary the consummation of which is not
conditioned on the availability of, or on obtaining, third party financing.

“Loan Document Obligations” means all unpaid principal of and accrued and unpaid
interest on the Loans, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations of the Loan Parties to any
Lender, the Administrative Agent, any Arranger, the Syndication Agent or any
Indemnitee arising under the Loan Documents, whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest, fees,
costs, expenses and indemnities that accrue after the commencement by or against
any Loan Party or any Affiliate thereof of any proceeding under any bankruptcy
or insolvency laws naming such Person as the debtor in such proceeding,
regardless of whether such interest, fees costs, expenses and indemnities are
allowed claims in such proceeding.

“Loan Documents” means this Agreement, the Incremental Facility Agreements, the
Extension Agreements, the Refinancing Facility Agreements, the Collateral
Agreement, the other Collateral Documents, the Intercreditor Agreement and,
except for purposes of Section 9.02, any promissory notes delivered pursuant to
Section 2.07(e).

“Loan Parties” means the Borrowers and the Guarantors.

“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.

“Majority in Interest,” when used in reference to Lenders of any Class, means,
at any time, Lenders holding outstanding Loans of such Class representing more
than 50% of all Loans of such Class outstanding at such time.

“Material Adverse Effect” means a material adverse effect on (a) the results of
operations, assets, business or financial condition of the Parent Borrower and
the Restricted Subsidiaries, taken as a whole, (b) the ability of the Loan
Parties to perform any of their monetary obligations under the Loan Documents to
which it is a party or (c) the rights of or benefits available to the
Administrative Agent or the Lenders under the Loan Documents.

“Material Disposition” means any sale, transfer or other disposition, or a
series of related sales, transfers or other dispositions, of (a) all or
substantially all the issued and outstanding Equity Interests in any Person that
are owned by the Parent Borrower or any Restricted Subsidiary or (b) assets
comprising all or substantially all the assets of (or all or substantially all
the assets constituting a business unit, division, product line or line of
business of) any Person; provided that the aggregate consideration therefor
(including Indebtedness assumed by the transferee in connection therewith, all
obligations in respect of deferred purchase price (including obligations under
any purchase price adjustment but excluding earnout or similar payments) and all
other consideration payable in connection therewith) exceeds $50,000,000.

“Material Indebtedness” means Indebtedness (other than the Loans and Guarantees
under the Loan Documents), or obligations in respect of one or more Swap
Agreements, of any one or more of the Parent Borrower and the Restricted
Subsidiaries in an aggregate principal amount

 

26



--------------------------------------------------------------------------------

exceeding $75,000,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Parent Borrower or any Restricted
Subsidiary in respect of any Swap Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that the Parent
Borrower or such Restricted Subsidiary would be required to pay if such Swap
Agreement were terminated at such time.

“Material Subsidiary” means each Restricted Subsidiary that is not an Immaterial
Subsidiary.

“Maturity Date” means the Tranche B Term Maturity Date, the Incremental Term
Maturity Date with respect to Incremental Term Loans of any Series or the
Maturity Date of any Extended Term Loans of any Series, as the context requires.

“Maximum Rate” has the meaning set forth in Section 9.15.

“Merger Sub” means Avian Acquisition Corp., a Delaware corporation.

“MNPI” means material information concerning the Parent Borrower, any Subsidiary
or any Affiliate of any of the foregoing or their securities that has not been
disseminated in a manner making it available to investors generally, within the
meaning of Regulation FD under the Securities Act and the Exchange Act. For
purposes of this definition, “material information” means information concerning
the Parent Borrower or its Subsidiaries, or any of their respective securities,
that would reasonably be expected to be material for purposes of the United
States federal and state securities laws.

“Moody’s” means Moody’s Investors Service, Inc., and any successor to its rating
agency business.

“Mortgage” means a mortgage, deed of trust, assignment of leases and rents or
other security document granting a Lien on any Mortgaged Property to secure the
Loan Document Obligations. Each Mortgage shall be in form and substance
reasonably satisfactory to the Administrative Agent.

“Mortgaged Property” means each parcel of real property (together with any
adjoining or other parcels of real property integral to the operation of any
facility owned by any Loan Party; provided that such additional parcels of real
property shall not constitute Mortgaged Property if the applicable Loan Party is
unable to deliver a Mortgage encumbering such additional parcels despite using
commercially reasonable efforts to deliver them) located in the United States of
America owned in fee by a Loan Party, and the improvements thereto, that
(together with such improvements) has a fair market value of $10,000,000 or more
on the Effective Date or at the time of acquisition thereof by any Loan Party
or, with respect to real property owned by a Subsidiary that becomes a Loan
Party after the Effective Date, at the time such Subsidiary becomes a Loan
Party.

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA that is or was, during the past six years,
maintained or sponsored by any Loan Party or ERISA Affiliate or to which any
Loan Party or any ERISA Affiliate makes or is obligated to make contributions,
or during the past six years has made or been obligated to make contributions.

 

27



--------------------------------------------------------------------------------

“Net Proceeds” means, with respect to any event, (a) the cash (which term, for
purposes of this definition, shall include Cash Equivalents) proceeds
(including, in the case of any casualty, condemnation or similar proceeding,
insurance, condemnation or similar proceeds) received in respect of such event,
including any cash received in respect of any noncash proceeds, but only as and
when received, net of (b) the sum, without duplication, of (i) all actual fees
and out-of-pocket expenses paid in connection with such event by the Parent
Borrower and the Restricted Subsidiaries to Persons that are not Affiliates of
the Parent Borrower or any Restricted Subsidiary, (ii) in the case of a sale,
transfer or other disposition (including pursuant to a Sale/Leaseback
Transaction or a casualty or a condemnation or similar proceeding) of an asset,
the amount of all payments required to be made by the Parent Borrower and the
Restricted Subsidiaries as a result of such event to repay Indebtedness (other
than Loans and Indebtedness under the ABL Credit Agreement) secured by such
asset on a basis prior to the Liens, if any, on such assets securing the Loan
Document Obligations and (iii) the amount of all taxes paid (or reasonably
estimated to be payable) by the Parent Borrower and the Restricted Subsidiaries,
and the amount of any reserves established by the Parent Borrower and the
Restricted Subsidiaries in accordance with GAAP to fund purchase price
adjustment, indemnification and similar contingent liabilities (other than any
earnout obligations) reasonably estimated to be payable, in each case during the
year that such event occurred or the next succeeding year and that are directly
attributable to the occurrence of such event (as determined reasonably and in
good faith by the chief financial officer of the Parent Borrower). For purposes
of this definition, in the event any contingent liability reserve established
with respect to any event as described in clause (b)(iii) above shall be
reduced, the amount of such reduction shall, except to the extent such reduction
is made as a result of a payment having been made in respect of the contingent
liabilities with respect to which such reserve has been established, be deemed
to be receipt, on the date of such reduction, of cash proceeds in respect of
such event.

“OFAC” means the United States Treasury Department Office of Foreign Assets
Control.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under , engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under any Loan Document or from the execution, delivery, performance,
enforcement or registration of, from the receipt or perfection of a security
interest under, or otherwise with respect to, any Loan Document, excluding any
such Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment made pursuant to Section 2.17).

“Parent Borrower” has the meaning set forth in the introductory paragraph
hereto.

 

28



--------------------------------------------------------------------------------

“Pari Passu Lien Intercreditor Agreement” means an intercreditor agreement
substantially in the form of Exhibit L hereto (with such changes thereto as the
Borrowers and the Administrative Agent may reasonably agree) between the
Administrative Agent and one or more collateral agents or representatives for
the holders of other Indebtedness that is secured by a Lien on the Collateral
that is intended to rank pari passu with the Liens of the Loan Documents.

“Participant Register” has the meaning set forth in Section 9.04(c)(ii).

“Participants” has the meaning set forth in Section 9.04(c)(i).

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub.L. No. 107-56 (Signed into law October 26, 2001)).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA.

“Perfection Certificate” means a certificate in the form of Exhibit F or any
other form reasonably acceptable to the Administrative Agent.

“Permitted Acquisition” means the purchase or other acquisition by the Parent
Borrower or any Restricted Subsidiary of Equity Interests in, or all or
substantially all the assets of (or all or substantially all the assets
constituting a business unit, division, product line or line of business of),
any Person if (a) in the case of any purchase or other acquisition of Equity
Interests in a Person, such Person will be, upon the consummation of such
acquisition a Restricted Subsidiary, in each case including as a result of a
merger or consolidation between any Subsidiary and such Person, or (b) in the
case of any purchase or other acquisition of other assets, such assets will be
owned by the Parent Borrower or a Restricted Subsidiary; provided that (i) no
Event of Default exists or would result therefrom, (ii) on a Pro Forma Basis,
the Total Leverage Ratio as of the last day of the most recent fiscal quarter of
the Parent Borrower for which financial statements have been (or are required to
have been) delivered pursuant to clause (p) of Article IV, Section 5.01(a) or
(b) does not exceed (A) the Total Leverage Ratio on the Effective Date or
(B) the Total Leverage Ratio immediately prior to giving effect to such
acquisition, and (iii) the aggregate consideration paid in all Permitted
Acquisitions by the Loan Parties (other than in the form of Equity Interests
(other than Disqualified Stock) of the Parent Borrower) in respect of Equity
Interests in Persons that do not become Guarantors and assets that are not owned
by Loan Parties shall not, except as otherwise permitted by another provision of
Section 6.04, exceed $100,000,000.

“Permitted Encumbrances” means:

(a) Liens imposed by law for Taxes that are not yet delinquent or are being
contested in compliance with Section 5.06;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law (other than any Lien imposed pursuant to
Section 430(k) of the Code or Section 303(k) of ERISA or a violation of
Section 436 of the Code), arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.06;

 

29



--------------------------------------------------------------------------------

(c) pledges and deposits made (i) in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations and (ii) in respect of letters of credit, bank
guarantees or similar instruments issued for the account of the Parent Borrower
or any Restricted Subsidiary in the ordinary course of business supporting
obligations of the type set forth in clause (i) above or reimbursement or
indemnification obligations to insurance carriers providing property, casualty
or liability insurance to the Parent Borrower and its Restricted Subsidiaries;

(d) pledges and deposits made to secure the performance of bids, trade contracts
(other than Indebtedness for borrowed money), leases (other than Capital Lease
Obligations), statutory obligations, surety and appeal bonds, performance bonds
and other obligations of a like nature, in each case in the ordinary course of
business;

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII;

(f) easements, zoning restrictions, rights-of-way, site plan agreements,
development agreements, operating agreements, cross-easement agreements,
reciprocal easement agreements and other encumbrances and exceptions to title on
real property that do not secure any monetary obligations and do not materially
detract from the value of the affected property or materially interfere with the
ordinary conduct of business of the Parent Borrower or any Restricted Subsidiary
or the ordinary operation of such real property;

(g) customary rights of setoff upon deposits of cash in favor of banks and other
depository institutions and Liens of a collecting bank arising under the UCC in
respect of payment items in the course of collection;

(h) Liens arising from precautionary UCC financing statement filings (or similar
filings under applicable law) regarding operating leases or consignments;

(i) Liens representing any interest or title of a licensor, lessor or
sublicensor or sublessor, or a licensee, lessee or sublicensee or sublessee, in
the property subject to any lease (other than Capital Lease Obligations),
license or sublicense or concession agreement permitted by this Agreement;

(j) Liens arising in the ordinary course of business in favor of custom and
forwarding agents and similar Persons in respect of imported goods and
merchandise in the custody of such Persons;

(k) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

 

30



--------------------------------------------------------------------------------

(l) Liens or rights of setoff against credit balances of the Parent Borrower or
any Restricted Subsidiary with credit card issuers or credit card processors to
secure obligations of the Parent Borrower or such Restricted Subsidiary, as the
case may be, to any such credit card issuer or credit card processor incurred in
the ordinary course of business as a result of fees and chargebacks;

(m) Liens on Equity Interests of any joint venture (i) securing obligations of
such joint venture or (ii) pursuant to the relevant joint venture agreement; and

(n) other Liens that are contractual rights of set-off;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness, other than Liens referred to in clause (c) above securing
letters of credit, bank guarantees or similar instruments.

“Permitted Investor” means David Jaffe (or any member of his family that is
actively involved in the management of the Parent Borrower).

“Permitted Secured Debt” means Indebtedness of any Loan Party (including any
Guarantee thereof by a Loan Party) so long as (i) no portion of such
Indebtedness has a scheduled maturity prior to the date that is 91 days after
the final Maturity Date, (ii) no Subsidiary of the Parent Borrower that is not a
Loan Party is an obligor in respect of such Indebtedness, (iii) the terms and
conditions of such Indebtedness (other than interest rates, fees and call
protection) are not, taken as a whole, more restrictive than the terms of this
Agreement (as determined in good faith by the Borrowers) and (iv) such
Indebtedness is not secured by any Liens on any assets of the Parent Borrower or
any Restricted Subsidiary other than Liens permitted by clause (m) of
Section 6.02.

“Permitted Unsecured Debt” means Indebtedness of any Loan Party (including any
Guarantee thereof by a Loan Party) so long as (i) no portion of such
Indebtedness has a scheduled maturity prior to the date that is 91 days after
the final Maturity Date in effect at the time of the incurrence of such
Indebtedness, (ii) except as contemplated by the final proviso to
Section 6.01(l)(i), no Subsidiary of the Parent Borrower that is not a Loan
Party is an obligor in respect of such Indebtedness, (iii) the terms and
conditions of such Indebtedness (other than interest rates, fees and call
protection) are not, taken as a whole, more restrictive than the terms of this
Agreement (as determined in good faith by the Borrowers) and (iv) such
Indebtedness is not secured by any Liens.

“Person” or “person” means any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, Governmental
Authority or other entity.

“Plan” means any “employee pension benefit plan,” as defined in Section 3(2) of
ERISA (other than a Multiemployer Plan), (a) that is subject to the provisions
of Title IV of ERISA or Section 412 of the Code or Section 302 of ERISA, and
(b) (i) in respect of which any Loan Party or any ERISA Affiliate is (or, if
such plan were terminated, would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA and/or (ii) that is or was,
within the past six years, maintained or sponsored by any Loan Party or ERISA
Affiliate or to which any Loan Party or ERISA Affiliate makes or is obligated to
make contributions, or during the past six years, has made or been obligated to
make contributions.

 

31



--------------------------------------------------------------------------------

“Platform” has the meaning set forth in Section 9.01(d).

“Post-Closing Letter Agreement” means that certain letter agreement dated as of
the date hereof by and between the Borrowers and the Administrative Agent.

“Prepayment Event” means:

(a) any Asset Sale, including any sale or issuance to a Person other than the
Parent Borrower or any Restricted Subsidiary of Equity Interests in any
Subsidiary, other than (i) dispositions described in clauses (a) through (f) of
Section 6.05 and (ii) other dispositions resulting in aggregate Net Proceeds not
exceeding $25,000,000 for any individual transactions or series of related
transactions;

(b) any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any asset of the
Parent Borrower or any Restricted Subsidiary resulting in aggregate Net Proceeds
exceeding $25,000,000; or

(c) the incurrence by the Parent Borrower or any Restricted Subsidiary of any
Indebtedness, other than any Indebtedness permitted to be incurred by
Section 6.01 other than Refinancing Term Loans and Refinancing Debt Securities.

“Prime Rate” means the rate of interest per annum published by The Wall Street
Journal, Money Rates Section as the “Prime Rate”, as in effect from time to
time. Each change in the Prime Rate shall be effective from and including the
date such change is published.

“Private Side Lender Representatives” means, with respect to any Lender,
representatives of such Lender that are not Public Side Lender Representatives.

“Pro Forma Basis” means, with respect to any computation hereunder required to
be made on a pro forma basis giving effect to the Transactions, any proposed
Investment or other acquisition (including any Permitted Acquisition), any
Material Disposition, any Restricted Payment or any payment of or in respect of
any Indebtedness (collectively, “Pro Forma Events”), computation thereof after
giving pro forma effect to adjustments in connection with such Pro Forma Event
that are either (a) in accordance with Regulation S-X under the Securities Act
or (b) set forth in a certificate of a Financial Officer of the Parent Borrower
delivered to the Administrative Agent and believed in good faith by the Parent
Borrower to be probable based on actions taken or to be taken within 12 months
following the consummation of the relevant Pro Forma Event; provided that the
aggregate amount of any increase in Consolidated EBITDA resulting from
adjustments pursuant to this clause (b) for any four fiscal quarter period of
the Parent Borrower, when aggregated with the amount of any add-back to
Consolidated EBITDA pursuant to clause (a)(ix) of the definition of the term
“Consolidated EBITDA” for such period (other than such pro forma adjustments,
and add-backs pursuant to such clause (a)(ix), related to the Transactions
reflected in the private supplement to the Confidential Information Memorandum),
shall not exceed 20% of Consolidated EBITDA for such period (prior to giving

 

32



--------------------------------------------------------------------------------

effect to any increase pursuant to such clause (a)(ix) or this clause (b)), in
each case, using, for purposes of making such computation, the consolidated
financial statements of the Parent Borrower and the Restricted Subsidiaries
(and, to the extent applicable, the historical financial statements of any
entities or assets so acquired or to be acquired, or so disposed or to be
disposed), which shall be reformulated as if such Pro Forma Event (and, in the
case of any pro forma computations made hereunder to determine whether such Pro
Forma Event is permitted to be consummated hereunder, to any other Pro Forma
Event consummated since the first day of the period covered by any component of
such pro forma computation and on or prior to the date of such computation), and
any Indebtedness or other liabilities incurred in connection with any such Pro
Forma Event, had been consummated and incurred at the beginning of such
period. If any Indebtedness bears a floating rate of interest and is being given
pro forma effect, the interest on such Indebtedness shall be calculated as if
the rate in effect on the date of determination had been the applicable rate for
the entire period (taking into account any Swap Agreement applicable to such
Indebtedness if such Swap Agreement has a remaining term in excess of 12
months).

“Pro Forma Event” has the meaning set forth in the definition of “Pro Forma
Basis.”

“Proceeds Collateral Account” means a Deposit Account in which the Net Proceeds
of Term Priority Collateral in respect of any Prepayment Event described in
clause (a) or (b) of the definition of the term “Prepayment Event” are deposited
by the Parent Borrower or any Restricted Subsidiary to be held pending release
as contemplated by Section 2.09(b) for reinvestment or prepayment, and which has
no other funds contained therein (other than interest on any such proceeds) and
is subject to a Control Agreement in favor of the Administrative Agent.

“Public Side Lender Representatives” means, with respect to any Lender,
representatives of such Lender that do not wish to receive MNPI.

“Quarterly Financial Statements” has the meaning set forth in Article IV.

“Recipient” means the Administrative Agent, any Lender or any other recipient of
any payment to be made by or on account of any obligation of any Loan Party
hereunder or under any other Loan Document.

“Refinancing” means (i) the repayment in full of all principal, premium, if any,
interest, fees and other amounts due or outstanding under the Existing Ann
Credit Agreement and the Existing ABL Credit Agreement, the termination of the
commitments and letters of credit outstanding thereunder (or otherwise deemed
issued under the ABL Credit Agreement) and the discharge and release of the
guarantees and liens existing in connection therewith and (ii) the repayment in
full of all other existing Indebtedness of the Acquired Company on the Effective
Date; provided that (a) capital leases, intercompany indebtedness, letters of
credit, Indebtedness of the Acquired Company permitted by the Acquisition
Agreement, (b) other ordinary course Indebtedness of the Parent Borrower and its
Subsidiaries not to exceed $10,000,000 and (c) other Indebtedness reasonably
agreed to by the Administrative Agent will be allowed to remain outstanding on
the Effective Date.

 

33



--------------------------------------------------------------------------------

“Refinancing Debt Securities” means Permitted Secured Debt or Permitted
Unsecured Debt issued in reliance on
Section 6.01(m) so long as (i) prior to the incurrence of such Indebtedness, the
Parent Borrower has delivered to the Administrative Agent a certificate of a
Financial Officer designating such Permitted Secured Debt or Permitted Unsecured
Debt, as “Refinancing Debt Securities” and (ii) the Net Proceeds of such
Refinancing Debt Securities are applied repay the Loan Document Obligations in
accordance with Section 2.09(b).

“Refinancing Indebtedness” means, in respect of any Indebtedness (the “Original
Indebtedness”), any Indebtedness that extends, renews or refinances such
Original Indebtedness (or any Refinancing Indebtedness in respect thereof);
provided that (a) the principal amount of such Refinancing Indebtedness shall
not exceed the principal amount of such Original Indebtedness except by an
amount no greater than accrued and unpaid interest, fees, expenses and
prepayment premium, if any, with respect to such Original Indebtedness; (b) the
stated final maturity of such Refinancing Indebtedness shall not be earlier than
that of such Original Indebtedness; (c) the Weighted Average Life to Maturity of
any Refinancing Indebtedness shall be no shorter than the remaining Weighted
Average Life to Maturity of such Original Indebtedness; (d) such Refinancing
Indebtedness shall not constitute an obligation (including pursuant to a
Guarantee) of any Subsidiary that shall not have been (or, in the case of
after-acquired Subsidiaries, shall not have been required to become pursuant to
the terms of the Original Indebtedness) an obligor in respect of such Original
Indebtedness and shall constitute an obligation of such Subsidiary only to the
extent of their obligations in respect of such Original Indebtedness; and
(e) such Refinancing Indebtedness shall not be secured by any Lien on any asset
other than the assets that secured such Original Indebtedness (or would have
been required to secure such Original Indebtedness pursuant to the terms
thereof).

“Refinancing Term Loan” means Incremental Term Loans that are designated in the
applicable Incremental Facility Amendment as “Refinancing Term Loans.”

“Register” has the meaning set forth in Section 9.04(b)(v).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the directors, officers, partners, members, trustees, employees,
agents, administrators, managers, representatives and advisors of such Person
and of such Person’s Affiliates.

“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the Environment or within or upon any building, structure, facility or
fixture.

“Repricing Event” means (a) any prepayment or repayment of any Tranche B Term
Loan with the proceeds of any Indebtedness (other than Indebtedness under the
ABL Credit Agreement), or any conversion of any Tranche B Term Loan into any new
or replacement tranche of term loans, in each case having an All-in Yield lower
than the All-in Yield (excluding for this purpose, upfront fees and original
discount on the Tranche B Term Loans) of such Tranche B Term Loan at the time of
such prepayment or repayment or conversion and (b) any amendment or other
modification of this Agreement that, directly or indirectly, reduces the All-in
Yield of any Tranche B Term Loan; provided that it shall not constitute a
Repricing Event if the applicable replacement Indebtedness or amendment is in
connection with a Change in Control or merger transaction not otherwise
permitted hereunder or other Transformative Acquisition.

 

34



--------------------------------------------------------------------------------

“Required Lenders” means, at any time, Lenders having aggregate Loans (or, prior
to the borrowing hereunder on the date hereof, Commitments) representing more
than 50% of the aggregate principal amount of the Loans (or, prior to the
borrowing hereunder on the date hereof, the aggregate Commitments) at such time.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the Parent
Borrower or any Restricted Subsidiary, or any payment or distribution (whether
in cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
exchange, conversion, cancellation or termination of any Equity Interests in the
Parent Borrower or any Restricted Subsidiary.

“Restricted Subsidiary” means any Subsidiary of the Parent Borrower other than
an Unrestricted Subsidiary.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor to its rating agency business.

“Sale/Leaseback Transaction” means an arrangement relating to property owned by
the Parent Borrower or any Restricted Subsidiary whereby the Parent Borrower or
such Restricted Subsidiary sells or transfers such property to any Person and
the Parent Borrower or any Restricted Subsidiary leases such property, or other
property that it intends to use for substantially the same purpose or purposes
as the property sold or transferred, from such Person or its Affiliates.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions.

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of Designated Persons maintained by OFAC, the U.S.
Department of State, or by the United Nations Security Council, the European
Union or any EU member state, (b) any Person operating, organized or resident in
a Sanctioned Country or (c) any Person owned or controlled by any Person or
Persons described in the preceding clauses (a) and (b).

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

“Screen Rate” has the meaning assigned to it in the definition of “LIBO Rate.”

“SEC” means the United States Securities and Exchange Commission.

 

35



--------------------------------------------------------------------------------

“Secured Parties” means (a) the Administrative Agent, (b) the Arrangers, (c) the
Syndication Agent, (d) the Lenders, (e) the beneficiaries of each
indemnification obligation undertaken by any Loan Party under any Loan Document
and (f) the permitted successors and assigns of the foregoing.

“Securities Act” means the United States Securities Act of 1933.

“Senior Secured Indebtedness” means, as of any date, the excess of (i) the sum,
without duplication, of (a) the aggregate principal amount of Indebtedness of
the Parent Borrower and the Restricted Subsidiaries outstanding as of such date
that is secured by any Lien on any asset of the Parent Borrower or any
Restricted Subsidiary (other than Indebtedness of any Foreign Subsidiary that is
not Guaranteed by, or otherwise recourse to the Parent Borrower or any Domestic
Subsidiary that is secured by a Lien only on assets of one or more Foreign
Subsidiaries), in the amount that would be reflected on a balance sheet prepared
as of such date on a consolidated basis in accordance with GAAP (but without
giving effect to any election to value any Indebtedness at “fair value,” as
described in Section 1.04(b), or any other accounting principle that results in
the amount of any such Indebtedness (other than zero coupon Indebtedness) as
reflected on such balance sheet to be below the stated principal amount of such
Indebtedness), (b) the aggregate amount of Capital Lease Obligations and
Synthetic Lease Obligations of the Parent Borrower and the Restricted
Subsidiaries outstanding as of such date (other than Capital Lease Obligations
and Synthetic Lease Obligations of any Foreign Subsidiary that is not Guaranteed
by, or otherwise recourse to, the Parent Borrower or any Domestic Subsidiary),
determined on a consolidated basis, and (c) the aggregate obligations of the
Parent Borrower and the Restricted Subsidiaries as an account party in respect
of letters of credit or letters of guaranty that is secured by any Lien on any
asset of the Parent Borrower or any Restricted Subsidiary (other than any such
obligations of any Foreign Subsidiary that is not Guaranteed by, or otherwise
recourse to, the Parent Borrower or any Domestic Subsidiary), other than
contingent obligations in respect of any letter of credit or letter of guaranty
to the extent such letter of credit or letter of guaranty does not support
Indebtedness over (ii) the aggregate amount of unrestricted cash and cash
equivalents of the Parent Borrower and its Restricted Subsidiaries that would be
reflected on a consolidated balance sheet of the Parent Borrower in accordance
with GAAP on such date (other than the cash proceeds of any Indebtedness being
incurred on such date).

“Senior Secured Leverage Ratio” means, as of any date of determination, the
ratio of (a) Senior Secured Indebtedness as of such date to (b) Consolidated
EBITDA for the period of four consecutive fiscal quarters of the Parent Borrower
most recently ended on or prior to such date.

“Series” means any Incremental Term Loans or Extended Term Loans that are not
established as an increase in any previously established Class of Loans and that
are intended to constitute a single Class of Loans for purposes of this
Agreement.

“Specified Indebtedness” means any Subordinated Indebtedness, any Permitted
Unsecured Debt or any Permitted Secured Debt that is not secured on a pari passu
basis with the Loan Document Obligations and any Refinancing Indebtedness in
respect of any of the foregoing; provided that, notwithstanding the foregoing,
Indebtedness under the ABL Credit Agreement shall constitute Specified
Indebtedness solely for purposes of Section 6.08(c).

 

36



--------------------------------------------------------------------------------

“Specified Representations” means the representations and warranties set forth
in Sections 3.01 (as it relates to the material Loan Parties), 3.02 (as it
relates to the material Loan Parties), 3.03(c) (as it relates to the material
Loan Parties), 3.07(b), 3.08, 3.14, 3.15 and 3.16(a) (other than with respect to
the priority of any Liens).

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves), expressed as a decimal,
established by the Board of Governors to which the Administrative Agent is
subject for eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D of the Board of Governors). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

“Subordinated Indebtedness” of a Person means any Indebtedness of such Person
which is subordinated in right of payment to the Loan Document Obligations.

“subsidiary” means, with respect to any Person (the “parent”) at any date,
(a) any Person the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date and (b) any
other Person (i) of which Equity Interests representing more than 50% of the
equity value or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (ii) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

“Subsidiary” means any direct or indirect subsidiary of the Parent Borrower
(including, for the avoidance of doubt, the Subsidiary Borrower).

“Supplemental Perfection Certificate” means a certificate in the form of
Exhibit G or any other form approved by the Administrative Agent.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Parent Borrower or
any Subsidiary shall be a Swap Agreement.

 

37



--------------------------------------------------------------------------------

“Swap Obligations” of a Person means any and all obligations of such Person,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), under (a) any and all Swap Agreements, and
(b) any and all cancellations, buy backs, reversals, terminations or assignments
of any Swap Agreement transaction.

“Syndication Agent” means Guggenheim Securities, LLC.

“Synthetic Lease” means, as to any Person, any lease (including leases that may
be terminated by the lessee at any time) of any property (whether real, personal
or mixed) (a) that is accounted for as an operating lease under GAAP and (b) in
respect of which the lessee retains or obtains ownership of the property so
leased for US federal income tax purposes, other than any such lease under which
such Person is the lessor.

“Synthetic Lease Obligations” means, as to any Person, an amount equal to the
sum, without duplication, of (a) the obligations of such Person to pay rent or
other amounts under any Synthetic Lease which are attributable to principal and
(b) the amount of any purchase price payment under any Synthetic Lease assuming
the lessee exercises the option to purchase the leased property at the end of
the lease term. For purposes of Section 6.02, a Synthetic Lease Obligation shall
be deemed to be secured by a Lien on the property being leased and such property
shall be deemed to be owned by the lessee.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Priority Collateral” has the meaning set forth in the Intercreditor
Agreement.

“Total Assets” means, at any date of determination, the consolidated total
assets of the Parent Borrower as of the last day of the most recent fiscal
quarter of the Parent Borrower for which financial statements have been (or are
required to have been) delivered pursuant to clause (p) of Article IV,
Section 5.01(a) or (b) as adjusted to (i) exclude amounts attributable to
Unrestricted Subsidiaries and (ii) give effect to any Pro Forma Event occurring
since such date.

“Total Indebtedness” means, as of any date, the excess of (i) the sum, without
duplication, of (a) the aggregate principal amount of Indebtedness of the Parent
Borrower and the Restricted Subsidiaries outstanding as of such date, in the
amount that would be reflected on a balance sheet prepared as of such date on a
consolidated basis in accordance with GAAP (but without giving effect to any
election to value any Indebtedness at “fair value,” as described in
Section 1.04(b), or any other accounting principle that results in the amount of
any such Indebtedness (other than zero coupon Indebtedness) as reflected on such
balance sheet to be below the stated principal amount of such Indebtedness),
(b) the aggregate amount of Capital Lease Obligations and Synthetic Lease
Obligations of the Parent Borrower and the Restricted Subsidiaries outstanding
as of such date, determined on a consolidated basis, and (c) the aggregate
obligations of the Parent Borrower and the Restricted Subsidiaries as an account
party in respect of letters of credit or letters of guaranty, other than
contingent obligations in respect of any letter of credit or letter of guaranty
to the extent such letter of credit or letter of guaranty

 

38



--------------------------------------------------------------------------------

does not support Indebtedness over (ii) the aggregate amount of unrestricted
cash and cash equivalents of the Parent Borrower and its Restricted Subsidiaries
that would be reflected on a consolidated balance sheet of the Parent Borrower
in accordance with GAAP on such date (other than the cash proceeds of any
Indebtedness being incurred on such date).

“Total Leverage Ratio” means, on any date, the ratio of (a) Total Indebtedness
as of such date to (b) Consolidated EBITDA for the period of four consecutive
fiscal quarters of the Parent Borrower most recently ended on or prior to such
date.

“Tranche B Term Commitment” means, with respect to each Lender, the commitment,
if any, of such Lender to make a Tranche B Term Loan on the Effective Date,
expressed as an amount representing the maximum principal amount of the Tranche
B Term Loan to be made by such Lender, as such commitment may be (a) reduced
from time to time pursuant to Section 2.06 and (b) reduced or increased from
time to time pursuant to assignments by or to such Lender pursuant to
Section 9.04. The initial amount of each Lender’s Tranche B Term Commitment is
set forth on Schedule 2.01, or in the Assignment and Assumption pursuant to
which such Lender shall have assumed its Tranche B Term Commitment, as
applicable. The initial aggregate amount of the Tranche B Term Commitments on
the Effective Date is $1,800,000,000.

“Tranche B Term Lender” means a Lender with a Tranche B Term Commitment or an
outstanding Tranche B Term Loan.

“Tranche B Term Loan” means a Loan made pursuant to Section 2.01.

“Tranche B Term Maturity Date” means August 21, 2022.

“Transactions” means (a) the execution, delivery and performance by the Loan
Parties of this Agreement, the borrowing of the Tranche B Term Loans and the use
of the proceeds thereof, (b) the execution, delivery and performance by the Loan
Parties of the ABL Credit Agreement, (c) the execution and delivery of the
Intercreditor Agreement by the parties thereto, (d) the creation and perfection
of the security interests provided for in the Collateral Documents, (e) the
consummation of the Acquisition in accordance with the Acquisition Agreement
(including the payment of the Stock Consideration (under and as defined in the
Acquisition Agreement)), (f) the Refinancing, and (g) the payment of all fees,
commissions, costs and expenses in connection with the foregoing.

“Transformative Acquisition” means any acquisition by the Parent Borrower or any
other Subsidiary that (i) is not permitted by the terms of the Loan Documents
immediately prior to the consummation of such acquisition or (ii) if permitted
by the terms of the Loan Documents immediately prior to the consummation of such
acquisition, would not provide the Parent Borrower and its Subsidiaries with
adequate flexibility under the Loan Documents for the continuation and/or
expansion of their combined operations following such consummation, as
determined by the Parent Borrower acting in good faith.

“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

39



--------------------------------------------------------------------------------

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the perfection of security interests created by the
Collateral Documents.

“Unrestricted Subsidiary” means any Subsidiary of the Parent Borrower designated
by the Parent Borrower as an Unrestricted Subsidiary pursuant to Section 5.16
subsequent to the Effective Date. In no event shall the Subsidiary Borrower be
an Unrestricted Subsidiary.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning set forth in
Section 2.15(e)(ii)(B)(3).

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (ii) the then outstanding principal amount of
such Indebtedness.

“wholly-owned,” when used in reference to a subsidiary of any Person, means that
all the Equity Interests in such subsidiary (other than directors’ qualifying
shares and other nominal amounts of Equity Interests that are required to be
held by other Persons under applicable law) are owned, beneficially and of
record, by such Person, another wholly-owned subsidiary of such Person or any
combination thereof.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans and Borrowings may be classified and referred to by Class or by
Type or by Class and Type.

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.” The
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all real and personal, tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.
The word “law” shall be construed as referring to all statutes, rules,
regulations, codes and other laws (including official rulings and
interpretations thereunder having the force of law or with which affected
Persons customarily comply), and all judgments, orders, writs and decrees, of
all Governmental Authorities. Except as otherwise provided herein and unless the
context requires otherwise, (a) any definition of or reference to any agreement,
instrument or other document (including this Agreement and the

 

40



--------------------------------------------------------------------------------

other Loan Documents) shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein), (b) any definition of or reference to any
statute, rule or regulation shall be construed as referring thereto as from time
to time amended, supplemented or otherwise modified (including by succession of
comparable successor laws), and all references to any statute shall be construed
as referring to all rules, regulations, rulings and official interpretations
promulgated or issued thereunder, (c) any reference herein to any Person shall
be construed to include such Person’s successors and permitted assigns (subject
to any restrictions on assignment set forth herein) and, in the case of any
Governmental Authority, any other Governmental Authority that shall have
succeeded to any or all functions thereof, (d) the words “herein,” “hereof” and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof and (e) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement.

SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature used herein shall be
construed in accordance with GAAP as in effect from time to time; provided that
(a) if the Parent Borrower notifies the Administrative Agent that the Borrowers
request an amendment to any provision hereof to eliminate the effect of any
change occurring after the Effective Date in GAAP or in the application thereof
on the operation of such provision (or if the Administrative Agent notifies the
Borrowers that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith; provided that the
Borrowers, on the one hand, and the Lenders, on the other hand, agree to
negotiate in good faith with respect to any proposed amendment to eliminate or
adjust for the effect of any such change in GAAP; and (b) notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made, without giving effect to (i) any election
under Statement of Financial Accounting Standards 159, The Fair Value Option for
Financial Assets and Financial Liabilities, or any successor thereto (including
pursuant to the Accounting Standards Codification), to value any Indebtedness of
the Parent Borrower or any Restricted Subsidiary at “fair value,” as defined
therein, and (ii) any change in GAAP occurring after the date hereof as a result
of the adoption of any proposals set forth in the Proposed Accounting Standards
Update, Leases (Topic 840), issued by the Financial Accounting Standards Board
on August 17, 2010, or any other proposals issued by the Financial Accounting
Standards Board in connection therewith, in each case if such change would
require treating any lease (or similar arrangement conveying the right to use)
as a capital lease where such lease (or similar arrangement) was not required to
be so treated under GAAP as in effect on the date hereof.

SECTION 1.05. Effectuation of Transactions. All references herein to the Parent
Borrower and the Restricted Subsidiaries shall be deemed to be references to
such Persons, and all the representations and warranties of the Borrowers and
the other Loan Parties contained in this Agreement and the other Loan Documents
shall be deemed made, in each case, after giving effect to the Acquisition and
the other Transactions to occur on the Effective Date, unless the context
otherwise requires.

 

41



--------------------------------------------------------------------------------

SECTION 1.06. Classification of Actions. For purposes of determining compliance
at any time with the covenants set forth in Article VI (or, in each case, any
defined terms used therein), in the event that the subject transaction meets the
criteria of more than one of the categories of transactions permitted pursuant
to the Sections (or related defined terms) in Article VI, the Borrowers may, in
their sole discretion, classify the applicable transaction (or any portion
thereof) under such Section (or defined term); it being understood that (i) the
Borrowers may divide and include such transaction under one or more of the
clauses of such Section (or any relevant portion thereof or of the applicable
related defined term) that permit such transaction and (ii) notwithstanding
anything in this Section 1.06 to the contrary for purposes of this Agreement,
Indebtedness incurred under the ABL Credit Agreement shall only be permitted to
be incurred or be outstanding under Section 6.01(j).

SECTION 1.07. Limited Condition Acquisition. Notwithstanding anything herein to
the contrary, with respect to any Limited Condition Acquisition and any Pro
Forma Event to be made in connection with a Limited Condition Acquisition, at
the Borrowers’ option, any Senior Secured Leverage Ratio, Total Leverage Ratio
or Interest Coverage Ratio test or dollar threshold required for consummation of
such Limited Condition Acquisition or such other transaction shall be
determined, and any Default or Event of Default blocker shall be tested, as of
the date the definitive acquisition agreement for such Limited Condition
Acquisition is entered into and calculated as if the acquisition and other Pro
Forma Events in connection therewith were consummated on such date; provided
that if the Borrowers have made such an election, in connection with measuring
compliance with Section 2.18 or any Section of Article VI following such date
and prior to the earlier of the date on which such Limited Condition Acquisition
is consummated or the definitive agreement for such Limited Condition
Acquisition is terminated, any Senior Secured Leverage Ratio, Total Leverage
Ratio or Interest Coverage Ratio shall be calculated on a Pro Forma Basis
assuming such Limited Condition Acquisition and other Pro Forma Events in
connection therewith have been consummated, except that (other than solely with
respect to the incurrence test under which such Limited Condition Acquisition or
other transaction in connection therewith is being made) Consolidated EBITDA,
Total Assets and Consolidated Net Income of any target of such Limited Condition
Acquisition can only be used in the determination of the relevant ratios and
baskets if and when such Limited Condition Acquisition has closed.

ARTICLE II

The Credits

SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make a Tranche B Term Loan to the Borrowers on the
Effective Date in a principal amount equal to its Tranche B Term Commitment.
Amounts repaid or prepaid in respect of Tranche B Term Loans may not be
reborrowed.

 

42



--------------------------------------------------------------------------------

SECTION 2.02. Loans and Borrowings.

(a) Each Loan shall be made as part of a Borrowing consisting of Loans of the
same Class and Type made by the Lenders ratably in accordance with their
respective Commitments of the applicable Class.

(b) Subject to Section 2.12, each Borrowing shall be comprised entirely of ABR
Loans or Eurodollar Loans as the Borrowers may request in accordance herewith.
Each Lender at its option may make any Loan by causing any domestic or foreign
branch or Affiliate of such Lender to make such Loan; provided that any exercise
of such option shall not affect the obligation of the Borrowers to repay such
Loan in accordance with the terms of this Agreement.

(c) At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate principal amount that is an integral
multiple of $1,000,000 and not less than $5,000,000; provided that a Eurodollar
Borrowing that results from a continuation of an outstanding Eurodollar
Borrowing may be in an aggregate amount that is equal to such outstanding
Borrowing. At the time that each ABR Borrowing is made, such Borrowing shall be
in an aggregate principal amount that is an integral multiple of $500,000 and
not less than $1,000,000. Borrowings of more than one Type and Class may be
outstanding at the same time; provided that there shall not at any time be more
than a total of six (or such greater number as may be agreed to by the
Administrative Agent) Eurodollar Borrowings outstanding.

(d) Notwithstanding any other provision of this Agreement, the Borrowers shall
not be entitled to request, or to elect to convert to or continue, any
Eurodollar Borrowing if the Interest Period requested with respect thereto would
end after the Maturity Date applicable thereto.

SECTION 2.03. Requests for Borrowings. To request a Borrowing, the Borrowers
shall notify the Administrative Agent of such request either in writing
(delivered by e-mail, hand or facsimile) or by telephone (a) in the case of a
Eurodollar Borrowing, not later than 12:00 p.m., New York City time, three
Business Days before the date of the proposed Borrowing (or, in the case of any
Eurodollar Borrowing to be made on the Effective Date or in the case of a
Permitted Acquisition or Limited Condition Acquisition, such shorter period of
time as may be agreed to by the Administrative Agent) or (b) in the case of an
ABR Borrowing, not later than 12:00 p.m., New York City time, on the date of the
proposed Borrowing. Each such telephonic Borrowing Request shall be irrevocable
and shall be confirmed promptly by e-mail, hand delivery or facsimile to the
Administrative Agent of an executed written Borrowing Request. Each such
telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.02:

(i) whether the requested Borrowing is to be a Tranche B Term Loan Borrowing or
an Incremental Term Loan Borrowing of a particular Series;

(ii) the aggregate amount of such Borrowing;

(iii) the date of such Borrowing, which shall be a Business Day;

 

43



--------------------------------------------------------------------------------

(iv) whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;

(v) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(vi) the location and number of the account of the Borrowers to which funds are
to be disbursed.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrowers shall be
deemed to have selected an Interest Period of one month’s duration. Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the applicable Class of the
details thereof and of the amount of such Lender’s Loan to be made as part of
the requested Borrowing.

SECTION 2.04. Funding of Borrowings.

(a) Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds by 2:00 p.m., New
York City time, to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders. The Administrative
Agent will make such Loans available to the Borrowers by promptly remitting the
amounts so received, in like funds, to an account of the Borrowers specified by
the Borrowers in the applicable Borrowing Request.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance on such assumption, make available to the Borrowers a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrowers severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrowers
to but excluding the date of payment to the Administrative Agent, at (i) in the
case of a payment to be made by such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation or (ii) in the case of a
payment to be made by the Borrowers, the interest rate applicable to ABR Loans
of the applicable Class. If the Borrowers and such Lender shall pay such
interest to the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrowers the amount of such
interest paid by the Borrowers for such period. If such Lender pays such amount
to the Administrative Agent, then such amount shall constitute such Lender’s
Loan included in such Borrowing. Any payment by the Borrowers shall be without
prejudice to any claim any Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.

 

44



--------------------------------------------------------------------------------

SECTION 2.05. Interest Elections.

(a) Each Borrowing initially shall be of the Type and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in the
applicable Borrowing Request or as otherwise provided in Section 2.03.
Thereafter, the Borrowers may elect to convert such Borrowing to a Borrowing of
a different Type or to continue such Borrowing and, in the case of a Eurodollar
Borrowing, may elect Interest Periods therefor, all as provided in this Section.
The Borrowers may elect different options with respect to different portions of
the affected Borrowing, in which case each such portion shall be allocated
ratably among the Lenders holding the Loans comprising such Borrowing, and the
Loans comprising each such portion shall be considered a separate Borrowing.

(b) To make an election pursuant to this Section, the Borrowers shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrowers were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by e-mail, hand delivery or
facsimile to the Administrative Agent of an executed written Interest Election
Request. Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is to be a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period.”

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrowers shall be deemed to have
selected an Interest Period of one month’s duration.

(c) Promptly following receipt of an Interest Election Request in accordance
with this Section, the Administrative Agent shall advise each Lender of the
applicable Class of the details thereof and of such Lender’s portion of each
resulting Borrowing.

 

45



--------------------------------------------------------------------------------

(d) If the Borrowers fail to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be continued as a
Eurodollar Borrowing for an additional Interest Period of one month.
Notwithstanding any contrary provision hereof, if an Event of Default under
clause (h) or (i) of Article VII has occurred and is continuing with respect to
any Borrower, or if any other Event of Default has occurred and is continuing
and the Administrative Agent, at the request of a Majority in Interest of
Lenders of any Class, has notified the Borrowers of the election to give effect
to this sentence on account of such other Event of Default, then, in each such
case, so long as such Event of Default is continuing, (i) no outstanding
Borrowing of such Class may be converted to or continued as a Eurodollar
Borrowing and (ii) unless repaid, each Eurodollar Borrowing of such Class shall
be converted to an ABR Borrowing at the end of the Interest Period applicable
thereto.

SECTION 2.06. Termination of Commitments.

(a) Unless previously terminated, the Tranche B Term Commitments shall
automatically terminate at 5:00 p.m., New York City time, on the Effective Date.

(b) The Borrowers may at any time terminate, or from time to time reduce, the
Commitments of any Class; provided that each reduction of the Commitments of any
Class shall be in an amount that is an integral multiple of $500,000 and not
less than $2,500,000.

(c) The Borrowers shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying the effective date thereof. Promptly following receipt of
any such notice, the Administrative Agent shall advise the Lenders of the
applicable Class of the contents thereof. Each notice delivered by the Borrowers
pursuant to this Section shall be irrevocable. Any termination or reduction of
the Commitments of any Class shall be permanent. Each reduction of the
Commitments of any Class shall be made ratably among the Lenders in accordance
with their respective Commitments of such Class.

SECTION 2.07. Repayment of Loans; Evidence of Debt.

(a) The Borrowers hereby unconditionally, jointly and severally, promise to pay
to the Administrative Agent for the account of each Lender the then unpaid
principal amount of each Loan of such Lender as provided in Section 2.08.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrowers to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

 

46



--------------------------------------------------------------------------------

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrowers to pay any amounts due
hereunder in accordance with the terms of this Agreement.

(e) Any Lender may request that Loans of any Class made by it be evidenced by a
promissory note. In such event, the Borrowers shall prepare, execute and deliver
to such Lender a promissory note payable to such Lender (or, if requested by
such Lender, to such Lender and its registered assigns) and in a form approved
by the Administrative Agent. Thereafter, the Loans evidenced by such promissory
note and interest thereon shall at all times (including after assignment
pursuant to Section 9.04) be represented by one or more promissory notes in such
form payable to the payee named therein (or, if such promissory note is a
registered note, to such payee and its registered assigns).

SECTION 2.08. Amortization of Term Loans.

(a) The Borrowers shall repay Tranche B Term Borrowings on the first Business
Day following the last day of each January, April, July and October, beginning
with January 31, 2016, and ending with the last such day to occur prior to the
Tranche B Term Maturity Date, in an aggregate principal amount for each such
date as follows:

 

Amortization Date

   Tranche B Term Borrowings  

January 31, 2016

   $ 4,500,000   

April 30, 2016

   $ 4,500,000   

July 31, 2016

   $ 4,500,000   

October 31, 2016

   $ 4,500,000   

January 31, 2017

   $ 22,500,000   

April 30, 2017

   $ 22,500,000   

July 31, 2017

   $ 22,500,000   

October 31, 2017

   $ 22,500,000   

January 31, 2018

   $ 22,500,000   

April 30, 2018

   $ 22,500,000   

July 31, 2018

   $ 22,500,000   

October 31, 2018

   $ 22,500,000   

January 31, 2019

   $ 22,500,000   

April 30, 2019

   $ 22,500,000   

July 31, 2019

   $ 22,500,000   

October 31, 2019

   $ 22,500,000   

 

47



--------------------------------------------------------------------------------

Amortization Date

   Tranche B Term Borrowings  

January 31, 2020

   $ 22,500,000   

April 30, 2020

   $ 22,500,000   

July 31, 2020

   $ 22,500,000   

October 31, 2020

   $ 22,500,000   

January 31, 2021

   $ 22,500,000   

April 30, 2021

   $ 22,500,000   

July 31, 2021

   $ 22,500,000   

October 31, 2021

   $ 22,500,000   

January 31, 2022

   $ 22,500,000   

April 30, 2022

   $ 22,500,000   

July 31, 2022

   $ 22,500,000   

Tranche B Term Maturity Date

     Remainder   

The Borrowers shall repay Incremental Term Loans of any Series in such amounts
and on such date or dates as shall be specified therefor in the Incremental
Facility Agreement establishing the Incremental Term Commitments of such Series
(as such amounts may be adjusted pursuant to paragraph (c) of this Section or
pursuant to such Incremental Facility Agreement). The Borrowers shall repay
Extended Term Loans of any Series in such amounts and on such date or dates as
shall be specified therefor in the Extension Agreement establishing such
Extended Term Loans (as such amounts may be adjusted pursuant to paragraph (c)
of this Section).

(b) To the extent not previously paid, (i) all Tranche B Term Loans shall be due
and payable on the Tranche B Term Maturity Date and (ii) all Incremental Term
Loans of any Series shall be due and payable on the Incremental Term Maturity
Date applicable thereto.

(c) Any prepayment of a Borrowing of any Class shall be applied to reduce the
subsequent scheduled repayments of the Borrowings of such Class to be made
pursuant to this Section in the manner set forth in Section 2.09(d). In the
event any Extended Term Loans shall be established from any Class of Loans, the
amount of any future payment pursuant to clause (a) with respect to such
existing Class of Loans shall be reduced on the date such Extended Term Loans in
proportion to the principal amount of such existing Class of Loans that were
converted to Extended Term Loans on such date.

(d) Prior to any repayment of any Borrowings of any Class under this Section,
the Borrowers shall select the Borrowing or Borrowings of the applicable Class
to be repaid and shall notify the Administrative Agent by telephone (confirmed
by e-mail, hand delivery or facsimile) of such selection not later than
12:00 p.m., New York City time, three Business Days before the scheduled date of
such repayment. Each repayment of a Borrowing shall be applied ratably to the
Loans included in the repaid Borrowing. Repayments of Borrowings shall be
accompanied by accrued interest on the amounts repaid.

 

48



--------------------------------------------------------------------------------

SECTION 2.09. Prepayment of Loans.

(a) The Borrowers shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to the requirements of this
Section.

(b) In the event and on each occasion that any Net Proceeds are received by or
on behalf of the Parent Borrower or any Restricted Subsidiary in respect of any
Prepayment Event, the Borrowers shall, on the day such Net Proceeds are received
(or, in the case of a Prepayment Event described in clause (a) or (b) of the
definition of the term “Prepayment Event,” within five Business Days after such
Net Proceeds are received), prepay Borrowings in an amount equal to 100% of such
Net Proceeds; provided that, in the case of any event described in clause (a) or
(b) of the definition of the term “Prepayment Event,” if the Parent Borrower
shall (i) prior to the date of the required prepayment, deliver to the
Administrative Agent a certificate of a Financial Officer of the Parent Borrower
to the effect that the Borrowers intend to cause the Net Proceeds from such
event (or a portion thereof specified in such certificate) to be applied or to
enter into an agreement to cause such Net Proceeds to be applied within 365 days
after receipt of such Net Proceeds to acquire real property, equipment or other
tangible assets to be used in the business of the Parent Borrower or the
Restricted Subsidiaries, or to consummate any Permitted Acquisition (or any
other acquisition of all or substantially all the assets of (or all or
substantially all the assets constituting a business unit, division, product
line or line of business of) any Person) permitted hereunder, or, in the case of
any event described in clause (b) of the definition of the term “Prepayment
Event”, to restore the asset affected by such event, and certifying that no
Event of Default has occurred and is continuing, and (ii) in the case of a sale
of Term Priority Collateral, deposit all such Net Proceeds in a Proceeds
Collateral Account pending such application, then no prepayment shall be
required pursuant to this paragraph in respect of the Net Proceeds from such
event (or the portion of such Net Proceeds specified in such certificate, if
applicable) except to the extent of any such Net Proceeds that have not been so
applied by the end of such 365-day period (or within a period of 180 days
thereafter if by the end of such initial 365-day period the Parent Borrower or
one or more Restricted Subsidiaries shall have entered into an agreement with a
third party to acquire such real property, equipment or other tangible assets,
or to consummate such Permitted Acquisition or other acquisition, with such Net
Proceeds), at which time a prepayment shall be required in an amount equal to
the Net Proceeds that have not been so applied (and no prepayment shall be
required to the extent the aggregate amount of such Net Proceeds that are not
reinvested in accordance with this Section does not exceed $25,000,000 in any
fiscal year). Notwithstanding the foregoing, the Net Proceeds received by the
Parent Borrower or any Restricted Subsidiary in respect of any Prepayment Event
described in clause (a) or (b) of the definition of the term “Prepayment Event”
involving any ABL Priority Collateral (whether in the form of a direct sale,
transfer or other disposition of such ABL Priority Collateral or a sale,
transfer or other disposition of Equity Interests in any Restricted Subsidiary
owning such ABL Priority Collateral) that secures any obligations in respect of
the ABL Credit Agreement at the time such Prepayment Event occurs shall not,
solely to the extent such Net Proceeds are attributable to the fair value of
such ABL Priority Collateral (net of any related transferred liabilities, in
each case as determined reasonably and in good faith by a Financial Officer of
the Parent Borrower), be subject to the requirements of this Section 2.09(b).

 

49



--------------------------------------------------------------------------------

(c) In the event that the Parent Borrower has Excess Cash Flow for any fiscal
year of the Parent Borrower, commencing with the fiscal year ending July 29,
2017, the Borrowers shall, not later than 95 days following the end of such
fiscal year, prepay Loans in an amount equal to the excess of (x) the ECF
Percentage of Excess Cash Flow for such fiscal year over (y) the amount of
prepayments of Loans pursuant to Section 2.09(a) and/or any Indebtedness of the
Loan Parties that is secured on a pari passu basis with the Loans during such
fiscal year, or Loans assigned to the Borrowers pursuant to
Section 9.04(e)(i)(b) during such fiscal year (limited to an amount equal to the
amount actually paid by the Borrowers in cash to purchase such Loans) (in each
case, other than any prepayment or assignment made with the proceeds of
Indebtedness (excluding Indebtedness under the ABL Credit Agreement)).

(d) Prior to any optional or mandatory prepayment of Borrowings under this
Section, the Borrowers shall, subject to the next sentence, specify the
Borrowing or Borrowings to be prepaid in the notice of such prepayment delivered
pursuant to paragraph (f) of this Section; provided that, absent any such
specification, such prepayment shall be applied in forward order to reduce the
next eight (8) scheduled remaining installments of principal of the Loans (on a
pro rata basis as applied between any Class or Classes of Loans) and,
thereafter, on a pro rata basis to all scheduled remaining installments. In the
event of any mandatory prepayment of Borrowings from a Prepayment Event under
clause (a) or (b) of the definition thereof made at a time when Borrowings of
more than one Class remain outstanding, the Borrowers shall select Borrowings to
be prepaid so that the aggregate amount of such prepayment is allocated among
the Borrowings pro rata based on the aggregate principal amounts of outstanding
Borrowings of each such Class; provided that to the extent provided in the
relevant Incremental Facility Agreement or Extension Agreement, any Class of
Incremental Term Loans or Extended Term Loans may be paid on a pro rata basis or
less than pro rata basis with any other Class of Loans. Any prepayment of Loans
from a Prepayment Event described in clause (c) of the definition of “Prepayment
Event” shall be applied to the Class or Classes of Loans selected by the
Borrowers. Notwithstanding the foregoing, any Lender may elect, by notice to the
Administrative Agent by telephone (confirmed by e-mail, hand delivery or
facsimile) at least one Business Day (or such shorter period as may be
established by the Administrative Agent) prior to the required prepayment date,
to decline all or any portion of any prepayment of its Loans pursuant to this
Section (other than an optional prepayment pursuant to paragraph (a) of this
Section or a prepayment pursuant to clause (c) of the definition of “Prepayment
Event,” which may not be declined), in which case the aggregate amount of the
payment that would have been applied to prepay Loans but was so declined shall
first, be offered to Lenders who did not decline its pro rata share of the
prepayment and second, if declined by such Tranche B Lenders, may be retained by
the Borrowers and shall constitute “Declined Proceeds.”

(e) In the event any Tranche B Term Loans are subject to a Repricing Event prior
to the date that is twelve months after the Effective Date, then each Lender
whose Tranche B Term Loans are prepaid or repaid in whole or in part, or which
is required to assign any of its Tranche B Term Loans pursuant to Section 2.17,
in connection with such Repricing Event or which holds a Tranche B Term Loan the
All-in Yield of which is reduced as a result of a Repricing Event shall be paid
an amount equal to 1.00% of the aggregate principal amount of such Lender’s
Tranche B Term Loans so prepaid, repaid or assigned.

 

50



--------------------------------------------------------------------------------

(f) The Borrowers shall notify the Administrative Agent by telephone (confirmed
by e-mail, hand delivery or facsimile) of any optional prepayment and, to the
extent practicable, any mandatory prepayment hereunder (i) in the case of
prepayment of a Eurodollar Borrowing, not later than 12:00 p.m., New York City
time, three Business Days before the date of prepayment or (ii) in the case of
prepayment of an ABR Borrowing, not later than 12:00 p.m., New York City time,
on the date of prepayment. Each such notice shall be irrevocable and shall
specify the prepayment date, the principal amount of each Borrowing or portion
thereof to be prepaid and, in the case of a mandatory prepayment, a reasonably
detailed calculation of the amount of such prepayment; provided that a notice of
prepayment of Borrowings pursuant to paragraph (a) of this Section may state
that such notice is conditioned upon the occurrence of one or more events
specified therein, in which case such notice may be revoked by the Parent
Borrower (by notice to the Administrative Agent on or prior to the specified
date of prepayment) if such condition is not satisfied. Promptly following
receipt of any such notice, the Administrative Agent shall advise the Lenders of
the applicable Class of the contents thereof. Each partial prepayment of any
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02, except as
necessary to apply fully the required amount of a mandatory prepayment. Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing. Prepayments shall be accompanied by accrued interest as
required by Section 2.11.

(g) Notwithstanding any provisions of this Section 2.09 to the contrary, if any
prepayment would otherwise be required to be made pursuant to clause (b) or
(c) of this Section 2.09, solely as it relates to the portion of such Net
Proceeds or Excess Cash Flow generated outside of the United States, so long as
(x) the applicable local law will not permit repatriation of such Net Proceeds
or Excess Cash Flow to the United States or (y) material adverse tax
consequences to the Parent Borrower or any of its Subsidiaries would result from
such repatriation, such Net Proceeds or Excess Cash Flow so affected shall not
be required to be included in the mandatory prepayments referred to in such
clause (b) or (c).

SECTION 2.10. Fees.

(a) The Borrowers agree, jointly and severally, to pay on the Effective Date to
each Tranche B Term Lender, as fee compensation for the funding of such Lender’s
Tranche B Term Loan, a closing fee in an amount equal to 2.00% of the aggregate
principal amount of such Tranche B Term Lender’s Tranche B Term Loan.

(b) The Borrowers agree, jointly and severally, to pay to the Administrative
Agent, for its own account, fees in the amounts and payable at the times
separately agreed upon between the Borrowers and the Administrative Agent.

(c) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent for distribution, in the case of
closing fees, to the Tranche B Term Lenders entitled thereto. Fees paid shall
not be refundable under any circumstances (absent manifest error in the amount
paid).

 

51



--------------------------------------------------------------------------------

SECTION 2.11. Interest.

(a) The Loans comprising each ABR Borrowing shall bear interest at the Alternate
Base Rate plus the Applicable Rate.

(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c) During the continuance of an Event of Default (i) under clauses (a) or
(b) of Article VII, the Borrowers shall pay interest on such past due amounts
(after giving effect to any applicable grace period) owing by the Borrowers
hereunder at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws and (ii) under
clauses (h) or (i) of Article VII, the Borrowers shall pay interest on all
outstanding Loan Document Obligations owing by the Borrowers hereunder at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws. Accrued and unpaid interest on
such amounts (including interest on past due interest) shall be due and payable
upon written demand.

(d) Accrued interest on each Loan (for ABR Loans, accrued through the last day
of the prior calendar quarter) shall be payable in arrears on each Interest
Payment Date for such Loan; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan, accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (iii) in the event of any conversion of any Eurodollar Loan prior
to the end of the current Interest Period therefor, accrued interest on such
Loan shall be payable on the effective date of such conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate or Adjusted LIBO
Rate shall be determined by the Administrative Agent, and such determination
shall be conclusive absent manifest error.

SECTION 2.12. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing of any Class:

(a) the Administrative Agent determines in good faith (which determination shall
be conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate for such Interest Period; or

(b) the Administrative Agent is advised by a Majority in Interest of the Lenders
of such Class that the Adjusted LIBO Rate for such Interest Period will not
adequately and fairly reflect the cost to such Lenders of making or maintaining
their Loans included in such Eurodollar Borrowing for such Interest Period;

 

52



--------------------------------------------------------------------------------

then the Administrative Agent shall give notice (which may be telephonic)
thereof to the Borrowers and the Lenders of such Class as promptly as
practicable and, until the Administrative Agent notifies the Borrowers and the
Lenders of such Class that the circumstances giving rise to such notice no
longer exist (which notification shall be made promptly after the Administrative
Agent obtains knowledge of the cessation of such circumstances), (i) any
Interest Election Request that requests the conversion of any Borrowing of such
Class to, or continuation of any Borrowing of such Class as, a Eurodollar
Borrowing of such Class shall be ineffective, and such Borrowing shall be
continued as an ABR Borrowing, and (ii) any Borrowing Request for a Eurodollar
Borrowing of such Class shall be treated as a request for an ABR Borrowing.

SECTION 2.13. Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any such reserve requirement reflected in the Adjusted LIBO Rate);

(ii) impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Eurodollar Loans
made by such Lender; or

(iii) subject any Recipient to any Taxes (other than any (A) Indemnified Taxes
or (B) Excluded Taxes) on or with respect to its loans, loan principal, letters
of credit, commitments or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender or other Recipient of making, converting to, continuing or maintaining
any Loan or of maintaining its obligation to make any such Loan, or to reduce
the amount of any sum received or receivable by such Lender or other Recipient
hereunder (whether of principal, interest or any other amount) then, from time
to time upon request of such Lender or other Recipient, the Borrowers will pay
to such Lender or other Recipient, as the case may be, such additional amount or
amounts as will compensate such Lender or other Recipient, as the case may be,
for such additional costs or expenses incurred or reduction suffered.
Notwithstanding the foregoing, if the Parent Borrower reasonably believes that
any such Taxes were not correctly or legally asserted, the applicable Recipient
will use commercially reasonable efforts to cooperate with the Parent Borrower
to obtain a refund of such Taxes so long as such efforts would not, in the sole
determination of such Recipient exercised in good faith result in any
non-reimbursable additional costs, expenses or risks or be otherwise
disadvantageous to it.

(b) If any Lender determines that any Change in Law regarding capital or
liquidity requirements has had or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement, the Commitments of such
Lender or the Loans made by such Lender to a level below that which such Lender
or such Lender’s holding company could have achieved but for

 

53



--------------------------------------------------------------------------------

such Change in Law (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company with respect to capital adequacy or
liquidity), then, from time to time upon request of such Lender, the Borrowers
will pay to such Lender such additional amount or amounts as will compensate
such Lender or such Lender’s holding company for any such reduction suffered.

(c) A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company as well as a reasonably detailed
description of the occurrence giving rise to such event, as the case may be, as
specified in paragraph (a) or (b) of this Section delivered to the Borrowers
shall be conclusive absent manifest error. The Borrowers shall pay such Lender
the amount shown as due on any such certificate within 10 Business Days after
receipt thereof.

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section shall not constitute a waiver of such Lender’s right to demand
such compensation; provided that the Borrowers shall not be required to
compensate a Lender pursuant to this Section for any increased costs or expenses
incurred or reductions suffered more than 180 days prior to the date that such
Lender notifies the Borrowers of the Change in Law giving rise to such increased
costs or expenses or reductions and of such Lender’s or intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or expenses or reductions is retroactive, then the
180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

(e) Notwithstanding the above, a Lender will not demand compensation for any
increased cost or reduction set forth in this Section 2.13 at any time if it is
not the general practice and policy of such Lender to demand such compensation
from similarly situated borrowers in similar circumstances under agreements
containing provisions permitting such compensation to be claimed at such time.

SECTION 2.14. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under
Section 2.09(f) and is revoked in accordance therewith) or (d) the assignment of
any Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrowers pursuant to Section 2.17,
then, in any such event, the Borrowers shall compensate each Lender for the
loss, cost and expense (excluding any loss of margin) attributable to such
event. Such loss, cost or expense to any Lender shall be deemed to include an
amount determined by such Lender to be the excess, if any, of (i) the amount of
interest that would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan (but not including the Applicable Rate applicable thereto), for the
period from the date of such event to the last day of the then current Interest
Period therefor (or, in the case of a failure to borrow, convert or continue,
for the period that would have been the Interest Period for such Loan), over
(ii) the amount of interest that would accrue on such principal amount for such
period at the interest rate such Lender would bid if it

 

54



--------------------------------------------------------------------------------

were to bid, at the commencement of such period, for dollar deposits of a
comparable amount and period from other banks in the London interbank market. A
certificate of any Lender delivered to the Borrowers and setting forth and
explaining in reasonable detail any amount or amounts that such Lender is
entitled to receive pursuant to this Section shall be conclusive absent manifest
error. The Borrowers shall pay such Lender the amount shown as due on any such
certificate within 30 days after receipt thereof.

SECTION 2.15. Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
withholding agent) requires the deduction or withholding of any Tax from any
such payment by any applicable withholding agent, then the applicable
withholding agent shall be entitled to make such deduction or withholding and
shall timely pay the full amount deducted or withheld to the relevant
Governmental Authority in accordance with applicable law and, if such Tax is an
Indemnified Tax, then the sum payable by the applicable Loan Party shall be
increased as necessary so that after such deduction or withholding has been made
(including such deductions and withholdings applicable to additional sums
payable under this Section 2.15) the applicable Recipient receives an amount
equal to the sum it would have received had no such deduction or withholding
been made.

(b) Payment of Other Taxes by the Loan Parties. The Loan Parties shall timely
pay to the relevant Governmental Authority in accordance with applicable law, or
at the, option of the Administrative Agent timely reimburse it for the payment
of, any Other Taxes.

(c) Evidence of Payment. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 2.15, such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(d) Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally indemnify each Recipient, within 30 days after written demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section 2.15) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrowers by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

(e) Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrowers and the Administrative Agent, at the
time or times reasonably requested

 

55



--------------------------------------------------------------------------------

by the Borrowers or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrowers or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrowers or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrowers or the Administrative Agent as will enable the Borrowers or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.15(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii) Without limiting the generality of the foregoing:

(A) any Lender that is a U.S. Person shall deliver to the Borrowers and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrowers or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrowers and the Administrative Agent on or prior to the date on
which such Foreign Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of the Borrowers or the
Administrative Agent), whichever of the following is applicable (in such number
of copies as shall be requested by the recipient):

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party(x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E (or any successor forms) establishing an exemption from, or
reduction of, U.S. federal withholding tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Loan Document, executed originals of IRS Form W-8BEN or IRS Form W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(2) executed originals of IRS Form W-8ECI (or any successor forms);

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code,

 

56



--------------------------------------------------------------------------------

(x) a certificate substantially in the form of Exhibit H-1 to the effect that
such Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A)
of the Code, a “10 percent shareholder” of the Parent Borrower within the
meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in
Section 881(c)(3)(C) of the Code and that no payments in connection with any
Loan Document are effectively connected with the Foreign Lender’s conduct of a
U.S. trade or business (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN or IRS Form W-8BEN-E (or any successor forms); or

(4) to the extent a Foreign Lender is not the beneficial owner (for example,
where the Foreign Lender is a partnership or a participating Lender), executed
originals of IRS Form W-8IMY (or any successor forms), accompanied by IRS
Form W-8ECI, IRS Form W-8BEN or IRS Form W-8BEN-E, a U.S. Tax Compliance
Certificate substantially in the form of Exhibit H-2 or H-3, IRS Form W-9,
and/or other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership (and not a participating
Lender) and one or more direct or indirect partners of such Foreign Lender are
claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit H-4 on
behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrowers and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrowers or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrowers or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrowers and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the
Borrowers or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrowers or the
Administrative Agent as may be necessary for the Borrowers and the
Administrative Agent to comply with their obligations under FATCA, to determine
whether such Lender has complied with such Lender’s obligations under FATCA and
to

 

57



--------------------------------------------------------------------------------

determine, if any, the amount to deduct and withhold from such payment. Solely
for purposes of this clause (D), “FATCA” shall include any amendments made to
FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
(including any specific documentation required in this Section 2.15(e)) expires
or becomes obsolete or inaccurate in any respect, it shall deliver promptly to
the Borrowers or Administrative Agent updated or other appropriate documentation
(including any new documentation reasonably request by the Borrowers or the
Administrative Agent) or promptly notify the Borrowers and the Administrative
Agent in writing of its legal ineligibility to do so.

(f) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 30 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c)(ii) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (f).

(g) Treatment of Certain Refunds. If any Recipient determines, in its sole
discretion exercised in good faith, that it has received a refund of any
Indemnified Taxes as to which it has been indemnified pursuant to this
Section 2.15 (including by the payment of additional amounts pursuant to this
Section 2.15), it shall pay to the indemnifying party an amount equal to such
refund (but only to the extent of indemnity payments made under this
Section 2.15 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this Section 2.15(g) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this Section 2.15(g), in
no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph the payment of which would place
the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This Section 2.15(g) shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to any Loan Party or any other
Person.

 

58



--------------------------------------------------------------------------------

(h) Defined Terms. For the avoidance of doubt, for purposes of this
Section 2.15, the term “applicable law” includes FATCA.

(i) Survival. Each party’s obligations under this Section 2.15 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

SECTION 2.16. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) The Borrowers shall make each payment required to be made by the Borrowers
hereunder or under any other Loan Document on or prior to the time expressly
required hereunder or under such other Loan Document for such payment (or, if no
such time is expressly required, on or prior to 3:00 p.m., New York City time),
on the date when due, in immediately available funds, without any defense,
setoff, recoupment or counterclaim. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to such account as may be
specified by the Administrative Agent; provided that payments pursuant to
Sections 2.13, 2.14, 2.15 and 9.03 shall be made directly to the Persons
entitled thereto and payments pursuant to other Loan Documents shall be made to
the Persons specified therein. The Administrative Agent shall distribute any
such payment received by it for the account of any other Person to the
appropriate recipient promptly following receipt thereof. If any payment
hereunder or under any other Loan Document shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day and, in the case of any payment accruing interest, interest thereon
shall be payable for the period of such extension. All payments under each Loan
Document shall be made in dollars.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied towards payment of the amounts
then due hereunder ratably among the parties entitled thereto, in accordance
with the amounts then due to such parties.

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans resulting in such Lender receiving payment of a greater proportion of
the aggregate amount of its Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall notify the Administrative Agent of such fact and shall purchase
(for cash at face value) participations in the Loans of other Lenders to the
extent necessary so that the amount of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amounts of principal of and
accrued interest on their Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph

 

59



--------------------------------------------------------------------------------

shall not be construed to apply to any payment made by the Borrowers pursuant to
and in accordance with the express terms of this Agreement (for the avoidance of
doubt, as in effect from time to time) or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any Person in accordance with the terms of Section 9.04. The Borrowers
consent to the foregoing and agree, to the extent the Borrowers may effectively
do so under applicable law, that any Lender acquiring a participation pursuant
to the foregoing arrangements may exercise against any Borrower rights of
set-off and counterclaim with respect to such participation as fully as if such
Lender were a direct creditor of the Borrowers in the amount of such
participation. For purposes of subclause (b)(i) of the definition of Excluded
Taxes, a Lender that acquires a participation pursuant to this Section 2.16(c)
shall be treated as having acquired such participation on the earlier date(s) on
which such Lender acquired the applicable interest(s) in the Commitment(s)
and/or Loan(s) to which such participation relates.

(d) Unless the Administrative Agent shall have received notice from the
Borrowers prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrowers will not make
such payment, the Administrative Agent may assume that the Borrowers have made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrowers have not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

(e) If any Lender shall fail to make any payment required to be made by it
hereunder to or for the account of the Administrative Agent, then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations in respect of such payment until all such unsatisfied obligations
have been discharged and/or (ii) hold any such amounts in a segregated account
as cash collateral for, and apply any such amounts to, any future payment
obligations of such Lender hereunder to or for the account of the Administrative
Agent.

SECTION 2.17. Mitigation Obligations; Replacement of Lenders.

(a) If any Lender requests compensation under Section 2.13, or if the Borrowers
are required to pay any Indemnified Taxes or additional amounts to any Lender or
to any Governmental Authority for the account of any Lender pursuant to
Section 2.15, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
and delegate its rights and obligations hereunder to another of its offices,
branches or Affiliates if, in the judgment of such Lender, such designation or
assignment and delegation (i) would eliminate or reduce amounts payable pursuant
to Section 2.13 or 2.15, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrowers hereby, jointly and severally,
agree to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment and delegation.

 

60



--------------------------------------------------------------------------------

(b) If (i) any Lender requests compensation under Section 2.13, (ii) the
Borrowers are required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.15, or (iii) any Lender has failed to consent to a proposed amendment,
waiver, discharge or termination that under Section 9.02 requires the consent of
all the Lenders (or all the affected Lenders or all the Lenders of the affected
Class) and with respect to which the Required Lenders (or, in circumstances
where Section 9.02 does not require the consent of the Required Lenders, a
Majority in Interest of the Lenders of the affected Class) shall have granted
their consent, then the Borrowers may, at the Borrowers’ sole expense and
effort, upon notice to such Lender and the Administrative Agent by the
Borrowers, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 9.04), all
its interests, rights (other than its existing rights to payments pursuant to
Section 2.13 or 2.15) and obligations under this Agreement and the other Loan
Documents (or, in the case of any such assignment and delegation resulting from
a failure to provide a consent, all its interests, rights and obligations under
this Agreement and the other Loan Documents as a Lender of a particular Class)
to an Eligible Assignee that shall assume such obligations (which may be another
Lender, if a Lender accepts such assignment and delegation); provided that
(A) the Borrowers shall have received the prior written consent of the
Administrative Agent to the extent such consent would be required under
Section 9.04(b)(1), which consent shall not unreasonably be withheld, (B) such
Lender shall have received payment of an amount equal to the outstanding
principal of its Loans, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder (including, if applicable, the prepayment fee
pursuant to Section 2.09(e)) (if applicable, in each case only to the extent
such amounts relate to its interest as a Lender of a particular Class) from the
assignee (in the case of such principal and accrued interest and fees) or the
Borrowers (in the case of all other amounts), (C) in the case of any such
assignment and delegation resulting from a claim for compensation under
Section 2.13 or payments required to be made pursuant to Section 2.15, such
assignment will result in a reduction in such compensation or payments and
(D) in the case of any such assignment and delegation resulting from the failure
to provide a consent, the assignee shall have given such consent and, as a
result of such assignment and delegation and any contemporaneous assignments and
delegations and consents, the applicable amendment, waiver, discharge or
termination can be effected. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver or consent
by such Lender or otherwise, the circumstances entitling the Borrowers to
require such assignment and delegation have ceased to apply. Each party hereto
agrees that an assignment and delegation required pursuant to this paragraph may
be effected pursuant to an Assignment and Assumption executed by the Borrowers,
the Administrative Agent and the assignee and that the Lender required to make
such assignment and delegation need not be a party thereto.

SECTION 2.18. Incremental Term Facilities.

(a) The Borrowers may on one or more occasions after the Effective Date, by
written notice to the Administrative Agent, request the establishment of
Incremental Term Commitments, provided that the aggregate amount of all the
Incremental Term Commitments (other than Incremental Term Commitments in respect
of Refinancing Term Loans) established

 

61



--------------------------------------------------------------------------------

hereunder shall not exceed (during the term of this Agreement) (a) $200,000,000
plus (b) an unlimited amount so long as, in the case of this clause (b), after
giving effect to such Incremental Term Commitments (assuming that the full
amount of such Incremental Term Commitments shall have been funded as Loans on
such date) and any related transaction, on a Pro Forma Basis, the Senior Secured
Leverage Ratio as of the last day of the most recent fiscal quarter of the
Parent Borrower for which financial statements have been (or are required to
have been) delivered pursuant to clause (p) of Article IV, Section 5.01(a) or
5.01 (b) does not exceed 2.00:1.00. Each such notice shall specify (i) the date
on which the Borrowers propose that the Incremental Term Commitments shall be
effective, which shall be a date not less than 5 Business Days (or such shorter
period as may be agreed to by the Administrative Agent) after the date on which
such notice is delivered to the Administrative Agent, and (ii) the amount of
Incremental Term Commitments being requested (it being agreed that (x) any
Lender approached to provide any Incremental Term Commitment may elect or
decline, in its sole discretion, to provide such Incremental Term Commitment and
(y) any Person that the Borrowers propose to become an Incremental Lender, if
such Person is not then a Lender, must be an Eligible Assignee and must be
reasonably acceptable to the Administrative Agent).

(b) The terms and conditions of any Incremental Term Commitments and the
Incremental Term Loans to be made thereunder shall be, except as otherwise set
forth herein or in the applicable Incremental Facility Agreement, identical to
those of the Tranche B Term Commitments and the Tranche B Term Loans; provided
that (i) with respect to any Incremental Term Commitments that are pari passu
with respect to security with the Tranche B Term Loans, if the All-in Yield for
any such Incremental Term Loans (other than Refinancing Term Loans) exceeds the
All-in Yield for the Tranche B Term Loans by more than 50 basis points (the
amount of such excess above 50 basis points being referred to herein as the
“Yield Differential”), then the Applicable Rate for the Tranche B Term Loans
shall automatically be increased by the Yield Differential, effective upon the
making of such Incremental Term Loans, (ii) no Incremental Term Maturity Date
shall be earlier than the Tranche B Term Maturity Date, (iii) the Weighted
Average Life to Maturity of any Incremental Term Loans shall be no shorter than
the remaining Weighted Average Life to Maturity of the Tranche B Term Loans,
(iv) the Incremental Term Loans may participate on a pro rata basis (or on a
basis that is less than pro rata) in any mandatory prepayments of the Tranche B
Term Loans, but may not provide for mandatory prepayment requirements that are
more favorable than those applicable to the Tranche B Term Loans, (v) the
Incremental Term Loans will rank pari passu in right of payment and pari passu
or junior with respect to security with the Tranche B Term Loans (subject to, in
the case of any Incremental Term Commitments that rank junior with respect to
security with the Tranche B Term Loans, the entry into customary intercreditor
arrangements reasonably acceptable to the Administrative Agent and the
Borrowers) and none of the obligors or guarantors with respect thereto shall be
a Person that is not a Loan Party and (vi) to the extent the terms of the
Incremental Term Loans are inconsistent with the terms of the Tranche B Term
Loans (except as set forth in clauses (i), (ii) and (iii) above), such terms
shall be reasonably satisfactory to the Administrative Agent. Any Incremental
Term Commitments established pursuant to an Incremental Facility Agreement that
have identical terms and conditions, and any Incremental Term Loans made
thereunder, shall be designated as a separate Series of Incremental Term
Commitments and Incremental Term Loans for all purposes of this Agreement unless
intended to constitute an increase in any previously established Class of Loans.

 

62



--------------------------------------------------------------------------------

(c) The Incremental Term Commitments shall be effected pursuant to one or more
Incremental Facility Agreements executed and delivered by the Borrowers, each
Incremental Lender providing such Incremental Term Commitments and the
Administrative Agent; provided that no Incremental Term Commitments shall become
effective unless (i) on the date of effectiveness thereof, both immediately
prior to and immediately after giving effect to such Incremental Term
Commitments (and assuming that the full amount of such Incremental Term
Commitments shall have been funded as Loans on such date), no Default or Event
of Default shall have occurred and be continuing (unless, if the proceeds of
such Incremental Term Loans are being used to finance a Limited Condition
Acquisition, waived (or not required) by the Lenders providing such Incremental
Term Commitments), (ii) on the date of effectiveness thereof, and after giving
effect to the making of Loans to be made on such date, the representations and
warranties of each Loan Party set forth in the Loan Documents shall be true and
correct (A) in the case of the representations and warranties qualified as to
materiality, in all respects and (B) otherwise, in all material respects, in
each case on and as of such date, except in the case of any such representation
and warranty that expressly relates to a prior date, in which case such
representation and warranty shall be so true and correct on and as of such prior
date; provided that if the proceeds of such Incremental Term Loans are being
used to finance a Limited Condition Acquisition, the condition set forth in this
clause (ii) may be limited such that only the accuracy of the Specified
Representations and the Acquired Company Acquisition Agreement Representations
(assuming the target is the “Acquired Company”, the applicable acquisition
agreement is the “Acquisition Agreement,” and the acquisition of such target is
the “Acquisition” for purposes of the definition thereof) shall be a condition
precedent to the incurrence of such Incremental Term Loans and (iii) the
Borrowers shall have delivered to the Administrative Agent such legal opinions,
board resolutions, secretary’s certificates, officer’s certificates,
reaffirmation agreement and other documents as shall reasonably be requested by
the Administrative Agent in connection with any such transaction. Each
Incremental Facility Agreement may, without the consent of any Lender, effect
such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the opinion of the Administrative Agent, to give
effect to the provisions of this Section.

(d) Upon the effectiveness of an Incremental Term Commitment of any Incremental
Lender, such Incremental Lender shall be deemed to be a “Lender” (and a Lender
in respect of Commitments and Loans of the applicable Class) hereunder, and
henceforth shall be entitled to all the rights of, and benefits accruing to,
Lenders (or Lenders in respect of Commitments and Loans of the applicable Class)
hereunder and shall be bound by all agreements, acknowledgements and other
obligations of Lenders (or Lenders in respect of Commitments and Loans of the
applicable Class) hereunder and under the other Loan Documents.

(e) Subject to the terms and conditions set forth herein and in the applicable
Incremental Facility Agreement, each Lender holding an Incremental Term
Commitment shall make a loan to the Borrowers in an amount equal to such
Incremental Term Commitment on the date specified in such Incremental Facility
Agreement.

(f) The Administrative Agent shall notify the Lenders promptly upon receipt by
the Administrative Agent of any notice from the Borrowers referred to in
Section 2.18(a) and of the effectiveness of any Incremental Term Commitments, in
each case advising the Lenders of the details thereof.

 

63



--------------------------------------------------------------------------------

SECTION 2.19. Extension Offers.

(a) The Borrowers may on one or more occasions, by written notice to the
Administrative Agent, make one or more offers (each, an “Extension Offer”) to
all the Lenders of one or more Classes on a pro rata basis (each Class subject
to such an Extension Offer, an “Extension Request Class”) to make one or more
Extension Permitted Amendments pursuant to procedures reasonably specified by
the Administrative Agent and reasonably acceptable to the Borrowers. Such notice
shall set forth (i) the terms and conditions of the requested Extension
Permitted Amendment and (ii) the date on which such Extension Permitted
Amendment is requested to become effective (which shall not be less than
5 Business Days after the date of such notice, unless otherwise agreed to by the
Administrative Agent). Extension Permitted Amendments shall become effective
only with respect to the Loans of the Lenders of the Extension Request Class
that accept the applicable Extension Offer (such Lenders, the “Extending
Lenders”) and, in the case of any Extending Lender, only with respect to such
Lender’s Loans of such Extension Request Class as to which such Lender’s
acceptance has been made.

(b) An Extension Permitted Amendment shall be effected pursuant to an Extension
Agreement executed and delivered by the Borrowers, each applicable Extending
Lender and the Administrative Agent; provided that no Extension Permitted
Amendment shall become effective unless the Borrowers shall have delivered to
the Administrative Agent such board resolutions, secretary’s certificates,
officer’s certificates, reaffirmation agreements and other documents as shall
reasonably be requested by the Administrative Agent in connection therewith. The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Extension Agreement.

SECTION 2.20. Joint and Several Liability of the Borrowers. The Loan Document
Obligations of the Borrowers shall be joint and several in nature. Each Borrower
hereby irrevocably and unconditionally agrees that it is jointly and severally
liable for all Loan Document Obligations of the Borrowers hereunder and the
other Loan Documents, whether now or hereafter existing or due or to become due.
The Loan Document Obligations of the Borrowers under the Loan Documents may be
enforced by the Administrative Agent and the Lenders against any Borrower or all
Borrowers in any manner or order selected by the Administrative Agent or the
Required Lenders in their sole discretion. Without limiting the foregoing
provisions of this Section 2.20, each Borrower acknowledges and agrees that:

(a) its obligations under this Agreement shall remain enforceable against it
even though such obligations may be unenforceable or not allowable against any
Borrower during the existence of an insolvency proceeding against any Borrower
or otherwise;

(b) its obligations under this Agreement are independent of the obligations of
any other Borrower, and a separate action or actions may be brought and
prosecuted against it in respect of such obligations irrespective of whether any
action is brought against any other Borrower or any other Borrower is joined in
any such action or actions;

(c) it hereby irrevocably waives any defenses it may now have or hereafter
acquire in any way relating to, any of all of the following: (i) any lack of
validity or enforceability of this

 

64



--------------------------------------------------------------------------------

Agreement or any agreement or instrument relating thereto in respect of any
other Borrower; (ii) any change in the time, manner or place of payment of, or
in any other term of, all or any of the obligations of any other Borrower under
or in respect of this Agreement, or any other amendment or waiver of or any
consent to departure from this Agreement, in respect of any other Borrower;
(iii) any change, restructuring or termination of the structure or existence of
any other Borrower; (iv) the failure of any other person to execute or deliver
any other agreement or the release or reduction of liability of any other person
with respect to any obligations of the Borrowers under this Agreement; or
(v) any other circumstance (including any statute of limitations but other than
the Loan Document Obligations having been paid in full) or any existence or
reliance on any representation by any other person that might otherwise
constitute a defense available to, or a discharge or, any other Borrower;

(d) its obligations under this Agreement shall continue to be effective or be
reinstated, as the case may be, if at any time any payment of any such
obligations is rescinded or must otherwise be returned by any person upon the
insolvency, bankruptcy or reorganization of any other Borrower, all as though
such payment had not been made;

(e) it hereby unconditionally and irrevocably waives any right to revoke its
joint and several liability under the Loan Documents and acknowledges that such
liability is continuing and applies to all obligations of the Borrowers under
the Loan Documents, whether existing now or in the future;

(f) in any action or proceeding involving any state corporate limited
partnership or limited liability company law, or any applicable state, federal
or foreign bankruptcy, insolvency, reorganization or other law affecting the
rights of creditors generally, if the obligations of the Subsidiary Borrower
under this Agreement would otherwise be held or determined to be void, voidable,
invalid or unenforceable, or subordinated to the claims of the any other
creditors, on account of the amount of its liability under this Agreement, then,
notwithstanding any other provision to the contrary, the amount of such
liability shall, without any further action by such Borrower, any Loan Document
or any other person be automatically limited and reduced to the highest amount
(after giving effect to the right of contribution established in Section 2.20(g)
and any rights of subrogation, indemnity or reimbursement) that is valid and
enforceable and not subordinated to the claims of other creditors as determined
in such action or proceedings; and

(g) it hereby agrees that to the extent that any Borrower shall have paid more
than its proportionate share of any payment made hereunder, such Borrower shall
be entitled to seek and receive contribution from and against any other Borrower
hereunder which has not paid its proportionate share of such payment; provided
that the provisions of this Section 2.20(g) shall in no respect limit the
obligations and liabilities of any Borrower to the Administrative Agent and the
Lenders, and each Borrower shall remain liable to the Administrative Agent and
the Lenders for the full amount hereunder; provided, however each Borrower
agrees that the foregoing rights of contribution as well as any right of
subrogation, indemnity or reimbursement that it may acquire or that may arise
against any other Borrower due to any payment or performance made under this
Agreement shall in all respects be subordinated and junior in right of payment
to, and shall not be exercised by such Borrower until, all Loan Document
Obligations have been paid in full.

 

65



--------------------------------------------------------------------------------

ARTICLE III

Representations and Warranties

Each Borrower represents and warrants to the Lenders as follows:

SECTION 3.01. Organization; Powers. The Parent Borrower and each Restricted
Subsidiary is duly organized, validly existing and (to the extent the concept is
applicable in such jurisdiction and, in the case of any Restricted Subsidiary,
except where the failure to be so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect) in good standing
under the laws of the jurisdiction of its organization, has all requisite power
and authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required.

SECTION 3.02. Authorization; Enforceability; Benefit to Loan Parties.

(a) The Transactions, insofar as they are to be carried out by each Loan Party,
are within such Loan Party’s corporate or other organizational powers and have
been duly authorized by all necessary corporate or other organizational and, if
required, shareholder or other equityholder action. This Agreement has been duly
executed and delivered by each Borrower and constitutes, and each other Loan
Document to which any Loan Party is to be a party, when executed and delivered
by such Loan Party, will constitute, a legal, valid and binding obligation of
such Borrower or such Loan Party, as the case may be, enforceable against it in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and to general principles of equity, regardless of whether considered in a
proceeding in equity or at law.

(b) Each Loan Party expects to derive benefit (and its board of directors or
other governing body has determined that it may reasonably be expected to derive
benefit), directly and indirectly, from (i) successful operations of each of the
other Loan Parties and (ii) the credit extended by the Lenders to the Borrowers
hereunder. Each Loan Party has determined that execution, delivery, and
performance of this Agreement and any other Loan Documents to be executed by
such Loan Party is within its purpose, will be of direct and indirect benefit to
such Loan Party, and is in its best interest.

SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been (or, in the case
of filings relating to the consummation of the Acquisition, substantially
contemporaneously with the funding of Loans on the Effective Date will be)
obtained or made and are (or will so be) in full force and effect or filings
necessary to perfect Liens created under the Loan Documents, (b) will not
violate any applicable law, including any order of any Governmental Authority,
(c) will not violate the charter, by-laws or other organizational documents of
the Parent Borrower or any Restricted Subsidiary, (d) will not violate or result
in a default under any indenture or agreement (including the ABL Credit
Agreement or other material instrument binding upon the Parent Borrower or

 

66



--------------------------------------------------------------------------------

any Restricted Subsidiary or any of their assets), or give rise to a right
thereunder to require any payment to be made by the Parent Borrower or any
Restricted Subsidiary, and (e) will not result in the creation or imposition of
any Lien on any asset of the Parent Borrower or any Restricted Subsidiary,
except Liens created pursuant to the Loan Documents or Liens created in
connection with the ABL Credit Agreement, in the case of clauses (a) (as to the
Transactions other than entry into the Loan Documents), (b) and (d) above,
except for a failure to obtain or make, violation or creation, as applicable,
which individually or in the aggregate would not reasonably be expected to
result in a Material Adverse Effect.

SECTION 3.04. Financial Condition; No Material Adverse Change.

(a) The Borrowers have heretofore furnished to the Lenders (i)(A) the
consolidated balance sheets and related consolidated statements of operations,
comprehensive income, equity and cash flows of the Parent Borrower and its
consolidated Subsidiaries as of and for the fiscal years ended July 26,
2014, July 27, 2013 and July 28, 2012, in each case, audited by and accompanied
by the unqualified opinion of Deloitte & Touche, LLP, independent registered
public accounting firm, and (B) the unaudited consolidated balance sheets and
related consolidated statements of operations, comprehensive income and cash
flows of the Parent Borrower and its consolidated Subsidiaries as of and for
each of the fiscal quarters and the portions of the fiscal year ended
October 25, 2014, January 24, 2015 and April 25, 2015 and (ii)(A) the
consolidated balance sheet and related consolidated statements of operations,
comprehensive income, stockholders’ equity and cash flows of the Acquired
Company and its consolidated subsidiaries as of and for the fiscal years ended
January 31, 2015, February 1, 2014 and February 2, 2013, each audited by and
accompanied by the unqualified opinion of Deloitte & Touche, LLP, independent
registered public accounting firm, and (B) the unaudited consolidated balance
sheet and related consolidated statements of operations, comprehensive income
and cash flows of the Acquired Company and its consolidated subsidiaries as of
and for the fiscal quarter ended May 2, 2015. Such financial statements present
fairly, in all material respects, the financial position and results of
operations and cash flows of the Parent Borrower and its consolidated
Subsidiaries or the Acquired Company and its consolidated subsidiaries, as the
case may be, as of such dates and for such periods in accordance with GAAP,
subject to year-end audit adjustments and the absence of footnotes in the case
of the statements referred to in clauses (i)(B) and (ii)(B) above.

(b) The Borrowers have heretofore furnished to the Lenders a pro forma
consolidated balance sheet and related pro forma consolidated statement of
operations of the Parent Borrower and its consolidated Subsidiaries as of and
for the period of 12 consecutive months ended on or about April 30, 2015,
prepared giving effect to the Transactions as if the Transactions had occurred
on such date, in the case of such balance sheet, or at the beginning of such
period, in the case of such statements of operations. Such pro forma
consolidated balance sheet and pro forma statements of operations (i) have been
prepared by the Borrowers in good faith based on the same assumptions used to
prepare the pro forma financial statements included in the Confidential
Information Memorandum (which assumptions are believed on the date hereof by the
Borrowers to be reasonable), (ii) are based on the best information available to
the Borrowers, (iii) accurately reflect all adjustments necessary to give effect
to the Transactions and (iv) present fairly, in all material respects, the pro
forma financial position and results of operations of the Parent Borrower and
its consolidated Subsidiaries as of and for the period of 12 consecutive months
ended on or about April 30, 2015, as if the Transactions had occurred on such
date or at the beginning of such period, as the case may be.

 

67



--------------------------------------------------------------------------------

(c) Since July 26, 2014, there has been no event, development or circumstance
that has had, or would reasonably be expected to have, a Material Adverse
Effect.

SECTION 3.05. Properties.

(a) The Parent Borrower and each Restricted Subsidiary has good title to, or
valid leasehold interests in, all its tangible property material to its business
(including its Mortgaged Properties), except for defects in title that ,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect and Liens expressly permitted by Section 6.02.

(b) (i) The Parent Borrower and each Restricted Subsidiary owns, is licensed to
use, or otherwise has the right to use all trademarks, service marks,
tradenames, trade dress, copyrights, patents, designs and other intellectual
property material to its business, and (ii) the conduct of their respective
businesses, including the use thereof by the Parent Borrower and the Restricted
Subsidiaries in their respective businesses, does not infringe upon the rights
of any other Person, except for any such infringements or any such failure to
own, license or have the right to use that, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect.

(c) Section 3.05 of the Disclosure Letter sets forth the address of each real
property that is owned in fee by the Loan Parties as of the Effective Date
(after giving effect to the Acquisition) and, with respect to any such real
property that constitutes a Mortgaged Property, the proper jurisdiction for the
filing of a Mortgage in respect thereof. As of the Effective Date, neither the
Parent Borrower nor any Restricted Subsidiary (i) has received written notice
from a condemning authority of any pending or contemplated condemnation
proceeding affecting all or any material portion of any Mortgaged Property or
has entered into any agreement for the sale or disposition thereof in lieu of
condemnation, or (ii) is subject to any right of first refusal, option or other
contractual right to sell, transfer or otherwise dispose of any Mortgaged
Property or any interest therein that is not of record.

SECTION 3.06. Litigation and Environmental Matters.

(a) Except for the Disclosed Matters, there are no actions, suits or proceedings
by or before any arbitrator or Governmental Authority pending against or, to the
knowledge of the Borrowers, threatened against the Parent Borrower or any
Restricted Subsidiary (i) as to which there is a reasonable likelihood of an
adverse determination and that, if adversely determined, would reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect or (ii) that involve any of the Loan Documents or the Transactions.

(b) Except for the Disclosed Matters or matters that, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect, neither the Parent Borrower nor any Restricted Subsidiary (i) has failed
to comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) has
become subject to any Environmental Liability, (iii) has received written notice
of any claim with respect to any Environmental Liability or (iv) knows of any
basis for any Environmental Liability.

 

68



--------------------------------------------------------------------------------

SECTION 3.07. Compliance with Laws and Agreements.

(a) The Parent Borrower and each Restricted Subsidiary is in compliance with all
laws, including all orders of Governmental Authorities, applicable to it or its
property and all indentures, agreements and other instruments binding upon it or
its property, except where the failure to do so, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect (it being agreed that this Section does not apply to any law which is
specifically addressed in Section 3.06(b), 3.07(b), 3.08, 3.09, 3.10 or 3.14).
No Event of Default has occurred and is continuing.

(b) The Borrowers have implemented and maintain in effect policies and
procedures designed to ensure compliance in all material respects by the Parent
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions, and the Parent
Borrower, its Subsidiaries and their respective officers and employees and to
the knowledge of the Borrowers, their respective directors and agents, are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects. None of (a) the Parent Borrower, any Subsidiary or, to the knowledge
of the Borrowers, any of their respective directors, officers or employees, or
(b) to the knowledge of the Borrowers any agent of the Parent Borrower or any
Subsidiary that will act in any capacity in connection with or benefit from the
credit facility established hereby, is a Sanctioned Person. No Borrowing, use of
proceeds or other transaction contemplated by this Agreement will violate
Anti-Corruption Laws or applicable Sanctions.

SECTION 3.08. Investment Company Status. No Loan Party is an “investment
company” as defined in, or subject to regulation under, the Investment Company
Act of 1940.

SECTION 3.09. Taxes. The Parent Borrower and each Subsidiary has (a) timely
filed or caused to be filed all Tax returns and reports required to have been
filed, except to the extent that the failure to do so would not, individually or
in the aggregate, reasonably be expected to result in a Material Adverse Effect,
and (b) paid or caused to be paid all Taxes required to have been paid by it
(including in its capacity as withholding agent), except (i) any Taxes that are
being contested in good faith by appropriate proceedings diligently conducted
and for which the Parent Borrower or such Subsidiary has set aside on its books
reserves with respect thereto to the extent required by GAAP or (ii) to the
extent that the failure to do so would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect. There is no
current or proposed tax assessment, deficiency or other claim against the Parent
Borrower or any of the Subsidiaries that would, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect.

SECTION 3.10. ERISA; Labor Matters.

(a) Except as could not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect, (i) no ERISA Event has
occurred or is reasonably expected to occur, (ii) neither any Loan Party nor any
ERISA Affiliate has engaged in a transaction that

 

69



--------------------------------------------------------------------------------

could be subject to Section 4069 or 4212(c) of ERISA, and (iii) each Plan is in
compliance with the applicable provisions of ERISA, the Code and other
applicable laws. On the Effective Date, the excess of the present value of all
accumulated benefit obligations under each Plan (based on the assumptions used
for purposes of preparing the audited financial statements set forth in the
Borrower’s most recent Annual Report on Form 10-K), as of the date of the most
recent financial statements reflecting such amounts, over the fair market value
of the assets of such Plan, if any, could not be reasonably expected,
individually or in the aggregate, to result in a Material Adverse Effect.

(b) Except as would not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect, (i) there are no strikes,
lockouts, slowdowns or any other labor disputes against the Parent Borrower or
any Restricted Subsidiary pending or, to the knowledge of the Borrowers,
threatened, (ii) the hours worked by and payments made to employees of the
Parent Borrower and the Restricted Subsidiaries have not been in violation of
the Fair Labor Standards Act of 1938 or any other applicable federal, state,
local or foreign law dealing with such matters, (iii) all payments due from the
Parent Borrower or any Restricted Subsidiary, or for which any claim may be made
against the Parent Borrower or any Restricted Subsidiary, on account of wages
and employee health and welfare insurance and other benefits, have been paid or
accrued as a liability on the books of the Parent Borrower or such Restricted
Subsidiary to the extent required by GAAP and (iv) the consummation of the
Transactions will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which the Parent Borrower or any Restricted Subsidiary is bound.

SECTION 3.11. Disclosure. Neither the Confidential Information Memorandum nor
any of the other reports, financial statements, certificates or other written
information (other than forward-looking information, management projections or
information of a general economic or industry nature) furnished by or on behalf
of the Parent Borrower or any Restricted Subsidiary to the Administrative Agent,
any Arranger or any Lender in connection with the negotiation of this Agreement
or any other Loan Document or delivered hereunder or thereunder (as modified or
supplemented by other information so furnished), when delivered and taken as a
whole, contains any material misstatement of fact or omits to state any material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not materially misleading; provided that, with
respect to forecasts and projected financial information, the Borrowers
represent only that such information was prepared in good faith based upon
assumptions believed by the Borrowers to be reasonable at the time made and at
the time so furnished and, if furnished prior to the Effective Date, as of the
Effective Date (it being understood that such forecasts and projections may vary
from actual results and that such variances may be material).

SECTION 3.12. Subsidiaries and Joint Ventures. Section 3.12 of the Disclosure
Letter sets forth, as of the Effective Date, the name, type of organization and
jurisdiction of organization of, and the percentage of each class of Equity
Interests owned by the Parent Borrower or any Subsidiary in, (a) each Subsidiary
and (b) each joint venture in which the Parent Borrower or any Subsidiary owns
any Equity Interests, and identifies each Designated Subsidiary. All the issued
and outstanding Equity Interests in each Subsidiary owned by any Loan Party have
been (to the extent such concepts are relevant with respect to such Equity

 

70



--------------------------------------------------------------------------------

Interests) duly authorized and validly issued and are fully paid and
non-assessable (except as such rights may arise under mandatory provisions of
applicable statutory law that may not be waived and not as a result of any
rights contained in organizational documents). Except as set forth in
Section 3.12 of the Disclosure Letter, as of the Effective Date, there is no
existing option, warrant, call, right, commitment or other agreement to which
the Parent Borrower or any Subsidiary is a party requiring, and there are no
Equity Interests in any Subsidiary outstanding that upon exercise, conversion or
exchange would require, the issuance by any Subsidiary of any additional Equity
Interests or other securities exercisable for, convertible into, exchangeable
for or evidencing the right to subscribe for or purchase any Equity Interests in
any Subsidiary.

SECTION 3.13. Insurance. Section 3.13 of the Disclosure Letter sets forth a
description of all insurance maintained by or on behalf of the Parent Borrower
and the Restricted Subsidiaries as of the Effective Date. As of the Effective
Date, all premiums due and payable in respect of such insurance have been paid.
The Borrowers believe that the insurance maintained by or on behalf of the
Parent Borrower and the Restricted Subsidiaries is adequate.

SECTION 3.14. Federal Reserve Regulations. Neither the Parent Borrower nor any
Restricted Subsidiary is principally, or as one of its important activities, in
the business of extending credit for the purpose of purchasing or carrying
margin stock (within the meaning of Regulation U of the Board of Governors), or
extending credit for the purpose of purchasing or carrying margin stock. No part
of the proceeds of the Loans will be used, whether directly or indirectly, and
whether immediately, incidentally or ultimately, in any manner or for any
purpose that would entail a violation of Regulations T, U or X of the Board of
Governors.

SECTION 3.15. Solvency. Immediately after the consummation of the Transactions
to occur on the Effective Date, (a) the fair value of the assets of the Parent
Borrower and its consolidated Subsidiaries, taken as a whole, is now, and will
be following the incurrence of the obligations under this Agreement and the
consummation of the Acquisition on the Effective Date, on a Pro Forma Basis,
greater than the amount that will be required to pay the total liability on
existing debts, as such debts become absolute and matured; (b) the present fair
saleable value of the property of the Parent Borrower and its consolidated
Subsidiaries, taken as a whole, is now, and will be following the incurrence of
the Loan Document Obligations under this Agreement and the consummation of the
Acquisition on the Effective Date, on a Pro Forma Basis, greater than the amount
that will be required to pay the probable liability on existing debts as they
become absolute and matured; (c) after giving effect to the incurrence of the
obligations under this Agreement and the consummation of the other Transactions
on the Effective Date, the Parent Borrower and its consolidated Subsidiaries,
taken as a whole, are able to pay their debts, as such debts become absolute and
matured; and (d) the incurrence of the obligations under this Agreement and the
consummation of the other Transactions on the Effective Date, on a Pro Forma
Basis, will not leave the Parent Borrower and its consolidated Subsidiaries,
taken as a whole, with property remaining in its hands constituting
“unreasonably small capital” (it being understood and agreed that “unreasonably
small capital” depends upon the nature of the particular business or businesses
conducted or to be conducted, and that this conclusion is based on current
assumptions regarding the needs and anticipated needs for capital of the
businesses conducted or anticipated to be conducted by the Parent Borrower in
light of projected financial statements and available credit capacity, which
current assumptions are not unreasonable in light of the circumstances
applicable thereto).

 

71



--------------------------------------------------------------------------------

SECTION 3.16. Collateral Matters.

(a) The Collateral Agreement, upon execution and delivery thereof by the parties
thereto, will create in favor of the Administrative Agent, for the benefit of
the Secured Parties, a valid and enforceable security interest in the Collateral
(as defined therein) and (i) when the Collateral (as defined therein)
constituting certificated securities (as defined in the UCC) is delivered to the
Administrative Agent, together with instruments of transfer duly endorsed in
blank, the security interest created under the Collateral Agreement will
constitute a fully perfected security interest in all right, title and interest
of the pledgors thereunder in such Collateral, prior and superior in right to
any other Person, and (ii) when financing statements in appropriate form are
filed in the applicable filing offices, the security interest created under the
Collateral Agreement will constitute a fully perfected security interest in all
right, title and interest of the Loan Parties in the remaining Collateral (as
defined therein) to the extent perfection can be obtained by filing UCC
financing statements, prior and superior to the rights of any other Person,
except for rights secured by Liens permitted under Section 6.02.

(b) Each Mortgage, upon execution and delivery thereof by the parties thereto,
will create in favor of the Administrative Agent, for the benefit of the Secured
Parties, a legal and valid security interest in all the applicable mortgagor’s
right, title and interest in and to the Mortgaged Properties subject thereto and
the proceeds thereof, and when the Mortgages have been filed in the
jurisdictions specified therein, the Mortgages will constitute a fully perfected
and enforceable security interest in all right, title and interest of the
mortgagors in the Mortgaged Properties and the proceeds thereof, prior and
superior in right to any other Person, but subject to Liens permitted under
Section 6.02.

(c) Upon the recordation of the IP Security Agreements with the United States
Patent and Trademark Office or the United States Copyright Office, as
applicable, and the filing of the financing statements referred to in
paragraph (a) of this Section, the security interest created under the
Collateral Agreement will constitute a fully perfected security interest in all
right, title and interest of the Loan Parties in the Intellectual Property (as
defined in the Collateral Agreement) in which a security interest may be
perfected by filing in the United States of America, in each case prior and
superior in right to any other Person, but subject to Liens permitted under
Section 6.02 (it being understood that subsequent recordings in the United
States Patent and Trademark Office or the United States Copyright Office may be
necessary to perfect a security interest in such Intellectual Property acquired
by the Loan Parties after the Effective Date).

SECTION 3.17. Use of Proceeds. The proceeds of the Tranche B Term Loans made on
the Effective Date will be used solely to finance the Acquisition, finance the
Refinancing and the payment of all fees and expenses in connection with the
foregoing. The proceeds of the Incremental Term Loans will be used solely for
the purpose or purposes set forth in the applicable Incremental Facility
Agreement.

 

72



--------------------------------------------------------------------------------

ARTICLE IV

Conditions

The obligations of the Lenders to make Tranche B Term Loans hereunder shall not
become effective until the date on which each of the following conditions shall
be satisfied (or waived in accordance with Section 9.02):

(a) The Administrative Agent shall have received from each party hereto either
(i) a counterpart of this Agreement signed on behalf of such party or
(ii) evidence satisfactory to the Administrative Agent (which may include a
facsimile transmission) that such party has signed a counterpart of this
Agreement.

(b) The Administrative Agent shall have received a Borrowing Request.

(c) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of (i) Proskauer Rose LLP, New York counsel for the Loan Parties and
(ii) other counsel for the Loan Parties as the Administrative Agent shall
reasonably request, each such opinion to be in form, scope and substance
reasonably satisfactory to the Administrative Agent and the Lenders.

(d) The Administrative Agent shall have received as to each Loan Party
(including the Acquired Company and its Designated Subsidiaries) such customary
documents and certificates as it shall reasonably have requested relating to the
organization, existence and good standing of such Loan Party and the
authorization of the Loan Documents or the Transactions, all in form and
substance reasonably satisfactory to the Administrative Agent.

(e) To the extent required by the penultimate paragraph of this Article IV, the
representations and warranties of the Loan Parties set forth in the Loan
Documents shall be true and correct (i) in the case of the representations and
warranties qualified as to materiality, in all respects and (ii) otherwise, in
all material respects, in each case on and as of the Effective Date, except in
the case of any such representation and warranty that expressly relates to a
prior date, in which case such representation and warranty shall be so true and
correct on and as of such prior date and the Acquired Company Acquisition
Agreement Representations shall be true and correct.

(f) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the chief financial officer of the Parent Borrower,
confirming compliance with the conditions set forth in paragraph (e) of this
Section and paragraph (j) of this Section.

(g) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the chief financial officer of the Parent Borrower,
as to the solvency of the Parent Borrower and the Subsidiaries on a consolidated
basis after giving effect to the Transactions, in the form of Exhibit J.

(h) The Collateral and Guarantee Requirement shall have been satisfied (subject
to the last sentence of the penultimate paragraph of this Section). The
Administrative Agent shall have received a completed Perfection Certificate,
dated the Effective Date and signed by an executive officer or a Financial
Officer of each of the Parent Borrower and the Acquired Company, together with
all attachments contemplated thereby.

 

73



--------------------------------------------------------------------------------

(i) The Administrative Agent shall have received the results of a search of the
UCC (or equivalent) filings made with respect to the Loan Parties in the
jurisdictions contemplated by the Perfection Certificate and copies of the
financing statements (or similar documents) disclosed by such search and
evidence reasonably satisfactory to the Administrative Agent that the Liens
indicated by such financing statements (or similar documents) are permitted
under Section 6.02 or have been, or substantially contemporaneously with the
initial funding of Loans on the Effective Date will be, released.

(j) The Acquisition shall have been consummated, or substantially concurrently
with the Effective Date shall be consummated, pursuant to and on the terms set
forth in the Acquisition Agreement, and all conditions precedent thereto shall
have been satisfied, in each case without giving effect to any amendments,
waivers or consents that are adverse in any material respect to the Loan Parties
that have not been approved by the Arrangers.

(k) The Administrative Agent shall have received reasonably satisfactory
evidence that the Refinancing has been completed or will be completed
substantially concurrently with the funding of the Tranche B Term Loans.

(l) The Administrative Agent and the Arrangers shall have received all fees and
other amounts due and payable on or prior to the Effective Date, including, to
the extent invoiced at least three Business Days prior to the Effective Date,
payment or reimbursement of all fees and expenses (including fees, charges and
disbursements of counsel) required to be paid or reimbursed by any Loan Party
under the Commitment Letter, the Fee Letter or any Loan Document, in each case,
payable from the proceeds of the initial funding of the Tranche B Term Loans.

(m) The Lenders shall have received all documentation and other information
required by bank regulatory authorities under applicable “know your customer”
rules and regulations, including the USA Patriot Act, at least three Business
Days prior to the Effective Date to the extent such information was requested at
least 10 Business Days prior to the Effective Date.

(n) The Intercreditor Agreement shall have been duly executed and delivered by
each party thereto, and shall be in full force and effect.

(o) The ABL Credit Agreement shall have been duly executed and delivered by each
of the parties thereto, and shall be in full force and effect.

(p) The Administrative Agent shall have received (i) the audited consolidated
balance sheets and related consolidated statements of operations, cash flows and
shareholders’ equity of each of the Parent Borrower and the Acquired Company for
the three most recently completed fiscal years of the Parent Borrower and the
Acquired Company, respectively, ended at least 90 days before the Effective
Date, accompanied by an unqualified report thereon by their respective
independent registered public accountants; (ii) the unaudited consolidated
balance sheets and related statements of operations and cash flows of each of
the Parent Borrower and the Acquired Company for each subsequent fiscal quarter
of the Parent Borrower and the

 

74



--------------------------------------------------------------------------------

Acquired Company, respectively, ended at least 45 days before the Effective Date
(the “Quarterly Financial Statements”); and (iii) a pro forma balance sheet and
related statement of operations of the Parent Borrower and its subsidiaries
(including the Acquired Company) as of and for the twelve-month period ending
with the latest quarterly period of the Parent Borrower covered by the Quarterly
Financial Statements, in each case after giving effect to the Transactions, all
of which financial statements shall be prepared in accordance with GAAP.

(q) Since January 31, 2015, there has not occurred any Company Material Adverse
Effect (as defined in the Commitment Letter).

Notwithstanding anything to the contrary in clause (e) above, the only
representations and warranties the accuracy of which in all material respects
shall be a condition to the obligations of the Lenders to make Loans hereunder
shall be the Acquired Company Acquisition Agreement Representations and the
Specified Representations. Notwithstanding the foregoing, solely with respect to
the matters expressly identified in Section 5.13, the satisfaction of the
foregoing conditions shall not be required on the Effective Date, and shall not
be a condition to the obligations of the Lenders to make Loans hereunder, but
shall be required to be accomplished in accordance with Section 5.13.

The Administrative Agent shall notify the Borrowers and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

ARTICLE V

Affirmative Covenants

Until the Commitments shall have expired or been terminated, the principal of
and interest on each Loan and all fees payable hereunder shall have been paid in
full, each Borrower covenants and agrees with the Lenders that:

SECTION 5.01. Financial Statements and Other Information. The Borrowers will
furnish to the Administrative Agent, on behalf of each Lender:

(a) within 90 days after the end of each fiscal year of the Parent Borrower, its
audited consolidated balance sheet and related consolidated statements of
operations, comprehensive income, equity and cash flows as of the end of and for
such fiscal year, setting forth in each case in comparative form the figures for
the previous fiscal year, all audited by and accompanied by the opinion of
Deloitte & Touche, LLP or another independent registered public accounting firm
of recognized national standing (without a “going concern” or like
qualification, exception or emphasis and without any qualification or exception
as to the scope of such audit, other than solely with respect to, or resulting
solely from, an upcoming maturity date under this Agreement or other
Indebtedness occurring within one year from the time such opinion is delivered)
to the effect that such consolidated financial statements present fairly, in all
material respects, the financial position, results of operations and cash flows
of the Parent Borrower and its consolidated Subsidiaries as of the end of and
for such fiscal year on a consolidated basis in accordance with GAAP;

 

75



--------------------------------------------------------------------------------

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Parent Borrower, its consolidated balance sheet as of
the end of such fiscal quarter, the related consolidated statements of
operations and comprehensive income for such fiscal quarter and the then elapsed
portion of the fiscal year and the related consolidated statement of cash flows
for the then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year, all
certified by a Financial Officer of the Parent Borrower as presenting fairly, in
all material respects, the financial position, results of operations and cash
flows of the Parent Borrower and its consolidated Subsidiaries as of the end of
and for such fiscal quarter and such portion of the fiscal year on a
consolidated basis in accordance with GAAP, subject to normal year-end audit
adjustments and the absence of footnotes;

(c) concurrently with each delivery of financial statements under clause (a) or
(b) above, a completed Compliance Certificate signed by a Financial Officer of
the Parent Borrower, (i) certifying, in the case of the financial statements
delivered under clause (b) above, that such financial statements present fairly
in all material respects the financial position, results of operations and cash
flows of the Parent Borrower and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP, subject to normal year end audit adjustments and
the absence of footnotes, (ii) certifying as to whether a Default has occurred
and, if a Default has occurred, specifying the details thereof and any action
taken or proposed to be taken with respect thereto, (iii) in the case of
information delivered pursuant to clause (a) above, containing a calculation of
Excess Cash Flow for the applicable Excess Cash Flow period and (iv) if there
are any Unrestricted Subsidiaries setting forth financial information in detail
reasonably satisfactory to the Administrative Agent for the applicable period
for such Unrestricted Subsidiaries;

(d) within 20 days after the first Business Day of March of each year, a
completed Supplemental Perfection Certificate, signed by a Financial Officer of
the Parent Borrower, setting forth the information required pursuant to the
Supplemental Perfection Certificate;

(e) within 30 days after the Parent Borrower is required to file its annual
report on Form 10-K with the SEC, a copy of the plan and forecast (including a
projected consolidated balance sheet, statement of operations and statement of
cash flow) of the Parent Borrower for each quarter of the upcoming fiscal year;

(f) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Parent
Borrower or any Subsidiary with the SEC or with any national securities
exchange, or distributed by the Parent Borrower to its shareholders generally,
as the case may be;

(g) [Reserved];

(h) promptly after any written request therefor, evidence of insurance renewals
as required under Section 5.08 hereunder in form and substance reasonably
acceptable to the Administrative Agent; and

 

76



--------------------------------------------------------------------------------

(i) promptly after any written request therefor, such other information
regarding the operations, business affairs and financial condition of the Parent
Borrower or any Subsidiary, or compliance with the terms of any Loan Document,
as the Administrative Agent or any Lender may reasonably request.

Information required to be delivered pursuant to clause (a), (b) or (f) of this
Section shall be deemed to have been delivered if such information, or one or
more annual or quarterly reports containing such information, shall have been
posted by the Administrative Agent on an IntraLinks or similar site to which the
Lenders have been granted access or shall be available on the website of the SEC
at http://www.sec.gov. Information required to be delivered pursuant to this
Section may also be delivered by electronic communications pursuant to
procedures approved by the Administrative Agent.

SECTION 5.02. Notices of Material Events. The Borrowers will furnish to the
Administrative Agent (for distribution to the Lenders) written notice promptly
upon any Financial Officer, or other officer or employee responsible for
compliance with the Loan Documents, of the Borrowers becoming aware of any of
the following:

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Parent
Borrower or any Restricted Subsidiary, or any adverse development in any such
pending action, suit or proceeding not previously disclosed in writing by the
Borrowers to the Administrative Agent and the Lenders, that in each case would
reasonably be expected to result in a Material Adverse Effect or that in any
manner questions the validity of any Loan Document;

(c) the occurrence of an ERISA Event that has resulted, or would reasonably be
expected to result, in a Material Adverse Effect; or

(d) any other development that has resulted, or would reasonably be expected to
result, in a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Parent Borrower setting
forth the details of the event or development requiring such notice and any
action taken or proposed to be taken with respect thereto.

SECTION 5.03. Additional Subsidiaries. If any additional Designated Subsidiary
is formed or acquired after the Effective Date (or any Excluded Subsidiary
becomes a Designated Subsidiary), the Borrowers will promptly notify the
Administrative Agent thereof and will, as promptly as practicable, and in any
event within 60 days (or such longer period as the Administrative Agent may
agree) or, with respect to Mortgaged Property held by such Designated Subsidiary
and specifically the items required by subsection (e) of the definition of
Collateral and Guarantee Requirement relating thereto, 90 days (or such longer
period as the Administrative Agent may agree) after such Designated Subsidiary
is formed or acquired (or any Excluded Subsidiary becomes a Designated
Subsidiary) cause the Collateral and Guarantee Requirement to be satisfied with
respect to such Designated Subsidiary and with respect to any Equity Interests
in or Indebtedness of such Designated Subsidiary owned by or on behalf of any
Loan Party.

 

77



--------------------------------------------------------------------------------

SECTION 5.04. Information Regarding Collateral.

(a) The Borrowers will furnish to the Administrative Agent prompt (and in any
event within 30 days thereof (or such longer period as the Administrative Agent
may agree)) written notice of any change in (i) the legal name of any Loan
Party, as set forth in its organizational documents, (ii) the jurisdiction of
organization or the form of organization of any Loan Party (including as a
result of any merger or consolidation), (iii) the location of the chief
executive office of any Loan Party or (iv) the organizational identification
number, if any, and the Federal Taxpayer Identification Number of such Loan
Party, in each case, only with respect to any Loan Party organized under the
laws of a jurisdiction that requires such information to be set forth on the
face of a UCC financing statement, of such Loan Party. The Borrowers also agree
promptly to notify the Administrative Agent if any material portion of the
Collateral is damaged or destroyed.

(b) If (i) any material assets are acquired by any Loan Party after the
Effective Date (other than assets constituting Collateral under the Collateral
Documents that become subject to the Lien of the Collateral Documents upon the
acquisition thereof) or (ii) any Mortgaged Property is acquired by any Loan
Party after the Effective Date, the Borrowers will promptly notify the
Administrative Agent thereof and will cause such assets to be subjected to a
Lien securing the Loan Document Obligations and will take such actions as shall
be necessary or reasonably requested by the Administrative Agent to satisfy the
Collateral and Guarantee Requirement, including to grant and perfect such Lien,
all at the expense of the Borrowers and, in the case of clause (ii), all to the
extent required by the Collateral Documents. It is understood and agreed that,
notwithstanding anything to the contrary set forth in this Agreement or in any
Collateral Document, the Loan Parties shall not be required to (A) grant
leasehold mortgages, (B) obtain landlord lien waivers, estoppels, collateral
access agreements or bailee agreements, except to the extent delivered pursuant
to the ABL Credit Agreement or related loan documents, (C) enter into Control
Agreements in respect of any Excluded Deposit Account, (D) perfect security
interests in any assets represented by a certificate of title or (E) enter into
any Collateral Documents governed by the law of a jurisdiction other than the
United States.

SECTION 5.05. Existence; Conduct of Business. Each Borrower will, and will cause
each Restricted Subsidiary to, do or cause to be done all things reasonably
necessary to preserve, renew and keep in full force and effect (i) its legal
existence and (ii) the rights, licenses, permits, privileges, franchises,
patents, copyrights, trademarks and trade names material to the conduct of its
business, except in the case of clause (ii) where failure to do so, individually
or in the aggregate, would not reasonably be expected to result in a Material
Adverse Effect; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation, dissolution, disposition or other transaction
permitted under Section 6.03 or 6.05.

SECTION 5.06. Payment of Obligations. Each Borrower will, and will cause each
Restricted Subsidiary to, pay or discharge all its material obligations,
including material Tax liabilities (whether or not shown on a Tax return),
before the same shall become delinquent or in default, except where (a) (i) the
validity or amount thereof is being contested in good faith by

 

78



--------------------------------------------------------------------------------

appropriate proceedings, (ii) the Parent Borrower or such Restricted Subsidiary
has set aside on its books reserves with respect thereto to the extent required
by GAAP and (iii) such contest effectively suspends collection of the contested
obligation and the enforcement of any Lien securing such obligation or (b) the
failure to make payment would not, individually or in the aggregate, reasonably
be expected to result in a Material Adverse Effect.

SECTION 5.07. Maintenance of Properties. Each Borrower will, and will cause each
Restricted Subsidiary (other than an Immaterial Subsidiary) to, keep and
maintain all property material to the conduct of its business in good working
order and condition, ordinary wear and tear excepted, except where the failure
to do so, individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect.

SECTION 5.08. Insurance. Each Borrower will, and will cause each Restricted
Subsidiary to, maintain, with financially sound and reputable insurance
companies, insurance in such amounts (with no greater risk retention) and
against such risks as are customarily maintained by companies of established
repute engaged in the same or similar businesses operating in the same or
similar locations. Each such policy of liability or casualty insurance
maintained by or on behalf of Loan Parties shall (a) in the case of each
liability insurance policy (other than workers’ compensation, director and
officer liability or other policies in which such endorsements are not
customary), name the Administrative Agent, on behalf of the Secured Parties, as
an additional insured thereunder and (b) in the case of each casualty insurance
policy, contain a loss payable clause or endorsement that names the
Administrative Agent, on behalf of the Secured Parties, as a loss payee
thereunder, and the Borrowers will use commercially reasonable efforts to have
each such policy provide for at least 30 days’ (or such shorter number of days
as may be agreed to by the Administrative Agent) prior written notice to the
Administrative Agent of any cancellation of such policy. With respect to each
Mortgaged Property that is located in an area identified by the Federal
Emergency Management Agency (or any successor agency) as a special flood hazard
area with respect to which flood insurance has been made available under Flood
Insurance Laws, then, subject to paragraph (e) of the definition of “Collateral
and Guarantee Requirement,” the applicable Loan Party (i) has obtained or will
obtain, and will maintain, with financially sound and reputable insurance
companies, such flood insurance in an amount and otherwise sufficient to comply
with all applicable rules and regulations promulgated pursuant to the Flood
Insurance Laws and (ii) will deliver to the Administrative Agent evidence of
such compliance in form and substance reasonably acceptable to the
Administrative Agent, including, without limitation, evidence of annual renewals
of such insurance.

SECTION 5.09. Books and Records; Inspection and Rights. Each Borrower will, and
will cause each Restricted Subsidiary to, (a) keep proper books of record and
account in which full, true and correct (in all material respects) entries in
accordance with GAAP and applicable law are made of all dealings and
transactions in relation to its business and activities and (b) permit any
representatives designated by the Administrative Agent or any Lender (to the
extent accompanying the Administrative Agent or any designated representative
thereof) (including employees of the Administrative Agent, any Lender or any
consultants, accountants, lawyers and appraisers retained by the Administrative
Agent), upon reasonable prior notice (but in no event more than once each fiscal
year of the Parent Borrower unless an Event of Default has occurred and is
continuing), to visit and inspect its properties, to examine and make extracts

 

79



--------------------------------------------------------------------------------

from its books and records and to discuss its affairs, finances and condition
with its officers and, accompanied by one or more such officers or their
designees if requested by the Borrowers, independent accountants, all at such
reasonable times during normal business hours and as often as reasonably
requested. The Borrowers shall have the right to have a representative present
at any and all inspections.

SECTION 5.10. Compliance with Laws. Each Borrower will, and will cause each
Restricted Subsidiary to, comply with all laws (including Environmental Laws and
orders of any Governmental Authority) applicable to it or its property, except
where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.

SECTION 5.11. Reserved.

SECTION 5.12. Maintenance of Ratings. The Borrowers will use commercially
reasonable efforts to maintain continuously in effect a corporate rating from
S&P and a corporate family rating from Moody’s, in each case in respect of the
Borrowers, and a rating of the credit facilities created hereunder by each of
S&P and Moody’s, it being understood that there is no obligation to maintain any
particular rating at any time.

SECTION 5.13. Certain Post-Closing Collateral Obligations.

(a) Each Borrower will, and will cause the other applicable Loan Parties to,
deliver each of the items set forth in paragraph (e) of the definition of
“Collateral and Guarantee Requirement” within 90 days of the Effective Date (or
such later date as the Administrative Agent may agree) with respect to each
Mortgaged Property (subject to the last paragraph of the definition of
“Collateral and Guarantee Requirement”).

(b) The Loan Parties shall deliver, when and as required by the terms of the
Post-Closing Letter Agreement, the items referenced therein.

SECTION 5.14. Reserved.

SECTION 5.15. Lender Conference Calls. The Borrowers will hold and participate
in an annual conference call for Lenders to discuss financial information
delivered pursuant to Section 5.01(a). The Borrowers will hold such conference
call following the delivery of the required financial information for such
fiscal year pursuant to Section 5.01(a) and not later than ten Business Days
from the time the Borrowers deliver the financial information as set forth in
Section 5.01(a). Prior to each conference call, at the request of the Borrowers,
the Administrative Agent shall notify the Lenders of the time and date of such
conference call.

SECTION 5.16. Designation of Unrestricted Subsidiaries. The Borrowers may at any
time designate any Restricted Subsidiary of the Parent Borrower (other than the
Acquired Company or the Subsidiary Borrower) as an Unrestricted Subsidiary;
provided that (i) immediately before and after such designation, no Event of
Default shall have occurred and be continuing, (ii) immediately after giving
effect to such designation, the Total Leverage Ratio, calculated on a Pro Forma
Basis, shall not exceed 2.00:1.00, and, as a condition precedent to the
effectiveness of any such designation, the Borrowers shall deliver to the
Administrative Agent a

 

80



--------------------------------------------------------------------------------

certificate setting forth in reasonable detail the calculations demonstrating
compliance with such ratio and (iii) no Subsidiary may be designated as an
Unrestricted Subsidiary if it is a “Restricted Subsidiary” (or comparable
definition) for the purpose of the ABL Credit Agreement or any Specified
Indebtedness. The designation of any Subsidiary as an Unrestricted Subsidiary
after the Effective Date shall constitute an Investment by the Borrowers therein
at the date of designation in an amount equal to the fair market value of the
Parent Borrower’s or its Restricted Subsidiaries’ (as applicable) Investments
therein.

ARTICLE VI

Negative Covenants

Until the Commitments shall have expired or been terminated, the principal of
and interest on each Loan and all fees payable hereunder shall have been paid in
full, each Borrower covenants and agrees with the Lenders that:

SECTION 6.01. Indebtedness; Certain Equity Securities.

Neither Borrower will, nor will it permit any Restricted Subsidiary to, create,
incur, assume or permit to exist any Indebtedness, except:

(a) Indebtedness created under the Loan Documents and Indebtedness in respect of
Incremental Term Loans secured on a junior lien basis pursuant to the terms of
Section 2.18;

(b) Indebtedness existing on the date hereof and set forth in Section 6.01 of
the Disclosure Letter and Refinancing Indebtedness in respect thereof;

(c) Indebtedness of the Parent Borrower to any Restricted Subsidiary and of any
Restricted Subsidiary to the Parent Borrower or any other Restricted Subsidiary;
provided that (i) such Indebtedness shall not have been transferred to any
Person other than the Parent Borrower or any Restricted Subsidiary, (ii) any
such Indebtedness owing by any Loan Party to a Restricted Subsidiary that is not
a Loan Party shall be unsecured and subordinated in right of payment to the Loan
Document Obligations and (iii) any such Indebtedness shall be incurred in
compliance with Section 6.04;

(d) Guarantees incurred in compliance with Section 6.04;

(e) Indebtedness of the Parent Borrower or any Restricted Subsidiary
(i) incurred to finance the acquisition, construction or improvement of any
fixed or capital assets, including Capital Lease Obligations and Synthetic Lease
Obligations, provided that such Indebtedness is incurred prior to or within
270 days after such acquisition or the completion of such construction or
improvement and the principal amount of such Indebtedness does not exceed the
cost of acquiring, constructing or improving such fixed or capital assets or
(ii) assumed in connection with the acquisition of any fixed or capital assets,
and Refinancing Indebtedness in respect of any of the foregoing; provided that
the aggregate principal amount of Indebtedness permitted by this clause (e) at
the time of incurrence thereof shall not exceed the greater of (A) $75,000,000
and (B) 1.50% of Total Assets (determined at the time of such incurrence);

 

81



--------------------------------------------------------------------------------

(f) Indebtedness in respect of netting services, overdraft protections and
deposit and checking accounts, in each case, in the ordinary course of business;

(g) Indebtedness in respect of letters of credit, bank guarantees and similar
instruments issued for the account of the Parent Borrower or any Restricted
Subsidiary in the ordinary course of business supporting obligations under
workers’ compensation, health, disability, unemployment insurance and other
social security laws;

(h) Indebtedness of the Parent Borrower or any Restricted Subsidiary in the form
of bona fide purchase price adjustments, earn-outs, indemnification or other
similar obligations incurred in connection with any Permitted Acquisition or
other Investment permitted by Section 6.04;

(i) [Reserved];

(j) Indebtedness under the ABL Credit Agreement in an aggregate principal amount
not to exceed $800,000,000 at any time outstanding;

(k) Indebtedness of Loan Parties in respect of surety bonds (whether bid,
performance, appeal or otherwise) and performance and completion guarantees and
other obligations of a like nature, in each case incurred in the ordinary course
of business;

(l) (i) Permitted Unsecured Debt; provided that, after giving effect to the
incurrence of such Indebtedness and any related transaction on a Pro Forma Basis
the Interest Coverage Ratio shall be no less than 2.00 to 1.00 (in each case
calculated as of the last day of the fiscal quarter of the Parent Borrower then
most recently ended for which financial statements have been (or are required to
have been) delivered pursuant to clause (p) of Article IV, Section 5.01(a) or
5.01(b)); provided, further, that the aggregate principal amount of Indebtedness
of the Restricted Subsidiaries that are not Loan Parties permitted by this
clause (l) at the time of incurrence thereof shall not exceed the greater of
(A) $75,000,000 and (B) 1.50% of Total Assets (determined at the time of such
incurrence) and (ii) Refinancing Indebtedness in respect of Indebtedness
incurred pursuant to clause (i) above;

(m) Refinancing Debt Securities and Refinancing Indebtedness in respect thereof;

(n) Indebtedness incurred under leases of real property in respect of tenant
improvements;

(o) Indebtedness of a Restricted Subsidiary assumed in connection with any
Permitted Acquisition (so long as (i) if secured, such Indebtedness is secured
only by assets of the Person or Persons acquired pursuant to, or the assets
acquired in, such Permitted Acquisition, (ii) neither the Parent Borrower nor
any Restricted Subsidiary (other than, in the case of a Permitted Acquisition of
one or more Persons, such Person or Persons and its or their respective
Subsidiaries) is an obligor with respect to such Indebtedness and (iii) such
Indebtedness is not incurred in contemplation of such Permitted Acquisition) and
any Refinancing Indebtedness in respect thereof;

 

82



--------------------------------------------------------------------------------

(p) other Indebtedness in an aggregate principal amount not to exceed at the
time of incurrence thereof the greater of (i) $150,000,000 and (ii) 3.00% of
Total Assets (determined at the time of such incurrence);

(q) Indebtedness consisting of (i) the financing of insurance premiums and
(ii) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

(r) obligations under any agreement governing the provision of treasury or cash
management services, including deposit accounts, overnight draft, credit cards,
debit cards, p-cards (including purchasing cards and commercial cards), funds
transfer, automated clearinghouse, zero balance accounts, returned check
concentration, controlled disbursement, lockbox, account reconciliation and
reporting and trade finance services and other cash management services; and

(s) Indebtedness in the form of Swap Agreements permitted under Section 6.07.

The accrual of interest, the accretion of accreted value and the payment of
interest or dividends in the form of additional Indebtedness or Disqualified
Stock, as applicable, the accretion of original issue discount, the accretion of
liquidation preference and increases in the amount of Indebtedness outstanding
solely as a result of fluctuations in the exchange rate of currencies shall not
be deemed to be an incurrence of Indebtedness or Disqualified Stock for purposes
of this Section 6.01.

For purposes of determining compliance with this Section 6.01, (i) Indebtedness
need not be permitted solely by reference to one category of permitted
Indebtedness described in this Section 6.01 but may be permitted in part under
any combination thereof and (ii) in the event that an item of Indebtedness (or
any portion thereof) (other than any item of Indebtedness set forth in
Section 6.01(a) or (j)) meets the criteria of more than one clause of this
Section 6.01 (other than Section 6.01(a) or (j)), the Borrowers, in the
Borrowers’ sole discretion, will divide, classify or reclassify (or later
divide, classify and reclassify) such item of Indebtedness (or any portion
thereof) among such clauses.

SECTION 6.02. Liens. Neither Borrower will, nor will it permit any Restricted
Subsidiary to, create, incur, assume or permit to exist any Lien on any asset
now owned or hereafter acquired, except:

(a) Liens created under the Loan Documents and Liens in respect of Incremental
Term Loans secured on a junior lien basis that are incurred pursuant to the
terms of, and that are subject to a junior lien intercreditor agreement in
accordance with the requirements of, Section 2.18;

(b) Permitted Encumbrances;

(c) any Lien on any asset of the Parent Borrower or any Restricted Subsidiary
existing on the date hereof and set forth in Section 6.02 of the Disclosure
Letter; provided that (i) such Lien shall not apply to any other asset of the
Parent Borrower or any Restricted Subsidiary and (ii) such Lien shall secure
only those obligations that it secures on the date hereof and any extensions,
renewals and refinancings thereof that do not increase the outstanding principal
amount thereof;

 

83



--------------------------------------------------------------------------------

(d) any Lien existing on any asset prior to the acquisition thereof by the
Parent Borrower or any Restricted Subsidiary or existing on any asset of any
Person that becomes (including pursuant to a Permitted Acquisition) a Restricted
Subsidiary (or of any Person not previously a Restricted Subsidiary that is
merged or consolidated with or into a Restricted Subsidiary in a transaction
permitted hereunder) after the date hereof prior to the time such Person becomes
a Restricted Subsidiary (or is so merged or consolidated); provided that
(i) such Lien is not created in contemplation of or in connection with such
acquisition or such Person becoming a Restricted Subsidiary (or such merger or
consolidation), (ii) such Lien shall not apply to any other assets of the Parent
Borrower or any Restricted Subsidiary (other than, in the case of any such
merger or consolidation, the assets of any special purpose merger Restricted
Subsidiary that is a party thereto) and (iii) such Lien shall secure only those
obligations that it secures on the date of such acquisition or the date such
Person becomes a Restricted Subsidiary (or is so merged or consolidated), and
any extensions, renewals and refinancings thereof that do not increase the
outstanding principal amount thereof;

(e) Liens on fixed or capital assets acquired, constructed or improved by the
Parent Borrower or any Restricted Subsidiary; provided that (i) such Liens
secure only Indebtedness permitted by Section 6.01(e) and obligations relating
thereto not constituting Indebtedness and (ii) such Liens shall not apply to any
other asset of the Parent Borrower or any Restricted Subsidiary (other than the
proceeds and products thereof); provided further that in the event purchase
money obligations are owed to any Person with respect to financing of more than
one purchase of any fixed or capital assets, such Liens may secure all such
purchase money obligations and may apply to all such fixed or capital assets
financed by such Person;

(f) in connection with the sale or transfer of any Equity Interests or other
assets in a transaction permitted under Section 6.05, customary rights and
restrictions contained in agreements relating to such sale or transfer pending
the completion thereof;

(g) in the case of (i) any Restricted Subsidiary that is not a wholly-owned
Restricted Subsidiary or (ii) the Equity Interests in any Person that is not a
Restricted Subsidiary, any encumbrance or restriction, including any put and
call arrangements, related to Equity Interests in such Restricted Subsidiary or
such other Person set forth in the organizational documents of such Restricted
Subsidiary or such other Person or any related joint venture, shareholders’ or
similar agreement;

(h) Liens solely on any cash earnest money deposits, escrow arrangements or
similar arrangements made by the Parent Borrower or any Restricted Subsidiary in
connection with any letter of intent or purchase agreement for a Permitted
Acquisition or other transaction permitted hereunder;

(i) Liens securing Indebtedness permitted by Section 6.01(j) and obligations
relating thereto not constituting Indebtedness; provided that any such Liens on
assets of the Loan Parties are subject to the Intercreditor Agreement;

 

84



--------------------------------------------------------------------------------

(j) any Lien on assets of any Foreign Subsidiary; provided that such Lien shall
secure only Indebtedness of such Foreign Subsidiary permitted by Section 6.01
and obligations relating thereto not constituting Indebtedness;

(k) other Liens securing Indebtedness or other obligations in an aggregate
principal amount at the time of incurrence of such Indebtedness or other
obligations not to exceed the greater of (i) $150,000,000 and (ii) 3.0% of Total
Assets (determined at the time of incurrence of such Indebtedness or other
obligations);

(l) non-exclusive licenses of intellectual property granted in the ordinary
course of business; and

(m) Liens on the Collateral securing obligations in respect of Indebtedness
permitted by Section 6.01(m) which Liens rank pari passu with or junior to the
Liens securing the Loan Document Obligations; provided that a duly authorized
representative of the holders of such Indebtedness has entered into the Pari
Passu Lien Intercreditor Agreement or Junior Lien Intercreditor Agreement and,
if the Intercreditor Agreement is then in effect, a supplement to the
Intercreditor Agreement.

For purposes of determining compliance with this Section 6.02, (A) a Lien
securing an item of Indebtedness need not be permitted solely by reference to
one category of permitted Liens described in this Section 6.02 but may be
permitted in part under any combination thereof and (B) in the event that a Lien
securing an item of Indebtedness (or any portion thereof) (other than any Lien
permitted by Section 6.02(a) or (i)) meets the criteria of more than one clause
of this Section 6.02 (other than Section 6.02(a) or (i)), the Borrowers, in the
Borrowers’ sole discretion, will divide, classify or reclassify (or later
divide, classify or reclassify) such Lien securing such item of Indebtedness (or
any portion thereof) among such clauses.

SECTION 6.03. Fundamental Changes; Business Activities.

(a) Neither Borrower will, nor will it permit any Restricted Subsidiary to,
merge into or consolidate with any other Person, or permit any other Person to
merge or consolidate with it, or liquidate or dissolve, except that, if at the
time thereof and immediately after giving effect thereto no Default shall have
occurred and be continuing, (i) any Restricted Subsidiary may (x) merge into the
Parent Borrower in a transaction in which the Parent Borrower is the surviving
entity and (y) merge into the Subsidiary Borrower in a transaction in which the
Subsidiary Borrower is the surviving entity, (ii) any Person (other the Parent
Borrower or the Subsidiary Borrower) may merge into or consolidate with any
Restricted Subsidiary in a transaction in which the surviving entity is a
Restricted Subsidiary and, if any party to such merger or consolidation is a
Loan Party, a Loan Party, (iii) any Restricted Subsidiary may merge into or
consolidate with any Person (other than the Parent Borrower or the Subsidiary
Borrower) in a transaction permitted under Section 6.05 in which, after giving
effect to such transaction, the surviving entity is not a Restricted Subsidiary
and (iv) any Restricted Subsidiary (other than the Subsidiary Borrower) may
liquidate or dissolve if the Borrowers determine in good faith that such
liquidation or dissolution is in the best interests of the Borrowers and is not
materially disadvantageous to the Lenders; provided that any such merger or
consolidation involving a Person that is not a wholly-owned Restricted
Subsidiary immediately prior to such merger or

 

85



--------------------------------------------------------------------------------

consolidation shall not be permitted unless it is also permitted by
Section 6.04. Nothing in this paragraph shall prohibit the Parent Borrower or
any Restricted Subsidiary from effecting the Acquisition.

(b) Neither Borrower will, nor will it permit any of its Restricted Subsidiaries
to, engage to any material extent in any business other than businesses of the
type conducted by the Parent Borrower and the Restricted Subsidiaries on the
date hereof (after giving effect to the Acquisition) and businesses reasonably
related or complementary thereto.

SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions. Neither
Borrower will, nor will it permit any Restricted Subsidiary to, purchase, hold,
acquire (including pursuant to any merger or consolidation), make or otherwise
permit to exist any Investment in any other Person, except:

(a) Investments in cash and Cash Equivalents;

(b) Investments existing on the date hereof or contractually committed to as of
the date hereof and set forth on Section 6.04 of the Disclosure Letter and any
extensions, renewals or reinvestments thereof (but not any additions thereto
(including any capital contributions) made after the date hereof);

(c) Investments by the Parent Borrower and the Restricted Subsidiaries in Equity
Interests in their respective subsidiaries; provided that (i) such subsidiaries
are Subsidiaries prior to such Investments, and (ii) the aggregate amount of
such Investments by the Loan Parties in, and loans and advances by the Loan
Parties to, and Guarantees by the Loan Parties of Indebtedness and other
obligations of, Restricted Subsidiaries that are not Loan Parties (excluding all
such Investments, loans, advances and Guarantees existing on the date hereof and
permitted by clause (b) above) permitted pursuant to this clause (c) and
pursuant to clauses (d) and (e) below shall not exceed at the time of the making
thereof the greater of (A) $200,000,000 and (B) 3.50% of Total Assets
(determined at the time of the making of such Investment);

(d) loans or advances made by the Parent Borrower to any Restricted Subsidiary
or made by any Restricted Subsidiary to the Parent Borrower or any other
Restricted Subsidiary; provided that (i) the Indebtedness resulting therefrom is
permitted by Section 6.01(c) and (ii) the amount of such loans and advances made
by the Loan Parties to Restricted Subsidiaries that are not Loan Parties shall
be subject to the limitation set forth in clause (c) above;

(e) Guarantees by the Parent Borrower or any Restricted Subsidiary of
Indebtedness or other obligations of the Parent Borrower or any Restricted
Subsidiary (including any such Guarantees (i) arising as a result of any such
Person being a joint and several co-applicant with respect to any letter of
credit or letter of guaranty or (ii) of any leases of retail store locations and
related obligations arising thereunder); provided that the aggregate amount of
Indebtedness and other obligations of Restricted Subsidiaries that are not Loan
Parties that is Guaranteed by any Loan Party shall be subject to the limitation
set forth in clause (c) above;

(f) other Investments in an amount not to exceed the Available Amount; provided
that, at the time each such Investment is made no Event of Default shall have
occurred and be continuing or would result therefrom;

 

86



--------------------------------------------------------------------------------

(g) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business;

(h) any Permitted Acquisition;

(i) deposits, prepayments and other credits to suppliers, lessors and landlords
made in the ordinary course of business;

(j) advances by the Parent Borrower or any Restricted Subsidiary to employees in
the ordinary course of business consistent with past practices for travel and
entertainment expenses, relocation costs and similar purposes;

(k) Investments made as a result of receipt of non-cash consideration from a
sale, transfer or other disposition of assets permitted under Section 6.05(h);

(l) Investments in the form of Swap Agreements permitted under Section 6.07;

(m) investments constituting deposits described in clauses (c) and (d) of the
definition of “Permitted Encumbrances” and endorsements of instruments for
collection or deposit in the ordinary course of business;

(n) acquisitions by any Restricted Subsidiary of individual retail store
locations and leases;

(o) other Investments in an aggregate amount not to exceed at the time of the
making thereof the greater of (i) $200,000,000 and (ii) 3.5% of Total Assets
(determined at the time of the making of such Investment);

(p) the Acquisition;

(q) Investments in respect of actions permitted by Section 6.05(g);

(r) Investments made with the Net Proceeds from a Repayment Event in an amount
not to exceed $25,000,000 in any fiscal year; and

(s) Guarantees of the obligations of the Canadian Subsidiaries under real
property leases; provided that the aggregate amount of Guarantees under this
clause (s) may not exceed $100,000,000 at any time outstanding.

For the purposes of this Section, any unreimbursed payment by the Parent
Borrower or any Restricted Subsidiary for goods or services delivered to any
Subsidiary shall be deemed to be an Investment in such Subsidiary.

For purposes of determining compliance with this Section 6.04, (A) any
Investment need not be permitted solely by reference to one category of
permitted Investments described in this Section 6.04 but may be permitted in
part under any combination thereof and (B) in the event that any Investment
meets the criteria of more than one clause of this Section 6.04, the Borrowers,
in the Borrowers’ sole discretion, will divide, classify or reclassify (or later
divide, classify and reclassify) such Investment among such clauses.

 

87



--------------------------------------------------------------------------------

SECTION 6.05. Asset Sales. Neither Borrower will, nor will it permit any
Restricted Subsidiary to, sell, transfer or otherwise dispose of any asset,
including any Equity Interest owned by it, nor will the Parent Borrower permit
any Restricted Subsidiary to issue any additional Equity Interests in such
Restricted Subsidiary (other than to the Parent Borrower or any other Restricted
Subsidiary in compliance with Section 6.04, and other than directors’ qualifying
shares and other nominal amounts of Equity Interests that are required to be
held by other Persons under applicable law) (each of the foregoing, an “Asset
Sale”), except:

(a)(i) sales of inventory, (ii) sales, transfers and other dispositions of used,
surplus, obsolete or outmoded machinery or equipment and (iii) contributions of
merchandise to charitable organizations, to the extent in the ordinary course of
business and consistent with past practices, and (iv) dispositions of cash and
Cash Equivalents, in each case (other than in the case of clause (iii)) in the
ordinary course of business;

(b) sales, transfers, leases and other dispositions to the Parent Borrower or
any Restricted Subsidiary; provided that any such sales, transfers, leases or
other dispositions involving a Restricted Subsidiary that is not a Loan Party
shall be made in compliance with Sections 6.04 and 6.09;

(c) the sale or discount of accounts receivable arising in the ordinary course
of business, but only in connection with the compromise or collection thereof
and not in connection with any financing transaction;

(d) dispositions of assets subject to any casualty or condemnation proceeding
(including in lieu thereof);

(e) leases or subleases of real property granted by the Parent Borrower or any
Restricted Subsidiary to third Persons not interfering in any material respect
with the business of the Parent Borrower or any Restricted Subsidiary,
including, without limitation, retail store lease assignments and surrenders;

(f) the sale, transfer or other disposition of patents, trademarks, copyrights
and other intellectual property (i) in the ordinary course of business,
including pursuant to non-exclusive licenses of intellectual property, or
(ii) which, in the reasonable judgment of the Parent Borrower or any Restricted
Subsidiary, are determined to be uneconomical, negligible or obsolete in the
conduct of business;

(g) direct or indirect transfers or other dispositions by any Restricted
Subsidiary of any foreign assets or the Equity Interests of a Foreign Subsidiary
that is a Restricted Subsidiary to any other Restricted Subsidiary in connection
with the consolidation of foreign operations of the Parent Borrower and its
Subsidiaries;

(h) the elimination or forgiving of intercompany balances in connection with
intercompany restructurings (including dissolutions, liquidations and mergers)
between or among the Parent Borrower and its Restricted Subsidiaries; and

 

88



--------------------------------------------------------------------------------

(i) sales, transfers and other dispositions of assets that are not permitted by
any other clause of this Section;

provided that all sales, transfers, leases and other dispositions permitted
hereby (other than those permitted by clause (a) (ii), (a)(iii), (b), (c), (d),
(e), (f), (g) or (h) above) shall be made for fair value and, in the case of
sales, transfers, leases and other dispositions permitted by clause (i) above,
for at least 75% cash consideration; provided that for purposes of the
foregoing, the amount of (i) any liabilities (as shown on the Parent Borrower’s
most recent balance sheet or in the notes thereto) of the Parent Borrower or any
Restricted Subsidiary (other than liabilities that are by their terms
subordinated to the Loan Document Obligations) that are assumed by the
transferee of any such assets and from which the Parent Borrower and all
Restricted Subsidiaries have been validly released by all creditors in writing,
(ii) any securities received by the Parent Borrower or such Restricted
Subsidiary from such transferee that are converted by the Parent Borrower or
such Restricted Subsidiary into cash (to the extent of the cash received) within
180 days following the closing of such Asset Sale, and (iii) any Designated
Noncash Consideration received by the Parent Borrower or any of its Restricted
Subsidiaries in such Asset Sale having an aggregate fair market value, taken
together with all other Designated Noncash Consideration received pursuant to
this clause (iii) that is at that time outstanding, not to exceed $75,000,000,
shall be deemed to be cash for purposes of this paragraph and for no other
purpose.

SECTION 6.06. Sale/Leaseback Transactions. Neither Borrower will, nor will it
permit any Restricted Subsidiary to, enter into any Sale/Leaseback Transaction,
except for any such sale of any fixed or capital assets that is made for cash
consideration in an amount not less than the cost of such fixed or capital asset
and is consummated within 270 days after the Parent Borrower or a Restricted
Subsidiary acquires or completes the construction of such fixed or capital
assets.

SECTION 6.07. Swap Agreements. Neither Borrower will, nor will it permit any
Restricted Subsidiary to, enter into any Swap Agreement, other than Swap
Agreements entered into in the ordinary course of business to hedge or mitigate
risks to which the Parent Borrower or a Restricted Subsidiary is exposed in the
conduct of its business or the management of its liabilities and not for
speculative purposes.

SECTION 6.08. Restricted Payments; Certain Payments of Indebtedness.

(a) Neither Borrower will, nor will it permit any Restricted Subsidiary to,
declare or make, or agree to pay or make, directly or indirectly, any Restricted
Payment, or incur any obligation (contingent or otherwise) to do so, except
that:

(i) the Parent Borrower may declare and pay dividends with respect to its Equity
Interests payable solely in additional Equity Interests (other than Disqualified
Stock) of the Parent Borrower;

(ii) any Restricted Subsidiary may declare and pay dividends or make other
distributions with respect to its Equity Interests, or make other Restricted
Payments in respect of its Equity Interests, in each case ratably to the holders
of such Equity Interests (or, if not ratably, on a basis more favorable to the
Parent Borrower and the Restricted Subsidiaries);

 

89



--------------------------------------------------------------------------------

(iii) the Parent Borrower may make (A) Restricted Payments pursuant to and in
accordance with stock option plans or other equity or benefit plans for
management or employees of the Parent Borrower and the Restricted Subsidiaries
in effect from time to time and (B) Restricted Payments on or about the
Effective Date pursuant to the Acquisition Agreement and in accordance with
stock option plans or other equity benefit plans for management and employees of
the Acquired Company and its subsidiaries;

(iv) the Parent Borrower may repurchase Equity Interests upon the exercise of
stock options, deferred stock units and restricted shares to the extent such
Equity Interests represent a portion of the exercise price of such stock
options, deferred stock units or restricted shares;

(v) the Parent Borrower may make cash payments in lieu of the issuance of
fractional shares representing insignificant interests in the Parent Borrower in
connection with the exercise of warrants, options or other securities
convertible into or exchangeable for shares of common stock in the Parent
Borrower;

(vi) the Parent Borrower may repurchase shares of its common stock and make
other Restricted Payments, provided that at the time of and immediately after
giving effect to any such repurchase or other Restricted Payment referred to in
this clause (vi), (A) no Event of Default shall have occurred and be continuing,
(B) after giving effect to such repurchase or other Restricted Payment and any
related transaction on a Pro Forma Basis the Total Leverage Ratio shall not
exceed 2.50 to 1.00 (calculated as of the last day of the fiscal quarter of the
Parent Borrower then most recently ended for which financial statements have
been (or are required to have been) delivered pursuant to clause (p) of Article
IV, Section 5.01(a) or 5.01(b)), (C) the amount of such repurchase or other
Restricted Payment shall not exceed the Available Amount as of the date thereof
and (D) the Parent Borrower shall have delivered to the Administrative Agent a
certificate of a Financial Officer of the Parent Borrower in form reasonably
satisfactory to the Administrative Agent conforming compliance with this clause
(vi), including computations demonstrating compliance with the requirement set
forth in clause (B) above;

(vii) the Parent Borrower and its Restricted Subsidiaries may make other
Restricted Payments in an amount not to exceed the greater of (A) $100,000,000
and (B) 1.75% of Total Assets in the aggregate; and

(viii) Restricted Payments made to consummate the transactions permitted by
Section 6.05(g).

(b) Neither Borrower will, nor will it permit any Restricted Subsidiary to, make
or agree to pay or make, directly or indirectly, any payment or other
distribution (whether in cash, securities or other property) of or in respect of
principal of or interest on any Indebtedness permitted by Section 6.01(l), or
any payment or other distribution (whether in cash, securities or

 

90



--------------------------------------------------------------------------------

other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any other Specified Indebtedness, except:

(i) payments of regularly scheduled interest and principal payments as and when
due in respect of any Specified Indebtedness, other than payments in respect of
any Subordinated Indebtedness prohibited by the subordination provisions
thereof;

(ii) refinancings of Specified Indebtedness with the proceeds of other
Indebtedness permitted under Section 6.01;

(iii) to the extent not subject to any mandatory prepayment of the Loans or
reinvestment required pursuant to the mandatory prepayment and/or reinvestment
provisions of Section 2.09(b), payment of secured Indebtedness that becomes due
as a result of (A) any voluntary sale or transfer of any assets securing such
Indebtedness or (B) any casualty or condemnation proceeding (including a
disposition in lieu thereof) of assets securing such Indebtedness;

(iv) payments of or in respect of Indebtedness solely by issuance of the Equity
Interests (other than Disqualified Stock) of the Parent Borrower;

(v) payments of or in respect of Indebtedness incurred by any Restricted
Subsidiary that is not a Loan Party; and

(vi) other payments of or in respect of Indebtedness; provided that at the time
of and immediately after giving effect thereto, (A) no Event of Default shall
have occurred and be continuing, (B) after giving effect to such payments and
any related transaction on a Pro Forma Basis the Total Leverage Ratio shall not
exceed 3.25 to 1.00 (calculated as of the last day of the fiscal quarter of the
Parent Borrower then most recently ended for which financial statements have
been (or are required to have been) delivered pursuant to clause (p) of Article
IV, Section 5.01(a) or 5.01(b)), (C) the amount of such payment shall not exceed
the Available Amount as of the date thereof and (D) the Parent Borrower shall
have delivered to the Administrative Agent a certificate of a Financial Officer
of the Parent Borrower in form reasonably satisfactory to the Administrative
Agent conforming compliance with this clause (vi), including computations
demonstrating compliance with the requirement set forth in clause (B) above.

(c) Neither Borrower will, nor will it permit any of the Restricted Subsidiaries
to amend, modify or change in any manner materially adverse to the interests of
the Lenders any term or condition of any documentation governing Specified
Indebtedness.

SECTION 6.09. Transactions with Affiliates. Neither Borrower will, nor will it
permit any Restricted Subsidiary to, sell, lease, license or otherwise transfer
any assets to, or purchase, lease, license or otherwise acquire any assets from,
or otherwise engage in any other transactions involving aggregate consideration
in excess of $5,000,000, with, any of its Affiliates, except (a) transactions on
terms and conditions not less favorable to the Parent Borrower or such
Restricted Subsidiary than those that would prevail in an arm’s-length

 

91



--------------------------------------------------------------------------------

transaction with unrelated third parties, (b) transactions between or among the
Parent Borrower and the Restricted Subsidiaries, (c) any Restricted Payment
permitted by Section 6.08 or Investments permitted pursuant to Section 6.04(j),
(d) the payment of reasonable fees and compensation to, and the providing of
reasonable indemnities on behalf of, directors and officers of the Parent
Borrower or any Restricted Subsidiary, as determined by the board of directors
of the Parent Borrower in good faith, (e) employment contracts or subscription,
put/call arrangements with employees, officers or directors and (f) the
transactions described in Section 6.09 of the Disclosure Letter.

SECTION 6.10. Restrictive Agreements. Neither Borrower will, nor will it permit
any Restricted Subsidiary to, directly or indirectly, enter into, incur or
permit to exist any agreement or other arrangement that restricts or imposes any
condition upon (a) the ability of the Parent Borrower or any Restricted
Subsidiary to create, incur or permit to exist any Lien upon any of its assets
to secure the Loan Document Obligations or (b) the ability of any Restricted
Subsidiary to pay dividends or other distributions with respect to its Equity
Interests or to make or repay loans or advances to the Parent Borrower or to
Guarantee the Loan Agreement; provided that (i) the foregoing shall not apply to
(A) restrictions and conditions imposed by law or by any Loan Document or any
document governing Refinancing Debt Securities or Incremental Term Loans that
are not materially more restrictive than those set forth in the Loan Documents
taken as a whole, (B) restrictions and conditions existing on the Effective Date
identified in Section 6.10 of the Disclosure Letter (but shall apply to any
amendment or modification expanding the scope of any such restriction or
condition), (C) customary restrictions and conditions contained in agreements
relating to the sale of a Subsidiary pending such sale, provided that such
restrictions and conditions apply only to the Subsidiary that is to be sold and
such sale is permitted hereunder, (D) in the case of any Restricted Subsidiary
that is not a wholly-owned Restricted Subsidiary, restrictions and conditions
imposed by its organizational documents or any related joint venture or similar
agreement, provided that such restrictions and conditions apply only to such
Restricted Subsidiary and to any Equity Interests in such Restricted Subsidiary,
(E) restrictions and conditions set forth in the definitive documentation
governing the ABL Credit Agreement, provided that, in the case of clause (a)
above, such restrictions and conditions are no more onerous than those set forth
in the ABL Credit Agreement as in effect on the Effective Date, (F) restrictions
and conditions imposed by agreements relating to Indebtedness of Restricted
Subsidiaries that are not Loan Parties permitted under Section 6.01 and
(G) restrictions and conditions imposed on cash to secure letters of credit and
other segregated deposits that are permitted pursuant to Section 6.02(h),
provided that such restrictions and conditions apply only to such Restricted
Subsidiaries that are not Loan Parties, (ii) clause (a) of the foregoing shall
not apply to (A) restrictions or conditions imposed by any agreement relating to
secured Indebtedness permitted by Section 6.01(e) if such restrictions or
conditions apply only to the assets securing such Indebtedness and (B) customary
provisions in leases and other agreements restricting the assignment thereof and
(iii) clause (b) of the foregoing shall not apply to restrictions and conditions
imposed by agreements relating to Indebtedness of any Restricted Subsidiary in
existence at the time such Restricted Subsidiary became a Restricted Subsidiary
and otherwise permitted under Section 6.01 (but shall apply to any amendment or
modification expanding the scope of, any such restriction or condition),
provided that such restrictions and conditions apply only to such Restricted
Subsidiary.

 

92



--------------------------------------------------------------------------------

SECTION 6.11. Amendment of Organizational Documents. Neither Borrower will, nor
will it permit any Restricted Subsidiary to, amend, modify or waive any of its
rights under its certificate of incorporation, by-laws or other organizational
documents, in either case, to the extent such amendment, modification or waiver
would be materially adverse to the rights or interests of the Lenders hereunder
or under any other Loan Document.

SECTION 6.12. [Reserved].

SECTION 6.13. Accounting Changes. The Parent Borrower will not make any change
in the Parent Borrower’s fiscal quarter or fiscal year other than as required
pursuant to GAAP or to align the fiscal quarters and/or fiscal years, as
applicable, of the Parent Borrower and the Acquired Company; provided, however,
that, in each case, the Parent Borrower and the Administrative Agent will, and
are hereby authorized by the Lenders to, make any adjustments to this Agreement
that are necessary to reflect such change in fiscal quarter or fiscal year.

SECTION 6.14. Sanctions. The Parent Borrower and its Subsidiaries will not,
directly or indirectly, use the proceeds of any Borrowing, or lend, contribute
or otherwise make available such proceeds to any Subsidiary, joint venture
partner or other individual or entity, to fund any activities of or business
with any individual or entity, or in any Designated Jurisdiction, that, at the
time of such funding, is the subject of Sanctions, or in any other manner that
will result in a violation by an individual or entity (including any individual
or entity participating in the transaction, whether as Lender, Arranger,
Administrative Agent, or otherwise) of Sanctions.

SECTION 6.15. Anti-Corruption Laws. The Parent Borrower and its Subsidiaries
will not, directly or indirectly, use the proceeds of any Borrowing for any
purpose which would breach any Anti-Corruption Laws.

ARTICLE VII

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a) the Borrowers shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise;

(b) the Borrowers shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of five Business Days;

(c) any representation, warranty or certification made or deemed made by the
Parent Borrower or any Restricted Subsidiary in this Agreement or any other Loan
Document or any amendment or modification thereof or waiver thereunder, or in
any report, certificate, financial statement or other document furnished
pursuant to or in connection with this Agreement or any other Loan Document or
any amendment or modification thereof or waiver thereunder, shall prove to have
been materially incorrect when made or deemed made (or, in the case of any
representation or warranty qualified by materiality, incorrect);

 

93



--------------------------------------------------------------------------------

(d) the Borrowers shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02(a) or 5.05 (with respect to the existence of
any Borrower) or in Article VI;

(e) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement or any other Loan Document (other than
those specified in clause (a), (b) or (d) of this Article), and such failure
shall continue unremedied for a period of 30 days after receipt of
written notice thereof from the Administrative Agent;

(f) the Parent Borrower or any Restricted Subsidiary shall fail to make any
payment (whether of principal, interest, termination payment or other payment
obligation and regardless of amount) in respect of any Material Indebtedness
(other than the Loan Document Obligations) when and as the same shall become due
and payable (after giving effect to any applicable grace period);

(g) any event or condition shall occur that results in any Material Indebtedness
becoming due, or being terminated or required to be prepaid, repurchased,
redeemed or defeased, prior to its scheduled maturity, or that enables or
permits (with the giving of notice, if required) the holder or holders of any
Material Indebtedness or any trustee or agent on its or their behalf, or, in the
case of any Swap Agreement, the applicable counterparty, to cause any Material
Indebtedness to become due, or to terminate or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to (i) any secured Indebtedness
that becomes due as a result of the voluntary sale or transfer of the assets
securing such Indebtedness or (ii) any Indebtedness that becomes due as a result
of a voluntary refinancing thereof permitted under Section 6.01; provided,
further, that no such event under the ABL Credit Agreement shall constitute an
Event of Default under this clause (g) until the earliest to occur of
(x) 30 days after the date of such Event of Default (during which period such
Event of Default is not waived or cured), (y) the acceleration of the
Indebtedness under the ABL Credit Agreement and (z) the exercise of remedies by
the administrative agent under the ABL Credit Agreement in respect of a material
portion of the ABL Priority Collateral;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Parent Borrower, the Subsidiary Borrower or any Material
Subsidiary or its debts, or of a substantial part of its assets, under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect or (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Parent
Borrower, the Subsidiary Borrower or any Material Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;

(i) the Parent Borrower, the Subsidiary Borrower or any Material Subsidiary
shall (A) voluntarily commence any proceeding or file any petition seeking
liquidation (other than any

 

94



--------------------------------------------------------------------------------

liquidation permitted by Section 6.03(a)(iv)), reorganization or other relief
under any Federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect, (B) consent to the institution of, or
fail to contest in a timely and appropriate manner, any proceeding or petition
described in clause (A) above, (C) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
the Parent Borrower, the Subsidiary Borrower or any Material Subsidiary or for a
substantial part of its assets, (D) file an answer admitting the material
allegations of a petition filed against it in any such proceeding or (E) make a
general assignment for the benefit of creditors, or the board of directors (or
similar governing body) of the Parent Borrower, the Subsidiary Borrower or any
Material Subsidiary (or any committee thereof) shall adopt any resolution or
otherwise authorize any action to approve any of the actions referred to above
in this clause (i);

(j) the Parent Borrower, the Subsidiary Borrower or any Material Subsidiary
shall become unable, admit in writing its inability or fail generally to pay its
debts as they become due;

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $75,000,000 (to the extent not covered by independent third-party
insurance as to which the insurer has been notified of such judgment and has not
denied coverage) shall be rendered against the Parent Borrower or any Restricted
Subsidiary, or any combination thereof, and the same shall remain undischarged
for a period of 30 consecutive days during which execution shall not be
effectively stayed, or any action shall be legally taken by a judgment creditor
to attach or levy upon any assets of the Parent Borrower or any Restricted
Subsidiary to enforce any such judgment;

(l) one or more ERISA Events shall have occurred that would, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect;

(m) a Change in Control shall occur;

(n) any Loan Document, at any time after its execution and delivery and for any
reason other than as expressly permitted hereunder, satisfaction in full of all
the Loan Document Obligations (other than contingent indemnification claims) or
any act or omission by the Administrative Agent or any Lender, ceases to be in
full force and effect; or any Loan Party contests in any manner the validity or
enforceability of any Loan Document; or any Loan Party denies that it has any or
further liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any Loan Document; and

(o) any Lien purported to be created under any Collateral Document shall cease
to be, or shall be asserted by any Loan Party not to be, a valid and perfected
Lien on any material Collateral, with the priority required by the applicable
Collateral Document, except (i) as a result of the sale or other disposition of
the applicable Collateral in a transaction permitted under the Loan Documents to
a Person that is not a Loan Party, (ii) the release thereof as provided in the
applicable Collateral Document or Section 9.16 or consented to under
Section 9.02, (iii) as a result of the failure of the Administrative Agent to
(A) maintain possession of any stock certificates, promissory notes or other
instruments delivered to it under the Collateral Agreement or (B) continue in
accordance with applicable law the effectiveness of any UCC financing statement
or (iv) as to Collateral constituting Real Property, to the extent such losses
are covered by Lender’s title insurance policy and such insurer has not denied
coverage;

 

95



--------------------------------------------------------------------------------

then, and in every such event (other than an event with respect to the Borrowers
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrowers, take either
or both of the following actions, at the same or different times: (i) terminate
the Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part (but ratably as among the Classes of Loans and the Loans of each Class at
the time outstanding), in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrowers accrued
hereunder, shall become due and payable immediately, in each case without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrowers; and in the case of any event with respect to the
Borrowers described in clause (h) or (i) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrowers hereunder, shall immediately and automatically become due and payable,
in each case without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrowers to the extent permitted by
applicable law.

ARTICLE VIII

The Administrative Agent

Each of the Lenders hereby irrevocably appoints the entity named as
Administrative Agent in the heading of this Agreement and its successors to
serve as administrative agent and collateral agent under the Loan Documents, and
authorizes the Administrative Agent to take such actions on its behalf,
including execution of the other Loan Documents, and to exercise such powers as
are delegated to the Administrative Agent by the terms of the Loan Documents,
together with such actions and powers as are reasonably incidental thereto. In
addition, to the extent required under the laws of any jurisdiction other than
the United States of America, each of the Lenders hereby grants to the
Administrative Agent any required powers of attorney to execute any Collateral
Document governed by the laws of such jurisdiction on such Lender’s behalf.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Parent Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents, and its duties hereunder shall be
administrative in nature.

 

96



--------------------------------------------------------------------------------

Without limiting the generality of the foregoing, (a) the Administrative Agent
shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing (and it is understood and
agreed that the use of the term “agent” herein or in any other Loan Documents
(or any other similar term) with reference to the Administrative Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable law, and that such term is used
as a matter of market custom and is intended to create or reflect only an
administrative relationship between contracting parties), (b) the Administrative
Agent shall not have any duty to take any discretionary action or to exercise
any discretionary power, except discretionary rights and powers expressly
contemplated by the Loan Documents that the Administrative Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Administrative Agent
shall believe in good faith to be necessary, under the circumstances as provided
in the Loan Documents), provided that the Administrative Agent shall not be
required to take any action that, in its opinion, could expose the
Administrative Agent to liability or be contrary to any Loan Document or
applicable law, including for the avoidance of doubt any action that may be in
violation of the automatic stay under any Debtor Relief Law, and (c) except as
expressly set forth in the Loan Documents, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Parent Borrower or any Subsidiary or any other
Affiliate thereof that is communicated to or obtained by the Person serving as
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary, or as the Administrative
Agent shall believe in good faith to be necessary, under the circumstances as
provided in the Loan Documents) or in the absence of its own bad faith, gross
negligence or willful misconduct (such absence to be presumed unless otherwise
determined by a court of competent jurisdiction by a final and nonappealable
judgment). The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until written notice thereof (stating that it is a “notice of
default”) is given to the Administrative Agent by the Borrowers or a Lender, and
the Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with any Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or in connection with any Loan
Document, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth in any Loan Document or the
occurrence of any Default, (iv) the sufficiency, validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document, (v) the creation, perfection or priority of Liens on the
Collateral or the existence of the Collateral or (vi) the satisfaction of any
condition set forth in Article IV or elsewhere in any Loan Document, other than
to confirm receipt of items expressly required to be delivered to the
Administrative Agent or satisfaction of any condition that expressly refers to
the matters described therein being acceptable or satisfactory to the
Administrative Agent. Notwithstanding anything herein to the contrary, the
Administrative Agent shall not be liable for, or be responsible for any loss,
cost or expense suffered by the Borrowers or any Lender as a result of, any
determination of the All-in Yield.

The Administrative Agent shall be entitled to rely, and shall not incur any
liability for relying, upon any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, internet or intranet website posting or other

 

97



--------------------------------------------------------------------------------

distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person (whether or not such Person in fact
meets the requirements set forth in the Loan Documents for being the signatory,
sender or authenticator thereof). The Administrative Agent also shall be
entitled to rely, and shall not incur any liability for relying, upon any
statement made to it orally or by telephone and believed by it to be made by the
proper Person (whether or not such Person in fact meets the requirements set
forth in the Loan Documents for being the signatory, sender or authenticator
thereof), and may act upon any such statement prior to receipt of written
confirmation thereof. In determining compliance with any condition hereunder to
the making of a Loan that by its terms must be fulfilled to the satisfaction of
a Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender, unless the Administrative Agent shall have received
notice to the contrary from such Lender prior to the making of such Loan. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrowers), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all their duties and exercise
their rights and powers through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent. The Administrative Agent shall not be responsible for the
bad faith, negligence or misconduct of any sub-agents except to the extent that
a court of competent jurisdiction determines in a final and nonappealable
judgment that the Administrative Agent acted with bad faith, gross negligence or
willful misconduct in the selection of such sub-agents.

Subject to the terms of this paragraph, the Administrative Agent may resign at
any time, upon thirty days prior notice, from its capacity as such. In
connection with such resignation, the Administrative Agent shall give notice of
its intent to resign to the Lenders and the Borrowers. Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, so long as no
Event of Default has occurred and is continuing under section (a), (b), (h) or
(i) of Article VII, with the consent of, otherwise in consultation with, the
Borrowers (such consent not to be unreasonably withheld), to appoint a
successor. If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its intent to resign, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, which shall be a bank with an office in New York, New
York, or an Affiliate of any such bank. Upon the acceptance of its appointment
as Administrative Agent hereunder by a successor, such successor shall succeed
to and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents. The fees payable by the Borrowers to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed by
the Borrowers and such successor. Notwithstanding the foregoing, in the event no
successor Administrative Agent shall have been so appointed and shall

 

98



--------------------------------------------------------------------------------

have accepted such appointment within 30 days after the retiring Administrative
Agent gives notice of its intent to resign, the retiring Administrative Agent
may give notice of the effectiveness of its resignation to the Lenders and the
Borrowers, whereupon, on the date of effectiveness of such resignation stated in
such notice, (a) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents, provided
that, solely for purposes of maintaining any security interest granted to the
Administrative Agent under any Collateral Document for the benefit of the
Secured Parties, the retiring Administrative Agent shall continue to be vested
with such security interest as collateral agent for the benefit of the Secured
Parties and, in the case of any Collateral in the possession of the
Administrative Agent, shall continue to hold such Collateral, in each case until
such time as a successor Administrative Agent is appointed and accepts such
appointment in accordance with this paragraph (it being understood and agreed
that the retiring Administrative Agent shall have no duty or obligation to take
any further action under any Collateral Document, including any action required
to maintain the perfection of any such security interest), and (b) the Required
Lenders shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, provided that
(i) all payments required to be made hereunder or under any other Loan Document
to the Administrative Agent for the account of any Person other than the
Administrative Agent shall be made directly to such Person and (ii) all notices
and other communications required or contemplated to be given or made to the
Administrative Agent shall also directly be given or made to each Lender.
Following the effectiveness of the Administrative Agent’s resignation from its
capacity as such, the provisions of this Article and Section 9.03, as well as
any exculpatory, reimbursement and indemnification provisions set forth in any
other Loan Document, shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent and in respect of the matters referred to in the
proviso under clause (a) above.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent, any Arranger or any other Lender, or any of the
Related Parties of any of the foregoing, and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent, any
Arranger or any other Lender, or any of the Related Parties of any of the
foregoing, and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.

Each Lender, by delivering its signature page to this Agreement and funding its
Loans on the Effective Date, or delivering its signature page to an Assignment
and Assumption or any other Loan Document pursuant to which it shall become a
Lender hereunder, shall be deemed to have acknowledged receipt of, and consented
to and approved, each Loan Document and each other document required to be
delivered to, or be approved by or satisfactory to, the Administrative Agent or
the Lenders on the Effective Date.

Except with respect to the exercise of setoff rights of any Lender in accordance
with the Loan Documents or with respect to a Lender’s right to file a proof of
claim in an insolvency

 

99



--------------------------------------------------------------------------------

proceeding, no Secured Party shall have any right individually to realize upon
any of the Collateral or to enforce any Guarantee of the Loan Document
Obligations, it being understood and agreed that all powers, rights and remedies
under the Loan Documents may be exercised solely by the Administrative Agent on
behalf of the Secured Parties in accordance with the terms thereof. In the event
of a foreclosure by the Administrative Agent on any of the Collateral pursuant
to a public or private sale or other disposition, the Administrative Agent or
any Lender may be the purchaser or licensor of any or all of such Collateral at
any such sale or other disposition, and the Administrative Agent, as agent for
and representative of the Secured Parties (but not any Lender or Lenders in its
or their respective individual capacities unless the Required Lenders shall
otherwise agree in writing) shall be entitled, for the purpose of bidding and
making settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such public sale, to use and apply any of the Loan
Document Obligations as a credit on account of the purchase price for any
collateral payable by the Administrative Agent on behalf of the Secured Parties
at such sale or other disposition.

The Secured Parties irrevocably authorize the Administrative Agent, at its
option and in its discretion, to subordinate or release any Lien on any property
granted to or held by the Administrative Agent under any Loan Document to the
holder of any Lien on such property that is a Permitted Encumbrance or that is
permitted by Section 6.02(d), (e), (g) and (h). The Administrative Agent shall
not be responsible for or have a duty to ascertain or inquire into any
representation or warranty regarding the existence, value or collectability of
the Collateral, the existence, priority or perfection of the Administrative
Agent’s Lien thereon, or any certificate prepared by any Loan Party in
connection therewith, nor shall the Administrative Agent be responsible or
liable to the Lenders for any failure to monitor or maintain any portion of the
Collateral.

In case of the pendency of any proceeding with respect to any Loan Party under
any Federal, state or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrowers) shall be
entitled and empowered (but not obligated) by intervention in such proceeding or
otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, and all other Loan Document
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim under Sections 2.10, 2.11, 2.13, 2.14,
2.15 and 9.03) allowed in such judicial proceeding;

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same; and

(c) and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender and each Secured Party to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders or the other Secured Parties, to pay to
the Administrative Agent any amount due to it, in its capacity as the
Administrative Agent, under the Loan Documents (including under Section 9.03).

 

100



--------------------------------------------------------------------------------

To the extent required by any applicable laws (as determined in good faith by
the Administrative Agent), the Administrative Agent may withhold from any
payment to any Lender under any Loan Document an amount equivalent to any
applicable withholding Tax. Without limiting or expanding the provisions of
Section 2.15, each Lender shall indemnify and hold harmless the Administrative
Agent against, and shall make payable in respect thereof within 10 days after
demand therefor, any and all Taxes and any and all related losses, claims,
liabilities and expenses (including fees, charges and disbursements of any
counsel for the Administrative Agent) incurred by or asserted against the
Administrative Agent by the IRS or any other Governmental Authority as a result
of the failure of the Administrative Agent to properly withhold Tax from amounts
paid to or for the account of such Lender for any reason (including because the
appropriate form was not delivered or not properly executed, or because such
Lender failed to notify the Administrative Agent of a change in circumstance
that rendered the exemption from, or reduction of withholding Tax ineffective).
A certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under this Agreement or any
other Loan Document against any amount due the Administrative Agent under this
paragraph. The agreements in this paragraph shall survive the resignation and/or
replacement of the Administrative Agent, any assignment of rights by, or the
replacement of, a Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all other Loan Document Obligations.

Notwithstanding anything herein to the contrary, neither the Arrangers nor any
Person named on the cover page of this Agreement as a Syndication Agent shall
have any duties or obligations under this Agreement or any other Loan Document
(except in its capacity, as applicable, as a Lender), but all such Persons shall
have the benefit of the indemnities provided for hereunder.

The provisions of this Article are solely for the benefit of the Administrative
Agent and the Lenders, and, except solely to the extent of the Borrowers’ rights
to consent pursuant to and subject to the conditions set forth in this Article,
none of the Borrowers or any other Loan Party shall have any rights as a third
party beneficiary of any such provisions. Each Secured Party, whether or not a
party hereto, will be deemed, by its acceptance of the benefits of the
Collateral and of the Guarantees of the Loan Document Obligations provided under
the Loan Documents, to have agreed to the provisions of this Article.

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and subject to paragraph (b) of this Section), all
notices and other

 

101



--------------------------------------------------------------------------------

communications provided for herein shall be in writing and shall be delivered by
e-mail, hand or overnight courier service, or mailed by certified or registered
mail, as follows:

(i) if to the Borrowers:

Ascena Retail Group, Inc.

933 MacArthur Boulevard

Mahwah, New Jersey 07430

Attention: Robb Giammatteo, SVP and Chief Financial Officer

E-mail: robb.giammatteo@ascenaretail.com

with a copy to:

933 MacArthur Boulevard

Mahwah, New Jersey 07430

Attention: Gene Wexler, SVP and General Counsel

E-mail: gene.wexler@ascenaretail.com

(ii) if to the Administrative Agent:

Goldman Sachs Bank USA

c/o Goldman, Sachs & Co.

30 Hudson Street, 36th Floor

Jersey City, New Jersey 07302

Attention: SBD Operations

Email: gsd.link@gs.com

with a copy to:

Goldman Sachs Bank USA

200 West Street

New York, New York 10282-2198

Attention: Anisha Malhotra

and

(iii) if to any other Lender, to it at its address or e-mail address set forth
in its Administrative Questionnaire.

All such notices and other communications (i) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received and (ii) delivered through electronic communications to the
extent provided in paragraph (b) of this Section shall be effective as provided
in such paragraph.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications (including e-mail and internet or
intranet websites) pursuant to procedures approved by the Administrative Agent;
provided that the foregoing shall

 

102



--------------------------------------------------------------------------------

not apply to notices under Article II to any Lender if such Lender has notified
the Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Parent
Borrower (on behalf of the Loan Parties) may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications. All such notices and
other communications (i) sent to an e-mail address shall be deemed received upon
the sender’s receipt of an acknowledgement from the intended recipient (such as
by return e-mail or other written acknowledgement); provided that if not given
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been given at the opening of business on the next
Business Day for the recipient, and (ii) posted to an internet or intranet
website shall be deemed received upon the deemed receipt by the intended
recipient at its e-mail address as described in the foregoing clause (b)(i) of
notification that such notice or communication is available and identifying the
website address therefor.

(c) Any party hereto may change its address for notices and other communications
hereunder by notice to the other parties hereto.

(d) The Borrowers agree that the Administrative Agent may, but shall not be
obligated to, make any Communication by posting such Communication on Debt
Domain, Intralinks, Syndtrak or a similar electronic transmission system (the
“Platform”). The Platform is provided “as is” and “as available.” Neither the
Administrative Agent nor any of its Related Parties warrants, or shall be deemed
to warrant, the adequacy of the Platform and each expressly disclaims liability
for errors or omissions in the Communications. No warranty of any kind, express,
implied or statutory, including any warranty of merchantability, fitness for a
particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects, is made, or shall be deemed to be made, by the
Administrative Agent or any of its Related Parties in connection with the
Communications or the Platform.

SECTION 9.02. Waivers; Amendments.

(a) No failure or delay by the Administrative Agent or any Lender in exercising
any right or power hereunder or under any other Loan Document shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Administrative Agent and
the Lenders hereunder and under any other Loan Document are cumulative and are
not exclusive of any rights or remedies that they would otherwise have. No
waiver of any provision of any Loan Document or consent to any departure by any
Loan Party therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given. Without limiting the generality of the foregoing, the execution
and delivery of this Agreement or the making of a Loan shall not be construed as
a waiver of any Default, regardless of whether the Administrative Agent or any
Lender may have had notice or knowledge of such Default at the time.

 

103



--------------------------------------------------------------------------------

(b) Except as provided in Sections 2.18, 2.19, 9.02(c) and 9.19, none of this
Agreement, any other Loan Document or any provision hereof or thereof may be
waived, amended or modified except, in the case of this Agreement, pursuant to
an agreement or agreements in writing entered into by the Borrowers, the
Administrative Agent and the Required Lenders and, in the case of any other Loan
Document, pursuant to an agreement or agreements in writing entered into by the
Administrative Agent and the Loan Party or Loan Parties that are parties
thereto, in each case with the consent of the Required Lenders, provided that
(i) any provision of this Agreement or any other Loan Document may be amended by
an agreement in writing entered into by the Borrowers and the Administrative
Agent to cure any technical error, ambiguity, omission, defect or inconsistency
so long as, in each case, the Lenders shall have received at least five Business
Days’ prior written notice thereof and the Administrative Agent shall not have
received, within five Business Days of the date of such notice to the Lenders, a
written notice from the Required Lenders stating that the Required Lenders
object to such amendment and (ii) no such agreement shall (A) increase the
Commitment of any Lender without the written consent of such Lender, (B) reduce
or forgive the principal amount of any Loan or reduce the rate of interest
thereon or reduce or forgive any interest or fees (including any prepayment fees
but excluding for the avoidance of doubt, any mandatory prepayment) payable
hereunder without the written consent of each Lender directly affected thereby,
(C) postpone the scheduled maturity date of any Loan, or the date of any
scheduled payment of the principal amount of any Tranche B Term Loan under
Section 2.08, or any date for the payment of any interest or fees payable
hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender directly affected thereby, (D) change Section 2.16(b) or
2.16(c) in a manner that would alter the pro rata sharing of payments required
thereby without the written consent of each Lender, (E) change any of the
provisions of this Section or the percentage set forth in the definition of the
term “Required Lenders” or any other provision of any Loan Document specifying
the number or percentage of Lenders (or Lenders of any Class) required to waive,
amend or modify any rights thereunder or make any determination or grant any
consent thereunder, without the written consent of each Lender (or each Lender
of such Class, as the case may be); provided that, with the consent of the
Required Lenders, the provisions of this Section and the definition of the term
“Required Lenders” may be amended to include references to any new class of
loans created under this Agreement (or to lenders extending such loans) on
substantially the same basis as the corresponding references relating to the
existing Classes of Loans or Lenders, (F) release substantially all of the value
of the Guarantees provided by the Guarantors (including, in each case, by
limiting liability in respect thereof) created under the Collateral Agreement
without the written consent of each Lender (except as expressly provided in
Section 9.16 or the Collateral Agreement including any such release by the
Administrative Agent in connection with any sale or other disposition of any
Subsidiary upon the exercise of remedies under the Collateral Documents), it
being understood that an amendment or other modification of the type of
obligations guaranteed under the Collateral Agreement shall not be deemed to be
a release or limitation of any Guarantee, (G) release all or substantially all
the Collateral from the Liens of the Collateral Documents, without the written
consent of each Lender (except as expressly provided in Section 9.16 or the
applicable Collateral Document (including any such release by the Administrative
Agent in connection with any sale or other disposition of the Collateral upon
the exercise of remedies under the Collateral Documents), it being understood
that an amendment or other modification of the type of obligations secured by

 

104



--------------------------------------------------------------------------------

the Collateral Documents shall not be deemed to be a release of the Collateral
from the Liens of the Collateral Documents) and (H) change any provisions of any
Loan Document in a manner that by its terms adversely affects the rights in
respect of payments due to Lenders holding Loans of any Class differently than
those holding Loans of any other Class, without the written consent of Lenders
representing a Majority in Interest of each affected Class; provided further
that (1) no such agreement shall amend, modify, extend or otherwise affect the
rights or obligations of the Administrative Agent without the prior written
consent of the Administrative Agent and (2) any amendment, waiver or other
modification of this Agreement that by its terms affects the rights or duties
under this Agreement of the Lenders of one or more Classes (but not the Lenders
of any other Class), may be effected by an agreement or agreements in writing
entered into by the Borrowers and the requisite number or percentage in interest
of each affected Class of Lenders that would be required to consent thereto
under this Section if such Class of Lenders were the only Class of Lenders
hereunder at the time. Notwithstanding the foregoing, no consent with respect to
any amendment, waiver or other modification of this Agreement or any other Loan
Document shall be required of, in the case of any amendment, waiver or other
modification referred to in clause (ii) of the first proviso of this paragraph,
any Lender that receives payment in full of the principal of and interest
accrued on each Loan made by, and all other amounts owing to, such Lender or
accrued for the account of such Lender under this Agreement and the other Loan
Documents at the time such amendment, waiver or other modification becomes
effective and whose Commitments terminate by the terms and upon the
effectiveness of such amendment, waiver or other modification.

(c) Notwithstanding anything herein to the contrary, the Administrative Agent
may, without the consent of any Secured Party, consent to a departure by any
Loan Party from any covenant of such Loan Party set forth in this Agreement, the
Collateral Agreement or in any other Collateral Document to the extent such
departure is consistent with the authority of the Administrative Agent set forth
in the definition of the term “Collateral and Guarantee Requirement.”
Additionally, the Administrative Agent may, without the consent of any Lender,
enter into any Junior Lien Intercreditor Agreement or Pari Passu Intercreditor
Agreement (or any amendment or supplement thereto) to the extent the Loan
Parties have incurred Indebtedness secured by Liens that are required to be
subject to the Junior Lien Intercreditor Agreement or Pari Passu Intercreditor
Agreement.

(d) The Administrative Agent may, but shall have no obligation to, with the
concurrence of any Lender, execute amendments, waivers or other modifications on
behalf of such Lender. Any amendment, waiver or other modification effected in
accordance with this Section 9.02 shall be binding upon each Person that is at
the time thereof a Lender and each Person that subsequently becomes a Lender.

SECTION 9.03. Expenses; Indemnity; Damage Waiver.

(a) The Borrowers shall, jointly and severally, pay (i) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent, the
Syndication Agent, the Arrangers and their respective Affiliates, including the
reasonable and documented out-of-pocket fees, charges and disbursements of one
primary counsel for the Administrative Agent, the Arrangers and their
Affiliates, and if deemed necessary by the Administrative Agent, one local
counsel in each applicable jurisdiction, in connection with the structuring,
arrangement and

 

105



--------------------------------------------------------------------------------

syndication of the credit facilities provided for herein and any credit or
similar facility refinancing or replacing, in whole or in part, any of the
credit facilities provided for herein, including the preparation, execution and
delivery of the Commitment Letter and the Fee Letter, as well as the
preparation, execution, delivery and administration of this Agreement, the other
Loan Documents or any amendments, modifications or waivers of the provisions
hereof or thereof (whether or not the transactions contemplated hereby or
thereby shall be consummated) and (ii) all out-of-pocket expenses incurred by
the Administrative Agent, any Arranger or any Lender, including the fees,
charges and disbursements of any counsel for any of the foregoing, in connection
with the enforcement or protection of its rights in connection with the Loan
Documents, including its rights under this Section, or in connection with the
Loans made hereunder, including all such out-of-pocket expenses incurred during
any workout, restructuring or negotiations in respect of such Loans.

(b) The Borrowers shall, jointly and severally, indemnify the Administrative
Agent (and any subagent thereof), each Arranger, the Syndication Agent and each
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”), against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, penalties, liabilities and related
expenses, including the reasonable fees, charges and disbursements of any
counsel for any Indemnitee, incurred by or asserted against any Indemnitee
arising out of, in connection with, or as a result of (i) the structuring,
arrangement and the syndication of the credit facilities provided for herein,
the preparation, execution, enforcement, delivery and administration of the
Commitment Letter, the Fee Letter, this Agreement, the other Loan Documents or
any other agreement or instrument contemplated hereby or thereby, the
performance by the parties to the Commitment Letter, the Fee Letter, this
Agreement or the other Loan Documents of their obligations thereunder or the
consummation of the Transactions or any other transactions contemplated thereby,
(ii) any Loan or the use of the proceeds therefrom, (iii) any actual or alleged
presence or Release of Hazardous Materials on, at, under to or from any property
currently or formerly owned or operated by the Parent Borrower or any of its
Subsidiaries, or any Environmental Liability related in any way to the Parent
Borrower or any Subsidiary or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether such proceeding is
initiated against or by any party to this Agreement, or any Affiliate thereof,
by an Indemnitee or any third party or whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, penalties,
liabilities or related expenses (i) are determined by a court of competent
jurisdiction by a final and non-appealable judgment to have resulted from the
bad faith, gross negligence or willful misconduct of such Indemnitee, (ii) are
determined by a court of competent jurisdiction by a final and non-appealable
judgment to have resulted from a material breach by such Indemnitee of the Loan
Documents or (iii) involve a dispute solely among Indemnitees (other than an
action involving (i) alleged conduct by any Borrower or any of its Affiliates or
(ii) against any Arranger or the Administrative Agent in its capacity as such).
This Section shall, not apply to any Taxes (other than Other Taxes or any Taxes
that represent losses, claims, damages or related expenses arising from any
non-Tax claim).

(c) To the extent that any Borrower fails to pay any amount required to be paid
by it under paragraph (a) or (b) of this Section to the Administrative Agent (or
any sub-agent thereof) or any Related Party of the Administrative Agent (or any
sub-agent thereof) (and without

 

106



--------------------------------------------------------------------------------

limiting its obligation to do so), each Lender severally agrees to pay to the
Administrative Agent (or any such sub-agent), or such Related Party, such
Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or such sub-agent) in its capacity as such, or
against any Related Party of the Administrative Agent (or any sub-agent thereof)
acting for the Administrative Agent (or any such sub-agent) in connection with
such capacity. For purposes of this Section, a Lender’s “pro rata share” shall
be determined based upon its share of the sum of the total outstanding Loans and
unused Commitments, in each case, at the time (or most recently outstanding and
in effect).

(d) To the extent permitted by applicable law, (i) the Borrowers shall not
assert, or permit any of their respective Affiliates or Related Parties to
assert, and hereby waives, any claim against any Indemnitee for any damages
arising from the use by others of information or other materials obtained
through telecommunications, electronic or other information transmission systems
(including the internet)and (ii) none of the Borrowers or any Secured Party
shall assert, or permit any of their respective Affiliates or Related Parties to
assert any claims on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
Transactions, any Loan or the use of the proceeds thereof.

(e) All amounts due under this Section shall be payable not later than 30 days
after written demand therefor.

SECTION 9.04. Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) neither Borrower may assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of the Administrative Agent and each Lender (and any attempted
assignment or transfer by any Borrower without such consent shall be null and
void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants (to the extent provided in paragraph (c) of this
Section), the Arrangers, the Syndication Agent and, to the extent expressly
contemplated hereby, the sub-agents of the Administrative Agent and the Related
Parties of any of the Administrative Agent, the Arrangers, the Syndication Agent
and any Lender) any legal or equitable right, remedy or claim under or by reason
of this Agreement.

 

107



--------------------------------------------------------------------------------

(b) Subject to the conditions set forth in paragraph (b)(ii) below, any Lender
may assign to one or more Eligible Assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld, conditioned or delayed) of:

(i) the Borrowers; provided that no consent of Borrowers shall be required
(1) for an assignment to a Lender, an Affiliate of a Lender or an Approved Fund
that is not a Disqualified Institution and (2) if an Event of Default under
clause (a), (b), (h) or (i) of Article VII has occurred and is continuing, for
any other assignment; provided further that, except with respect to consents
regarding Disqualified Institutions, the Borrowers shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within 10 Business Days after having received
notice thereof.

(ii) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment of any Loan to a Lender, an Affiliate
of a Lender or an Approved Fund.

(iii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$1,000,000 unless each of the Borrowers and the Administrative Agent otherwise
consent; provided that no such consent of the Borrowers shall be required if an
Event of Default under clause (a), (b), (h) or (i) of Article VII has occurred
and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
provided that this clause (B) shall not be construed to prohibit the assignment
of a proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, provided that only one such processing and
recordation fee shall be payable in the event of simultaneous assignments from
any Lender or its Approved Funds to one or more other Approved Funds of such
Lender; and

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain MNPI) will be made available and who may receive such
information in accordance with the assignee’s compliance procedures and
applicable law, including Federal, State and foreign securities laws.

 

108



--------------------------------------------------------------------------------

(iv) Subject to acceptance and recording thereof pursuant to paragraph (b)(v) of
this Section, from and after the effective date specified in each Assignment and
Assumption the assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.13,
2.14, 2.15 and 9.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section 9.04(c).

(v) The Administrative Agent, acting solely for this purpose as a nonfiduciary
agent of the Borrowers, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and records of the names and addresses
of the Lenders, and the Commitment of, and principal amount (and stated
interest) of the Loans owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive
absent manifest error, and the Borrowers, the Administrative Agent and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrowers and, as to entries pertaining to it, any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

(vi) Upon receipt by the Administrative Agent of an Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder) and the processing and recordation fee referred to in this Section,
the Administrative Agent shall accept such Assignment and Assumption and record
the information contained therein in the Register; provided that the
Administrative Agent shall not be required to accept such Assignment and
Assumption or so record the information contained therein if the Administrative
Agent reasonably believes that such Assignment and Assumption lacks any written
consent required by this Section or is otherwise not in proper form, it being
acknowledged that the Administrative Agent shall have no duty or obligation (and
shall incur no liability) with respect to obtaining (or confirming the receipt)
of any such written consent or with respect to the form of (or any defect in)
such Assignment and Assumption, any such duty and obligation being solely with
the assigning Lender and the assignee. No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph, and following such recording, unless otherwise
determined by the Administrative Agent (such determination to be made in the
sole discretion of the Administrative Agent, which determination may be
conditioned on the consent of the assigning Lender and the assignee), shall be
effective notwithstanding any defect in the Assignment and Assumption relating
thereto. Each assigning Lender and the assignee, by its execution and delivery
of an Assignment and Assumption, shall be deemed to have represented to

 

109



--------------------------------------------------------------------------------

the Administrative Agent that all written consents required by this Section with
respect thereto (other than the consent of the Administrative Agent) have been
obtained and that such Assignment and Assumption is otherwise duly completed and
in proper form, and each assignee, by its execution and delivery of an
Assignment and Assumption, shall be deemed to have represented to the assigning
Lender and the Administrative Agent that such assignee is an Eligible Assignee.

(vii) No such assignment shall be made to the Parent Borrower or any of its
Subsidiaries, except as set forth in
Section 9.04(e).

(viii) Upon request by any Lender to the Administrative Agent or the Borrowers,
as the case may be, the Administrative Agent or the Borrowers, as the case may
be, shall provide such Lender with a copy of the Disqualified Institution List.

(c) (i) Any Lender may, without the consent of the Borrowers or the
Administrative Agent, sell participations to one or more Eligible Assignees
(“Participants”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitments and Loans of
any Class); provided that (A) such Lender’s obligations under this Agreement
shall remain unchanged, (B) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (C) the
Borrowers, the Administrative Agent and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under the Loan Documents. Any agreement or instrument pursuant to
which a Lender sells such a participation shall provide that such Lender shall
retain the sole right to enforce the Loan Documents and to approve any
amendment, modification or waiver of any provision of the Loan Documents;
provided that such agreement or instrument may provide that such Lender will
not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 9.02(b) that
affects such Participant or requires the approval of all the Lenders. The
Borrowers agree that each Participant shall be entitled to the benefits of
Sections 2.13, 2.14 and 2.15 (subject to the requirements and limitations
therein, including the requirements under Section 2.15(e) (it being understood
that the documentation required under Section 2.15(e) shall be delivered solely
to the participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (x) agrees to be subject to the provisions of
Sections 2.16 and 2.17 as if it were an assignee under paragraph (b) of this
Section and (y) shall not be entitled to receive any greater payment under
Section 2.13 or 2.15, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Borrowers’ request and expense, to use
reasonable efforts to cooperate with the Borrowers to effectuate the provisions
of Section 2.17(b) with respect to any Participant. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 9.08 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 2.16(c) as though it were a Lender.

(ii) Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrowers, maintain records of the name
and address of each Participant and the principal amounts (and stated interest)
of each Participant’s

 

110



--------------------------------------------------------------------------------

interest in the Loans or other obligations under this Agreement or any other
Loan Document (the “Participant Register”); provided that no Lender shall have
any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitments or Loans or its other obligations
under this Agreement or any other Loan Document) to any Person except to the
extent that such disclosure is necessary to establish that such Commitment or
Loan or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(e) Notwithstanding anything to the contrary contained in this Section 9.04 or
any other provision of this Agreement, so long as no Event of Default has
occurred and is continuing or would result therefrom, each Lender shall have the
right at any time to sell, assign or transfer all or a portion of the Loans
owing to it to the Parent Borrower or any of its Subsidiaries on a non-pro rata
basis, subject to the following limitations:

(i) Such sale, assignment or transfer shall be pursuant to (a) open market
purchases, provided that the aggregate amount of such open market purchases
shall not exceed 25% of the original principal amount of the Tranche B Term
Loans made on the Effective Date or (b) one or more modified Dutch auctions
conducted by the Borrowers (each, an “Auction”) to repurchase all or any portion
of the Loans; provided that (A) notice of and the option to participate in the
Auction shall be provided to all Lenders and (B) the Auction shall be conducted
pursuant to such procedures as the Auction Manager may establish, which are
consistent with this Section 9.04(e) and the Auction Procedures and are
otherwise reasonably acceptable to the Borrowers, the Auction Manager and the
Administrative Agent;

(ii) With respect to all repurchases made by the Parent Borrower or any of its
Subsidiaries pursuant to this Section 9.04(e), (A) the Borrowers shall not be
required to make any representations with respect to any MNPI, (B) the Borrowers
shall not use the proceeds of any borrowings under the ABL Credit Agreement to
repurchase such Loans and (C) the assigning Lender and the Borrowers shall
execute and deliver to the Auction Manager an Assignment and Assumption with
respect to such repurchase; and

(iii) Immediately following a repurchase by the Parent Borrower or its
Subsidiaries pursuant to this Section 9.04(e), the Loans so repurchased shall,
without

 

111



--------------------------------------------------------------------------------

further action by any Person, be deemed canceled and no longer outstanding (and
may not be resold by the Parent Borrower or such Subsidiary) for all purposes of
this Agreement and all other Loan Documents.

(f) The Administrative Agent shall not have any responsibility for ensuring that
an assignee of, or a participant in, a Loan or Commitment is not a Disqualified
Institution, and shall not have any liability in the event that Loans or
Commitments, or a participation therein, are transferred to any Disqualified
Institution.

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent, any Arranger, the Syndication Agent, any Lender
or any Affiliate of any of the foregoing may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any Loan Document is
executed and delivered or any credit is extended hereunder, and shall continue
in full force and effect as long as the principal of or any accrued interest on
any Loan or any fee or any other amount payable under this Agreement is
outstanding and unpaid and so long as the Commitments have not expired or
terminated. The provisions of Sections 2.13, 2.14, 2.15, 2.16(e) and 9.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Commitments or the termination of
this Agreement or any provision hereof.

SECTION 9.06. Counterparts; Integration; Effectiveness; Electronic Execution.
This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement
and the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof, including the commitments of the Lenders and, if applicable, their
Affiliates under the Commitment Letter and any commitment advices submitted by
them (but do not supersede any other provisions of the Commitment Letter or the
Fee Letter (or any separate letter agreements with respect to fees payable to
the Administrative Agent) that do not by the terms of such documents terminate
upon the effectiveness of this Agreement, all of which provisions shall remain
in full force and effect). Except as provided in Article IV, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and the Administrative Agent shall have received counterparts hereof that,
when taken together, bear the signatures of each of the other parties hereto,
and thereafter shall be binding upon and inure to the benefit of the parties
hereto and their respective permitted successors and assigns. Delivery of an
executed counterpart of a signature page of this Agreement by facsimile or other
electronic imaging shall be effective as delivery of a manually executed
counterpart of this Agreement. The words “execution,” “signed,” “signature,”
“delivery,” and words of like import in or relating to any document to be signed
in connection with this Agreement and the transactions contemplated hereby or
thereby shall be deemed to include Electronic Signatures, deliveries or the
keeping of

 

112



--------------------------------------------------------------------------------

records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature, physical delivery
thereof or the use of a paper-based recordkeeping system, as the case may be, to
the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

SECTION 9.07. Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender is hereby authorized at any time and from time to time,
to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other obligations at any time owing by such Lender to or for the credit
or the account of any Loan Party against any of and all the Loan Document
Obligations held by such Lender, irrespective of whether or not such Lender
shall have made any demand under the Loan Documents and although such
obligations may be unmatured. The applicable Lender shall notify the Borrowers
and the Administrative Agent of such set-off or application; provided that any
failure to give or any delay in giving such notice shall not affect the validity
of any such set-off or application under this Section. The rights of each Lender
under this Section are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have.

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.

(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York. Notwithstanding the foregoing, (i) interpretation the
definition of “Company Material Adverse Effect” (as defined in Acquisition
Agreement) or the equivalent term under the Acquisition Agreement and whether a
Company Material Adverse Effect has occurred, (ii) the determination of the
accuracy of any Acquired Company Acquisition Agreement Representation and
whether as a result of any inaccuracy thereof the Parent Borrower has the right
(taking into account any applicable cure provisions) to terminate its
obligations under the Acquisition Agreement or decline to consummate the
Acquisition and (iii) the determination of whether the Acquisition has been
consummated in accordance with the terms of the Acquisition Agreement, in each
case shall be governed by, and construed in accordance with, the laws of the
State of Delaware, regardless of the laws that might otherwise govern under
applicable principles of conflicts of law thereof.

(b) Each party hereto hereby irrevocably and unconditionally submits, for itself
and its property, to the jurisdiction of the Supreme Court of the State of
New York sitting in New York County and of the United States District Court of
the Southern District of New York, and any appellate court from any thereof, in
any action or proceeding arising out of or

 

113



--------------------------------------------------------------------------------

relating to this Agreement or any other Loan Document, or for recognition or
enforcement of any judgment, and the Borrowers hereby irrevocably and
unconditionally agree that all claims arising out of or relating to this
Agreement or any other Loan Document brought by the Borrowers or any of their
respective Affiliates shall be brought, and shall be heard and determined,
exclusively in such New York State or, to the extent permitted by law, in such
Federal court. Each party hereto agrees that a final judgment in any such action
or proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement shall affect any right that the Administrative Agent or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
any other Loan Document against any Loan Party or any of its properties in the
courts of any jurisdiction.

(c) The Borrowers hereby irrevocably and unconditionally waive, to the fullest
extent they may legally and effectively do so, any objection that it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Loan Document in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12. Confidentiality. Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below)
with the same degree of care that it uses to protect its own confidential
information, but in no event less than a commercially reasonable degree of care,
except that Information may be disclosed (a) to its Related Parties, including
accountants, legal counsel and other agents and advisors, it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential, (b) to the extent required or requested by any regulatory
authority purporting to have jurisdiction

 

114



--------------------------------------------------------------------------------

over such Person or its Related Parties (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable law or by any subpoena or similar legal
process, (d) to any other party to this Agreement, (e) in connection with the
exercise of any remedies under this Agreement or any other Loan Document or any
suit, action or proceeding relating to this Agreement or any other Loan Document
or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing confidentiality undertakings substantially similar to those
of this Section, to (i) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement or (ii) any actual or prospective counterparty (or its Related
Parties) to any swap or derivative transaction relating to the Parent Borrower
or any Subsidiary or its obligations (in each case, under (i) or (ii), other
than a Disqualified Institution), (g) on a confidential basis to the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers with respect to the credit facilities provided for
herein, (h) with the consent of the Borrowers or (i) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent or any Lender
or any Affiliate of any of the foregoing on a non-confidential basis from a
source other than the Borrowers; provided that, in the case of clause (c) above,
the party disclosing such information shall provide to the Borrowers prior
written notice of such disclosure to the extent permitted by applicable law (and
to the extent commercially feasible under the circumstances) and shall cooperate
with the Borrowers in obtaining a protective order for, or other confidential
treatment of, such disclosure. For the purposes of this Section, “Information”
means all information received from the Borrowers relating to the Parent
Borrower or any Subsidiary or their businesses or the Collateral.

SECTION 9.13. Several Obligations; Nonreliance; Violation of Law. The respective
obligations of the Lenders hereunder are several and not joint and the failure
of any Lender to make any Loan or perform any of its obligations hereunder shall
not relieve any other Lender from any of its obligations hereunder. Anything
contained in this Agreement to the contrary notwithstanding, no Lender shall be
obligated to extend credit to the Borrowers in violation of applicable law.

SECTION 9.14. USA Patriot Act Notice. Each Lender and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies each Loan Party
that pursuant to the requirements of the Patriot Act it is required to obtain,
verify and record information that identifies such Loan Party, which information
includes the name and address of such Loan Party and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify such
Loan Party in accordance with such Act.

SECTION 9.15. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts that are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) that may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the

 

115



--------------------------------------------------------------------------------

interest and Charges payable to such Lender in respect of other Loans or periods
shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Effective
Rate to the date of repayment, shall have been received by such Lender.

SECTION 9.16. Release of Liens and Guarantees. A Guarantor (for the avoidance of
doubt, other than the Borrowers) shall automatically be released from its
obligations under the Loan Documents, and all security interests created by the
Collateral Documents in Collateral owned by such Guarantor shall be
automatically released, upon the consummation of any transaction permitted by
this Agreement as a result of which such Guarantor ceases to be a Restricted
Subsidiary (including any voluntary liquidation or dissolution of such Guarantor
in accordance with Section 6.03); provided that, if so required by this
Agreement, the Required Lenders shall have consented to such transaction and the
terms of such consent shall not have provided otherwise. Upon any sale or other
transfer by any Loan Party (other than to a Borrower or any other Loan Party) of
any Collateral in a transaction permitted under this Agreement, or upon the
effectiveness of any written consent to the release of the security interest
created under any Collateral Document in any Collateral pursuant to
Section 9.02, the security interests in such Collateral created by the
Collateral Documents shall be automatically released. In connection with any
termination or release pursuant to this Section, the Administrative Agent shall
execute and deliver to any Loan Party, at such Loan Party’s expense, all
documents that such Loan Party shall reasonably request to evidence such
termination or release. Any execution and delivery of documents pursuant to this
Section shall be without recourse to or warranty by the Administrative Agent.

SECTION 9.17. No Fiduciary Relationship. Each Borrower, on behalf of itself and
the Subsidiaries, agrees that in connection with all aspects of the transactions
contemplated hereby and any communications in connection therewith, the Parent
Borrower, the Subsidiaries and its other Affiliates, on the one hand, and the
Administrative Agent, the Arrangers, the Syndication Agent, the Lenders and
their Affiliates, on the other hand, will have a business relationship that does
not create, by implication or otherwise, any fiduciary duty on the part of the
Administrative Agent, the Arrangers, the Syndication Agent, the Lenders or their
Affiliates, and no such duty will be deemed to have arisen in connection with
any such transactions or communications. The Administrative Agent, the
Arrangers, the Syndication Agent, the Lenders and their Affiliates may be
engaged, for their own accounts or the accounts of customers, in a broad range
of transactions that involve interests that differ from those of the Parent
Borrower, the Subsidiaries and its other Affiliates, and none of the
Administrative Agent, the Arrangers, the Syndication Agent, the Lenders or their
Affiliates has any obligation to disclose any of such interests to the Parent
Borrower, the Subsidiaries or its other Affiliates. To the fullest extent
permitted by law, each Borrower hereby waives and releases any claims that it or
any of its Affiliates may have against the Administrative Agent, the Arrangers,
the Syndication Agent, the Lenders and their Affiliates with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

SECTION 9.18. Non-Public Information.

(a) Each Lender acknowledges that all information, including requests for
waivers and amendments, furnished by a Borrower or the Administrative Agent
pursuant to or in

 

116



--------------------------------------------------------------------------------

connection with, or in the course of administering, this Agreement will be
syndicate-level information, which may contain MNPI. Each Lender represents to
the Borrowers and the Administrative Agent that (i) it has developed compliance
procedures regarding the use of MNPI and that it will handle MNPI in accordance
with such procedures and applicable law, including Federal, state and foreign
securities laws, and (ii) it has identified in its Administrative Questionnaire
a credit contact who may receive information that may contain MNPI in accordance
with its compliance procedures and applicable law, including Federal, state and
foreign securities laws.

(b) The Borrowers and each Lender acknowledge that, if information furnished by
the Loan Parties pursuant to or in connection with this Agreement is being
distributed by the Administrative Agent through the Platform, (i) the
Administrative Agent may post any information that the Borrowers have indicated
as containing MNPI solely on that portion of the Platform designated for Private
Side Lender Representatives and (ii) if the Borrowers have not indicated whether
any information furnished by it pursuant to or in connection with this Agreement
contains MNPI, the Administrative Agent reserves the right to post such
information solely on that portion of the Platform designated for Private Side
Lender Representatives. The Borrowers agree to clearly designate all information
provided to the Administrative Agent by or on behalf of the Borrowers that is
suitable to be made available to Public Side Lender Representatives, and the
Administrative Agent shall be entitled to rely on any such designation by the
Borrowers without liability or responsibility for the independent verification
thereof.

SECTION 9.19. Intercreditor Agreement. (a) Each of the Lenders and the other
Secured Parties acknowledges that obligations of the Loan Parties under the ABL
Credit Agreement are secured by Liens on assets of the Loan Parties that
constitute Collateral and that the relative Lien priorities and other creditor
rights of the Secured Parties and the secured parties under the ABL Credit
Agreement will be set forth in the Intercreditor Agreement. Each of the Lenders
and the other Secured Parties hereby acknowledges that it has received a copy of
the Intercreditor Agreement. Each of the Lenders and the other Secured Parties
hereby irrevocably authorizes and directs the Administrative Agent to execute
and deliver, in each case on behalf of such Secured Party and without any
further consent, authorization or other action by such Secured Party, the
Intercreditor Agreement and any documents relating thereto.

(b) Each of the Lenders and the other Secured Parties hereby irrevocably
(i) consents to the treatment of Liens provided for under the Intercreditor
Agreement, including to the subordination of the Liens on the ABL Priority
Collateral securing the Loan Document Obligations on the terms set forth in the
Intercreditor Agreement, (ii) agrees that, upon the execution and delivery
thereof, such Secured Party will be bound by the provisions of the Intercreditor
Agreement as if it were a signatory thereto and will take no actions contrary to
the provisions of the Intercreditor Agreement, (iii) agrees that no Secured
Party shall have any right of action whatsoever against the Administrative Agent
as a result of any action taken by the Administrative Agent pursuant to this
Section 9.19 or in accordance with the terms of the Intercreditor Agreement,
(iv) authorizes and directs the Administrative Agent to carry out the provisions
and intent of each such document and (v) authorizes and directs the
Administrative Agent to take such actions as shall be required to release Liens
on the Collateral in accordance with the terms of the Intercreditor Agreement.

 

117



--------------------------------------------------------------------------------

(c) Each of the Lenders and the other Secured Parties hereby irrevocably further
authorizes and directs the Administrative Agent to execute and deliver, in each
case on behalf of such Secured Party and without any further consent,
authorization or other action by such Secured Party, any amendments, supplements
or other modifications of the Intercreditor Agreement that the Borrowers may
from time to time request and that are reasonably acceptable to the
Administrative Agent (i) to give effect to any establishment, incurrence,
amendment, extension, renewal, refinancing or replacement of any Loan Document
Obligations or the Indebtedness under the ABL Credit Agreement, (ii) to confirm
for any party that the Intercreditor Agreement is effective and binding upon the
Administrative Agent on behalf of the Secured Parties or (iii) to effect any
other amendment, supplement or modification permitted by the terms of the
Intercreditor Agreement.

(d) Each of the Lenders and the other Secured Parties hereby irrevocably further
authorizes and directs the Administrative Agent to execute and deliver, in each
case on behalf of such Secured Party and without any further consent,
authorization or other action by such Secured Party, any amendments, supplements
or other modifications of any Collateral Document to add or remove any legend
that may be required pursuant to the Intercreditor Agreement.

(e) The Administrative Agent shall have the benefit of the provisions of
Article VIII with respect to all actions taken by it pursuant to this Section or
in accordance with the terms of the Intercreditor Agreement to the full extent
thereof.

[Signature pages follow]

 

118



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

PARENT BORROWER: ASCENA RETAIL GROUP, INC. By:  

/s/ Robb Giammatteo

  Name:   Robb Giammatteo   Title:   Executive Vice President and Chief
Financial Officer

[Signature Page to the Term Credit Agreement]



--------------------------------------------------------------------------------

From and after the consummation the Acquisition. SUBSIDIARY BORROWER: ANNTAYLOR
RETAIL, INC. By:  

/s/ Robb Giammatteo

  Name:   Robb Giammatteo   Title:   Executive Vice President

[Signature Page to the Term Credit Agreement]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA,

as Administrative Agent and a Lender,

By:  

/s/ Robert Ehudin

  Name:   Robert Ehudin   Title:   Authorized Signatory

[Signature Page to the Term Credit Agreement]



--------------------------------------------------------------------------------

Schedule 2.01

Commitments

 

Lender

   Tranche B Term Commitment  

Goldman Sachs Bank USA

   $ 1,800,000,000      

 

 

 

Total

   $ 1,800,000,000      

 

 

 



--------------------------------------------------------------------------------

EXHIBIT A

[FORM OF] ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor (as defined below) and the Assignee (as defined below). Capitalized
terms used in this Assignment and Assumption but not defined herein shall have
the meanings given to them in the Credit Agreement identified below (as amended,
restated, supplemented or otherwise modified, the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee. The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions referred to below and the Credit Agreement, as of the Effective Date
inserted by the Administrative Agent as contemplated below, (a) all of the
Assignor’s rights and obligations in its capacity as a Lender under the Credit
Agreement and any other documents or instruments delivered pursuant thereto to
the extent related to the amount and percentage interest identified below of all
of such outstanding rights and obligations of the Assignor under the facility
identified below (including any Guarantees included in such facility) and (b) to
the extent permitted to be assigned under applicable law, all claims, suits,
causes of action and any other right of the Assignor (in its capacity as a
Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (a) above (the rights and obligations sold and assigned pursuant to
clauses (a) and (b) above being referred to herein collectively as the “Assigned
Interest”). Such sale and assignment is without recourse to the Assignor and,
except as expressly provided in this Assignment and Assumption, without
representation or warranty by the Assignor.

 

1.   Assignor (the “Assignor”):   2.   Assignee (the “Assignee”):1   [and is [a
Lender] [an Affiliate/Approved Fund of [identify Lender]2]] 3.   Borrowers:  
Ascena Retail Group, Inc., as the Parent Borrower, and AnnTaylor Retail, Inc.,
as the Subsidiary Borrower

 

1  Shall not be a natural Person or the Parent Borrower, any Subsidiary, any
other Affiliate of the Parent Borrower or a Disqualified Institution.

2  Select as applicable.

 

A-1



--------------------------------------------------------------------------------

4.   Administrative Agent:   Goldman Sachs Bank USA, as the Administrative Agent
under the Credit Agreement referred to below 5.   Credit Agreement:   The Term
Credit Agreement dated as of August 21, 2015, among the Borrowers, the Lenders
party thereto and Goldman Sachs Bank USA, as Administrative Agent 6.   Assigned
Interest:  

 

Facility Assigned3

   Aggregate Amount of
Loans of the
applicable Class of all
Lenders4      Amount of Loans of
the applicable Class
Assigned      Percentage Assigned
of Aggregate Amount
of Loans of the
applicable Class of all
Lenders5      $                    $                               % 

Effective Date:             , 20    [TO BE INSERTED BY THE ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The Assignee, if not already a Lender, agrees to deliver to the Administrative
Agent a completed Administrative Questionnaire in which the Assignee designates
one or more credit contacts to whom all syndicate-level information (which may
contain MNPI) will be made available and who may receive such information in
accordance with the Assignee’s compliance procedures and applicable law,
including Federal, State and foreign securities laws.

 

 

3  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment and Assumption
(e.g. “Tranche B Term Loans”, “Incremental Term Loans”, “Extended Term Loans”,
etc.). Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

4  Must comply with the minimum assignment amounts set forth in
Section 9.04(b)(iii)(A) of the Credit Agreement, to the extent such minimum
assignment amounts are applicable.

5 Set forth, to at least 9 decimals, as a percentage of the aggregate Loans of
all Lenders under the Credit Agreement.

 

A-2



--------------------------------------------------------------------------------

The terms set forth above are hereby agreed to:     Consented to and Accepted:
                         , as Assignor     GOLDMAN SACHS BANK USA, as         
Administrative Agent7    By:  

 

    By:   

 

     Name:        Name:      Title:        Title:                          , as
Assignee6     Consented to:    By:  

 

    ASCENA RETAIL GROUP, INC., as the      Name:     Parent Borrower      Title:
                By:   

 

            Name:             Title:8          ANNTAYLOR RETAIL, INC., as the   
      Subsidiary Borrower          By:   

 

            Name:             Title:   

 

6  The Assignee must deliver to the Borrowers all applicable Tax forms required
to be delivered by it under Section 2.15(e) of the Credit Agreement.

7  No consent of the Administrative Agent shall be required for an assignment of
any Loan to a Lender, an Affiliate of a Lender or an Approved Fund.

8  No consent of the Borrowers is required (1) for an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund that is not a Disqualified Institution
and (2) if an Event of Default under clause (a), (b), (h) or (i) of Article VII
of the Credit Agreement has occurred and is continuing, for any other
assignment. Except with respect to consents regarding Disqualified Institutions,
the Borrowers shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within 10
Business Days after having received notice thereof.

 

A-3



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, other than statements made by it
herein, (ii) the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Loan Documents or any collateral thereunder,
(iii) the financial condition of the Parent Borrower, any of its Subsidiaries or
other Affiliates or any other Person obligated in respect of any Loan Document
or (iv) the performance or observance by the Parent Borrower, any of its
Subsidiaries or other Affiliates or any other Person of any of their respective
obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the rights and obligations of a Lender thereunder, (iv) it
has received a copy of the Credit Agreement, together with copies of the most
recent financial statements delivered pursuant to Section 5.01 thereof (or,
prior to the first such delivery, the financial statements referred to in
Section 3.04 thereof), and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, (v) if it is a Lender that is a
U.S. Person, attached hereto is an executed original of IRS Form W-9 certifying
that such Lender is exempt from U.S. Federal backup withholding tax, (vi) if it
is a Foreign Lender, attached hereto is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement (including
Section 2.15 (e) thereof), duly completed and executed by the Assignee and
(vii) the Administrative Agent has received a processing and recordation fee of
$3,500 (unless waived or reduced in the sole discretion of the Administrative
Agent) as of the Effective Date; and (b) agrees that (i) it will, independently
and without reliance on the Administrative Agent, the Assignor or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Loan Documents, and (ii) it will perform in accordance with
their terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

A-4



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignee whether such
amounts have accrued prior to or on or after the Effective Date. The Assignor
and the Assignee shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to the Effective Date or with respect to
the making of this assignment directly between themselves.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Assignment and Assumption by facsimile or other
electronic imaging shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption. THIS ASSIGNMENT AND ASSUMPTION
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.

 

A-5



--------------------------------------------------------------------------------

EXHIBIT B

[FORM OF] BORROWING REQUEST

Goldman Sachs Bank USA, as Administrative Agent

c/o Goldman, Sachs & Co.

30 Hudson Street, 36th Floor

Jersey City, New Jersey 07302

Attention: SBD Operations

Email: gsd.link@gs.com

with a copy to:

Goldman Sachs Bank USA

200 West Street

New York, New York 10282-2198

Attention: Anisha Malhotra

[Date]

Ladies and Gentlemen:

Reference is made to the Term Credit Agreement dated as August 21, 2015 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Ascena Retail Group, Inc., a Delaware corporation
(the “Parent Borrower”), AnnTaylor Retail, Inc., a Florida corporation (the
“Subsidiary Borrower”, and together with the Parent Borrower, the “Borrowers”),
the Lenders party thereto and Goldman Sachs Bank USA, as Administrative Agent.
Capitalized terms used but not otherwise defined herein shall have the meanings
specified in the Credit Agreement.

This notice constitutes a Borrowing Request and the [Parent Borrower hereby
gives]1[Borrowers hereby give] you notice, pursuant to Section 2.03 of the
Credit Agreement, that [it requests][they request] a Borrowing under the Credit
Agreement, and in connection therewith specify the following information with
respect to such Borrowing:

 

  (A) Class of Borrowing:2

 

  (B) Aggregate principal amount of Borrowing:3

 

  (C) Date of Borrowing (which is a Business Day):

 

  (D) Type of Borrowing:4

 

 

1  Use language in first bracketed provision for the Borrowing to be made on the
Effective Date.

2  Specify whether the requested Borrowing is to be a Tranche B Term Loan
Borrowing or an Incremental Term Loan Borrowing of a particular Series.

3  Must comply with Section 2.02(c) of the Credit Agreement.

 

B-1



--------------------------------------------------------------------------------

  (E) Initial Interest Period:5

 

  (F) Location and number of the Borrowers’ account to which proceeds of the
requested Borrowing are to be disbursed: [Name of Bank] (Account
No.:                    )

[Signature page follows]

 

 

4  Specify whether the requested Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing. If no election as to the Type of Borrowing is specified,
then the requested Borrowing shall be an ABR Borrowing. Borrowings of more than
one Type and Class may be outstanding at the same time; provided that there
shall not at any time be more than a total of six (or such greater number as may
be agreed to by the Administrative Agent) Eurodollar Borrowings outstanding.

5  Applicable to Eurodollar Borrowings only. Shall be a period contemplated by
the definition of the term “Interest Period” and can be of one, two, three or
six months’ (or, with the consent of each Lender participating in such
Borrowing, twelve months’) duration. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrowers shall be
deemed to have selected an Interest Period of one month’s duration.

 

B-2



--------------------------------------------------------------------------------

Very truly yours, ASCENA RETAIL GROUP, INC., as the Parent Borrower By:  

 

  Name:   Title: [ANNTAYLOR RETAIL, INC., as the Subsidiary Borrower By:  

 

  Name:   Title:]1

 

 

1  To be included only for Borrowings made after the Effective Date.

 

B-3



--------------------------------------------------------------------------------

EXHIBIT C

[FORM OF] GUARANTEE AND COLLATERAL AGREEMENT

[See attached]

 

C-1



--------------------------------------------------------------------------------

EXECUTION VERSION

GUARANTY AND COLLATERAL AGREEMENT

THIS GUARANTY AND COLLATERAL AGREEMENT (as it may be amended, restated,
supplemented or otherwise modified from time to time, this “Agreement”) is
entered into as of August 21, 2015, by and among Ascena Retail Group, Inc., a
Delaware corporation (the “Parent Borrower”), AnnTaylor Retail, Inc., a Florida
corporation (the “Subsidiary Borrower”, and together with the Parent Borrower,
the “Borrowers” and each, a “Borrower”), the other Loan Parties from time to
time party hereto, and Goldman Sachs Bank USA, in its capacity as administrative
agent (the “Administrative Agent”) for the Secured Parties.

PRELIMINARY STATEMENT

Reference is made to the Term Credit Agreement dated as of August 21, 2015 (as
hereafter amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Parent Borrower, the Subsidiary
Borrower, the other Loan Parties party thereto, the lenders party thereto and
the Administrative Agent.

Each Grantor is entering into this Agreement in order to induce the Lenders and
the Administrative Agent to enter into and extend credit to the Borrowers under
the Credit Agreement and to secure all of the Loan Document Obligations.

ACCORDINGLY, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the Grantors and the Administrative Agent, on behalf of the
Secured Parties, hereby agree as follows:

ARTICLE I

DEFINITIONS

1.1. Terms Defined in Credit Agreement. All capitalized terms used herein
(including in the Preliminary Statement and the Preamble above) and not
otherwise defined shall have the meanings assigned to such terms in the Credit
Agreement.

1.2. Terms Defined in UCC. Terms defined in the UCC which are not otherwise
defined in this Agreement are used herein as defined in the UCC.

1.3. Definitions of Certain Terms Used Herein. As used in this Agreement, in
addition to the terms defined in the Preliminary Statement and the Preamble
above, the following terms shall have the following meanings:

“ABL Collateral Agent” has the meaning set forth in the Intercreditor Agreement.

“ABL Collateral Documents” has the meaning set forth in the Intercreditor
Agreement.

“Accounts” shall have the meaning set forth in Article 9 of the UCC.

“Article” means a numbered article of this Agreement, unless another document is
specifically referenced.



--------------------------------------------------------------------------------

“Assigned Contracts” means, collectively, all of the Grantors’ rights and
remedies, and all moneys and claims for money due or to become due to the
Grantor, under any contracts or agreements, and any and all amendments,
supplements, extensions, and renewals thereof, including all rights and claims
of the Grantors now or hereafter existing: (a) under any insurance, indemnities,
warranties, and guarantees provided for or arising out of or in connection with
any of the foregoing contracts or agreements; (b) for any damages arising out of
or for breach or default under or in connection with any of the foregoing
contracts or agreements; (c) to all other amounts from time to time paid or
payable under or in connection with any of the foregoing contracts or
agreements; or (d) to exercise or enforce any and all covenants, remedies,
powers and privileges thereunder.

“Chattel Paper” shall have the meaning set forth in Article 9 of the UCC.

“Collateral” shall have the meaning set forth in Article III.

“Collateral Access Agreement” means any landlord waiver or other agreement, in
form and substance reasonably satisfactory to the Administrative Agent, between
the Administrative Agent and any third party (including any bailee, consignee,
customs broker, or other similar Person) in possession of any Collateral or any
landlord of any Loan Party for any real property where any Collateral is located
(to the extent required under the Loan Documents), as such landlord waiver or
other agreement may be amended, restated, or otherwise modified from time to
time.

“Collateral Report” means any certificate, report or other document delivered by
any Grantor to the Administrative Agent or any Lender with respect to the
Collateral pursuant to any Loan Document.

“Commercial Tort Claims” shall have the meaning set forth in Article 9 of the
UCC, and shall include the commercial tort claims of the Grantors that are set
forth on Schedule 10 to the Perfection Certificate or identified in any
Supplemental Perfection Certificate.

“Control” shall have the meaning set forth in Article 8 or, if applicable, in
Section 9-104, 9-105, 9-106 or 9-107 of Article 9 of the UCC.

“Copyrights” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following: (a) all copyrights, rights and
interests in copyrights and works protectable by copyright, whether as author,
assignee, transferee or otherwise, all copyright registrations and recordings,
and all registration and recording applications filed in connection with any of
the foregoing; (b) all renewals of any of the foregoing; (c) all income,
royalties, damages, and payments now or hereafter due and/or payable under any
of the foregoing, including, without limitation, damages or payments for past or
future infringements for any of the foregoing; and (d) the right to sue for
past, present, and future infringements of any of the foregoing.

“Credit Card Accounts Receivable” means any receivables due to any Loan Party
from a credit card issuer or a credit card processor in connection with
purchases of Inventory of such Loan Party on (a) credit cards issued by Visa,
MasterCard, American Express, Discover and any other credit card issuers that
are reasonably acceptable to the Administrative Agent, (b) private label credit
cards of any Loan Party issued through the Parent Borrower’s credit card program
with any credit card issuer or manager of a credit card program approved in
writing by the Administrative Agent (such approval not to be unreasonably
withheld, conditioned or delayed) or (c) debit cards and mall cards issued by
issuers or providers that are reasonably acceptable to the Administrative Agent,
in each case which have been earned by performance by such Loan Party but not
yet paid to such Loan Party by such credit card issuer or credit card processor.

 

2



--------------------------------------------------------------------------------

“Deposit Account Control Agreement” means an agreement, in form and substance
reasonably satisfactory to the Administrative Agent, among (i) any Loan Party,
(ii) a banking institution holding such Loan Party’s funds and (iii) (x) prior
to the Discharge of ABL Obligations, the ABL Collateral Agent and, solely to the
extent any such agreement is governed by the laws of any jurisdiction other than
the State of New York, the Administrative Agent and (y) from and after the
Discharge of ABL Obligations, the Administrative Agent, with respect to
collection and control of all deposits and balances held in a deposit account
maintained by any Loan Party with such banking institution.

“Deposit Accounts” shall have the meaning set forth in Article 9 of the UCC.

“Designated Securities Intermediary” means each securities intermediary that has
been designated by the Parent Borrower in a notice delivered to the
Administrative Agent as a “Designated Securities Intermediary” for purposes of
this Agreement and their successors in such capacity.

“Discharge of ABL Obligations” has the meaning set forth in the Intercreditor
Agreement.

“Documents” shall have the meaning set forth in Article 9 of the UCC.

“Eligible Foreign Subsidiary” means (a) a Foreign Subsidiary that is a
first-tier CFC directly owned by the Parent Borrower or by any Domestic
Subsidiary that is a U.S. Person or (b) a Domestic Subsidiary substantially all
the assets of which consist of Equity Interests of one or more CFCs.

“Enforcement Period” means any period (a) upon the occurrence and during the
continuance of an Event of Default or (b) from and after the acceleration of the
Loans, in whole or part, in accordance with Article VII of the Credit Agreement
following the occurrence of an Event of Default.

“Equipment” shall have the meaning set forth in Article 9 of the UCC.

“Excluded Property” shall have the meaning set forth in Article III.

“Exhibit” refers to a specific exhibit to this Agreement, unless another
document is specifically referenced.

“General Intangibles” shall have the meaning set forth in Article 9 of the UCC.

“Goods” shall have the meaning set forth in Article 9 of the UCC.

“Grantors” means the Parent Borrower, the Subsidiary Borrower, and each other
Loan Party.

“Guarantors” means the Parent Borrower, the Subsidiary Borrower, and each other
Loan Party.

“Instructions” shall have the meaning set forth in Section 5.5.

“Instruments” shall have the meaning set forth in Article 9 of the UCC.

“Intellectual Property” means, with respect to any Person, the collective
reference to all rights in intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including, without
limitation, Copyrights, Patents, Trademarks, trade secrets and all confidential
and proprietary information, including know-how, manufacturing and production
processes and techniques, inventions, research and development information,
technical data, financial, marketing and business data, pricing and cost
information, business and marketing plans, and customer and supplier lists and
information, and all rights to sue or otherwise recover for any past, present
and future infringement,

 

3



--------------------------------------------------------------------------------

dilution, misappropriation, or other violation or impairment thereof, including
the right to receive all proceeds therefrom, including without limitation
license fees, royalties, income payments, claims, damages and proceeds of suit,
now or hereafter due and/or payable with respect thereto.

“Intercreditor Agreement” means the ABL Intercreditor Agreement dated as of
August 21, 2015 (as amended, restated, supplemented or otherwise modified from
time to time), among JPMorgan Chase Bank, N.A., as ABL Collateral Agent, GS
Bank, as Term Collateral Agent, each Additional Junior Obligations Agent (as
defined in the Intercreditor Agreement) and each Additional Pari Passu
Obligations Agent (as defined in the Intercreditor Agreement) from time to time
party thereto.

“Inventory” shall have the meaning set forth in Article 9 of the UCC.

“Investment Property” shall have the meaning set forth in Article 9 of the UCC.

“IP Security Agreements” shall have the meaning set forth in Section 4.10.

“Letter-of-Credit Rights” shall have the meaning set forth in Article 9 of the
UCC.

“Licenses” means, with respect to any Person, all of such Person’s right, title,
and interest in and to (a) any and all licensing agreements or similar
arrangements providing for the granting of any right in or to any Patents,
Copyrights, or Trademarks or otherwise providing for a covenant not to sue for
infringement or other violation of any Patent, Copyright, or Trademark (whether
such Grantor is licensee or licensor thereunder), (b) all income, royalties,
damages, claims, and payments now or hereafter due or payable under and with
respect thereto, including, without limitation, damages and payments for past
and future breaches thereof, and (c) all rights to sue for past, present, and
future breaches thereof.

“Patents” means, with respect to any Person, all of such Person’s right, title,
and interest in and to: (a) any and all patents and patent applications; (b) all
inventions and improvements described and claimed therein; (c) all reissues,
divisions, continuations, renewals, extensions, and continuations-in-part
thereof; (d) all income, royalties, damages, claims, and payments now or
hereafter due or payable under and with respect thereto, including, without
limitation, damages and payments for past and future infringements thereof;
(e) all rights to sue for past, present, and future infringements thereof; and
(f) the right to make, use and/or sell the inventions disclosed or claimed
therein.

“Payment Intangibles” shall have the meaning set forth in Article 9 of the UCC.

“Perfection Certificate” means the Perfection Certificate dated the Effective
Date delivered by the Parent Borrower and the Acquired Company pursuant to
clause (h) of Article IV of the Credit Agreement, as may be amended, modified
and/or supplemented pursuant to a Supplemental Perfection Certificate.

“Permitted Lien” means the Permitted Encumbrances (as defined in the Credit
Agreement) and the Liens permitted under Section 6.02 of the Credit Agreement.

“Pledged Collateral” means all Instruments, Securities and other Investment
Property (other than Excluded Property) of the Grantors, whether or not
physically delivered to the Administrative Agent pursuant to this Agreement.

“Pledgor” shall have the meaning set forth in Section 5.5.

“Receivables” means all rights to payment, whether or not earned by performance,
for the sale or lease of goods or the rendering of services, whether or not such
rights constitute or are evidenced by any Chattel Paper, Documents, Investment
Property, Instruments or General Intangibles; provided that Receivables shall
not include any Excluded Property.

 

4



--------------------------------------------------------------------------------

“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.

“Security” shall have the meaning set forth in Article 8 of the UCC.

“Stock Rights” means all dividends, instruments or other distributions and any
other right or property which the Grantors shall receive or shall become
entitled to receive for any reason whatsoever with respect to, in substitution
for or in exchange for any Equity Interest constituting Collateral, any right to
receive an Equity Interest and any right to receive earnings, in which the
Grantors now have or hereafter acquire any right, issued by an issuer of such
Equity Interest.

“Supporting Obligations” shall have the meaning set forth in Article 9 of the
UCC.

“Trademarks” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following: (a) all trademarks (including
service marks), trade names, trade dress, trade styles, corporate names, company
names, business names, fictitious business names, logos, domain names, global
top domain names, other source or business identifiers, designs and general
intangibles of like nature and the registrations and applications for
registration thereof and the goodwill of the business associated with or
symbolized by the foregoing and all other assets, rights and interests that
uniquely reflect or embody such goodwill; (b) all renewals of the foregoing;
(c) all income, royalties, damages, and payments now or hereafter due or payable
with respect thereto, including, without limitation, damages, claims, and
payments for past and future infringements thereof; (d) all rights to sue for
past, present, and future infringements of the foregoing, including the right to
settle suits involving claims and demands for royalties owing; and (e) all
common law rights related to any of the foregoing.

“UCC” means the Uniform Commercial Code, as in effect from time to time, of the
State of New York or of any other state the laws of which are required as a
result thereof to be applied in connection with the attachment, perfection or
priority of, or remedies with respect to, Administrative Agent’s or any Lender’s
Lien on any Collateral.

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.

ARTICLE II

GUARANTEE

2.1. Guarantee. Each Guarantor irrevocably and unconditionally guarantees,
jointly with the other Guarantors and severally, as a primary obligor and not
merely as a surety, the due and punctual payment and performance of the Loan
Document Obligations. Each Guarantor further agrees that the Loan Document
Obligations may be extended or renewed, in whole or in part, or amended,
modified or accelerated, without notice to or further assent from it, and that
it will remain bound upon its guarantee hereunder notwithstanding any extension,
renewal, amendment, modification or acceleration of any Loan Document
Obligation. Each Guarantor waives diligence, presentment, protest, marshalling,
demand for payment, notice of dishonor and notice of default or nonpayment to or
upon either Borrower or any other Loan Party of any of the Loan Document
Obligations, and also waives notice of acceptance of its guarantee hereunder.

 

5



--------------------------------------------------------------------------------

2.2. Guarantee of Payment, Continuing Guarantee. Each Guarantor further agrees
that its guarantee hereunder constitutes a guarantee of payment when due
(whether or not any bankruptcy, insolvency, receivership or similar proceeding
shall have stayed the accrual or collection of any of the Loan Document
Obligations or operated as a discharge thereof) and not merely of collection,
and waives any right to require that any resort be had by the Administrative
Agent or any other Secured Party to any security held for the payment of the
Loan Document Obligations or to any balance of any deposit account or credit on
the books of the Administrative Agent or any other Secured Party in favor of
either Borrower, any other Loan Party or any other Person. Each Guarantor agrees
that its guarantee hereunder is continuing in nature and applies to all Loan
Document Obligations, whether currently existing or hereafter incurred.

2.3. No Limitations. (a) Except for termination of a Guarantor’s obligations
hereunder as expressly provided in Section 9.14, the obligations of each
Guarantor hereunder shall be valid and enforceable and shall not be subject to
any reduction, limitation, impairment or termination for any reason, including
any claim of waiver, release, surrender, alteration or compromise, and shall not
be subject to any defense or set-off, counterclaim, recoupment or termination
whatsoever by any reason, including by reason of the invalidity, illegality or
unenforceability of the Loan Document Obligations, any impossibility in the
performance of the Loan Document Obligations, or otherwise. Without limiting the
generality of the foregoing, the obligations of each Guarantor hereunder shall
not be discharged or impaired or otherwise affected by, and each Guarantor
hereby waives all rights, claims or defenses that it might otherwise have (now
or in the future) with respect to, (i) the failure of the Administrative Agent
or any other Secured Party to assert any claim or demand or to enforce any right
or remedy under the provisions of any Loan Document or otherwise or with respect
to any other guaranty of or security for the payment of the Loan Document
Obligations; (ii) any renewal, extension or acceleration of, or any increase in
the amount of the Loan Document Obligations, or any rescission, waiver,
amendment or modification of, or any release from any of the terms or provisions
of, any Loan Document or any other agreement, including with respect to any
other Guarantor under this Agreement; (iii) the validity, perfection,
non-perfection or lapse in perfection, priority or avoidance of any security
interest or lien, the release of any or all collateral held by the
Administrative Agent or any other Secured Party securing any of the Loan
Document Obligations or any other impairment of such collateral; (iv) any
default, failure or delay, willful or otherwise, in the performance of any of
the Loan Document Obligations; (v) any change, reorganization or termination of
the corporate structure or existence of the Parent Borrower or any other
Guarantor or any of their Subsidiaries and any corresponding restructuring of
the Loan Document Obligations; (vi) any settlement, compromise, discharge of, or
acceptance or refusal of any offer of payment or performance with respect to, or
any substitution for the Loan Document Obligations; or (vii) any other act or
omission that may or might in any manner or to any extent vary the risk of any
Guarantor or otherwise operate as a discharge of any Guarantor as a matter of
law or equity (other than the indefeasible payment in full in cash of all the
Loan Document Obligations). Each Guarantor expressly authorizes the Secured
Parties to take and hold security for the payment and performance of the Loan
Document Obligations, to exchange, waive or release any or all such security
(with or without consideration), to enforce or apply such security and direct
the order and manner of any sale thereof in their sole discretion or to release
or substitute any one or more other guarantors or obligors upon or in respect of
the Loan Document Obligations, all without affecting the obligations of any
Guarantor hereunder.

(b) To the fullest extent permitted by applicable law, each Guarantor waives any
defense based on or arising out of any defense of either Borrower or any other
Loan Party or the invalidity or unenforceability of the Credit Agreement, any
other Loan Document, any Loan Document Obligations or any part thereof or any
guarantee or right of offset with respect thereto at any time or from time to
time held by any Secured Party from any cause, or the cessation from any cause
of the liability of either Borrower or any other Loan Party, other than the
payment in full in cash of the Loan Document

 

6



--------------------------------------------------------------------------------

Obligations. The Administrative Agent and the other Secured Parties may, at
their election, exercise remedies with respect to any security for the Loan
Document Obligations at such time and in such order and in such manner as the
Administrative Agent and the Secured Parties may decide, including, to foreclose
on any security held by one or more of them by one or more judicial or
nonjudicial sales, accept an assignment of any such security in lieu of
foreclosure, compromise or adjust any part of the Loan Document Obligations,
make any other accommodation with either Borrower or any other Loan Party or
exercise any other right or remedy available to them against either Borrower or
any other Loan Party, without affecting or impairing in any way the liability of
any Guarantor hereunder except to the extent the Loan Document Obligations have
been paid in full in cash. To the fullest extent permitted by applicable law,
each Guarantor waives any defense arising out of any such election even though
such election operates, pursuant to applicable law, to impair or to extinguish
any right of reimbursement or subrogation or other right or remedy of such
Guarantor against either Borrower or any other Loan Party, as the case may be,
or any security. Without limiting the generality of the foregoing or any other
provisions hereof, each Guarantor hereby expressly waives any and all benefits
which might otherwise be available to such Guarantor under applicable law,
including without limitation, California Civil Code 2809, 2810, 2819, 2939,
2845, 2848, 2850, 2855, 2899 and 3433.

2.4. Reinstatement. Each Guarantor agrees that its guarantee hereunder shall
continue to be effective or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any Loan Document Obligation is rescinded,
disgorged or must otherwise be restored by the Administrative Agent or any other
Secured Party upon the bankruptcy, insolvency, dissolution, liquidation or
reorganization of either Borrower, any other Loan Party or otherwise, or upon or
as a result of the appointment of a receiver, intervenor or conservator of, or
trustee or similar officer for, either Borrower or any other Loan Party or any
substantial part of its property, or otherwise, or if any Secured Party repays,
restores, or returns, in whole or in part, any payment or property previously
paid or transferred to the Secured Party in full or partial satisfaction of any
Loan Document Obligation, because the payment or transfer or the incurrence of
the obligation is so satisfied, is declared to be void, voidable, or otherwise
recoverable under any state or federal law.

2.5. Agreement to Pay. In furtherance of the foregoing and not in limitation of
any other right that the Administrative Agent or any other Secured Party has at
law or in equity against any Guarantor by virtue hereof, upon the failure of any
Borrower to pay any Loan Document Obligation when and as the same shall become
due, whether at maturity, by acceleration, after notice of prepayment or
otherwise, each Guarantor hereby promises to and will forthwith pay, or cause to
be paid, to the Administrative Agent for distribution to the applicable Secured
Parties in cash the amount of such unpaid Loan Document Obligation.

2.6. Information. Each Guarantor (a) assumes all responsibility for being and
keeping itself informed of each Borrower’s and each other Loan Party’s financial
condition and assets, and of all other circumstances bearing upon the risk of
nonpayment of the Loan Document Obligations and the nature, scope and extent of
the risks that such Guarantor assumes and incurs hereunder, and (b) agrees that
none of the Administrative Agent or the other Secured Parties will have any duty
to advise such Guarantor of information known to it or any of them regarding
such circumstances or risks.

ARTICLE III

GRANT OF SECURITY INTEREST

Each Grantor hereby pledges, collaterally assigns and grants to the
Administrative Agent, on behalf of and for the benefit of the Secured Parties, a
security interest in all of its right, title and interest in, to and under all
personal property and other assets, whether now owned by or owing to, or
hereafter acquired by or arising in favor of, such Grantor (including under any
trade name or derivations thereof),

 

7



--------------------------------------------------------------------------------

and whether owned or consigned by or to, or leased from or to, such Grantor, and
regardless of where located (all of which will be collectively referred to as
the “Collateral”), including:

                         (i) all Accounts and Payment Intangibles (including,
without limitation, all Credit Card Accounts Receivable);

                         (ii) all Chattel Paper;

                         (iii) all Documents;

                         (iv) all Equipment and Fixtures;

                         (v) all General Intangibles;

                         (vi) all Goods;

                         (vii) all Instruments;

                         (viii) all Intellectual Property and Licenses;

                         (ix) all Inventory;

                         (x) all Investment Property;

                         (xi) all cash or cash equivalents;

                         (xii) all letters of credit, Letter-of-Credit Rights
and Supporting Obligations;

                         (xiii) all Money and all Deposit Accounts;

                         (xiv) all Commercial Tort Claims;

                         (xv) all Assigned Contracts; and

                         (xvi) all accessions to, substitutions for and
replacements, proceeds (including Stock Rights), insurance proceeds and products
of the foregoing, together with all books and records, customer lists, credit
files, computer files, programs, printouts and other computer materials and
records related thereto and any General Intangibles at any time evidencing or
relating to any of the foregoing;

to secure the prompt and complete payment and performance of the Loan Document
Obligations; provided that notwithstanding any of the other provisions set forth
in this Article III, this Agreement shall not constitute a grant of a security
interest in the following (the “Excluded Property”): (i) motor vehicle,
aircrafts and other assets subject to certificates of title (except to the
extent perfection can be accomplished through the filing of UCC-1 financing
statements); (ii) Letter-of-Credit Rights with a value of less than $5,000,000
(except to the extent perfection can be accomplished through the filing of UCC-1
financing statements) (Letter-of-Credit Rights with a value in excess of such
dollar amount being referred to herein as “Required LC Rights”) and Commercial
Tort Claims with a value of less than $5,000,000 (Commercial Tort Claims with a
value in excess of such dollar amount being referred to herein as “Required
Commercial Tort Claims”); (iii) pledges and security interests prohibited by
applicable law, rule or regulation (including the requirement to obtain consent
of any Governmental Authority); (iv) equity interests in any Person that is not
a wholly-owned Subsidiary to the extent not permitted by the

 

8



--------------------------------------------------------------------------------

terms of such Person’s organizational or joint venture documents; (v) any lease,
permit, license or other agreement or any property subject to a purchase money
security interest or similar arrangement to the extent that a grant of a
security interest therein would violate or invalidate such lease, permit,
license or agreement or purchase money arrangement or create a right of
termination in favor of, or require the consent of, any other party thereto
(other than the Parent Borrower or any of its Subsidiaries) after giving effect
to the applicable anti-non-assignment provisions of the Uniform Commercial Code,
other than proceeds and receivables thereof, the assignment of which is
expressly deemed effective under the Uniform Commercial Code notwithstanding
such prohibition; (vi) those assets as to which the Administrative Agent and the
Parent Borrower reasonably agree in writing that the cost of obtaining such a
security interest or perfection thereof are excessive in relation to the benefit
to the Secured Parties of the security to be afforded thereby; (vii) margin
stock; (viii) voting capital stock in excess of 65% of any Eligible Foreign
Subsidiary; (ix) any of the capital stock of a direct or indirect subsidiary of
an Eligible Foreign Subsidiary or an Unrestricted Subsidiary; (x) any
governmental licenses or state or local franchises, charters and authorizations,
to the extent security interests in such licenses, franchises, charters or
authorizations are prohibited or restricted thereby after giving effect to the
applicable anti-non-assignment provisions of the Uniform Commercial Code;
(xi) “intent-to-use” trademark or service mark applications filed pursuant to
Section 1(b) of the Lanham Act, 15 U.S.C. § 1051, prior to the filing of a
“Statement of Use” pursuant to Section 1(d) of the Lanham Act or an “Amendment
to Allege Use” pursuant to Section 1(c) of the Lanham Act with respect thereto,
solely to the extent, if any, that, and solely during the period, if any, in
which, the grant of a security interest therein would impair the validity or
enforceability of any registration that issues from such intent-to-use
application under applicable federal law; (xii) any Excluded Deposit Account;
and (xiii) any acquired property (including property acquired through
acquisition or merger of another entity, but excluding any Collateral owned by a
Guarantor and included in the Borrowing Base (under and as defined in the ABL
Credit Agreement)) if at the time of such acquisition the granting of a security
interest therein or the pledge thereof is prohibited by any contract or other
agreement (in each case, not created in contemplation thereof) to the extent and
for so long as such contract or other agreement prohibits such security interest
or pledge; provided that the security interest granted by this Agreement shall
immediately attach to, and the Collateral shall immediately include, any of the
foregoing assets or property (or portion thereof) upon such assets or property
(or such portion) ceasing to be Excluded Property.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

Each Grantor represents and warrants to the Administrative Agent and the Lenders
that, as of the Effective Date:

4.1. Title, Perfection and Priority. Such Grantor has valid rights in or the
power to transfer the Collateral and title to the Collateral with respect to
which it has purported to grant a security interest hereunder, free and clear of
all Liens except for Liens permitted under Section 5.1(e), and has full power
and authority to grant to the Administrative Agent the security interest in such
Collateral pursuant hereto. When financing statements have been filed in the
appropriate offices against such Grantor in the locations listed on Schedule 5
to the Perfection Certificate, the Administrative Agent will have a fully
perfected security interest in that Collateral of the Grantor in which a
security interest may be perfected by filing pursuant to the UCC, subject only
to Liens permitted under Section 5.1(e).

4.2. Type and Jurisdiction of Organization, Organizational and Identification
Numbers. The type of entity of such Grantor, its state of organization or
formation, the organizational number issued to it by its state of organization
or formation and its federal employer identification number are correctly set
forth on Schedule 2A to the Perfection Certificate.

 

9



--------------------------------------------------------------------------------

4.3. Principal Location. Such Grantor’s mailing address and the location of its
place of business (if it has only one) or its chief executive office (if it has
more than one place of business), are correctly set forth on Schedule 2A to the
Perfection Certificate.

4.4. Collateral Locations. All of such Grantor’s locations in the United States
where Collateral is located are correctly set forth on Schedule 2B to the
Perfection Certificate (other than (i) retail operating store locations,
(ii) any Inventory in transit with a common carrier, (iii) any third party
warehouse locations where any Inventory is held for not more than 60 days
pending delivery to a store upon the initial opening thereof (including the
initial opening after the renovation or remodeling of a store) and (iv) any
location if the aggregate fair value of the Collateral maintained at such
location does not exceed $1,000,000). All of said locations are owned by such
Grantor except for locations (i) which are leased by the Grantor as lessee and
designated in such Schedule 2B to the Perfection Certificate and (ii) at which
Inventory is held in a public warehouse or is otherwise held by a bailee or on
consignment as designated in such Schedule 2B to the Perfection Certificate.

4.5. Deposit Accounts. All of such Grantor’s Deposit Accounts (other than
Excluded Deposit Accounts) are correctly set forth on Schedule 11 to the
Perfection Certificate.

4.6. Exact Names. Such Grantor’s name in which it has executed this Agreement is
the exact name as it appears in such Grantor’s organizational documents (as
amended) as filed with such Grantor’s jurisdiction of organization or formation.
Except as set forth in the Perfection Certificate, such Grantor has not, during
the past five years, been known by or used any other corporate or fictitious
name, or been a party to any merger or consolidation, or been a party to any
acquisition.

4.7. Letter-of-Credit Rights and Chattel Paper. Schedule 13 to the Perfection
Certificate correctly sets forth all Required LC Rights of such Grantor and
Schedule 14 to the Perfection Certificate correctly sets forth all Chattel Paper
of such Grantor with a face value in excess of $5,000,000. All action by such
Grantor necessary or desirable to protect and perfect the Administrative Agent’s
Lien on each item listed on Schedules 13 and 14 to the Perfection Certificate
(including the delivery of all originals and the placement of a legend on all
Chattel Paper as required hereunder) has been duly taken. The Administrative
Agent will have a fully perfected security interest in the Collateral listed on
such Schedules 13 and 14 to the Perfection Certificate, subject only to Liens
permitted under Section 5.1(e).

4.8. Accounts and Chattel Paper.

(a) The names of the obligors, amounts owing, due dates and other information
with respect to its Accounts and Chattel Paper are correctly stated in all
material respects in all records of such Grantor relating thereto.

(b) With respect to its Accounts, except as specifically disclosed to the
Administrative Agent, (i) all Accounts represent bona fide sales of Inventory or
rendering of services to Account Debtors in the ordinary course of such
Grantor’s business; (ii) to such Grantor’s knowledge, other than with respect to
Accounts pertaining to such Grantor’s retail customers, there are no setoffs,
claims or disputes existing or asserted with respect thereto and such Grantor
has not made any agreement with any Account Debtor for any extension of time for
the payment thereof, any compromise or settlement for less than the full amount
thereof, any release of any Account Debtor from liability therefor, or any
deduction therefrom except a discount or allowance allowed by such Grantor in
the ordinary course of its business for prompt payment; and (iii) to such
Grantor’s knowledge, there are no facts, events or occurrences which in any way
impair, in any material respect, the validity or enforceability thereof.

 

10



--------------------------------------------------------------------------------

4.9. Inventory. (a) Except as expressly permitted under any Loan Document, all
of its Inventory is located at one of such Grantor’s locations set forth on
Schedule 2B to the Perfection Certificate (other than (i) retail operating store
locations, (ii) any Inventory in transit with a common carrier, (iii) any third
party warehouse locations where any Inventory is held for not more than 60 days
pending delivery to a store upon the initial opening thereof (including the
initial opening after the renovation or remodeling of a store), (iv) any
location if the aggregate fair value of the Inventory maintained at such
location does not exceed $1,000,000 or (v) any other location in the continental
United States where such Inventory is located in any third party warehouse or in
the possession of a bailee (other than a third party processor)), (b) no
Inventory (other than Inventory in transit) is now, or shall at any time or
times hereafter be stored at any other location except as expressly permitted
under any Loan Document, and (c) to such Grantor’s knowledge, such Inventory has
been produced in accordance with the Federal Fair Labor Standards Act of 1938,
as amended, and all rules, regulations and orders thereunder.

4.10. Intellectual Property. Such Grantor does not have any interest in, or
title to, any United States registered Patents (or Patents for which United
States registration applications are pending), United States registered
Trademarks (or Trademarks for which United States registration applications are
pending) or United States registered Copyrights (or Copyrights for which United
States registration applications are pending) (other than Licenses which are not
material) except as set forth on Schedule 9 to the Perfection Certificate. This
Agreement is effective to create a valid and continuing Lien and, upon filing of
appropriate financing statements in the offices listed on Schedule 5 to the
Perfection Certificate and this Agreement (or, in the case of Trademarks or
Patents, the Patent and Trademark Security Agreement in substantially the form
of Exhibit A attached hereto, and, in the case of Copyrights, the Copyright
Security Agreement, in substantially the form of Exhibit B attached hereto
(collectively, the “IP Security Agreements”)) with the United States Copyright
Office and the United States Patent and Trademark Office, as applicable, fully
perfected security interests in favor of the Administrative Agent on such
Grantor’s United States Patents, Trademarks and Copyrights that are set forth on
Schedule 9 to the Perfection Certificate, such perfected security interests are
enforceable as such as against any and all creditors of and purchasers from such
Grantor; and all action necessary or desirable to protect and perfect the
Administrative Agent’s Lien on such Grantor’s United States Patents, Trademarks
or Copyrights that are set forth on Schedule 9 to the Perfection Certificate
shall have been (or promptly after the Effective Date shall be) duly taken.
Except as would not, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect: (i) no settlement or consents, covenants
not to sue, co-existence agreements, non-assertion assurances, or releases have
been entered into by such Grantor that would materially restrict such Grantor’s
ability to use or exploit any Trademark owned by such Grantor; (ii) to such
Grantor’s knowledge, the conduct of such Grantor’s business does not infringe or
misappropriate any rights of any other Person in or to any Intellectual
Property; and (iii) to such Grantor’s knowledge, no Person is infringing or
misappropriating any rights in any Intellectual Property owned by such Grantor.

4.11. Filing Requirements. Except for motor vehicles, none of its Equipment is
covered by any certificate of title. None of the Collateral owned by it is of a
type for which security interests or liens may be perfected by filing under any
federal statute except for Patents, Trademarks and Copyrights held by such
Grantor.

4.12. No Financing Statements, Security Agreements. No financing statement or
security agreement describing all or any portion of the Collateral which has not
lapsed or been terminated naming such Grantor as debtor has been filed or is of
record in any jurisdiction except (a) for financing statements or security
agreements naming the Administrative Agent on behalf of the Secured Parties as
the secured party and (b) with respect to Liens permitted by Section 5.1(e).

 

11



--------------------------------------------------------------------------------

4.13. Pledged Collateral.

(a) All Pledged Collateral owned by such Grantor, other than Pledged Collateral
held by a securities intermediary, is set forth completely and accurately on
Schedules 6 and 7 to the Perfection Certificate. Such Grantor is the direct,
sole beneficial owner and sole holder of record of the Pledged Collateral listed
on Schedules 6 and 7 to the Perfection Certificate as being owned by it, free
and clear of any Liens, except for the security interest granted to the
Administrative Agent for the benefit of the Secured Parties hereunder and other
Permitted Liens. Such Grantor further represents and warrants that (i) to such
Grantor’s knowledge, all Pledged Collateral owned by it constituting an Equity
Interest has been (to the extent such concepts are relevant with respect to such
Pledged Collateral) duly authorized, validly issued, are fully paid and
non-assessable, (ii) with respect to any certificates delivered to the
Administrative Agent representing an Equity Interest, either such certificates
are Securities as defined in Article 8 of the UCC as a result of actions by the
issuer or otherwise, or, if such certificates are not Securities, such Grantor
has so informed the Administrative Agent so that the Administrative Agent may
take steps to perfect its security interest therein as a General Intangible and
(iii) to such Grantors’ knowledge all Pledged Collateral which represents
Indebtedness owed to such Grantor has been duly authorized, authenticated or
issued and delivered by the issuer of such Indebtedness, is the legal, valid and
binding obligation of such issuer and such issuer is not in default thereunder.

(b) In addition, to such Grantor’s knowledge, (i) none of the Pledged Collateral
owned by it has been issued or transferred in violation of the securities
registration, securities disclosure or similar laws of any jurisdiction to which
such issuance or transfer may be subject, (ii) there are existing no options,
warrants, calls or commitments of any character whatsoever relating to such
Pledged Collateral or which obligate the issuer of any Equity Interest included
in the Pledged Collateral to issue additional Equity Interests, and (iii) no
consent, approval, authorization, or other action by, and no giving of notice,
filing with, any Governmental Authority or any other Person is required for the
pledge by such Grantor of such Pledged Collateral pursuant to this Agreement or
for the execution, delivery and performance of this Agreement by such Grantor,
or for the exercise by the Administrative Agent of the voting or other rights
provided for in this Agreement or for the remedies in respect of the Pledged
Collateral pursuant to this Agreement, except as may be required in connection
with such disposition by laws affecting the offering and sale of securities
generally.

(c) Except as set forth on Schedule 6 to the Perfection Certificate, such
Grantor owns 100% of the issued and outstanding Equity Interests which
constitute Pledged Collateral owned by it.

ARTICLE V

COVENANTS

From the Effective Date, and thereafter until this Agreement is terminated, each
Grantor agrees that:

5.1. General.

(a) Collateral Records. Such Grantor will maintain complete and accurate in all
material respects books and records with respect to the Collateral owned by it,
and furnish to the Administrative Agent such reports relating to such Collateral
in accordance with the terms of the Credit Agreement.

(b) Authorization to File Financing Statements; Ratification. Such Grantor
hereby authorizes the Administrative Agent to file, and if requested will
deliver to the Administrative Agent, all financing statements and other
documents and take such other actions as may from time to time be reasonably
requested by the Administrative Agent in order to maintain a perfected security
interest in and, if applicable, Control of, the Collateral owned by such
Grantor. Any financing statement filed by the

 

12



--------------------------------------------------------------------------------

Administrative Agent may be filed in any filing office in any applicable UCC
jurisdiction and may (i) indicate such Grantor’s Collateral (1) as all assets of
the Grantor or words of similar effect, regardless of whether any particular
asset comprised in the Collateral falls within the scope of Article 9 of the UCC
of such jurisdiction, or (2) by any other description which reasonably
approximates the description contained in this Agreement, and (ii) contain any
other information required by part 5 of Article 9 of the UCC for the sufficiency
or filing office acceptance of any financing statement or amendment, including
whether such Grantor is an organization, the type of organization and any
organization identification number issued to such Grantor. Such Grantor also
agrees to furnish any such information to the Administrative Agent promptly upon
request.

(c) Further Assurances. Such Grantor will, if so requested by the Administrative
Agent, furnish to the Administrative Agent, in accordance with the Credit
Agreement, statements and schedules further identifying and describing the
Collateral owned by it and such other reports and information in connection with
its Collateral as the Administrative Agent may reasonably request, all in such
detail as the Administrative Agent may specify. Such Grantor also agrees to take
any and all commercially reasonable actions necessary to defend title to the
Collateral against all persons and to defend the security interest of the
Administrative Agent in its Collateral and the priority thereof against any Lien
not expressly permitted hereunder or under any other Loan Document.

(d) Disposition of Collateral. Such Grantor will not sell, lease or otherwise
dispose of the Collateral owned by it except for dispositions expressly
permitted pursuant to the Credit Agreement, including Sections 6.03 and 6.05
thereof.

(e) Liens. Such Grantor will not create, incur, or suffer to exist any Lien on
the Collateral owned by it except (i) the Liens created by this Agreement and
(ii) other Permitted Liens.

(f) Other Financing Statements. Such Grantor will not authorize the filing of
any financing statement naming it as debtor covering all or any portion of the
Collateral owned by it, except as permitted by Section 5.1(e).

(g) Locations of Inventory. Except as scheduled or listed on the most recent
Collateral Report, such Grantor will not (i) maintain any Inventory owned by it
at any location in the United States other than those locations listed on
Schedule 2B to the Perfection Certificate (other than (A) retail operating store
locations, (B) any Inventory in transit with a common carrier, (C) any third
party warehouse locations where any Inventory is held for not more than 60 days
pending delivery to a store upon the initial opening thereof (including the
initial opening after the renovation or remodeling of a store), (D) any location
if the aggregate fair value of the Inventory maintained at such location does
not exceed $1,000,000 or (E) any other location in the continental United States
of which such Grantor shall have notified the Administrative Agent in writing
where such Inventory is located in any third party warehouse or in the
possession of a bailee (other than a third party processor), as such Schedule 2B
to the Perfection Certificate shall be updated by the Parent Borrower and
delivered to the Administrative Agent not less often than annually, or
(ii) change its principal place of business or chief executive office from the
location identified on Schedule 2A to the Perfection Certificate, in each case
other than as permitted by the Credit Agreement. For any location in the United
States where Inventory of a Grantor is located in any third party warehouse
(other than a location described in clause (C) or (D) above), such Grantor shall
notify the Administrative Agent annually in writing thereof in connection with
the delivery of a Supplemental Perfection Certificate pursuant to
Section 5.01(d) of the Credit Agreement, and to the extent such Grantor has
delivered a Collateral Access Agreement pursuant to the terms of the ABL Credit
Agreement or related loan documents, shall use commercially reasonable efforts
to deliver to the Administrative Agent a Collateral Access Agreement duly
executed and delivered by such warehouseman.

 

13



--------------------------------------------------------------------------------

5.2. Receivables.

(a) Certain Agreements on Receivables. Upon the occurrence and during the
continuance of an Event of Default, such Grantor will not make or agree to make
any discount, credit, rebate or other reduction in the original amount owing on
a Receivable or accept in satisfaction of a Receivable less than the original
amount thereof.

(b) Collection of Receivables. Except as otherwise provided in this Agreement or
under any other Loan Document, such Grantor will collect and enforce, at such
Grantor’s sole expense, all amounts due or hereafter due to such Grantor under
the Receivables owned by it.

(c) [Reserved]

(d) Electronic Chattel Paper. Such Grantor shall take all steps necessary to
grant the Administrative Agent Control of all electronic chattel paper with a
value in excess of $5,000,000 in accordance with the UCC and all “transferable
records” as defined in each of the Uniform Electronic Transactions Act and the
Electronic Signatures in Global and National Commerce Act.

5.3. Equipment. Such Grantor shall promptly inform the Administrative Agent of
any additions to or deletions from its Equipment which individually exceed
$5,000,000. Such Grantor shall not permit any Equipment to become a Fixture with
respect to real property or to become an accession with respect to other
personal property with respect to which real or personal property the
Administrative Agent does not have a Lien. Such Grantor will not, without the
Administrative Agent’s prior written consent, alter or remove any identifying
symbol or number on any of such Grantor’s Equipment constituting Collateral.

5.4. Delivery of Instruments, Securities, Chattel Paper and Documents. Such
Grantor will (a) promptly deliver to the Administrative Agent the originals of
all Chattel Paper, Securities (other than (i) Securities held in an account over
which the Administrative Agent has Control, (ii) promissory notes and other
evidences of Indebtedness of any Person other than the Parent Borrower or any
Subsidiary in a principal amount of less than $5,000,000 and (iii) Equity
Interests constituting Excluded Property or in any Immaterial Subsidiary) and
Instruments constituting Collateral owned by it (if any then exist), (b) hold in
trust for the Administrative Agent upon receipt and promptly thereafter deliver
to the Administrative Agent any such Chattel Paper, Securities (other than
(i) Securities held in an account over which the Administrative Agent has
Control, (ii) promissory notes and other evidences of Indebtedness of any Person
other than the Parent Borrower or any Subsidiary in a principal amount of less
than $5,000,000 and (iii) Equity Interests constituting Excluded Property or in
any Immaterial Subsidiary) and Instruments (other than promissory notes and
other evidences of Indebtedness of any Person other than the Parent Borrower or
any Subsidiary in a principal amount of less than $5,000,000) constituting
Collateral, and (c) upon the Administrative Agent’s request during an Event of
Default, deliver to the Administrative Agent (and thereafter hold in trust for
the Administrative Agent upon receipt and immediately deliver to the
Administrative Agent) any Document evidencing or constituting Collateral.

5.5. Pledged Collateral.

(a) Control. (i) Any certificate evidencing an Equity Interest which is included
in the Collateral shall be delivered to the Administrative Agent on the date
hereof, in the case of any such Equity Interests owned by a Grantor on the date
hereof, and as required under the Credit Agreement, in the case of any such
Pledged Collateral acquired by a Grantor after the date hereof. Each Grantor
acknowledges and agrees that to the extent any interest in any limited liability
company or limited partnership controlled now or in the future by such Grantor
(or by such Grantor and one or more other

 

14



--------------------------------------------------------------------------------

Loan Parties) and pledged hereunder is a “security” within the meaning of
Article 8 of the New York UCC and is governed by Article 8 of the New York UCC,
(A) such interest shall be certificated and such certificate shall be delivered
to the Administrative Agent in accordance with this Section 5.5(a)(i) and
(B) each such interest shall at all times thereafter continue to be such a
security and represented by such certificate. Each Grantor further acknowledges
and agrees that with respect to any interest in any limited liability company or
limited partnership controlled now or in the future by such Grantor (or by such
Grantor and one or more other Loan Parties) and pledged hereunder that is not a
“security” within the meaning of Article 8 of the New York UCC, the terms of
such interest shall at no time provide that such interest is a “security” within
the meaning of Article 8 of the New York UCC, nor shall such interest be
represented by a certificate, unless such Grantor provides prior written
notification to the Administrative Agent that the terms of such interest so
provide that such interest is a “security” within the meaning of Article 8 of
the New York UCC and such interest is thereafter represented by a certificate
and such certificate shall be delivered to the Administrative Agent in
accordance with this Section 5.5(a)(i).

(ii) Such Grantor will permit the Administrative Agent from time to time to
cause the appropriate issuers (and, if held with a securities intermediary, such
securities intermediary) of uncertificated securities or other types of Pledged
Collateral owned by it not represented by certificates to mark their books and
records with the numbers and face amounts of all such uncertificated securities
or other types of Pledged Collateral not represented by certificates and all
rollovers and replacements therefor to reflect the Lien of the Administrative
Agent granted pursuant to this Agreement. With respect to any Pledged Collateral
owned by it, such Grantor will take any commercially reasonable actions
necessary to cause (A) the issuers of uncertificated securities which are
Pledged Collateral and (B) any Designated Securities Intermediary which is the
holder of any such Pledged Collateral, to cause the Administrative Agent to have
and retain Control over such Pledged Collateral. Without limiting the foregoing,
such Grantor will, with respect to any such Pledged Collateral held with a
Designated Securities Intermediary, cause such Designated Securities
Intermediary to enter into a control agreement with the Administrative Agent, in
form and substance reasonably satisfactory to the Administrative Agent, giving
the Administrative Agent Control.

(iii) Without in any way limiting the foregoing, each such Grantor that is an
issuer of uncertificated Equity Interests constituting Pledged Collateral shall
promptly mark its books and records with the numbers and face amounts of all
such uncertificated Equity Interests to reflect the Lien of the Administrative
Agent granted pursuant to this Agreement and each applicable Grantor that is a
pledgor of such uncertificated Equity Interests (in such capacity, a “Pledgor”)
hereby consents to such action. If at any time during any Enforcement Period any
such Grantor shall receive instructions (within the meaning of Section 8-106(c)
of the UCC) (“Instructions”) originated by the Administrative Agent relating to
any or all of its applicable uncertificated Equity Interests constituting
Pledged Collateral, such Grantor shall comply with such Instructions without
further consent by the Pledgor that holds such uncertificated securities or any
other Person. Each such Grantor hereby further represents and warrants that,
(A) it has not entered into, and shall not enter into, any agreement with any
other Person (other than, (i) prior to the Discharge of ABL Obligations, the ABL
Collateral Agent, and (ii) in the case of any Indebtedness incurred by a Loan
Party that is secured by Liens that are required to be subject to the Junior
Lien Intercreditor Agreement or Pari Passu Intercreditor Agreement, the
representative or representatives, as the case may be, of the holders of such
Indebtedness that is or are a party to such Junior Lien Intercreditor Agreement
or Pari Passu Intercreditor Agreement, as the case may be) relating to its
applicable uncertificated Equity Interests pursuant to which it has agreed, or
shall agree, to comply with Instructions issued by such other Person and (B) it
has not entered into, and shall not enter into, any agreement with the
applicable Pledgor purporting to limit or condition the obligation of such
Grantor to comply with Instructions as set forth in the immediately preceding
sentence.

 

15



--------------------------------------------------------------------------------

(b) Changes in Capital Structure of Issuers. Such Grantor will not (i) permit or
suffer any issuer of an Equity Interest constituting Pledged Collateral owned by
it to dissolve, liquidate, retire any of its Equity Interests or other
Instruments or Securities evidencing ownership, reduce its capital, sell or
encumber all or substantially all of its assets (except for Permitted Liens and
sales of assets or any of the foregoing actions not prohibited under the Credit
Agreement) or merge or consolidate with any other entity (except for mergers or
consolidations not prohibited under the Credit Agreement), or (ii) vote any such
Pledged Collateral in favor of any of the foregoing. In the event that such
Grantor (i) merges or consolidates with any other entity or (ii) liquidates or
dissolves, in each case in a transaction not prohibited under the Credit
Agreement, the Parent Borrower and the Administrative Agent shall reasonably
cooperate to provide for the return to the Parent Borrower, simultaneously with
or if permitted, following the consummation of such transaction, of any
certificates that represented Equity Interests of such Grantor constituting
Pledged Collateral that are in the possession of the Administrative Agent so
that such certificates may be cancelled.

(c) Registration of Pledged Collateral. During any Enforcement Period, such
Grantor will permit any registerable Pledged Collateral owned by it to be
registered in the name of the Administrative Agent or its nominee at any time at
the option of the Administrative Agent.

(d) Exercise of Rights in Pledged Collateral.

(i) Without in any way limiting the foregoing and subject to clause (ii) below,
such Grantor shall have the right to exercise all voting rights or other rights
relating to the Pledged Collateral owned by it for all purposes not inconsistent
with this Agreement, the Credit Agreement or any other Loan Document; provided,
however, that no vote or other right shall be exercised or action taken which
would have the effect of impairing the rights of the Administrative Agent in
respect of such Pledged Collateral (other than to permit any transaction
permitted under the Credit Agreement or any other Loan Document).

(ii) Such Grantor will permit the Administrative Agent or its nominee at any
time during any Enforcement Period, without notice, to exercise all voting
rights or other rights relating to the Pledged Collateral owned by it,
including, without limitation, exchange, subscription or any other rights,
privileges, or options pertaining to any Equity Interest or Investment Property
constituting such Pledged Collateral as if it were the absolute owner thereof.

(iii) Except during any Enforcement Period, such Grantor shall be entitled to
(A) collect and receive for its own use all cash dividends and cash interest
paid in respect of the Pledged Collateral owned by it and (B) collect and
receive all dividends and other distributions paid in cash or in other property
in respect of the Pledged Collateral owned by it in connection with a partial or
total liquidation or dissolution or a reduction of capital, capital surplus or
paid-in capital of an issuer or in respect of principal of, or in redemption of,
or in exchange for, such Pledged Collateral; provided, however, that (x) until
actually paid, all rights to such dividends and distributions shall remain
subject to the Lien created by this Agreement and (y) all such dividends and
distributions paid or made other than in cash shall, to the extent such
dividends or distributions do not constitute Excluded Property and are otherwise
expressly required to be pledged and delivered to the Administrative Agent
hereunder, be received in trust for the benefit of the Administrative Agent, be
segregated from the other property or funds of such Grantor, and be forthwith
delivered to the Administrative Agent as Pledged Collateral in the same form as
so received (with any necessary endorsement).

 

16



--------------------------------------------------------------------------------

5.6. Intellectual Property.

(a) Such Grantor shall notify the Administrative Agent promptly if it knows that
any application or registration relating to any Patent, Trademark or Copyright
(now or hereafter existing) that is material to the conduct of its business may
become abandoned, or of any adverse determination or development (including the
institution of, or any such determination or development in, any proceeding in
the United States Patent and Trademark Office, the United States Copyright
Office or any court) regarding such Grantor’s ownership of any Patent, Trademark
or Copyright, its right to register the same, or to keep and maintain the same.

(b) [Reserved]

(c) Such Grantor shall take all actions necessary or reasonably requested by the
Administrative Agent to maintain and pursue each application, to obtain the
relevant registration and to maintain the registration of each of its Patents,
Trademarks and Copyrights (now or hereafter existing) that is material to the
conduct of its business, including the filing of applications for renewal,
affidavits of use, affidavits of noncontestability and opposition and
interference and cancellation proceedings, except as otherwise permitted under
the Credit Agreement.

(d) Such Grantor shall, unless it shall reasonably determine that such Patent,
Trademark or Copyright is not material to the conduct of its business or
operations as conducted at the time of determination, promptly take action to
enforce or sue for infringement, misappropriation or dilution and to recover any
and all damages for such infringement, misappropriation or dilution, and shall
take such other commercially reasonable actions as the Administrative Agent
shall deem reasonable under the circumstances to protect such Patent, Trademark
or Copyright.

5.7. Commercial Tort Claims. Such Grantor shall promptly notify the
Administrative Agent of any Required Commercial Tort Claim acquired by it and,
unless the Administrative Agent otherwise consents, such Grantor shall deliver a
Supplemental Perfection Certificate identifying such Required Commercial Tort
Claim.

5.8. Letter-of-Credit Rights. If such Grantor is or becomes the beneficiary of a
letter of credit with a value equal to or greater than $5,000,000, it shall
promptly notify the Administrative Agent thereof and use its commercially
reasonable efforts to cause the issuer and/or confirmation bank to consent to
the assignment of any such Required LC Rights to the Administrative Agent in
form and substance reasonably satisfactory to the Administrative Agent.

5.9. No Interference. Such Grantor agrees that it will not knowingly interfere
with any right, power and remedy of the Administrative Agent provided for in
this Agreement or now or hereafter existing at law or in equity or by statute or
otherwise, or the exercise or beginning of the exercise by the Administrative
Agent of any one or more of such rights, powers or remedies.

5.10. Insurance. If such Grantor fails to obtain any insurance as required by
Section 5.08 of the Credit Agreement so as to result in the occurrence and
continuance of an Event of Default (after giving effect to any grace period
provided in the Credit Agreement), the Administrative Agent may obtain such
insurance at the Borrowers’ reasonable expense, as determined by the
Administrative Agent in its sole discretion. By purchasing such insurance, the
Administrative Agent shall not be deemed to have waived any Event of Default
arising from the Grantor’s failure to maintain such insurance or pay any
premiums therefor.

 

17



--------------------------------------------------------------------------------

5.11. Assigned Contracts. Notwithstanding any provision hereof to the contrary,
such Grantor shall at all times remain liable to observe and perform all of its
duties and obligations under its Assigned Contracts (but subject to any contest
permitted by Section 5.06 of the Credit Agreement), and the Administrative
Agent’s or any Secured Party’s exercise of any of their respective rights with
respect to the Collateral shall not release such Grantor from any of such duties
and obligations. Neither the Administrative Agent nor any Secured Party shall be
obligated to perform or fulfill any of such Grantor’s duties or obligations
under its Assigned Contracts or to make any payment thereunder, or to make any
inquiry as to the nature or sufficiency of any payment or property received by
it thereunder or the sufficiency of performance by any party thereunder, or to
present or file any claim, or to take any action to collect or enforce any
performance, any payment of any amounts, or any delivery of any property.

ARTICLE VI

REMEDIES UPON EVENTS OF DEFAULT

6.1. Remedies.

(a) During any Enforcement Period, the Administrative Agent may exercise any or
all of the following rights and remedies:

(i) those rights and remedies provided in this Agreement, the Credit Agreement,
or any other Loan Document; provided that, this Section 6.1(a) shall not be
understood to limit any rights or remedies available to the Administrative Agent
and the other Secured Parties prior to an Event of Default;

(ii) those rights and remedies available to a secured party under the UCC
(whether or not the UCC applies to the affected Collateral) or under any other
applicable law (including, without limitation, any law governing the exercise of
a bank’s right of setoff or bankers’ lien) when a debtor is in default under a
security agreement;

(iii) give notice of sole control or any other instruction under any Deposit
Account Control Agreement or any other control agreement with any securities
intermediary and take any action therein with respect to such Collateral;

(iv) without notice (except as specifically provided in Section 9.1 or elsewhere
herein), demand or advertisement of any kind to any Grantor or any other Person,
enter the premises of any Grantor where any Collateral is located (through
self-help and without judicial process, but in no event with any breach of the
peace) to collect, receive, assemble, process, appropriate, sell, lease, assign,
grant an option or options to purchase or otherwise dispose of, deliver, or
realize upon, the Collateral or any part thereof in one or more parcels at
public or private sale or sales (which sales may be adjourned or continued from
time to time with or without notice and may take place at any Grantor’s premises
or elsewhere), for cash, on credit or for future delivery without assumption of
any credit risk, in each case upon such terms as the Administrative Agent may in
good faith determine to be commercially reasonable; and

(v) concurrently with written notice to the applicable Grantor, transfer and
register in its name or in the name of its nominee the whole or any part of the
Pledged Collateral, to exchange certificates or instruments representing or
evidencing Pledged Collateral for certificates or instruments of smaller or
larger denominations, to exercise the voting and all other rights as a holder
with respect thereto, to collect and receive all cash dividends, interest,
principal and other distributions made thereon and to otherwise act with respect
to the Pledged Collateral as though the Administrative Agent was the outright
owner thereof.

 

18



--------------------------------------------------------------------------------

(b) The Administrative Agent, on behalf of the Secured Parties, may comply with
any applicable state or federal law requirements in connection with a
disposition of the Collateral and compliance will not be considered to adversely
affect the commercial reasonableness of any sale of the Collateral.

(c) The Administrative Agent shall have the right upon any such public sale or
sales and, to the extent permitted by law, upon any such private sale or sales,
to purchase for the benefit of the Administrative Agent and the other Secured
Parties, the whole or any part of the Collateral so sold, free of any right of
equity redemption, which equity redemption the Grantor hereby expressly releases
to the maximum extent permitted by applicable law.

(d) Until the Administrative Agent is able to effect a sale, lease, or other
disposition of Collateral, the Administrative Agent shall have the right to hold
or use Collateral, or any part thereof, to the extent that it deems appropriate
for the purpose of preserving Collateral or its value or for any other purpose
deemed appropriate by the Administrative Agent. The Administrative Agent may, if
it so elects, seek the appointment of a receiver to take possession of
Collateral and to enforce any of the Administrative Agent’s remedies (for the
benefit of the Administrative Agent and the other Secured Parties), with respect
to such appointment without prior notice or hearing as to such appointment.

(e) Notwithstanding the foregoing, neither the Administrative Agent nor the
other Secured Parties shall be required to (i) make any demand upon, or pursue
or exhaust any of their rights or remedies against, any Grantor, any other
obligor, guarantor, pledgor or any other Person with respect to the payment of
the Loan Document Obligations or to pursue or exhaust any of their rights or
remedies with respect to any Collateral therefor or any direct or indirect
guarantee thereof, (ii) marshal the Collateral or any guarantee of the Loan
Document Obligations or to resort to the Collateral or any such guarantee in any
particular order, or (iii) effect a public sale of any Collateral.

(f) Each Grantor recognizes that the Administrative Agent may be unable to
effect a public sale of any or all of the Pledged Collateral and may be
compelled to resort to one or more private sales thereof in accordance with
clause (a) above. Each Grantor also acknowledges that any private sale may
result in prices and other terms less favorable to the seller than if such sale
were a public sale and, notwithstanding such circumstances, agrees that any such
private sale shall not be deemed to have been made in a commercially
unreasonable manner solely by virtue of such sale being private. The
Administrative Agent shall be under no obligation to delay a sale of any of the
Pledged Collateral for the period of time necessary to permit any Grantor or the
issuer of the Pledged Collateral to register such securities for public sale
under the Securities Act of 1933, as amended, or under applicable state
securities laws, even if the applicable Grantor and the issuer would agree to do
so.

6.2. Application of Proceeds. Subject to the Intercreditor Agreement, the
Administrative Agent shall apply the proceeds of any collection or sale of
Collateral, including any Collateral consisting of cash, as follows:

FIRST, to the payment of all costs and expenses incurred by the Administrative
Agent in connection with such collection or sale or otherwise in connection with
this Agreement, any other Loan Document or any of the Loan Document Obligations,
including all court costs and the fees and expenses of its agents and legal
counsel, the repayment of all advances made by the Administrative Agent
hereunder or under any other Loan Document on behalf of any Grantor and any
other costs or expenses incurred in connection with the exercise of any right or
remedy hereunder or under any other Loan Document, in each case, that are then
due and payable;

 

19



--------------------------------------------------------------------------------

SECOND, to the payment in full of the Loan Document Obligations (the amounts so
applied to be distributed among the Secured Parties pro rata in accordance with
the amounts of the Loan Document Obligations owed to them on the date of any
such distribution); and

THIRD, to the Grantors, their successors or assigns, or as a court of competent
jurisdiction may otherwise direct.

The Administrative Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon any sale of Collateral by the Administrative Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the Administrative Agent or of the officer making the sale shall
be a sufficient discharge to the purchaser or purchasers of the Collateral so
sold and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Administrative
Agent or such officer or be answerable in any way for the misapplication
thereof.

Each Grantor shall remain liable for any deficiency if the proceeds of any sale
or other disposition of Collateral are insufficient to pay its Loan Document
Obligations and the fees and disbursements of any attorneys employed by any
Secured Party to collect such deficiency to the extent such fees and
disbursements would be payable under Section 9.03 of the Credit Agreement.

6.3. Grantor’s Obligations Upon an Event of Default. Upon the request of the
Administrative Agent during any Enforcement Period, each Grantor will:

(a) assemble and make available to the Administrative Agent the Collateral and
all books and records relating thereto at any place or places reasonably
specified by the Administrative Agent, whether at a Grantor’s premises or
elsewhere;

(b) permit the Administrative Agent, by the Administrative Agent’s
representatives and agents, to enter, occupy and use any premises where all or
any part of the Collateral, or the books and records relating thereto, or both,
are located, to take possession of all or any part of the Collateral or the
books and records relating thereto, or both, to remove all or any part of the
Collateral or the books and records relating thereto, or both, and to conduct
sales of the Collateral, without any obligation to pay the Grantor for such use
and occupancy;

(c) prepare and file, or use commercially reasonable efforts to cause an issuer
of Pledged Collateral to prepare and file, with the Securities and Exchange
Commission or any other applicable government agency, registration statements, a
prospectus and such other documentation in connection with the Pledged
Collateral as the Administrative Agent may request, all in form and substance
satisfactory to the Administrative Agent, and furnish to the Administrative
Agent, or use commercially reasonable efforts to cause an issuer of Pledged
Collateral to furnish to the Administrative Agent, any information regarding the
Pledged Collateral in such detail as the Administrative Agent may specify; and

(d) take, or use commercially reasonable efforts to cause an issuer of Pledged
Collateral to take, any and all actions necessary to register or qualify the
Pledged Collateral to enable the Administrative Agent to consummate a public
sale or other disposition of the Pledged Collateral.

6.4. Grant of Intellectual Property License. For the purpose of enabling the
Administrative Agent to exercise the rights and remedies under this Article VI
at such time as the Administrative Agent shall be lawfully entitled to exercise
such rights and remedies, each Grantor hereby (a) grants to the Administrative
Agent, for the benefit of the Administrative Agent and the other Secured
Parties, an

 

20



--------------------------------------------------------------------------------

irrevocable, nonexclusive license (exercisable without payment of royalty or
other compensation to any Grantor), to use, license or sublicense any
Intellectual Property now owned or hereafter acquired by such Grantor, and
wherever the same may be located, and including in such license access to all
media in which any of the licensed items may be recorded or stored and to all
computer software and programs used for the compilation or printout thereof and
(b) irrevocably agrees that the Administrative Agent may sell any of such
Grantor’s Inventory directly to any Person, including without limitation Persons
who have previously purchased the Grantor’s Inventory from such Grantor and in
connection with any such sale or other enforcement of the Administrative Agent’s
rights under this Agreement, may sell Inventory which bears any Trademark owned
by or licensed to such Grantor and any Inventory that is covered by any
Copyright or other Intellectual Property owned by or licensed to such Grantor
and the Administrative Agent may finish any work in process and affix any
Trademark owned by or licensed to such Grantor to the same extent as if it was
such Grantor and sell such Inventory as provided herein.

ARTICLE VII

ACCOUNT VERIFICATION; ATTORNEY IN FACT; PROXY

7.1. Account Verification. During any Enforcement Period, the Administrative
Agent may at any time, in the Administrative Agent’s own name, in the name of a
nominee of the Administrative Agent, or in the name of any Grantor communicate
(by mail, telephone, facsimile or otherwise) with the Account Debtors of any
such Grantor, parties to contracts with any such Grantor and obligors in respect
of Instruments of any such Grantor to verify with such Persons, to the
Administrative Agent’s reasonable satisfaction, the existence, amount, terms of,
and any other matter relating to, Accounts, Instruments, Chattel Paper, payment
intangibles and/or other Receivables.

7.2. Authorization for Secured Party to Take Certain Action.

(a) Each Grantor irrevocably authorizes the Administrative Agent at any time and
from time to time in the sole discretion of the Administrative Agent and
appoints the Administrative Agent as its attorney in fact (i) to execute on
behalf of such Grantor as debtor and to file financing statements necessary or
desirable in the Administrative Agent’s sole discretion to perfect and to
maintain the perfection and priority of the Administrative Agent’s security
interest in the Collateral, (ii) to endorse and collect any cash proceeds of the
Collateral, (iii) to file a carbon, photographic or other reproduction of this
Agreement or any financing statement with respect to the Collateral as a
financing statement and to file any other financing statement or amendment of a
financing statement (which does not add new collateral or add a debtor) in such
offices as the Administrative Agent in its sole discretion deems necessary or
desirable to perfect and to maintain the perfection and priority of the
Administrative Agent’s security interest in the Collateral, (iv) to contact and
enter into one or more agreements with the issuers of uncertificated securities
which are Pledged Collateral or with securities intermediaries holding Pledged
Collateral as may be necessary or advisable to give the Administrative Agent
Control over such Pledged Collateral, (v) to apply the proceeds of any
Collateral received by the Administrative Agent to the Loan Document Obligations
as provided in Section 6.2, (vi) to discharge past due taxes, assessments,
charges, fees or Liens on the Collateral (except for such Liens as are
specifically permitted hereunder or taxes or other obligations that are being
contested in accordance with the Credit Agreement), (vii) to contact Account
Debtors for any reason, (viii) to demand payment or enforce payment of the
Receivables in the name of the Administrative Agent or such Grantor and to
endorse any and all checks, drafts, and other instruments for the payment of
money relating to the Receivables, (ix) to sign such Grantor’s name on any
invoice or bill of lading relating to the Receivables, drafts against any
Account Debtor of the Grantor, assignments and verifications of Receivables,
(x) to exercise all of such Grantor’s rights and remedies with respect to the
collection of the Receivables, the Assigned Contracts and any other Collateral,
(xi) to settle, adjust, compromise, extend or renew the Receivables, (xii) to
settle, adjust or compromise any legal proceedings brought to collect
Receivables, (xiii) to prepare, sign, and file for recordation in any

 

21



--------------------------------------------------------------------------------

intellectual property registry, appropriate evidence of the lien and security
interest granted herein in any Copyrights, Patents, or Trademarks in the name of
such Grantor as debtor, (xiv) to prepare, file and sign such Grantor’s name on
any notice of Lien, assignment or satisfaction of Lien or similar document in
connection with the Receivables, and (xv) to do all other acts and things
necessary to carry out this Agreement; and such Grantor agrees to reimburse the
Administrative Agent on demand for any payment made or any reasonable and
documented out-of-pocket expense incurred by the Administrative Agent in
connection with any of the foregoing; provided that, this authorization shall
not relieve such Grantor of any of its obligations under this Agreement or under
the Credit Agreement. Notwithstanding anything in this Section 7.2(a) to the
contrary, except for the powers of attorney granted in clauses (i), (iii), (iv),
(v) and (xv) of this Section 7.2(a), the Administrative Agent shall not exercise
any of the powers of attorney granted hereunder unless an Event of Default has
occurred and is continuing.

(b) All lawful acts of said attorney or designee are hereby ratified and
approved. The powers conferred on the Administrative Agent, for the benefit of
the Administrative Agent and the other Secured Parties, under this Section 7.2
are solely to protect the Administrative Agent’s interests in the Collateral and
shall not impose any duty upon the Administrative Agent or any Lender to
exercise any such powers.

7.3. Proxy. EACH GRANTOR HEREBY IRREVOCABLY CONSTITUTES AND APPOINTS THE
ADMINISTRATIVE AGENT AS ITS PROXY AND ATTORNEY-IN-FACT (AS SET FORTH IN SECTION
7.2 ABOVE) WITH RESPECT TO ITS PLEDGED COLLATERAL, INCLUDING THE RIGHT TO VOTE
SUCH PLEDGED COLLATERAL DURING ANY ENFORCEMENT PERIOD, WITH FULL POWER OF
SUBSTITUTION TO DO SO. IN ADDITION TO THE RIGHT TO VOTE ANY SUCH PLEDGED
COLLATERAL, THE APPOINTMENT OF THE ADMINISTRATIVE AGENT AS PROXY AND
ATTORNEY-IN-FACT SHALL INCLUDE THE RIGHT TO EXERCISE ALL OTHER RIGHTS, POWERS,
PRIVILEGES AND REMEDIES TO WHICH A HOLDER OF SUCH PLEDGED COLLATERAL WOULD BE
ENTITLED (INCLUDING GIVING OR WITHHOLDING WRITTEN CONSENTS OF SHAREHOLDERS,
CALLING SPECIAL MEETINGS OF SHAREHOLDERS AND VOTING AT SUCH MEETINGS). SUCH
PROXY SHALL BE EFFECTIVE, AUTOMATICALLY AND WITHOUT THE NECESSITY OF ANY ACTION
(INCLUDING ANY TRANSFER OF ANY SUCH PLEDGED COLLATERAL ON THE RECORD BOOKS OF
THE ISSUER THEREOF) BY ANY PERSON (INCLUDING THE ISSUER OF SUCH PLEDGED
COLLATERAL OR ANY OFFICER OR AGENT THEREOF), DURING ANY ENFORCEMENT PERIOD.

7.4. Nature of Appointment; Limitation of Duty. THE APPOINTMENT OF THE
ADMINISTRATIVE AGENT AS PROXY AND ATTORNEY-IN-FACT IN THIS ARTICLE VII IS
COUPLED WITH AN INTEREST AND SHALL BE IRREVOCABLE UNTIL THE DATE ON WHICH THIS
AGREEMENT IS TERMINATED IN ACCORDANCE WITH SECTION 9.14. NOTWITHSTANDING
ANYTHING CONTAINED HEREIN, NEITHER THE ADMINISTRATIVE AGENT, NOR ANY OTHER
SECURED PARTY, NOR ANY OF THEIR RESPECTIVE AFFILIATES, OFFICERS, DIRECTORS,
EMPLOYEES, AGENTS OR REPRESENTATIVES SHALL HAVE ANY DUTY TO EXERCISE ANY RIGHT
OR POWER GRANTED HEREUNDER OR OTHERWISE OR TO PRESERVE THE SAME AND SHALL NOT BE
LIABLE FOR ANY FAILURE TO DO SO OR FOR ANY DELAY IN DOING SO, EXCEPT IN RESPECT
OF DAMAGES ATTRIBUTABLE SOLELY TO THEIR OWN BAD FAITH, GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT AS DETERMINED BY A COURT OF COMPETENT JURISDICTION IN A FINAL
AND NONAPPEALABLE JUDGMENT; PROVIDED THAT, IN NO EVENT SHALL THEY BE LIABLE FOR
ANY PUNITIVE, EXEMPLARY, INDIRECT OR CONSEQUENTIAL DAMAGES.

 

22



--------------------------------------------------------------------------------

ARTICLE VIII

DEPOSIT ACCOUNTS

8.1. Deposit Accounts. To the extent required by the Credit Agreement, each
Grantor shall have executed and delivered, and caused each relevant depository
institution to have executed and delivered, to the Administrative Agent a
Deposit Account Control Agreement for each Deposit Account of such Grantor that
is not an Excluded Deposit Account; provided that the Grantors shall not be
required to comply with the foregoing until the 90th day after the Effective
Date.

8.2. Covenant Regarding New Deposit Accounts. To the extent required by the
Credit Agreement, promptly upon (and in any event within 30 days, or such longer
period as the Administrative Agent may agree, after) opening or replacing any
Deposit Account (other than an Excluded Deposit Account), each Grantor shall
(a) notify the Administrative Agent of the opening of such Deposit Account,
provided that no notice shall be required with respect to any Proceeds
Collateral Account (as defined in the Term Credit Agreement) and (b) cause each
bank or financial institution in which it seeks to open any such Deposit
Account, to enter into a Deposit Account Control Agreement with the
Administrative Agent in order to give the Administrative Agent Control of such
Deposit Account.

ARTICLE IX

GENERAL PROVISIONS

9.1. Waivers. Each Grantor hereby waives to the maximum extent permitted by
applicable law notice of the time and place of any public sale or the time after
which any private sale or other disposition of all or any part of the Collateral
may be made in accordance with this Agreement. To the extent such notice may not
be waived under applicable law, any notice made shall be deemed reasonable if
sent to the Grantors, addressed as set forth in Article IX, at least ten days
prior to (i) the date of any such public sale or (ii) the time after which any
such private sale or other disposition may be made. To the maximum extent
permitted by applicable law, each Grantor waives all claims, damages, and
demands against the Administrative Agent or any other Secured Party arising out
of the repossession, retention or sale of the Collateral, except such as arise
solely out of the bad faith, gross negligence or willful misconduct of the
Administrative Agent or such other Secured Party as determined by a court of
competent jurisdiction in a final and nonappealable judgment. To the extent it
may lawfully do so, each Grantor absolutely and irrevocably waives and
relinquishes the benefit and advantage of, and covenants not to assert against
the Administrative Agent or any other Secured Party, any valuation, stay,
appraisal, extension, moratorium, redemption or similar laws and any and all
rights or defenses it may have as a surety now or hereafter existing which, but
for this provision, might be applicable to the sale of any Collateral made under
the judgment, order or decree of any court, or privately under the power of sale
conferred by this Agreement, or otherwise. Except as otherwise specifically
provided herein, each Grantor hereby waives presentment, demand, protest or any
notice (to the maximum extent permitted by applicable law) of any kind in
connection with this Agreement or any Collateral.

9.2. Limitation on Administrative Agent’s and other Secured Parties’ Duty with
Respect to the Collateral. The Administrative Agent shall have no obligation to
clean-up or otherwise prepare the Collateral for sale. The Administrative Agent
and each other Secured Party shall use reasonable care with respect to the
Collateral in its possession or under its control. Neither the Administrative
Agent nor any other Secured Party shall have any other duty as to any Collateral
in its possession or control or in the possession or control of any agent or
nominee of the Administrative Agent or such other Secured Party, or any income
thereon or as to the preservation of rights against prior parties or any other
rights pertaining thereto. To the extent that applicable law imposes duties on
the Administrative Agent to exercise remedies in a commercially reasonable
manner, each Grantor acknowledges and agrees that it is commercially reasonable
for the Administrative Agent (i) to fail to incur expenses deemed significant by

 

23



--------------------------------------------------------------------------------

the Administrative Agent to prepare Collateral for disposition, (ii) to fail to
obtain third party consents for access to Collateral to be disposed of, or to
obtain or, if not required by Law, to fail to obtain governmental or third party
consents for the collection or disposition of Collateral to be collected or
disposed of, (iii) to fail to exercise collection remedies against Account
Debtors or other Persons obligated on Collateral or to remove Liens on or any
adverse claims against Collateral, (iv) to exercise collection remedies against
Account Debtors and other Persons obligated on Collateral directly or through
the use of collection agencies and other collection specialists, (v) to
advertise dispositions of Collateral through publications or media of general
circulation, whether or not the Collateral is of a specialized nature, (vi) to
contact other Persons, whether or not in the same business as such Grantor, for
expressions of interest in acquiring all or any portion of such Collateral,
(vii) to hire one or more professional auctioneers to assist in the disposition
of Collateral, whether or not the Collateral is of a specialized nature,
(viii) to dispose of Collateral by utilizing internet sites that provide for the
auction of assets of the types included in the Collateral or that have the
reasonable capacity of doing so, or that match buyers and sellers of assets,
(ix) to dispose of assets in wholesale rather than retail markets, (x) to
disclaim disposition warranties, such as title, possession or quiet enjoyment,
(xi) to purchase insurance or credit enhancements to insure the Administrative
Agent against risks of loss, collection or disposition of Collateral or to
provide to the Administrative Agent a guaranteed return from the collection or
disposition of Collateral, or (xii) to the extent deemed appropriate by the
Administrative Agent, to obtain the services of other brokers, investment
bankers, consultants and other professionals to assist the Administrative Agent
in the collection or disposition of any of the Collateral. Each Grantor
acknowledges that the purpose of this Section 9.2 is to provide non-exhaustive
indications of what actions or omissions by the Administrative Agent would be
commercially reasonable in the Administrative Agent’s exercise of remedies
against the Collateral and that other actions or omissions by the Administrative
Agent shall not be deemed commercially unreasonable solely on account of not
being indicated in this Section 9.2. Without limitation upon the foregoing,
nothing contained in this Section 9.2 shall be construed to grant any rights to
any Grantor or to impose any duties on the Administrative Agent that would not
have been granted or imposed by this Agreement or by applicable law in the
absence of this Section 9.2.

9.3. Compromises and Collection of Collateral. The Grantors and the
Administrative Agent recognize that setoffs, counterclaims, defenses and other
claims may be asserted by obligors with respect to certain of the Receivables,
that certain of the Receivables may be or become uncollectible in whole or in
part and that the expense and probability of success in litigating a disputed
Receivable may exceed the amount that reasonably may be expected to be recovered
with respect to a Receivable. In view of the foregoing, each Grantor agrees that
the Administrative Agent may at any time and from time to time, if an Event of
Default has occurred and is continuing, compromise with the obligor on any
Receivable, accept in full payment of any Receivable such amount as the
Administrative Agent in its sole discretion shall determine or abandon any
Receivable, and any such action by the Administrative Agent shall be
commercially reasonable so long as the Administrative Agent acts in good faith
based on information known to it at the time it takes any such action.

9.4. Secured Party Performance of Debtor Obligations. Without having any
obligation to do so, during any Enforcement Period, the Administrative Agent may
perform or pay any obligation which any Grantor has agreed to perform or pay in
this Agreement and the Grantors shall reimburse the Administrative Agent for any
amounts paid by the Administrative Agent pursuant to this Section 9.4. The
Grantors’ obligation to reimburse the Administrative Agent pursuant to the
preceding sentence shall be a Loan Document Obligation payable on demand.

9.5. [Reserved].

9.6. [Reserved].

 

24



--------------------------------------------------------------------------------

9.7. No Waiver; Amendments; Cumulative Remedies. No delay or omission of the
Administrative Agent or any other Secured Party to exercise any right or remedy
granted under this Agreement shall impair such right or remedy or be construed
to be a waiver of any Event of Default or an acquiescence therein, and any
single or partial exercise of any such right or remedy shall not preclude any
other or further exercise thereof or the exercise of any other right or remedy.
No waiver, amendment or other variation of the terms, conditions or provisions
of this Agreement whatsoever shall be valid unless in writing signed by the
Administrative Agent, subject to any consent thereto of the Lenders required
under Section 9.02 of the Credit Agreement and then only to the extent in such
writing specifically set forth. All rights and remedies contained in this
Agreement or by law afforded shall be cumulative and all shall be available to
the Administrative Agent and the other Secured Parties until the Loan Document
Obligations have been paid in full.

9.8. Limitation by Law; Severability of Provisions. All rights, remedies and
powers provided in this Agreement may be exercised only to the extent that the
exercise thereof does not violate any applicable provision of law, and all the
provisions of this Agreement are intended to be subject to all applicable
mandatory provisions of law that may be controlling and to be limited to the
extent necessary so that they shall not render this Agreement invalid,
unenforceable or not entitled to be recorded or registered, in whole or in part.
Any provision in this Agreement that is held to be inoperative, unenforceable,
or invalid in any jurisdiction shall, as to that jurisdiction, be inoperative,
unenforceable, or invalid without affecting the remaining provisions in that
jurisdiction or the operation, enforceability, or validity of that provision in
any other jurisdiction, and to this end the provisions of this Agreement are
declared to be severable.

9.9. Reinstatement. This Agreement shall remain in full force and effect and
continue to be effective should any petition be filed by or against any Grantor
for liquidation or reorganization, should any Grantor become insolvent or make
an assignment for the benefit of any creditor or creditors or should a receiver
or trustee be appointed for all or any significant part of any Grantor’s assets,
and shall continue to be effective or be reinstated, as the case may be, if at
any time payment and performance of the Loan Document Obligations, or any part
thereof, is, pursuant to applicable law, rescinded or reduced in amount, or must
otherwise be restored or returned by any obligee of the Loan Document
Obligations, whether as a “voidable preference,” “fraudulent conveyance,” or
otherwise, all as though such payment or performance had not been made. In the
event that any payment, or any part thereof, is rescinded, reduced, restored or
returned, the Loan Document Obligations shall be reinstated and deemed reduced
only by such amount paid and not so rescinded, reduced, restored or returned.

9.10. Benefit of Agreement. The terms and provisions of this Agreement shall be
binding upon and inure to the benefit of the Grantors, the Administrative Agent
and the other Secured Parties and their respective successors and permitted
assigns (including all persons who become bound as a debtor to this Agreement),
except that no Grantor shall have the right to assign its rights or delegate its
obligations under this Agreement or any interest herein, without the prior
written consent of the Administrative Agent. No sales of participations,
assignments, transfers, or other dispositions of any agreement governing the
Loan Document Obligations or any portion thereof or interest therein, whether or
not permitted under the Credit Agreement, shall in any manner impair the Lien
granted to the Administrative Agent, for the benefit of the Administrative Agent
and the other Secured Parties, hereunder.

9.11. Survival of Representations. All representations and warranties of the
Grantors contained in this Agreement shall survive the execution and delivery of
this Agreement.

9.12. Taxes and Expenses. Any taxes payable or ruled payable by Federal or State
authority that relate directly and solely to this Agreement shall be paid by the
Grantors, together with interest and penalties, if any. The Grantors shall
reimburse the Administrative Agent for any and all reasonable and

 

25



--------------------------------------------------------------------------------

documented out-of-pocket fees and expenses for which the Administrative Agent
would be entitled to reimbursement by the Borrowers pursuant to Section 9.03 of
the Credit Agreement. Any and all costs and expenses incurred by the Grantors in
the performance of actions required pursuant to the terms hereof shall be borne
solely by the Grantors.

9.13. Headings. The title of and section headings in this Agreement are for
convenience of reference only, and shall not govern the interpretation of any of
the terms and provisions of this Agreement.

9.14. Termination. (a) This Agreement, the Guarantees made herein and the Liens
and security interests granted hereby shall automatically terminate and be
released when all the Loan Document Obligations (other than contingent
obligations for indemnification, expense reimbursement, tax gross-up or yield
protection as to which no claim has been made) have been paid in full in cash
and the Lenders have no further commitment to lend under the Credit Agreement.

(b) The Guarantees made herein and the Liens and security interests granted
hereby shall also terminate and be released at the time or times and in the
manner set forth in Section 9.16 of the Credit Agreement.

(c) In connection with any termination or release pursuant to paragraph (a) or
(b) of this Section, the Administrative Agent shall execute and deliver to any
Loan Party, at such Loan Party’s expense, all documents that such Loan Party
shall reasonably request to evidence such termination or release. Any execution
and delivery of documents by the Administrative Agent pursuant to this Section
shall be without recourse to, or warranty by, the Administrative Agent .

9.15. Entire Agreement. This Agreement embodies the entire agreement and
understanding between the Grantors and the Administrative Agent relating to the
Collateral and supersedes all prior agreements and understandings between the
Grantors and the Administrative Agent relating to the Collateral.

9.16. CHOICE OF LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

9.17. CONSENT TO JURISDICTION. EACH GRANTOR HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE JURISDICTION OF THE
SUPREME COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE
UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH GRANTOR HEREBY IRREVOCABLY AGREES THAT ALL
CLAIMS ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
BROUGHT BY IT OR ANY OF ITS AFFILIATES SHALL BE BROUGHT, AND SHALL BE HEARD AND
DETERMINED, EXCLUSIVELY IN SUCH NEW YORK STATE OR, TO THE EXTENT PERMITTED BY
LAW, IN SUCH FEDERAL COURT. EACH PARTY HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT,
ANY ISSUING BANK OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY
GRANTOR OR ANY OF ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

26



--------------------------------------------------------------------------------

9.18. WAIVER OF JURY TRIAL. EACH GRANTOR AND THE ADMINISTRATIVE AGENT HEREBY
WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR
INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY
WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE RELATIONSHIP ESTABLISHED THEREUNDER.

9.19. [Reserved].

9.20. Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one agreement, and
any of the parties hereto may execute this Agreement by signing any such
counterpart. Delivery of an executed counterpart by facsimile or portable
document format (pdf) shall be effective as delivery of a manually executed
counterpart of this Agreement.

9.21. Additional Grantors. Pursuant to Section 5.03 of the Credit Agreement, any
Person that becomes a Designated Subsidiary after the date hereof is required to
become a party hereto as a Grantor. Upon the execution and delivery by any such
Designated Subsidiary and the Administrative Agent of a joinder agreement in a
form reasonably acceptable to the Administrative Agent, and delivery to the
Administrative Agent of such documents and opinions with respect to such
Designated Subsidiary as may reasonably be requested by the Administrative
Agent, such Designated Subsidiary shall become a Grantor hereunder, with the
same force and effect as if originally named as such herein. The execution and
delivery of any such joinder agreement shall not require the consent of any
other Grantor. The rights and obligations of each Grantor hereunder shall remain
in full force and effect notwithstanding the addition of any new Grantor as a
party to this Agreement.

ARTICLE X

NOTICES

All communications and notices hereunder shall (except as otherwise expressly
permitted herein) be in writing and given in the manner provided in Section 9.01
of the Credit Agreement. All communications and notices hereunder to any Grantor
(other than the Parent Borrower) shall be given to it in care of the Parent
Borrower in the manner provided in Section 9.01 of the Credit Agreement.

ARTICLE XI

THE ADMINISTRATIVE AGENT

GS Bank has been appointed Administrative Agent for the other Secured Parties
hereunder pursuant to Article VIII of the Credit Agreement. It is expressly
understood and agreed by the parties to this Agreement that any authority
conferred upon the Administrative Agent hereunder is subject to the terms of the
delegation of authority made by the Secured Parties to the Administrative Agent
pursuant to the Credit Agreement, and that the Administrative Agent has agreed
to act (and any successor Administrative Agent shall act) as such hereunder only
on the express conditions contained in such Article VIII. Any successor
Administrative Agent appointed pursuant to Article VIII of the Credit Agreement
shall be entitled to all the rights, interests and benefits of the
Administrative Agent hereunder.

 

27



--------------------------------------------------------------------------------

ARTICLE XII

INTERCREDITOR AGREEMENT

(a) Notwithstanding anything herein to the contrary, the Liens and security
interests granted to GS Bank, as Administrative Agent, pursuant to this
Agreement in any Collateral and the exercise of any right or remedy by GS Bank,
as Administrative Agent, or any other Term Claimholder (as defined in the
Intercreditor Agreement) with respect to any Collateral hereunder are subject to
the provisions of the Intercreditor Agreement. In the event of any conflict
between the terms of the Intercreditor Agreement and the terms of this
Agreement, the terms of the Intercreditor Agreement shall govern and control.

(b) Notwithstanding anything herein to the contrary, for so long as the
Discharge of ABL Obligations shall not have occurred and the ABL Collateral
Documents shall require the delivery of possession or control to the ABL
Collateral Agent of any ABL Priority Collateral, any covenant hereunder
requiring (or any representation or warranty hereunder to the extent that it
would have the effect of requiring) the delivery of possession or control to the
Administrative Agent of such Collateral shall be deemed to have been satisfied
(or, in the case of any representation and warranty, shall be deemed to be true)
if, prior to the Discharge of ABL Obligations, such possession or control shall
have been delivered to the ABL Collateral Agent.

[Signature Page Follows]

 

28



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.

 

ASCENA RETAIL GROUP, INC. By:  

 

Name:   Robb Giammatteo Title:   Executive Vice President and   Chief Financial
Officer ANNTAYLOR RETAIL, INC. By:  

 

Name:   Gene Wexler Title:   Senior Vice President THE DRESS BARN, INC. By:  

 

Name:   Gene Wexler Title:   Senior Vice President TWEEN BRANDS, INC. By:  

 

Name:   Gene Wexler Title:   Senior Vice President MAURICES INCORPORATED By:  

 

Name:   Gene Wexler Title:   Senior Vice President

[Signature Page to Guaranty and Collateral Agreement]



--------------------------------------------------------------------------------

CHARMING SHOPPES OF DELAWARE, INC. By:  

 

Name:   Gene Wexler Title:   Senior Vice President CSI INDUSTRIES, INC. By:  

 

Name:   Gene Wexler Title:   Senior Vice President CATHERINES, INC. By:  

 

Name:   Gene Wexler Title:   Senior Vice President CATHERINES STORES CORPORATION
By:  

 

Name:   Gene Wexler Title:   Senior Vice President LANE BRYANT, INC. By:  

 

Name:   Gene Wexler Title:   Senior Vice President LANE BRYANT PURCHASING CORP.
By:  

 

Name:   Gene Wexler Title:   Senior Vice President

[Signature Page to Guaranty and Collateral Agreement]



--------------------------------------------------------------------------------

CATHERINES #5163, LLC By: CSGC, Inc. Its: Sole Member By:  

 

Name:   Gene Wexler Title:   Senior Vice President CATHERINES PARTNERS-INDIANA,
LLP By: Catherines Stores of Indiana, Inc. Its: Managing Partner By:  

 

Name:   Gene Wexler Title:   Senior Vice President CATHERINES
PARTNERS-WASHINGTON, G.P. By: Catherines, Inc. Its: Managing Partner By:  

 

Name:   Gene Wexler Title:   Senior Vice President CSPE, LLC By: Charming
Shoppes of Delaware, Inc. Its: Sole Member or Manager By:  

 

Name:   Gene Wexler Title:   Senior Vice President GC FULFILLMENT, LLC By:
Ascena Retail Group, Inc. Its: Sole Member By:  

 

Name:   Gene Wexler Title:   Senior Vice President

[Signature Page to Guaranty and Collateral Agreement]



--------------------------------------------------------------------------------

WHITE MARSH DISTRIBUTION, LLC By: Charming Shoppes of Delaware, Inc. Its: Sole
Member and General Manager By:  

 

Name:   Gene Wexler Title:   Senior Vice President FOR EACH ENTITY LISTED ON
SCHEDULE 1 HERETO By:  

 

Name:   Gene Wexler Title:   Authorized Officer in the capacities indicated on
Schedule 1 hereto

[Signature Page to Guaranty and Collateral Agreement]



--------------------------------------------------------------------------------

ETNA RETAIL DC, LLC By:  

 

Name:   Tom Calderwood Title:   Vice President ASCENA TRADE SERVICES, LLC By:  

 

Name:   Tom Calderwood Title:   Company Vice President

[Signature Page to Guaranty and Collateral Agreement]



--------------------------------------------------------------------------------

SCHEDULE 1

Gene Wexler on behalf of each entity in the capacity shown:

 

ENTITY    SIGNING CAPACITY Charming Shoppes, Inc.    Senior Vice President    
933 Inspiration LLC    Senior Vice President DBX, Inc.    Senior Vice President
Dress Barn Credit Management, LLC    Secretary Maurices Credit Management, Inc.
   Secretary Duluth Real Estate, LLC    Senior Vice President Too GC, LLC   
Secretary Tween Brands Agency, Inc.    Senior Vice President Tween Brands Direct
Services, Inc.    Senior Vice President Tween Brands Direct, LLC    Senior Vice
President Tween Brands Investment, LLC    President Tween Brands Purchasing,
Inc.    Senior Vice President Tween Brands Service Co.    Secretary Tween Brands
Store Planning, Inc.    Secretary C.S.A.C. LLC    Senior Vice President C.S.F.
Corp.    Senior Vice President C.S.I.C., Inc.    Senior Vice President
Catherines C.S.A.C., Inc.    Senior Vice President Catherines C.S.I.C., Inc.   
Senior Vice President Catherines of California, Inc.    Senior Vice President
Catherines of Nevada, Inc.    Senior Vice President Catherines of Pennsylvania,
Inc.    Senior Vice President Catherines Stores of Indiana, Inc.    Senior Vice
President Catherines Woman Delaware, Inc.    Senior Vice President Catherines
Woman Michigan, Inc.    Senior Vice President CCTM, Inc.    Senior Vice
President Charming Direct, Inc.    Senior Vice President Charming Shoppes
Interactive, Inc.    Senior Vice President Charming Shoppes Receivables Corp.   
Senior Vice President Charming Shoppes Seller, Inc.    Senior Vice President
Charming Shoppes Street, Inc.    Senior Vice President Crosstown Traders, Inc.
   Senior Vice President CS Holdco II Inc.    Senior Vice President CS Holdco
LLC    Senior Vice President CS Investment Company    Senior Vice President CSD
Acquisition Corp.    Senior Vice President CSGC, Inc.    Senior Vice President
CSIM, Inc.    Senior Vice President Fashion Bug Retail Companies LLC    Senior
Vice President Fashion Service LLC    Senior Vice President FB Distro, Inc.   
Senior Vice President FBGC, Inc.    Senior Vice President Charming Sales Co.
Two, Inc.    Senior Vice President Charming Sales Co. Three, Inc.    Senior Vice
President

[Signature Page to Guaranty and Collateral Agreement]



--------------------------------------------------------------------------------

Charming Sales Co. One, Inc.    Senior Vice President     Home Etc, Inc.   
Senior Vice President Kafco Development Co., Inc.    Senior Vice President Lane
Bryant Woman Catalog, Inc.    Senior Vice President Lane Bryant of Pennsylvania,
Inc.    Senior Vice President LOS #8257, LLC    Senior Vice President Modern
Woman Holdings, Inc.    Senior Vice President Modern Woman Specialty, Inc.   
Senior Vice President Outlet Division Management Co., Inc.    Senior Vice
President Outlet Division Store Co., Inc.    Senior Vice President Petite
Sophisticate, Inc.    Senior Vice President Petite Sophisticate Management Co.,
Inc.    Senior Vice President PSTM, Inc.    Senior Vice President Shoetrader,
Inc.    Senior Vice President Sonsi, Inc.    Senior Vice President Spirit of
America, Inc.    Senior Vice President Winks Lane, Inc.    Senior Vice President
Catherines #5013, LLC    Senior Vice President Catherines #5014, LLC    Senior
Vice President Catherines #5016, LLC    Senior Vice President Catherines #5022,
LLC    Senior Vice President Catherines #5023, LLC    Senior Vice President
Catherines #5029 of New Hartford, Inc.    Senior Vice President Catherines
#5037, LLC    Senior Vice President Catherines #5039, Inc.    Senior Vice
President Catherines #5043, Inc.    Senior Vice President Catherines #5044, LLC
   Senior Vice President Catherines #5052, Inc.    Senior Vice President
Catherines #5053, LLC    Senior Vice President Catherines #5054, LLC    Senior
Vice President Catherines #5058, LLC    Senior Vice President Catherines #5063,
LLC    Senior Vice President Catherines #5069, LLC    Senior Vice President
Catherines #5075, LLC    Senior Vice President Catherines #5076, LLC    Senior
Vice President Catherines #5077, LLC    Senior Vice President Catherines #5085,
LLC    Senior Vice President Catherines #5094, Inc.    Senior Vice President
Catherines #5097, LLC    Senior Vice President Catherines #5110, LLC    Senior
Vice President Catherines #5111, Inc.    Senior Vice President Catherines #5114,
LLC    Senior Vice President Catherines #5116, Inc.    Senior Vice President
Catherines #5118, Inc.    Senior Vice President Catherines #5124, Inc.    Senior
Vice President Catherines #5127, Inc.    Senior Vice President Catherines #5129,
LLC    Senior Vice President Catherines #5134, LLC    Senior Vice President
Catherines #5141, LLC    Senior Vice President Catherines #5144, Inc.    Senior
Vice President

[Signature Page to Guaranty and Collateral Agreement]



--------------------------------------------------------------------------------

Catherines #5145, Inc.    Senior Vice President Catherines #5147, Inc.   
Senior Vice President Catherines #5149, Inc.    Senior Vice President Catherines
#5150, LLC    Senior Vice President Catherines #5151 of Big Flats, Inc.   
Senior Vice President Catherines #5152, LLC    Senior Vice President Catherines
#5156, Inc.    Senior Vice President Catherines #5157, LLC    Senior Vice
President Catherines #5163, Inc.    Senior Vice President Catherines #5172, Inc.
   Senior Vice President Catherines #5173, Inc.    Senior Vice President
Catherines #5175, LLC    Senior Vice President Catherines #5176, LLC    Senior
Vice President Catherines #5177, LLC    Senior Vice President Catherines #5179,
Inc.    Senior Vice President Catherines #5184, LLC    Senior Vice President
Catherines #5186, Inc.    Senior Vice President Catherines #5188, LLC    Senior
Vice President Catherines #5189, Inc.    Senior Vice President Catherines #5200,
LLC    Senior Vice President Catherines #5210, Inc.    Senior Vice President
Catherines #5215, LLC    Senior Vice President Catherines #5217, LLC    Senior
Vice President Catherines #5220, LLC    Senior Vice President Catherines #5227,
LLC    Senior Vice President Catherines #5231, LLC    Senior Vice President
Catherines #5232, LLC    Senior Vice President Catherines #5239, LLC    Senior
Vice President Catherines #5242, LLC    Senior Vice President Catherines #5247,
LLC    Senior Vice President Catherines #5248, LLC    Senior Vice President
Catherines #5267, Inc.    Senior Vice President Catherines #5268, Inc.    Senior
Vice President Catherines #5269, LLC    Senior Vice President Catherines #5275,
Inc.    Senior Vice President Catherines #5279, Inc.    Senior Vice President
Catherines #5300, LLC    Senior Vice President Catherines #5303, LLC    Senior
Vice President Catherines #5307, LLC    Senior Vice President Catherines #5314
of Greenburgh, LLC    Senior Vice President Catherines #5322 of Staten Island,
LLC    Senior Vice President Catherines #5335, LLC    Senior Vice President
Catherines #5336, LLC    Senior Vice President Catherines #5337, LLC    Senior
Vice President Catherines #5340, Inc.    Senior Vice President Catherines #5342,
Inc.    Senior Vice President Catherines #5343, Inc.    Senior Vice President
Catherines #5344 of Mays Landing, Inc.    Senior Vice President Catherines #5345
of Colonial Heights, Inc.    Senior Vice President Catherines #5348, Inc.   
Senior Vice President

[Signature Page to Guaranty and Collateral Agreement]



--------------------------------------------------------------------------------

Catherines #5349, Inc.    Senior Vice President Catherines #5351, Inc.   
Senior Vice President Catherines #5353, Inc.    Senior Vice President Catherines
#5355, Inc.    Senior Vice President Catherines #5356, Inc.    Senior Vice
President Catherines #5357, Inc.    Senior Vice President Catherines #5358, Inc.
   Senior Vice President Catherines #5359, Inc.    Senior Vice President
Catherines #5360, Inc.    Senior Vice President Catherines #5361, Inc.    Senior
Vice President Catherines #5362, Inc.    Senior Vice President Catherines #5363,
Inc.    Senior Vice President Catherines #5364 of Buffalo, Inc.    Senior Vice
President Catherines #5365, Inc.    Senior Vice President Catherines #5366, Inc.
   Senior Vice President Catherines #5367 of Middletown, Inc.    Senior Vice
President Catherines #5368, Inc.    Senior Vice President Catherines #5369, Inc.
   Senior Vice President Catherines #5370, Inc.    Senior Vice President
Catherines #5371, Inc.    Senior Vice President Catherines #5372, Inc.    Senior
Vice President Catherines #5373, Inc.    Senior Vice President Catherines #5375,
Inc.    Senior Vice President Catherines #5376, Inc.    Senior Vice President
Catherines #5377, Inc.    Senior Vice President Catherines #5378, Inc.    Senior
Vice President Catherines #5380, Inc.    Senior Vice President Catherines #5381,
Inc.    Senior Vice President Catherines #5382 of Vestal, Inc.    Senior Vice
President Catherines #5383, Inc.    Senior Vice President Catherines #5384, Inc.
   Senior Vice President Catherines #5386, Inc.    Senior Vice President
Catherines #5387, Inc.    Senior Vice President Catherines #5388, Inc.    Senior
Vice President Catherines #5390, Inc.    Senior Vice President Catherines #5390,
Inc.    Senior Vice President Catherines #5391, Inc.    Senior Vice President
Catherines #5395, Inc.    Senior Vice President Catherines #5396, Inc.    Senior
Vice President Catherines #5397, Inc.    Senior Vice President Catherines #5402,
Inc.    Senior Vice President Catherines #5404, Inc.    Senior Vice President
Catherines #5407, Inc.    Senior Vice President Catherines #5408, Inc.    Senior
Vice President Catherines #5410, Inc.    Senior Vice President Catherines #5411,
Inc.    Senior Vice President Catherines #5412, Inc.    Senior Vice President
Catherines #5413 of Dewitt, Inc.    Senior Vice President Catherines #5416, Inc.
   Senior Vice President Catherines #5420, LLC    Senior Vice President

[Signature Page to Guaranty and Collateral Agreement]



--------------------------------------------------------------------------------

Catherines #5424, LLC    Senior Vice President Catherines #5427, Inc.   
Senior Vice President Catherines #5428, Inc.    Senior Vice President Catherines
#5432, Inc.    Senior Vice President Catherines #5433, LLC    Senior Vice
President Catherines #5434, LLC    Senior Vice President Catherines #5462, Inc.
   Senior Vice President Catherines #5550, Inc.    Senior Vice President
Catherines #5552, Inc.    Senior Vice President Catherines #5553, Inc.    Senior
Vice President Catherines #5554 of Spring Valley, Inc.    Senior Vice President
Catherines #5555, Inc.    Senior Vice President Catherines #5556, Inc.    Senior
Vice President Catherines #5557, LLC    Senior Vice President Catherines #5558,
LLC    Senior Vice President Catherines #5559, LLC    Senior Vice President
Catherines #5560, LLC    Senior Vice President Catherines #5561, LLC    Senior
Vice President Catherines #5562, LLC    Senior Vice President Catherines #5563,
LLC    Senior Vice President Catherines #5564, LLC    Senior Vice President
Catherines #5566, LLC    Senior Vice President Catherines #5567, LLC    Senior
Vice President Catherines #5568, LLC    Senior Vice President Catherines #5570,
LLC    Senior Vice President Catherines #5571, LLC    Senior Vice President
Catherines #5572, LLC    Senior Vice President Catherines #5573, LLC    Senior
Vice President Catherines #5574, LLC    Senior Vice President Catherines #5575,
LLC    Senior Vice President Catherines #5577, LLC    Senior Vice President
Catherines #5578, LLC    Senior Vice President Catherines #5579, LLC    Senior
Vice President Catherines #5580, LLC    Senior Vice President Catherines #5582,
LLC    Senior Vice President Catherines #5644, Inc.    Senior Vice President
Catherines #5645, Inc.    Senior Vice President Catherines #5646, Inc.    Senior
Vice President Catherines #5648, Inc.    Senior Vice President Catherines #5649,
Inc.    Senior Vice President Catherines #5687, LLC    Senior Vice President
Catherines #5702, LLC    Senior Vice President Catherines #5706, Inc.    Senior
Vice President Catherines #5711, Inc.    Senior Vice President Catherines #5713,
Inc.    Senior Vice President Catherines #5717, LLC    Senior Vice President
Catherines #5718, Inc.    Senior Vice President Catherines #5724, LLC    Senior
Vice President Catherines #5725, Inc.    Senior Vice President Catherines #5743,
Inc.    Senior Vice President

[Signature Page to Guaranty and Collateral Agreement]



--------------------------------------------------------------------------------

Catherines #5745, Inc.    Senior Vice President Catherines #5746, Inc.   
Senior Vice President Catherines #5748, Inc.    Senior Vice President Catherines
#5749 of Clay, Inc.    Senior Vice President Catherines #5751, LLC    Senior
Vice President Catherines #5753, Inc.    Senior Vice President Catherines #5757,
Inc.    Senior Vice President Catherines #5758 of Carle Place, LLC    Senior
Vice President Catherines #5772, LLC    Senior Vice President Catherines #5778,
Inc.    Senior Vice President Catherines #5781, LLC    Senior Vice President
Catherines #5784, LLC    Senior Vice President Catherines #5785, LLC    Senior
Vice President Catherines #5786, LLC    Senior Vice President Catherines #5788,
LLC    Senior Vice President Catherines #5791, LLC    Senior Vice President
Catherines #5793, Inc.    Senior Vice President Catherines #5794 of Pittsford,
Inc.    Senior Vice President Catherines #5796 of Poughkeepsie, Inc.    Senior
Vice President Catherines #5802, LLC    Senior Vice President Catherines #5808,
LLC    Senior Vice President Catherines #5812, Inc.    Senior Vice President
Catherines #5814, LLC    Senior Vice President Catherines #5816, LLC    Senior
Vice President Catherines #5817 of Amherst, LLC    Senior Vice President
Catherines #5819, Inc.    Senior Vice President Catherines #5824, LLC    Senior
Vice President Catherines #5825, LLC    Senior Vice President Catherines #5826,
Inc.    Senior Vice President Catherines #5837, LLC    Senior Vice President
Catherines #5843, Inc.    Senior Vice President Catherines #5845, Inc.    Senior
Vice President Catherines #5846, Inc.    Senior Vice President Catherines #5848,
Inc.    Senior Vice President Catherines #5849, Inc.    Senior Vice President
Catherines #5850 of Syracuse, Inc.    Senior Vice President Catherines #5851,
Inc.    Senior Vice President Catherines #5852, Inc.    Senior Vice President
Catherines #5855, Inc.    Senior Vice President Catherines #5856, Inc.    Senior
Vice President Catherines #5857, Inc.    Senior Vice President Catherines #5858,
Inc.    Senior Vice President Catherines #5859, Inc.    Senior Vice President
Catherines #5860, Inc.    Senior Vice President Catherines #5861, Inc.    Senior
Vice President Catherines #5862, Inc.    Senior Vice President Catherines #5863,
Inc.    Senior Vice President Catherines #5867, Inc.    Senior Vice President
Catherines #5869 of Rotterdam, Inc.    Senior Vice President Catherines #5871,
Inc.    Senior Vice President

[Signature Page to Guaranty and Collateral Agreement]



--------------------------------------------------------------------------------

Catherines #5873, Inc.    Senior Vice President Catherines #5874, Inc.   
Senior Vice President Catherines #5875, Inc.    Senior Vice President Catherines
#5876, Inc.    Senior Vice President Catherines #5879, Inc.    Senior Vice
President Catherines #5881, Inc.    Senior Vice President Catherines #5885, Inc.
   Senior Vice President Catherines #5888, Inc.    Senior Vice President
Catherines #5889, Inc.    Senior Vice President Catherines #5890, Inc.    Senior
Vice President Catherines #5891, Inc.    Senior Vice President Catherines #5892,
Inc.    Senior Vice President Catherines #5893, Inc.    Senior Vice President
Catherines #5951, LLC    Senior Vice President Catherines #5952, LLC    Senior
Vice President Catherines #5954, LLC    Senior Vice President Catherines #5955,
LLC    Senior Vice President Catherines #5956, LLC    Senior Vice President
Catherines #5957, LLC    Senior Vice President Catherines #5958, LLC    Senior
Vice President Catherines #5959, LLC    Senior Vice President Catherines #5960,
LLC    Senior Vice President Catherines #5961, LLC    Senior Vice President
Catherines #5962, LLC    Senior Vice President Catherines #5963, LLC    Senior
Vice President Catherines #5964, LLC    Senior Vice President Catherines #5965,
LLC    Senior Vice President Catherines #5966, LLC    Senior Vice President
Catherines #5967, LLC    Senior Vice President Catherines #5968, LLC    Senior
Vice President Catherines #5969, LLC    Senior Vice President Catherines #5971,
LLC    Senior Vice President Catherines #5972, LLC    Senior Vice President
Catherines #5973, LLC    Senior Vice President Catherines #5974, LLC    Senior
Vice President Catherines #5976, LLC    Senior Vice President Catherines #5977,
LLC    Senior Vice President Catherines #5979, LLC    Senior Vice President
Catherines #5980, LLC    Senior Vice President Catherines #5982, LLC    Senior
Vice President Catherines #5983, LLC    Senior Vice President Catherines #5986,
LLC    Senior Vice President Catherines 5257, LLC    Senior Vice President
Catherines 5405, Inc.    Senior Vice President Catherines 5406, Inc.    Senior
Vice President Catherines 5409, Inc.    Senior Vice President Catherines 5414,
Inc.    Senior Vice President Catherines 5565, LLC    Senior Vice President
Catherines 5569, Inc.    Senior Vice President Catherines 5647, Inc.    Senior
Vice President

[Signature Page to Guaranty and Collateral Agreement]



--------------------------------------------------------------------------------

Catherines 5741, Inc.    Senior Vice President Catherines 5742, Inc.   
Senior Vice President Catherines 5774, Inc.    Senior Vice President Catherines
5831, Inc.    Senior Vice President Catherines 5832, Inc.    Senior Vice
President Catherines 5834, Inc.    Senior Vice President Catherines 5970, LLC   
Senior Vice President Lane Bryant #4594, LLC    Senior Vice President Lane
Bryant #6155, LLC    Senior Vice President Lane Bryant #6243, Inc.    Senior
Vice President Lane Bryant #6401, Inc.    Senior Vice President Lane Bryant
#6879, LLC    Senior Vice President Lane Bryant #6895, LLC    Senior Vice
President Lane Bryant 4688, Inc.    Senior Vice President Lane Bryant 6398, Inc.
   Senior Vice President Lane Bryant 6662, Inc.    Senior Vice President Lane
Bryant Outlet #4192, LLC    Senior Vice President Lane Bryant Outlet #4193, LLC
   Senior Vice President Lane Bryant Outlet #4342, LLC    Senior Vice President
Lane Bryant Outlet 4106, Inc.    Senior Vice President Lane Bryant Outlet 4124,
LLC    Senior Vice President Lane Bryant/Cacique #6553, LLC    Senior Vice
President Lane Bryant/Cacique 4689, Inc.    Senior Vice President Petite
Sophisticate Outlet #4408, LLC    Senior Vice President Ann Inc.    Senior Vice
President AnnTaylor, Inc.    Senior Vice President AnnTaylor Distribution
Services, Inc.    Senior Vice President AnnCo, Inc.    Senior Vice President Ann
Card Services, Inc.    Senior Vice President

[Signature Page to Guaranty and Collateral Agreement]



--------------------------------------------------------------------------------

  GOLDMAN SACHS BANK USA,     as Administrative Agent by  

 

  Name:   Title:

[Signature Page to Guaranty and Collateral Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

(See Section 4.10)

FORM OF PATENT AND TRADEMARK SECURITY AGREEMENT



--------------------------------------------------------------------------------

[FORM OF] PATENT AND TRADEMARK SECURITY AGREEMENT dated as of [ ● ] (this
“Agreement”), among Ascena Retail Group, Inc., a Delaware corporation (the
“Parent Borrower”), AnnTaylor Retail, Inc., a Delaware corporation (the
“Subsidiary Borrower” and, together with the Parent Borrower, the “Borrowers”),
the other Loan Parties from time to time party hereto and Goldman Sachs Bank USA
(“GS Bank”), as Administrative Agent.

Reference is made to (a) the Term Credit Agreement dated as of August 21, 2015
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Borrowers, the other Loan Parties party thereto,
the Lenders from time to time party thereto and GS Bank, as Administrative Agent
and (b) the Guaranty and Collateral Agreement dated as of August 21, 2015 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Security Agreement”), among the Borrowers, the subsidiaries of the Parent
Borrower listed on the signature pages thereof or from time to time party
thereto and GS Bank, as Administrative Agent, for the benefit of the Secured
Parties. The Lenders have agreed to extend credit to the Borrowers on the terms
and subject to the conditions set forth in the Credit Agreement. The obligations
of the Lenders to extend such credit are conditioned on, among other things, the
execution and delivery of this Agreement. The Subsidiary Loan Parties party
hereto are Affiliates of the Borrowers, will derive substantial benefits from
the extension of credit to the Borrowers pursuant to the Credit Agreement and
are willing to execute and deliver this Agreement in order to induce the Lenders
to extend such credit. Accordingly, the parties hereto agree as follows:

SECTION 1. Terms. Each capitalized term used but not otherwise defined herein
shall have the meaning specified in the Credit Agreement or the Security
Agreement, as applicable. The rules of construction specified in Section 1.03 of
the Credit Agreement also apply to this Agreement, mutatis mutandis.

SECTION 2. Grant of Security Interest. As security for the prompt and complete
payment and performance of the Loan Document Obligations, each Grantor pursuant
to the Security Agreement did and hereby does collaterally assign and pledge to
the Administrative Agent, its successors and assigns, for the benefit of the
Secured Parties, and did and hereby does grant to the Administrative Agent, its
successors and assigns, for the benefit of the Secured Parties, a security
interest in, all of its right, title and interest in, to and under any and all
of the following assets now owned or at any time hereafter acquired by such
Grantor or in, to or under which such Grantor now has or at any time hereafter
may acquire any right, title or interest (collectively, the “Patent and
Trademark Collateral”):

(a) (i) all patents, all registrations and recordings thereof, and all patent
applications, including registrations, recordings and pending applications in
the United States Patent and Trademark Office, including those listed on
Schedule I, (ii) all reissues, continuations, divisions, continuations-in-part,
renewals or extensions thereof, and the inventions and improvements disclosed or
claimed therein, including the right to make, use and/or sell the inventions and
improvements disclosed or claimed therein; and

(b) (i) all trademarks, service marks, trade names, corporate names, company
names, business names, fictitious business names, trade styles, trade dress,
logos, domain names, global top domain names, other source or business
identifiers, designs and general intangibles of like nature, all registrations
and recordings thereof, and all registration and recording applications filed in
connection therewith, including registrations and

 

2



--------------------------------------------------------------------------------

registration applications in the United States Patent and Trademark Office, and
all extensions or renewals thereof, including those listed on Schedule II,
(ii) all goodwill associated therewith or symbolized thereby, (iii) all other
assets, rights and interests that uniquely reflect or embody such goodwill,
(iv) all renewals of the foregoing; and

(c) all rights to sue or otherwise recover for any past, present and future
infringement, dilution, misappropriation, or other violation or impairment of
the foregoing described in (a) or (b) above, including the right to receive all
proceeds therefrom, including without limitation license fees, royalties, income
payments, claims, damages and proceeds of suit, now or hereafter due and/or
payable with respect thereto.

SECTION 3. Certain Limited Exclusions. Notwithstanding anything herein to the
contrary, in no event shall the Patent and Trademark Collateral include or the
security interest granted under Section 2 hereof attach to any “intent-to-use”
application for registration of a Trademark filed pursuant to Section 1(b) of
the Lanham Act, 15 U.S.C. § 1051, prior to the filing of a “Statement of Use”
pursuant to Section 1(d) of the Lanham Act or an “Amendment to Allege Use”
pursuant to Section 1(c) of the Lanham Act with respect thereto, solely to the
extent, if any, that, and solely during the period, if any, in which, the grant
of a security interest therein would impair the validity or enforceability of
any registration that issues from such intent-to-use application under
applicable federal law

SECTION 4. Security Agreement. The security interests granted to the
Administrative Agent herein are granted in furtherance, and not in limitation
of, the security interests granted to the Administrative Agent pursuant to the
Security Agreement. Each Grantor hereby acknowledges and affirms that the rights
and remedies of the Administrative Agent with respect to the Patent and
Trademark Collateral are more fully set forth in the Security Agreement, the
terms and provisions of which are hereby incorporated herein by reference as if
fully set forth herein. In the event of any conflict between the terms of this
Agreement and the Security Agreement, the terms of the Security Agreement shall
govern.

SECTION 5. Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic imaging shall be effective as
delivery of a manually executed counterpart of this Agreement.

SECTION 6. Governing Law. This Agreement shall be construed in accordance with
and governed by the law of the State of New York.

[Signature Pages to Follow]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

[GRANTOR]

 

by  

 

  Name:   Title:



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as Administrative Agent, by  

 

  Name:   Title:



--------------------------------------------------------------------------------

SCHEDULE I

Patents Owned by [Name of Grantor]1

U.S. Patent Registrations2

 

Registered

Owner

   Title of
Patent    Type    Registration
Number    Issue Date    Expiration

U.S. Patent Applications3

 

Registered Owner

   Title of
Patent    Type    Application
Number    Date Filed

 

1  Make a separate page of Schedule III for each Grantor and state if no Patents
are owned.

2  List in numerical order by Registration No.

3  List in numerical order by Application No.



--------------------------------------------------------------------------------

SCHEDULE II

Trademarks Owned by [Name of Grantor]4

U.S. Trademark Registrations5

 

Mark

   Registration No.    Expiration Date

U.S. Trademark Applications

 

Mark

   Application No.    Filing Date

 

4  Make a separate page of Schedule III for each Grantor and state if no
Trademarks/trade names are owned.

5  List in numerical order by Registration No.



--------------------------------------------------------------------------------

EXHIBIT B

(See Section 4.10)

FORM OF COPYRIGHT SECURITY AGREEMENT



--------------------------------------------------------------------------------

[FORM OF] COPYRIGHT SECURITY AGREEMENT dated as of [ ● ] (this “Agreement”),
among Ascena Retail Group, Inc., a Delaware corporation (the “Parent Borrower”),
AnnTaylor Retail, Inc., a Delaware corporation (the “Subsidiary Borrower” and,
together with the Parent Borrower, the “Borrowers”), the other Loan Parties from
time to time party hereto and Goldman Sachs Bank USA (“GS Bank”), as
Administrative Agent.

Reference is made to (a) the Term Credit Agreement dated as of August 21, 2015
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Borrowers, the other Loan Parties party thereto,
the Lenders from time to time party thereto and GS Bank, as Administrative Agent
and (b) the Guaranty and Collateral Agreement dated as of August 21, 2015 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Security Agreement”), among the Borrowers, the subsidiaries of the Parent
Borrower listed on the signature pages thereof or from time to time party
thereto and GS Bank, as Administrative Agent, for the benefit of the Secured
Parties. The Lenders have agreed to extend credit to the Borrowers on the terms
and subject to the conditions set forth in the Credit Agreement. The obligations
of the Lenders to extend such credit are conditioned on, among other things, the
execution and delivery of this Agreement. The Subsidiary Loan Parties party
hereto are Affiliates of the Borrowers, will derive substantial benefits from
the extension of credit to the Borrowers pursuant to the Credit Agreement and
are willing to execute and deliver this Agreement in order to induce the Lenders
to extend such credit. Accordingly, the parties hereto agree as follows:

SECTION 1. Terms. Each capitalized term used but not otherwise defined herein
shall have the meaning specified in the Credit Agreement or the Security
Agreement, as applicable. The rules of construction specified in Section 1.03 of
the Credit Agreement also apply to this Agreement, mutatis mutandis.

SECTION 2. Grant of Security Interest. As security for the prompt and complete
payment and performance of the Loan Document Obligations, each Grantor pursuant
to the Security Agreement did and hereby does collaterally assign and pledge to
the Administrative Agent, its successors and assigns, for the benefit of the
Secured Parties, and so did and hereby does grant to the Administrative Agent,
its successors and assigns, for the benefit of the Secured Parties, a security
interest in, all of its right, title and interest in, to and under any and all
of the following assets now owned or at any time hereafter acquired by such
Grantor or in, to or under which such Grantor now has or at any time hereafter
may acquire any right, title or interest (collectively, the “Copyright
Collateral”):

(a)(i) all copyright rights in any work subject to the copyright laws of the
United States of America, whether as author, assignee, transferee or otherwise,
and (ii) all registrations and recordings thereof, and all registration and
recording applications filed in connection therewith, including registrations,
recordings and applications in the United States Copyright Office, including
those listed on Schedule I;

(b) all exclusive Copyright Licenses under which any Grantor is a licensee,
including those listed on Schedule I; and

(c) all rights to sue or otherwise recover for any past, present and future
infringement, dilution, misappropriation, or other violation or impairment of
the foregoing described in (a) or (b) above, including the right to receive all
proceeds therefrom, including without limitation license fees, royalties, income
payments, claims, damages and proceeds of suit, now or hereafter due and/or
payable with respect thereto.



--------------------------------------------------------------------------------

SECTION 3. Security Agreement. The security interests granted to the
Administrative Agent herein are granted in furtherance, and not in limitation
of, the security interests granted to the Administrative Agent pursuant to the
Security Agreement. Each Grantor hereby acknowledges and affirms that the rights
and remedies of the Administrative Agent with respect to the Copyright
Collateral are more fully set forth in the Security Agreement, the terms and
provisions of which are hereby incorporated herein by reference as if fully set
forth herein. In the event of any conflict between the terms of this Agreement
and the Security Agreement, the terms of the Security Agreement shall govern.

SECTION 4. Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic imaging shall be effective as
delivery of a manually executed counterpart of this Agreement.

SECTION 5. Governing Law. This Agreement shall be construed in accordance with
and governed by the law of the State of New York.

[Signature Pages Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

[GRANTOR] by  

 

  Name:   Title:



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as
Administrative Agent,     by  

 

  Name:   Title:



--------------------------------------------------------------------------------

SCHEDULE I

Copyrights

 

Registered Owner

   Title    Registration Number    Expiration Date

Copyright Applications

 

Registered Owner

   Title    Application Number    Date Filed

Exclusive Copyright Licenses

 

Licensee

   Licensor    Title    Copyright
Number    Expiration Date



--------------------------------------------------------------------------------

EXHIBIT D

[FORM OF] COMPLIANCE CERTIFICATE

[The form of this Compliance Certificate has been prepared for convenience only,
and is not to affect, or to be taken into consideration in interpreting, the
terms of the Credit Agreement referred to below. The obligations of the
Borrowers under the Credit Agreement are as set forth in the Credit Agreement,
and nothing in this Compliance Certificate, or the form hereof, shall modify
such obligations or constitute a waiver of compliance therewith in accordance
with the terms of the Credit Agreement. In the event of any conflict between the
terms of this Compliance Certificate and the terms of the Credit Agreement, the
terms of the Credit Agreement shall govern and control, and the terms of this
Compliance Certificate are to be modified accordingly.]

To: The Lenders party to the Credit Agreement described below

This Compliance Certificate is furnished pursuant to that certain Term Credit
Agreement dated as of August 21, 2015 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Ascena
Retail Group, Inc., a Delaware corporation (the “Parent Borrower”), AnnTaylor
Retail, Inc., a Florida corporation (the “Subsidiary Borrower”, and together
with the Parent Borrower, the “Borrowers”), the Lenders party thereto and
Goldman Sachs Bank USA, as Administrative Agent. Unless otherwise defined
herein, capitalized terms used in this Compliance Certificate have the meanings
ascribed thereto in the Credit Agreement.

THE UNDERSIGNED HEREBY CERTIFIES IN HIS CAPACITY AS AN OFFICER OF THE PARENT
BORROWER AND NOT IN HIS INDIVIDUAL CAPACITY, ON BEHALF OF THE PARENT BORROWER,
THAT TO HIS KNOWLEDGE AFTER DUE INQUIRY:

1. I am the duly elected [            ]1 of the Parent Borrower.

2. [Attached as Schedule I hereto are the consolidated financial statements
required by Section 5.01(a) of the Credit Agreement as of the end of and for the
fiscal year ended [        ], setting forth in each case in comparative form the
figures for the prior fiscal year, all audited by and accompanied by the opinion
of [Deloitte & Touche LLP]2 required by Section 5.01(a) of the Credit
Agreement.]3 [or] [The consolidated financial statements required by
Section 5.01(a) of the Credit Agreement as the end of and for the fiscal year
ended [        ], setting forth in each case in comparative form the figures for
the prior fiscal year, all audited by and accompanied by the opinion of
[Deloitte & Touche LLP]4 required by Section 5.01(a) of the Credit Agreement
have been filed with the SEC and are available on the website of the SEC at
http://www.sec.gov.]5

 

 

1  To be completed by any of the chief financial officer, principal accounting
officer, treasurer, assistant treasurer or controller.

2  Or another independent registered public accounting firm of recognized
national standing.

3  Include only in the case of a Compliance Certificate accompanying annual
financial statements.

 

D-1



--------------------------------------------------------------------------------

[or]

[Attached as Schedule I hereto are the consolidated financial statements
required by Section 5.01(b) of the Credit Agreement as of the end of and for the
fiscal quarter ended [            ] and the then elapsed portion of the fiscal
year, setting forth in each case in comparative form the figures for the
corresponding period of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year.] [or] [The consolidated financial statements required
by Section 5.01(b) of the Credit Agreement as of the end of and for the fiscal
quarter ended [            ] and the then elapsed portion of the fiscal year
have been filed with the SEC and are available on the website of the SEC at
http://www.sec.gov ]. Such financial statements present fairly, in all material
respects, the financial position, results of operations and cash flows of the
Parent Borrower and its consolidated Subsidiaries as of the end of and for such
fiscal quarter and such portion of the fiscal year on a consolidated basis in
accordance with GAAP, subject to normal year-end audit adjustments and the
absence of footnotes.]

3. I have reviewed the terms of the Credit Agreement, and I have made, or have
caused to be made under my supervision, a review of the transactions and
conditions of the Parent Borrower and its Subsidiaries during the accounting
period covered by the attached financial statements.

4. The examinations described in paragraph 3 did not disclose, and I have no
knowledge of [, in each case except as set forth below,] the existence of any
condition or event which constitutes a Default during or at the end of the
accounting period covered by the attached financial statements or as of the date
of this Certificate.

5. [Schedule II hereto sets forth financial data and computations evidencing the
Excess Cash Flow for the fiscal year ended [            ], all of which data and
computations are true, complete and correct.]6

6. [With respect to any Unrestricted Subsidiaries of the Parent Borrower,
Schedule III hereto sets forth the balance sheet as of the end of, and
statements of operations for, the period specified in Section 2 hereof.]7

 

4  Or another independent registered public accounting firm of recognized
national standing.

5  Include only in the case of a Compliance Certificate accompanying annual
financial statements.

6  Include only in the case of a Compliance Certificate accompanying annual
financial statements.

7  Include only for any period during which there exists an Unrestricted
Subsidiary.

 

D-2



--------------------------------------------------------------------------------

Described below are the exceptions, if any, to paragraph 4 by listing the nature
of each Default, the period during which it has existed and the action which the
Parent Borrower has taken, is taking, or propose to take with respect to each
such Default:

The foregoing certifications, together with the computations set forth in
Schedule II hereto, are made solely in the capacity of the undersigned as an
officer of the Parent Borrower, and not individually, and delivered this day
of    , 20[    ].

 

ASCENA RETAIL GROUP, INC., as the Parent
Borrower

 

By:

 

 

  Name:   Title:

 

D-3



--------------------------------------------------------------------------------

SCHEDULE II

As of [            ] and for the period of four consecutive fiscal quarters of
the Parent Borrower most recently ended on or prior to such date:

 

1.      Consolidated Net Income: (i)-(ii) =

   $     [ , , ]   

(i)     the net income or loss of the Parent Borrower and the Restricted
Subsidiaries for such period, determined on a consolidated basis in accordance
with GAAP:

   $ [ , , ]   

(ii)1   To the extent included in net income referred to in (i):

  

(a)    the income of any Person (other than the Parent Borrower) that is not a
Restricted Subsidiary except to the extent of the amount of cash dividends or
similar cash distributions actually paid by such Person to the Parent Borrower
or, subject to clauses (b) and (c) below, any of the Restricted Subsidiaries
during such period:

   $ [ , , ]   

(b)    the income of, and any amounts referred to in clause (a) above paid to,
any Restricted Subsidiary (other than a Loan Party) to the extent that, on the
date of determination, the declaration or payment of cash dividends or similar
cash distributions by such Restricted Subsidiary is restricted by operation of
the terms of its organizational documents or any agreement, instrument,
judgment, decree, statute, rule or regulation applicable to such Restricted
Subsidiary:

   $ [ , , ]   

(c)    the income or loss of, and any amounts referred to in clause (a) above
paid to, any Restricted Subsidiary that is not wholly owned by the Parent
Borrower to the extent such income or loss or such amounts are attributable to
the noncontrolling interest in such Restricted Subsidiary:

   $ [ , , ]   

(d)    the effects of purchase accounting adjustments or the cumulative effect
of a change in accounting principles:

   $ [ , , ]   

 

1  Items to be set forth without duplication.

2  Consolidated EBITDA shall be calculated without duplication, to the extent
deducted (and not added back) and so as to exclude the effect of any gain or
loss that represents after-tax gains or losses attributable to any sale,
transfer or other disposition of assets by the Parent Borrower or any Restricted
Subsidiary, other than dispositions of inventory and other dispositions in the
ordinary course of business. For purposes of calculating Consolidated EBITDA for
any period, if during such period the Parent Borrower or any

 

D-4



--------------------------------------------------------------------------------

2.      Consolidated EBITDA:2 (i)+(ii)+(iii)-(iv) =

   $ [ , , ]   

(i)     

 

Consolidated Net Income for such period:

   $     [ , , ]   

(ii)3   

 

(a)    consolidated interest expense (and, to the extent not reflected therein,
bank and letter of credit fees and costs of surety bonds in connection with
financing activities and administrative agency fees and rating agency fees for
ratings required pursuant to any Indebtedness) for such period (including
imputed interest expense in respect of Capital Lease Obligations and Synthetic
Lease Obligations):

   $ [ , , ]     

(b)    consolidated income tax expense for such period including state,
franchise, excise and similar taxes and foreign withholding taxes paid or
accrued, including any penalties and interest relating thereto:

   $     [ , , ]     

(c)    all amounts attributable to depreciation and amortization for such
period:

   $ [ , , ]     

(d)    any extraordinary, unusual or non-recurring charges for such period:

   $ [ , , ]     

(e)    any non-cash compensation charges, including charges arising from
restricted stock and stock-option grants, for such period:

   $ [ , , ]     

(f)     any other non-cash charges (other than the write-down or write-off of
current assets, any additions to bad debt reserve or bad debt expense or any
accruals for estimated sales discounts, returns or allowances) for such period:

   $ [ , , ]     

(g)    any losses for such period attributable to early extinguishment of
Indebtedness or obligations under any Swap Agreement:

   $ [ , , ]     

(h)    any costs, fees, losses and expenses paid in connection with, and other
unusual or non-recurring charges (or losses) relating to, the Transactions for
such period:

   $ [ , , ]   

 

   Restricted Subsidiary shall have consummated a material Pro Forma Event since
the first day of such period, Consolidated EBITDA for such period shall be
calculated on a Pro Forma Basis after giving effect thereto. All items under
(ii), (iii) and (iv) shall be determined on a consolidated basis in accordance
with GAAP.

3  Items to be set forth without duplication, to the extent deducted (and not
added back) in determining Consolidated Net Income, and so as to include the sum
of all such items for the Parent Borrower and the Restricted Subsidiaries.

 

D-5



--------------------------------------------------------------------------------

(i)     restructuring costs, charges or reserves, business optimization costs,
charges or reserves (including any operating expenses directly attributable to
the implementation of cost savings initiatives), recruiting fees, retention
fees, signing bonuses, fees of restructuring or business optimization
consultants, integration and non-recurring severance, relocation, consolidation,
transition, integration or other similar charges and expenses, contract
termination costs, excess pension charges, system establishment charges, closure
or transition costs, expenses related to any reconstruction, decommissioning,
recommissioning or reconfiguration of fixed assets for alternative uses, fees,
expenses or charges relating to curtailments or modifications to pension and
post-retirement employee benefit plans and litigation settlements or losses
outside the ordinary course of business; provided that the aggregate amount
added back pursuant to this clause (i) for any four fiscal quarter period of the
Parent Borrower, when aggregated with the amount of any increase for such period
in Consolidated EBITDA pursuant to clause (b) of the definition of the term “Pro
Forma Basis” (other than such pro forma adjustments, and add-backs pursuant to
this clause (i), related to the Transactions reflected in the private supplement
to the Confidential Information Memorandum) shall not exceed 20% of Consolidated
EBITDA for such period (prior to giving effect to any increase pursuant to such
clause (b) or this clause (i)):

   $     [ , , ]   

(j)     costs, fees, losses, expenses, premiums or penalties incurred during
such period in connection with Permitted Acquisitions (whether or not
consummated), other Investments consisting of acquisitions or assets or equity
constituting a business unit, line of business, division or entity (whether or
not consummated) and permitted Asset Sales (whether or not consummated), other
than Asset Sales effected in the ordinary course of business:

   $ [ , , ]   

(k)    any fees, expenses or charges incurred during such period in connection
with any permitted issuance of debt, equity securities or any refinancing
transactions (whether or not consummated and including amendments and
modifications thereto):

   $ [ , , ]   

(l)     the excess of rent expense in respect of operating leases in accordance
with GAAP for such period over cash rent expense in respect of operating leases
for such period (to the extent exceeding cash rent):

   $ [ , , ]   

 

D-6



--------------------------------------------------------------------------------

 

(m)   any expenses, charges or losses for such period that are covered by
insurance or indemnification or refunding or are otherwise subject to
reimbursement from a third party if the Parent Borrower has made a reasonable
determination that such amounts will be reimbursed within 365 days of such
determination; provided that if such amounts are not actually reimbursed during
such projected 365 day period, they shall be subtracted in determining
Consolidated EBITDA for each sub sequent fiscal period which includes the fiscal
quarter in which such 365 day period ends:

   $     [ , , ]   

(iii)4  

 

proceeds of business interruption insurance:

   $ [ , , ]   

(iv)5  

 

(a)    all cash payments made during such period on account of non-cash charges
that were or would have been added to Consolidated Net Income pursuant to
clauses (ii)(d), (ii)(e) or (ii)(f) above in such period or in a previous
period:

   $ [ , , ]     

(b)    (A) any extraordinary, unusual or non-recurring gains and all non-cash
items of income (other than normal accruals in the ordinary course of business)
for such period and (B) any gains for such period attributable to early
extinguishment of Indebtedness or obligations under any Swap Agreement, all
determined on a consolidated basis in accordance with GAAP:

   $ [ , , ]     

(c)    the amount, if any, by which cash rent expense for such period exceeded
rent expense in respect of operating leases in accordance with GAAP for such
period:

   $ [ , , ]   

 

3.      Consolidated Working Capital: (i)-(ii) =

   $ [ , , ]     

(i)     the consolidated current assets of the Parent Borrower and its
Restricted Subsidiaries that may properly be classified as current assets in
conformity with GAAP, excluding cash and Cash Equivalents:

   $ [ , , ]     

(ii)    the consolidated current liabilities of the Parent Borrower and its
Restricted Subsidiaries that may properly be classified as current liabilities
in conformity with GAAP, excluding, without duplication, the current portion of
any long-term Indebtedness:

   $ [ , , ]   

 

4  Item to be set forth without duplication and to the extent not included in
determining such Consolidated Net Income.

5  Items to be set forth without duplication, to the extent not deducted in
determining such Consolidated Net Income, and so as to include the sum of all
such items for the Parent Borrower and its Restricted Subsidiaries.

 

D-7



--------------------------------------------------------------------------------

4.      Excess Cash Flow:6 The excess of (A) over (B) =

   $     [ , , ]   

(A)   

 

(i)     Consolidated EBITDA for such fiscal year:7

   $ [ , , ]     

(ii)    the Consolidated Working Capital Adjustment for such fiscal year (if
positive):8

   $ [ , , ]   

(B)   

 

(i)     the amount of any taxes payable in cash by the Parent Borrower and its
Restricted Subsidiaries with respect to such fiscal year:

   $ [ , , ]     

(ii)    Consolidated Interest Expense for such fiscal year:9

   $ [ , , ]   

 

6  Items to be set forth without duplication.

7  But without giving effect to any inclusion of Consolidated EBITDA pursuant to
the definition of Pro Forma Basis. “Pro Forma Basis” means, with respect to any
computation under the Credit Agreement required to be made on a pro forma basis
giving effect to the Transactions, any proposed Investment or other acquisition
(including any Permitted Acquisition), any Material Disposition, any Restricted
Payment or any payment of or in respect of any Indebtedness (collectively, “Pro
Forma Events”), computation thereof after giving pro forma effect to adjustments
in connection with such Pro Forma Event that are either (a) in accordance with
Regulation S-X under the Securities Act or (b) set forth in a certificate of a
Financial Officer of the Parent Borrower delivered to the Administrative Agent
and believed in good faith by the Parent Borrower to be probable based on
actions taken or to be taken within 12 months following the consummation of the
relevant Pro Forma Event; provided that the aggregate amount of any increase in
Consolidated EBITDA resulting from adjustments pursuant to this clause (b) for
any four fiscal quarter period of the Parent Borrower, when aggregated with the
amount of any add-back to Consolidated EBITDA pursuant to clause (a)(ix) of the
definition of the term “Consolidated EBITDA” for such period (other than such
pro forma adjustments, and add-backs pursuant to such clause (a)(ix), related to
the Transactions reflected in the private supplement to the Confidential
Information Memorandum) shall not exceed 20% of Consolidated EBITDA for such
period (prior to giving effect to any increase pursuant to such clause (a)(ix)
or this clause (b)), in each case, using, for purposes of making such
computation, the consolidated financial statements of the Parent Borrower and
the Restricted Subsidiaries (and, to the extent applicable, the historical
financial statements of any entities or assets so acquired or to be acquired, or
so disposed or to be disposed), which shall be reformulated as if such Pro Forma
Event (and, in the case of any pro forma computations made hereunder to
determine whether such Pro Forma Event is permitted to be consummated hereunder,
to any other Pro Forma Event consummated since the first day of the period
covered by any component of such pro forma computation and on or prior to the
date of such computation), and any Indebtedness or other liabilities incurred in
connection with any such Pro Forma Event, had been consummated and incurred at
the beginning of such period. If any Indebtedness bears a floating rate of
interest and is being given pro forma effect, the interest on such Indebtedness
shall be calculated as if the rate in effect on the date of determination had
been the applicable rate for the entire period (taking into account any Swap
Agreement applicable to such Indebtedness if such Swap Agreement has a remaining
term in excess of 12 months).

8  “Consolidated Working Capital Adjustment” means, for any period, an amount
(which may be positive or negative) equal to Consolidated Working Capital as of
the beginning of such period, minus Consolidated Working Capital as of the end
of such period.

9  “Consolidated Interest Expense” means, for any period, the excess of (a) the
sum of (i) total interest expense (including that portion attributable to
Capital Lease Obligations in accordance with GAAP and capitalized interest) of
the Parent Borrower and its Restricted Subsidiaries on a consolidated basis with
respect to all outstanding Indebtedness of the Parent Borrower and its
Restricted Subsidiaries, including all

 

D-8



--------------------------------------------------------------------------------

(iii)     Consolidated Capital Expenditures made in cash during such fiscal year
except to the extent financed with the proceeds of long-term Indebtedness (other
than Indebtedness under the ABL Credit Agreement):10

   $ [  ,  ,   ] 

(iv)     permanent repayments of Indebtedness (other than repayments (x) of
Loans, except for repayments of Loans under Section 2.07 of the Credit
Agreement, (y) of revolving Indebtedness except to the extent there is an
equivalent permanent reduction of commitments thereunder or (z) from the
proceeds of other Indebtedness (other than Indebtedness under the ABL Credit
Agreement)) made in cash by the Parent Borrower or any of its Restricted
Subsidiaries during such fiscal year:

   $ [  ,  ,   ] 

(v)      the Consolidated Working Capital Adjustment for such fiscal year (if
negative):11

   $ [  ,  ,   ] 

 

   commissions, discounts and other fees and charges owed with respect to
letters of credit and net costs under Swap Agreements, but excluding, however,
any amount not payable in cash (including amortization of deferred financing
costs, debt issuance costs or other financing fees) and any amounts referred to
in Section 2.10(a) or (b) payable on or before the Effective Date, (ii) to the
extent not reflected in cash interest expense pursuant to clause (a)(i) above,
bank fees and costs of surety bonds in connection with financing activities and
administrative agency fees and rating agency fees for ratings required pursuant
to any Indebtedness, (iii) any interest paid in cash and accrued during such
period in respect of Indebtedness of the Parent Borrower or any Restricted
Subsidiary that is required to be capitalized rather than included in
consolidated interest expense for such period in accordance with GAAP, plus
(iv) any cash payments made during such period in respect of non-cash amounts
attributable to accretion or amortization of debt discounts or accrued interest
payable in kind that were amortized or accrued in a previous period, minus
(b) cash interest income of the Parent Borrower and its Restricted Subsidiaries
for such period, determined on a consolidated basis in accordance with GAAP.

10  “Consolidated Capital Expenditures” means, for any period for the Parent
Borrower and its Restricted Subsidiaries, without duplication, all expenditures
(whether paid in cash or other consideration and including deferred and accrued
liabilities) during such period that, in accordance with GAAP, are or should be
included in additions to property, plant and equipment or similar items
reflected in the consolidated statement of cash flows for such period; provided
that Consolidated Capital Expenditures shall not include, for purposes hereof,
(a) expenditures in connection with any acquisition of a Person or line of
business permitted hereunder, or (b) expenditures of proceeds of insurance
settlements, condemnation awards and other settlements in respect of lost,
destroyed, damaged or condemned assets, equipment or other property to the
extent such expenditures are made to replace or repair such lost, destroyed,
damaged or condemned assets, equipment or property.

11  “Consolidated Working Capital Adjustment” means, for any period, an amount
(which may be positive or negative) equal to Consolidated Working Capital as of
the beginning of such period, minus Consolidated Working Capital as of the end
of such period.

 

D-9



--------------------------------------------------------------------------------

(vi)     the sum of, in each case, to the extent paid in cash and added back in
the calculation of Consolidated EBITDA for such fiscal year, all fees, costs,
losses, expenses, charges, proceeds or other amounts identified in
clauses (ii)(d), (h), (i), (j), (k) and (l) of the definition thereof:

   $ [  ,  ,   ] 

(vii)    except to the extent funded with the proceeds of long-term Indebtedness
(other than Indebtedness under the ABL Credit Agreement), the aggregate amount
of Investments pursuant to clauses (h), (m) (in respect of any cash deposits)
and (n) of Section 6.04 of the Credit Agreement during such period and the
aggregate amount of Restricted Payments pursuant to clauses (a)(iii), (v),
(vii) and (viii) of Section 6.08 of the Credit Agreement during such period:

   $ [  ,  ,   ] 

 

D-10



--------------------------------------------------------------------------------

SCHEDULE III

[Financial Statements Required by Section 6 of the Compliance Certificate]

 

D-11



--------------------------------------------------------------------------------

EXHIBIT E

[FORM OF] INTEREST ELECTION REQUEST

Goldman Sachs Bank USA, as Administrative Agent

c/o Goldman, Sachs & Co.

30 Hudson Street, 36th Floor

Jersey City, New Jersey 07302

Attention: SBD Operations

Email: gsd.link@gs.com

with a copy to:

Goldman Sachs Bank USA

200 West Street

New York, New York 10282-2198

Attention: Anisha Malhotra

[Date]

Ladies and Gentlemen:

Reference is made to the Term Credit Agreement dated as of August 21, 2015 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Ascena Retail Group, Inc., a Delaware corporation
(the “Parent Borrower”), AnnTaylor Retail, Inc., a Florida corporation (the
“Subsidiary Borrower”, and together with the Parent Borrower, the “Borrowers”),
the Lenders party thereto and Goldman Sachs Bank USA, as Administrative Agent.
Capitalized terms used but not otherwise defined herein shall have the meanings
specified in the Credit Agreement.

This notice constitutes an Interest Election Request and the Borrowers hereby
give you notice, pursuant to Section 2.05 of the Credit Agreement, that they
request the conversion or continuation of a Borrowing under the Credit
Agreement, and in connection therewith the Borrowers specify the following
information with respect to such Borrowing and each resulting Borrowing:

 

1 Borrowing to which this request applies

Principal Amount:

Type:1

Interest Period:2

 

2. Effective date of this election:3

 

1 Specify whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing.

2  Applicable only if the Borrowing to which this request applies is a
Eurodollar Borrowing.

3  Must be a Business Day.

 

E-1



--------------------------------------------------------------------------------

3. Resulting Borrowing[s]4

Principal Amount:5

Type:6

Interest Period:7

 

Very truly yours, ASCENA RETAIL GROUP, INC., as the Parent Borrower By:  

 

  Name:   Title: ANNTAYLOR RETAIL, INC., as the Subsidiary Borrower By:  

 

  Name:   Title:

 

4  If different options are being elected with respect to different portions of
the Borrowing specified in item 1 above, provide the information required by
this item 3 for each resulting Borrowing. Each resulting Borrowing shall be in
an aggregate amount that is an integral multiple of, and not less than, the
amount specified for a Borrowing of such Class and Type in Section 2.02(c) of
the Credit Agreement.

5  Indicate the principal amount of the resulting Borrowing and the percentage
of the Borrowing in item 1 above.

6  Specify whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing.

7  Applicable only if the resulting Borrowing is to be a Eurodollar Borrowing.
Shall be subject to the definition of “Interest Period” and can be a period of
one, two, three or six months (or, if agreed to by each Lender participating in
such Borrowing, twelve months) duration. Cannot extend beyond the Maturity Date
applicable to such Borrowing. If an Interest Period is not specified, then the
Borrowers shall be deemed to have selected an Interest Period of one month’s
duration.

 

E-2



--------------------------------------------------------------------------------

EXHIBIT F

[FORM OF] PERFECTION CERTIFICATE

[See attached]

 

F-1



--------------------------------------------------------------------------------

PERFECTION CERTIFICATE

Reference is made to (i) the Amended and Restated Credit Agreement dated as of
January 3, 2011, as further amended and restated as of June 14, 2012, March 13,
2013, and August 21, 2015 (as amended, restated, supplemented or otherwise
modified from time to time, the “ABL Credit Agreement” ), among Ascena Retail
Group Inc., a Delaware corporation (the “Company”), the Borrowing Subsidiaries
(as defined therein) party thereto, the other Loan Parties (as defined therein)
party thereto, the lenders from time to time party thereto (the “ABL Lenders”)
and JPMorgan Chase Bank, N.A. as administrative agent for the ABL Lenders (in
such capacity, the “ABL Administrative Agent”) and (ii) the Term Credit
Agreement dated as of August 21, 2015 (as amended, restated, supplemented or
otherwise modified from time to time, the “Term Credit Agreement”), among the
Company, AnnTaylor Retail, Inc., the lenders from time to time party thereto
(the “Term Lenders”) and Goldman Sachs Bank USA, as administrative agent for the
Term Lenders (in such capacity, the “Term Administrative Agent”). Capitalized
terms used but not defined herein have the meanings assigned in the ABL Credit
Agreement (or the Restated Security Agreement referred to therein) or the Term
Credit Agreement (or the Collateral Agreement referred to therein), as
applicable (it being understood that references herein to Loan Parties include
Ann Inc., a Delaware corporation (the “Acquired Company”), and subsidiaries of
the Acquired Company that, under the terms of the ABL Credit Agreement and the
Term Credit Agreement, are required to become Loan Parties on the date hereof).

The undersigned, an executive officer or a Financial Officer of each of the
Company and the Acquired Company, each solely in his or her capacity as an
officer, and not individually, hereby certifies to each of the ABL
Administrative Agent, the Term Administrative Agent and each other Lender Party
and Secured Party with respect to the Company and its Subsidiaries or the
Acquired Company and its Subsidiaries, respectively, as follows:

SECTION 1. Legal Names. (a) Set forth on Schedule 1 is (i) the exact legal name
of each Loan Party, as such name appears in its certificate of incorporation or
other organizational documents, (ii) each other legal name such Loan Party has
had in the past six months, including the date of the relevant name change, and
(iii) each other name (including trade names or similar appellations) used by
each Loan Party or any of its divisions or other business units in connection
with the conduct of its business or the ownership of its properties at any time
during the past six months.

(b) Except as set forth on Schedule 1, no Loan Party has changed its identity or
corporate structure in any manner within the past year. Changes in identity or
corporate structure include mergers, consolidations and acquisitions, as well as
any change in form or jurisdiction of organization. With respect to any such
change that has occurred within the past year, Schedules 1, 2A and 2B set forth
the information required by Sections 1 and 2 of this Perfection Certificate as
to each acquiree or constituent party to such merger, consolidation or
acquisition.



--------------------------------------------------------------------------------

SECTION 2. Jurisdictions and Locations. (a) Set forth on Schedule 2A is (i) the
jurisdiction of organization and the form of organization of each Loan Party,
(ii) the organizational identification number, if any, assigned to such Loan
Party by such jurisdiction and, if such Loan Party is organized under the laws
of a jurisdiction that requires such information to be set forth on the face of
a Uniform Commercial Code financing statement, the federal taxpayer
identification number, if any, of such Loan Party and (iii) the address
(including the county) of the chief executive office of such Loan Party.

(b) Set forth on Schedule 2B are, with respect to each Loan Party, (i) all
locations in the United States where such Loan Party maintains any books or
records relating to any Accounts, (ii) all locations in the United States where
such Loan Party maintains a place of business or any Inventory or any other
Collateral, which location not otherwise identified on Schedule 2A or 2B, other
than (A) any retail store operating location, (B) any Inventory in transit with
a common carrier, (C) any Inventory maintained at a third party warehouse
location where such Collateral is held for not more than 60 days pending
delivery to a retail store upon the initial opening thereof (including the
initial opening after the renovation or remodeling of a store) and (D) any
location if the aggregate fair value of the Collateral maintained at such
location does not exceed $1,000,000, in each case indicating whether each such
location is owned or leased by such Loan Party, (iii) the name and address of
any Person in the United States other than a Loan Party that has possession of
any Collateral, other than (A) any Inventory in transit with a common carrier,
(B) any Inventory maintained at a third party warehouse location where such
Collateral is held for not more than 60 days pending delivery to a retail store
upon the initial opening thereof (including the initial opening after the
renovation or remodeling of a store) and (C) any Inventory in possession of any
such Person if the aggregate fair value of all such Inventory in possession of
such Person does not exceed $1,000,000.

SECTION 3. Unusual Transactions. All Accounts have been originated by the Loan
Parties, and all Inventory has been either acquired or manufactured by the Loan
Parties, in the ordinary course of business.

SECTION 4. File Search Reports. File search reports have been obtained from
(a) the Uniform Commercial Code (“UCC”) filing office relating to the location
of organization of each Loan Party identified on Schedule 2A and (b) the county
recorder’s office relating to the county where each Mortgaged Property is
located. The file search reports obtained pursuant to this Section 4 reflect no
Liens on any of the Collateral or any Mortgaged Property other than those
permitted under the ABL Credit Agreement and the Term Credit Agreement.

SECTION 5. UCC Filings. UCC financing statements have been filed or prepared for
filing in the proper UCC filing office in the jurisdiction in which each Loan
Party is located (as provided in 9-307 of the UCC) and, to the extent any of the
Collateral is comprised of fixtures, in the proper local jurisdiction, in each
case as set forth with respect to such Loan Party in Section 2 above. Set forth
on Schedule 5 is a true and complete list of each such filing and the UCC filing
office or county recorder’s office in which such filing has been or is to be
made.

 

2



--------------------------------------------------------------------------------

SECTION 6. Equity Interests. Set forth on Schedule 6 is a true and complete
list, for each Loan Party, of all the issued and outstanding stock, partnership
interests, limited liability company membership interests or other Equity
Interests owned by such Loan Party, specifying the issuer and certificate number
of, and the number and percentage of ownership represented by, such Equity
Interests (and if such Equity Interests are not required to be pledged under any
of the Loan Documents, the reasons therefor).

SECTION 7. Debt Instruments. Set forth on Schedule 7 is a true and complete
list, for each Loan Party, of all promissory notes and other instruments
evidencing (a) Indebtedness of the Company, the Acquired Company or any of their
respective Subsidiaries owing to such Loan Party (other than (A) intercompany
liabilities incurred in the ordinary course of business in connection with the
cash management operations of the Company and its Restricted Subsidiaries or
(B) Indebtedness to the extent constituting Excluded Property) and
(b) Indebtedness of any other Person in the principal amount of $5,000,000 or
more held by such Loan Party, specifying the creditor and debtor thereunder and
the type and outstanding principal amount thereof.

SECTION 8. Mortgaged Properties. Set forth on Schedule 8 is a true and complete
list, with respect to each Mortgaged Property, of (a) the exact name of the
Person that owns such property, as such name appears in its certificate of
organization, (b) if different from the name identified pursuant to clause
(a) above, the name of the current record owner of such property, as such name
appears in the records of the county recorder’s office for such property
identified pursuant to clause (c) below, and (c) the county recorder’s office in
which a Mortgage with respect to such property must be filed or recorded in
order for the ABL Administrative Agent and the Term Administrative Agent to
provide constructive notice to third parties of its mortgage lien. Copies of any
deeds, title insurance policies, or surveys in the possession of the Company,
the Acquired Company or any of their respective Subsidiaries relating to each
Mortgaged Property have been delivered to the ABL Administrative Agent and the
Term Administrative Agent.

SECTION 9. Intellectual Property. Set forth on Schedule 9, in proper form for
filing with the United States Patent and Trademark Office or the United States
Copyright Office, as applicable, is a true and complete list of each Loan
Party’s (a) Copyrights, Copyright Applications and exclusive Copyright Licenses
(where a Loan Party is a licensee and such Copyright License is material to the
operation of the business), (b) Patents and Patent Applications and
(c) Trademarks and Trademark Applications, in each case specifying the name of
the registered owner, title, type or mark, registration or application number,
expiration date (if already registered) or filing date, a brief description
thereof and, if applicable, the licensee and licensor.

 

3



--------------------------------------------------------------------------------

SECTION 10. Commercial Tort Claims. Set forth on Schedule 10 is a true and
complete list of commercial tort claims in excess of $5,000,000 held by any Loan
Party, including a brief description thereof.

SECTION 11. Deposit Accounts. Set forth on Schedule 11 is a true and complete
list of all Deposit Accounts maintained by each Loan Party, other than (a) any
Deposit Account that is an operating account maintained by any Loan Party solely
for the use of one of its retail stores (or a group of 125 or fewer retail
stores) in which payments received from customers are deposited and which is not
an account to which amounts held in other deposit accounts of the Loan Parties
are swept, (b) any Deposit Account that is a zero balance disbursement account
the funds in which are used solely for the payment of salaries and wages and
(c) any Deposit Account that is a zero balance disbursement account the funds in
which are used solely for payment of medical or insurance reimbursement,
workers’ compensation and similar expenses, in each case specifying the name and
address of the depositary institution, the type of account (including whether
such Deposit Account is a Concentration Account) and the account number.

SECTION 12. Securities Accounts. Set forth on Schedule 12 is a true and complete
list of all securities accounts maintained by each Loan Party, specifying the
name and address of the financial institution holding the securities account
(including a securities intermediary or commodities intermediary), the type of
account and the account number.

SECTION 13. Letter of Credit Rights. Set forth on Schedule 13 is a true and
complete list of all letters of credit with a value in excess of $5,000,000
issued in favor of any Loan Party as the beneficiary thereunder, other than any
such letters of credit that constitute “Supporting Obligations” within the
meaning of the UCC, in each case specifying the name and address of the issuer
(and if applicable, the confirmer) with respect to such letter of credit.

SECTION 14. Chattel Paper. Set forth on Schedule 14 is a true and complete list,
for each Loan Party, of all chattel paper (whether tangible or electronic),
specifying the Loan Party and obligor thereunder, the type, the due date and
outstanding principal amount thereof.

SECTION 15. Credit Card Agreements. Set forth on Schedule 15 is a true and
complete list of each Credit Card Agreement to which any Loan Party is a party.

[Signature page follows]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have duly executed this certificate on this
[ ● ] day of [ ● ], 2015.

 

ASCENA RETAIL GROUP, INC.,     by  

 

  Name:   Title:

 

ANN INC.,

    by  

 

  Name:   Title:

 

5



--------------------------------------------------------------------------------

Schedule 1

Legal Names

 

Loan Party’s Exact Legal Name

   Former Legal Names
(including date of change)



--------------------------------------------------------------------------------

Schedule 2A

Jurisdictions and Locations

 

Loan Party

 

Jurisdiction

of

Organization

 

Form of

Organization

   Organizational
Identification
Number
(if any)    Federal
Taxpayer
Identification
Number
(if applicable)    Chief Executive Office
Address
(including county)



--------------------------------------------------------------------------------

Schedule 2B

Other Addresses

 

Loan Party

 

Locations where Books or
Records Relating to Accounts
are Maintained (including
county)

 

Other Locations where a Place
of Business or any other
Collateral is Maintained
(including county)

   Name and Address of
Other Persons
that have possession
of any Collateral
(including county)    Owned/ Leased
Or Public
Warehouse
Facility



--------------------------------------------------------------------------------

Schedule 5

UCC Filings

 

Loan Party

 

UCC Filing

 

Jurisdiction

   UCC Filing Office/Local Filing
Office

Fixture Filings

 

Loan Party

 

County

 

Facility Name

   Address/City/State/Zip
Code



--------------------------------------------------------------------------------

Schedule 6

Equity Interests

 

Loan Party

 

Issuer

 

Type of

Organization

   Number
of Shares
Owned    Total
Shares
Outstanding    Percentage
of Interest
Pledged    Certificate
No. (if
uncertificated,
please indicate
so)



--------------------------------------------------------------------------------

Schedule 7

Debt Instruments

 

Loan Party

 

Debtor

 

Type of Instrument

   Outstanding Principal
Amount



--------------------------------------------------------------------------------

Schedule 8

Mortgaged Property

 

Loan Party/Name of Owner

 

Name/Address/City/State/Zip Code

 

County/

Parish

   UCC Filing Office/Local Filing
Office



--------------------------------------------------------------------------------

Schedule 9

Intellectual Property

 

I. Copyrights

 

Registered Owner

 

Title

 

Registration Number

 

Expiration Date

 

II. Copyright Applications

 

Registered Owner

 

Title

 

Application Number

 

Date Filed

 

III. Exclusive Copyright Licenses (where a Loan Party is a licensee)

 

Licensee

 

Licensor

 

Title

 

Registration Number

 

Expiration Date



--------------------------------------------------------------------------------

IV. Patents

 

Registered Owner

 

Title of Patent

 

Country

   Type    Registration
Number    Issue
Date    Expiration

 

V. Patent Applications

 

Registered Owner

 

Title of Patent

 

Country

   Type    Application
Number    Date Filed

 

VI. Trademarks

 

Registered Owner

 

Mark

 

Country

   Application
No.    Registration
No.    Registration
Date    Expiration
Date



--------------------------------------------------------------------------------

VII. Trademark Applications

 

Registered Owner

 

Mark

 

Country

   Application
No.    Filing Date



--------------------------------------------------------------------------------

Schedule 10

Commercial Tort Claims



--------------------------------------------------------------------------------

Schedule 11

Deposit Accounts

 

Loan Party

 

Depositary Institution

(including address)

 

Type of

Account

   Account Name and Number



--------------------------------------------------------------------------------

Schedule 12

Securities Accounts

 

Loan Party

 

Financial Institution

(including address)

 

Type of

Account

   Account Number



--------------------------------------------------------------------------------

Schedule 13

Letters of Credit

 

LC

Number

 

Issuing

Bank

 

Beneficiary

   Purpose    Issue
Date    Expiration
Date    Face
Value



--------------------------------------------------------------------------------

Schedule 14

Chattel Paper

 

Loan Party

  Obligor   Type
(Tangible/Electronic)   Due Date   Outstanding
Principal Amount



--------------------------------------------------------------------------------

Schedule 15

Credit Card Agreements



--------------------------------------------------------------------------------

EXHIBIT G

[FORM OF] SUPPLEMENTAL PERFECTION CERTIFICATE

[See attached]

 

G-1



--------------------------------------------------------------------------------

[FORM OF] SUPPLEMENTAL PERFECTION CERTIFICATE

Reference is made to (i) the Amended and Restated Credit Agreement dated as of
January 3, 2011, as further amended and restated as of June 14, 2012, March 13,
2013, and August 21, 2015 (as amended, restated, supplemented or otherwise
modified from time to time, the “ABL Credit Agreement” ), among Ascena Retail
Group, Inc., a Delaware corporation (the “Company”), the Borrowing Subsidiaries
(as defined therein) party thereto, the other Loan Parties (as defined therein)
party thereto, the lenders from time to time party thereto (the “ABL Lenders”)
and JPMorgan Chase Bank, N.A. as administrative agent for the ABL Lenders (in
such capacity, the “ABL Administrative Agent”) and (ii) the Term Credit
Agreement dated as of August 21, 2015 (as amended, restated, supplemented or
otherwise modified from time to time, the “Term Credit Agreement”), among the
Company, AnnTaylor Retail, Inc., the lenders from time to time party thereto
(the “Term Lenders”) and Goldman Sachs Bank USA, as administrative agent for the
Term Lenders (in such capacity, the “Term Administrative Agent”). Capitalized
terms used but not defined herein have the meanings assigned in the ABL Credit
Agreement (or the Restated Security Agreement referred to therein) or the Term
Credit Agreement (or the Collateral Agreement referred to therein), as
applicable.

This Certificate is dated as of [    ], 20[    ] and is delivered pursuant to
Section 5.01(f) of the ABL Credit Agreement and Section 5.01(d) of the Term
Credit Agreement (this Certificate and each other Certificate heretofore
delivered pursuant to Section 5.01(f) of the ABL Credit Agreement and
Section 5.01(d) of the Term Credit Agreement being referred to as a
“Supplemental Perfection Certificate”), and supplements the information set
forth in the Perfection Certificate delivered on, in the case of the ABL Credit
Agreement, the Fourth Restatement Effective Date, and in the case of the Term
Credit Agreement, the Effective Date (as supplemented from time to time by the
Supplemental Perfection Certificates delivered after the Fourth Restatement
Effective Date and the Effective Date, respectively, and prior to the date
hereof, the “Prior Perfection Certificate”); provided that Sections 2 and 15
(and the Schedules related thereto) shall be deemed a part of the Supplemental
Perfection Certificate.

The undersigned, an executive officer or a Financial Officer of the Company,
solely in his or her capacity as an officer, and not individually, hereby
certifies to each of the ABL Administrative Agent, the Term Administrative Agent
and each other Lender Party and Secured Party with respect to the Company and
its Subsidiaries, as follows:

SECTION 1. Reserved.

SECTION 2. Except as set forth on Schedule 2 hereto,1 Schedule 2 to the Prior
Perfection Certificate sets forth, with respect to each Loan Party, the name and
address of any Person in the United States other than a Loan Party that has
possession of any Collateral, other than (a) any Inventory in transit with a
common carrier, (b) any Inventory maintained at a third

 

1  Schedule 2 hereto sets forth all additions, deletions and other revisions to
the information set forth on Schedule 2 to the Prior Perfection Certificate that
are required in order for the information set forth on Schedule 2 to the Prior
Perfection Certificate, when combined with the information set forth on Schedule
2 hereto, to constitute a true and complete list of the name and address of each
such Person.



--------------------------------------------------------------------------------

party warehouse location where such Collateral is held for not more than 60 days
pending delivery to a retail store upon the initial opening thereof (including
the initial opening after the renovation or remodeling of a store) and (c) any
Inventory in possession of any such Person if the aggregate fair value of all
such Inventory in possession of such Person does not exceed $1,000,000.

SECTION 3. Reserved.

SECTION 4. Reserved.

SECTION 5. Reserved.

SECTION 6. Equity Interests. Except as set forth on Schedule 6 hereto,2 Schedule
6 to the Prior Perfection Certificate sets forth a true and complete list, for
each Loan Party, of all the issued and outstanding stock, partnership interests,
limited liability company membership interests or other Equity Interests owned
by such Loan Party, specifying the issuer and certificate number, if any, of,
and the number and percentage of ownership represented by, such Equity Interests
(and if such Equity Interests are not required to be pledged under any of the
Loan Documents, the reasons therefor).

SECTION 7. Debt Instruments. Except as set forth on Schedule 7 hereto,3 Schedule
7 to the Prior Perfection Certificate sets forth a true and complete list, for
each Loan Party, of all promissory notes and other instruments evidencing
(a) Indebtedness of the Company or any of its Restricted Subsidiaries owing to
such Loan Party (other than (A) intercompany liabilities incurred in the
ordinary course of business in connection with the cash management operations of
the Company and its Restricted Subsidiaries or (B) Indebtedness to the extent
constituting Excluded Property) and (b) Indebtedness of any other Person in the
principal amount of $5,000,000 or more held by such Loan Party, specifying the
creditor and debtor thereunder and the type and outstanding principal amount
thereof.

SECTION 8. Mortgaged Properties. Except as set forth on Schedule 8 hereto,4
Schedule 8 to the Prior Perfection Certificate sets forth a true and complete
list, with respect to each Mortgaged Property, of (a) the exact name of the
Person that owns such property, as such name appears in its certificate of
organization, (b) if different from the name identified pursuant to clause
(a) above, the name of the current record owner of such property, as such name
appears in the records of the county recorder’s office for such property
identified pursuant to clause (c)

 

2  Schedule 6 hereto sets forth all additions, deletions and other revisions to
the information set forth on Schedule 6 to the Prior Perfection Certificate that
are required in order for the statement in this Section to be accurate.

3  Schedule 7 hereto sets forth all additions, deletions and other revisions to
the information set forth on Schedule 7 to the Prior Perfection Certificate that
are required in order for the statement in this Section to be accurate.

4  Schedule 8 hereto sets forth all additions, deletions and other revisions to
the information set forth on Schedule 8 to the Prior Perfection Certificate that
are required in order for the statement in this Section to be accurate.

 

2



--------------------------------------------------------------------------------

below, and (c) the county recorder’s office in which a Mortgage with respect to
such property must be filed or recorded in order for the ABL Administrative
Agent and the Term Administrative Agent to provide constructive notice to third
parties of its mortgage lien.

SECTION 9. Intellectual Property. Except as set forth on Schedule 9 hereto,5
Schedule 9 to the Prior Perfection Certificate sets forth, in proper form for
filing with the United States Patent and Trademark Office or the United States
Copyright Office, as applicable, a true and complete list of each Loan Party’s
(a) Copyrights, Copyright Applications and exclusive Copyright Licenses (where a
Loan Party is a licensee and such Copyright License is material to the operation
of the business), (b) Patents and Patent Applications and (c) Trademarks and
Trademark Applications, in each case specifying the name of the registered
owner, title, type or mark, registration or application number, expiration date
(if already registered) or filing date, a brief description thereof and, if
applicable, the licensee and licensor.

SECTION 10. Commercial Tort Claims. Except as set forth on Schedule 10 hereto,6
Schedule 10 to the Prior Perfection Certificate sets forth a true and complete
list of commercial tort claims in excess of $5,000,000 held by any Loan Party,
including a brief description thereof.

SECTION 11. Deposit Accounts. Except as set forth on Schedule 11 hereto,7
Schedule 11 to the Prior Perfection Certificate sets forth a true and complete
list of all Deposit Accounts maintained by each Loan Party, other than (a) any
Deposit Account that is an operating account maintained by any Loan Party solely
for the use of one of its retail stores (or a group of 125 or fewer retail
stores) in which payments received from customers are deposited and which is not
an account to which amounts held in other deposit accounts of the Loan Parties
are swept, (b) any Deposit Account that is a zero balance disbursement account
the funds in which are used solely for the payment of salaries and wages and
(c) any Deposit Account that is a zero balance disbursement account the funds in
which are used solely for payment of medical or insurance reimbursement,
workers’ compensation and similar expenses, in each case specifying the name and
address of the depositary institution, the type of account (including whether
such Deposit Account is a Concentration Account) and the account number.

 

5  Schedule 9 hereto sets forth all additions, deletions and other revisions to
the information set forth on Schedule 9 to the Prior Perfection Certificate that
are required in order for the statement in this Section to be accurate.

6  Schedule 10 hereto sets forth all additions, deletions and other revisions to
the information set forth on Schedule 10 to the Prior Perfection Certificate
that are required in order for the statement in this Section to be accurate.

7  Schedule 11 hereto sets forth all additions, deletions and other revisions to
the information set forth on Schedule 11 to the Prior Perfection Certificate
that are required in order for the statement in this Section to be accurate.

 

3



--------------------------------------------------------------------------------

SECTION 12. Securities Accounts. Except as set forth on Schedule 12 hereto,8
Schedule 12 to the Prior Perfection Certificate sets forth a true and complete
list of all securities accounts maintained by each Loan Party, specifying the
name and address of the financial institution holding the securities account
(including a securities intermediary or commodities intermediary), the type of
account and the account number.

SECTION 13. Letter of Credit Rights. Except as set forth on Schedule 13 hereto,9
Schedule 13 to the Prior Perfection Certificate sets forth a true and complete
list of all letters of credit with a value in excess of $5,000,000 issued in
favor of any Loan Party as the beneficiary thereunder, other than any such
letters of credit that constitute “Supporting Obligations” within the meaning of
the UCC, in each case specifying the name and address of the issuer (and if
applicable, the confirmer) with respect to such letter of credit.

SECTION 14. Chattel Paper. Except as set forth on Schedule 14 hereto,10 Schedule
14 to the Prior Perfection Certificate sets forth a true and complete list, for
each Loan Party, of all chattel paper (whether tangible or electronic),
specifying the Loan Party and obligor thereunder, the type, the due date and
outstanding principal amount thereof.

SECTION 15. Credit Card Agreements. Except as set forth on Schedule 15 hereto,11
Schedule 15 to the Prior Perfection Certificate sets forth a true and complete
list of each Credit Card Agreement to which any Loan Party is a party.

[Signature page follows]

 

8 Schedule 12 hereto sets forth all additions, deletions and other revisions to
the information set forth on Schedule 12 to the Prior Perfection Certificate
that are required in order for the statement in this Section to be accurate.

9  Schedule 13 hereto sets forth all additions, deletions and other revisions to
the information set forth on Schedule 13 to the Prior Perfection Certificate
that are required in order for the statement in this Section to be accurate.

10  Schedule 14 hereto sets forth all additions, deletions and other revisions
to the information set forth on Schedule 14 to the Prior Perfection Certificate
that are required in order for the statement in this Section to be accurate.

11  Schedule 15 hereto sets forth all additions, deletions and other revisions
to the information set forth on Schedule 15 to the Prior Perfection Certificate
that are required in order for the statement in this Section to be accurate.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have duly executed this certificate on this
[    ] day of [            ], 20[    ].

 

ASCENA RETAIL GROUP, INC.,     by  

 

  Name:   Title:

 

5



--------------------------------------------------------------------------------

EXHIBIT H-1

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Term Credit Agreement dated as of August 21,
2015 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Ascena Retail Group, Inc., a Delaware
corporation (the “Parent Borrower”), AnnTaylor Retail, Inc., a Florida
corporation (the “Subsidiary Borrower”, and together with the Parent Borrower,
the “Borrowers”), the Lenders party thereto and Goldman Sachs Bank USA, as
Administrative Agent.

Pursuant to the provisions of Section 2.15(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrowers within the meaning of Section 881(c)(3)(B) of the Code, (iv) it
is not a controlled foreign corporation related to the Borrowers as described in
Section 881(c)(3)(C) of the Code and (v) no payments in connection with any Loan
Document are effectively connected with the undersigned’s conduct of a U.S.
trade or business.

The undersigned has furnished the Administrative Agent and the Borrowers with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrowers and the Administrative Agent in writing, and (2) the undersigned
shall have at all times furnished the Borrowers and the Administrative Agent
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

  Name:   Title: Date:             , 20[    ]

 

H-1-1



--------------------------------------------------------------------------------

EXHIBIT H-2

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Term Credit Agreement dated as of August 21,
2015 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Ascena Retail Group, Inc., a Delaware
corporation (the “Parent Borrower”), AnnTaylor Retail, Inc., a Florida
corporation (the “Subsidiary Borrower”, and together with the Parent Borrower,
the “Borrowers”), the Lenders party thereto and Goldman Sachs Bank USA, as
Administrative Agent.

Pursuant to the provisions of Section 2.15(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrowers within the meaning of
Section 881(c)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to the Borrowers as described in Section 881(c)(3)(C) of the
Code and (v) no payments in connection with any Loan Document are effectively
connected with the undersigned’s conduct of a U.S. trade or business.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in
writing, and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

  Name:   Title: Date:             , 20[    ]

 

H-2-1



--------------------------------------------------------------------------------

EXHIBIT H-3

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Term Credit Agreement dated as of August 21,
2015 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Ascena Retail Group, Inc., a Delaware
corporation (the “Parent Borrower”), AnnTaylor Retail, Inc., a Florida
corporation (the “Subsidiary Borrower”, and together with the Parent Borrower,
the “Borrowers”), the Lenders party thereto and Goldman Sachs Bank USA, as
Administrative Agent.

Pursuant to the provisions of Section 2.15(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) neither the undersigned nor any of its direct or indirect
partners/members is a bank within the meaning of Section 881(c)(3)(A) of the
Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrowers within the meaning of Section 881(c)(3)(B) of the
Code (v) none of its direct or indirect partners/members is a controlled foreign
corporation related to the Borrowers as described in Section 881(c)(3)(C) of the
Code and (vi) no payments in connection with any Loan Document are effectively
connected with the undersigned’s or any of its direct or indirect
partners/members conduct of a U.S. trade or business.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or W-8BEN-E
or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender in writing and (2) the undersigned shall
have at all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

  Name:   Title: Date:             , 20[    ]

 

H-3-1



--------------------------------------------------------------------------------

EXHIBIT H-4

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Term Credit Agreement dated as of August 21,
2015 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Ascena Retail Group, Inc., a Delaware
corporation (the “Parent Borrower”), AnnTaylor Retail, Inc., a Florida
corporation (the “Subsidiary Borrower”, and together with the Parent Borrower,
the “Borrowers”), the Lenders party thereto and Goldman Sachs Bank USA, as
Administrative Agent.

Pursuant to the provisions of Section 2.15(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any note(s) evidencing such
Loan(s)), (iii) neither the undersigned nor any of its direct or indirect
partners/members is a bank within the meaning of Section 881(c)(3)(A) of the
Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrowers within the meaning of Section 881(c)(3)(B) of the
Code, (v) none of its direct or indirect partners/members is a controlled
foreign corporation related to the Borrowers as described in
Section 881(c)(3)(C) of the Code and (v) no payments in connection with any Loan
Document are effectively connected with the undersigned’s or any of its direct
or indirect partners/members conduct of a U.S. trade or business.

The undersigned has furnished the Administrative Agent and the Borrowers with
IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W8BEN or W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or W-8BEN-E from each of such partner’s/member’s beneficial owners that
is claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrowers and the
Administrative Agent in writing, and (2) the undersigned shall have at all times
furnished the Borrowers and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

  Name:   Title: Date:             , 20[    ]

 

H-4-1



--------------------------------------------------------------------------------

EXHIBIT I

[FORM OF] INTERCREDITOR AGREEMENT

[See attached]

 

I-1



--------------------------------------------------------------------------------

EXECUTION VERSION

ABL INTERCREDITOR AGREEMENT

dated as of

August 21, 2015,

among

JPMORGAN CHASE BANK, N.A.,

as ABL Collateral Agent,

GOLDMAN SACHS BANK USA,

as Term Collateral Agent,

EACH ADDITIONAL JUNIOR OBLIGATIONS AGENT

and

EACH ADDITIONAL PARI PASSU OBLIGATIONS AGENT



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

SECTION 1.

  DEFINITIONS      2   

1.1.

  Defined Terms      2   

1.2.

  Construction      18   

1.3.

  Terms Defined in UCC      19   

SECTION 2.

  LIEN PRIORITIES      19   

2.1.

  Relative Priorities      19   

2.2.

  Prohibition on Contesting Liens or Obligations      20   

2.3.

  No New Liens      20   

2.4.

  Cooperation in Designating Collateral      21   

2.5.

  Revolving Nature of ABL Obligations      21   

2.6.

  No Subordination of the Relative Priority of Claims      22   

2.7.

  Mortgage Subordination Agreements      22   

SECTION 3.

  EXERCISE OF REMEDIES      22   

3.1.

  Exercise of Remedies by Term Collateral Agent      22   

3.2.

  Exercise of Remedies by ABL Collateral Agent      23   

3.3.

  Exclusive Enforcement Rights      24   

3.4.

  Claimholders Permitted Actions      25   

3.5.

  Retention of Proceeds      27   

3.6.

  Non-Interference      27   

3.7.

  Inspection and Access Rights      28   

3.8.

  Sharing of Information and Access      31   

3.9.

  Tracing of and Priorities in Proceeds      31   

3.10.

  Permits and Licenses      32   

SECTION 4.

  PROCEEDS      33   

4.1.

  Application of Proceeds      33   

4.2.

  Turnover      34   

SECTION 5.

  RELEASES; DISPOSITIONS; OTHER AGREEMENTS      35   

5.1.

  Releases      35   

5.2.

  Insurance      37   

5.3.

  Amendments; Refinancings      38   

5.4.

  Bailee for Perfection      40   

5.5.

  When Discharge of Obligations Deemed to Not Have Occurred      42   

5.6.

  Injunctive Relief      43   

5.7.

  Obligations Purchase Right      43   

SECTION 6.

  INSOLVENCY PROCEEDINGS      44   

6.1.

  Financing      44   

6.2.

  Sales      46   

6.3.

  Relief from the Automatic Stay      47   

 

i



--------------------------------------------------------------------------------

6.4.

  Adequate Protection      47   

6.5.

  Section 1111(b) of the Bankruptcy Code      49   

6.6.

  Avoidance Issues      49   

6.7.

  Plan of Reorganization      49   

6.8.

  Separate Grants of Security and Separate Classification      50   

6.9.

  Post-Petition Interest      50   

SECTION 7.

  RELIANCE; WAIVERS; ETC.      51   

7.1.

  Reliance      51   

7.2.

  No Warranties or Liability      51   

7.3.

  No Waiver of Lien Priorities      52   

7.4.

  Obligations Unconditional      56   

SECTION 8.

  REPRESENTATIONS AND WARRANTIES      56   

8.1.

  Representations and Warranties of Each Collateral Agent      56   

SECTION 9.

  MISCELLANEOUS      56   

9.1.

  Conflicts      56   

9.2.

  Effectiveness; Continuing Nature of this Agreement; Severability      56   

9.3.

  Amendments; Waivers      57   

9.4.

  Information Concerning Financial Condition of Certain Entities      59   

9.5.

  Subrogation      60   

9.6.

  Consent to Jurisdiction      60   

9.7.

  Waivers      61   

9.8.

  Notices      62   

9.9.

  Further Assurances      62   

9.10.

  Applicable Law      62   

9.11.

  Binding on Successors and Assigns      62   

9.12.

  Headings      62   

9.13.

  Counterparts      63   

9.14.

  No Third Party Beneficiaries      63   

9.15.

  Provisions Solely to Define Relative Rights      63   

9.16.

  Specific Performance      63   

9.17.

  ABL Intercreditor Agreement Acknowledgement      63   

 

ii



--------------------------------------------------------------------------------

This ABL INTERCREDITOR AGREEMENT is dated as of August 21, 2015, and entered
into by and among JPMORGAN CHASE BANK, N.A., in its capacity as collateral agent
under the ABL Loan Documents (as defined below), including its successors and
assigns in such capacity from time to time (the “ABL Collateral Agent”), on
behalf of itself and the other ABL Claimholders (as defined below), GOLDMAN
SACHS BANK USA, in its capacity as collateral agent under the Term Loan
Documents (as defined below), including its successors and assigns in such
capacity from time to time (the “Term Collateral Agent”), on behalf of itself
and the other Term Claimholders (as defined below), and each ADDITIONAL JUNIOR
OBLIGATIONS AGENT and each ADDITIONAL PARI PASSU OBLIGATIONS AGENT that, in each
case, shall have become a party hereto pursuant to Section 9.3(b).

RECITALS

Ascena Retail Group, Inc., a Delaware corporation (the “Company”), each of the
Company’s Subsidiaries from time to time party thereto as borrowers (such
Subsidiaries, collectively, the “ABL Borrowing Subsidiaries” and, together with
the Company, the “ABL Borrowers”) or as guarantors (such Subsidiaries,
collectively, the “ABL Guarantors”), the lenders from time to time party thereto
and JPMorgan Chase Bank, N.A., as administrative agent (the “ABL Administrative
Agent”) and, in that capacity, as ABL Collateral Agent hereunder, have entered
into that certain Amended and Restated Credit Agreement dated as of January 3,
2011, as amended and restated by the Second Restatement Agreement dated as of
June 14, 2012, and by the Third Restatement Agreement dated as of March 13,
2013, and as further amended and restated as of the date hereof (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “ABL Credit Agreement”).

The Company, AnnTaylor Retail, Inc., a Florida corporation (the “Subsidiary
Borrower” and, together with the Company, the “Term Borrowers”), the lenders
from time to time party thereto and Goldman Sachs Bank USA, as administrative
agent (the “Term Administrative Agent”), have entered into that certain Term
Credit Agreement dated as of the date hereof (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Term Credit
Agreement”).

The Company, the Subsidiary Borrower, each of the Company’s Subsidiaries from
time to time party thereto as guarantors (the “Term Guarantors”) and the Term
Administrative Agent, have entered into that certain Guarantee and Collateral
Agreement dated as of the date hereof (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Term
Guarantee and Collateral Agreement”).

The obligations of the ABL Borrowers and the ABL Guarantors under the ABL Credit
Agreement are to be secured (a) on a first priority basis, by Liens on the ABL
Priority Collateral of the ABL Borrowers and the ABL Guarantors and (b) on a
second priority basis, by Liens on the Term Priority Collateral of the ABL
Borrowers and the ABL Guarantors.

The obligations of the Company and the Term Guarantors under the Term Credit
Agreement are to be secured (a) on a first priority basis, by Liens on the Term
Priority Collateral of the Company and the Term Guarantors and (b) on a second
priority basis, by Liens on the ABL Priority Collateral of the Company and the
Term Guarantors.



--------------------------------------------------------------------------------

The ABL Loan Documents and the Term Loan Documents provide, among other things,
that the ABL Claimholders and the Term Claimholders shall set forth in this
Agreement their respective rights and remedies with respect to the Collateral
and certain other matters.

The ABL Collateral Agent, on behalf of itself and the other ABL Claimholders,
and the Term Collateral Agent, on behalf of itself and the other Term
Claimholders, have agreed to the intercreditor and other provisions set forth in
this Agreement.

AGREEMENT

In consideration of the foregoing, the mutual covenants and obligations herein
set forth and other good and valuable consideration, the sufficiency and receipt
of which are hereby acknowledged, the parties hereto, intending to be legally
bound, hereby agree as follows:

SECTION 1. Definitions.

1.1. Defined Terms. As used in the Agreement, the following terms shall have the
following meanings:

“ABL Administrative Agent” has the meaning set forth in the recitals to this
Agreement.

“ABL Borrowing Subsidiaries” has the meaning set forth in the recitals to this
Agreement.

“ABL Claimholders” means the ABL Administrative Agent, the ABL Collateral Agent,
the ABL Lenders, the ABL Issuing Banks and the other holders of ABL Obligations
(including any such holders that are ABL Secured Cash Management Services
Providers or ABL Secured Hedge Counterparties).

“ABL Collateral” means any and all assets of any Grantor, now existing or
hereafter acquired, whether real, personal or mixed, subject, or purported under
the terms of any ABL Collateral Document to be subject, to any Lien securing any
ABL Obligations.

“ABL Collateral Agent” has the meaning set forth in the preamble to this
Agreement.

“ABL Collateral Documents” means the ABL Security Agreement, the Mortgages
granted to the ABL Collateral Agent and each of the other agreements, documents
and instruments now existing or entered into after the date hereof pursuant to
which a Lien is granted or purported to be granted on any assets of any Grantor
to secure any ABL Obligation or under which rights or remedies with respect to
any such Lien are governed.

“ABL Credit Agreement” has the meaning set forth in the recitals to this
Agreement.

“ABL Default” means any “Event of Default” as such term is defined in the ABL
Credit Agreement.

 

2



--------------------------------------------------------------------------------

“ABL Guarantors” has the meaning set forth in the recitals to this Agreement.

“ABL Issuing Banks” means the “Issuing Banks” as such term is defined in the ABL
Credit Agreement.

“ABL Lenders” means the “Lenders” as such term is defined in the ABL Credit
Agreement.

“ABL Lien” means all Liens on the Collateral securing the ABL Obligations,
whether created under the ABL Collateral Documents or acquired by possession,
statute (including any judgment lien), operation of law, subrogation or
otherwise and whether or not created following the commencement of any
Insolvency Proceeding, now or hereafter held by or on behalf of the ABL
Collateral Agent or any other ABL Claimholders, or any agent or trustee
therefor.

“ABL Loan Documents” means the ABL Credit Agreement, the ABL Collateral
Documents and each of the other agreements, documents and instruments executed
pursuant thereto, and any other document or instrument (including any ABL
Secured Cash Management Services Agreement or any ABL Secured Hedge Agreement)
executed or delivered at any time in connection with any ABL Obligations.

“ABL Obligations” means the “Secured Obligations” as such term is defined in the
ABL Credit Agreement, including (a) all principal, premium, interest, fees,
attorney’s fees, costs, charges, expenses, reimbursement obligations,
indemnities, guarantees, and all other amounts payable under or secured by any
ABL Loan Document (including, in each case, all Post-Petition Interest accruing
on or after the commencement of any Insolvency Proceeding at the rate provided
in the relevant ABL Loan Document) and (b) all ABL Secured Cash Management
Services Obligations and ABL Secured Hedge Obligations to the extent
constituting such “Secured Obligations”, in each case whether now existing or
arising hereafter and notwithstanding that any such Secured Obligations or
claims therefor shall be disallowed, voided or subordinated in any Insolvency
Proceeding or under any Debtor Relief Law or other applicable law.

“ABL Priority Collateral” means all of the following assets that constitute
Collateral, whether now owned or hereafter acquired (including any of the
following assets acquired or created after the commencement of any Insolvency
Proceeding) and wherever located:

(a) all Accounts (other than Accounts arising under agreements for the sale of
Term Priority Collateral described in clauses (a) through (f) of the definition
of such term to the extent constituting identifiable Proceeds of such Term
Priority Collateral);

(b) all Payment Intangibles, including (i) all corporate and other tax refunds
and (ii) all rights to payment arising in any credit-card, debit-card,
prepaid-card or other payment-card transaction (other than any Payment
Intangibles arising under agreements for the sale of Term Priority Collateral
described in clauses (a) through (f) of the definition of such term to the
extent constituting identifiable Proceeds of such Term Priority Collateral);

 

3



--------------------------------------------------------------------------------

(c) all Inventory;

(d) all Commercial Tort Claims;

(e) all Deposit Accounts, Securities Accounts and Commodity Accounts (in each
case, subject to Section 3.9, other than the Term Priority Accounts) and all
Money, Financial Assets, cash equivalents and other assets contained in, or
credited to, and all Securities Entitlements arising from, any such Deposit
Accounts, Securities Accounts or Commodity Accounts (in each case, subject to
Section 3.9, except to the extent constituting identifiable Proceeds of Term
Priority Collateral);

(f) all rights to business interruption insurance and all rights to credit
insurance with respect to any Accounts (in each case, regardless of whether the
ABL Collateral Agent is the loss payee thereof);

(g) to the extent evidencing, governing, securing or otherwise relating to any
of the items constituting ABL Priority Collateral under clauses (a) through
(f) above, all (i) General Intangibles, including all purchase agreements,
contractual arrangements, and purchase orders with foreign vendors and foreign
purchasers (excluding Intellectual Property (but subject to the rights of the
ABL Collateral Agent under Section 3.10), Indebtedness (or any evidence thereof)
between or among the Company or any of the Subsidiaries, and any Equity
Interests), (ii) Instruments (including Promissory Notes), (iii) Documents
(including each warehouse receipt or bill of lading) covering any Inventory,
(iv) insurance policies, solely to the extent relating to other ABL Priority
Collateral (regardless of whether the ABL Collateral Agent is the loss payee
thereof), (v) export or other licenses from any Governmental Authority to sell
or to manufacture Inventory, and (vi) Chattel Paper (including all Electronic
Chattel Paper and all Tangible Chattel Paper);

(h) all collateral and guarantees given by any other Person with respect to any
of the foregoing, and all other Supporting Obligations (including
Letter-of-Credit Rights) with respect to any of the foregoing;

(i) all books and Records to the extent relating to any of the foregoing
(including customer lists, files, correspondence, tapes, computer programs,
printouts and computer records); and

(j) all Products and Proceeds of the foregoing.

Notwithstanding the foregoing, the term “ABL Priority Collateral” shall not
include any assets referred to in clauses (a), (b), (c), (d), (e) and (f) of the
definition of the term “Term Priority Collateral”.

“ABL Secured Cash Management Services Agreement” means any agreement the
obligations under which constitute ABL Secured Cash Management Services
Obligations.

“ABL Secured Cash Management Services Obligations” means the “Banking Services
Obligations” as such term is defined in the ABL Credit Agreement on the date
hereof (or any substantially similar term contained in any definitive agreement
governing Refinancing Indebtedness in respect of the ABL Obligations).

 

4



--------------------------------------------------------------------------------

“ABL Secured Cash Management Services Provider” means any ABL Lender or
Affiliate (as defined in the ABL Credit Agreement) of an ABL Lender to whom any
ABL Secured Cash Management Services Obligations are owed.

“ABL Secured Hedge Agreement” means any “Swap Agreement” as such term is defined
in the ABL Credit Agreement on the date hereof (or any substantially similar
term contained in any definitive agreement governing Refinancing Indebtedness in
respect of the ABL Obligations), the obligations under which constitute ABL
Secured Hedge Obligations.

“ABL Secured Hedge Counterparty” means any Person to whom any ABL Secured Hedge
Obligations are owed.

“ABL Secured Hedge Obligations” means the “Swap Obligations” as such term is
defined in the ABL Credit Agreement on the date hereof (or any substantially
similar term contained in any definitive agreement governing Refinancing
Indebtedness in respect of the ABL Obligations), to the extent constituting
“Secured Obligations”, as such term is defined in the ABL Credit Agreement.

“ABL Security Agreement” means the Amended and Restated Pledge and Security
Agreement dated as of the date hereof, among the Company, the ABL Guarantors and
the ABL Collateral Agent, as amended, restated, amended and restated,
supplemented or otherwise modified from time to time.

“ABL Standstill Period” has the meaning set forth in Section 3.2(a).

“Additional Junior Obligations” means Indebtedness of the Grantors incurred
following the date of this Agreement (together with all obligations in respect
of such Indebtedness, including all principal, premium, interest, fees,
attorney’s fees, costs, charges, expenses, reimbursement obligations,
indemnities, guarantees, and all other amounts payable under or secured by any
Additional Junior Obligations Agreement (including, in each case, all
Post-Petition Interest accruing on or after the commencement of any Insolvency
Proceeding at the rate provided in the relevant Additional Junior Obligations
Agreement, whether or not a claim for such Post-Petition Interest is allowed or
allowable in any such Insolvency Proceeding)) to the extent (a) such
Indebtedness and such obligations in respect of such Indebtedness are permitted
by the terms of the ABL Credit Agreement, the Term Credit Agreement, each
Additional Pari Passu Obligations Agreement then in effect and each other
Additional Junior Obligations Agreement then in effect to be secured by Liens on
the Collateral ranking junior in priority to the Term Liens and to the Liens on
the Collateral securing Additional Pari Passu Obligations and, with respect to
any such Collateral constituting ABL Priority Collateral, junior in priority to
the ABL Liens, (b) the Grantors have granted Liens on the Collateral to secure
such Indebtedness and such obligations in respect of such Indebtedness on a
basis ranking junior in priority to the Term Liens and to the Liens on the
Collateral securing any Additional Pari Passu Obligations and, with respect to
any such Collateral constituting ABL Priority Collateral, junior in priority to
the ABL Liens, and (c) the Additional Junior Obligations Agent shall have
entered into the Junior Lien Intercreditor Agreement.

 

5



--------------------------------------------------------------------------------

“Additional Junior Obligations Agent” means any Person appointed to act as
trustee, collateral agent or a similar representative for the holders of
Additional Junior Obligations pursuant to any Additional Junior Obligations
Agreement.

“Additional Junior Obligations Agreement” means the indenture, credit agreement
or other definitive agreement under which any Additional Junior Obligations are
incurred.

“Additional Pari Passu Obligations” means Indebtedness of the Grantors incurred
following the date of this Agreement (together with all obligations in respect
of such Indebtedness, including all principal, premium, interest, fees,
attorney’s fees, costs, charges, expenses, reimbursement obligations,
indemnities, guarantees, and all other amounts payable under or secured by any
Additional Pari Passu Obligations Agreement (including, in each case, all
Post-Petition Interest accruing on or after the commencement of any Insolvency
Proceeding at the rate provided in the relevant Additional Pari Passu
Obligations Agreement, whether or not a claim for such Post-Petition Interest is
allowed or allowable in any such Insolvency Proceeding)) to the extent (a) such
Indebtedness and such obligations in respect of such Indebtedness are permitted
by the terms of the ABL Credit Agreement, the Term Credit Agreement, each
Additional Junior Obligations Agreement then in effect and each other Additional
Pari Passu Obligations Agreement then in effect to be secured by Liens on the
Collateral ranking pari passu in priority with the Term Liens and the Liens on
the Collateral securing other Additional Pari Passu Obligations (without regard
to the control of remedies) and, with respect to any Collateral constituting ABL
Priority Collateral, ranking junior in priority to the ABL Liens, (b) the
Grantors have granted Liens on the Collateral to secure such Indebtedness and
such obligations in respect of such Indebtedness on a basis ranking pari passu
in priority with the Term Liens and the Liens on the Collateral securing any
other Additional Pari Passu Obligations and, with respect to any such Collateral
constituting ABL Priority Collateral, junior in priority to the ABL Liens (it
being agreed that Term Obligations incurred or issued after the date hereof
shall not constitute Additional Pari Passu Obligations) and (c) the Additional
Pari Passu Obligations Agent shall have entered into the Pari Passu
Intercreditor Agreement.

“Additional Pari Passu Obligations Agent” means any Person appointed to act as
trustee, collateral agent or a similar representative for the holders of
Additional Pari Passu Obligations pursuant to any Additional Pari Passu
Obligations Agreement.

“Additional Pari Passu Obligations Agreement” means the indenture, credit
agreement or other definitive agreement under which any Additional Pari Passu
Obligations are incurred.

“Agreement” means this ABL Intercreditor Agreement.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”.

 

6



--------------------------------------------------------------------------------

“Business Day” means any day other than a Saturday or Sunday, a day that is a
legal holiday under the laws of the State of New York or a day on which banking
institutions located in such State are authorized or required by law to remain
closed.

“Cash Collateral” has the meaning set forth in Section 6.1.

“Claimholders” means the ABL Claimholders and the Term Claimholders, or any of
them, as the context may require. Any references herein to “related”
Claimholders of any Collateral Agent shall mean, with respect to the ABL
Collateral Agent, the ABL Claimholders and, with respect to the Term Collateral
Agent, the Term Claimholders.

“Class” refers to either (a) the ABL Collateral Agent, the ABL Claimholders, the
ABL Obligations, the ABL Priority Collateral, the ABL Credit Agreement, the ABL
Collateral Documents and the ABL Loan Documents, on the one hand, as opposed to
(b) the Term Collateral Agent, the Term Claimholders, the Term Obligations, the
Term Priority Collateral, the Term Credit Agreement, the Term Collateral
Documents and the Term Loan Documents, on the other hand.

“Collateral” means all of the assets of any Grantor, now existing or hereafter
acquired, whether real, personal or mixed, that constitute ABL Collateral or
Term Collateral.

“Collateral Agent” means the ABL Collateral Agent or the Term Collateral Agent,
as the context may require.

“Collateral Documents” means the ABL Collateral Documents and the Term
Collateral Documents, or any of them, as the context may require.

“Company” has the meaning set forth in the recitals to this Agreement.

“Copyright Licenses” means any and all agreements providing for the granting of
any right in or to Copyrights (whether a Grantor is licensee or licensor
thereunder).

“Copyrights” means all United States and foreign copyrights (including community
designs), whether now or hereafter owned by or exclusively licensed to any
Grantor, including copyrights in Software and databases, and all Mask Works (as
defined under 17 U.S.C. 901 of the U.S. Copyright Act), whether registered or
not registered, and, with respect to any and all of the foregoing (a) all
extensions and renewals thereof, (b) all rights corresponding thereto throughout
the world, (c) all rights to sue for past, present and future infringements
thereof, and (d) all Proceeds of the foregoing, including licenses, royalties,
income, payments, claims, damages and proceeds of suit.

“Credit Documents” means the ABL Loan Documents and the Term Loan Documents, or
any of them, as the context may require.

“Debtor Relief Laws” means the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization or similar
debtor relief laws of the United States of America or other applicable
jurisdictions from time to time in effect.

 

7



--------------------------------------------------------------------------------

“DIP Financing” has the meaning set forth in Section 6.1(a).

“Discharge of ABL Obligations” means, except to the extent otherwise expressly
provided in Sections 5.5 and 6.6:

(a) the payment in full in cash of all the ABL Obligations (other than ABL
Secured Cash Management Services Obligations and ABL Secured Hedge Obligations,
undrawn amounts in respect of outstanding Letters of Credit and inchoate or
contingent indemnification obligations), including any interest, fees and other
charges accruing during any Insolvency Proceeding at the rate provided for in
the ABL Loan Documents (whether or not allowed or allowable as a claim in such
Insolvency Proceeding);

(b) the termination or expiration of all commitments, if any, to extend credit
that would constitute (prior to such termination or expiration) ABL Obligations;

(c) the termination or cash collateralization (in an amount equal to not more
than 105% of the aggregate undrawn amount and in the manner required by the ABL
Credit Agreement or otherwise on terms and conditions reasonably satisfactory to
the ABL Administrative Agent and the applicable ABL Issuing Banks) of all
outstanding Letters of Credit (or backstopping of such Letters of Credit by
delivery of standby letters of credit reasonably satisfactory to (and issued by
a financial institution reasonably satisfactory to) the ABL Administrative Agent
and the applicable ABL Issuing Banks, in the amount of required cash
collateral);

(d) the payment in full (giving effect to any netting arrangements) in cash of
the ABL Secured Cash Management Services Obligations constituting ABL
Obligations, to the extent due and payable, including any interest, fees and
other charges accruing during any Insolvency Proceeding at the rate provided for
in the applicable documentation (whether or not allowed or allowable as a claim
in such Insolvency Proceeding), and the termination or expiration of all
commitments, if any, in respect of ABL Secured Cash Management Services
Obligations that would constitute ABL Obligations;

(e) the payment in full (giving effect to any netting arrangements) in cash of
the ABL Secured Hedge Obligations constituting ABL Obligations, to the extent
due and payable, including any interest, fees and other charges accruing during
any Insolvency Proceeding at the rate provided for in the applicable
documentation (whether or not allowed or allowable as a claim in any such
Insolvency Proceeding), and the termination or expiration of all related ABL
Secured Hedge Agreements; and

(f) the cash collateralization or back-stopping of (or letter of credit support
for) any inchoate or contingent ABL Obligations (including indemnification
obligations) not yet due and payable but for which a claim has been asserted in
writing under any ABL Loan Documents, in each case on terms and conditions
reasonably acceptable to the ABL Collateral Agent.

 

8



--------------------------------------------------------------------------------

“Discharge of Term Obligations” means, except to the extent otherwise expressly
provided in Sections 5.5 and 6.6:

(a) the payment in full in cash of all Term Obligations (other than inchoate or
contingent indemnification obligations), including any interest, fees and other
charges accruing during any Insolvency Proceeding at the rate provided for in
the Term Loan Documents (whether or not allowed or allowable as a claim in such
Insolvency Proceeding);

(b) the termination or expiration of all commitments, if any, to extend credit
that would (prior to such termination or expiration) constitute Term
Obligations; and

(c) the cash collateralization or back-stopping of (or letter of credit support
for) any inchoate or contingent Term Obligations (including indemnification
obligations) not yet due and payable but for which a claim has been asserted in
writing under any Term Loan Documents, in each case on terms and conditions
reasonably acceptable to the Term Collateral Agent.

“Disposition” or “Dispose” means the sale, assignment, transfer, license, lease
(as lessor), exchange or other disposition (including any sale and leaseback
transaction) of any Collateral.

“Enforcement Notice” means a written notice delivered by any Collateral Agent to
the other Collateral Agent stating that an ABL Default or a Term Default, as
applicable, has occurred and is continuing and that an Exercise of Secured
Creditor Remedies has commenced or is about to be commenced with respect to the
ABL Priority Collateral or the Term Priority Collateral, as applicable.

“Equity Interests” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation), including
partnership interests and membership interests, and any and all warrants, rights
or options to purchase or acquire any of the foregoing (other than, prior to the
date of such conversion, Indebtedness that is convertible into any such Equity
Interests).

“Exercise any Secured Creditor Remedies” or “Exercise of Secured Creditor
Remedies” means (a) the taking of any action (or joining with any other Person
(other than the other Collateral Agent to the extent provided in Section 3.4(i))
in taking any action) to enforce any Lien in respect of the Collateral,
including the institution of any foreclosure proceedings, the giving of notice
of any public or private sale or other Disposition pursuant to Article 8 or
Article 9 of the UCC or other applicable law or any action to vacate, obtain
relief from or modify a stay or other injunction restricting any such
enforcement or any other exercise of rights or remedies with respect to any
Collateral described in this definition, (b) the exercise of (or joining with
any other Person (other than the other Collateral Agent to the extent provided
in Section 3.4(i)) in exercising) any right or remedy provided to a secured
creditor under the ABL Loan Documents or the Term Loan Documents (including, in
either case, any delivery of any notice to otherwise seek to obtain payment
directly from any account debtor of any Grantor or the taking of any

 

9



--------------------------------------------------------------------------------

action or the exercise of any right or remedy in respect of the set off or
recoupment against any Collateral or proceeds of any Collateral), under
applicable law, at equity, in an Insolvency Proceeding or otherwise, including
credit bidding or otherwise accepting any Collateral in full or partial
satisfaction of a Lien, (c) the Disposition of all or any portion of the
Collateral, by private or public sale or any other means, (d) the solicitation
of bids from third parties to conduct the liquidation of any Collateral, (e) the
engagement or retention of sales brokers, marketing agents, investment bankers,
accountants, appraisers, auctioneers, or other third parties for the purposes of
valuing, marketing, or Disposing of, any Collateral, or (f) the exercise of any
other enforcement right relating to any Collateral (including the exercise of
any voting rights relating to any Equity Interests constituting Collateral)
whether under the ABL Loan Documents, the Term Loan Documents, under applicable
law, in equity, in an Insolvency Proceeding, or otherwise; it being acknowledged
and agreed that none of the following will constitute an Exercise of Secured
Creditor Remedies for purposes of this Agreement: (i) the exercise of cash
dominion by the ABL Collateral Agent over the Deposit Accounts of any Grantor
that constitute ABL Priority Collateral and application of funds in connection
therewith against the ABL Obligations pursuant to Section 2.10(b) or any other
applicable provision of the ABL Credit Agreement, (ii) the imposition of a
default rate or late fee, (iii) the collection and application of monies
deposited from time to time in any Term Priority Account, to the extent
constituting Term Priority Collateral, against the Term Obligations pursuant to
the provisions of the Term Loan Documents, (iv) the filing of a proof of claim
or a statement of interest in any Insolvency Proceeding, (v) the consent by the
ABL Collateral Agent to the Disposition by any Grantor of any of the ABL
Priority Collateral, (vi) the consent of the Term Collateral Agent to the
Disposition by any Grantor of any Term Priority Collateral and (vii) the
acceleration of the Term Obligations or the ABL Obligations.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time.

“Governmental Authority” means any federal, state, municipal, national,
supranational or other government, governmental department, commission, board,
bureau, court, agency or instrumentality or political subdivision thereof or any
entity, officer or examiner exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to any government or any
court, in each case whether associated with the United States of America, any
State thereof or the District of Columbia or a foreign entity or government.

“Grantors” means the Company, the Subsidiary Borrower, the ABL Borrowing
Subsidiaries, the ABL Guarantors, the Term Guarantors and each other Subsidiary
of the Company that may from time to time have created or purported to create
any Lien on all or any part of its assets to secure any ABL Obligation or any
Term Obligation.

“Indebtedness” means all obligations that constitute “Indebtedness” within the
meaning of the ABL Credit Agreement or the Term Credit Agreement, as applicable.

“Insolvency Proceeding” means:

(a) any voluntary or involuntary petition, case or proceeding under the
Bankruptcy Code with respect to any Grantor;

 

10



--------------------------------------------------------------------------------

(b) any other voluntary or involuntary insolvency or bankruptcy petition, case
or proceeding, or any similar petition, case or proceeding (including
receiverships, liquidations, reorganizations or recapitalizations) under any
Debtor Relief Law with respect to any Grantor or with respect to a material
portion of its assets or the claims of its creditors;

(c) the admission in writing by any Grantor of its inability to pay its debts
generally as they become due;

(d) any liquidation, dissolution, or winding up of any Grantor whether voluntary
or involuntary and whether or not involving insolvency or bankruptcy; or

(e) any assignment for the benefit of creditors or any other marshaling of
assets and liabilities for creditors of any Grantor or other similar arrangement
in respect of such Grantor’s creditors generally.

“Intellectual Property” means, collectively, the Copyrights, the Copyright
Licenses, the Patents, the Patent Licenses, the Software, the Trademarks, the
Trademark Licenses, the Trade Secrets and the Trade Secret Licenses.

“Junior Claimholders” means, as to any Collateral, the Claimholders whose Liens
on such Collateral are junior and subordinate to the Liens of the Claimholders
of the other Class on such Collateral pursuant to the terms of this Agreement.
The parties hereto acknowledge that the ABL Claimholders are the Junior
Claimholders with respect to the Term Priority Collateral and the Term
Claimholders are the Junior Claimholders with respect to the ABL Priority
Collateral, and that, accordingly, any reference herein to the “Junior
Claimholders” shall be construed as a reference to the ABL Claimholders insofar
as the Term Priority Collateral is concerned and to the Term Claimholders
insofar as the ABL Priority Collateral is concerned.

“Junior Lien Intercreditor Agreement” means an intercreditor agreement
allocating lien priorities and rights between the Term Claimholders and the
holders of any Additional Pari Passu Obligations on the one hand and the holders
of Additional Junior Obligations on the other hand, such agreement to be
substantially in the form of Exhibit K to the Term Credit Agreement or in such
other form as may be agreed to by the Term Collateral Agent.

“Junior Liens” means (a) with respect to the ABL Priority Collateral or the Term
Liens on the ABL Priority Collateral, the Term Liens on such Collateral, and
(b) with respect to the Term Priority Collateral or the ABL Liens on the Term
Priority Collateral, the ABL Liens on such Collateral, and, in each case, any
Liens incurred in connection with any Refinancing of ABL Obligations or Term
Obligations that are deemed to be Junior Liens under Section 5.5.

“Junior Priority Collateral” means (a) with respect to the ABL Collateral Agent
and any other ABL Claimholders, all Term Priority Collateral and (b) with
respect to the Term Collateral Agent and any other Term Claimholders, all ABL
Priority Collateral.

“Letters of Credit” means the letters of credit issued (or deemed issued) and
outstanding under the ABL Credit Agreement.

 

11



--------------------------------------------------------------------------------

“Lien” means any lien, mortgage, pledge, assignment, security interest, charge
or encumbrance of any kind (including any agreement to give any of the
foregoing, any conditional sale or other title retention agreement, and any
lease or license in the nature thereof) and any option, trust or other
preferential arrangement having the practical effect of any of the foregoing.

“Mortgage” means each mortgage, deed of trust or deed to secure debt pursuant to
which a Grantor grants to (a) the ABL Collateral Agent, for the benefit of the
ABL Claimholders, Liens upon the real estate Collateral owned by such Grantor,
as security for the ABL Obligations, or (b) the Term Collateral Agent, for the
benefit of the Term Claimholders, Liens upon the real estate Collateral owned by
such Grantor, as security for the Term Obligations.

“Non-Conforming Plan of Reorganization” means any Plan of Reorganization the
provisions of which are inconsistent with, or are in contravention of, the
relative Lien priorities or the other provisions of this Agreement, including
any Plan of Reorganization that purports to re-order (whether by subordination,
invalidation or otherwise) or otherwise disregard, in whole or part, the
provisions of Section 2 (including the relative Lien priorities of Section 2.1),
4 or 6.

“Notification of Proceeds” has the meaning set forth in Section 3.9(b).

“Obligations” means the ABL Obligations and the Term Obligations, or any of
them, as the context requires.

“Pari Passu Intercreditor Agreement” means an intercreditor agreement allocating
lien priorities and rights solely among the Term Claimholders and the holders on
any Additional Pari Passu Obligations, such agreement to be substantially in the
form of Exhibit L to the Term Credit Agreement or in such other form as may be
agreed to by the Term Collateral Agent.

“Patent Licenses” means all agreements providing for the granting of any right
in or to Patents (whether a Grantor is licensee or licensor thereunder).

“Patents” means all patents (whether United States or foreign) in or to which
any Grantor now has or hereafter has any right, title or interest therein and
certificates of invention, or similar industrial property rights, and
applications for any of the foregoing, including (a) all reissues, divisions,
continuations (including continuations-in-part and improvements thereof),
extensions, renewals, and reexaminations thereof, (b) all rights corresponding
thereto throughout the world, (c) all inventions, discoveries, designs and
improvements described therein, (d) all rights to sue for past, present and
future infringements thereof, (e) all licenses, claims, damages, and proceeds of
suit arising therefrom, and (f) all Proceeds of the foregoing, including
licenses, royalties, income, payments, claims, damages, and proceeds of suit.

“Person” means any natural person, corporation, limited partnership, general
partnership, limited liability company, limited liability partnership, joint
stock company, joint venture, association, company, trust, bank, trust company,
land trust, business trust or other organization, whether or not a legal entity,
and any Governmental Authority.

 

12



--------------------------------------------------------------------------------

“Plan of Reorganization” means any plan of reorganization, plan of liquidation,
agreement for composition, or other type of dispositive plan of arrangement
proposed in or in connection with any Insolvency Proceeding.

“Pledged Collateral” has the meaning set forth in Section 5.4(a).

“Post-Petition Interest” means interest (including interest accruing at the
default rate specified in the applicable Credit Documents), fees, expenses and
other charges that pursuant to the ABL Collateral Documents or the Term
Collateral Documents, as the case may be, continue to accrue after the
commencement of any Insolvency Proceeding, whether or not such interest, fees,
expenses and other charges are allowed or allowable under any Debtor Relief Law
or in any such Insolvency Proceeding.

“Purchase Event” means, with respect to the Obligations of any Class, the
occurrence of any of the following: (a) an acceleration of the Obligations of
such Class in accordance with the terms of the Credit Documents of such Class;
(b) a payment default in respect of Obligations under the Credit Documents of
such Class that has not been cured or waived in accordance with the terms
thereof within 30 days of the occurrence thereof; or (c) the commencement of any
Insolvency Proceeding.

“Recovery” has the meaning set forth in Section 6.6.

“Refinance” means, in respect of any Indebtedness or other Obligations, to
refinance or replace, or to issue other Indebtedness or Obligations in exchange
or replacement for such Indebtedness or such Obligations, in whole or in part,
whether with the same or different lenders, arrangers and/or agents.
“Refinanced” and “Refinancing” shall have correlative meanings. “Refinancing
Indebtedness” means the Indebtedness or other Obligations resulting from the
Refinancing of any other Indebtedness or other Obligations.

“Senior Claimholders” means, as to any Collateral, the Claimholders whose Liens
on such Collateral are senior to the Liens of the Claimholders of the other
Class on such Collateral pursuant to the terms of this Agreement. The parties
hereto acknowledge that the ABL Claimholders are the Senior Claimholders with
respect to the ABL Priority Collateral and the Term Claimholders are the Senior
Claimholders with respect to the Term Priority Collateral, and that,
accordingly, any reference herein to the “Senior Claimholders” shall be
construed as a reference to the ABL Claimholders insofar as the ABL Priority
Collateral is concerned and to the Term Claimholders insofar as the Term
Priority Collateral is concerned.

“Senior Collateral Agent” means, as to any Collateral, the Collateral Agent
whose Liens on such Collateral, held by it for its benefit and the benefit of
its related Claimholders, are senior to the Liens on such Collateral held by the
Collateral Agent of the other Class, for its benefit and the benefit of its
related Claimholders. The parties hereto acknowledge that the ABL Collateral
Agent is the Senior Collateral Agent with respect to the ABL Priority Collateral
and the Term Collateral Agent is the Senior Collateral Agent with respect to the
Term Priority Collateral, and that, accordingly, any reference herein to the
“Senior Collateral Agent” shall be construed as a reference to the ABL
Collateral Agent insofar as the ABL Priority Collateral is concerned and to the
Term Collateral Agent insofar as the Term Priority Collateral is concerned.

 

13



--------------------------------------------------------------------------------

“Senior Liens” means (a) with respect to the ABL Priority Collateral or the Term
Liens on the ABL Priority Collateral, the ABL Liens on such Collateral, and
(b) with respect to the Term Priority Collateral or the ABL Liens on the Term
Priority Collateral, the Term Liens on such Collateral, and, in each case, any
Liens incurred in connection with any Refinancing of Senior Obligations that are
deemed to be Senior Liens under Section 5.5.

“Senior Obligations” means, with respect to any Collateral or any Liens thereon,
any Obligations that are secured by Senior Liens on such Collateral.

“Senior Priority Collateral” means (a) with respect to the ABL Collateral Agent
and any other ABL Claimholders, all ABL Priority Collateral and (b) with respect
to the Term Collateral Agent and any other Term Claimholders, all Term Priority
Collateral.

“Software” means computer programs, object code, source code and supporting
documentation, including “software” as such term is defined in the UCC as in
effect on the date hereof in the State of New York, and computer programs that
may be construed as included in the definition of “goods” in the UCC, all
licensed rights to the foregoing, and all media on which any such programs,
code, documentation or associated data may be stored.

“Subject Obligations” has the meaning set forth in Section 5.7.

“Subject Secured Parties” has the meaning set forth in Section 5.7.

“Subsidiary” means with respect to any Person (the “parent”) at any date,
(a) any Person the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in conformity with GAAP as of such date and (b) any
other Person of which Equity Interests representing more than 50% of the equity
value or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, by the parent or one or more subsidiaries of
the parent or by the parent and one or more subsidiaries of the parent. Unless
otherwise specified, all references herein to Subsidiaries shall be deemed to
refer to Subsidiaries of the Company.

“Subsidiary Borrower” has the meaning set forth in the recitals to this
Agreement.

“Term Administrative Agent” has the meaning set forth in the recitals to this
Agreement.

“Term Claimholders” means the Term Administrative Agent, the Term Collateral
Agent, the Term Lenders and the other holders of Term Obligations.

“Term Collateral” means any and all assets of any Grantor, now existing or
hereafter acquired, whether real, personal or mixed, subject, or purported under
the terms of any Term Collateral Document to be subject, to any Lien securing
any Term Obligations.

“Term Collateral Agent” has the meaning set forth in the preamble to this
Agreement.

 

14



--------------------------------------------------------------------------------

“Term Collateral Documents” means the Term Security Agreement, the Mortgages
granted to the Term Collateral Agent and each of the other agreements, documents
and instruments now existing or entered into after the date hereof pursuant to
which a Lien is granted or purported to be granted on any assets of any Grantor
to secure any Term Obligations or under which rights or remedies with respect to
any such Lien are governed.

“Term Credit Agreement” has the meaning set forth in the recitals to this
Agreement.

“Term Guarantors” has the meaning set forth in the recitals to this Agreement.

“Term Guarantee and Collateral Agreement” has the meaning set forth in the
recitals to this Agreement.

“Term Default” means any “Event of Default” as such term is defined in the Term
Credit Agreement.

“Term DIP Financing” has the meaning set forth in Section 6.1(b).

“Term Guarantors” has the meaning set forth in the recitals to this Agreement.
“Term Lenders” means the “Lenders” as such term is defined in the Term Credit
Agreement.

“Term Lien” means all Liens on the Collateral securing the Term Obligations,
whether created under the Term Collateral Documents or acquired by possession,
statute (including any judgment lien), operation of law, subrogation or
otherwise and whether or not created following the commencement of any
Insolvency Proceeding, now or hereafter held by or on behalf of the Term
Collateral Agent or any other Term Claimholders, or any agent or trustee
therefor.

“Term Loan Documents” means the Term Credit Agreement, Term Collateral
Documents, and each of the other agreements, documents and instruments executed
pursuant thereto, and any other document or instrument executed or delivered at
any time in connection with any Term Obligations.

“Term Obligations” means, collectively, the “Obligations”, as such term is
defined in the Term Credit Agreement, including all principal, premium,
interest, fees, attorney’s fees, costs, charges, expenses, reimbursement
obligations, indemnities, guarantees, and all other amounts payable under or
secured by any Term Loan Document (including, in each case, all Post-Petition
Interest accruing on or after the commencement of any Insolvency Proceeding at
the rate provided in the relevant Term Loan Document), in each case whether now
existing or arising hereafter and notwithstanding that any such Obligations or
claims therefor shall be disallowed, voided or subordinated in any Insolvency
Proceeding or under any Debtor Relief Law or other applicable law.

 

15



--------------------------------------------------------------------------------

“Term Priority Accounts” means any Deposit Accounts or Securities Accounts that
are required to be established pursuant to the Term Loan Documents for purposes
of exclusively holding identifiable Proceeds of the Term Priority Collateral (it
being understood that any property in such Deposit Accounts or Securities
Accounts which is not identifiable proceeds of Term Priority Collateral shall
not be Term Priority Collateral solely by virtue of being on deposit in or
credited to any such Deposit Account or Securities Account).

“Term Priority Collateral” means all of the following assets that constitute
Collateral, whether now owned or hereafter acquired (including any of the
following assets acquired or created after the commencement of any Insolvency
Proceeding) and wherever located:

(a) all Equipment and all real property and interests therein (including both
fee and leasehold interests) and all Fixtures;

(b) all Intellectual Property (subject to the rights of the ABL Collateral Agent
under Section 3.10);

(c) all Equity Interests and other Investment Property (other than Investment
Property constituting ABL Priority Collateral under clause (e) of the definition
of such term);

(d) except to the extent constituting ABL Priority Collateral under clause
(g) of the definition of such term, all Instruments, Documents and General
Intangibles (including all Indebtedness between or among the Company and any of
the Subsidiaries);

(e) all Term Priority Accounts and all Money, Financial Assets, Securities
Entitlements or other assets contained in, or credited to, or arising from any
such Term Priority Account (in each case, except to the extent constituting
identifiable Proceeds of ABL Priority Collateral);

(f) all insurance policies relating to Term Priority Collateral (regardless of
whether the Term Collateral Agent is the loss payee thereof), but, for the
avoidance of doubt, excluding business interruption insurance and credit
insurance with respect to any Accounts;

(g) all other Collateral not constituting ABL Priority Collateral;

(h) all collateral and guarantees given by any other Person with respect to any
of the foregoing, and all Supporting Obligations (including Letter-of-Credit
Rights) with respect to any of the foregoing; (i) all books and Records to the
extent relating to any of the foregoing (including files, correspondence, tapes,
computer programs, printouts and computer records); and

(j) all Products and Proceeds of the foregoing.

Notwithstanding the foregoing, the term “Term Priority Collateral” shall not
include any assets referred to in clauses (a), (b), (c), (d), (e) and (f) of the
term “ABL Priority Collateral”.

 

16



--------------------------------------------------------------------------------

“Term Security Agreement” means the Term Pledge and Security Agreement, dated as
of the date hereof, among the Company, the Term Guarantors and the Term
Collateral Agent as amended, restated, amended and restated, supplemented or
otherwise modified from time to time.

“Term Standstill Period” has the meaning set forth in Section 3.1(a).

“Trade Secret Licenses” means any and all agreements providing for the granting
of any right in or to Trade Secrets (whether a Grantor is licensee or licensor
thereunder).

“Trade Secrets” means all trade secrets and all other confidential or
proprietary information and know-how in which any Grantor now has or hereafter
has any right, title or interest therein, whether or not any of the foregoing
has been reduced to a writing or other tangible form, including all documents
and things embodying, incorporating, or referring in any way to any of the
foregoing, including (a) any secretly held existing engineering or other data,
information, production procedures and other know-how relating to the design
manufacture, assembly, installation, use, operation, marketing, sale and/or
servicing of any products or business of any Grantor worldwide, (b) the right to
sue for past, present and future misappropriation or other violation thereof,
and (c) all Proceeds of the foregoing, including licenses, royalties, income,
payments, claims, damages, and proceeds of suit.

“Trademark Licenses” means any and all agreements providing for the granting of
any right in or to Trademarks (whether a Grantor is licensee or licensor
thereunder).

“Trademarks” means all United States and foreign trademarks, trade names,
corporate names, company names, business names, fictitious business names,
Internet domain names, service marks, certification marks, collective marks,
logos, trade dress, other source or business identifiers, designs and general
intangibles of a like nature, and all registrations and applications for any of
the foregoing in which any Grantor now has or hereafter has any right, title or
interest, including (a) all extensions or renewals of any of the foregoing,
(b) all of the goodwill of the business connected with the use of and symbolized
by the foregoing, (c) the right to sue for past, present and future infringement
or dilution of or unfair competition with any of the foregoing or for any injury
to goodwill, and (d) all Proceeds of the foregoing, including licenses,
royalties, income, payments, claims, damages, and proceeds of suit.

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect from time to time in the State of New York or, when
the context implies, the Uniform Commercial Code as in effect from time to time
in any other applicable jurisdiction.

“Use Period” means, with respect to any Term Priority Collateral, the period
commencing on the date on which the ABL Collateral Agent delivers, in accordance
with Section 3.7, a written notice to the Term Collateral Agent electing to
exercise its access rights pursuant to Section 3.7 with respect to such Term
Priority Collateral, and ending, with respect to any Term Priority Collateral,
on the earlier to occur of (i) the 180th day after the date (the “Initial Access
Date”) on which the ABL Collateral Agent, or its designee, initially obtains the
ability to take physical possession of, remove, or otherwise control physical
access to, or actually uses, the ABL Priority Collateral located on such Term
Priority Collateral and (ii) the date on which all or

 

17



--------------------------------------------------------------------------------

substantially all of the ABL Priority Collateral located on such Term Priority
Collateral is removed, sold, collected or liquidated. If any stay or other order
that prohibits any of the ABL Collateral Agent or the other ABL Claimholders
from commencing and continuing to Exercise any Secured Creditor Remedies or from
liquidating or selling the ABL Priority Collateral has occurred by the operation
of law or has been entered by a court of competent jurisdiction after the
Initial Access Date, the 180-day period referred to in clause (i) above shall be
tolled during the pendency of any such stay or other order and the Use Period,
to the extent the expiration thereof is to be determined by reference to clause
(i) above, shall be extended by a corresponding number of days, provided that
if, after the lifting of such stay or other order, fewer than 45 days shall
remain in the Use Period, then the Use Period shall be extended so that the ABL
Collateral Agent and the other ABL Claimholders have 45 days remaining in the
Use Period upon lifting of the stay or other order.

1.2. Construction. The definitions of terms in this Agreement shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine, and neuter forms. The words “include”, “includes”, and “including”
shall be deemed to be followed by the phrase “without limitation.” The word
“will” shall be construed to have the same meaning and effect as the word
“shall.” The term “or” shall be construed to have, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or.” Unless the
context requires otherwise:

(a) except as otherwise provided herein, any definition of or reference to any
agreement, instrument, or other document herein shall be construed as referring
to such agreement, instrument, or other document as from time to time amended,
restated, amended and restated, supplemented or otherwise modified;

(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns;

(c) the words “herein”, “hereof”, and “hereunder”, and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof;

(d) all references herein to Sections and Annexes shall be construed to refer to
Sections and Annexes of this Agreement;

(e) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, real, personal or mixed, including cash, securities, accounts, and
contract rights;

(f) any references to a clause shall, unless otherwise identified, refer to the
appropriate clause within the same Section in which such reference occurs; and

(g) any references to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing, supplementing or interpreting
such law.

 

18



--------------------------------------------------------------------------------

1.3. Terms Defined in UCC. Terms defined in the UCC that are not otherwise
defined in this Agreement are used herein as defined in Articles 8 or 9 of the
UCC in effect in the State of New York from time to time, as the context may
require (including, as if such terms were capitalized in Article 8 or 9 of the
UCC, as the context may require, the following terms: “Accounts”, “Chattel
Paper”, “Commodity Account”, “Commercial Tort Claims”, “Deposit Account”,
“Document”, “Electronic Chattel Paper”, “Equipment”, “Financial Asset”,
“Fixtures”, “General Intangible” (except that such term shall include all
interest rate or currency protection or hedging arrangements, all licenses,
permits, concessions and authorizations and all Intellectual Property (in each
case, regardless of whether characterized as General Intangibles under the
UCC)), “Goods” (except that such term shall include all Equipment and Inventory
(in each case, regardless of whether characterized as Goods under the UCC)),
“Instrument”, “Inventory” (except that such term shall include all computer
programs embedded in any Inventory and all supporting information relating to
such programs, in each case that are included in the definition of Goods under
the UCC (in each case, regardless of whether characterized as Inventory under
the UCC), but not, for the avoidance of doubt, any other Intellectual Property),
“Investment Property”, “Letter-of-Credit Right”, “Money”, “Payment Intangibles”,
“Promissory Notes”, “Records”, “Securities Accounts”, “Securities Entitlement”,
“Supporting Obligation”, “Tangible Chattel Paper” and “Uncertificated
Securities”).

SECTION 2. Lien Priorities.

2.1. Relative Priorities. (a) Notwithstanding (i) the date, time, method,
manner, or order of grant, attachment, or perfection of any ABL Lien or any Term
Lien on any Collateral (including, in each case, irrespective of whether any
such ABL Lien or Term Lien is granted (or secures Obligations relating to the
period) before or after the commencement of any Insolvency Proceeding), (ii) any
contrary provision of the UCC or any other applicable law or of the ABL Loan
Documents or the Term Loan Documents, as applicable, (iii) any defect or
deficiencies in, or failure to attach or perfect, any ABL Lien or any Term Lien
or (iv) any other circumstance whatsoever, each of the Term Collateral Agent and
the ABL Collateral Agent, on behalf of itself and its related other
Claimholders, hereby agrees that:

(A) any ABL Lien on any ABL Priority Collateral, regardless of how or when
acquired, whether by grant, possession, statute, operation of law, subrogation
or otherwise, shall be senior in all respects and prior to any Term Lien on any
ABL Priority Collateral;

(B) any Term Lien on any Term Priority Collateral, regardless of how or when
acquired, whether by grant, possession, statute, operation of law, subrogation
or otherwise, shall be senior in all respects and prior to any ABL Lien on any
Term Priority Collateral;

(C) any Term Lien on any ABL Priority Collateral, regardless of how or when
acquired, whether by grant, possession, statute, operation of law, subrogation
or otherwise, shall be junior and subordinate in all respects to any ABL Lien on
any ABL Priority Collateral; and

(D) any ABL Lien on any Term Priority Collateral, regardless of how or when
acquired, whether by grant, possession, statute, operation of law, subrogation
or otherwise, shall be junior and subordinate in all respects to any Term Lien
on any Term Priority Collateral.

 

19



--------------------------------------------------------------------------------

(b) The priority and subordination of Liens provided for in this Agreement
(i) shall continue to be effective with respect to any part of the Collateral
from and after the date hereof whether such Liens are declared, or ruled to be,
invalid, unenforceable, void or not allowed by a court of competent jurisdiction
or otherwise, and whether as a result of any action taken by the Term Collateral
Agent or the ABL Collateral Agent, as applicable, or any failure by any such
Person to take any action with respect to any financing statement (including any
amendment to or continuation thereof), mortgage or other perfection document, or
otherwise and (ii) are intended to be effective whether or not such Liens are
subordinated to any Lien securing any other obligation of the Company, any other
Grantor or any other Person (but only to the extent that such subordination is
permitted pursuant to the terms of the ABL Credit Agreement, the Term Credit
Agreement and each Additional Junior Obligations Agreement and each Additional
Pari Passu Obligations Agreement then in effect or as contemplated in
Section 6.1).

2.2. Prohibition on Contesting Liens or Obligations. Each of the Term Collateral
Agent, for itself and on behalf of each other Term Claimholder, and the ABL
Collateral Agent, for itself and on behalf of each other ABL Claimholder, agrees
that it and its related Claimholders will not (and each hereby waives any right
to), directly or indirectly, contest or question, or support any other Person in
contesting or questioning, in any proceeding (including any Insolvency
Proceeding) (a) the existence, priority, validity, extent, perfection or
enforceability of any ABL Lien or any Term Lien, (b) the priority, validity,
extent or enforceability of any Obligations, including the allowability or
priority of any Obligations in any Insolvency Proceeding or (c) the relative
rights and duties of the Claimholders granted and/or established in this
Agreement; provided, however that nothing in this Agreement shall be construed
to prevent or impair the rights of the ABL Collateral Agent, any other ABL
Claimholder, the Term Collateral Agent or any other Term Claimholder to enforce
the terms of this Agreement, including the provisions of this Agreement relating
to the priority and subordination of the Liens securing the ABL Obligations and
the Term Obligations, as applicable.

2.3. No New Liens. (a) Whether or not any Insolvency Proceeding has been
commenced by or against any Grantor, the parties hereto agree, subject to
Section 6, that:

(i) no Grantor shall grant, and the Term Collateral Agent shall not accept from
any Grantor, any additional Liens under any Term Collateral Document on any
asset to secure any Term Obligation unless such Grantor also grants a Lien on
such asset to secure the ABL Obligations concurrently with the grant of a Lien
thereon in favor of the Term Collateral Agent in accordance with the relative
Lien priorities set forth in this Agreement, and

(ii) no Grantor shall grant, and the ABL Collateral Agent shall not accept from
any Grantor, any additional Liens under any ABL Collateral Documents on any
asset to secure any ABL Obligations unless such Grantor grants a Lien on such
asset to secure the Term Obligations concurrently with the grant of a Lien
thereon in favor of the ABL Collateral Agent in accordance with the relative
Lien priorities set forth in this Agreement,

provided that the foregoing shall not apply to additional Liens on any asset of
any Grantor granted to secure Obligations of any Class if, prior to such grant,
such Grantor has offered in writing to grant a Lien on such asset to secure
Obligations of the other Class and the Collateral

 

20



--------------------------------------------------------------------------------

Agent of such other Class has affirmatively declined in writing to accept such
Lien or has failed to respond to such offer within 30 days thereof, in which
case such Collateral Agent shall be deemed to have declined to accept such Lien;
and provided further that the attachment of any previously granted Lien to any
after-acquired property of the type covered by such Lien immediately prior
thereto shall not be deemed to be an acceptance of an additional Lien for the
purposes of this Section 2.3.

(b) To the extent that the provisions of Section 2.3(a) are not complied with
for any reason, (i) without limiting any other rights and remedies available to
the ABL Collateral Agent or the other ABL Claimholders, the Term Collateral
Agent, on behalf of the Term Claimholders, agrees that any amounts received by
or distributed to any of them pursuant to or as a result of Liens granted and
accepted in contravention of Section 2.3(a) shall be subject to Section 4.2 and
the Term Collateral Agent also shall hold and be deemed to have held such Liens
for the benefit of the ABL Collateral Agent and the other ABL Claimholders
subject to the provisions set forth herein, and (ii) without limiting any other
rights and remedies available to the Term Collateral Agent or the other Term
Claimholders, the ABL Collateral Agent, on behalf of the ABL Claimholders,
agrees that any amounts received by or distributed to any of them pursuant to or
as a result of Liens granted and accepted in contravention of Section 2.3(a)
shall be subject to Section 4.2 and the ABL Collateral Agent also shall hold and
be deemed to have held such Liens for the benefit of the Term Collateral Agent
and the other Term Claimholders subject to the provisions set forth herein.

2.4. Cooperation in Designating Collateral. In furtherance of Section 9.9, each
of the ABL Collateral Agent, for itself and on behalf of the other ABL
Claimholders, and the Term Collateral Agent, for itself and on behalf of the
other Term Claimholders, agrees that it and its related Claimholders will,
subject to the other provisions of this Agreement, upon request by the ABL
Collateral Agent or the Term Collateral Agent, cooperate in good faith (and will
direct their counsel to cooperate in good faith) from time to time in order to
determine the specific items included in the ABL Priority Collateral and the
Term Priority Collateral, as the case may be, and the steps taken to perfect the
ABL Liens or the Term Liens, as the case may be, and the identity of the
respective parties obligated under the ABL Loan Documents and the Term Loan
Documents, as the case may be.

2.5. Revolving Nature of ABL Obligations. The Term Administrative Agent, for
itself and on behalf of the other Term Claimholders, expressly acknowledges and
agrees that (a) the ABL Credit Agreement includes a revolving commitment and
that in the ordinary course of business the ABL Administrative Agent and the ABL
Lenders will apply payments and make advances thereunder, (b) the amount of the
ABL Obligations that may be outstanding at any time or from time to time may be
increased (including pursuant to the provisions of the ABL Credit Agreement
providing for increases in the aggregate commitments thereunder) or reduced and
subsequently reborrowed, (c) all cash collateral received by the ABL
Administrative Agent or the ABL Collateral Agent may be applied, reversed,
reapplied, credited, or reborrowed, in whole or in part, to the ABL Obligations
at any time and from time to time and (d) the advance rates under the ABL Credit
Agreement may be reduced, the eligibility criteria for purposes of the Borrowing
Base (as defined in the ABL Credit Agreement) may be modified and Reserves (as
defined in the ABL Credit Agreement) may be imposed, under the terms of the ABL
Credit Agreement, in each case without altering or otherwise affecting the
relative Lien priorities set forth in this Agreement.

 

21



--------------------------------------------------------------------------------

2.6. No Subordination of the Relative Priority of Claims. Notwithstanding
anything to the contrary contained herein, the subordination of the Term Liens
to the ABL Liens and of the ABL Liens to the Term Liens as set forth herein is
with respect to the relative priority of the respective Liens held by or on
behalf of the Term Claimholders or the ABL Claimholders only and shall not
constitute a subordination of the Term Obligations to the ABL Obligations or the
ABL Obligations to the Term Obligations.

2.7. Mortgage Subordination Agreements. In order to effectuate the lien
priorities described in Section 2.1 above, ABL Collateral Agent hereby agrees,
within ninety (90) days of the date hereof, to deliver and record customary
mortgage subordination agreements, in form and substance mutually satisfactory
to ABL Collateral Agent and Term Collateral Agent, with respect to each Mortgage
currently held by ABL Collateral Agent for the benefit of the ABL Claimholders.

SECTION 3. Exercise of Remedies.

3.1. Exercise of Remedies by Term Collateral Agent. Subject to Section 3.4
hereof, until the Discharge of ABL Obligations has occurred, whether or not any
Insolvency Proceeding has been commenced by or against any Grantor, the Term
Collateral Agent, for itself and on behalf of the other Term Claimholders,
agrees that the Term Claimholders:

(a) will not exercise or seek to exercise any rights or remedies with respect to
any ABL Priority Collateral (including any Exercise of Secured Creditor Remedies
with respect to any ABL Priority Collateral); provided, however, that the Term
Collateral Agent may exercise any or all such rights or remedies (including any
Exercise of Secured Creditor Remedies with respect to any ABL Priority
Collateral) after the passage of a period of at least 180 days after the date on
which the ABL Collateral Agent received written notice from the Term Collateral
Agent that the maturity of the Term Obligations has been accelerated; provided,
further, however, that notwithstanding anything to the contrary contained
herein, in no event will the Term Collateral Agent or any other Term Claimholder
exercise any rights or remedies with respect to the ABL Priority Collateral if,
before or after the expiration of such 180-day period, the ABL Collateral Agent
or any other ABL Claimholder (x) shall have commenced and be diligently pursuing
the exercise of its rights or remedies with respect to all or a material portion
of the ABL Priority Collateral (prompt written notice of such exercise to be
given to the Term Collateral Agent by the ABL Collateral Agent, provided that
the failure to give such notice shall not affect the ABL Collateral Agent’s or
any other ABL Claimholders’ rights hereunder) or (y) shall have been stayed by
operation of law or any court order from pursuing any such exercise of remedies
(during which time the 180-day period shall be tolled) (the period during which
the Term Collateral Agent and the other Term Claimholders may not pursuant to
this Section 3.1(a) exercise any rights or remedies with respect to the ABL
Priority Collateral being called the “Term Standstill Period”);

 

22



--------------------------------------------------------------------------------

(b) subject to their rights under Section 3.1(a), will not directly or
indirectly contest, protest or object to or hinder any Exercise of Secured
Creditor Remedies by the ABL Collateral Agent or any other ABL Claimholder with
respect to any ABL Priority Collateral;

(c) will have no right to direct the ABL Collateral Agent to Exercise any
Secured Creditor Remedies with respect to any ABL Priority Collateral or to take
any other action under the ABL Loan Documents with respect to any ABL Priority
Collateral; and

(d) subject to their rights under Section 3.1(a), will not object to (and hereby
waive any and all claims with respect to) the forbearance by the ABL Collateral
Agent or the other ABL Claimholders from Exercising any Secured Creditor
Remedies with respect to any ABL Priority Collateral;

provided, however, that, in each case under this Section 3.1, the Term Liens
shall remain on any Proceeds (other than those Proceeds properly applied to the
ABL Obligations in accordance with Section 4.1(a)) resulting from actions taken
by the ABL Collateral Agent or any other ABL Claimholder with respect to the ABL
Priority Collateral (subject to the relative Lien priorities described in
Section 2).

3.2. Exercise of Remedies by ABL Collateral Agent. Subject to Section 3.4
hereof, until the Discharge of Term Obligations has occurred, whether or not any
Insolvency Proceeding has been commenced by or against any Grantor, the ABL
Collateral Agent, for itself and on behalf of the other ABL Claimholders, agrees
that the ABL Claimholders:

(a) will not exercise or seek to exercise any rights or remedies with respect to
any Term Priority Collateral (including any Exercise of Secured Creditor
Remedies with respect to any Term Priority Collateral); provided, however, that
the ABL Collateral Agent may exercise any or all such rights or remedies
(including any Exercise of Secured Creditor Remedies with respect to any Term
Priority Collateral) after the passage of a period of at least 180 days after
the date on which the Term Collateral Agent received written notice from the ABL
Collateral Agent that the maturity of the ABL Obligations has been accelerated;
provided further, however, that notwithstanding anything to the contrary
contained herein, in no event will the ABL Collateral Agent or any other ABL
Claimholder exercise any rights or remedies with respect to the Term Priority
Collateral if, before or after the expiration of such 180-day period, the Term
Collateral Agent or any Term Claimholder (x) shall have commenced and be
diligently pursuing the exercise of its rights or remedies with respect to all
or a material portion of the Term Priority Collateral (prompt written notice of
such exercise to be given to the ABL Collateral Agent by the Term Collateral
Agent, provided that the failure to give such notice shall not affect the Term
Collateral Agent’s or any other Term Claimholders’ rights hereunder) or
(y) shall have been stayed by operation of law or any court order from pursuing
any such exercise of remedies (during which time the 180-day period shall be
tolled) (the period during which the ABL Collateral Agent and the other ABL
Claimholders may not pursuant to this Section 3.2(a) exercise any rights or
remedies with respect to the Term Priority Collateral being called the “ABL
Standstill Period”);

 

23



--------------------------------------------------------------------------------

(b) subject to their rights under Section 3.2(a), will not directly or
indirectly contest, protest or object to or hinder any Exercise of Secured
Creditor Remedies by the Term Collateral Agent or any other Term Claimholder
with respect to any Term Priority Collateral;

(c) will have no right to direct the Term Collateral Agent to Exercise any
Secured Creditor Remedies with respect to any Term Priority Collateral or to
take any other action under the Term Loan Documents with respect to any Term
Priority Collateral; and

(d) subject to their rights under Section 3.2(a), will not object to (and hereby
waive any and all claims with respect to) the forbearance by the Term Collateral
Agent or any other Term Claimholder from the Exercise of Secured Creditor
Remedies with respect to any Term Priority Collateral;

provided, however, that, in each case under this Section 3.2, the ABL Liens
shall remain on any Proceeds (other than those Proceeds properly applied to the
Term Obligations in accordance with Section 4.1(b)) resulting from actions taken
by the Term Collateral Agent or any other Term Claimholder with respect to the
Term Priority Collateral (subject to the relative Lien priorities described in
Section 2).

3.3. Exclusive Enforcement Rights. (a) Until the Discharge of ABL Obligations
has occurred and except as provided in Sections 3.1(a) and 3.4, whether or not
any Insolvency Proceeding has been commenced by or against any Grantor, the ABL
Collateral Agent shall have the exclusive right to Exercise any Secured Creditor
Remedies with respect to the ABL Priority Collateral (including the exercise of
any right under any lockbox agreement, control agreement, landlord waiver,
bailee’s letter, consignee agreement or any similar agreement or arrangement)
without any consultation with or the consent of the Term Collateral Agent or any
other Term Claimholder; provided, however, that the Term Liens shall remain on
any Proceeds (other than those properly applied to the ABL Obligations in
accordance with Section 4.1(a)) resulting from actions taken by the ABL
Collateral Agent or any other ABL Claimholder with respect to the ABL Priority
Collateral (subject to the relative Lien priorities described in Section 2).

(b) Until the Discharge of Term Obligations has occurred and except as provided
in Sections 3.2(a), 3.4 and 3.7, whether or not any Insolvency Proceeding has
been commenced by or against any Grantor, the Term Collateral Agent shall have
the exclusive right to Exercise any Secured Creditor Remedies with respect to
the Term Priority Collateral without any consultation with or the consent of the
ABL Collateral Agent or any other ABL Claimholder; provided, however, that the
ABL Liens shall remain on any Proceeds (other than those properly applied to the
Term Obligations in accordance with Section 4.1(b)) resulting from actions taken
by the Term Collateral Agent or any other Term Claimholder with respect to the
Term Priority Collateral (subject to the relative Lien priorities described in
Section 2).

(c) In connection with any Exercise of Secured Creditor Remedies with respect to
any of its Senior Priority Collateral, each of the Term Collateral Agent, the
other Term Claimholders, the ABL Collateral Agent and the other ABL Claimholders
may enforce the provisions of the Term Collateral Documents or ABL Collateral
Documents, as applicable, and exercise rights, powers and remedies thereunder,
all in such order and in such manner as it may determine in the exercise of its
sole discretion. Such exercise and enforcement shall include the

 

24



--------------------------------------------------------------------------------

rights of an agent appointed by any Senior Claimholder to Dispose of its Senior
Priority Collateral upon foreclosure, to incur expenses in connection with such
Disposition, and to exercise with respect to its Senior Priority Collateral all
the rights and remedies of a secured creditor under applicable law.

3.4. Claimholders Permitted Actions. Anything to the contrary in Sections 3.1
and 3.2 notwithstanding, each of the Term Collateral Agent, the other Term
Claimholders, the ABL Collateral Agent and the other ABL Claimholders may, but
shall not be obligated to:

(a) if an Insolvency Proceeding has been commenced by or against the Company or
any other Grantor, file a proof of claim or statement of interest with respect
to the Term Collateral or the ABL Collateral, as the case may be, or otherwise
with respect to the Term Obligations or the ABL Obligations, as the case may be;

(b) take any action (not adverse to the priority status of the Liens on the
Senior Priority Collateral of the Collateral Agent and other Claimholders of the
other Class, or the rights of the Collateral Agent or any other Claimholders of
the other Class to Exercise any Secured Creditor Remedies) in order to create,
perfect, preserve, protect or prove (but, subject to Section 3.1(a) or 3.2(a),
as the case may be, not enforce) its Lien on its Term Collateral or ABL
Collateral, as the case may be, in each case, to the extent not inconsistent
with the terms of this Agreement;

(c) file any necessary responsive or defensive pleadings in opposition to any
motion, claim, adversary proceeding, or other pleading made by any Person
objecting to or otherwise seeking the disallowance of its claims or any claims
of the other Claimholders of its Class or the avoidance of any Liens on any
Collateral securing any Obligations of its Class, in each case, to the extent
not inconsistent with the terms of this Agreement;

(d) file any pleadings, objections, motions or agreements that assert rights or
interests available to unsecured creditors of the Grantors arising under Debtor
Relief Law or other applicable law, in each case not inconsistent with the terms
of this Agreement; provided that any judgment Lien obtained in connection
therewith shall be subject to the relative Lien priorities set forth in this
Agreement;

(e) vote on any Plan of Reorganization, file any proof of claim and make other
filings and make any arguments and motions, in each case to the extent not
inconsistent with the terms of this Agreement;

(f) exercise any of its other rights or remedies referred to in Section 3.1(a)
or 3.2(a), as the case may be, after the expiration of the Term Standstill
Period or ABL Standstill Period, as applicable, or in Section 3.7 or 3.8 to the
extent permitted thereby;

(g) make a cash bid on all or any portion of the Term Collateral or the ABL
Collateral, as applicable, in any foreclosure proceeding or action;

(h) make a credit bid on all or any portion of the Term Collateral or the ABL
Collateral, as applicable, provided that any Senior Obligations secured by
Senior Liens on such Collateral are discharged in cash prior to or in connection
with any such credit bid;

 

25



--------------------------------------------------------------------------------

(i) join in (but not exercise any control with respect to) any judicial
foreclosure proceeding or other judicial lien enforcement proceeding with
respect to the Senior Priority Collateral of the other Class initiated by any
Claimholder of the other Class to the extent that any such action could not
reasonably be expected, in any material respect, to restrain, hinder, limit,
delay for any material period or otherwise interfere with the Exercise of
Secured Creditor Remedies by the Claimholders of other Class (it being
understood that (i) with respect to ABL Priority Collateral, neither the Term
Collateral Agent nor any other Term Claimholder shall be entitled to receive any
Proceeds thereof unless otherwise expressly permitted herein and (ii) with
respect to the Term Priority Collateral, neither the ABL Collateral Agent nor
any other ABL Claimholder shall be entitled to receive any Proceeds thereof
unless otherwise expressly permitted herein);

(j) engage or retain consultants, valuation firms, appraisers, investment
bankers and accountants, and perform or engage third parties to perform audits,
examinations and appraisals of any Collateral, for the sole purpose of valuing
such Collateral and not for the purpose of marketing or conducting a Disposition
of such Collateral; provided, however, that the Junior Claimholders with respect
to any Collateral shall not take any of the foregoing actions if such actions
would interfere in any material respect with the enforcement by the Senior
Claimholders with respect to such Collateral of their Senior Liens;

(k) commence, or join in filing of a petition for the commencement of, any
involuntary Insolvency Proceeding of the type described in clause (a), (b) or
(d) of the definition of such term or exercise any of its rights during any
Insolvency Proceeding to the extent expressly permitted by Section 6; and

(l) object to any proposed acceptance of ABL Priority Collateral or Term
Priority Collateral pursuant to Section 9-620 of the UCC.

Except as expressly set forth in this Agreement (including Sections 3.1(a),
3.2(a), 3.4 and 6), each Term Claimholder and each ABL Claimholder shall have
any and all rights and remedies it may have as a creditor (including as an
unsecured creditor) under any applicable law, including the right to the
Exercise of Secured Creditor Remedies; provided, however, that the Exercise of
Secured Creditor Remedies with respect to the Collateral (and any judgment Lien
obtained in connection therewith or otherwise) shall be subject to the Lien
priorities set forth herein and to the provisions of this Agreement. The ABL
Collateral Agent and the other ABL Claimholders may enforce the provisions of
the ABL Loan Documents, the Term Collateral Agent and the other Term
Claimholders may enforce the provisions of the Term Loan Documents, and the
Collateral Agents and the other Claimholders may Exercise any Secured Creditor
Remedies, all in such order and in such manner as they may determine in the
exercise of their sole discretion, consistent with the terms of this Agreement
(including Sections 2, 3 and 6) and mandatory provisions of applicable law;
provided, however, that each of the ABL Collateral Agent and the Term Collateral
Agent agrees to provide to the other (x) an Enforcement Notice prior to its
Exercise of Secured Creditor Remedies and (y) copies of any notices that it is
required under applicable law to deliver to the Company or any other Grantor;
provided further, however, that the ABL Collateral Agent’s failure to provide
copies of any such notices to the Term Collateral Agent shall not impair any of
the ABL Collateral Agent’s or other ABL Claimholders’ rights hereunder or under
any of the ABL Loan Documents, and the Term

 

26



--------------------------------------------------------------------------------

Collateral Agent’s failure to provide copies of any such notices to the ABL
Collateral Agent shall not impair any of the Term Collateral Agent’s or any
other Term Claimholders’ rights hereunder or under any of the Term Loan
Documents. Each of the Term Collateral Agent, for itself and on behalf of each
other Term Claimholder, and the ABL Collateral Agent, for itself and on behalf
of each other ABL Claimholder, agrees that it and its related Claimholders will
not institute any suit or other proceeding or assert in any suit, Insolvency
Proceeding or other proceeding any claim, in the case of the Term Collateral
Agent and each other Term Claimholder, against either the ABL Collateral Agent
or any other ABL Claimholder, and in the case of the ABL Collateral Agent and
each other ABL Claimholder, against either the Term Collateral Agent or any
other Term Claimholder, seeking damages from or other relief by way of specific
performance, instructions or otherwise, with respect to, any action taken or
omitted to be taken by such Person with respect to the Collateral which is
consistent with the terms of this Agreement, and none of such Persons shall be
liable for any such action taken or omitted to be taken.

3.5. Retention of Proceeds.

(a) The Term Claimholders shall not be permitted to retain any proceeds of ABL
Priority Collateral in connection with any Exercise of Secured Creditor Remedies
in any circumstance unless and until the Discharge of ABL Obligations has
occurred, and any such proceeds received or retained in any other circumstance
will be subject to Section 4.2.

(b) The ABL Claimholders shall not be permitted to retain any proceeds of Term
Priority Collateral in connection with any Exercise of Secured Creditor Remedies
in any circumstance unless and until the Discharge of Term Obligations has
occurred, and any such proceeds received or retained in any other circumstance
will be subject to Section 4.2.

(c) Notwithstanding anything contained in this Agreement to the contrary, in the
event of any Disposition or series of related Dispositions that includes ABL
Priority Collateral and Term Priority Collateral where the aggregate sales price
is not allocated between the ABL Priority Collateral and the Term Priority
Collateral being Disposed (including in connection with or as a result of the
sale of the Equity Interests of a Grantor), solely for purposes of this
Agreement, the portion of the aggregate sales price determined to be Proceeds of
the ABL Priority Collateral on the one hand and Proceeds of the Term Priority
Collateral on the other hand shall be allocated first to the ABL Priority
Collateral in an amount equal to the lesser of (x) the total proceeds of such
Disposition and (y) the book value of such ABL Priority Collateral recorded on
the applicable Grantor’s books in accordance with GAAP on the date of such
Disposition, with the balance, if any, allocated to the Term Priority
Collateral. The foregoing shall apply to the disposition of Equity Interests of
any entity only if the ABL Agent releases its Liens on such Equity Interest and
on the ABL Priority Collateral of such entity.

3.6. Non-Interference. Subject to Sections 3.1, 3.2, 3.3, 3.4, and 6.4(b), each
of the Term Collateral Agent, for itself and on behalf of the other Term
Claimholders, and the ABL Collateral Agent, for itself and on behalf of the
other ABL Claimholders, hereby:

 

27



--------------------------------------------------------------------------------

(a) agrees that it and its related Claimholders will not, directly or
indirectly, knowingly take any action that would restrain, hinder, limit, delay,
or otherwise interfere with any Exercise of Secured Creditor Remedies by the
Claimholders of the other Class with respect to any Senior Priority Collateral
of such other Class, or that is otherwise prohibited hereunder, including any
Disposition of any Senior Priority Collateral of such other Class, whether by
foreclosure or otherwise;

(b) waives any and all rights it or its related Claimholders may have as a
junior lien creditor or otherwise to object to the manner in which the
Claimholders of the other Class seek to enforce or collect any Obligations of
such other Class (subject to the terms of this Agreement insofar as any such
enforcement or collection relates to the Collateral constituting Junior Priority
Collateral of such other Class) or to enforce or realize their Senior Liens on
any Senior Priority Collateral of such other Class, regardless of whether any
action or failure to act by or on behalf of any Claimholders of such other Class
is adverse to the interests of it or its related Claimholders; and

(c) agrees that it and its related Claimholders will not knowingly take or cause
to be taken any action the purpose or effect of which is to make any Junior Lien
that it or any of its related Claimholders has on any Collateral equal with, or
to give it or its related Claimholders any preference or priority relative to,
any Senior Lien on such Collateral;

(d) agrees it will not seek, and will waive any right, to have any Senior
Priority Collateral or any part thereof of the other Class marshaled upon any
foreclosure or other Disposition of such Senior Priority Collateral; and

(e) will not attempt, directly or indirectly, whether by judicial proceedings
(including in any Insolvency Proceeding) or otherwise, to challenge the
enforceability of any provision of this Agreement.

3.7. Inspection and Access Rights.

(a) If the Term Collateral Agent, or any agent or representative of the Term
Collateral Agent, shall, after any Term Default, obtain possession or physical
control of any of the Term Priority Collateral (other than Equity Interests),
the Term Collateral Agent shall promptly notify the ABL Collateral Agent in
writing of that fact, and the ABL Collateral Agent shall, within 30 Business
Days thereafter, notify the Term Collateral Agent in writing as to whether the
ABL Collateral Agent desires to exercise its access rights under this
Section 3.7 with respect to such Term Priority Collateral. Upon delivery of such
notice by the ABL Collateral Agent to the Term Collateral Agent, the parties
shall confer in good faith to coordinate with respect to the ABL Collateral
Agent’s exercise of such access rights. Consistent with the definition of “Use
Period,” access rights may apply to differing parcels of real properties at
differing times, in which case, a differing Use Period will apply to each such
property.

(b) Without limiting any rights the ABL Collateral Agent or any other ABL
Claimholder may otherwise have under applicable law or by agreement and whether
or not the Term Collateral Agent or any other Term Claimholder has commenced and
is continuing to Exercise any Secured Creditor Remedies of the Term
Claimholders, in the event the Term Collateral Agent, or any agent or
representative of the Term Collateral Agent, shall have obtained possession or
physical control of any Term Priority Collateral (other than Equity

 

28



--------------------------------------------------------------------------------

Interests) and the ABL Collateral Agent shall have delivered the written notice
of its intent to exercise its access rights under this Section 3.7 as provided
in Section 3.7(a), then the ABL Collateral Agent or any other Person (including
any ABL Claimholder) acting with the consent, or on behalf, of the ABL
Collateral Agent shall have the right, subject to the rights of any landlords
under any leased real properties, and the Term Collateral Agent and the other
Term Claimholders will reasonably cooperate in connection therewith, at the sole
cost and expense of the ABL Collateral Agent and the other ABL Claimholders and
upon reasonable advance written notice to the Term Collateral Agent, during the
Use Period (i) during normal business hours on any Business Day, to access ABL
Priority Collateral that (A) is stored or located in or on, (B) has become an
accession with respect to (within the meaning of Section 9-335 of the UCC), or
(C) has been commingled with (within the meaning of Section 9-336 of the UCC)
any such Term Priority Collateral, and (ii) access, on a non-exclusive basis,
any such Term Priority Collateral (including Equipment (including any
processors, computers and other machinery related to the storage or processing
of records, documents or files), Fixtures, Intellectual Property, General
Intangibles and real property), for purposes of (A) assembling and storing the
ABL Priority Collateral and completing the processing of and turning into
finished goods of any ABL Priority Collateral consisting of work-in process,
semi-finished goods or raw materials, (B) selling any or all of the ABL Priority
Collateral located on such Term Priority Collateral, whether in bulk, in lots or
to customers in the ordinary course of business or otherwise, (C) removing any
or all of the ABL Priority Collateral located on such Term Priority Collateral,
or (D) taking reasonable actions to protect, secure and otherwise enforce the
rights of the ABL Collateral Agent and the other ABL Claimholders in and to the
ABL Priority Collateral, provided that if the ABL Collateral Agent conducts a
public auction or private sale of the ABL Priority Collateral at any of the real
properties subject to a Mortgage that constitutes Term Priority Collateral, the
ABL Collateral Agent shall provide the Term Collateral Agent with two Business
Days’ advance written notice and use reasonable efforts to hold such auction or
sale in a manner which would not unduly disrupt the Term Collateral Agent’s or
any other Term Claimholder’s use of such real properties. The Term Collateral
Agent and the other Term Claimholders may not sell, assign or otherwise transfer
the Term Priority Collateral prior to the expiration of the Use Period unless
the purchaser, assignee or transferee thereof agrees to be bound by the
provisions of this Section 3.7.

(c) During the period of actual occupation, use and/or control by the ABL
Collateral Agent or any other ABL Claimholder (or their respective employees,
agents, advisers and representatives) of any Term Priority Collateral pursuant
to Section 3.7(b), the ABL Collateral Agent and the other ABL Claimholders shall
be obligated to promptly repair at their expense any actual physical damage (but
not any diminution in value) to such Term Priority Collateral or other assets or
property on which such Term Priority Collateral is located resulting from such
occupancy, use or control, and to leave such Term Priority Collateral in
substantially the same condition as it was at the commencement of such
occupancy, use or control, ordinary wear and tear excepted (it being understood
that any equipment breakdowns or any wear or loss of tools in the ordinary
course of operations shall be deemed to be ordinary wear and tear. In the event,
and only in the event, that in connection with its use of some or all of the
premises constituting Term Priority Collateral, the ABL Collateral Agent
requires the services of any employees of the Company or any of its
Subsidiaries, the ABL Claimholders shall pay directly to any such employees the
appropriate, allocated wages of such employees, if any, during the time periods
that the ABL Collateral Agent requires their services to the extent not paid for
by the

 

29



--------------------------------------------------------------------------------

Company or any of its Subsidiaries. Notwithstanding the foregoing, in no event
shall the ABL Collateral Agent or the other ABL Claimholders have any liability
to the Term Collateral Agent or the other Term Claimholders pursuant to this
Section 3.7 as a result of any condition (including any environmental condition,
claim or liability) on or with respect to the Term Priority Collateral or other
assets or property on which such Term Priority Collateral is located existing
prior to the date of the exercise by the ABL Collateral Agent or the other ABL
Claimholders of their rights under this Section 3.7 and the ABL Collateral Agent
and the other ABL Claimholders shall have no duty or liability to maintain the
Term Priority Collateral in a condition or manner better than that in which it
was maintained prior to the use thereof by the ABL Collateral Agent or any other
ABL Claimholders, or for any diminution in the value of the Term Priority
Collateral that results from ordinary wear and tear resulting from the use of
the Term Priority Collateral by the ABL Collateral Agent or any other ABL
Claimholders in the manner and for the time periods specified under this
Section 3.7 (it being understood that any equipment breakdowns or any wear or
loss of tools in the ordinary course of operations shall be deemed to be
ordinary wear and tear). Without limiting the rights granted in this
Section 3.7, the ABL Collateral Agent and the ABL Claimholders shall reasonably
cooperate with the Term Collateral Agent and the other Term Claimholders in
connection with any efforts made by the Term Collateral Agent and the other Term
Claimholders to sell the Term Priority Collateral.

(d) Except as expressly provided in clause (c) above, the ABL Collateral Agent
and the other ABL Claimholders shall not be obligated to pay any amounts to the
Term Collateral Agent or the other Term Claimholders (or any Person claiming by,
through or under the Term Claimholders, including any purchaser of the Term
Priority Collateral) or to the Company or its Subsidiaries for or in respect of
the use by the ABL Collateral Agent and the other ABL Claimholders of the Term
Priority Collateral pursuant to this Section 3.7; provided that (i) the
Claimholders shall be obligated to pay any utility, rental, lease, real property
taxes or similar charges and payments owed by the applicable Grantor to third
parties that accrue during the Use Period in respect of such Term Priority
Collateral, or that arise as a result of such use of such Term Priority
Collateral, in either case to the extent not paid for by the Grantors, and
(ii) the ABL Claimholders shall be obligated to reimburse the Term Collateral
Agent and the other Term Claimholders for their reasonable out-of-pocket costs
and expenses incurred as a result of the Term Collateral Agent and the other
Term Claimholders providing access and use of the Term Priority Collateral to
the ABL Collateral Agent or any other ABL Claimholder (or any other Person
acting with the consent, or on behalf, of any of the foregoing) at the written
request of the ABL Agent as contemplated by Section 3.7(b).

(e) The ABL Claimholders shall (i) use the Term Priority Collateral in
accordance with applicable law, (ii) insure for damage to property and liability
to Persons, including property and liability insurance for the benefit of the
Term Claimholders, and (iii) pay, indemnify and hold the Term Collateral Agent,
the other Term Claimholders and each of their respective officers, agents,
directors and employees harmless from and against any third party liability
resulting from the ABL Collateral Agent’s or any other ABL Claimholders’ or any
of their respective agents, representatives or invitees’, occupancy, use or
control of the Term Priority Collateral as set forth in this Section 3.7
(ordinary wear and tear excepted (it being understood that any equipment
breakdowns or any wear or loss of tools in the ordinary course of operations
shall be deemed to be ordinary wear and tear).

 

30



--------------------------------------------------------------------------------

(f) The Term Collateral Agent and the other Term Claimholders shall use
commercially reasonable efforts to not hinder or obstruct the ABL Collateral
Agent and the other ABL Claimholders from exercising the rights described in
Section 3.7(b).

(g) Subject to the terms hereof, the Term Collateral Agent may advertise and
conduct public auctions or private sales of the Term Priority Collateral,
without the involvement of or interference by any ABL Claimholder or liability
to any ABL Claimholder, as long as, in the case of an actual sale, the
respective purchaser assumes and agrees to the obligations of the Term
Collateral Agent and the other Term Claimholders under this Section 3.7.

3.8. Sharing of Information and Access. Subject to the confidentiality
limitations imposed by law or agreement (other than any agreement to the extent
the confidentiality provisions of such agreement are for the benefit of any
Grantor), in the event that the ABL Collateral Agent shall, in the exercise of
its rights under the ABL Collateral Documents or otherwise, receive possession
or control of any books and records (whether in the form of a writing or stored
in any data equipment or data record in the physical possession of the ABL
Collateral Agent) of any Grantor which contain information identifying or
pertaining to the Term Priority Collateral, the ABL Collateral Agent shall, upon
written request from the Term Collateral Agent and as promptly as practicable
thereafter, either make available to the Term Collateral Agent such books and
records for inspection and duplication or provide to the Term Collateral Agent
copies thereof. Subject to the confidentiality limitations imposed by law or
agreement (other than any agreement to the extent the confidentiality provisions
of such agreement are for the benefit of any Grantor), in the event that the
Term Collateral Agent shall, in the exercise of its rights under the Term
Collateral Documents or otherwise, receive possession or control of any books
and records (whether in the form of a writing or stored in any data equipment or
data record in the physical possession of the Term Collateral Agent) of any
Grantor which contain information identifying or pertaining to any of the ABL
Priority Collateral, the Term Collateral Agent shall, upon written request from
the ABL Collateral Agent and as promptly as practicable thereafter, either make
available to the ABL Collateral Agent such books and records for inspection and
duplication or provide the ABL Collateral Agent copies thereof.

3.9. Tracing of and Priorities in Proceeds. (a) The ABL Collateral Agent, for
itself and on behalf of the other ABL Claimholders, and the Term Collateral
Agent, for itself and on behalf of the other Term Claimholders, further agree
that until the earlier of an issuance of any Enforcement Notice by such
Claimholder or a bankruptcy or insolvency constituting a Term Default or a
bankruptcy or insolvency constituting an ABL Default, as applicable, then
exists, any proceeds of Collateral, whether or not deposited under control
agreements, which are used by any Grantor to acquire other property which is
Collateral shall not (solely as between the Claimholders) be treated as Proceeds
of Collateral for purposes of determining the relative Lien priorities in the
Collateral which was so acquired.

(b) The Term Collateral Agent, for itself and on behalf of the other Term
Claimholders, acknowledges that, under the terms of the ABL Loan Documents, the
Grantors are or may be required to ensure that all payments on Accounts
constituting ABL Priority Collateral, or on other ABL Priority Collateral, are
made to Deposit Accounts or lockboxes related thereto that constitute ABL
Priority Collateral, and agrees that, notwithstanding anything to the contrary

 

31



--------------------------------------------------------------------------------

set forth herein, except as provided in the next sentence, no ABL Claimholder
shall have any duty, responsibility or obligation to any Term Claimholder with
respect to such Deposit Accounts or lockboxes, including any obligation to pay
over to any Term Claimholder any payments received into any such Deposit Account
or lockbox at any time. The Term Collateral Agent, for itself and on behalf of
the other Term Claimholders, agrees that, notwithstanding anything to the
contrary set forth herein (including Section 4.2) to the extent that Proceeds of
any Term Priority Collateral are deposited into any Deposit Accounts or
lockboxes and are subsequently applied to repay or prepay the ABL Obligations,
in the absence of the ABL Administrative Agent’s willful misconduct or gross
negligence (such absence to be presumed unless otherwise determined by a final,
non-appealable judgment of a court of competent jurisdiction), the sole remedy
of the Term Claimholders with regard to such Proceeds shall be to proceed
directly against the Grantors unless, prior to the time such proceeds are
applied to repay or prepay the ABL Obligations, the ABL Administrative Agent has
actually received a Notification of Proceeds. For purposes of the foregoing, a
“Notification of Proceeds” means a notice in writing from the Term Collateral
Agent or any Grantor to the ABL Administrative Agent containing the following
information: (a) the Term Priority Collateral being sold or otherwise Disposed,
(b) the proposed date of the sale or other Disposition, (c) the approximate
amount of Proceeds therefrom and (d) the name and contact information of the
buyer or transferee of such Term Priority Collateral or, in the case of an
auction, of the auctioneer.

3.10. Permits and Licenses. (a) The Term Collateral Agent, for itself and on
behalf of the other Term Claimholders, (i) consents to the grant by the Company
or any other Grantor to the ABL Collateral Agent of a non-exclusive royalty-free
license to use any Intellectual Property of such Grantor that is subject to a
Lien held by the Term Collateral Agent and (ii) grants, in its capacity as a
Claimholder and to the extent of its rights and interests therein, to the ABL
Collateral Agent a non-exclusive royalty-free license to use any Intellectual
Property constituting Term Priority Collateral that is subject to a Senior Lien
held by the Term Collateral Agent (and, as applicable, to Dispose of any such
Intellectual Property that is embedded in or otherwise integral to any
Inventory, to the extent the Grantor owning such Inventory would Dispose of such
Intellectual Property in connection with the Disposition of such Inventory), in
each case in connection with the Exercise of Secured Creditor Remedies of any
Lien held by the ABL Collateral Agent upon any Inventory or other ABL Priority
Collateral of any Grantor and to the extent the use of such Intellectual
Property is necessary or appropriate, in the good faith opinion of the ABL
Collateral Agent, to process, ship, produce, store, complete, supply, lease,
sell or otherwise Dispose of any such Inventory or other ABL Priority Collateral
in any lawful manner in connection with such Exercise of Secured Creditor
Remedies.

(b) The Term Collateral Agent, for itself and on behalf of the other Term
Claimholders, agrees that if the ABL Collateral Agent shall require rights
available under any permit or license controlled by the Term Collateral Agent or
any other Term Claimholder in connection with the Exercise of Secured Creditor
Remedies, the Term Collateral Agent or such other Term Claimholder shall take
all such actions as shall be reasonably available to it (at the sole cost and
expense of the Grantors), consistent with applicable law, and as shall be
reasonably requested by the ABL Collateral Agent to make such rights available
to the ABL Collateral Agent, subject to the Term Liens. The ABL Collateral
Agent, for itself and on behalf of the other ABL Claimholders, agrees that if
the Term Collateral Agent shall require rights available under any permit or
license controlled by the ABL Collateral Agent or any other ABL

 

32



--------------------------------------------------------------------------------

Claimholder in connection with the Exercise of Secured Creditor Remedies, the
ABL Collateral Agent or such other ABL Claimholder shall take all such actions
as shall be reasonably available to it (at the sole cost and expense of the
Grantors), consistent with applicable law, and as shall be reasonably requested
by the Term Collateral Agent to make such rights available to the Term
Collateral Agent, subject to the ABL Liens.

(c) The Term Collateral Agent and the other Term Claimholders may not sell,
assign or otherwise transfer the Term Priority Collateral unless the purchaser,
assignee or transferee thereof agrees to be bound by the provisions of this
Section 3.10.

SECTION 4. Proceeds.

4.1. Application of Proceeds.

(a) Prior to the Discharge of ABL Obligations, whether or not any Insolvency
Proceeding has been commenced by or against any Grantor, any ABL Priority
Collateral received in connection with any Exercise of Secured Creditor Remedies
(including as a result of any collection, sale, foreclosure or other realization
or distribution of or in respect of any ABL Priority Collateral (whether or not
expressly characterized as such) or in any Insolvency Proceeding) shall be
delivered to the ABL Collateral Agent, for the benefit of the ABL Claimholders,
and shall be applied or further distributed by the ABL Collateral Agent to or on
account of the ABL Obligations in such order as is specified in the relevant ABL
Collateral Documents or as a court of competent jurisdiction may otherwise
direct. Upon the occurrence of the Discharge of ABL Obligations, the ABL
Collateral Agent shall deliver to the Term Collateral Agent, for the benefit of
the Term Claimholders, any ABL Priority Collateral received or delivered to it
pursuant to the preceding sentence, in the same form as received, with any
necessary endorsements, to be applied by the Term Collateral Agent to the Term
Obligations in such order as is specified in the Term Collateral Documents or as
a court of competent jurisdiction may otherwise direct.

(b) Prior to the Discharge of Term Obligations, whether or not any Insolvency
Proceeding has been commenced by or against any Grantor, any Term Priority
Collateral received in connection with any Exercise of Secured Creditor Remedies
(including as a result of any collection, sale, foreclosure or other realization
or distribution of or in respect of any Term Priority Collateral (whether or not
expressly characterized as such) or in any Insolvency Proceeding) shall be
delivered to the Term Collateral Agent, for the benefit of the Term
Claimholders, and shall be applied or further distributed by the Term Collateral
Agent to or on account of the Term Obligations in such order as is specified in
the relevant Term Collateral Documents or as a court of competent jurisdiction
may otherwise direct. For the avoidance of doubt, notwithstanding the fact that
certain real property designated to be Term Collateral under the Term Credit
Agreement has not yet been subject to a Mortgage in favor of the Term Collateral
Agent as of the date hereof, such real property shall be treated as Term
Priority Collateral for all purposes herein, including, without limitation, that
the Term Collateral Agent shall receive any (i) Term Priority Collateral (which
would include such real property or the proceeds thereof after any Exercise of
Secured Creditor Remedies), for the benefit of the Term Claimholders regardless
of whether such Mortgage has been duly recorded in the land records of the
jurisdiction in which the real estate Collateral sits and (ii) insurance or
title insurance

 

33



--------------------------------------------------------------------------------

proceeds related thereto. Upon the occurrence of Discharge of Term Obligations,
the Term Collateral Agent shall deliver to the ABL Collateral Agent, for the
benefit of the ABL Claimholders, any Term Priority Collateral received or
delivered to it pursuant to the preceding sentence, in the same form as
received, with any necessary endorsements, to be applied by the ABL Collateral
Agent to the ABL Obligations in such order as is specified in the ABL Collateral
Documents or as a court of competent jurisdiction may otherwise direct.

(c) If any Exercise of Secured Creditor Remedies with respect to the Collateral
produces non-cash proceeds, then such non-cash proceeds shall, subject to
Section 4.2, be held by the Collateral Agent that conducted such Exercise of
Secured Creditor Remedies and/or sold for cash prior to the application of the
proceeds thereof as additional Collateral and, at such time as such non-cash
proceeds are monetized, shall be applied as set forth above.

4.2. Turnover. So long as the Discharge of Senior Obligations with respect to
any Collateral has not occurred, whether or not any Insolvency Proceeding has
been commenced by or against any Grantor, if (a) any Junior Claimholder of any
Class receives any Collateral that is subject to any Senior Lien or any Proceeds
of any such Collateral, or any other payment in connection with or on account of
such Collateral, (i) in connection with the enforcement or exercise of any right
or remedy (including any right of set-off) relating to such Collateral, the
transfer of such Collateral or Proceeds to any Junior Claimholder by any Person
holding a Lien on such Collateral that is subordinate to the Junior Lien on such
Collateral, or proceeds of any insurance policy claim or of any condemnation or
similar proceeding (or any deed in lieu of condemnation) in respect of such
Collateral (with proceeds of business interruption insurance being deemed to be
in respect of ABL Priority Collateral) or (ii) as a distribution or recovery in
any Insolvency Proceeding, (b) any Junior Claimholder receives, in contravention
of Section 2.3, any Collateral of the type that would not constitute Senior
Priority Collateral of such Junior Claimholder, or any Proceeds of any such
Collateral, or any other payment in connection with or on account of such
Collateral, or (c) any Junior Claimholder receives any additional Collateral
referred to in Section 6.4 that pursuant to such Section is subject to the
provisions of this Section 4.2, or any Proceeds of such additional Collateral,
or any other payment in connection with or on account of such additional
Collateral, then, in each case, such Collateral or Proceeds thereof, or such
other payment, shall be segregated and held in trust and forthwith, to the
extent not prohibited by applicable law, shall be transferred or paid over to
the Senior Collateral Agent for the benefit of the Senior Claimholders in the
same form as received, with any necessary endorsements, for application in
accordance with Section 4.1 (to the extent required), or as a court of competent
jurisdiction may otherwise direct; provided, however, that solely with respect
to any proceeds of Term Priority Collateral deposited into Deposit Accounts or
lockboxes related thereto that constitute ABL Priority Collateral the provisions
of Section 4.2 shall be subject to Section 3.9. Until the Discharge of ABL
Obligations occurs, the Term Collateral Agent, for itself and on behalf of the
other Term Claimholders, hereby irrevocably constitutes and appoints the ABL
Collateral Agent and any officer or agent of the ABL Collateral Agent, with full
power of substitution, as its true and lawful attorney in fact with full
irrevocable power and authority in the place and stead of the Term Collateral
Agent or the other Term Claimholders, as the case may be, or in the ABL
Collateral Agent’s own name, from time to time in the ABL Collateral Agent’s
discretion exercised in good faith, for the purpose of carrying out the terms of
this Section 4.2 with respect to ABL Priority Collateral, to take any and all
appropriate action and to execute any and all documents and instruments which
may be necessary to accomplish the

 

34



--------------------------------------------------------------------------------

purposes of this Section 4.2 with respect to ABL Priority Collateral. Until the
Discharge of Term Obligations occurs, the ABL Collateral Agent, for itself and
on behalf of the other ABL Claimholders, hereby irrevocably constitutes and
appoints the Term Collateral Agent and any officer or agent of the Term
Collateral Agent, with full power of substitution, as its true and lawful
attorney in fact with full irrevocable power and authority in the place and
stead of the ABL Collateral Agent or the other ABL Claimholders, as the case may
be, or in the Term Collateral Agent’s own name, from time to time in the Term
Collateral Agent’s discretion exercised in good faith, for the purpose of
carrying out the terms of this Section 4.2 with respect to Term Priority
Collateral, to take any and all appropriate action and to execute any and all
documents and instruments which may be necessary to accomplish the purposes of
this Section 4.2 with respect to Term Priority Collateral.

SECTION 5. Releases; Dispositions; Other Agreements.

5.1. Releases.

(a) If, in connection with the Exercise of Secured Creditor Remedies by the ABL
Collateral Agent with respect to ABL Priority Collateral as provided for in
Section 3 (including any Disposition of any ABL Priority Collateral by any
Grantor with the consent of the ABL Collateral Agent acting in accordance with
the terms of the ABL Documents), the ABL Collateral Agent, for itself and on
behalf of the other ABL Claimholders, releases any of its ABL Liens on any part
of the ABL Priority Collateral, then the Term Liens of the Term Collateral Agent
on such ABL Priority Collateral shall be automatically, unconditionally, and
simultaneously released; provided, however, that, to the extent the Proceeds of
such ABL Priority Collateral are not applied to reduce ABL Obligations in
accordance with Section 4.1(a), the Term Collateral Agent shall retain a Lien on
such Proceeds in accordance with the terms of this Agreement. The Term
Collateral Agent, for itself or on behalf of the other Term Claimholders,
promptly shall execute and deliver to the ABL Collateral Agent such termination
or amendment statements, releases, and other documents as the ABL Collateral
Agent may reasonably request in writing to effectively confirm such release, at
the cost and expense of the Company and without the consent or direction of any
other Term Claimholders.

(b) If, in connection with the Exercise of Secured Creditor Remedies by the Term
Collateral Agent with respect to Term Priority Collateral as provided for in
Section 3 (including any Disposition of any Term Priority Collateral by any
Grantor with the consent of the Term Collateral Agent acting in accordance with
the terms of the Term Loan Documents), the Term Collateral Agent, for itself and
on behalf of the other Term Claimholders, releases any of its Term Liens on any
part of the Term Priority Collateral, then the ABL Liens of the ABL Collateral
Agent on such Term Priority Collateral shall be automatically, unconditionally,
and simultaneously released; provided, however, that, to the extent the Proceeds
of such Term Priority Collateral are not applied to reduce Term Obligations in
accordance with Section 4.1(b), the ABL Collateral Agent shall retain a Lien on
such Proceeds in accordance with the terms of this Agreement. The ABL Collateral
Agent, for itself or on behalf of the other ABL Claimholders, promptly shall
execute and deliver to the Term Collateral Agent such termination or amendment
statements, releases, and other documents as the Term Collateral Agent may
reasonably request to effectively confirm such release, at the cost and expense
of the Company and without the consent or direction of any other ABL
Claimholders.

 

35



--------------------------------------------------------------------------------

(c) If, in connection with any Disposition of any ABL Priority Collateral
permitted under the terms of the ABL Loan Documents and not prohibited under the
terms of the Term Loan Documents, the ABL Collateral Agent, for itself and on
behalf of the other ABL Claimholders, releases any of its ABL Liens on the
portion of the ABL Priority Collateral that is the subject of such Disposition,
other than (i) in connection with the Discharge of ABL Obligations or (ii) after
the occurrence and during the continuance of any Term Default, then the Term
Liens of the Term Collateral Agent on such Collateral shall be automatically,
unconditionally, and simultaneously released; provided, that to the extent the
Proceeds of such ABL Priority Collateral are not applied to reduce ABL
Obligations in accordance with Section 4.1(a), the Term Collateral Agent shall
retain a Lien on such Proceeds in accordance with the terms of this Agreement.
The Term Collateral Agent, for itself or on behalf of the other Term
Claimholders, promptly shall execute and deliver to the ABL Collateral Agent
such termination or amendment statements, releases, and other documents as the
ABL Collateral Agent may reasonably request to effectively confirm such release,
at the cost and expense of the Company and without the consent or direction of
any other Term Claimholders. The Term Liens on the ABL Priority Collateral that
otherwise would have been released pursuant to the first sentence of this
paragraph (c) but for the application of subclause (ii) in such sentence will be
automatically, unconditionally and simultaneously released when such Term
Default and all other Term Defaults cease to exist.

(d) If, in connection with any Disposition of any Term Priority Collateral
permitted under the terms of the Term Loan Documents and not prohibited under
the terms of the ABL Loan Documents, the Term Collateral Agent, for itself and
on behalf of the other Term Claimholders, releases any of its Term Liens on the
portion of the Term Priority Collateral that is the subject of such Disposition,
other than (i) in connection with the Discharge of Term Obligations or
(ii) after the occurrence and during the continuance of any ABL Default, then
the ABL Liens of the ABL Collateral Agent on such Collateral shall be
automatically, unconditionally, and simultaneously released; provided that to
the extent the Proceeds of such Term Priority Collateral are not applied to
reduce Term Obligations in accordance with Section 4.1(b), the ABL Collateral
Agent shall retain a Lien on such Proceeds in accordance with the terms of this
Agreement. The ABL Collateral Agent, for itself or on behalf of the other ABL
Claimholders, promptly shall execute and deliver to the Term Collateral Agent
such termination or amendment statements, releases, and other documents as the
Term Collateral Agent may reasonably request to effectively confirm such
release, at the cost and expense of the Company and without the consent or
direction of any other ABL Claimholders. The ABL Liens on the Term Priority
Collateral that otherwise would have been released pursuant to the first
sentence of this paragraph (d) but for the application of subclause (ii) in such
sentence will be automatically, unconditionally and simultaneously released when
such ABL Default and all other ABL Defaults cease to exist.

(e) Until the Discharge of ABL Obligations occurs, the Term Collateral Agent,
for itself and on behalf of the other Term Claimholders, hereby irrevocably
constitutes and appoints the ABL Collateral Agent and any officer or agent of
the ABL Collateral Agent, with full power of substitution, as its true and
lawful attorney in fact with full irrevocable power and authority in the place
and stead of the Term Collateral Agent or the other Term Claimholders, as the
case may be, or in the ABL Collateral Agent’s own name, from time to time as
elected by the ABL Collateral Agent in good faith, for the purpose of carrying
out the terms of

 

36



--------------------------------------------------------------------------------

this Section 5.1 with respect to ABL Priority Collateral, to take any and all
appropriate action and to execute any and all documents and instruments which
may be necessary to accomplish the purposes of this Section 5.1 with respect to
ABL Priority Collateral, including any endorsements, any such endorsement to be
written record, or other instruments of transfer or release.

(f) Until the Discharge of ABL Obligations occurs, to the extent that the ABL
Claimholders (i) have released any Lien on ABL Priority Collateral and any such
Lien is later reinstated or (ii) obtain any new Lien on assets constituting ABL
Priority Collateral from Grantors, then, subject to the proviso contained in
Section 2.3, the Term Claimholders shall be granted a Lien on any such ABL
Priority Collateral, subject to the relative Lien priorities set forth in
Section 2.1.

(g) Until the Discharge of Term Obligations occurs, the ABL Collateral Agent,
for itself and on behalf of the other ABL Claimholders, hereby irrevocably
constitutes and appoints the Term Collateral Agent and any officer or agent of
the Term Collateral Agent, with full power of substitution, as its true and
lawful attorney in fact with full irrevocable power and authority in the place
and stead of the ABL Collateral Agent or the other ABL Claimholders, as the case
may be, or in the Term Collateral Agent’s own name, from time to time as elected
by the Term Collateral Agent in good faith, for the purpose of carrying out the
terms of this Section 5.1 with respect to Term Priority Collateral, to take any
and all appropriate action and to execute any and all documents and instruments
which may be necessary to accomplish the purposes of this Section 5.1 with
respect to Term Priority Collateral, including any endorsements, any such
endorsement to be written record, or other instruments of transfer or release.

(h) Until the Discharge of Term Obligations occurs, to the extent that the Term
Claimholders (i) have released any Lien on Term Priority Collateral and any such
Lien is later reinstated or (ii) obtain any new Liens on assets constituting
Term Priority Collateral from Grantors, then, subject to the proviso contained
in Section 2.3, the ABL Claimholders shall be granted a Lien on any such Term
Priority Collateral, subject to the relative Lien priorities set forth in
Section 2.1.

5.2. Insurance.

(a) Unless and until the Discharge of ABL Obligations has occurred: (i) the ABL
Collateral Agent and the other ABL Claimholders shall have the sole and
exclusive right, subject to the rights of the Grantors under the ABL Loan
Documents, to adjust and settle any claim under any insurance policy to the
extent solely in respect ABL Priority Collateral (including any claim in respect
of business interruption insurance or any credit insurance with respect to any
Accounts) and to approve any award granted in any condemnation or similar
proceeding (or any deed in lieu of condemnation) to the extent solely in respect
of the ABL Priority Collateral; and (ii) all proceeds of any such insurance
claim and any such award (or any payments with respect to a deed in lieu of
condemnation) if in respect of ABL Priority Collateral, shall be paid, subject
to the rights of the Grantors under the ABL Loan Documents, first, to the ABL
Collateral Agent, until the Discharge of ABL Obligations, second, to the Term
Collateral Agent, until the Discharge of Term Obligations, and third, to the
owner of the subject property, such other Person as may be entitled thereto, or
as a court of competent jurisdiction may otherwise direct.

 

37



--------------------------------------------------------------------------------

(b) Unless and until the Discharge of Term Obligations has occurred: (i) the
Term Collateral Agent and the other Term Claimholders shall have the sole and
exclusive right, subject to the rights of the Grantors under the Term Loan
Documents, to adjust and settle any claim under any insurance policy to the
extent solely in respect of Term Priority Collateral and to approve any award
granted in any condemnation or similar proceeding (or any deed in lieu of
condemnation) to the extent solely in respect of Term Priority Collateral; and
(ii) all proceeds of any such insurance claim and any such award (or any
payments with respect to a deed in lieu of condemnation) if in respect of Term
Priority Collateral, shall be paid, subject to the rights of Grantors under the
Term Loan Documents, first, to Term Collateral Agent, until the Discharge of
Term Obligations, second, to the ABL Collateral Agent, until the Discharge of
ABL Obligations, and third, to the owner of the subject property, such other
Person as may be entitled thereto, or as a court of competent jurisdiction may
otherwise direct.

Notwithstanding anything contained in this Agreement to the contrary, in the
event that any proceeds are derived from any claim under any insurance policy in
respect of both ABL Priority Collateral and Term Priority Collateral where the
allocation of proceeds is not stipulated between ABL Priority Collateral and
Term Priority Collateral, then solely for purposes of this Agreement, the
portion of the aggregate proceeds deemed to be proceeds of the ABL Priority
Collateral on the one hand and Term Priority Collateral on the other hand shall
determined by first allocating to the ABL Priority Collateral an amount equal to
the lesser of (x) the total proceeds of such insurance policy and (y) the book
value of such ABL Priority Collateral recorded on the applicable Grantor’s books
in accordance with GAAP on the date of the loss associated with the insurance
proceeds, with the balance, if any, allocated to the Term Priority Collateral.
If any insurance claim includes both ABL Priority Collateral and Term Priority
Collateral, the insurer will not settle such claim separately with respect to
ABL Priority Collateral and Term Priority Collateral, and if the ABL Collateral
Agent and the Term Collateral Agent are unable after negotiating in good faith
to agree on the settlement for such claim, each Collateral Agent may apply to a
court of competent jurisdiction to make a determination as to the settlement of
such claim, and the court’s determination shall be binding upon the parties. If
the Collateral Agent or any other Claimholder of any Class shall, at any time,
receive any proceeds of any such insurance policy or any such award or payment
in contravention of this Section 5.2, it shall pay such proceeds over to the
Collateral Agent of the other Class in accordance with the terms of Section 4.2.

5.3. Amendments; Refinancings.

(a) The Term Collateral Agent, for itself and on behalf of the other Term
Claimholders, acknowledges and agrees that the ABL Loan Documents may be
amended, restated, amended and restated, supplemented, or otherwise modified in
accordance with their terms (or replaced in connection with a Refinancing of the
ABL Obligations (or portions thereof)) and the ABL Obligations may be
Refinanced, in each case without notice to, or the consent of, the Term
Collateral Agent or the other Term Claimholders, all without affecting the lien
subordination or other provisions of this Agreement; provided, however, that, in
the case of a Refinancing, the holders of such Refinancing Indebtedness, and the
collateral agent (or similar

 

38



--------------------------------------------------------------------------------

representative) of such holders, bind themselves to the terms of this Agreement
pursuant to an amendment effected in accordance with Section 9.3; provided
further, that any such amendment, restatement, amendment and restatement,
replacement, supplement, modification, or Refinancing shall not result in a Term
Default. For the avoidance of doubt, the sale or other transfer of any ABL
Obligations is not restricted by this Agreement but the provisions of this
Agreement shall be binding on all of the Claimholders.

(b) The ABL Collateral Agent, for itself and on behalf of the other ABL
Claimholders, acknowledges and agrees that the Term Loan Documents may be
amended, restated, amended and restated, supplemented, or otherwise modified in
accordance with their terms (or replaced in connection with a Refinancing of the
Term Obligations) and the Term Obligations may be Refinanced, in each case
without notice to, or the consent of, the ABL Collateral Agent or the other ABL
Claimholders, all without affecting the lien subordination or other provisions
of this Agreement; provided, however, that, in the case of a Refinancing, the
holders of such Refinancing Indebtedness, and the collateral agent (or similar
representative) of such holders, bind themselves to the terms of this Agreement
pursuant to an amendment effected in accordance with Section 9.3; provided
further, however, that any such amendment, restatement, amendment and
restatement, replacement, supplement, modification, or Refinancing shall not
result in an ABL Default. For the avoidance of doubt, the sale or other transfer
of any Term Obligations is not restricted by this Agreement but the provisions
of this Agreement shall be binding on all of the Claimholders.

(c) So long as the Discharge of ABL Obligations has not occurred, each Term
Collateral Document shall include the following language (or language
substantially identical in substance or otherwise acceptable to the ABL
Collateral Agent): “Notwithstanding anything herein to the contrary, the Liens
and security interests granted to Goldman Sachs Bank USA, as Term Collateral
Agent, pursuant to this Agreement in any Collateral and the exercise of any
right or remedy by Goldman Sachs Bank USA, as Term Collateral Agent, with
respect to any Collateral hereunder are subject to the provisions of the ABL
Intercreditor Agreement, dated as of August 21, 2015 (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“ABL Intercreditor Agreement”), among JPMorgan Chase Bank, N.A., as ABL
Collateral Agent, Goldman Sachs Bank USA, as Term Collateral Agent, each
Additional Junior Obligations Agent (as defined in the ABL Intercreditor
Agreement) and each Additional Pari Passu Obligations Agent (as defined in the
ABL Intercreditor Agreement) from time to time party thereto. In the event of
any conflict between the terms of the ABL Intercreditor Agreement and the terms
of this Agreement, the terms of the ABL Intercreditor Agreement shall govern and
control.”

(d) So long as the Discharge of Term Obligations has not occurred, each ABL
Collateral Document shall include the following language (or language
substantially identical in substance or otherwise acceptable to the Term
Collateral Agent): “Notwithstanding anything herein to the contrary, the Liens
and security interests granted to JPMorgan Chase Bank, N.A., as Administrative
Agent, pursuant to this Agreement in any Collateral and the exercise of any
right or remedy by JPMorgan Chase Bank, N.A., as Administrative Agent, with
respect to any Collateral hereunder are subject to the provisions of the ABL
Intercreditor Agreement, dated as of August 21, 2015 (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Intercreditor Agreement”), among JPMorgan Chase Bank,

 

39



--------------------------------------------------------------------------------

N.A., as ABL Collateral Agent, Goldman Sachs Bank USA, as Term Collateral Agent,
each Additional Junior Obligations Agent (as defined in the Intercreditor
Agreement) and each Additional Pari Passu Obligations Agent (as defined in the
Intercreditor Agreement) from time to time party thereto. In the event of any
conflict between the terms of the Intercreditor Agreement and the terms of this
Agreement, the terms of the Intercreditor Agreement shall govern and control.”

5.4. Bailee for Perfection.

(a) The ABL Collateral Agent and the Term Collateral Agent each agree to hold or
control that part of the Collateral that is in its possession or control (or in
the possession or control of its agents or bailees) (such Collateral, which
shall include Collateral subject to deposit account control agreements or
security account control agreements, being referred to as the “Pledged
Collateral”), as gratuitous bailee and as a non-fiduciary agent for the Term
Collateral Agent or the ABL Collateral Agent, as applicable (such bailment and
agency being intended, among other things, to satisfy the requirements of
Sections 8-301(a)(2), 9-313(c), 9-104, 9-105, 9-106, and 9-107 of the UCC),
solely for the purpose of perfecting the security interest granted under the
Term Loan Documents or the ABL Loan Documents, as applicable, subject to the
terms and conditions of this Section 5.4. The Term Collateral Agent and the
other Term Claimholders hereby appoint the ABL Collateral Agent as their
gratuitous bailee and non-fiduciary agent solely for the purposes of perfecting
their security interest in all Pledged Collateral in which the ABL Collateral
Agent has a perfected security interest under the UCC. The ABL Collateral Agent
and the other ABL Claimholders hereby appoint the Term Collateral Agent as their
gratuitous bailee and non-fiduciary agent solely for the purposes of perfecting
their security interest in all Pledged Collateral in which the Term Collateral
Agent has a perfected security interest under the UCC. Each of the ABL
Collateral Agent and the Term Collateral Agent hereby accepts such appointment
pursuant to this Section 5.4(a) and acknowledges and agrees that it shall act
for the benefit of the Claimholders of the other Class with respect to any
Pledged Collateral and that any proceeds received by the ABL Collateral Agent or
the Term Collateral Agent, as the case may be, in respect of any Pledged
Collateral shall be applied in accordance with Section 4. Unless and until the
Discharge of ABL Obligations has occurred, the Term Collateral Agent agrees to
promptly notify the ABL Collateral Agent of any Pledged Collateral constituting
ABL Priority Collateral held or controlled by it (or its agents or bailees,
other than the ABL Collateral Agent) or actually known by it to be held or
controlled by any other Term Claimholders, and at any time prior to the
Discharge of ABL Obligations, the Term Collateral Agent and each other Term
Claimholder agrees to deliver to the ABL Collateral Agent any such Pledged
Collateral held by it, together with any necessary endorsements (or otherwise
allow the ABL Collateral Agent to obtain control of such Pledged Collateral).
Subject to Section 3.9(b) and except as otherwise provided in Section 4.2 in
respect of Proceeds of Term Priority Collateral, unless and until the Discharge
of Term Obligations has occurred, the ABL Collateral Agent agrees to promptly
notify the Term Collateral Agent in writing of any Pledged Collateral
constituting Term Priority Collateral held or controlled by it (or its agents or
bailees, other than the Term Collateral Agent) or actually known by it to be
held by any other ABL Claimholders, and at any time prior to the Discharge of
Term Obligations, the ABL Collateral Agent and each other ABL Claimholder agrees
to deliver to the Term Collateral Agent any such Pledged Collateral held by it,
together with any necessary endorsements (or otherwise allow the Term Collateral
Agent to obtain control of such Pledged Collateral).

 

40



--------------------------------------------------------------------------------

(b) Subject to the terms of this Agreement, until the Discharge of ABL
Obligations has occurred, the ABL Collateral Agent shall be entitled to deal
with the ABL Priority Collateral in accordance with the terms of the ABL Loan
Documents as if the Liens of the Term Collateral Agent under the Term Loan
Documents did not exist. The rights of the Term Collateral Agent in respect of
any ABL Priority Collateral shall at all times be subject to the terms of this
Agreement.

(c) Subject to the terms of this Agreement, until the Discharge of Term
Obligations has occurred, the Term Collateral Agent shall be entitled to deal
with the Term Priority Collateral in accordance with the terms of the Term Loan
Documents as if the Liens of the ABL Collateral Agent under the ABL Loan
Documents did not exist. The rights of the ABL Collateral Agent in respect of
any Term Priority Collateral shall at all times be subject to the terms of this
Agreement.

(d) The ABL Collateral Agent shall have no obligation whatsoever to the Term
Collateral Agent or any other Term Claimholder to ensure that the Pledged
Collateral is genuine or owned by any of Grantors or to preserve rights or
benefits of any Person except as expressly set forth in this Section 5.4. The
Term Collateral Agent shall have no obligation whatsoever to the ABL Collateral
Agent or any other ABL Claimholder to ensure that the Pledged Collateral is
genuine or owned by any of Grantors or to preserve rights or benefits of any
Person except as expressly set forth in this Section 5.4. The duties or
responsibilities of the ABL Collateral Agent under this Section 5.4 shall be
limited solely to holding or controlling the Pledged Collateral as bailee and
agent in accordance with this Section 5.4 and delivering the Pledged Collateral
upon a Discharge of ABL Obligations as provided in paragraph (f) of this
Section 5.4. The duties or responsibilities of the Term Collateral Agent under
this Section 5.4 shall be limited solely to holding or controlling the Pledged
Collateral as bailee and agent in accordance with this Section 5.4 and
delivering the Pledged Collateral upon a Discharge of Term Obligations as
provided in paragraph (g) of this Section 5.4.

(e) The ABL Collateral Agent acting pursuant to this Section 5.4 shall not have
by reason of the ABL Collateral Documents, the Term Collateral Documents, this
Agreement, or any other document a fiduciary relationship in respect of the Term
Collateral Agent or any other Term Claimholder. The Term Collateral Agent acting
pursuant to this Section 5.4 shall not have by reason of the ABL Collateral
Documents, the Term Collateral Documents, this Agreement, or any other document
a fiduciary relationship in respect of the ABL Collateral Agent or any other ABL
Claimholder.

(f) Upon the Discharge of ABL Obligations, the ABL Collateral Agent (i) shall
deliver or cause to be delivered the remaining Pledged Collateral (if any) in
its possession or in the possession of its agents or bailees (other than the
Term Collateral Agent), together with any necessary endorsements, first, to the
Term Collateral Agent to the extent Term Obligations remain outstanding as
confirmed in writing by the Term Collateral Agent, and, to the extent that the
Term Collateral Agent confirms no Term Obligations are outstanding, second, to
the applicable Grantor to the extent no ABL Obligations or Term Obligations that
are secured by

 

41



--------------------------------------------------------------------------------

such Pledged Collateral remain outstanding (in each case, so as to allow such
Person to obtain possession or control of such Pledged Collateral) or as a court
of competent jurisdiction may otherwise direct and (ii) will cooperate with the
Term Collateral Agent and such Grantor, as the case may be, in assigning
(without recourse to or warranty by the ABL Collateral Agent or any other ABL
Claimholder or agent or bailee thereof) control over any other ABL Priority
Collateral under its control. At such time, the ABL Collateral Agent further
agrees to take, at the sole cost and expense of the Company, all other action
reasonably requested in writing by the Term Collateral Agent (including amending
any outstanding control agreements) to enable the Term Collateral Agent to
obtain a first priority security interest in the Collateral.

(g) Upon the Discharge of Term Obligations, the Term Collateral Agent (i) shall
deliver the remaining Pledged Collateral (if any) in its possession or in the
possession of its agents or bailees (other than the ABL Collateral Agent)
together with any necessary endorsements, first, to the ABL Collateral Agent to
the extent the ABL Obligations remain outstanding as confirmed in writing by the
ABL Collateral Agent, and, to the extent that the ABL Collateral Agent confirms
no ABL Obligations are outstanding, second, to the applicable Grantor to the
extent no ABL Obligations or Term Obligations that are secured by such Pledged
Collateral remain outstanding (in each case, so as to allow such Person to
obtain possession or control of such Pledged Collateral) or as a court of
competent jurisdiction might otherwise direct and (ii) will cooperate with the
ABL Collateral Agent and such Grantor, as the case may be, in assigning (without
recourse to or warranty by the Term Collateral Agent or any other Term
Claimholder or agent or bailee thereof) control over any other Term Priority
Collateral under its control. At such time, the Term Collateral Agent further
agrees to take, at the sole cost and expense of the Company, all other action
reasonably requested in writing by the ABL Collateral Agent (including amending
any outstanding control agreements) to enable the ABL Collateral Agent to obtain
a first priority security interest in the Collateral.

5.5. When Discharge of Obligations Deemed to Not Have Occurred.

(a) If the Grantors enter into any Refinancing of the ABL Obligations with
Indebtedness permitted under the Term Loan Documents that is intended to be (and
under the Term Loan Documents is permitted to be) secured by the ABL Priority
Collateral on a basis that is senior to the Term Liens thereon and by the Term
Priority Collateral on a basis that is junior to the Term Liens thereon, then a
Discharge of ABL Obligations shall be deemed not to have occurred for all
purposes of this Agreement, and the Refinancing Indebtedness in respect of such
ABL Obligations shall be treated as ABL Obligations for all purposes of this
Agreement, including for purposes of the relative Lien priorities and rights in
respect of Collateral set forth herein, and the collateral agent (or similar
representative) in respect of the obligations under such Refinancing shall be
the ABL Collateral Agent for all purposes of this Agreement; provided, however,
that the holders of such Refinancing Indebtedness, and the collateral agent (or
similar representative) of such holders, bind themselves to the terms of this
Agreement pursuant to an amendment effected in accordance with Section 9.3.

(b) If the Grantors enter into any Refinancing of the Term Obligations with
Indebtedness permitted under the ABL Loan Documents that is intended to be (and
under the ABL Loan Documents is permitted to be) secured by the Term Priority
Collateral on a basis that is senior to the ABL Liens thereon and by the ABL
Priority Collateral on a basis that is junior to

 

42



--------------------------------------------------------------------------------

the ABL Liens thereon, then a Discharge of Term Obligations shall be deemed not
to have occurred for all purposes of this Agreement, and the Refinancing
Indebtedness in respect of such Term Obligations shall be treated as Term
Obligations for all purposes of this Agreement, including for purposes of the
relative Lien priorities and rights in respect of Collateral set forth herein,
and the collateral agent (or similar representative) in respect of the
obligations under such Refinancing shall be the Term Collateral Agent for all
purposes of this Agreement; provided, however, that the holders of such
Refinancing Indebtedness, and the collateral agent (or similar representative)
of such holders, bind themselves to the terms of this Agreement pursuant to an
amendment effected in accordance with Section 9.3.

5.6. Injunctive Relief. The ABL Collateral Agent, for itself and on behalf of
the other ABL Claimholders, and the Term Collateral Agent, for itself and on
behalf of the other Term Claimholders, agree that should any Claimholder in any
way take, attempt to take, or threaten to take any action contrary to terms of
this Agreement with respect to the Collateral, or fail to take any action
required by this Agreement, the Term Collateral Agent, the ABL Collateral Agent
or any other Claimholder, as the case may be, may obtain relief against such
Claimholder by injunction, specific performance, or other appropriate equitable
relief, it being understood and agreed that (a) non-breaching Claimholders’
damages from such actions may at that time be difficult to ascertain and may be
irreparable, and (b) each Claimholder waives any defense that other Claimholders
can demonstrate damage and/or be made whole by the awarding of damages. The ABL
Collateral Agent, for itself and on behalf of the other ABL Claimholders, and
the Term Collateral Agent, for itself and on behalf of the other Term
Claimholders, hereby irrevocably waive any defense based on the adequacy of a
remedy at law and any other defense which might be asserted to bar the remedy of
specific performance in any action which may be brought by the ABL Collateral
Agent or the other ABL Claimholders or the Term Collateral Agent or the other
Term Claimholders, as the case may be.

5.7. Obligations Purchase Right. Without prejudice to the enforcement of any
remedies of any Claimholder, whether under the Credit Documents or otherwise,
the Collateral Agent of each Class, on behalf of its related Claimholders,
agrees that, in the event a Purchase Event of the type described in clause
(c) of the definition of such term shall have occurred, or any other Purchase
Event shall have occurred with respect to Obligations of such Class (the
“Subject Obligations”), the Claimholders of the other Class (or any of them)
may, at their sole expense and effort, upon notice to the Company and the
Collateral Agent of such first Class, require the Claimholders holding the
Subject Obligations (the “Subject Secured Parties”) to assign and delegate to
the Claimholders of such other Class, without warranty or representation or
recourse, all (but not less than all) of the Subject Obligations (including all,
but not less than all, unfunded commitments under the applicable Credit
Documents, if any, that are in effect); provided that (a) such assignment and
delegation shall not conflict with any applicable law and (b) the Claimholders
of such other Class shall have paid to the Collateral Agent of such first Class,
for the account of the Subject Claimholders, in immediately available funds, an
amount equal to 100% of the principal of all Indebtedness included in such
Subject Obligations plus all accrued and unpaid interest thereon plus all
accrued and unpaid fees (including prepayment fees) and all premiums applicable
thereto and all the other Subject Obligations then outstanding (which shall
include, with respect to (i) the aggregate face amount of the letters of credit,
cash collateral in an amount equal to 103% thereof, (ii) any ABL Secured Hedge
Obligations, 100% of the aggregate amount of such ABL Secured Hedge Obligations
(giving effect to any netting

 

43



--------------------------------------------------------------------------------

arrangements) that the Company or a Subsidiary would be required to pay if the
relevant ABL Secured Hedge Agreements giving rise to such ABL Secured Hedge
Obligations were terminated at such time, and (iii) any ABL Secured Cash
Management Services Obligations, 100% of the aggregate amount of such ABL
Secured Cash Management Services Obligations (giving effect to any netting
arrangements) that the Company or a Subsidiary would be required to pay if the
ABL Secured Cash Management Services Agreement giving rise to such ABL Secured
Cash Management Services Obligations were terminated at such time (or, if not
then terminable, if such ABL Secured Cash Management Services Agreement were
terminated on the first date on which the party providing such services would be
entitled to terminate it (assuming that such party promptly takes all actions
(including the giving of any notice of termination) that under the terms of such
ABL Secured Cash Management Services Agreement are required to be taken in order
to effect such termination)). In order to effectuate the foregoing, the
Collateral Agent of such first Class shall calculate, upon the written request
of the Collateral Agent of such other Class from time to time, the amount in
cash (and, with respect to clause (i) above, cash collateral) that would be
necessary so to purchase the Subject Obligations. Following exercise of any such
purchase right by the Claimholders of any Class in accordance with the terms of
this Section 5.7, the Claimholders shall cooperate in consummating promptly
thereafter such assignment and delegation using the applicable assignment forms
provided in the Credit Documents of the applicable Class or, if no such
assignment forms are provided, using the assignment and assumption forms
customary for the type of Obligations being assigned.

SECTION 6. Insolvency Proceedings.

6.1. Financing.

(a) Until the Discharge of ABL Obligations, if any Grantor shall be subject to
any Insolvency Proceeding and the ABL Collateral Agent consents to the use of
cash collateral (as such term is defined in Section 363(a) of the Bankruptcy
Code; herein, “Cash Collateral”) constituting ABL Priority Collateral or
consents to permit any Grantor to obtain financing provided by any one or more
ABL Claimholders or any other Person under Section 364 of the Bankruptcy Code or
any similar Debtor Relief Law secured by a Lien on such ABL Priority Collateral
that is (i) senior to or pari passu with the ABL Liens on the ABL Priority
Collateral and (ii) junior to the Term Liens on the Term Priority Collateral
(such financing, a “DIP Financing”), and if the Grantors desire to obtain
authorization from the applicable Bankruptcy Court to use such Cash Collateral
or to obtain such DIP Financing, then the Term Collateral Agent, for itself and
on behalf of the other Term Claimholders, agrees that the Term Claimholders will
consent to (and hereby are deemed to have consented to), and will not object to
or oppose, or support any other Person objecting to or opposing, such use of
such Cash Collateral or such DIP Financing and, to the extent the ABL Liens are
subordinated to or pari passu with any new Liens securing such DIP Financing,
the Term Collateral Agent, for itself and on behalf of the other Term
Claimholders, will subordinate (and hereby subordinates) the Term Liens on the
ABL Priority Collateral to the Liens securing such DIP Financing to the extent
consistent with the other provisions of this Agreement; provided that (A) the
Term Collateral Agent and the other Term Claimholders shall retain the Term
Liens on the Collateral and, as to the Term Priority Collateral only, the Term
Liens shall have the same priority as existed prior to the commencement of the
Insolvency Proceeding and any Lien on the Term Priority Collateral securing such
DIP Financing shall be junior and subordinate to the Term Liens on the Term

 

44



--------------------------------------------------------------------------------

Priority Collateral, (B) all Liens on ABL Priority Collateral securing any such
DIP Financing shall be senior to or pari passu with the ABL Liens on the ABL
Priority Collateral, (C) the terms of such DIP Financing or Cash Collateral
order do not require any Term Claimholders to extend additional credit pursuant
to such DIP Financing or Cash Collateral order and (D) the terms of such DIP
Financing do not compel the applicable Grantor to seek confirmation of a
specific plan of reorganization for which all or substantially all the material
terms are set forth in the DIP Financing. If the ABL Claimholders or any other
Person offer to provide DIP Financing that meets the requirements set forth in
clauses (A) through (C) above, and if the Grantors desire to obtain
authorization from the applicable Bankruptcy Court to obtain such DIP Financing,
the Term Collateral Agent agrees, on behalf of itself and the other Term
Claimholders, that no Term Claimholder shall, directly or indirectly, provide,
offer to provide, or support any financing competing with the DIP Financing,
including a Term DIP Financing. The foregoing provisions of this Section 6.1(a)
shall not restrict the Term Collateral Agent or any other Term Claimholders from
objecting to or opposing any provision in any Cash Collateral order or DIP
Financing documentation relating to any provision or content of a Plan of
Reorganization.

(b) Until the Discharge of Term Obligations, if any Grantor shall be subject to
any Insolvency Proceeding and the Term Collateral Agent consents to the use of
Cash Collateral constituting Term Priority Collateral or consents to permit any
Grantor to obtain financing provided by any one or more Term Claimholders or any
other Person under Section 364 of the Bankruptcy Code or any similar Debtor
Relief Law secured by a Lien on such Term Priority Collateral that is (i) senior
to or pari passu with the Term Liens on the Term Priority Collateral and
(ii) junior to the ABL Liens on the ABL Priority Collateral (such financing, a
“Term DIP Financing”), and if the Grantors desire to obtain authorization from
the applicable Bankruptcy Court to use such Cash Collateral or to obtain such
Term DIP Financing, then the ABL Collateral Agent, for itself and on behalf of
the other ABL Claimholders, agrees that the ABL Claimholders will consent (and
hereby are deemed to have consented to), and will not object to or oppose, or
support any other Person objecting to or opposing, such use of such Cash
Collateral or such Term DIP Financing and, to the extent the Term Liens are
subordinated to or pari passu with any new Liens securing such Term DIP
Financing, the ABL Collateral Agent, for itself and on behalf of the other ABL
Claimholders, will subordinate (and hereby subordinates) the ABL Liens on the
Term Priority Collateral to the Liens securing such Term DIP Financing to the
extent consistent with the other provisions of this Agreement; provided that
(A) the ABL Collateral Agent and the other ABL Claimholders shall retain the ABL
Liens on the Collateral and, as to the ABL Priority Collateral only, the ABL
Liens shall have the same priority as existed prior to the commencement of the
Insolvency Proceeding and any Lien on the ABL Priority Collateral securing such
Term DIP Financing shall be junior and subordinate to the ABL Liens on the ABL
Priority Collateral, (B) all Liens on Term Priority Collateral securing any such
Term DIP Financing shall be senior to or pari passu with the Term Liens on the
Term Priority Collateral, (C) the terms of such Term DIP Financing or Cash
Collateral order do not require any ABL Claimholders to extend additional credit
pursuant to such Term DIP Financing or Cash Collateral order and (D) the terms
of such DIP Financing do not compel the applicable Grantor to seek confirmation
of a specific plan of reorganization for which all or substantially all the
material terms are set forth in the DIP Financing. If the Term Claimholders or
any other Person offer to provide Term DIP Financing that meets the requirements
set forth in clauses (A) through (C) above and DIP Financing is not provided as
set forth in Section 6.1(a), and if the Grantors desire to obtain authorization
from the applicable Bankruptcy Court to obtain such Term DIP

 

45



--------------------------------------------------------------------------------

Financing, the ABL Collateral Agent agrees, on behalf of itself and the other
ABL Claimholders, that no ABL Claimholder shall, directly or indirectly,
provide, offer to provide, or support any financing competing with the Term DIP
Financing, including a DIP Financing. The foregoing provisions of this
Section 6.1(b) shall not restrict the ABL Collateral Agent or any other ABL
Claimholder from objecting to or opposing any provision in any Cash Collateral
order or Term DIP Financing documentation relating to any provision or content
of a Plan of Reorganization.

(c) The Term Collateral Agent, for itself and on behalf of the other Term
Claimholders, agrees that, with respect to any Cash Collateral use or DIP
Financing that meets the requirements of Section 6.1(a), no Term Claimholder
will request adequate protection in connection with its rights as a holder of
Liens on the ABL Priority Collateral, except as expressly agreed by the ABL
Collateral Agent or as permitted by Section 6.4(b)(ii). The ABL Collateral
Agent, for itself and on behalf of the other ABL Claimholders, agrees that, with
respect to any Cash Collateral use or Term DIP Financing that meets the
requirements of Section 6.1(b), no ABL Claimholder will request adequate
protection in connection with its rights as a holder of Liens on the Term
Priority Collateral, except as expressly agreed by the Term Collateral Agent or
as permitted by Section 6.4(b)(ii).

(d) All ABL Liens granted to the ABL Collateral Agent or any other ABL
Claimholder, and all Term Liens granted to the Term Collateral Agent or any
other Term Claimholders, in any Insolvency Proceeding, whether as adequate
protection or otherwise, are intended by the parties to be and shall be deemed
to be subject to the Lien priorities set forth in Section 2.1 and the other
terms and conditions of this Agreement.

6.2. Sales. Subject to Section 3.7, the Term Collateral Agent, for itself and on
behalf of the other Term Claimholders, and the ABL Collateral Agent, for itself
and on behalf of the other ABL Claimholders, agrees that the Term Claimholders
or the ABL Claimholders, as the case may be, will consent to (and hereby are
deemed to have consented to), and will not object or oppose (or support any
Person in objecting to or opposing), a motion to Dispose any Senior Priority
Collateral of the other Class free and clear of any Liens under Section 363 of
the Bankruptcy Code (or any comparable provision of any other Debtor Relief
Law), including any motion for approval of bidding procedures in connection
therewith or any other related or ancillary matters, if the requisite ABL
Claimholders under the ABL Credit Agreement or the requisite Term Claimholders
under the Term Credit Agreement, as the case may be, have consented to such
Disposition of such assets, so long as the Liens of the Term Claimholders or the
ABL Claimholders, as the case may be, on such assets attach to the proceeds
thereof subject to the relative Lien priorities set forth in this Agreement and
such motion does not impair the rights of the Term Claimholders or the ABL
Claimholders, as the case may be, under Section 363(k) of the Bankruptcy Code
(so long as the right of the Term Claimholders to offset their Term Obligations
against the purchase price for any ABL Priority Collateral exists only after the
Discharge of ABL Obligations and the right of the ABL Claimholders to offset
their ABL Obligations against the purchase price for any Term Priority
Collateral exists only after the Discharge of Term Obligations). Notwithstanding
the foregoing, the Term Collateral Agent and the other Term Claimholders, and
the ABL Collateral Agent and the other ABL Claimholders, may raise any
objections to such Disposition of the Senior Priority Collateral of the other
Class that could be raised by a creditor of Grantors whose claims are not
secured by Liens on such Senior Priority Collateral, provided that such
objections are not inconsistent with any other term

 

46



--------------------------------------------------------------------------------

of this Agreement and are not based on their status as secured creditors
(without limiting the foregoing, none of the Term Collateral Agent, any other
Term Claimholder, the ABL Collateral Agent or any other ABL Claimholder may,
except as provided in Section 6.4(b)(ii), raise any such objections based on
rights afforded by Sections 363(e) and 363(f) of the Bankruptcy Code to secured
creditors (or any comparable provision of any other Debtor Relief Law) with
respect to the Liens granted to such Person in respect of such assets).

6.3. Relief from the Automatic Stay.

(a) Until the Discharge of ABL Obligations has occurred, the Term Collateral
Agent, on behalf of itself and the other Term Claimholders, agrees that the Term
Claimholders will not seek (or support any other Person seeking) relief from or
modification of the automatic stay or any other stay in any Insolvency
Proceeding in respect of the ABL Priority Collateral without the prior written
consent of the ABL Collateral Agent.

(b) Until the Discharge of Term Obligations has occurred, the ABL Collateral
Agent, on behalf of itself and the other ABL Claimholders, agrees that the ABL
Claimholders will not seek (or support any other Person seeking) relief from or
modification of the automatic stay or any other stay in any Insolvency
Proceeding in respect of the Term Priority Collateral without the prior written
consent of the Term Collateral Agent.

6.4. Adequate Protection.

(a) In any Insolvency Proceeding, the ABL Collateral Agent, for itself and on
behalf of the other ABL Claimholders, and the Term Collateral Agent, for itself
and on behalf of the other Term Claimholders, agree that the ABL Claimholders or
the Term Claimholders, as the case may be, will not object to or oppose (or
support any other Person objecting to or opposing) (i) any motion or other
request for adequate protection by (x) the Term Collateral Agent or any other
Term Claimholder, with respect to the Term Priority Collateral, prior to the
Discharge of Term Obligations or (y) the ABL Collateral Agent or any other ABL
Claimholder, with respect to the ABL Priority Collateral, prior to the Discharge
of ABL Obligations, as the case may be, or (ii) any objection claiming a lack of
adequate protection by (x) the Term Collateral Agent or any other Term
Claimholder, with respect to the Term Priority Collateral, prior to the
Discharge of Term Obligations, or (y) the ABL Collateral Agent or any other ABL
Claimholder, with respect to the ABL Priority Collateral, prior to the Discharge
of ABL Obligations, as the case may be.

(b) In any Insolvency Proceeding:

(i) The Term Collateral Agent and the other Term Claimholders may seek adequate
protection with respect to their rights in the Term Priority Collateral, and the
ABL Collateral Agent and the other ABL Claimholders may seek adequate protection
with respect to their rights in the ABL Priority Collateral.

(ii) Notwithstanding anything in this Section 6 to the contrary, (A) to the
extent that the Term Collateral Agent or any other Term Claimholders are granted
adequate protection in the form of an additional or replacement Lien on assets
of the same type as the Term Priority Collateral, the ABL Claimholders shall be
permitted to seek a Lien on such Collateral subject to the relative Lien
priority set forth in Section 2.1

 

47



--------------------------------------------------------------------------------

(and neither the Term Collateral Agent nor any other Term Claimholder shall
object to or oppose (or support any other Person objecting to or opposing) any
motion by any ABL Claimholder to receive such a Lien), and (b) to the extent
that the ABL Collateral Agent or any other ABL Claimholders are granted adequate
protection in the form of an additional or replacement Lien on assets of the
same type as the ABL Priority Collateral, the Term Claimholders shall be
permitted to seek a Lien on such Collateral subject to the relative Lien
priority set forth in Section 2.1 (and neither the ABL Collateral Agent nor any
other ABL Claimholder shall object to or oppose (or support any other Person
objecting to or opposing) any motion by any Term Claimholder to receive such a
Lien).

(iii) If any ABL Claimholder seeks or requires (or is otherwise granted)
adequate protection of its ABL Liens on the Term Priority Collateral in the form
of additional or replacement Lien on assets of the same type as the Term
Priority Collateral, then the ABL Collateral Agent, for itself and on behalf of
the ABL Claimholders, agrees that the Term Collateral Agent shall be entitled to
be granted an additional or replacement Lien on such assets as adequate
protection of its senior interest in the Term Priority Collateral and that the
additional or replacement Lien thereon of the ABL Collateral Agent or any other
ABL Claimholder shall be subordinated and junior to the additional or
replacement Lien thereon of the Term Collateral Agent on the same basis as the
ABL Liens are subordinated to the Term Liens with respect to the Term Priority
Collateral under Section 2.1; provided that, to the extent the Term Collateral
Agent is not granted such adequate protection in the applicable form, any such
additional or replacement Lien and any amounts recovered by or distributed to
the ABL Collateral Agent or any other ABL Claimholder pursuant to or as a result
of such Lien shall be subject to Section 4.2.

(iv) If any Term Claimholder seeks or requires (or is otherwise granted)
adequate protection of its Term Liens on the ABL Priority Collateral in the form
of additional or replacement Lien on assets of the same type as the ABL Priority
Collateral, then the Term Collateral Agent, for itself and on behalf of the Term
Claimholders, agrees that the ABL Collateral Agent shall be entitled to be
granted an additional or replacement Lien on such assets as adequate protection
of its senior interest in the ABL Priority Collateral and that the additional or
replacement Lien thereon of the Term Collateral Agent or any other Term
Claimholder shall be subordinated and junior to the additional or replacement
Lien thereon of the ABL Collateral Agent on the same basis as the Term Liens are
subordinated to the ABL Liens with respect to the ABL Priority Collateral under
Section 2.1; provided that, to the extent the ABL Collateral Agent is not
granted such adequate protection in the applicable form, any such additional or
replacement Lien and any amounts recovered by or distributed to the Term
Collateral Agent or any other Term Claimholder pursuant to or as a result of
such Lien shall be subject to Section 4.2.

(v) Except as expressly set forth in Sections 6.1, 6.2 and 6.3 and this
Section 6.4, nothing herein shall limit the rights of the Term Collateral Agent
or any other Term Claimholder, or the rights of the ABL Collateral Agent or any
other ABL Claimholder, (A) to seek adequate protection with respect to their
rights in the Collateral in any Insolvency Proceeding (including adequate
protection in the form of a cash payment, periodic cash payments or otherwise)
or (B) to object to any such request for adequate protection by the Collateral
Agent or any other Claimholder of the other Class.

 

48



--------------------------------------------------------------------------------

6.5. Section 1111(b) of the Bankruptcy Code. The Term Collateral Agent, for
itself and on behalf of the other Term Claimholders, and the ABL Collateral
Agent, for itself and on behalf of the other ABL Claimholders, agrees that
neither it nor its related Claimholders shall object to or oppose (or support
any other Person objecting to or opposing), or take any other action to impede,
in any Insolvency Proceeding, the right of any Claimholder of the other Class to
make an election under Section 1111(b)(2) of the Bankruptcy Code with respect to
the Senior Priority Collateral of such Claimholder of the other Class. The Term
Collateral Agent, for itself and the other Term Claimholders, and the ABL
Collateral Agent, for itself and the other ABL Claimholders, waives any claim it
or its related Claimholders may hereafter have against any Claimholder of the
other Class arising out of (a) the election by such Claimholder of the other
Class of the application of Section 1111(b)(2) of the Bankruptcy Code or (b) any
cash collateral or financing arrangement, and any related grant of a security
interest in the Senior Priority Collateral of such Claimholder of the other
Class, made in accordance with Section 6.1 in any Insolvency Proceeding.

6.6. Avoidance Issues. If any Claimholder is required in any Insolvency
Proceeding or otherwise to turn over, disgorge or otherwise pay to the estate of
any Grantor any amount paid in respect of the ABL Obligations or the Term
Obligations, as the case may be (a “Recovery”), then such Claimholder shall be
entitled to a reinstatement of the ABL Obligations or the Term Obligations, as
the case may be, with respect to all such recovered amounts, and all rights,
interests, priorities and privileges recognized in this Agreement shall apply
with respect to any such reinstated ABL Obligations or Term Obligations, as the
case may be. If this Agreement shall have been terminated prior to such
Recovery, this Agreement shall be reinstated in full force and effect, and such
prior termination shall not diminish, release, discharge, impair, or otherwise
affect the obligations of the parties hereto from such date of reinstatement.
This Section 6.6 shall survive the termination of this Agreement.

6.7. Plan of Reorganization.

(a) If, in any Insolvency Proceeding, debt obligations of any reorganized
Grantor secured by Liens upon any property of the reorganized Grantor are
distributed or reinstated (in whole or in part) pursuant to a Plan of
Reorganization, both on account of the ABL Obligations and on account of the
Term Obligations, then, to the extent the debt obligations distributed on
account of the ABL Obligations and on account of the Term Obligations are
secured by Liens upon the same property, the relative Lien priorities and other
provisions of this Agreement will survive the distribution of such debt
obligations pursuant to such Plan of Reorganization and will apply with like
effect to the Liens securing such debt obligations.

(b) The ABL Collateral Agent, for itself and on behalf of the other ABL
Claimholders, and the Term Collateral Agent, for itself and on behalf of the
other Term Claimholders, agrees that neither it nor its related Claimholders
shall (i) take or support any other Person in taking any action that is
inconsistent with the relative Lien priorities or other provisions of this
Agreement or (ii) propose, vote for, or otherwise support directly or indirectly
any Non-Conforming Plan of Reorganization (and, in the event of any such
proposal, vote or

 

49



--------------------------------------------------------------------------------

other support of a Non-Conforming Plan of Reorganization by a Claimholder of any
Class, the Collateral Agent of the other Class shall be entitled to have any
such proposal, vote or support changed or withdrawn).

6.8. Separate Grants of Security and Separate Classification. The ABL Collateral
Agent, for itself and on behalf of the other ABL Claimholders, and the Term
Collateral Agent, for itself and on behalf of the other Term Claimholders,
acknowledges and agrees that (a) the respective grants of Liens pursuant to the
ABL Collateral Documents and the Term Collateral Documents constitute two
separate and distinct grants of Liens and (b) because of, among other things,
their differing rights in the Collateral, (i) the Term Obligations are
fundamentally different from the ABL Obligations and (ii) the ABL Obligations
are fundamentally different from the Term Obligations and, in each case, must be
separately classified in any Plan of Reorganization proposed or confirmed (or
approved) in an Insolvency Proceeding. To further effectuate the intent of the
parties as provided in the immediately preceding sentence, if it is held that
the claims of the ABL Claimholders and the Term Claimholders in respect of the
Collateral constitute claims of the same class (rather than at least two
separate classes of secured claims with the relative Lien priorities described
in Section 2.1), then the ABL Collateral Agent, for itself and on behalf of the
other ABL Claimholders, and the Term Collateral Agent, for itself and on behalf
of the other Term Claimholders, hereby acknowledge and agree that all
distributions from the Collateral shall be made as if such claims were of two
separate classes of junior and senior claims (with the effect being that, to the
extent that (x) the aggregate value of the ABL Priority Collateral is sufficient
(for this purpose ignoring all claims held by the Term Claimholders thereon),
the ABL Claimholders shall be entitled to receive, in addition to amounts
distributed to them in respect of principal, pre-petition interest and other
claims, all amounts owing in respect of Post-Petition Interest that is available
from the ABL Priority Collateral, before any distribution is made in respect of
the Term Obligations with respect to the ABL Priority Collateral, with the Term
Collateral Agent, for itself and on behalf of the other Term Claimholders,
agreeing to turn over to the ABL Collateral Agent amounts otherwise received or
receivable by any of them with respect to the ABL Priority Collateral to the
extent necessary to effectuate the intent of this sentence, even if such
turnover has the effect of reducing the aggregate recoveries on the Term
Obligations, and (y) the aggregate value of the Term Priority Collateral is
sufficient (for this purpose ignoring all claims held by the ABL Claimholders
thereon), the Term Claimholders shall be entitled to receive, in addition to
amounts distributed to them in respect of principal, pre-petition interest and
other claims, all amounts owing in respect of Post-Petition Interest that is
available from the Term Priority Collateral, before any distribution is made in
respect of the ABL Obligations with respect to the Term Priority Collateral,
with the ABL Collateral Agent, for itself and on behalf of the other ABL
Claimholders, agreeing to turn over to the Term Collateral Agent amounts
otherwise received or receivable with respect to such Term Priority Collateral
by any of them to the extent necessary to effectuate the intent of this
sentence, even if such turnover has the effect of reducing the aggregate
recoveries on the ABL Obligations).

6.9. Post-Petition Interest.

(a) The ABL Collateral Agent, for itself and on behalf of the other ABL
Claimholders, agrees that none of them shall object to or oppose (or support any
other Person objecting to or opposing) any claim by the Term Collateral Agent or
any other Term

 

50



--------------------------------------------------------------------------------

Claimholder for allowance in any Insolvency Proceeding of Term Obligations
consisting or alleged to consist of Post-Petition Interest to the extent of the
value of the Term Liens on the Term Priority Collateral (without regard to the
existence of the ABL Liens thereon) or on the ABL Priority Collateral (after
taking into account the ABL Liens thereon).

(b) The Term Collateral Agent, for itself and on behalf of the other Term
Claimholders, agrees that none of them shall object to or oppose (or support any
other Person objecting to or opposing) any claim by the ABL Collateral Agent or
any other ABL Claimholder for allowance in any Insolvency Proceeding of ABL
Obligations consisting or alleged to consist of Post-Petition Interest to the
extent of the value of the ABL Liens on the ABL Priority Collateral (without
regard to the existence of the Term Liens thereon) or on the Term Priority
Collateral (after taking into account the Term Liens thereon).

SECTION 7. Reliance; Waivers; Etc.

7.1. Reliance. Other than any reliance on the terms of this Agreement, the ABL
Collateral Agent, on behalf of itself and the other ABL Claimholders,
acknowledges that they have, independently and without reliance on the Term
Collateral Agent or any other Term Claimholder, and based on documents and
information deemed by them appropriate, made their own credit analysis and
decision to enter into each of the ABL Loan Documents and be bound by the terms
of this Agreement, and that they will continue to make their own credit decision
in taking or not taking any action under the ABL Loan Documents or this
Agreement. Other than any reliance on the terms of this Agreement, the Term
Collateral Agent, on behalf of itself and the other Term Claimholders,
acknowledges that they have, independently and without reliance on the ABL
Collateral Agent or any other ABL Claimholder, and based on documents and
information deemed by them appropriate, made their own credit analysis and
decision to enter into each of the Term Loan Documents and be bound by the terms
of this Agreement, and that they will continue to make their own credit decision
in taking or not taking any action under the Term Loan Documents or this
Agreement.

7.2. No Warranties or Liability. The ABL Collateral Agent, on behalf of itself
and the other ABL Claimholders, acknowledges and agrees that, except as set
forth in Sections 8 and 9.6(b), neither the Term Collateral Agent nor any other
Term Claimholder has made any express or implied representation or warranty,
including with respect to the execution, validity, legality, completeness,
collectability, or enforceability of any of the Term Loan Documents, the
ownership of any Collateral, or the perfection or priority of any Liens thereon.
Except as otherwise expressly provided herein, the Term Collateral Agent and the
other Term Claimholders will be entitled to manage and supervise the Term Loan
Documents in accordance with applicable law and as they may otherwise, in their
sole discretion, deem appropriate. The Term Collateral Agent, on behalf of
itself and the other Term Claimholders, acknowledges and agrees that, except as
set forth in Sections 8 and 9.6(b), neither the ABL Collateral Agent nor any
other ABL Claimholder has made any express or implied representation or
warranty, including with respect to the execution, validity, legality,
completeness, collectability, or enforceability of any of the ABL Loan
Documents, the ownership of any Collateral, or the perfection or priority of any
Liens thereon. Except as otherwise expressly provided herein, the ABL
Claimholders will be entitled to manage and supervise the ABL Loan Documents in
accordance with applicable law and as they may otherwise, in their sole
discretion, deem appropriate. Except as expressly

 

51



--------------------------------------------------------------------------------

provided herein, the Term Collateral Agent and the other Term Claimholders shall
have no duty to the ABL Collateral Agent or any other ABL Claimholders, and the
ABL Collateral Agent and the other ABL Claimholders shall have no duty to the
Term Collateral Agent and the other Term Claimholders, to act or refrain from
acting in a manner that allows, or results in, the occurrence or continuance of
a default or an event of default under any agreements with any Grantor
(including the ABL Loan Documents and the Term Loan Documents), regardless of
any knowledge thereof which they may have or be charged with. The ABL Collateral
Agent, on behalf of itself and the other ABL Claimholders, acknowledges and
agrees that the Term Collateral Agent may, but shall have no obligation to, take
all actions it determines necessary or advisable to perfect or continue the
perfection of the Term Liens on any Collateral, and the Term Collateral Agent
shall not be liable for any lapse of perfection or for maintaining perfection.
The Term Collateral Agent, on behalf of itself and the other Term Claimholders,
acknowledges and agrees that the ABL Collateral Agent may, but shall have no
obligation to, take all actions it determines necessary or advisable to perfect
or continue the perfection of the ABL Liens on any Collateral, and the ABL
Collateral Agent shall not be liable for any lapse of perfection or for
maintaining perfection.

7.3. No Waiver of Lien Priorities.

(a) No right of the ABL Collateral Agent or any other ABL Claimholder to enforce
any provision of this Agreement or any ABL Loan Document shall at any time in
any way be prejudiced or impaired by any act or failure to act on the part of
any Grantor or by any act or failure to act by the ABL Collateral Agent or any
other ABL Claimholder or by any noncompliance by any Person with the terms,
provisions, and covenants of this Agreement, any of the ABL Loan Documents or
any of the Term Loan Documents, regardless of any knowledge thereof which the
ABL Collateral Agent or any other ABL Claimholder may have or be otherwise
charged with. No right of the Term Collateral Agent or any other Term
Claimholder to enforce any provision of this Agreement or any Term Loan Document
shall at any time in any way be prejudiced or impaired by any act or failure to
act on the part of any Grantor or by any act or failure to act by the Term
Collateral Agent or any other Term Claimholder or by any noncompliance by any
Person with the terms, provisions, and covenants of this Agreement, any of the
Term Loan Documents or any of the ABL Loan Documents, regardless of any
knowledge thereof which the Term Collateral Agent or any other Term Claimholder
may have or be otherwise charged with.

(b) Without in any way limiting the generality of Section 7.3(a), but subject to
any rights of the Grantors under the ABL Loan Documents and the Term Loan
Documents and subject to the provisions of Section 5.3(a), the ABL Collateral
Agent and any other ABL Claimholder may, at any time and from time to time in
accordance with the ABL Loan Documents and/or applicable law, without the
consent of, or notice to, the Term Collateral Agent or any other Term
Claimholder, without incurring any liabilities to the Term Collateral Agent or
any other Term Claimholder and without impairing or releasing the relative Lien
priorities and other benefits provided in this Agreement (even if any right of
subrogation or other right or remedy of the Term Collateral Agent or the other
Term Claimholders is affected, impaired, or extinguished thereby) do any one or
more of the following:

 

52



--------------------------------------------------------------------------------

(i) make loans and advances to the Company or any other Grantor, issue, guaranty
or obtain letters of credit for account of the Company or any other Grantor or
otherwise extend credit to the Company or any other Grantor, in any amount and
on any terms, whether pursuant to a commitment or as a discretionary advance and
whether or not any default or event of default or failure of condition is then
continuing;

(ii) change the manner, place, or terms of payment of, or change or extend the
time of payment of, or amend, renew, exchange, increase, or alter the terms of,
any of the ABL Obligations or any guarantee thereof or any other liability of
any Grantor, or any liability incurred directly or indirectly in respect thereof
(including any increase in or extension of the ABL Obligations, without any
restriction as to the amount, tenor, or terms of any such increase or extension)
or otherwise amend, renew, exchange, extend, modify, or supplement in any manner
any ABL Liens, the ABL Obligations, or any of the ABL Loan Documents;

(iii) sell, exchange, release, surrender, realize upon, enforce or otherwise
deal with in any manner (subject to the terms hereof) and in any order any part
of the ABL Priority Collateral or any liability of any Grantor to the ABL
Claimholders or any liability incurred directly or indirectly in respect
thereof;

(iv) settle or compromise any ABL Obligation or any other liability of any
Grantor or any security therefor or any liability incurred directly or
indirectly in respect thereof and apply any sums by whomsoever paid and however
realized to any liability (including the ABL Obligations) in any manner or order
that is not inconsistent with the terms of this Agreement; and

(v) exercise or delay in or refrain from exercising any right or remedy against
any Grantor or any other Person, elect any remedy and otherwise deal freely with
any Grantor or any ABL Priority Collateral and any security and any guarantor or
any liability of any Grantor to any ABL Claimholders or any liability incurred
directly or indirectly in respect thereof;

provided that the foregoing shall not (x) limit or otherwise affect in any way
any Grantor’s obligations or liabilities under the Term Loan Documents to the
extent any of the foregoing constitutes a violation of any of the Term Loan
Documents or (y) limit the restrictions set forth in Section 5.3(a) or be deemed
to be a waiver by the Term Collateral Agent or any other Term Claimholder of any
liability of, or any claim against, the ABL Collateral Agent or any other ABL
Claimholder arising on account of any such violation.

(c) Except as otherwise provided herein, the Term Collateral Agent, for itself
and on behalf of the other Term Claimholders, agrees that the ABL Collateral
Agent and the other ABL Claimholders shall have no liability to the Term
Collateral Agent and the other Term Claimholders, and the Term Collateral Agent
and the other Term Claimholders hereby waive any claim against the ABL
Collateral Agent or any other ABL Claimholder, arising out of any and all
actions which the ABL Collateral Agent or any other ABL Claimholder may,
pursuant to the terms hereof, take, permit or omit to take with respect to:

 

53



--------------------------------------------------------------------------------

(i) the ABL Loan Documents (other than this Agreement);

(ii) the collection of the ABL Obligations; or

(iii) the foreclosure upon, or sale, liquidation, or other Disposition of, or
the failure to foreclose upon, or sell, liquidate, or otherwise Dispose of, any
ABL Priority Collateral.

The Term Collateral Agent, for itself and on behalf of the other Term
Claimholders, agrees that the ABL Collateral Agent and the other ABL
Claimholders have no duty to them in respect of the maintenance or preservation
of the ABL Priority Collateral, the ABL Obligations, or otherwise (other than
the obligations of the ABL Claimholders under this Agreement).

(d) Without in any way limiting the generality of Section 7.3(a), but subject to
any rights of the Grantors under the ABL Loan Documents and the Term Loan
Documents and subject to the provisions of Section 5.3(b), the Term Collateral
Agent and any other Term Claimholder may, at any time and from time to time in
accordance with the Term Loan Documents and/or applicable law, without the
consent of, or notice to, the ABL Collateral Agent or any other ABL Claimholder,
without incurring any liabilities to the ABL Collateral Agent or any other ABL
Claimholder and without impairing or releasing the relative Lien priorities and
other benefits provided in this Agreement (even if any right of subrogation or
other right or remedy of the ABL Collateral Agent or the other ABL Claimholders
is affected, impaired, or extinguished thereby) do any one or more of the
following:

(i) make loans and advances to the Company or any other Grantor, issue, guaranty
or obtain letters of credit for account of the Company or any other Grantor or
otherwise extend credit to the Company or any other Grantor, in any amount and
on any terms, whether pursuant to a commitment or as a discretionary advance and
whether or not any default or event of default or failure of condition is then
continuing;

(ii) change the manner, place, or terms of payment of, or change or extend the
time of payment of, or amend, renew, exchange, increase, or alter, the terms of
any of the Term Obligations or any guarantee thereof or any other liability of
any Grantor, or any liability incurred directly or indirectly in respect thereof
(including any increase in or extension of the Term Obligations, without any
restriction as to the amount, tenor, or terms of any such increase or extension)
or otherwise amend, renew, exchange, extend, modify, or supplement in any manner
any Term Liens, the Term Obligations, or any of the Term Loan Documents;

(iii) sell, exchange, release, surrender, realize upon, enforce or otherwise
deal with in any manner (subject to the terms hereof) and in any order any part
of the Term Priority Collateral or any liability of any Grantor to the Term
Claimholders or any liability incurred directly or indirectly in respect
thereof;

(iv) settle or compromise any Term Obligation or any other liability of any
Grantor or any security therefor or any liability incurred directly or
indirectly in respect thereof and apply any sums by whomsoever paid and however
realized to any liability (including the Term Obligations) in any manner or
order that is not inconsistent with the terms of this Agreement; and

 

54



--------------------------------------------------------------------------------

(v) exercise or delay in or refrain from exercising any right or remedy against
any Grantor or any other Person, elect any remedy and otherwise deal freely with
any Grantor or any Term Priority Collateral and any security and any guarantor
or any liability of any Grantor to any Term Claimholders or any liability
incurred directly or indirectly in respect thereof;

provided that the foregoing shall not (x) limit or otherwise affect in any way
any Grantor’s liability under the ABL Loan Documents to the extent any of the
foregoing constitutes a violation of any of the ABL Loan Documents or (y) limit
the restrictions set forth in Section 5.3(b) or be deemed to be a waiver by the
ABL Collateral Agent or any other ABL Claimholder of any liability of, or any
claim against, the Term Collateral Agent or any other Term Claimholder arising
on account of any such violation.

(e) Except as otherwise provided herein, the ABL Collateral Agent, for itself
and on behalf of the other ABL Claimholders, agrees that the Term Collateral
Agent and the other Term Claimholders shall have no liability to the ABL
Collateral Agent and the other ABL Claimholders, and the ABL Collateral Agent
and the other ABL Claimholders hereby waive any claim against the Term
Collateral Agent or any other Term Claimholder, arising out of any and all
actions which the Term Collateral Agent or any other Term Claimholder may,
pursuant to the terms hereof, take, permit or omit to take with respect to:

(i) the Term Loan Documents (other than this Agreement);

(ii) the collection of the Term Obligations; or

(iii) the foreclosure upon, or sale, liquidation, or other Disposition of, or
the failure to foreclose upon, or sell, liquidate, or otherwise Dispose of, any
Term Priority Collateral.

The ABL Collateral Agent, for itself and on behalf of the other ABL
Claimholders, agrees that the Term Collateral Agent and the other Term
Claimholders have no duty to them in respect of the maintenance or preservation
of the Term Priority Collateral, the Term Obligations, or otherwise (other than
the obligations of the Term Claimholders under this Agreement).

(f) Until the Discharge of Term Obligations or the Discharge of ABL Obligations,
as the case may be, has occurred, the ABL Collateral Agent, on behalf of itself
and the other ABL Claimholders, and the Term Collateral Agent, on behalf of
itself and the other Term Claimholders, agrees that neither it nor its related
Claimholders shall assert, and hereby waive, to the fullest extent permitted by
law, any right to demand, request, plead, or otherwise assert, or otherwise
claim the benefit of, any marshaling, appraisal, valuation, or other similar
right that may otherwise be available under applicable law with respect to the
Senior Priority Collateral of the other Class or any other similar rights a
junior secured creditor may have under applicable law.

 

55



--------------------------------------------------------------------------------

7.4. Obligations Unconditional. All rights, interests, agreements and
obligations of the ABL Collateral Agent and the other ABL Claimholders and the
Term Collateral Agent and the other Term Claimholders, respectively, hereunder
shall remain in full force and effect irrespective of:

(a) any lack of validity or enforceability of any ABL Loan Documents or any Term
Loan Documents;

(b) except as otherwise expressly set forth in this Agreement, any change in the
time, manner, or place of payment of, or in any other terms of, all or any of
the ABL Obligations or Term Obligations, or any amendment or waiver or other
modification, including any increase in the amount thereof, whether by course of
conduct or otherwise, of the terms of any ABL Loan Document or any Term Loan
Document;

(c) except as otherwise expressly set forth in this Agreement, any exchange of
any security interest in any Collateral or any other collateral, or any
amendment, waiver or other modification, whether in writing or by course of
conduct or otherwise, of all or any of the ABL Obligations or Term Obligations
or any guarantee thereof;

(d) the commencement of any Insolvency Proceeding; or

(e) any other circumstances which otherwise might constitute a defense available
to, or a discharge of, any Grantor in respect of the ABL Collateral Agent, any
other ABL Claimholder or any ABL Obligations or the Term Collateral Agent, any
other Term Claimholder or any Term Obligations in respect of this Agreement.

SECTION 8. Representations and Warranties.

8.1. Representations and Warranties of Each Collateral Agent. The ABL Collateral
Agent and the Term Collateral Agent each represents and warrants to the other
that it has been authorized by the ABL Lenders or the Term Lenders, as
applicable, under the ABL Credit Agreement or the Term Credit Agreement, as
applicable, to enter into this Agreement and that this Agreement has been duly
executed and delivered by it.

SECTION 9. Miscellaneous.

9.1. Conflicts. In the event of any conflict between the provisions of this
Agreement and the provisions of any of the ABL Loan Documents or any of the Term
Loan Documents, the provisions of this Agreement shall govern and control.
Solely as among the Term Claimholders and the holders of any Additional Junior
Obligations or Pari Passu Obligations, in the event of any conflict between the
provisions of this Agreement and the provisions of any Junior Lien Intercreditor
Agreement or Pari Passu Intercreditor Agreement, the provisions of the Junior
Lien Intercreditor Agreement or the Pari Passu Intercreditor Agreement, as
applicable, shall govern and control.

9.2. Effectiveness; Continuing Nature of this Agreement; Severability. This
Agreement shall become effective when executed and delivered by the ABL
Collateral Agent and the Term Collateral Agent. This is a continuing agreement
of Lien subordination (as

 

56



--------------------------------------------------------------------------------

opposed to debt or claim subordination), and the Claimholders of any Class may
continue, at any time and without notice to the Collateral Agent or the other
Claimholders of the other Class, to extend credit and other financial
accommodations to or for the benefit of any Grantor constituting ABL Obligations
or Term Obligations, as the case may be, in reliance hereon. The ABL Collateral
Agent, on behalf of itself and the other ABL Claimholders, and the Term
Collateral Agent, on behalf of itself and the other Term Claimholders, hereby
waive any right any of them may have under applicable law to revoke this
Agreement or any of the provisions of this Agreement. The terms of this
Agreement shall survive, and shall continue in full force and effect, in any
Insolvency Proceeding. Consistent with, but not in limitation of, the preceding
sentence, the ABL Collateral Agent, on behalf of itself and the other ABL
Claimholders, and the Term Collateral Agent, on behalf of itself and the other
Term Claimholders, irrevocably acknowledge that this Agreement constitutes a
“subordination agreement” within the meaning of both New York law and
Section 510(a) of the Bankruptcy Code and is intended to be and shall be
interpreted to be enforceable to the maximum extent permitted pursuant to
applicable non-Debtor Relief Law. Any provision of this Agreement that is
prohibited or unenforceable shall not invalidate the remaining provisions
hereof, and any such prohibition or unenforceability in any jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.
All references to any Grantor shall include such Grantor as debtor and debtor in
possession and any receiver or trustee for such Grantor in any Insolvency
Proceeding. This Agreement shall automatically terminate and be of no further
force and effect (a) with respect to the ABL Collateral Agent, the other ABL
Claimholders, and the ABL Obligations, on the date that the Discharge of ABL
Obligations has occurred, and (b) with respect to the Term Collateral Agent, the
other Term Claimholders and the Term Obligations on the date that the Discharge
of Term Obligations has occurred.

9.3. Amendments; Waivers.

(a) No failure or delay on the part of any party hereto in exercising any right
or power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the parties hereto are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by any party therefrom shall in any
event be effective unless the same shall be permitted by Section 9.3(b), and
then such waiver or consent shall be effective only in the specific instance and
for the purpose for which given. No notice or demand on any party hereto in any
case shall entitle such party to any other or further notice or demand in
similar or other circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
otherwise modified except pursuant to an agreement or agreements in writing
entered into by the ABL Collateral Agent and the Term Collateral Agent; provided
that no such agreement shall by its terms amend, modify or otherwise affect the
rights or obligations of any Grantor without the Company’s prior written
consent; provided further that:

(i) in connection with any Refinancing contemplated by Section 5.3, the ABL
Collateral Agent and the Term Collateral Agent shall enter (and are hereby

 

57



--------------------------------------------------------------------------------

authorized to enter without the consent of any other Claimholder), at the
written request and expense of the Company, into such amendments or other
modifications of this Agreement as are reasonably necessary to add the new
collateral agent (or similar representative) in respect of such Refinancing
Indebtedness as a party hereto and to provide such new collateral agent (or
similar representative), and the other holders of such Refinancing Indebtedness,
the rights and obligations hereunder of the Collateral Agent in respect of, or
the holders of, the Indebtedness or other Obligations being Refinanced and to
otherwise reflect such Refinancing (and in connection therewith to provide for
technical modifications to this Agreement to facilitate the foregoing), it being
the intent that such amendments or other modifications (x) establish that the
Liens on any Collateral securing any Refinancing Indebtedness will have the same
priorities relative to the Liens on such Collateral securing Obligations of the
other Class as the Liens that secured the Indebtedness being Refinanced had
immediately prior to such Refinancing and (y) provide to the parties benefited
by the Liens on any Collateral securing such Refinancing Indebtedness the same
rights and obligations relative to the parties holding Liens on such Collateral
securing Obligations of the other Class as the parties that were benefited by
the Liens that secured such Indebtedness or other Obligations being Refinanced
had immediately prior to such Refinancing;

(ii) in connection with the incurrence of any Additional Junior Obligations, the
ABL Collateral Agent and the Term Collateral Agent shall enter (and are hereby
authorized to enter without the consent of any other Claimholder), at the
written request and expense of the Company, into such amendments or other
modifications of this Agreement as are reasonably necessary to add an Additional
Junior Obligations Agent as a party hereto, to provide such Additional Junior
Obligations Agent and the other holders of such Additional Junior Obligations
rights and obligations substantially similar to those of the Term Collateral
Agent and the other Term Claimholders (subject to such modifications as shall be
necessary, appropriate or desirable to reflect the junior status of the Liens on
the Collateral securing such Additional Junior Obligations to the Term Liens
(including any such modifications as to the control of remedies) and, in the
case of any such Collateral constituting ABL Priority Collateral, to the ABL
Liens) and otherwise to treat such Additional Junior Obligations and any Liens
on any assets of the Company or any of its Subsidiaries securing such Additional
Junior Obligations in a manner that reflects the status thereof as Obligations
secured by, and Liens that are, junior to the Term Liens and, in the case of any
such Collateral constituting ABL Priority Collateral, junior to the ABL Liens
(and in connection therewith to provide for technical modifications to this
Agreement to facilitate the foregoing); and

(iii) in connection with the incurrence of any Additional Pari Passu
Obligations, the ABL Collateral Agent and the Term Collateral Agent shall enter
(and are hereby authorized to enter without the consent of any other
Claimholder), at the written request and expense of the Company, into such
amendments or other modifications of this Agreement as are reasonably necessary
to add an Additional Pari Passu Obligations Agent as a party hereto, to provide
such Additional Pari Passu Obligations Agent and the other holders of such
Additional Pari Passu Obligations rights and obligations hereunder substantially
identical to those of the Term Collateral Agent and the other Term Claimholders
(subject, with respect to Exercise of Secured Creditor Remedies and certain

 

58



--------------------------------------------------------------------------------

other rights set forth herein, to the allocation of control between the Term
Claimholders and the holders of such Additional Pari Passu Obligations in the
manner agreed by them) and otherwise to treat such Additional Pari Passu
Obligations and any Liens on any assets of the Company or any of its
Subsidiaries securing such Additional Pari Passu Obligations in a manner that is
substantially identical to the treatment hereunder of the Term Obligations and
the Term Liens (and in connection therewith to provide for technical
modifications to this Agreement to facilitate the foregoing).

(c) Notwithstanding the terms of Section 9.3(b), in the event that the Term
Collateral Agent has not commenced the actions contemplated by
Section 9.3(b)(i), 9.3(b)(ii) or 9.3(b)(iii) in connection with any permitted
Refinancing of the ABL Obligations or the incurrence of any Additional Junior
Obligations or Additional Pari Passu Obligations, as applicable, within 10
Business Days after the delivery by the Company to the Term Collateral Agent of
a written request to do so, then, unless the Term Collateral Agent has provided
written notice to the Company and the ABL Collateral Agent within such 10
Business Days’ period setting forth in reasonable detail the basis for its
determination that it is not required to take such action in accordance with
Section 9.3(b)(i), 9.3(b)(ii) or 9.3(b)(iii), as applicable, the ABL Collateral
Agent, without the consent of the Term Collateral Agent, is authorized to amend
or otherwise modify this Agreement in the manner set forth in Section 9.3(b)(i),
9.3(b)(ii) or 9.3(b)(iii), as applicable; provided that such Refinancing,
Additional Junior Obligations or Additional Pari Passu Obligations, as
applicable (and any Liens relating thereto), are permitted under the Term Loan
Documents then extant.

(d) Notwithstanding the terms of Section 9.3(b), in the event that the ABL
Collateral Agent does not take the actions contemplated by Section 9.3(b)(i),
9.3(b)(ii) or 9.3(b)(iii) in connection with any permitted Refinancing of the
Term Obligations or the incurrence of any Additional Junior Obligations or
Additional Pari Passu Obligations, as applicable, within 10 Business Days after
the delivery by the Company to the ABL Collateral Agent of a written request to
do so, then, unless the ABL Collateral Agent has provided written notice to the
Company and the Term Collateral Agent within such 10 Business Days’ period
setting forth in reasonable detail the basis for its determination that it is
not required to take such action in accordance with Section 9.3(b)(i),
9.3(b)(ii) or 9.3(b)(iii), as applicable, the Term Collateral Agent, without the
consent of the ABL Collateral Agent, is authorized to amend or otherwise modify
this Agreement in the manner set forth in Section 9.3(b)(i), 9.3(b)(ii) or
9.3(b)(iii), as applicable; provided that such Refinancing, Additional Junior
Obligations or Additional Pari Passu Obligations, as applicable (and any Liens
relating thereto), are permitted under the ABL Loan Documents then extant.

9.4. Information Concerning Financial Condition of Certain Entities. The ABL
Claimholders, on the one hand, and the Term Claimholders, on the other hand,
shall in each case be responsible for keeping themselves informed of (a) the
financial condition of the Company and its Subsidiaries and all endorsers and/or
guarantors of the ABL Obligations or the Term Obligations and (b) all other
circumstances bearing upon the risk of nonpayment of the ABL Obligations or the
Term Obligations. The ABL Collateral Agent and the other ABL Claimholders shall
have no duty to advise the Term Collateral Agent or any other Term Claimholder
of information known to it or them regarding such condition or any such
circumstances or otherwise. The Term Collateral Agent and the other Term
Claimholders shall

 

59



--------------------------------------------------------------------------------

have no duty to advise the ABL Collateral Agent or any other ABL Claimholder of
information known to it or them regarding such condition or any such
circumstances or otherwise. In the event the ABL Collateral Agent or any other
ABL Claimholders, or the Term Collateral Agent or any other Term Claimholders,
in its or their sole discretion, undertakes at any time or from time to time to
provide any such information to any other party to this Agreement, it or they
shall be under no obligation (i) to make, and the ABL Collateral Agent and the
other ABL Claimholders, or the Term Collateral Agent and the other Term
Claimholders, as the case may be, shall not be required to make, any express or
implied representation or warranty, including with respect to the accuracy,
completeness, truthfulness, or validity of any such information so provided,
(ii) to provide any additional information or to provide any such information on
any subsequent occasion, (iii) to undertake any investigation or (iv) to
disclose any information, which pursuant to accepted or reasonable commercial
practices, such party wishes to maintain confidential or is otherwise required
to maintain confidential.

9.5. Subrogation. (a) With respect to any payments or distributions in cash,
property, or other assets that the Term Collateral Agent or any other Term
Claimholders pay over to the ABL Collateral Agent or any other ABL Claimholders
under the terms of this Agreement, the Term Collateral Agent and the other Term
Claimholders shall be subrogated to the rights of the ABL Collateral Agent and
the other ABL Claimholders and (b) with respect to any payments or distributions
in cash, property, or other assets that the ABL Collateral Agent or any other
ABL Claimholders pay over to the Term Collateral Agent or the other Term
Claimholders under the terms of this Agreement, the ABL Collateral Agent and the
other ABL Claimholders shall be subrogated to the rights of the Term Collateral
Agent and the other Term Claimholders; provided, however, that each of the ABL
Collateral Agent, for itself and the other ABL Claimholders, and the Term
Collateral Agent, for itself and the other Term Claimholders, agrees not to
assert or enforce any such rights of subrogation it or they may acquire as a
result of any payment hereunder until the Discharge of ABL Obligations or
Discharge of Term Obligations, as applicable, has occurred. Any payments or
distributions in cash, property or other assets received by the ABL Collateral
Agent or any other ABL Claimholders that are paid over to the Term Collateral
Agent or any other Term Claimholders pursuant to this Agreement shall not reduce
any of the ABL Obligations. Any payments or distributions in cash, property or
other assets received by the Term Collateral Agent or any other Term
Claimholders that are paid over to the ABL Collateral Agent or any other ABL
Claimholders pursuant to this Agreement shall not reduce any of the Term
Obligations. Notwithstanding the foregoing provisions of this Section 9.5, none
of the ABL Claimholders shall have any claim against any of the Term
Claimholders for any impairment of any subrogation rights herein granted to the
ABL Claimholders, and none of the Term Claimholders shall have any claim against
any of the ABL Claimholders for any impairment of any subrogation rights herein
granted to the Term Claimholders.

9.6. CONSENT TO JURISDICTION. ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY
COLLATERAL AGENT, ANY OTHER CLAIMHOLDER OR ANY GRANTOR ARISING OUT OF OR
RELATING TO THIS AGREEMENT SHALL BE BROUGHT EXCLUSIVELY IN ANY FEDERAL COURT OF
THE UNITED STATES OF AMERICA SITTING IN THE BOROUGH OF MANHATTAN OR, IF THAT
COURT DOES NOT HAVE SUBJECT MATTER JURISDICTION, IN ANY STATE COURT LOCATED IN
THE CITY AND COUNTY OF NEW YORK. BY

 

60



--------------------------------------------------------------------------------

EXECUTING AND DELIVERING THIS AGREEMENT, EACH COLLATERAL AGENT, FOR ITSELF AND
ITS RELATED CLAIMHOLDERS AND ITS AND THEIR PROPERTIES, IRREVOCABLY (I) ACCEPTS
GENERALLY AND UNCONDITIONALLY THE EXCLUSIVE JURISDICTION AND VENUE OF SUCH
COURTS, (II) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS, (III) AGREES THAT
SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE BY
REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE APPLICABLE PARTY
AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 9.8 AND (IV) AGREES THAT
SERVICE AS PROVIDED IN CLAUSE (III) ABOVE IS SUFFICIENT TO CONFER PERSONAL
JURISDICTION OVER IT AND ITS PROPERTY IN ANY SUCH PROCEEDING IN ANY SUCH COURT,
AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT.

9.7. WAIVERS.

(a) BY EXECUTING AND DELIVERING THIS AGREEMENT, EACH COLLATERAL AGENT, FOR
ITSELF AND ITS RELATED CLAIMHOLDERS AND ITS AND THEIR PROPERTIES, IRREVOCABLY
AGREES THAT THE ONLY NECESSARY PARTIES TO ANY AND ALL JUDICIAL PROCEEDINGS
ARISING OUT OF OR RELATING TO THIS AGREEMENT SHALL BE THE PARTIES HERETO, EXCEPT
WHERE IN ANY SUCH JUDICIAL PROCEEDING RELIEF (INCLUDING INJUNCTIVE RELIEF OR THE
RECOVERY OF MONEY) IS BEING SOUGHT DIRECTLY AGAINST OR FROM A PERSON THAT IS NOT
A PARTY. WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, AND CONSISTENT WITH
THE PROVISIONS OF SECTIONS 9.15, NONE OF THE ABL CLAIMHOLDERS (OTHER THAN THE
ABL COLLATERAL AGENT) OR THE TERM CLAIMHOLDERS (OTHER THAN THE TERM COLLATERAL
AGENT) SHALL BE NECESSARY OR OTHERWISE APPROPRIATE PARTIES TO ANY SUCH JUDICIAL
PROCEEDINGS, UNLESS IN SUCH JUDICIAL PROCEEDING SUMS ARE BEING SOUGHT TO BE
RECOVERED DIRECTLY FROM SUCH PERSONS, INCLUDING PURSUANT TO SECTION 4.2, OR THE
PROVISIONS OF THIS AGREEMENT ARE SOUGHT TO BE ENFORCED DIRECTLY AGAINST SUCH
PERSONS.

(b) EACH COLLATERAL AGENT, FOR ITSELF AND ON BEHALF OF ITS RELATED CLAIMHOLDERS,
HEREBY WAIVES ITS AND THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR
CAUSE OF ACTION BASED UPON OR ARISING UNDER THIS AGREEMENT. THE SCOPE OF THIS
WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE
FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER HEREOF, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW
AND STATUTORY CLAIMS. EACH COLLATERAL AGENT, FOR ITSELF AND ON BEHALF OF ITS
RELATED CLAIMHOLDERS, ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO
ENTER INTO THIS AGREEMENT AND THAT EACH HAS ALREADY RELIED ON THIS WAIVER IN
ENTERING INTO THIS AGREEMENT.

 

61



--------------------------------------------------------------------------------

EACH COLLATERAL AGENT, FOR ITSELF AND ON BEHALF OF ITS RELATED CLAIMHOLDERS,
FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL
COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS
FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING
THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL
WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION 9.7(b) AND EXECUTED BY THE
ABL COLLATERAL AGENT AND THE TERM COLLATERAL AGENT), AND THIS WAIVER SHALL APPLY
TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS, OR MODIFICATIONS HERETO. IN
THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A
TRIAL BY THE COURT.

9.8. Notices. All notices to the ABL Claimholders permitted or required under
this Agreement shall also be sent to the ABL Collateral Agent. All notices to
the Term Claimholders permitted or required under this Agreement shall also be
sent to the Term Collateral Agent. Unless otherwise specifically provided
herein, any notice hereunder shall be in writing and may be personally served or
sent by facsimile or courier service or electronic mail and shall be deemed to
have been given when delivered in person or by courier service and signed for
against receipt thereof, or upon receipt of facsimile or electronic mail. For
the purposes hereof, the addresses of the parties hereto shall be as is set
forth on Annex 1.

9.9. Further Assurances. Each of the ABL Collateral Agent and the Term
Collateral Agent agrees to take such further action and shall execute (without
recourse or warranty) and deliver such additional documents and instruments (in
recordable form, if requested in writing) as the ABL Collateral Agent or the
Term Collateral Agent, as the case may be, may request to effectuate the terms
of and the relative Lien priorities contemplated by this Agreement, all at the
expense of the Grantors.

9.10. APPLICABLE LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER (INCLUDING ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW
ARISING OUT OF THE SUBJECT MATTER HEREOF AND ANY DETERMINATIONS WITH RESPECT TO
POST-JUDGMENT INTEREST) SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD
TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE APPLICATION OF
ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK.

9.11. Binding on Successors and Assigns. This Agreement shall be binding upon
the ABL Collateral Agent, the other ABL Claimholders, the Term Collateral Agent,
the other Term Claimholders, and their respective successors and assigns.

9.12. Headings. Section headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose or be given any substantive effect.

 

62



--------------------------------------------------------------------------------

9.13. Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement or any document or instrument delivered in connection herewith by
facsimile transmission or by email as a “.pdf” or “.tif” attachment shall be
effective as delivery of a manually executed counterpart of this Agreement or
such other document or instrument, as applicable.

9.14. No Third Party Beneficiaries. This Agreement and the rights and benefits
hereof shall inure to the benefit of each of the parties hereto and its
respective successors and assigns and shall inure to the benefit of and bind
each of the ABL Claimholders and the Term Claimholders. Other than with respect
to Sections 9.3(b), 9.3(c) and 9.3(d), which shall also inure to the benefit of
the Company, in no event shall any Grantor be a third party beneficiary of this
Agreement.

9.15. Provisions Solely to Define Relative Rights. The provisions of this
Agreement are and are intended solely for the purpose of defining the relative
rights of the ABL Collateral Agent and the other ABL Claimholders, on the one
hand, and the Term Collateral Agent and the other Term Claimholders, on the
other hand (other than Sections 9.3(b), 9.3(c) and 9.3(d), under which the
Company shall be a third party beneficiary). Other than Sections 9.3(b), 9.3(c)
and 9.3(d), which shall also inure to the benefit of the Company, no Grantor or
any other creditor thereof shall have any rights hereunder and no Grantor may
rely on the terms hereof. Nothing in this Agreement shall impair, as between the
Grantors and the ABL Collateral Agent and the other ABL Claimholders, or as
between the Grantors and the Term Collateral Agent and the other Term
Claimholders, the obligations of the Grantors to pay principal, interest, fees
and other amounts as provided in the ABL Loan Documents and the Term Loan
Documents, respectively.

9.16. Specific Performance. Each of the ABL Collateral Agent and the Term
Collateral Agent may demand specific performance of this Agreement. Without
limiting the generality of the foregoing or of the other provisions of this
Agreement, in seeking specific performance in any Insolvency Proceeding, the ABL
Collateral Agent or the Term Collateral Agent may seek such or any other relief
as if it were the “holder” of the claims of the Claimholders of the other Class
under Section 1126(a) of the Bankruptcy Code or otherwise had been granted an
irrevocable power of attorney by the Claimholders of the other Class.

9.17. ABL Intercreditor Agreement Acknowledgement. Reference is made to the ABL
Intercreditor Agreement Acknowledgement executed and delivered in respect of
this Agreement (i) on the date hereof by the Company and each other Grantor that
is a Grantor on the date hereof and (ii) after the date hereof, pursuant to the
terms of the Collateral Documents, by each Subsidiary of the Company that
becomes a Grantor after the date hereof.

[Signature Page Follows]

 

63



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

JPMORGAN CHASE BANK, N.A., as ABL Collateral Agent By:  

 

  Authorized Signatory

GOLDMAN SACHS BANK USA,

as Term Collateral Agent

By:  

 

  Authorized Signatory



--------------------------------------------------------------------------------

ANNEX 1

Notice Addresses

 

(a) if to the ABL Collateral Agent, at:

JPMorgan Chase Bank, N.A.

277 Park Avenue, 22nd Floor

Mail Code: NY1-L275

New York, New York 10172

Attention: Donna DiForio

Facsimile No: (646) 534-2274

With a copy to:

10 South Dearborn, L2

Chicago, IL 60603-2300

Attention: Justin Anderson

Facsimile No: (312) 732-7583

 

(b) if to the Term Collateral Agent, at:

Goldman Sachs Bank USA

c/o Goldman, Sachs & Co.

30 Hudson Street, 36th Floor

Jersey City, New Jersey 07302

Attention: SBD Operations

Email: gsd.link@gs.com

with a copy to:

Goldman Sachs Bank USA

200 West Street

New York, New York 10282-2198

Attention: Anisha Malhotra



--------------------------------------------------------------------------------

ABL INTERCREDITOR AGREEMENT ACKNOWLEDGMENT

1. Acknowledgement. Ascena Retail Group, Inc., a Delaware corporation (the
“Company”), and each of the undersigned subsidiaries of the Company (together
with the Company, collectively, the “Grantors”) acknowledges that it has
received a copy of the ABL Intercreditor Agreement dated as of August 21, 2015,
among JPMorgan Chase Bank, N.A., as ABL Collateral Agent, Goldman Sachs Bank
USA, as Term Collateral Agent, each Additional Junior Obligations Agent and each
Additional Pari Passu Obligations Agent (the “ABL Intercreditor Agreement”) as
in effect on the date hereof, and consents thereto, agrees to recognize all
rights granted thereby to the ABL Collateral Agent, the other ABL Claimholders,
the Term Collateral Agent and the other Term Claimholders, and agrees that it
shall not do any act or perform any obligation which is not in accordance with
the agreements set forth in the ABL Intercreditor Agreement as in effect on the
date hereof (and, to the extent such Grantor has been notified of the terms of
any amendment, as amended or otherwise modified pursuant thereto). Each of the
Grantors further acknowledges and agrees that (a) other than with respect to
Sections 9.3(b), 9.3(c) and 9.3(d) of the ABL Intercreditor Agreement, under
which the Company is a third party beneficiary, no Grantor is a beneficiary or
third party beneficiary of the ABL Intercreditor Agreement, (b) no Grantor has
any rights under the ABL Intercreditor Agreement, and no Grantor may rely on the
terms of the ABL Intercreditor Agreement, in each case other than Sections
9.3(b), 9.3(c) and 9.3(d) of the ABL Intercreditor Agreement, which also inure
to the benefit of the Company, and (c) nothing in the ABL Intercreditor
Agreement shall impair, as between the Grantors and the ABL Collateral Agent and
the other ABL Claimholders, or as between the Grantors and the Term Collateral
Agent and the other Term Claimholders, the obligations of the Grantors to pay
principal, interest, fees and other amounts as provided in the ABL Loan
Documents or the Term Loan Documents, respectively.

2. Notices. The address of the Grantors for purposes of all notices and other
communications hereunder and under the Intercreditor Agreement is:

Ascena Retail Group, Inc.

933 MacArthur Boulevard

Mahwah, New Jersey 07430

Attention: Robb Giammatteo, SVP and Chief Financial Officer

E-mail: robb.giammatteo@ascenaretail.com

with a copy to:

933 MacArthur Boulevard

Mahwah, New Jersey 07430

Attention: Gene Wexler, SVP and General Counsel

E-mail: gene.wexler@ascenaretail.com

Any notice or other communication hereunder or under the ABL Intercreditor
Agreement shall be in writing and may be personally served or sent by facsimile
or United States mail or courier service or electronic mail and shall be deemed
to have been given when delivered in person or by courier service and signed for
against receipt thereof, upon receipt of facsimile or electronic mail, or three
Business Days after depositing it in the United States mail with postage prepaid
and properly addressed.



--------------------------------------------------------------------------------

3. Counterparts. This Acknowledgement may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute one document. Delivery of an executed signature
page to this Acknowledgement by facsimile transmission or by email as a “.pdf”
or “.tif” attachment shall be as effective as delivery of a manually signed
counterpart of this Acknowledgement.

4. Governing Law. THIS ACKNOWLEDGEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER (INCLUDING ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW
ARISING OUT OF THE SUBJECT MATTER HEREOF AND ANY DETERMINATIONS WITH RESPECT TO
POST-JUDGMENT INTEREST) SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER
THAN THE LAW OF THE STATE OF NEW YORK.

5. Credit Document. This Acknowledgement shall constitute an ABL Loan Document
and a Term Loan Document.

6. Miscellaneous. The provisions of Sections 9.6 and 9.7 of the ABL
Intercreditor Agreement will apply with like effect to this Acknowledgement,
mutatis mutandis as though the references therein to the ABL Collateral Agent or
the Term Collateral Agent refer instead to each Grantor. The ABL Collateral
Agent, the other ABL Claimholders, the Term Collateral Agent and the other Term
Claimholders are the intended beneficiaries of this Acknowledgement. Capitalized
terms used but not otherwise defined herein shall have the meanings assigned
thereto in the ABL Intercreditor Agreement.



--------------------------------------------------------------------------------

ACKNOWLEDGED AS OF THE DATE FIRST WRITTEN ABOVE:

 

ASCENA RETAIL GROUP, INC. By:  

 

Name:   Robb Giammatteo Title:   Executive Vice President and   Chief Financial
Officer ANNTAYLOR RETAIL, INC. By:  

 

Name:   Gene Wexler Title:   Senior Vice President THE DRESS BARN, INC. By:  

 

Name:   Gene Wexler Title:   Senior Vice President TWEEN BRANDS, INC. By:  

 

Name:   Gene Wexler Title:   Senior Vice President MAURICES INCORPORATED By:  

 

Name:   Gene Wexler Title:   Senior Vice President



--------------------------------------------------------------------------------

CHARMING SHOPPES OF DELAWARE, INC. By:  

 

Name:   Gene Wexler Title:   Senior Vice President CSI INDUSTRIES, INC. By:  

 

Name:   Gene Wexler Title:   Senior Vice President CATHERINES, INC. By:  

 

Name:   Gene Wexler Title:   Senior Vice President CATHERINES STORES CORPORATION
By:  

 

Name:   Gene Wexler Title:   Senior Vice President LANE BRYANT, INC. By:  

 

Name:   Gene Wexler Title:   Senior Vice President LANE BRYANT PURCHASING CORP.
By:  

 

Name:   Gene Wexler Title:   Senior Vice President



--------------------------------------------------------------------------------

CATHERINES #5163, LLC By: CSGC, Inc. Its: Sole Member By:  

 

Name:   Gene Wexler Title:   Senior Vice President CATHERINES PARTNERS-INDIANA,
LLP By: Catherines Stores of Indiana, Inc. Its: Managing Partner By:  

 

Name:   Gene Wexler Title:   Senior Vice President
CATHERINES PARTNERS-WASHINGTON, G.P. By: Catherines, Inc. Its: Managing Partner
By:  

 

Name:   Gene Wexler Title:   Senior Vice President CSPE, LLC By: Charming
Shoppes of Delaware, Inc. Its: Sole Member or Manager By:  

 

Name:   Gene Wexler Title:   Senior Vice President GC FULFILLMENT, LLC By:
Ascena Retail Group, Inc. Its: Sole Member By:  

 

Name:   Gene Wexler Title:   Senior Vice President



--------------------------------------------------------------------------------

WHITE MARSH DISTRIBUTION, LLC

By: Charming Shoppes of Delaware, Inc.

Its: Sole Member and General Manager

 

By:  

 

Name:   Gene Wexler Title:   Senior Vice President

 

FOR EACH ENTITY LISTED ON SCHEDULE 1 HERETO

 

By:  

 

Name:   Gene Wexler Title:   Authorized Officer in the capacities indicated on
Schedule 1 hereto



--------------------------------------------------------------------------------

ETNA RETAIL DC, LLC

 

By:  

 

Name:   Tom Calderwood Title:   Vice President

 

ASCENA TRADE SERVICES, LLC

 

By:  

 

Name:   Tom Calderwood Title:   Company Vice President



--------------------------------------------------------------------------------

SCHEDULE 1

Gene Wexler on behalf of each entity in the capacity shown:

 

ENTITY    SIGNING CAPACITY Charming Shoppes, Inc.    Senior Vice President 933
Inspiration LLC    Senior Vice President DBX, Inc.    Senior Vice President
Dress Barn Credit Management, LLC    Secretary Maurices Credit Management, Inc.
   Secretary Duluth Real Estate, LLC    Senior Vice President Too GC, LLC   
Secretary Tween Brands Agency, Inc.    Senior Vice President Tween Brands Direct
Services, Inc.    Senior Vice President Tween Brands Direct, LLC    Senior Vice
President Tween Brands Investment, LLC    President Tween Brands Purchasing,
Inc.    Senior Vice President Tween Brands Service Co.    Secretary Tween Brands
Store Planning, Inc.    Secretary C.S.A.C. LLC    Senior Vice President C.S.F.
Corp.    Senior Vice President C.S.I.C., Inc.    Senior Vice President
Catherines C.S.A.C., Inc.    Senior Vice President Catherines C.S.I.C., Inc.   
Senior Vice President Catherines of California, Inc.    Senior Vice President
Catherines of Nevada, Inc.    Senior Vice President Catherines of Pennsylvania,
Inc.    Senior Vice President Catherines Stores of Indiana, Inc.    Senior Vice
President Catherines Woman Delaware, Inc.    Senior Vice President Catherines
Woman Michigan, Inc.    Senior Vice President CCTM, Inc.    Senior Vice
President Charming Direct, Inc.    Senior Vice President Charming Shoppes
Interactive, Inc.    Senior Vice President Charming Shoppes Receivables Corp.   
Senior Vice President Charming Shoppes Seller, Inc.    Senior Vice President
Charming Shoppes Street, Inc.    Senior Vice President Crosstown Traders, Inc.
   Senior Vice President CS Holdco II Inc.    Senior Vice President CS Holdco
LLC    Senior Vice President CS Investment Company    Senior Vice President CSD
Acquisition Corp.    Senior Vice President CSGC, Inc.    Senior Vice President
CSIM, Inc.    Senior Vice President Fashion Bug Retail Companies LLC    Senior
Vice President Fashion Service LLC    Senior Vice President FB Distro, Inc.   
Senior Vice President FBGC, Inc.    Senior Vice President Charming Sales Co.
Two, Inc.    Senior Vice President Charming Sales Co. Three, Inc.    Senior Vice
President Charming Sales Co. One, Inc.    Senior Vice President



--------------------------------------------------------------------------------

Home Etc, Inc.    Senior Vice President Kafco Development Co., Inc.    Senior
Vice President Lane Bryant Woman Catalog, Inc.    Senior Vice President Lane
Bryant of Pennsylvania, Inc.    Senior Vice President LOS #8257, LLC    Senior
Vice President Modern Woman Holdings, Inc.    Senior Vice President Modern Woman
Specialty, Inc.    Senior Vice President Outlet Division Management Co., Inc.   
Senior Vice President Outlet Division Store Co., Inc.    Senior Vice President
Petite Sophisticate, Inc.    Senior Vice President Petite Sophisticate
Management Co., Inc.    Senior Vice President PSTM, Inc.    Senior Vice
President Shoetrader, Inc.    Senior Vice President Sonsi, Inc.    Senior Vice
President Spirit of America, Inc.    Senior Vice President Winks Lane, Inc.   
Senior Vice President Catherines #5013, LLC    Senior Vice President Catherines
#5014, LLC    Senior Vice President Catherines #5016, LLC    Senior Vice
President Catherines #5022, LLC    Senior Vice President Catherines #5023, LLC
   Senior Vice President Catherines #5029 of New Hartford, Inc.    Senior Vice
President Catherines #5037, LLC    Senior Vice President Catherines #5039, Inc.
   Senior Vice President Catherines #5043, Inc.    Senior Vice President
Catherines #5044, LLC    Senior Vice President Catherines #5052, Inc.    Senior
Vice President Catherines #5053, LLC    Senior Vice President Catherines #5053,
LLC    Senior Vice President Catherines #5054, LLC    Senior Vice President
Catherines #5058, LLC    Senior Vice President Catherines #5063, LLC    Senior
Vice President Catherines #5069, LLC    Senior Vice President Catherines #5075,
LLC    Senior Vice President Catherines #5076, LLC    Senior Vice President
Catherines #5077, LLC    Senior Vice President Catherines #5085, LLC    Senior
Vice President Catherines #5094, Inc.    Senior Vice President Catherines #5097,
LLC    Senior Vice President Catherines #5110, LLC    Senior Vice President
Catherines #5111, Inc.    Senior Vice President Catherines #5114, LLC    Senior
Vice President Catherines #5116, Inc.    Senior Vice President Catherines #5118,
Inc.    Senior Vice President Catherines #5124, Inc.    Senior Vice President
Catherines #5127, Inc.    Senior Vice President Catherines #5129, LLC    Senior
Vice President Catherines #5134, LLC    Senior Vice President Catherines #5141,
LLC    Senior Vice President Catherines #5144, Inc.    Senior Vice President
Catherines #5145, Inc.    Senior Vice President



--------------------------------------------------------------------------------

Catherines #5147, Inc.    Senior Vice President Catherines #5149, Inc.    Senior
Vice President Catherines #5150, LLC    Senior Vice President Catherines #5151
of Big Flats, Inc.    Senior Vice President Catherines #5152, LLC    Senior Vice
President Catherines #5156, Inc.    Senior Vice President Catherines #5157, LLC
   Senior Vice President Catherines #5163, Inc.    Senior Vice President
Catherines #5172, Inc.    Senior Vice President Catherines #5173, Inc.    Senior
Vice President Catherines #5175, LLC    Senior Vice President Catherines #5176,
LLC    Senior Vice President Catherines #5177, LLC    Senior Vice President
Catherines #5179, Inc.    Senior Vice President Catherines #5184, LLC    Senior
Vice President Catherines #5186, Inc.    Senior Vice President Catherines #5188,
LLC    Senior Vice President Catherines #5189, Inc.    Senior Vice President
Catherines #5200, LLC    Senior Vice President Catherines #5210, Inc.    Senior
Vice President Catherines #5215, LLC    Senior Vice President Catherines #5217,
LLC    Senior Vice President Catherines #5220, LLC    Senior Vice President
Catherines #5227, LLC    Senior Vice President Catherines #5231, LLC    Senior
Vice President Catherines #5232, LLC    Senior Vice President Catherines #5239,
LLC    Senior Vice President Catherines #5242, LLC    Senior Vice President
Catherines #5247, LLC    Senior Vice President Catherines #5248, LLC    Senior
Vice President Catherines #5267, Inc.    Senior Vice President Catherines #5268,
Inc.    Senior Vice President Catherines #5269, LLC    Senior Vice President
Catherines #5275, Inc.    Senior Vice President Catherines #5279, Inc.    Senior
Vice President Catherines #5300, LLC    Senior Vice President Catherines #5303,
LLC    Senior Vice President Catherines #5307, LLC    Senior Vice President
Catherines #5314 of Greenburgh, LLC    Senior Vice President Catherines #5322 of
Staten Island, LLC    Senior Vice President Catherines #5335, LLC    Senior Vice
President Catherines #5336, LLC    Senior Vice President Catherines #5337, LLC
   Senior Vice President Catherines #5340, Inc.    Senior Vice President
Catherines #5342, Inc.    Senior Vice President Catherines #5343, Inc.    Senior
Vice President Catherines #5344 of Mays Landing, Inc.    Senior Vice President
Catherines #5345 of Colonial Heights, Inc.    Senior Vice President Catherines
#5348, Inc.    Senior Vice President Catherines #5349, Inc.    Senior Vice
President Catherines #5351, Inc.    Senior Vice President



--------------------------------------------------------------------------------

Catherines #5353, Inc.    Senior Vice President Catherines #5355, Inc.    Senior
Vice President Catherines #5356, Inc.    Senior Vice President Catherines #5357,
Inc.    Senior Vice President Catherines #5358, Inc.    Senior Vice President
Catherines #5359, Inc.    Senior Vice President Catherines #5360, Inc.    Senior
Vice President Catherines #5361, Inc.    Senior Vice President Catherines #5362,
Inc.    Senior Vice President Catherines #5363, Inc.    Senior Vice President
Catherines #5364 of Buffalo, Inc.    Senior Vice President Catherines #5365,
Inc.    Senior Vice President Catherines #5366, Inc.    Senior Vice President
Catherines #5367 of Middletown, Inc.    Senior Vice President Catherines #5368,
Inc.    Senior Vice President Catherines #5369, Inc.    Senior Vice President
Catherines #5370, Inc.    Senior Vice President Catherines #5371, Inc.    Senior
Vice President Catherines #5372, Inc.    Senior Vice President Catherines #5373,
Inc.    Senior Vice President Catherines #5375, Inc.    Senior Vice President
Catherines #5376, Inc.    Senior Vice President Catherines #5377, Inc.    Senior
Vice President Catherines #5378, Inc.    Senior Vice President Catherines #5380,
Inc.    Senior Vice President Catherines #5381, Inc.    Senior Vice President
Catherines #5382 of Vestal, Inc.    Senior Vice President Catherines #5383, Inc.
   Senior Vice President Catherines #5384, Inc.    Senior Vice President
Catherines #5386, Inc.    Senior Vice President Catherines #5387, Inc.    Senior
Vice President Catherines #5388, Inc.    Senior Vice President Catherines #5390,
Inc.    Senior Vice President Catherines #5390, Inc.    Senior Vice President
Catherines #5391, Inc.    Senior Vice President Catherines #5395, Inc.    Senior
Vice President Catherines #5396, Inc.    Senior Vice President Catherines #5397,
Inc.    Senior Vice President Catherines #5402, Inc.    Senior Vice President
Catherines #5404, Inc.    Senior Vice President Catherines #5407, Inc.    Senior
Vice President Catherines #5408, Inc.    Senior Vice President Catherines #5410,
Inc.    Senior Vice President Catherines #5411, Inc.    Senior Vice President
Catherines #5412, Inc.    Senior Vice President Catherines #5413 of Dewitt, Inc.
   Senior Vice President Catherines #5416, Inc.    Senior Vice President
Catherines #5420, LLC    Senior Vice President Catherines #5424, LLC    Senior
Vice President Catherines #5427, Inc.    Senior Vice President Catherines #5428,
Inc.    Senior Vice President



--------------------------------------------------------------------------------

Catherines #5432, Inc.    Senior Vice President Catherines #5433, LLC    Senior
Vice President Catherines #5434, LLC    Senior Vice President Catherines #5462,
Inc.    Senior Vice President Catherines #5550, Inc.    Senior Vice President
Catherines #5552, Inc.    Senior Vice President Catherines #5553, Inc.    Senior
Vice President Catherines #5554 of Spring Valley, Inc.    Senior Vice President
Catherines #5555, Inc.    Senior Vice President Catherines #5556, Inc.    Senior
Vice President Catherines #5557, LLC    Senior Vice President Catherines #5558,
LLC    Senior Vice President Catherines #5559, LLC    Senior Vice President
Catherines #5560, LLC    Senior Vice President Catherines #5561, LLC    Senior
Vice President Catherines #5562, LLC    Senior Vice President Catherines #5563,
LLC    Senior Vice President Catherines #5564, LLC    Senior Vice President
Catherines #5566, LLC    Senior Vice President Catherines #5567, LLC    Senior
Vice President Catherines #5568, LLC    Senior Vice President Catherines #5570,
LLC    Senior Vice President Catherines #5571, LLC    Senior Vice President
Catherines #5572, LLC    Senior Vice President Catherines #5573, LLC    Senior
Vice President Catherines #5574, LLC    Senior Vice President Catherines #5575,
LLC    Senior Vice President Catherines #5577, LLC    Senior Vice President
Catherines #5578, LLC    Senior Vice President Catherines #5579, LLC    Senior
Vice President Catherines #5580, LLC    Senior Vice President Catherines #5582,
LLC    Senior Vice President Catherines #5644, Inc.    Senior Vice President
Catherines #5645, Inc.    Senior Vice President Catherines #5646, Inc.    Senior
Vice President Catherines #5648, Inc.    Senior Vice President Catherines #5649,
Inc.    Senior Vice President Catherines #5687, LLC    Senior Vice President
Catherines #5702, LLC    Senior Vice President Catherines #5706, Inc.    Senior
Vice President Catherines #5711, Inc.    Senior Vice President Catherines #5713,
Inc.    Senior Vice President Catherines #5717, LLC    Senior Vice President
Catherines #5718, Inc.    Senior Vice President Catherines #5724, LLC    Senior
Vice President Catherines #5725, Inc.    Senior Vice President Catherines #5743,
Inc.    Senior Vice President Catherines #5745, Inc.    Senior Vice President
Catherines #5746, Inc.    Senior Vice President Catherines #5748, Inc.    Senior
Vice President Catherines #5749 of Clay, Inc.    Senior Vice President



--------------------------------------------------------------------------------

Catherines #5751, LLC    Senior Vice President Catherines #5753, Inc.    Senior
Vice President Catherines #5757, Inc.    Senior Vice President Catherines #5758
of Carle Place, LLC    Senior Vice President Catherines #5772, LLC    Senior
Vice President Catherines #5778, Inc.    Senior Vice President Catherines #5781,
LLC    Senior Vice President Catherines #5784, LLC    Senior Vice President
Catherines #5785, LLC    Senior Vice President Catherines #5786, LLC    Senior
Vice President Catherines #5788, LLC    Senior Vice President Catherines #5791,
LLC    Senior Vice President Catherines #5793, Inc.    Senior Vice President
Catherines #5794 of Pittsford, Inc.    Senior Vice President Catherines #5796 of
Poughkeepsie, Inc.    Senior Vice President Catherines #5802, LLC    Senior Vice
President Catherines #5808, LLC    Senior Vice President Catherines #5812, Inc.
   Senior Vice President Catherines #5814, LLC    Senior Vice President
Catherines #5816, LLC    Senior Vice President Catherines #5817 of Amherst, LLC
   Senior Vice President Catherines #5819, Inc.    Senior Vice President
Catherines #5824, LLC    Senior Vice President Catherines #5825, LLC    Senior
Vice President Catherines #5826, Inc.    Senior Vice President Catherines #5837,
LLC    Senior Vice President Catherines #5843, Inc.    Senior Vice President
Catherines #5845, Inc.    Senior Vice President Catherines #5846, Inc.    Senior
Vice President Catherines #5848, Inc.    Senior Vice President Catherines #5849,
Inc.    Senior Vice President Catherines #5850 of Syracuse, Inc.    Senior Vice
President Catherines #5851, Inc.    Senior Vice President Catherines #5852, Inc.
   Senior Vice President Catherines #5855, Inc.    Senior Vice President
Catherines #5856, Inc.    Senior Vice President Catherines #5857, Inc.    Senior
Vice President Catherines #5858, Inc.    Senior Vice President Catherines #5859,
Inc.    Senior Vice President Catherines #5860, Inc.    Senior Vice President
Catherines #5861, Inc.    Senior Vice President Catherines #5862, Inc.    Senior
Vice President Catherines #5863, Inc.    Senior Vice President Catherines #5867,
Inc.    Senior Vice President Catherines #5869 of Rotterdam, Inc.    Senior Vice
President Catherines #5871, Inc.    Senior Vice President Catherines #5873, Inc.
   Senior Vice President Catherines #5874, Inc.    Senior Vice President
Catherines #5875, Inc.    Senior Vice President Catherines #5876, Inc.    Senior
Vice President Catherines #5879, Inc.    Senior Vice President



--------------------------------------------------------------------------------

Catherines #5881, Inc.    Senior Vice President Catherines #5885, Inc.    Senior
Vice President Catherines #5888, Inc.    Senior Vice President Catherines #5889,
Inc.    Senior Vice President Catherines #5890, Inc.    Senior Vice President
Catherines #5891, Inc.    Senior Vice President Catherines #5892, Inc.    Senior
Vice President Catherines #5893, Inc.    Senior Vice President Catherines #5951,
LLC    Senior Vice President Catherines #5952, LLC    Senior Vice President
Catherines #5954, LLC    Senior Vice President Catherines #5955, LLC    Senior
Vice President Catherines #5956, LLC    Senior Vice President Catherines #5957,
LLC    Senior Vice President Catherines #5958, LLC    Senior Vice President
Catherines #5959, LLC    Senior Vice President Catherines #5960, LLC    Senior
Vice President Catherines #5961, LLC    Senior Vice President Catherines #5962,
LLC    Senior Vice President Catherines #5963, LLC    Senior Vice President
Catherines #5964, LLC    Senior Vice President Catherines #5965, LLC    Senior
Vice President Catherines #5966, LLC    Senior Vice President Catherines #5967,
LLC    Senior Vice President Catherines #5968, LLC    Senior Vice President
Catherines #5969, LLC    Senior Vice President Catherines #5971, LLC    Senior
Vice President Catherines #5972, LLC    Senior Vice President Catherines #5973,
LLC    Senior Vice President Catherines #5974, LLC    Senior Vice President
Catherines #5976, LLC    Senior Vice President Catherines #5977, LLC    Senior
Vice President Catherines #5979, LLC    Senior Vice President Catherines #5980,
LLC    Senior Vice President Catherines #5982, LLC    Senior Vice President
Catherines #5983, LLC    Senior Vice President Catherines #5986, LLC    Senior
Vice President Catherines 5257, LLC    Senior Vice President Catherines 5405,
Inc.    Senior Vice President Catherines 5406, Inc.    Senior Vice President
Catherines 5409, Inc.    Senior Vice President Catherines 5414, Inc.    Senior
Vice President Catherines 5565, LLC    Senior Vice President Catherines 5569,
Inc.    Senior Vice President Catherines 5647, Inc.    Senior Vice President
Catherines 5741, Inc.    Senior Vice President Catherines 5742, Inc.    Senior
Vice President Catherines 5774, Inc.    Senior Vice President Catherines 5831,
Inc.    Senior Vice President Catherines 5832, Inc.    Senior Vice President
Catherines 5834, Inc.    Senior Vice President



--------------------------------------------------------------------------------

Catherines 5970, LLC    Senior Vice President Lane Bryant #4594, LLC    Senior
Vice President Lane Bryant #6155, LLC    Senior Vice President Lane Bryant
#6243, Inc.    Senior Vice President Lane Bryant #6401, Inc.    Senior Vice
President Lane Bryant #6879, LLC    Senior Vice President Lane Bryant #6895, LLC
   Senior Vice President Lane Bryant 4688, Inc.    Senior Vice President Lane
Bryant 6398, Inc.    Senior Vice President Lane Bryant 6662, Inc.    Senior Vice
President Lane Bryant Outlet #4192, LLC    Senior Vice President Lane Bryant
Outlet #4193, LLC    Senior Vice President Lane Bryant Outlet #4342, LLC   
Senior Vice President Lane Bryant Outlet 4106, Inc.    Senior Vice President
Lane Bryant Outlet 4124, LLC    Senior Vice President Lane Bryant/Cacique #6553,
LLC    Senior Vice President Lane Bryant/Cacique 4689, Inc.    Senior Vice
President Petite Sophisticate #7310, LLC    Senior Vice President Petite
Sophisticate Outlet #4408, LLC    Senior Vice President Ann Inc.    Senior Vice
President AnnTaylor, Inc.    Senior Vice President AnnTaylor Distribution
Services, Inc.    Senior Vice President AnnCo, Inc.    Senior Vice President Ann
Card Services, Inc.    Senior Vice President



--------------------------------------------------------------------------------

EXHIBIT J

[FORM OF] SOLVENCY CERTIFICATE

[            ], 201[    ]

This SOLVENCY CERTIFICATE (this “Certificate”) is delivered in connection with
that certain Term Credit Agreement dated as of August 21, 2015 (as amended,
restated, supplemented, amended and restated, replaced, or otherwise modified
from time to time, the “Credit Agreement”) among Ascena Retail Group, Inc., a
Delaware corporation (the “Parent Borrower”), AnnTaylor Retail, Inc., a Florida
corporation (the “Subsidiary Borrower”, and together with the Parent Borrower,
the “Borrowers”), the Lenders party thereto and Goldman Sachs Bank USA, as
Administrative Agent. Capitalized terms used herein without definition have the
same meanings as in the Credit Agreement.

In my capacity as [chief financial officer] of the Parent Borrower (as defined
below), and not in my individual or personal capacity, I certify that:

1. the fair value of the assets of the Parent Borrower and its Subsidiaries,
taken as a whole, is now, and will be following the incurrence of the
obligations under the Credit Agreement and the consummation of the Acquisition
on the Effective Date, on a Pro Forma Basis, greater than the amount that will
be required to pay the total liability on existing debts, as such debts become
absolute and matured;

2. the present fair salable value of the property of the Parent Borrower and its
Subsidiaries, taken as a whole, is now, and will be following the incurrence of
the obligations under the Credit Agreement and the consummation of the
Acquisition on the Effective Date, on a Pro Forma Basis, greater than the amount
that will be required to pay the probable liability on existing debts as they
become absolute and matured;

3. as of the date hereof, after giving effect to the incurrence of the
obligations under the Credit Agreement and the consummation of the other
Transactions on the Effective Date, the Parent Borrower and its Subsidiaries,
taken as a whole, are able to pay its debts, as such debts become absolute and
matured; and

4. the incurrence of the obligations under the Credit Agreement and the
consummation of the other Transactions on the Effective Date, on a Pro Forma
Basis, will not leave the Parent Borrower and its Subsidiaries, taken as a
whole, with property remaining in its hands constituting “unreasonably small
capital”, it being understand and agreed that “unreasonably small capital”
depends upon the nature of the particular business or businesses conducted or to
be conducted, and that this conclusion is based on current assumptions regarding
the needs and anticipated needs for capital of the businesses conducted or
anticipated to be conducted by Company in light of projected financial
statements and available credit capacity, which current assumption is not
unreasonable in light of the circumstances applicable thereto.

The undersigned has caused this Certificate to be duly executed as of the date
first written above.

 

J-1



--------------------------------------------------------------------------------

ASCENA RETAIL GROUP, INC. By:  

 

  Name:   Title:

 

J-2



--------------------------------------------------------------------------------

EXHIBIT K

[FORM OF] JUNIOR LIEN INTERCREDITOR AGREEMENT

[See attached]

 

K-1



--------------------------------------------------------------------------------

EXHIBIT K

[FORM OF] JUNIOR PRIORITY INTERCREDITOR AGREEMENT

Among

ASCENA RETAIL GROUP, INC.,

as the Parent Borrower

ANNTAYLOR RETAIL, INC.,

as the Subsidiary Borrower

the other Grantors party hereto,

GOLDMAN SACHS BANK USA,

as Senior Priority Representative for the First Lien Term Secured Parties,

[            ],

as Second Priority Representative for the Initial Second Priority Debt Secured
Parties,

and

each additional Representative from time to time party hereto

dated as of [            ], 20[    ]

 

K-2



--------------------------------------------------------------------------------

JUNIOR PRIORITY INTERCREDITOR AGREEMENT dated as of [            ], 20[ ] (this
“Agreement”), among GOLDMAN SACHS BANK USA, as Representative for the First Lien
Term Secured Parties (in such capacity and together with its successors in such
capacity, the “First Lien Administrative Agent”), [            ], as
Representative for the Initial Second Priority Debt Secured Parties (in such
capacity and together with its successors in such capacity, the “Initial Second
Lien Representative”), and each additional Senior Priority Representative and
Second Priority Representative that from time to time becomes a party hereto
pursuant to Section 8.09, and acknowledged and agreed to by Ascena Retail Group,
Inc., a Delaware corporation (the “Parent Borrower”), AnnTaylor Retail, Inc., a
Florida corporation (the “Subsidiary Borrower”, and together with the Parent
Borrower, the “Borrowers”) and the other Grantors (as defined below).

In consideration of the mutual agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the First Lien Administrative Agent (for itself and on behalf of
the First Lien Term Secured Parties), the Initial Second Lien Representative
(for itself and on behalf of the Initial Second Priority Debt Secured Parties)
and each additional Senior Priority Representative (for itself and on behalf of
the Additional Senior Secured Parties under the applicable Additional Senior
Priority Debt Facility) and each additional Second Priority Representative (for
itself and on behalf of the Additional Second Priority Secured Parties under the
applicable Additional Second Priority Debt Facility) agree as follows:

ARTICLE 1

DEFINITIONS

SECTION 1.01. Certain Defined Terms. Capitalized terms used but not otherwise
defined herein have the meanings set forth in the First Lien Term Credit
Agreement or, if defined in the New York UCC the meanings specified therein. As
used in this Agreement, the following terms have the meanings specified below:

“ABL/Term Intercreditor Agreement” has the meaning assigned to the term
“Intercreditor Agreement” set forth in the First Lien Term Credit Agreement.

“Additional Second Priority Debt” means any Indebtedness that is issued or
guaranteed by the Borrowers and/or any Guarantor (other than Indebtedness
constituting Initial Second Lien Debt Obligations) which Indebtedness and
Guarantees are secured by Liens on the Second Priority Collateral (or a portion
thereof) having the same priority (but without regard to control of remedies,
other than as provided by the terms of the applicable Second Priority Debt
Documents) as the Liens securing the Initial Second Lien Debt Obligations;
provided, however, that (i) such Indebtedness is permitted to be incurred,
secured and guaranteed on such basis by each Senior Priority Debt Document and
Second Priority Debt Document and (ii) the Representative for the holders of
such Indebtedness shall have become party to (A) this Agreement pursuant to, and
by satisfying the conditions set forth in, Section 8.09 hereof and (B) the
ABL/Term Intercreditor Agreement if it is then in effect pursuant to, and by
satisfying the conditions set forth in, Section 8.05 thereof. The requirements
of clause (i) above and Section 8.09 shall, subject to the application of
Section 1.07 of the First Lien Term Credit Agreement, be tested only as of
(x) the date of execution of such Joinder Agreement by the

 

K-3



--------------------------------------------------------------------------------

applicable Second Priority Representative if pursuant to a commitment entered
into at the time of such Joinder Agreement and (y) with respect to any later
commitment or amendment to those terms to permit such Indebtedness, as of the
date of such commitment and/or amendment.

“Additional Second Priority Debt Documents” means, with respect to any series,
issue or class of Additional Second Priority Debt, the promissory notes, credit
agreements, loan agreements, note purchase agreements, indentures or other
operative agreements evidencing or governing such Indebtedness or the Liens
securing such Indebtedness, including the Second Priority Collateral Documents.

“Additional Second Priority Debt Facility” means each credit agreement, loan
agreement, note purchase agreement, indenture or other governing agreement with
respect to any Additional Second Priority Debt.

“Additional Second Priority Debt Obligations” means, with respect to any series,
issue or class of Additional Second Priority Debt, (a) all principal of, and
premium and interest, fees, and expenses payable with respect to, such
Additional Second Priority Debt, (b) all other amounts payable to the related
Additional Second Priority Secured Parties under the related Additional Second
Priority Debt Documents and (c) any renewals or extensions of the foregoing
(including any such Secured Obligations arising or accruing during the pendency
of any Insolvency or Liquidation Proceeding whether or not allowed in such
proceeding), notwithstanding that any such Secured Obligations or claims
therefor shall be disallowed, voided or subordinated in any Insolvency or
Liquidation Proceeding or under any Bankruptcy Law or other applicable law.

“Additional Second Priority Secured Parties” means, with respect to any series,
issue or class of Additional Second Priority Debt, the holders of such
Indebtedness or any other Additional Second Priority Debt Obligation, the
Representative with respect thereto, any trustee or agent therefor under any
related Additional Second Priority Debt Documents and the beneficiaries of each
indemnification obligation undertaken by the Borrowers or any Guarantor under
any related Additional Second Priority Debt Documents.

“Additional Senior Priority Debt” means any Indebtedness that is issued or
guaranteed by the Borrowers and/or any Guarantor (other than Indebtedness
constituting First Lien Term Obligations) which Indebtedness and Guarantees are
secured by Liens on the Senior Priority Collateral (or a portion thereof) having
the same priority (but without regard to control of remedies) as the Liens
securing the First Lien Term Obligations; provided, however, that (i) such
Indebtedness is permitted to be incurred, secured and guaranteed on such basis
by each Senior Priority Debt Document and Second Priority Debt Document and
(ii) the Representative for the holders of such Indebtedness shall have become
party to (A) this Agreement pursuant to, and by satisfying the conditions set
forth in, Section 8.09 hereof, (B) the ABL/Term Intercreditor Agreement if it is
then in effect pursuant to, and by satisfying the conditions set forth in,
Section 8.05 thereof and (C) the Pari Passu Lien Intercreditor Agreement;
provided, further, that, if such Indebtedness will be the initial Additional
Senior Priority Debt incurred by the Borrowers after the Effective Date, then
the Guarantors, the First Lien Administrative Agent and the Representative for
such Indebtedness shall have executed and delivered the Pari Passu Lien
Intercreditor Agreement. The requirements of clause (i) above and Section 8.09
shall, subject to the applications of Section 1.07 of the First Lien Term Credit
Agreement, be tested only as of

 

K-4



--------------------------------------------------------------------------------

(x) the date of execution of such Joinder Agreement by the applicable Senior
Priority Representative if pursuant to a commitment entered into at the time of
such Joinder Agreement and (y) with respect to any later commitment or amendment
to those terms to permit such Indebtedness, as of the date of such commitment
and/or amendment.

“Additional Senior Priority Debt Documents” means, with respect to any series,
issue or class of Additional Senior Priority Debt, the promissory notes, credit
agreements, loan agreements, indentures, or other operative agreements
evidencing or governing such Indebtedness or the Liens securing such
Indebtedness, including the Senior Priority Collateral Documents.

“Additional Senior Priority Debt Facility” means each credit agreement, loan
agreement, note purchase agreement, indenture or other governing agreement with
respect to any Additional Senior Priority Debt.

“Additional Senior Priority Debt Obligations” means, with respect to any series,
issue or class of Additional Senior Priority Debt, (a) all principal of, and
premium and interest, fees, and expenses payable with respect to, such
Additional Senior Priority Debt, (b) all other amounts payable to the related
Additional Senior Secured Parties under the related Additional Senior Priority
Debt Documents and (c) any renewals or extensions of the foregoing (including
any such Secured Obligations arising or accruing during the pendency of any
Insolvency or Liquidation Proceeding whether or not allowed in such proceeding),
notwithstanding that any such Secured Obligations or claims therefor shall be
disallowed, voided or subordinated in any Insolvency or Liquidation Proceeding
or under any Bankruptcy Law or other applicable law.

“Additional Senior Secured Parties” means, with respect to any series, issue or
class of Additional Senior Priority Debt, the holders of such Indebtedness or
any other Additional Senior Priority Debt Obligation, the Representative with
respect thereto, any trustee or agent therefor under any related Additional
Senior Priority Debt Documents and the beneficiaries of each indemnification
obligation undertaken by the Borrowers or any Guarantor under any related
Additional Senior Priority Debt Documents.

“Agreement” has the meaning assigned to such term in the introductory paragraph
of this Agreement.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

“Bankruptcy Law” means the Bankruptcy Code and any other Federal, state or
foreign bankruptcy, insolvency, receivership or similar law.

“Borrowers” has the meaning assigned to such term in the introductory paragraph
of this Agreement.

“Class Debt” has the meaning assigned to such term in Section 8.09.

“Class Debt Parties” has the meaning assigned to such term in Section 8.09.

 

K-5



--------------------------------------------------------------------------------

“Class Debt Representatives” has the meaning assigned to such term in
Section 8.09.

“Collateral” means the Senior Priority Collateral and the Second Priority
Collateral.

“Collateral Documents” means the Senior Priority Collateral Documents and the
Second Priority Collateral Documents.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Copyrights” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following: (a) all copyrights, rights and
interests in copyrights and works protectable by copyright, whether as author,
assignee, transferee or otherwise, all copyright registrations and recordings,
and all registration and recording applications filed in connection with any of
the foregoing; (b) all renewals of any of the foregoing; (c) all income,
royalties, damages, and payments now or hereafter due and/or payable under any
of the foregoing, including, without limitation, damages or payments for past or
future infringements for any of the foregoing; and (d) the right to sue for
past, present, and future infringements of any of the foregoing.

“Debt Facility” means any Senior Priority Debt Facility and any Second Priority
Debt Facility.

“Designated Second Priority Representative” means (i) the Initial Second Lien
Representative, so long as the Second Priority Debt Facility under the Initial
Second Lien Debt Documents is the only Second Priority Debt Facility under this
Agreement and (ii) at any time when clause (i) does not apply to the Major
Second Priority Representative.

“Designated Senior Representative” means (i) the First Lien Administrative
Agent, so long as the Senior Priority Debt Facility under the First Lien Term
Credit Agreement is the only Senior Priority Debt Facility under this Agreement
and (ii) at any time when clause (i) does not apply, the “Applicable Collateral
Agent” (as defined in the Pari Passu Lien Intercreditor Agreement) at such time.

“DIP Financing” has the meaning assigned to such term in Section 6.01.

“Discharge” means, with respect to the Shared Collateral and any Debt Facility,
the date on which such Debt Facility and the Senior Obligations or Second
Priority Debt Obligations thereunder, as the case may be, are no longer secured
by, and no longer required to be secured by, the Shared Collateral pursuant to
the terms of the documentation governing such Debt Facility. The term
“Discharged” shall have a corresponding meaning.

“Discharge of First Lien Term Obligations” means, with respect to the Shared
Collateral, the Discharge of the First Lien Term Obligations with respect to the
Shared Collateral; provided that the Discharge of First Lien Term Obligations
shall not be deemed to have occurred in connection with a Refinancing of such
First Lien Term Obligations with an Additional Senior

 

K-6



--------------------------------------------------------------------------------

Priority Debt Facility secured by Shared Collateral under one or more Additional
Senior Priority Debt Documents which has been designated in writing by the
“Administrative Agent” or other Representative (under the new First Lien Term
Credit Agreement) to each other Senior Representative as the “First Lien Term
Credit Agreement” for purposes of this Agreement.

“Discharge of Senior Obligations” means the date on which the Discharge of First
Lien Term Obligations and the Discharge of each Additional Senior Priority Debt
Facility has occurred.

“Disposition” means any sale, lease, exchange, transfer or other disposition.

“Effective Date” means August 21, 2015.

“First Lien Administrative Agent” has the meaning assigned to such term in the
introductory paragraph of this Agreement and shall include any successor agent
pursuant to First Lien Term Credit Agreement or any other person serving in a
similar capacity under the First Lien Term Credit Agreement.

“First Lien Term Credit Agreement” means the Term Loan Agreement dated as of the
Effective Date, among the Borrowers, the lenders party thereto and Goldman Sachs
Bank USA, as First Lien Administrative Agent, as amended, restated, supplemented
or otherwise modified from time to time, including after the commencement of any
Insolvency or Liquidation Proceeding and any agreement that Refinances the First
Lien Term Credit Agreement so long as (1) the agreement that was previously the
First Lien Term Credit Agreement will no longer be in effect after such
Refinancing and (2) the “Administrative Agent” or other Representative under the
new First Lien Term Credit Agreement designates such agreement in writing to
each other Senior Representative as the First Lien Term Credit Agreement for
purposes of this Agreement.

“First Lien Term Documents” means the First Lien Term Credit Agreement and all
other “Loan Documents,” or similar term as defined in the First Lien Term Credit
Agreement.

“First Lien Term Guarantee and Collateral Agreement” means the Guarantee and
Collateral Agreement dated as of the Effective Date, among the Borrowers, the
Subsidiaries party thereto and the First Lien Administrative Agent, as amended
from time to time, including after the commencement of any Insolvency or
Liquidation Proceeding and any other agreement that secures, or purports to
secure, the obligations under the First Lien Term Documents.

“First Lien Term Obligations” means all “Secured Obligations,” as defined in the
First Lien Term Documents (including any such Secured Obligations arising or
accruing during the pendency of any Insolvency or Liquidation Proceeding whether
or not allowed in such proceeding), notwithstanding that any such Secured
Obligations or claims therefor shall be disallowed, voided or subordinated in
any Insolvency or Liquidation Proceeding or under any Bankruptcy Law or other
applicable law.

“First Lien Term Secured Parties” means the First Lien Administrative Agent and
the other “Secured Parties” as defined in the First Lien Term Documents.

 

K-7



--------------------------------------------------------------------------------

“Grantors” means the Borrowers and each Subsidiary of the Parent Borrower that
has granted a security interest pursuant to any Collateral Document to secure
any Secured Obligations.

“Guarantors” has the meaning given in the First Lien Term Credit Agreement.

“Initial Second Lien Debt Agreement” means that certain [            ], dated as
of [        ], 20[    , among [            ], as amended, restated, supplemented
or otherwise modified from time to time, including after the commencement of any
Insolvency or Liquidation Proceeding.

“Initial Second Lien Debt Documents” means the Initial Second Lien Debt
Agreement and any notes, security documents and other operative agreements
evidencing or governing Indebtedness thereunder, including any agreement entered
into for the purpose of securing the Initial Second Lien Debt Obligations.

“Initial Second Lien Debt Obligations” means the “[Obligations]” as defined in
the Initial Second Lien Debt Agreement.

“Initial Second Lien Representative” has the meaning assigned to such term in
the introductory paragraph of this Agreement and shall include any successor
[administrative agent and collateral agent] as provided in the Initial Second
Lien Debt Agreement.

“Initial Second Priority Debt Secured Parties” means the “[Secured Parties]” as
defined in the Initial Second Lien Debt Agreement.

“Insolvency or Liquidation Proceeding” means (a) any voluntary or involuntary
case or proceeding under the Bankruptcy Code or other applicable Bankruptcy Law
with respect to any Grantor, (b) any other voluntary or involuntary insolvency,
reorganization or bankruptcy case or proceeding, or any receivership,
liquidation, reorganization or other similar case or proceeding with respect to
any Grantor or with respect to a material portion of the assets or liabilities
of any Grantor, (c) any liquidation, dissolution, reorganization or winding-up
of any Grantor, whether voluntary or involuntary and whether or not involving
insolvency or bankruptcy, or (d) any assignment for the benefit of creditors or
any other marshaling of assets and liabilities of any Grantor.

“Intellectual Property” means, with respect to any Person, the collective
reference to all rights in intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including, without
limitation, Copyrights, Patents, Trademarks, trade secrets and all confidential
and proprietary information, including know-how, manufacturing and production
process and techniques, inventions, research and development information,
technical data, financial, marketing and business data, pricing and cost
information, business and marketing plans, and customer and supplier lists and
information, and all rights to sue or otherwise recover for any past, present
and future infringement, dilution, misappropriation, or other violation or
impairment thereof, including the right to receive all proceeds therefrom,
including without limitation license fees, royalties, income payments, claims,
damages and proceeds of suit, now or hereafter due and/or payable with respect
thereto.

 

K-8



--------------------------------------------------------------------------------

“Joinder Agreement” means a supplement to this Agreement in the form of Annex II
or Annex III hereof required to be delivered by a Representative to the
Designated Senior Representative and/or Designated Second Priority
Representative, as the case may be, pursuant to Section 8.09 hereof in order to
include an additional Debt Facility hereunder and to become the Representative
hereunder for the Senior Priority Secured Parties or Second Priority Secured
Parties, as the case may be, under such Debt Facility.

“License” means, with respect to any Person, all of such Person’s right, title,
and interest in and to (a) any and all licensing agreements or similar
arrangements providing for the granting of any right in or to any Patents,
Copyrights, or Trademarks or otherwise providing for a covenant not to sue for
infringement or other violation of any Patent, Copyright, or Trademark (whether
such Grantor is licensee or licensor thereunder), (b) all income, royalties,
damages, claims, and payments now or hereafter due or payable under and with
respect thereto, including, without limitation, damages and payments for past
and future breaches thereof, and (c) all rights to sue for past, present, and
future breaches thereof.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, charge, security interest or other encumbrance in, on or
of such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.

“Major Second Priority Representative” means the Second Priority Representative
of the series of Second Priority Debt Obligations that constitutes the largest
outstanding principal amount of any then outstanding series of Second Priority
Debt Obligations.

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

“Officer’s Certificate” has the meaning assigned to such term in Section 8.08.

“Parent Borrower” has the meaning assigned to such term in the introductory
paragraph of this Agreement.

“Pari Passu Lien Intercreditor Agreement” means (i) an intercreditor agreement
substantially in the form of Exhibit L to the First Lien Term Credit Agreement
or (ii) at any time the First Lien Term Credit Agreement is no longer
outstanding, a customary intercreditor agreement in form and substance
reasonably acceptable to the Senior Priority Representative and the Borrowers
with respect to each Senior Priority Debt Facility in existence at the time such
intercreditor agreement is entered into and the Borrowers, and which provides
that the Liens securing all Indebtedness covered thereby shall be of equal
priority (but without regard to the control of remedies).

“Patents” means, with respect to any Person, all of such Person’s right, title,
and interest in and to: (a) any and all patents and patent applications; (b) all
inventions and improvements described and claimed therein; (c) all reissues,
divisions, continuations, renewals, extensions, and continuations-in-part
thereof; (d) all income, royalties, damages, claims, and payments now or
hereafter due or payable under and with respect thereto, including, without
limitation, damages

 

K-9



--------------------------------------------------------------------------------

and payments for past and future infringements thereof; (e) all rights to sue
for past, present, and future infringements thereof; and (f) the right to make,
use and/or sell the inventions disclosed or claimed therein.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
(as defined in the First Lien Term Loan Agreement as in effect on the date
hereof) or other entity.

“Pledged or Controlled Collateral” has the meaning assigned to such term in
Section 5.05(a).

“Proceeds” means the proceeds of any sale, collection or other liquidation of
Shared Collateral and any payment or distribution made in respect of Shared
Collateral in an Insolvency or Liquidation Proceeding and any amounts received
by any Senior Priority Representative or any Senior Priority Secured Party from
a Second Priority Secured Party in respect of Shared Collateral pursuant to this
Agreement including where realized by a debtor or any third party in any
Insolvency Proceeding.

“Purchase Event” has the meaning assigned to such term in Section 5.07.

“Receiver” means a receiver, interim receiver, receiver and manager, liquidator,
trustee in bankruptcy or similar Person.

“Recovery” has the meaning assigned to such term in Section 6.04.

“Refinance” means, in respect of any Indebtedness, to refinance or replace, or
to issue other Indebtedness in exchange for or replacement of, such Indebtedness
in whole or in part. The terms “Refinanced” and “Refinancing” shall have
correlative meanings.

“Representatives” means the Senior Priority Representatives and the Second
Priority Representatives. “Second Priority Class Debt” has the meaning assigned
to such term in Section 8.09.

“Second Priority Class Debt Parties” has the meaning assigned to such term in
Section 8.09. “Second Priority Class Debt Representative” has the meaning
assigned to such term in Section 8.09.

“Second Priority Collateral” means any “[Collateral]” (or equivalent term) as
defined in any Initial Second Lien Debt Documents or any other Second Priority
Debt Document or any other assets of the Borrowers or any other Grantor with
respect to which a Lien is granted or purported to be granted pursuant to a
Second Priority Collateral Document as security for any Second Priority Debt
Obligation.

“Second Priority Collateral Documents” means the “[Collateral Documents]” (or
equivalent term) as defined in the Initial Second Lien Debt Agreement and each
of the security agreements and other instruments and documents executed and
delivered by the Borrowers or any other Grantor for purposes of providing
collateral security for any Second Priority Debt Obligation.

 

K-10



--------------------------------------------------------------------------------

“Second Priority Debt Documents” means (a) the Initial Second Lien Debt
Documents and (b) any Additional Second Priority Debt Documents.

“Second Priority Debt Facilities” means the Initial Second Lien Debt Agreement
and any Additional Second Priority Debt Facilities.

“Second Priority Debt Obligations” means the Initial Second Lien Debt
Obligations and any Additional Second Priority Debt Obligations.

“Second Priority Enforcement Date” means, with respect to any Second Priority
Representative, the date which is 270 days (through which 270 day period such
Second Priority Representative was the Major Second Priority Representative)
after the occurrence of both (i) an Event of Default (under and as defined in
the Second Priority Debt Document for which such Second Priority Representative
has been named as Representative) and (ii) the Designated Senior
Representative’s and each other Representative’s receipt of written notice from
such Second Priority Representative that (x) such Second Priority Representative
is the Major Second Priority Representative and that an Event of Default (under
and as defined in the Second Priority Debt Document for which such Second
Priority Representative has been named as Representative) has occurred and is
continuing and (y) all of the outstanding Second Priority Debt Obligations are
currently due and payable in full (whether as a result of acceleration thereof
or otherwise) in accordance with the terms of the applicable Second Priority
Debt Documents; provided that the Second Priority Enforcement Date shall be
stayed and shall not occur and shall be deemed not to have occurred (1) at any
time any Senior Representative (or any Person authorized by it) has commenced
and is diligently pursuing any enforcement action with respect to any Shared
Collateral, (2) the Senior Representatives are stayed, including pursuant to the
ABL/Term Intercreditor Agreement, from pursuing enforcement actions with respect
to such Shared Collateral or (3) at any time any Grantor which has granted a
Lien in any Shared Collateral is then a debtor under or with respect to (or
otherwise subject to) any Insolvency or Liquidation Proceeding.

“Second Priority Lien” means the Liens on the Second Priority Collateral in
favor of Second Priority Secured Parties under the Second Priority Collateral
Documents.

“Second Priority Representative” means (i) in the case of any Initial Second
Lien Debt Obligations or the Initial Second Lien Debt Documents Secured Parties,
the Initial Second Lien Representative and (ii) in the case of any Additional
Second Priority Debt Facility and the Additional Second Priority Secured Parties
thereunder, the trustee, administrative agent, collateral agent, security agent
or similar agent under such Additional Second Priority Debt Facility that is
named as the Representative in respect of such Additional Second Priority Debt
Facility in the applicable Joinder Agreement.

“Second Priority Secured Parties” means the Initial Second Priority Debt Secured
Parties and any Additional Second Priority Secured Parties.

“Secured Obligations” means the Senior Obligations and the Second Priority Debt
Obligations. “Secured Parties” means the Senior Priority Secured Parties and the
Second Priority Secured Parties.

 

K-11



--------------------------------------------------------------------------------

“Senior Lien” means the Liens on the Senior Priority Collateral in favor of the
Senior Priority Secured Parties under the Senior Priority Collateral Documents.

“Senior Obligations” means the First Lien Term Obligations and any Additional
Senior Priority Debt Obligations.

“Senior Priority Class Debt” has the meaning assigned to such term in
Section 8.09.

“Senior Priority Class Debt Parties” has the meaning assigned to such term in
Section 8.09.

“Senior Priority Class Debt Representative” has the meaning assigned to such
term in Section 8.09.

“Senior Priority Collateral” means any “Collateral” (or equivalent term) as
defined in any First Lien Term Credit Document or any other Senior Priority Debt
Document or any other assets of the Borrowers or any other Grantor with respect
to which a Lien is granted or purported to be granted pursuant to a Senior
Priority Collateral Document as security for any Senior Obligations.

“Senior Priority Collateral Documents” means the “Collateral Documents” (or
equivalent term) as defined in the First Lien Term Credit Agreement, the Pari
Passu Lien Intercreditor Agreement (upon and after the initial execution and
delivery thereof by the initial parties thereto) and each of the security
agreements and other instruments and documents executed and delivered by the
Borrowers or any other Grantor for purposes of providing collateral security for
any Senior Obligation.

“Senior Priority Debt Documents” means (a) the First Lien Term Credit Documents
and (b) any Additional Senior Priority Debt Documents.

“Senior Priority Debt Facilities” means the First Lien Term Credit Agreement and
any Additional Senior Priority Debt Facilities.

“Senior Priority Representative” means (i) in the case of any First Lien Term
Obligations or the First Lien Term Secured Parties, the First Lien
Administrative Agent and (ii) in the case of any Additional Senior Priority Debt
Facility and the Additional Senior Secured Parties thereunder, the trustee,
administrative agent, collateral agent, security agent or similar agent under
such Additional Senior Priority Debt Facility that is named as the
Representative in respect of such Additional Senior Priority Debt Facility in
the applicable Joinder Agreement.

“Senior Priority Secured Parties” means the First Lien Term Secured Parties and
any Additional Senior Secured Parties.

“Shared Collateral” means, at any time, Collateral in which the holders of
Senior Obligations under at least one Senior Priority Debt Facility (or their
Representatives) and the holders of Second Priority Debt Obligations under at
least one Second Priority Debt Facility (or their Representatives) hold a Lien
securing such obligations at such time (or, in the case of the Senior Priority
Debt Facilities, are deemed pursuant to Article 2 to hold a Lien). If, at any
time,

 

K-12



--------------------------------------------------------------------------------

any portion of the Senior Priority Collateral under one or more Senior Priority
Debt Facilities does not constitute Second Priority Collateral under one or more
Second Priority Debt Facilities, then such portion of such Senior Priority
Collateral shall constitute Shared Collateral only with respect to the Second
Priority Debt Facilities for which it constitutes Second Priority Collateral and
shall not constitute Shared Collateral for any Second Priority Debt Facility
which does not have a Lien in such Collateral at such time.

“Subsidiary” means, with respect to any Person (the “parent”) at any date,
(a) any Person the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date and (b) any
other Person (i) of which Equity Interests representing more than 50% of the
equity value or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (ii) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

“Subsidiary Borrower” has the meaning assigned to such term in the introductory
paragraph of this Agreement.

“Trademarks” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following: (a) all trademarks (including
service marks), trade names, trade dress, trade styles, corporate names, company
names, business names, fictitious business names, logos, domain names, global
top domain names, other source or business identifiers, designs and general
intangibles of like nature and the registrations and applications for
registration thereof and the goodwill of the business associated with or
symbolized by the foregoing and all other assets, rights and interests that
uniquely reflect or embody such goodwill; (b) all renewals of the foregoing;
(c) all income, royalties, damages, and payments now or hereafter due or payable
with respect thereto, including, without limitation, damages, claims, and
payments for past and future infringements thereof; (d) all rights to sue for
past, present, and future infringements of the foregoing, including the right to
settle suits involving claims and demands for royalties owing; and (e) all
common law rights related to any of the foregoing.

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.

SECTION 1.02. Terms Generally. The rules of interpretation set forth in
Article I of the First Lien Term Credit Agreement are incorporated herein
mutatis mutandis.

ARTICLE 2

PRIORITIES AND AGREEMENTS WITH RESPECT TO SHARED COLLATERAL

SECTION 2.01. Subordination. Notwithstanding the date, time, manner or order of
filing or recordation of any document or instrument or grant, attachment or
perfection of any Liens granted to any Second Priority Representative or any
Second Priority Secured Parties on the Shared Collateral or of any Liens granted
to any Senior Priority Representative or any other Senior Priority Secured Party
on the Shared Collateral (or any actual or alleged defect in any of the
foregoing) and notwithstanding any provision of the UCC any applicable law, any
Second

 

K-13



--------------------------------------------------------------------------------

Priority Debt Document or any Senior Priority Debt Document or any other
circumstance whatsoever, each Second Priority Representative, on behalf of
itself and each Second Priority Secured Party under its Second Priority Debt
Facility, hereby agrees that (a) any Lien on the Shared Collateral securing any
Senior Obligations now or hereafter held by or on behalf of any Senior Priority
Representative or any other Senior Priority Secured Party or other agent or
trustee therefor, regardless of how acquired, whether by grant, statute,
operation of law, subrogation or otherwise, shall have priority over and be
senior in all respects and prior to any Lien on the Shared Collateral securing
any Second Priority Debt Obligations and (b) any Lien on the Shared Collateral
securing any Second Priority Debt Obligations now or hereafter held by or on
behalf of any Second Priority Representative, any Second Priority Secured
Parties or any other agent or trustee therefor, regardless of how acquired,
whether by grant, statute, operation of law, subrogation or otherwise, shall be
junior and subordinate in all respects to all Liens on the Shared Collateral
securing any Senior Obligations. All Liens on the Shared Collateral securing any
Senior Obligations shall be and remain senior in all respects and prior to all
Liens on the Shared Collateral securing any Second Priority Debt Obligations for
all purposes, whether or not such Liens securing any Senior Obligations are
subordinated to any Lien securing any other obligation of the Borrowers, any
Grantor or any other Person or otherwise subordinated, voided, avoided,
invalidated or lapsed.

SECTION 2.02. Nature Of Senior Lender Claims. Each Second Priority
Representative, on behalf of itself and each Second Priority Secured Party under
its Second Priority Debt Facility, acknowledges that (a) a portion of the Senior
Obligations may be revolving in nature and that the amount thereof that may be
outstanding at any time or from time to time may be increased or reduced and
subsequently reborrowed, (b) the terms of the Senior Priority Debt Documents and
the Senior Obligations may be amended, restated, amended and restated,
supplemented or otherwise modified, and the Senior Obligations, or a portion
thereof, may be Refinanced in whole or in part from time to time and (c) the
aggregate amount of the Senior Obligations may be increased, in each case,
without notice to or consent by the Second Priority Representatives or the
Second Priority Secured Parties and without affecting the provisions hereof,
except as otherwise expressly set forth herein. The Lien priorities provided for
in Section 2.01 shall not be altered or otherwise affected by any amendment,
restatement, amendment and restatement, supplement or other modification, or any
Refinancing, of either the Senior Obligations or the Second Priority Debt
Obligations, or any portion thereof. As between the Borrowers and the other
Grantors and the Second Priority Secured Parties, the foregoing provisions will
not limit or otherwise affect the obligations of the Borrowers and the other
Grantors contained in any Second Priority Debt Document with respect to the
incurrence of additional Senior Obligations.

SECTION 2.03. Prohibition On Contesting Liens. Each of the Second Priority
Representatives, for itself and on behalf of each Second Priority Secured Party
under its Second Priority Debt Facility, agrees that it shall not (and hereby
waives any right to) contest or support any other Person in contesting, in any
proceeding (including any Insolvency or Liquidation Proceeding), the validity,
extent, perfection, priority or enforceability of any Lien securing any Senior
Obligations held (or purported to be held) by or on behalf of any Senior
Priority Representative or any of the other Senior Priority Secured Parties or
other agent or trustee therefor in any Senior Priority Collateral, and each
Senior Priority Representative, for itself and on behalf of each Senior Priority
Secured Party under its Senior Priority Debt Facility, agrees

 

K-14



--------------------------------------------------------------------------------

that it shall not (and hereby waives any right to) contest or support any other
Person in contesting, in any proceeding (including any Insolvency or Liquidation
Proceeding), the validity, extent, perfection, priority or enforceability of any
Lien securing any Second Priority Debt Obligations held (or purported to be
held) by or on behalf of any of any Second Priority Representative or any of the
Second Priority Secured Parties in the Second Priority Collateral.
Notwithstanding the foregoing, no provision in this Agreement shall be construed
to prevent or impair the rights of any Senior Priority Representative to enforce
this Agreement (including the priority of the Liens securing the Senior
Obligations as provided in Section 2.01) or any of the Senior Priority Debt
Documents.

SECTION 2.04. No New Liens. The parties hereto agree that, so long as the
Discharge of Senior Obligations has not occurred, (a) none of the Grantors shall
grant or permit any additional Liens on any asset or property of any Grantor to
secure any Second Priority Debt Obligation unless it has granted, or
concurrently therewith grants, a Lien on such asset or property of such Grantor
to secure the Senior Obligations; and (b) if any Second Priority Representative
or any Second Priority Secured Party shall hold any Lien on any assets or
property of any Grantor securing any Second Priority Debt Obligations that are
not also subject to the Liens securing all Senior Obligations under the Senior
Priority Collateral Documents, such Second Priority Representative or Second
Priority Secured Party (i) shall notify the Designated Senior Representative
promptly upon becoming aware thereof and, unless such Grantor shall promptly
grant a similar Lien on such assets or property to each Senior Priority
Representative as security for the Senior Obligations, shall assign such Lien to
the Designated Senior Representative as security for all Senior Obligations for
the benefit of the Senior Priority Secured Parties (but may retain a junior Lien
on such assets or property subject to the terms hereof) and (ii) until such
assignment or such grant of a similar Lien to each Senior Priority
Representative, shall be deemed to hold and have held such Lien for the benefit
of each Senior Priority Representative and the other Senior Priority Secured
Parties as security for the Senior Obligations. To the extent that the
provisions of the immediately preceding sentence are not complied with for any
reason, without limiting any other right or remedy available to any Senior
Representative or any other Senior Priority Secured Party, each Second Priority
Representative agrees, for itself and on behalf of the other Second Priority
Secured Parties, that any amounts received by or distributed to any Second
Priority Secured Party pursuant to or as a result of any Lien granted in
contravention of this Section 2.04 shall be subject to Section 4.01 and
Section 4.02.

SECTION 2.05. Perfection Of Liens. Except for the limited agreements of the
Senior Priority Representatives pursuant to Section 5.05 hereof, none of the
Senior Priority Representatives or the Senior Priority Secured Parties shall be
responsible for perfecting and maintaining the perfection of Liens with respect
to the Shared Collateral for the benefit of the Second Priority Representatives
or the Second Priority Secured Parties. The provisions of this Agreement are
intended solely to govern the respective Lien priorities as between the Senior
Priority Secured Parties and the Second Priority Secured Parties and shall not
impose on the Senior Priority Representatives, the Senior Priority Secured
Parties, the Second Priority Representatives, the Second Priority Secured
Parties or any agent or trustee therefor any obligations in respect of the
disposition of proceeds of any Shared Collateral which would conflict with prior
perfected claims therein in favor of any other Person or any order or decree of
any court or governmental authority or any applicable law.

 

K-15



--------------------------------------------------------------------------------

ARTICLE 3

ENFORCEMENT

SECTION 3.01. Exercise Of Remedies.

(a) So long as the Discharge of Senior Obligations has not occurred, whether or
not any Insolvency or Liquidation Proceeding has been commenced by or against
the Borrowers or any other Grantor, (i) neither any Second Priority
Representative nor any Second Priority Secured Party, nor any Receiver appointed
by any of them will (x) exercise or seek to exercise any rights or remedies
(including setoff) with respect to any Shared Collateral in respect of any
Second Priority Debt Obligations, or institute any action or proceeding with
respect to such rights or remedies (including any action of foreclosure),
(y) contest, protest or object to any foreclosure or enforcement proceeding or
other action brought with respect to the Shared Collateral or any other Senior
Priority Collateral by any Senior Priority Representative or any Senior Priority
Secured Party in respect of the Senior Obligations, the exercise of any right by
any Senior Priority Representative or any Senior Priority Secured Party (or any
agent or sub-agent on their behalf) in respect of the Senior Obligations under
any lockbox agreement, control agreement, landlord waiver or bailee’s letter or
similar agreement or arrangement to which any Senior Priority Representative or
any Senior Priority Secured Party either is a party or may have rights as a
third party beneficiary, or any other exercise by any such party of any rights
and remedies relating to the Shared Collateral under the Senior Priority Debt
Documents or otherwise in respect of the Senior Priority Collateral or the
Senior Obligations, or (z) object to the forbearance by the Senior Priority
Secured Parties from bringing or pursuing any foreclosure or enforcement
proceeding or action or any other exercise of any rights or remedies relating to
the Shared Collateral in respect of Senior Obligations and (ii) except as
otherwise provided herein, the Senior Priority Representatives and the Senior
Priority Secured Parties shall have the exclusive right to enforce rights,
exercise remedies (including setoff and the right to credit bid their debt) and
make determinations regarding the release, disposition or restrictions with
respect to the Shared Collateral or any other Senior Priority Collateral without
any consultation with or the consent of any Second Priority Representative or
any Second Priority Secured Party; provided, however, that (A) in any Insolvency
or Liquidation Proceeding commenced by or against the Borrowers or any other
Grantor, any Second Priority Representative may file a claim, proof of claim, or
statement of interest with respect to the Second Priority Debt Obligations under
its Second Priority Debt Facility, (B) any Second Priority Representative may
take any action (not adverse to the prior Liens on the Shared Collateral
securing the Senior Obligations or the rights of the Senior Priority
Representatives or the Senior Priority Secured Parties to exercise remedies in
respect thereof) in order to create, prove, perfect, preserve or protect (but
not enforce) its rights in, and perfection and priority of its Lien on, the
Shared Collateral, (C) any Second Priority Representative and the Second
Priority Secured Parties may exercise their rights and remedies as unsecured
creditors, to the extent as provided in Section 5.04, (D) any Second Priority
Representative may exercise the rights and remedies provided for in Section 6.03
and the Second Priority Secured Parties may file any responsive or defensive
pleadings in opposition to any motion, claim, adversary proceeding or other
pleading made by any person objecting to or otherwise seeking the disallowance
of the claims or Liens of the Second Priority Secured Parties or the avoidance
of any Second Priority Lien to the extent not inconsistent with the terms of
this Agreement, (E) any Second Priority Secured Party may vote on any plan of
reorganization, compromise or arrangement, plan of liquidation, agreement for
composition, or other type of

 

K-16



--------------------------------------------------------------------------------

plan of arrangement proposed in or in connection with any Insolvency or
Liquidation Proceeding that conforms to the terms and conditions of this
Agreement (in each case (A) through (E) above to the extent such action is not
inconsistent with, or could not result in a resolution inconsistent with, the
terms of this Agreement), and (F) from and after the Second Priority Enforcement
Date, the Major Second Priority Representative may exercise or seek to exercise
any rights or remedies (including setoff) with respect to any Shared Collateral
in respect of any Second Priority Debt Obligations, or institute any action or
proceeding with respect to such rights or remedies (including any action of
foreclosure), but only so long as (1) a Senior Representative (or any Person
authorized by it) has not commenced and is not diligently pursuing an
enforcement action with respect to any Shared Collateral, (2) the Senior
Representatives are stayed, including pursuant to the ABL/Term Intercreditor
Agreement, from pursuing enforcement actions with respect to such Shared
Collateral or (3) any Grantor which has granted a security interest in such
Shared Collateral is not then a debtor under or with respect to (or otherwise
subject to ) any Insolvency or Liquidation Proceeding. In exercising rights and
remedies with respect to the Senior Priority Collateral, the Senior Priority
Representatives and the Senior Priority Secured Parties may enforce the
provisions of the Senior Priority Debt Documents and exercise rights and
remedies thereunder, all in such order and in such manner as they may determine
in the exercise of their sole discretion. Such exercise and enforcement shall
include the rights of an agent appointed by them to sell or otherwise dispose of
Shared Collateral upon foreclosure or enforcement, to incur expenses in
connection with such sale or disposition and to exercise all the rights and
remedies of a secured lender under the UCC of any applicable jurisdiction and of
a secured creditor under Bankruptcy Laws of any applicable jurisdiction.

(b) Each Second Priority Representative, on behalf of itself and each Second
Priority Secured Party under its Second Priority Debt Facility, agrees that it
will not, in the context of its role as secured creditor, take or receive any
Shared Collateral or any proceeds of Shared Collateral in connection with the
exercise of any right or remedy (including setoff) with respect to any Shared
Collateral in respect of Second Priority Debt Obligations. Without limiting the
generality of the foregoing, unless and until the Discharge of Senior
Obligations has occurred, except as expressly provided in the proviso in
Section 3.01(a), the sole right of the Second Priority Representatives and the
Second Priority Secured Parties with respect to the Shared Collateral is to hold
a Lien on the Shared Collateral in respect of Second Priority Debt Obligations
pursuant to the Second Priority Debt Documents for the period and to the extent
granted therein and to receive a share of the proceeds thereof, if any, after
the Discharge of Senior Obligations has occurred.

(c) Subject to the proviso in Section 3.01(a), (i) each Second Priority
Representative, for itself and on behalf of each Second Priority Secured Party
under its Second Priority Debt Facility, agrees that neither such Second
Priority Representative nor any such Second Priority Secured Party will take any
action that would hinder any exercise of rights or remedies undertaken by any
Senior Priority Representative or any Senior Priority Secured Party with respect
to the Shared Collateral under the Senior Priority Debt Documents, including any
Disposition of the Shared Collateral, whether by foreclosure, enforcement or
otherwise, and (ii) each Second Priority Representative, for itself and on
behalf of each Second Priority Secured Party under its Second Priority Debt
Facility, hereby waives any and all rights it or any such Second Priority
Secured Party may have as a junior lien creditor or otherwise to object to the
manner in which the Senior Priority Representatives or the Senior Priority
Secured Parties seek

 

K-17



--------------------------------------------------------------------------------

to enforce or collect the Senior Obligations or the Liens granted on any of the
Senior Priority Collateral, regardless of whether any action or failure to act
by or on behalf of any Senior Priority Representative or any other Senior
Priority Secured Party is adverse to the interests of the Second Priority
Secured Parties.

(d) Each Second Priority Representative hereby acknowledges and agrees that no
covenant, agreement or restriction contained in any Second Priority Debt
Document shall be deemed to restrict in any way the rights and remedies of the
Senior Priority Representatives or the Senior Priority Secured Parties with
respect to the Senior Priority Collateral as set forth in this Agreement and the
Senior Priority Debt Documents.

(e) Until the Discharge of Senior Obligations, except as expressly provided in
the proviso in Section 3.01(a), the Designated Senior Representative (or any
Person authorized by it) shall have the exclusive right to exercise any right or
remedy with respect to the Shared Collateral and shall have the exclusive right
to determine and direct the time, method and place for exercising such right or
remedy or conducting any proceeding with respect thereto. Following the
Discharge of Senior Obligations, the Designated Second Priority Representative
(or any Person authorized by it) shall have the exclusive right to exercise any
right or remedy with respect to the Collateral, and the Designated Second
Priority Representative shall have the exclusive right to direct the time,
method and place of exercising or conducting any proceeding for the exercise of
any right or remedy available to the Second Priority Secured Parties with
respect to the Collateral, or of exercising or directing the exercise of any
trust or power conferred on the Second Priority Representatives, or for the
taking of any other action authorized by the Second Priority Collateral
Documents; provided, however, that nothing in this Section shall impair the
right of any Second Priority Representative or Receiver or, other agent or
trustee acting on behalf of the Second Priority Secured Parties to take such
actions with respect to the Collateral after the Discharge of Senior Obligations
as may be otherwise required or authorized pursuant to any intercreditor
agreement governing the Second Priority Secured Parties or the Second Priority
Debt Obligations.

SECTION 3.02. Cooperation. Subject to the proviso in Section 3.01(a), each
Second Priority Representative, on behalf of itself and each Second Priority
Secured Party under its Second Priority Debt Facility, agrees that, unless and
until the Discharge of Senior Obligations has occurred, it will not commence, or
join with any Person (other than the Senior Priority Secured Parties and the
Senior Priority Representatives upon the request of the Designated Senior
Representative) in commencing, any enforcement, collection, execution, levy or
foreclosure action or proceeding with respect to any Lien held by it in the
Shared Collateral under any of the Second Priority Debt Documents or otherwise
in respect of the Second Priority Debt Obligations.

SECTION 3.03. Actions Upon Breach. Should any Second Priority Representative or
any Second Priority Secured Party, contrary to this Agreement, in any way take,
attempt to take or threaten to take any action with respect to the Shared
Collateral (including any attempt to realize upon or enforce any remedy with
respect to this Agreement) or fail to take any action required by this
Agreement, any Senior Priority Representative or other Senior Priority Secured
Party (in its or their own name or in the name of the Borrowers or any other
Grantor) or the Borrowers may obtain relief against such Second Priority
Representative or such Second Priority

 

K-18



--------------------------------------------------------------------------------

Secured Party by injunction, specific performance or other appropriate equitable
relief. Each Second Priority Representative, on behalf of itself and each Second
Priority Secured Party under its Second Priority Debt Facility, hereby
(i) agrees that the Senior Priority Secured Parties’ damages from the actions of
the Second Priority Representatives or any Second Priority Secured Party may at
that time be difficult to ascertain and may be irreparable and waives any
defense that the Borrowers, any other Grantor or the Senior Priority Secured
Parties cannot demonstrate damage or be made whole by the awarding of damages
and (ii) irrevocably waives any defense based on the adequacy of a remedy at law
and any other defense that might be asserted to bar the remedy of specific
performance in any action that may be brought by any Senior Priority
Representative or any other Senior Priority Secured Party.

ARTICLE 4

PAYMENTS

SECTION 4.01. Application Of Proceeds. So long as the Discharge of Senior
Obligations has not occurred and regardless of whether an Insolvency or
Liquidation Proceeding has been commenced, the Shared Collateral or proceeds
thereof received in connection with the sale or other disposition of, or
collection on, such Shared Collateral upon the exercise of remedies shall be
applied by the Designated Senior Representative to the Senior Obligations in
such order as specified in the relevant Senior Priority Debt Documents and, if
applicable, the Pari Passu Lien Intercreditor Agreement, until the Discharge of
Senior Obligations has occurred. Upon the Discharge of Senior Obligations, each
applicable Senior Priority Representative shall deliver promptly to the
Designated Second Priority Representative any Shared Collateral or proceeds
thereof held by it in the same form as received, with any necessary
endorsements, or as a court of competent jurisdiction may otherwise direct, to
be applied by the Designated Second Priority Representative to the Second
Priority Debt Obligations in such order as specified in the relevant Second
Priority Debt Documents.

SECTION 4.02. Payments Over. So long as the Discharge of Senior Obligations has
not occurred and regardless of whether an Insolvency or Liquidation Proceeding
has been commenced, any Shared Collateral or proceeds thereof received by any
Second Priority Representative or any Second Priority Secured Party in
connection with the exercise of any right or remedy (including setoff) relating
to the Shared Collateral shall be segregated and held in trust for the benefit
of and forthwith paid over to the Designated Senior Representative for the
benefit of the Senior Priority Secured Parties, subject to the rights of the
Grantors thereto under the Senior Priority Debt Documents, in the same form as
received, with any necessary endorsements, or as a court of competent
jurisdiction may otherwise direct. The Designated Senior Representative is
hereby authorized to make any such endorsements as agent for each of the Second
Priority Representatives or any such Second Priority Secured Party. This
authorization is coupled with an interest and is irrevocable.

 

K-19



--------------------------------------------------------------------------------

ARTICLE 5

OTHER AGREEMENTS

SECTION 5.01. Releases.

(a) Each Second Priority Representative, for itself and on behalf of each Second
Priority Secured Party under its Second Priority Debt Facility, agrees that, in
the event of a Disposition of any specified item of Shared Collateral (including
all or substantially all of the Capital Stock of any Subsidiary of the
Borrowers) (i) in connection with the exercise of remedies in respect of
Collateral or (ii) if not in connection with the exercise of remedies in respect
of Collateral, so long as such Disposition is permitted by the terms of the
Senior Priority Debt Documents, the Liens granted to the Second Priority
Representatives and the Second Priority Secured Parties upon such Shared
Collateral (but not on the proceeds thereof) to secure Second Priority Debt
Obligations shall terminate and be released, automatically and without any
further action, concurrently with the termination and release of all Liens
granted to the Designated Senior Representative upon such Shared Collateral to
secure Senior Obligations. Upon delivery to a Second Priority Representative of
an Officer’s Certificate stating that any such termination and release of Liens
securing the Senior Obligations has become effective (or shall become effective
concurrently with such termination and release of the Liens granted to the
Second Priority Secured Parties and the Second Priority Representatives) and any
necessary or proper instruments of termination or release prepared by the
Borrowers or any other Grantor, such Second Priority Representative will
promptly execute, deliver or acknowledge, at the Borrowers’ or such other
Grantor’s sole cost and expense and without any representation or warranty, such
instruments to evidence such termination and release of the Liens. Nothing in
this Section 5.01(a) will be deemed to affect any agreement of a Second Priority
Representative, for itself and on behalf of the Second Priority Secured Parties
under its Second Priority Debt Facility, to release the Liens on the Second
Priority Collateral as set forth in the relevant Second Priority Debt Documents.

(b) Each Second Priority Representative, for itself and on behalf of each Second
Priority Secured Party under its Second Priority Debt Facility, hereby
irrevocably constitutes and appoints the Designated Senior Representative and
any officer or agent of the Designated Senior Representative, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of such Second Priority
Representative or such Second Priority Secured Party or in the Designated Senior
Representative’s own name, from time to time in the Designated Senior
Representative’s discretion, for the purpose of carrying out the terms of
Section 5.01(a), to take any and all appropriate action and to execute any and
all documents and instruments that may be necessary or desirable to accomplish
the purposes of Section 5.01(a), including any termination statements,
endorsements or other instruments of transfer or release.

(c) Unless and until the Discharge of Senior Obligations has occurred, each
Second Priority Representative, for itself and on behalf of each Second Priority
Secured Party under its Second Priority Debt Facility, hereby consents to the
application, whether prior to or after an event of default under any Senior
Priority Debt Document of proceeds of Shared Collateral to the repayment of
Senior Obligations pursuant to the Senior Priority Debt Documents, provided that
nothing in this Section 5.01(c) shall be construed to prevent or impair the
rights of the Second Priority Representatives or the Second Priority Secured
Parties to receive proceeds in connection with the Second Priority Debt
Obligations not otherwise in contravention of this Agreement.

SECTION 5.02. Insurance And Condemnation Awards. Unless and until the Discharge
of Senior Obligations has occurred, each Senior Priority Representative and the
Senior

 

K-20



--------------------------------------------------------------------------------

Priority Secured Parties shall have the right to be named as additional insured
and additional loss payee under any insurance policies maintained from time to
time by any Grantor and, shall have the sole and exclusive right, to the extent
the Designated Senior Representative and the Senior Priority Secured Parties are
permitted to do so under the Senior Priority Debt Documents and the ABL/Term
Intercreditor Agreement and subject in each case to the rights of the Grantors
under the Senior Priority Debt Documents, to adjust settlement for any insurance
policy covering the Shared Collateral in the event of any loss thereunder.
Unless and until the Discharge of Senior Obligations has occurred, and subject
to the rights of the Grantors under the Senior Priority Debt Documents and
subject to the ABL/Term Intercreditor Agreement if then in effect, all proceeds
of any such policy, if in respect of the Shared Collateral, shall be paid
(i) first, prior to the occurrence of the Discharge of Senior Obligations, to
the Designated Senior Representative for the benefit of Senior Priority Secured
Parties pursuant to the terms of the Senior Priority Debt Documents,
(ii) second, after the occurrence of the Discharge of Senior Obligations, to the
Designated Second Priority Representative for the benefit of the Second Priority
Secured Parties pursuant to the terms of the applicable Second Priority Debt
Documents and (iii) third, if no Second Priority Debt Obligations are
outstanding, to the owner of the subject property, such other Person as may be
entitled thereto or as a court of competent jurisdiction may otherwise direct.
If any Second Priority Representative or any Second Priority Secured Party
shall, at any time, receive any proceeds of any such insurance policy in
contravention of this Agreement, it shall pay such proceeds over to the
Designated Senior Representative in accordance with the terms of Section 4.02,
subject to the rights of the Grantors to such proceeds under the Senior Priority
Debt Documents.

SECTION 5.03. Certain Amendments.

(a) No Second Priority Collateral Document may be amended, supplemented or
otherwise modified or entered into to the extent such amendment, supplement or
modification, or the terms of any new Second Priority Collateral Document, would
be prohibited by or inconsistent with any of the terms of this Agreement. The
Borrowers agree to deliver to the Designated Senior Representative copies of
(i) any amendments, supplements or other modifications to the Second Priority
Collateral Documents and (ii) any new Second Priority Collateral Documents
promptly after effectiveness thereof. Each Second Priority Representative, for
itself and on behalf of each Second Priority Secured Party under its Second
Priority Debt Facility, agrees that each Second Priority Collateral Document
under its Second Priority Debt Facility shall include the following language (or
language to similar effect reasonably approved by the Designated Senior
Representative):

“Notwithstanding anything herein to the contrary, the liens and security
interests granted to the [Second Priority Representative] pursuant to this
Agreement are expressly subject and subordinate to the liens and security
interests granted in favor of the Senior Priority Secured Parties (as defined in
the Intercreditor Agreement referred to below), including liens and security
interests granted to GOLDMAN SACHS BANK USA, as administrative agent, pursuant
to or in connection with the Term Loan Credit Agreement, dated as of August 21,
2015 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time), among the Borrowers, the lenders from time to time
party thereto and GOLDMAN SACHS BANK USA, as administrative agent, and the other
parties thereto.”

 

K-21



--------------------------------------------------------------------------------

(b) In the event that each applicable Senior Priority Representative and/or the
Senior Priority Secured Parties enter into any amendment, waiver or consent in
respect of any of the Senior Priority Collateral Documents for the purpose of
adding to or deleting from, or waiving or consenting to any departures from any
provisions of, any Senior Priority Collateral Document or changing in any manner
the rights of the Senior Priority Representatives, the Senior Priority Secured
Parties, the Borrowers or any other Grantor thereunder (including the release of
any Liens in Senior Priority Collateral) in a manner that is applicable to all
Senior Priority Debt Facilities, then such amendment, waiver or consent shall
apply automatically to any comparable provision of each comparable Second
Priority Collateral Document without the consent of any Second Priority
Representative or any Second Priority Secured Party and without any action by
any Second Priority Representative, the Borrowers or any other Grantor;
provided, however, that (x) no such amendment, waiver or consent shall (A) have
the effect of removing assets subject to the Lien of any Second Priority
Collateral Document, except to the extent that a release of such Lien is
provided for in Section 5.01(a) or (B) amend, modify or otherwise affect the
rights or duties of any Second Priority Representative in its role as Second
Priority Representative without its prior written consent, and (y) written
notice of such amendment, waiver or consent shall have been given to each Second
Priority Representative within 10 Business Days after the effectiveness of such
amendment, waiver or consent.

(c) The Senior Priority Debt Documents may be amended, restated, amended and
restated, waived, supplemented or otherwise modified in accordance with their
terms, and the indebtedness under the Senior Priority Debt Documents may be
Refinanced, in each case, without the consent of any Second Priority
Representative or Second Priority Secured Party, all without affecting the Lien
priorities provided for herein or the other provisions hereof; provided,
however, that, without the consent of the Second Priority Representatives, no
such amendment, restatement, waiver, supplement, modification or Refinancing (or
successive amendments, restatements, supplements, modifications or Refinancing)
shall contravene any provision of this Agreement and provided further that in
the case of any Refinancing, the Representative for the new debt shall execute a
Joinder Agreement.

(d) The Second Priority Debt Documents may be amended, restated, waived,
supplemented or otherwise modified in accordance with their terms, and the
indebtedness under the Second Priority Debt Documents may be Refinanced,
renewed, extended or replaced, in each case, without the consent of any Senior
Priority Representative or Senior Priority Secured Party; provided, however,
that, without the consent of the First Lien Administrative Agent, acting with
the consent of the Required Lenders (as such term is defined in the First Lien
Term Credit Agreement) and each other Senior Priority Representative (acting
with the consent of the requisite holders of each series of Additional Senior
Priority Debt), no such amendment, restatement, waiver, supplement or
modification shall (1) contravene any provision of this Agreement, (2) change to
earlier dates any scheduled dates for payment of principal (including the final
maturity date) of indebtedness under the Second Priority Debt Documents, or
(3) reduce the capacity to incur Indebtedness for borrowed money constituting
Senior Obligations to an amount less than the aggregate principal amount of term
loans and aggregate principal amount of revolving commitments, in each case,
under the Senior Priority Debt Documents on the day of any such amendment,
restatement, supplement, modification or Refinancing; provided further that in
the case of any Refinancing, the Representative for the new debt shall execute a
Joinder Agreement.

 

K-22



--------------------------------------------------------------------------------

(e) The Borrowers agree to deliver to the Designated Senior Representative
copies of (i) any amendments, supplements or other modifications to the Second
Priority Collateral Documents and (ii) any new Second Priority Collateral
Documents promptly after effectiveness thereof. The Borrowers agree to deliver
to the Designated Second Priority Representative copies of (i) any amendments,
supplements or other modifications to the Senior Priority Collateral Documents
and (ii) any new Senior Priority Collateral Documents promptly after
effectiveness thereof.

SECTION 5.04. Rights As Unsecured Creditors. Notwithstanding anything to the
contrary in this Agreement, the Second Priority Representatives and the Second
Priority Secured Parties may exercise rights and remedies as unsecured creditors
against the Borrowers and any other Grantor in accordance with the terms of the
Second Priority Debt Documents and applicable law so long as such rights and
remedies do not violate any express provision of this Agreement. Nothing in this
Agreement shall prohibit the receipt by any Second Priority Representative or
any Second Priority Secured Party of the required payments of principal,
premium, interest, fees and other amounts due under the Second Priority Debt
Documents so long as such receipt is not the direct or indirect result of the
exercise by a Second Priority Representative or any Second Priority Secured
Party of rights or remedies as a secured creditor in respect of Shared
Collateral. In the event any Second Priority Representative or any Second
Priority Secured Party becomes a judgment Lien creditor in respect of Shared
Collateral as a result of its enforcement of its rights as an unsecured creditor
in respect of Second Priority Debt Obligations, such judgment Lien shall be
subordinated to the Liens securing Senior Obligations on the same basis as the
other Liens securing the Second Priority Debt Obligations are so subordinated to
such Liens securing Senior Obligations under this Agreement. Nothing in this
Agreement shall impair or otherwise adversely affect any rights or remedies the
Senior Priority Representatives or the Senior Priority Secured Parties may have
with respect to the Senior Priority Collateral.

SECTION 5.05. Gratuitous Bailee For Perfection.

(a) Each Senior Priority Representative acknowledges and agrees that if it shall
at any time hold a Lien securing any Senior Obligations on any Shared Collateral
that can be perfected by the possession or control of such Shared Collateral or
of any account in which such Shared Collateral is held, and if such Shared
Collateral or any such account is in fact in the possession or under the control
of such Senior Priority Representative, or of agents or bailees of such Person
(such Shared Collateral being referred to herein as the “Pledged or Controlled
Collateral”), or if it shall any time obtain any landlord waiver or bailee’s
letter or any similar agreement or arrangement granting it rights or access to
Shared Collateral, the applicable Senior Priority Representative shall also hold
such Pledged or Controlled Collateral, or take such actions with respect to such
landlord waiver, bailee’s letter or similar agreement or arrangement, as
sub-agent or gratuitous bailee for the relevant Second Priority Representatives,
in each case solely for the purpose of perfecting the Liens granted under the
relevant Second Priority Collateral Documents and subject to the terms and
conditions of this Section 5.05.

(b) Except as otherwise specifically provided herein, until the Discharge of
Senior Obligations has occurred, the Senior Priority Representatives and the
Senior Priority Secured Parties shall be entitled to deal with the Pledged or
Controlled Collateral in accordance with the

 

K-23



--------------------------------------------------------------------------------

terms of the Senior Priority Debt Documents as if the Liens under the Second
Priority Collateral Documents did not exist. The rights of the Second Priority
Representatives and the Second Priority Secured Parties with respect to the
Pledged or Controlled Collateral shall at all times be subject to the terms of
this Agreement.

(c) The Senior Priority Representatives and the Senior Priority Secured Parties
shall have no obligation whatsoever to the Second Priority Representatives or
any Second Priority Secured Party to assure that any of the Pledged or
Controlled Collateral is genuine or owned by the Grantors or to protect or
preserve rights or benefits of any Person or any rights pertaining to the Shared
Collateral, except as expressly set forth in this Section 5.05. The duties or
responsibilities of the Senior Priority Representatives under this Section 5.05
shall be limited solely to holding or controlling the Shared Collateral and the
related Liens referred to in paragraphs (a) and (b) of this Section 5.05 as
sub-agent and gratuitous bailee for the relevant Second Priority Representative
for purposes of perfecting the Lien held by such Second Priority Representative.

(d) The Senior Priority Representatives shall not have by reason of the Second
Priority Collateral Documents or this Agreement, or any other document, a
fiduciary relationship in respect of any Second Priority Representative or any
Second Priority Secured Party, and each Second Priority Representative, for
itself and on behalf of each Second Priority Secured Party under its Second
Priority Debt Facility, hereby waives and releases the Senior Priority
Representatives from all claims and liabilities arising pursuant to the Senior
Priority Representatives’ roles under this Section 5.05 as sub-agents and
gratuitous bailees with respect to the Shared Collateral.

(e) Upon the Discharge of the Senior Obligations, each applicable Senior
Priority Representative shall, at the applicable Grantors’ sole cost and
expense, (i) (A) deliver to the Designated Second Priority Representative, to
the extent that it is legally permitted to do so, all Shared Collateral,
including all proceeds thereof, held or controlled by such Senior Priority
Representative or any of its agents or bailees, including the transfer of
possession and control, as applicable, of the Pledged or Controlled Collateral,
together with any necessary endorsements and notices to depositary banks,
securities intermediaries and commodities and futures intermediaries, and assign
its rights under any landlord waiver or bailee’s letter or any similar agreement
or arrangement granting it rights or access to Shared Collateral, or (B) direct
and deliver such Shared Collateral as a court of competent jurisdiction may
otherwise direct, and (ii) notify any applicable insurance carrier that it is no
longer entitled to be an additional loss payee or additional insured under the
insurance policies of any Grantor issued by such insurance carrier. The
Borrowers and the other Grantors shall take such further action as is required
to effectuate the transfer contemplated hereby and shall indemnify each Senior
Priority Representative for loss or damage suffered by such Senior Priority
Representative as a result of such transfer, except for loss or damage suffered
by any such Person as a result of its own willful misconduct, bad faith or gross
negligence as determined by a final non-appealable judgment of a court of
competent jurisdiction. The Senior Priority Representatives have no obligations
to follow instructions from any Second Priority Representative or any other
Second Priority Secured Party in contravention of this Agreement. No Senior
Priority Representative shall have any liability to any Second Priority Secured
Party.

 

K-24



--------------------------------------------------------------------------------

(f) None of the Senior Priority Representatives nor any of the other Senior
Priority Secured Parties shall be required to marshal any present or future
collateral security for any obligations of the Borrowers or any Subsidiary to
any Senior Priority Representative or any Senior Priority Secured Party under
the Senior Priority Debt Documents or any assurance of payment in respect
thereof or to any Second Priority Secured Party, or to resort to such collateral
security or other assurances of payment in any particular order, and all of
their rights in respect of such collateral security or any assurance of payment
in respect thereof shall be cumulative and in addition to all other rights,
however existing or arising.

SECTION 5.06. When Discharge Of Senior Obligations Deemed To Not Have Occurred.
If, at any time substantially concurrently with or after the Discharge of Senior
Obligations has occurred, the Borrowers or any Guarantor consummates any
Refinancing or incurs any Senior Obligations (other than in respect of the
payment of indemnities surviving the Discharge of Senior Obligations), then such
Discharge of Senior Obligations shall automatically be deemed not to have
occurred for all purposes of this Agreement (other than with respect to any
actions taken prior to the date of such designation as a result of the
occurrence of such first Discharge of Senior Obligations) and the applicable
agreement governing such Senior Obligations shall automatically be treated as a
Senior Priority Debt Document for all purposes of this Agreement, including for
purposes of the Lien priorities and rights in respect of Shared Collateral set
forth herein and the agent, representative or trustee for the holders of such
Senior Obligations shall be the Senior Priority Representative for all purposes
of this Agreement. Upon receipt of notice of such incurrence (including the
identity of the new Senior Priority Representative), each Second Priority
Representative (including the Designated Second Priority Representative) shall
promptly (a) enter into such documents and agreements (at the expense of the
Borrowers), including amendments, supplements or modifications to this
Agreement, as the Borrowers or such new Senior Priority Representative shall
reasonably request in writing in order to provide the new Senior Priority
Representative the rights of a Senior Priority Representative contemplated
hereby, (b) deliver to such Senior Priority Representative, to the extent that
it is legally permitted to do so, all Shared Collateral, including all proceeds
thereof, held or controlled by such Second Priority Representative or any of its
agents or bailees, including the transfer of possession and control, as
applicable, of the Pledged or Controlled Collateral, together with any necessary
endorsements and notices to depositary banks, securities intermediaries and
commodities intermediaries, and assign its rights under any landlord waiver or
bailee’s letter or any similar agreement or arrangement granting it rights or
access to Shared Collateral, and (c) notify any applicable insurance carrier
that it is no longer entitled to be a loss payee or additional insured under the
insurance policies of any Grantor issued by such insurance carrier.

SECTION 5.07. Purchase Right. Without prejudice to the enforcement of the Senior
Priority Secured Parties’ remedies, the Senior Priority Secured Parties agree
that following (a) the acceleration of the Senior Obligations in accordance with
the terms of the Senior Priority Debt Documents or (b) the commencement of an
Insolvency or Liquidation Proceeding (each, a “Purchase Event”), within thirty
(30) days of the Purchase Event, one or more of the Second Priority Secured
Parties may request, and the Senior Priority Secured Parties hereby offer the
Second Priority Secured Parties the option, to purchase all, but not less than
all, of the aggregate amount of outstanding Senior Obligations outstanding at
the time of purchase at par, plus any premium that would be applicable upon
prepayment of the Senior Obligations and

 

K-25



--------------------------------------------------------------------------------

accrued and unpaid interest, fees, and expenses without warranty or
representation or recourse (except for representations and warranties required
to be made by assigning lenders pursuant to the Assignment and Assumption (as
such term is defined in the First Lien Term Credit Agreement)); and the
purchasing Second Priority Secured Parties shall furnish to the relevant Senior
Priority Secured Parties cash collateral in the amount of 105% of the face
amount of any outstanding and undrawn letters of credit. If such right is
exercised, the parties shall endeavor to close promptly thereafter but in any
event within ten (10) Business Days of the request. If one or more of the Second
Priority Secured Parties exercise such purchase right, it shall be exercised
pursuant to documentation mutually and reasonably acceptable to each of the
Senior Priority Representative and the Second Priority Representative. If none
of the Second Priority Secured Parties exercise such right, the Senior Priority
Secured Parties shall have no further obligations pursuant to this Section 5.07
for such Purchase Event and may take any further actions in their sole
discretion in accordance with the Senior Priority Debt Documents and this
Agreement.

ARTICLE 6

INSOLVENCY OR LIQUIDATION PROCEEDINGS

SECTION 6.01. Financing and Sale Issues. Until the Discharge of Senior
Obligations has occurred, if the Borrowers or any other Grantor shall be subject
to any Insolvency or Liquidation Proceeding, then each Second Priority
Representative, for itself and on behalf of each Second Priority Secured Party
under its Second Priority Debt Facility, agrees that (A) if any Senior Priority
Representative or any Senior Priority Secured Party shall desire to consent (or
not object) to the sale, use or lease of cash or other collateral or to consent
(or not object) to the Borrowers’ or any other Grantor’s obtaining financing
under Section 363 or Section 364 of Title 11 of the Bankruptcy Code or any
similar provision of any other Bankruptcy Law (“DIP Financing”), it will raise
no objection to and will not otherwise contest such sale, use or lease of such
cash or other collateral or such DIP Financing and, except to the extent
permitted by the proviso in Section 3.01(a) and Section 6.03, will not request
adequate protection or any other relief in connection therewith and, to the
extent the Liens securing any Senior Obligations are subordinated to or have the
same priority as the Liens securing such DIP Financing, will subordinate (and
will be deemed hereunder to have subordinated) its Liens in the Shared
Collateral to (x) such DIP Financing (and all obligations relating thereto) on
the same basis as the Liens securing the Second Priority Debt Obligations are so
subordinated to Liens securing Senior Obligations under this Agreement, (y) any
“carve-out” or administrative charge for professional and United States Trustee
fees agreed to by the Senior Priority Representatives, and (z) all adequate
protection liens granted to the Senior Priority Secured Parties, (B) it will
raise no objection to (and will not otherwise contest) any motion for relief
from the automatic stay or from any injunction against foreclosure or
enforcement in respect of Senior Obligations made by any Senior Priority
Representative or any other Senior Priority Secured Party, (C) it will raise no
objection to (and will not otherwise contest) any lawful exercise by any Senior
Priority Secured Party of the right to credit bid Senior Obligations at any sale
in foreclosure or enforcement of Senior Priority Collateral pursuant to
Section 363(k) of the Bankruptcy Code or other applicable law, (D) it will raise
no objection to (and will not otherwise contest) any other request for judicial
relief made in any court by any Senior Priority Secured Party relating to the
lawful enforcement of any Lien on Senior Priority Collateral, (E) it will raise
no objection to (and will not otherwise contest) any election made by any Senior
Priority Representative or any other Senior Priority Secured Party of the
application of Section 1111(b) of the Bankruptcy Code or

 

K-26



--------------------------------------------------------------------------------

any similar provision of any other Bankruptcy Law with respect to any of the
Shared Collateral, and (F) it will raise no objection to (and will not otherwise
contest or oppose) any Disposition (including pursuant to Section 363 of the
Bankruptcy Code or any similar provision of any other Bankruptcy Law) of assets
of any Grantor for which any Senior Priority Representative has consented or not
objected that provides, to the extent such Disposition is to be free and clear
of Liens, that the Liens securing the Senior Obligations and the Second Priority
Debt Obligations will attach to the proceeds of the sale on the same basis of
priority as the Liens on the Shared Collateral securing the Senior Obligations
rank to the Liens on the Shared Collateral securing the Second Priority Debt
Obligations pursuant to this Agreement. Each Second Priority Representative, for
itself and on behalf of each Second Priority Secured Party under its Second
Priority Debt Facility, agrees that notice received three Business Days prior to
the entry of an order approving such usage of cash or other collateral or
approving such financing shall be adequate notice.

SECTION 6.02. Relief From The Automatic Stay. Until the Discharge of Senior
Obligations has occurred, each Second Priority Representative, for itself and on
behalf of each Second Priority Secured Party under its Second Priority Debt
Facility, agrees that none of them shall seek relief from the automatic stay or
any other stay in any Insolvency or Liquidation Proceeding or take any action in
derogation thereof, in each case in respect of any Shared Collateral, without
the prior written consent of the Designated Senior Representative.

SECTION 6.03. Adequate Protection. Each Second Priority Representative, for
itself and on behalf of each Second Priority Secured Party under its Second
Priority Debt Facility, agrees that none of them shall object, contest or
support any other Person objecting to or contesting (a) any request by any
Senior Priority Representative or any Senior Priority Secured Parties for
adequate protection, (b) any objection by any Senior Priority Representative or
any Senior Priority Secured Parties to any motion, relief, action or proceeding
based on any Senior Priority Representative’s or Senior Priority Secured Party’s
claiming a lack of adequate protection or (c) the allowance and/or payment of
pre- and/or post-petition interest, fees, expenses or other amounts of any
Senior Priority Representative or any other Senior Priority Secured Party under
Section 506(b) or 506(c) of the Bankruptcy Code or any similar provision of any
other Bankruptcy Law (as adequate protection or otherwise). Notwithstanding
anything contained in this Section 6.03 or in Section 6.01, in any Insolvency or
Liquidation Proceeding, (i) if the Senior Priority Secured Parties (or any
subset thereof) are granted adequate protection in the form of additional or
replacement collateral and/or superpriority claims in connection with any DIP
Financing or use of cash collateral under Section 363 or 364 of the Bankruptcy
Code or any similar provision of any other Bankruptcy Law, then each Second
Priority Representative, for itself and on behalf of each Second Priority
Secured Party under its Second Priority Debt Facility, may seek or request
adequate protection in the form of a Lien on such additional or replacement
collateral and/or a superpriority claim (as applicable), which Lien and/or
superpriority claim (as applicable) is subordinated to the Liens securing, and
claims with respect to, all Senior Obligations and such DIP Financing (and all
obligations relating thereto) on the same basis as the other Liens securing, and
claims with respect to, the Second Priority Debt Obligations are so subordinated
to the Liens securing, and claims with respect to, Senior Obligations under this
Agreement and (ii) in the event any Second Priority Representatives, for
themselves and on behalf of the Second Priority Secured Parties under their
Second Priority Debt Facilities, seek or request adequate protection and such
adequate protection is granted in the

 

K-27



--------------------------------------------------------------------------------

form of additional or replacement collateral and/or a superpriority claim, then
such Second Priority Representatives, for themselves and on behalf of each
Second Priority Secured Party under their Second Priority Debt Facilities, agree
that each Senior Priority Representative shall also be granted a senior Lien on
such additional or replacement collateral as security for the Senior Obligations
and any such DIP Financing and/or a superpriority claim (as applicable) and that
any Lien on such additional or replacement collateral securing the Second
Priority Debt Obligations and/or superpriority claim (as applicable) shall be
subordinated to the Liens on such collateral securing, and claims with respect
to, the Senior Obligations and any such DIP Financing (and all obligations
relating thereto) and any other Liens or claims granted to the Senior Priority
Secured Parties as adequate protection on the same basis as the other Liens
securing, and claims with respect to, the Second Priority Debt Obligations are
so subordinated to such Liens securing, and claims with respect to, Senior
Obligations under this Agreement.

SECTION 6.04. Preference Issues. If any Senior Priority Secured Party is
required in any Insolvency or Liquidation Proceeding or otherwise to disgorge,
turn over or otherwise pay any amount to the estate of the Borrowers or any
other Grantor (or any Receiver or similar Person therefor), because the payment
of such amount was declared to be at undervalue, fraudulent or preferential in
any respect or for any other reason (any such amount, a “Recovery”), whether
received as proceeds of security, enforcement of any right of setoff or
otherwise, then the Senior Obligations shall be reinstated to the extent of such
Recovery and deemed to be outstanding as if such payment had not occurred and
the Senior Priority Secured Parties shall be entitled to the benefits of this
Agreement until a Discharge of Senior Obligations with respect to all such
recovered amounts. If this Agreement shall have been terminated prior to such
Recovery, this Agreement shall be reinstated in full force and effect, and such
prior termination shall not diminish, release, discharge, impair or otherwise
affect the obligations of the parties hereto. Each Second Priority
Representative, for itself and on behalf of each Second Priority Secured Party
under its Second Priority Debt Facility, hereby agrees that none of them shall
be entitled to benefit from any avoidance action affecting or otherwise relating
to any distribution or allocation made in accordance with this Agreement,
whether by preference or otherwise, it being understood and agreed that the
benefit of such avoidance action otherwise allocable to them shall instead be
allocated and turned over for application in accordance with the priorities set
forth in this Agreement.

SECTION 6.05. Separate Grants Of Security And Separate Classifications. Each
Second Priority Representative, for itself and on behalf of each Second Priority
Secured Party under its Second Priority Debt Facility, acknowledges and agrees
that (a) the grants of Liens pursuant to the Senior Priority Collateral
Documents and the Second Priority Collateral Documents constitute separate and
distinct grants of Liens and (b) because of, among other things, their differing
rights in the Shared Collateral, the Second Priority Debt Obligations are
fundamentally different from the Senior Obligations and must be separately
classified in any plan of reorganization proposed, confirmed, or adopted in an
Insolvency or Liquidation Proceeding. To further effectuate the intent of the
parties as provided in the immediately preceding sentence, if it is held that
any claims of the Senior Priority Secured Parties and the Second Priority
Secured Parties in respect of the Shared Collateral constitute a single class of
claims (rather than separate classes of senior and junior secured claims), then
each Second Priority Representative, for itself and on behalf of each Second
Priority Secured Party under its Second Priority Debt Facility, hereby
acknowledges and agrees that all distributions from the

 

K-28



--------------------------------------------------------------------------------

Shared Collateral shall be made as if there were separate classes of senior and
junior secured claims against the Grantors in respect of the Shared Collateral
(with the effect being that, to the extent that the aggregate value of the
Shared Collateral is sufficient (for this purpose ignoring all claims held by
the Second Priority Secured Parties), the Senior Priority Secured Parties shall
be entitled to receive, in addition to amounts distributed to them in respect of
principal, pre-petition interest, fees, and expenses, and other claims, all
amounts owing in respect of post-petition interest, fees, and expenses (whether
or not allowed or allowable under Section 506(b) of the Bankruptcy Code or
otherwise in such Insolvency or Liquidation Proceeding) before any distribution
from the Shared Collateral is made in respect of the Second Priority Debt
Obligations, with each Second Priority Representative, for itself and on behalf
of each Second Priority Secured Party under its Second Priority Debt Facility,
hereby acknowledging and agreeing to turn over to the Designated Senior
Representative amounts otherwise received or receivable by them to the extent
necessary to effectuate the intent of this sentence, even if such turnover has
the effect of reducing the claim or recovery of the Second Priority Secured
Parties.

SECTION 6.06. No Waivers Of Rights Of Senior Priority Secured Parties. Nothing
contained herein shall, except as expressly provided herein, prohibit or in any
way limit any Senior Priority Representative or any other Senior Priority
Secured Party from objecting in any Insolvency or Liquidation Proceeding or
otherwise to any action taken by any Second Priority Secured Party, including
the seeking by any Second Priority Secured Party of adequate protection or the
asserting by any Second Priority Secured Party of any of its rights and remedies
under the Second Priority Debt Documents or otherwise.

SECTION 6.07. Application. This Agreement, which the parties hereto expressly
acknowledge is a “subordination agreement” under Section 510(a) of the
Bankruptcy Code or any similar provision of any other Bankruptcy Law, shall be
effective before, during and after the commencement of any Insolvency or
Liquidation Proceeding. The relative rights as to the Shared Collateral and
proceeds thereof shall continue after the commencement of any Insolvency or
Liquidation Proceeding on the same basis as prior to the date of the petition
therefor, subject to any court order approving the financing of, or use of cash
collateral by, any Grantor. All references herein to any Grantor shall include
such Grantor as a debtor-in-possession and any Receiver for such Grantor. Each
Representative, for itself and its related Secured Parties, further agrees that
the provisions of this Article 6 are intended to benefit the Senior Priority
Secured Parties with respect to the Collateral under the laws of any
jurisdiction outside the United States in which an Insolvency or Liquidation
Proceeding may occur to the same extent as if such Insolvency or Liquidation
Proceeding was governed by the laws of the United States.

SECTION 6.08. Other Matters. To the extent that any Second Priority
Representative or any Second Priority Secured Party has or acquires rights under
Section 363 or Section 364 of the Bankruptcy Code or any similar provision of
any other Bankruptcy Law with respect to any of the Shared Collateral, such
Second Priority Representative, on behalf of itself and each Second Priority
Secured Party under its Second Priority Debt Facility, agrees not to assert any
such rights without the prior written consent of each Senior Priority
Representative, provided that if requested by any Senior Priority
Representative, such Second Priority Representative shall timely exercise such
rights in the manner requested by the Senior Priority Representatives (acting
unanimously), including any rights to payments in respect of such rights.

 

K-29



--------------------------------------------------------------------------------

SECTION 6.09. 506(c) Claims. Until the Discharge of Senior Obligations has
occurred, each Second Priority Representative, on behalf of itself and each
Second Priority Secured Party under its Second Priority Debt Facility, agrees
that it will not assert or enforce any claim under Section 506(c) of the
Bankruptcy Code or any similar provision of any other Bankruptcy Law senior to
or on a parity with the Liens securing the Senior Obligations for costs or
expenses of preserving or disposing of any Shared Collateral.

SECTION 6.10. Reorganization Securities; Voting.

(a) If, in any Insolvency or Liquidation Proceeding, debt obligations of the
reorganized debtor secured by Liens upon any property of the reorganized debtor
are distributed, pursuant to a plan of reorganization or similar dispositive
restructuring plan, on account of both the Senior Obligations and the Second
Priority Debt Obligations, then, to the extent the debt obligations distributed
on account of the Senior Obligations and on account of the Second Priority Debt
Obligations are secured by Liens upon the same assets or property, the
provisions of this Agreement will survive the distribution of such debt
obligations pursuant to such plan and will apply with like effect to the Liens
securing such debt obligations.

(b) No Second Priority Secured Party (whether in the capacity of a secured
creditor or an unsecured creditor) shall (1) propose, vote in favor of, or
otherwise directly or indirectly support any plan of reorganization or
compromise and/or arrangement that is inconsistent with the priorities or other
provisions of this Agreement or (2) vote against any such plan favored by the
Senior Priority Secured Parties, other than, in each case, with the prior
written consent of the Designated Senior Representative or, in the case of (1),
to the extent any such plan (i) satisfies the Senior Obligations in full in cash
or (ii) is proposed or supported by the number of Senior Priority Secured
Parties required under Section 1126(c) of the Bankruptcy Code or any similar
provision of any other Bankruptcy Law.

ARTICLE 7

RELIANCE; ETC.

SECTION 7.01. Reliance. The consent by the Senior Priority Secured Parties to
the execution and delivery of the Second Priority Debt Documents to which the
Senior Priority Secured Parties have consented and all loans and other
extensions of credit made or deemed made on and after the date hereof by the
Senior Priority Secured Parties to the Borrowers or any Subsidiary shall be
deemed to have been given and made in reliance upon this Agreement. Each Second
Priority Representative, on behalf of itself and each Second Priority Secured
Party under its Second Priority Debt Facility, acknowledges that it and such
Second Priority Secured Parties have, independently and without reliance on any
Senior Priority Representative or other Senior Priority Secured Party, and based
on documents and information deemed by them appropriate, made their own credit
analysis and decision to enter into the Second Priority Debt Documents to which
they are party or by which they are bound, this Agreement and the transactions
contemplated hereby and thereby, and they will continue to make their own credit
decision in taking or not taking any action under the Second Priority Debt
Documents or this Agreement.

SECTION 7.02. No Warranties Or Liability. Each Second Priority Representative,
on behalf of itself and each Second Priority Secured Party under its Second
Priority Debt

 

K-30



--------------------------------------------------------------------------------

Facility, acknowledges and agrees that neither any Senior Priority
Representative nor any other Senior Priority Secured Party has made any express
or implied representation or warranty, including with respect to the execution,
validity, legality, completeness, collectability or enforceability of any of the
Senior Priority Debt Documents, the ownership of any Shared Collateral or the
perfection or priority of any Liens thereon. The Senior Priority Secured Parties
will be entitled to manage and supervise their respective loans and extensions
of credit under the Senior Priority Debt Documents in accordance with law and as
they may otherwise, in their sole discretion, deem appropriate, and the Senior
Priority Secured Parties may manage their loans and extensions of credit without
regard to any rights or interests that the Second Priority Representatives and
the Second Priority Secured Parties have in the Shared Collateral or otherwise,
except as otherwise provided in this Agreement. Neither any Senior Priority
Representative nor any other Senior Priority Secured Party shall have any duty
to any Second Priority Representative or Second Priority Secured Party to act or
refrain from acting in a manner that allows, or results in, the occurrence or
continuance of an event of default or default under any agreement with the
Borrowers or any Subsidiary (including the Second Priority Debt Documents),
regardless of any knowledge thereof that they may have or be charged with.
Except as expressly set forth in this Agreement, the Senior Priority
Representatives, the Senior Priority Secured Parties, the Second Priority
Representatives and the Second Priority Secured Parties have not otherwise made
to each other, nor do they hereby make to each other, any warranties, express or
implied, nor do they assume any liability to each other with respect to (a) the
enforceability, validity, value or collectability of any of the Senior
Obligations, the Second Priority Debt Obligations or any guarantee or security
which may have been granted to any of them in connection therewith, (b) any
Grantor’s title to or right to transfer any of the Shared Collateral or (c) any
other matter except as expressly set forth in this Agreement.

SECTION 7.03. Obligations Unconditional. All rights, interests, agreements and
obligations of the Senior Priority Representatives, the Senior Priority Secured
Parties, the Second Priority Representatives and the Second Priority Secured
Parties hereunder shall remain in full force and effect irrespective of:

(a) any lack of validity or enforceability of any Senior Priority Debt Document
or any Second Priority Debt Document;

(b) any change in the time, manner or place of payment of, or in any other terms
of, all or any of the Senior Obligations or Second Priority Debt Obligations, or
any amendment or waiver or other modification, including any increase in the
amount thereof, whether by course of conduct or otherwise, of the terms of the
First Lien Term Credit Agreement or any other Senior Priority Debt Document or
of the terms of any Second Priority Debt Document;

(c) any exchange of any security interest in or other Lien on any Shared
Collateral or any other collateral or any amendment, waiver or other
modification, whether in writing or by course of conduct or otherwise, of all or
any of the Senior Obligations or Second Priority Debt Obligations or any
guarantee thereof;

(d) the commencement of any Insolvency or Liquidation Proceeding in respect of
the Borrowers or any other Grantor; or

 

K-31



--------------------------------------------------------------------------------

(e) any other circumstances that otherwise might constitute a defense available
to, or a discharge of, (i) the Borrowers or any other Grantor in respect of the
Senior Obligations (other than as set forth in Section 5.06 hereof) or (ii) any
Second Priority Representative or Second Priority Secured Party in respect of
this Agreement.

ARTICLE 8

MISCELLANEOUS

SECTION 8.01. Conflicts. Subject to Section 8.21, in the event of any conflict
between the provisions of this Agreement and the provisions of any Senior
Priority Debt Document or any Second Priority Debt Document, the provisions of
this Agreement shall govern. Notwithstanding the foregoing, (i) the relative
rights and obligations of the Senior Priority Representatives and the Senior
Priority Secured Parties (as amongst themselves) with respect to any Senior
Priority Collateral shall be governed by the terms of the Pari Passu Lien
Intercreditor Agreement and in the event of any conflict between the Pari Passu
Lien Intercreditor Agreement and this Agreement with respect to the relative
rights and obligations of the Senior Priority Secured Parties as among
themselves, the provisions of the Pari Passu Lien Intercreditor Agreement shall
control and (ii) in the event of any conflict between this Agreement and the
ABL/Term Intercreditor Agreement with respect to any ABL Priority Collateral (as
defined in the ABL/Term Intercreditor Agreement), the provisions of the ABL/Term
Intercreditor Agreement shall control.

SECTION 8.02. Continuing Nature Of This Agreement; Severability. Subject to
Section 6.04, this Agreement shall continue to be effective until the Discharge
of Senior Obligations shall have occurred. This Agreement shall terminate and be
of no further force and effect:

(f) with respect to any Senior Priority Representative, the Senior Priority
Secured Parties represented by it and their Senior Obligations, on the date on
which the Senior Obligations of such Senior Priority Secured Parties are
Discharged, subject to Sections 5.06 and 6.04; and

(g) with respect to any Second Priority Representative, the Second Priority
Secured Parties represented by it and their Second Priority Debt Obligations, on
the date on which the Second Priority Debt Obligations of such Second Priority
Secured Parties are Discharged, subject to Sections 5.06 and 6.04;

provided, however, that in each case, such termination shall not relieve any
such party of its obligations incurred hereunder prior to the date of such
termination. This is a continuing agreement of Lien subordination, and the
Senior Priority Secured Parties may continue, at any time and without notice to
the Second Priority Representatives or any Second Priority Secured Party, to
extend credit and other financial accommodations and lend monies to or for the
benefit of the Borrowers or any Subsidiary constituting Senior Obligations in
reliance hereon. The terms of this Agreement shall survive and continue in full
force and effect in any Insolvency or Liquidation Proceeding. Any provision of
this Agreement that is prohibited or unenforceable in any jurisdiction shall not
invalidate the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in

 

K-32



--------------------------------------------------------------------------------

any other jurisdiction. The parties shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

SECTION 8.03. Amendments; Waivers.

(a) No failure or delay on the part of any party hereto in exercising any right
or power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the parties hereto are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by any party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. No notice or demand on any party
hereto in any case shall entitle such party to any other or further notice or
demand in similar or other circumstances.

(b) This Agreement may be amended in writing signed by each Representative (in
each case, acting in accordance with the documents governing the applicable Debt
Facility); provided that any such amendment, supplement or waiver which
increases the obligations or reduces the rights of the Borrowers or any Grantor
under this Agreement, shall require the consent of the Borrowers. Any such
amendment, supplement or waiver shall be in writing and shall be binding upon
the Senior Priority Secured Parties and the Second Priority Secured Parties and
their respective successors and assigns.

(c) Notwithstanding the foregoing, without the consent of any Secured Party, any
Representative may become a party hereto by execution and delivery of a Joinder
Agreement in accordance with Section 8.09 of this Agreement and, upon such
execution and delivery, such Representative and the Secured Parties and Senior
Obligations or Second Priority Debt Obligations of the Debt Facility for which
such Representative is acting shall be subject to the terms hereof.

SECTION 8.04. Information Concerning Financial Condition Of the Borrowers And
The Subsidiaries. The Senior Priority Representatives, the Senior Priority
Secured Parties, the Second Priority Representatives and the Second Priority
Secured Parties shall each be responsible for keeping themselves informed of
(a) the financial condition of the Borrowers and the Subsidiaries and all
endorsers or guarantors of the Senior Obligations or the Second Priority Debt
Obligations and (b) all other circumstances bearing upon the risk of nonpayment
of the Senior Obligations or the Second Priority Debt Obligations. The Senior
Priority Representatives, the Senior Priority Secured Parties, the Second
Priority Representatives and the Second Priority Secured Parties shall have no
duty to advise any other party hereunder of information known to it or them
regarding such condition or any such circumstances or otherwise. In the event
that any Senior Priority Representative, any Senior Priority Secured Party, any
Second Priority Representative or any Second Priority Secured Party, in its sole
discretion, undertakes at any time or from time to time to provide any such
information to any other party, it shall be under no obligation to (i) make, and
the Senior Priority Representatives, the Senior Priority Secured

 

K-33



--------------------------------------------------------------------------------

Parties, the Second Priority Representatives and the Second Priority Secured
Parties shall not make or be deemed to have made, any express or implied
representation or warranty, including with respect to the accuracy,
completeness, truthfulness or validity of any such information so provided,
(ii) provide any additional information or to provide any such information on
any subsequent occasion, (iii) undertake any investigation or (iv) disclose any
information that, pursuant to accepted or reasonable commercial finance
practices, such party wishes to maintain confidential or is otherwise required
to maintain confidential.

SECTION 8.05. Subrogation. Each Second Priority Representative, on behalf of
itself and each Second Priority Secured Party under its Second Priority Debt
Facility, hereby waives any rights of subrogation it may acquire as a result of
any payment hereunder until the Discharge of Senior Obligations has occurred.

SECTION 8.06. Application Of Payments. Except as otherwise provided herein, all
payments received by the Senior Priority Secured Parties may be applied,
reversed and reapplied, in whole or in part, to such part of the Senior
Obligations as the Senior Priority Secured Parties, in their sole discretion,
deem appropriate, consistent with the terms of the Senior Priority Debt
Documents. Except as otherwise provided herein, each Second Priority
Representative, on behalf of itself and each Second Priority Secured Party under
its Second Priority Debt Facility, assents to any such extension or postponement
of the time of payment of the Senior Obligations or any part thereof and to any
other indulgence with respect thereto, to any substitution, exchange or release
of any security that may at any time secure any part of the Senior Obligations
and to the addition or release of any other Person primarily or secondarily
liable therefor.

SECTION 8.07. Additional Grantors. The Borrowers agree that, if any Subsidiary
shall become a Grantor after the date hereof, they will promptly cause such
Subsidiary to become party hereto by executing and delivering an instrument in
the form of Annex I. Upon such execution and delivery, such Subsidiary will
become a Grantor hereunder with the same force and effect as if originally named
as a Grantor herein. The execution and delivery of such instrument shall not
require the consent of any other party hereunder, and will be acknowledged by
the Designated Second Priority Representative and the Designated Senior
Representative. The rights and obligations of each Grantor hereunder shall
remain in full force and effect notwithstanding the addition of any new Grantor
as a party to this Agreement.

SECTION 8.08. Dealings With Grantors. Upon any application or demand by the
Borrowers or any other Grantor to any Representative to take or permit any
action under any of the provisions of this Agreement or under any Collateral
Document (if such action is subject to the provisions hereof), the Borrowers or
such other Grantor, as appropriate, shall furnish to such Representative a
certificate of a duly authorized officer of the Borrowers or such Grantor (an
“Officer’s Certificate”) stating that all conditions precedent, if any, provided
for in this Agreement or such Collateral Document, as the case may be, relating
to the proposed action have been complied with, except that in the case of any
such application or demand as to which the furnishing of such documents or
taking such action is specifically required by any provision of this Agreement
or any Collateral Document relating to such particular application or demand, no
additional certificate or opinion need be furnished.

 

K-34



--------------------------------------------------------------------------------

SECTION 8.09. Additional Debt Facilities.

(a) To the extent, but only to the extent, permitted by the provisions of the
Senior Priority Debt Documents and the Second Priority Debt Documents, the
Borrowers or any other Grantor may incur or issue and sell one or more series or
classes of Additional Second Priority Debt and one or more series or classes of
Additional Senior Priority Debt. Any such additional class or series of
Additional Second Priority Debt (the “Second Priority Class Debt”) may be
secured by a junior priority, subordinated Lien on Shared Collateral, in each
case under and pursuant to the relevant Second Priority Collateral Documents for
such Second Priority Class Debt, if and subject to the condition that the
Representative of any such Second Priority Class Debt (each, a “Second Priority
Class Debt Representative”), acting on behalf of the holders of such Second
Priority Class Debt (such Representative and holders in respect of any Second
Priority Class Debt being referred to as the “Second Priority Class Debt
Parties”), becomes a party to this Agreement by satisfying conditions (i)
through (iii), as applicable, of the immediately succeeding paragraph, and
Section 8.09(b). Any such additional class or series of Senior Priority Debt
Facilities (the “Senior Priority Class Debt”; and the Senior Priority Class Debt
and Second Priority Class Debt, collectively, the “Class Debt”) may be secured
by a senior Lien on Shared Collateral, in each case under and pursuant to the
Senior Priority Collateral Documents, if and subject to the condition that the
Representative of any such Senior Priority Class Debt (each, a “Senior Priority
Class Debt Representative”; and the Senior Priority Class Debt Representatives
and Second Priority Class Debt Representatives, collectively, the “Class Debt
Representatives”), acting on behalf of the holders of such Senior Priority Class
Debt (such Representative and holders in respect of any such Senior Priority
Class Debt being referred to as the “Senior Priority Class Debt Parties”; and
the Senior Priority Class Debt Parties and Second Priority Class Debt Parties,
collectively, the “Class Debt Parties”), becomes a party to this Agreement by
satisfying the conditions set forth in clauses (i) through (iii), as applicable,
of the immediately succeeding paragraph, and Section 8.09(b). In order for a
Class Debt Representative to become a party to this Agreement:

(i) such Class Debt Representative shall have executed and delivered a Joinder
Agreement substantially in the form of Annex II (if such Representative is a
Second Priority Class Debt Representative) or Annex III (if such Representative
is a Senior Priority Class Debt Representative) (with such changes as may be
reasonably approved by the Designated Senior Representative and such Class Debt
Representative) pursuant to which it becomes a Representative hereunder, and the
Class Debt in respect of which such Class Debt Representative is the
Representative and the related Class Debt Parties become subject hereto and
bound hereby;

(ii) the Borrowers shall have delivered to the Designated Senior Representative
an Officer’s Certificate stating that the conditions set forth in this
Section 8.09 are satisfied with respect to such Class Debt and, if requested,
true and complete copies of each of the Second Priority Debt Documents or Senior
Priority Debt Documents, as applicable, relating to such Class Debt, certified
as being true and correct by an Responsible Officer of the Borrowers and
identifying the obligations to be designated as Additional Senior Priority Debt
or Additional Second Priority Debt, as applicable, and certifying that such
obligations are permitted to be incurred and secured (I) in the case of
Additional Senior Priority Debt, on a senior basis under each of the Senior
Priority Debt Documents and (II) in the case of Additional Second Priority Debt,
on a junior basis under each of the Second Priority Debt Documents; and

 

K-35



--------------------------------------------------------------------------------

(iii) the Second Priority Debt Documents or Senior Priority Debt Documents, as
applicable, relating to such Class Debt shall provide, or shall be amended on
terms and conditions reasonably approved by the Designated Senior Representative
and such Class Debt Representative, that each Class Debt Party with respect to
such Class Debt will be subject to and bound by the provisions of this Agreement
in its capacity as a holder of such Class Debt.

(b) With respect to any Class Debt that is issued or incurred after the
Effective Date, each Borrower and each of the other Grantors agrees to take such
actions (if any) as may from time to time reasonably be requested by any Senior
Priority Representative, any Second Priority Representative or any Major Second
Priority Representative, and enter into such technical amendments, modifications
and/or supplements to the then existing Collateral Documents (or execute and
deliver such additional Collateral Documents) as may from time to time be
reasonably requested by such Persons, to ensure that the Class Debt is secured
by, and entitled to the benefits of, the relevant Collateral Documents relating
to such Class Debt, and each Secured Party (by its acceptance of the benefits
hereof) hereby agrees to, and authorizes the Designated Senior Representative
and the Designated Second Priority Representative, as the case may be, to enter
into, any such technical amendments, modifications and/or supplements (and
additional Collateral Documents).

SECTION 8.10. Consent To Jurisdiction; Waivers. Each Representative, on behalf
of itself and the Secured Parties of the Debt Facility for which it is acting,
irrevocably and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the Collateral Documents, or for recognition and
enforcement of any judgment in respect thereof, to the exclusive general
jurisdiction of the courts of the State of New York sitting in New York City in
the borough of Manhattan, the courts of the United States District Court of the
Southern District of New York, and appellate courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same
and agrees not to commence or support any such action or proceeding in any other
jurisdiction;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person (or its
Representative) at the address referred to in Section 8.11;

(d) agrees that nothing herein shall affect the right of any other party hereto
(or any Secured Party) to effect service of process in any other manner
permitted by law; and

 

K-36



--------------------------------------------------------------------------------

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 8.10 any special, exemplary, punitive or consequential damages.

SECTION 8.11. Notices. All notices, requests, demands and other communications
provided for or permitted hereunder shall be in writing and shall be sent:

(i) if to the Borrowers or any Grantor, to the Parent Borrower, at its address
at:

Ascena Retail Group, Inc.

933 MacArthur Boulevard

Mahwah, New Jersey 07430

Attention: Robb Giammatteo, Chief Financial Officer

with a copy to:

933 MacArthur Boulevard

Mahwah, New Jersey 07430

Attention: Gene Wexler, General Counsel

(ii) if to the First Lien Administrative Agent, to it at:

Goldman Sachs Bank USA

c/o Goldman, Sachs & Co.

30 Hudson Street, 36th Floor

Jersey City, New Jersey 07302

Attention: SBD Operations

Email: gsd.link@gs.com

with a copy to:

Goldman Sachs Bank USA

200 West Street

New York, New York 10282-2198

Attention: Anisha Malhotra

(iii) if to the Initial Second Lien Representative, to it at:

[            

            ]

Attention: [            ]

Telecopy: [            ]

Telephone: [            ]

(iv) if to any other Representative, to it at the address specified by it in the
Joinder Agreement delivered by it pursuant to Section 8.09.

 

K-37



--------------------------------------------------------------------------------

Unless otherwise specifically provided herein, all notices and other
communications given to any party hereto in accordance with the provisions of
this Agreement shall be deemed to have been given on the date of receipt if
delivered by hand or overnight courier service or sent by fax or on the date
five Business Days after dispatch by certified or registered mail if mailed, in
each case delivered, sent or mailed (properly addressed) to such party as
provided in this Section 8.11 or in accordance with the latest unrevoked
direction from such party given in accordance with this Section 8.11. As agreed
to among the Borrowers, the Administrative Agent and the applicable Lenders from
time to time, notices and other communications may also be delivered by e-mail
to the email address of a representative of the applicable Person provided from
time to time by such Person.

SECTION 8.12. Further Assurances. Each Senior Priority Representative, on behalf
of itself and each Senior Priority Secured Party under the Senior Priority Debt
Facility for which it is acting, and each Second Priority Representative, on
behalf of itself, and each Second Priority Secured Party under its Second
Priority Debt Facility, agrees that it will take such further action and shall
execute and deliver such additional documents and instruments (in recordable
form, if requested) as the other parties hereto may reasonably request to
effectuate the terms of, and the Lien priorities contemplated by, this
Agreement.

SECTION 8.13. Governing Law; Waiver Of Jury Trial.

(a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK.

(b) EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY
JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT AND FOR ANY
COUNTERCLAIM THEREIN.

SECTION 8.14. Binding On Successors And Assigns. This Agreement shall be binding
upon the Senior Priority Representatives, the Senior Priority Secured Parties,
the Second Priority Representatives, the Second Priority Secured Parties, the
Borrowers, the other Grantors party hereto and their respective successors and
assigns.

SECTION 8.15. Section Titles. The section titles contained in this Agreement are
and shall be without substantive meaning or content of any kind whatsoever and
are not a part of this Agreement.

SECTION 8.16. Counterparts. This Agreement may be executed in one or more
counterparts, including by means of facsimile or other electronic method, each
of which shall be an original and all of which shall together constitute one and
the same document. Delivery of an executed signature page to this Agreement by
facsimile or other electronic transmission shall be as effective as delivery of
a manually signed counterpart of this Agreement.

SECTION 8.17. Authorization. By its signature, each Person executing this
Agreement on behalf of a party hereto represents and warrants to the other
parties hereto that it is duly authorized to execute this Agreement. The First
Lien Administrative Agent represents and warrants that this Agreement is binding
upon the First Lien Term Secured Parties. The Initial Second Lien Representative
represents and warrants that this Agreement is binding upon the Initial Second
Lien Debt Documents Secured Parties.

 

K-38



--------------------------------------------------------------------------------

SECTION 8.18. No Third Party Beneficiaries; Successors And Assigns. The lien
priorities set forth in this Agreement and the rights and benefits hereunder in
respect of such lien priorities shall inure solely to the benefit of the Senior
Priority Representatives, the Senior Priority Secured Parties, the Second
Priority Representatives and the Second Priority Secured Parties, and their
respective permitted successors and assigns, and no other Person (including the
Grantors other than with respect to Section 8.09 hereof, or any Receiver, debtor
in possession or bankruptcy estate in a bankruptcy or like proceeding) shall
have or be entitled to assert such rights.

SECTION 8.19. Effectiveness. This Agreement shall become effective when executed
and delivered by the parties hereto.

SECTION 8.20. Administrative Agent And Representative. It is understood and
agreed that (a) the First Lien Administrative Agent is entering into this
Agreement in its capacity as administrative agent under the First Lien Term
Credit Agreement and the provisions of the First Lien Term Credit Agreement
applicable to the Administrative Agent (as defined therein) thereunder shall
also apply to the First Lien Administrative Agent hereunder, (b) the Initial
Second Lien Representative is entering into this Agreement in its capacity as
[administrative agent and collateral agent] under the Initial Second Lien Debt
Agreement and the provisions of the Initial Second Lien Debt Agreement
applicable to the Administrative Agent (as defined therein) thereunder shall
also apply to the Initial Second Lien Representative hereunder and (c) each
other Representative party hereto is entering into this Agreement in its
capacity as trustee or agent for the secured parties referenced in the
applicable Additional Senior Priority Debt Document or Additional Second
Priority Debt Document (as applicable) and the corresponding exculpatory and
liability-limiting provisions of such agreement applicable to such
Representative thereunder shall also apply to such Representative hereunder.

SECTION 8.21. Relative Rights. Notwithstanding anything in this Agreement to the
contrary (except to the extent contemplated by Sections 5.01(a),5.03(b) with
respect to the Second Priority Debt Documents or 5.03(d) with respect to the
Senior Priority Debt Documents), nothing in this Agreement is intended to or
will (a) amend, waive or otherwise modify the provisions of the First Lien Term
Credit Agreement, any other Senior Priority Debt Document or any Second Priority
Debt Documents, or permit the Borrowers or any other Grantor to take any action,
or fail to take any action, to the extent such action or failure would otherwise
constitute a breach of, or default under, the First Lien Term Credit Agreement
or any other Senior Priority Debt Document or any Second Priority Debt
Documents, (b) change the relative priorities of the Senior Obligations or the
Liens granted under the Senior Priority Collateral Documents on the Shared
Collateral (or any other assets) as among the Senior Priority Secured Parties,
(c) otherwise change the relative rights of the Senior Priority Secured Parties
in respect of the Shared Collateral as among such Senior Priority Secured
Parties or (d) obligate the Borrowers or any other Grantor to take any action,
or fail to take any action, that would otherwise constitute a breach of, or
default under, the First Lien Term Credit Agreement or any other Senior Priority
Debt Document or any Second Priority Debt Document.

 

K-39



--------------------------------------------------------------------------------

SECTION 8.22. Survival Of Agreement. All covenants, agreements, representations
and warranties made by any party in this Agreement shall be considered to have
been relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement.

[SIGNATURE PAGES FOLLOW]

 

K-40



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

GOLDMAN SACHS BANK USA, as First Lien Administrative Agent By:  

 

 

Name:

Title:

[        ], as Initial Second Lien Representative By:  

 

 

Name:

Title:

Acknowledged and Agreed to: ASCENA RETAIL GROUP, INC. By:  

 

 

Name:

Title:

ANNTAYLOR RETAIL, INC. By:  

 

 

Name:

Title:

THE GRANTORS LISTED ON SCHEDULE I HERETO By:  

 

 

Name:

Title:

[SIGNATURE PAGE TO JUNIOR PRIORITY INTERCREDITOR AGREEMENT]



--------------------------------------------------------------------------------

SCHEDULE I

Grantors

[        ]

 

K-42



--------------------------------------------------------------------------------

ANNEX I

[FORM OF] SUPPLEMENT NO. [        ] (this “Supplement”) dated as of [        ],
20[    ] to the JUNIOR PRIORITY INTERCREDITOR AGREEMENT dated as of [        ],
20[    ] (the “Junior Priority Intercreditor Agreement”), among GOLDMAN SACHS
BANK USA or any successor thereof, as Administrative Agent under the First Lien
Term Credit Agreement, [        ] or any successor thereof, as Second Priority
Representative under the Initial Second Lien Debt Documents, and the additional
Representatives from time to time a party thereto, and acknowledged and agreed
to by ASCENA RETAIL GROUP, INC., a Delaware corporation (the “Parent Borrower”),
ANNTAYLOR RETAIL, INC., a Florida corporation (the “Subsidiary Borrower”, and
together with the Parent Borrower, the “Borrowers”) and certain subsidiaries of
the Borrowers (each a “Grantor”).

A. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Junior Priority Intercreditor Agreement.

B. The Grantors have entered into the Junior Priority Intercreditor Agreement.
Pursuant to the First Lien Term Credit Agreement, certain Additional Senior
Priority Debt Documents and certain Second Priority Debt Documents, certain
newly acquired or organized Subsidiaries of the Borrowers are required to enter
into the Junior Priority Intercreditor Agreement. Section 8.07 of the Junior
Priority Intercreditor Agreement provides that such Subsidiaries may become
party to the Junior Priority Intercreditor Agreement by execution and delivery
of an instrument in the form of this Supplement. The undersigned Subsidiary (the
“New Grantor”) is executing this Supplement in accordance with the requirements
of the First Lien Term Credit Agreement, the Second Priority Debt Documents and
Additional Senior Priority Debt Documents.

Accordingly, the Designated Senior Representative and the New Grantor agree as
follows:

SECTION 1. In accordance with Section 8.07 of the Junior Priority Intercreditor
Agreement, the New Grantor by its signature below becomes a Grantor under the
Junior Priority Intercreditor Agreement with the same force and effect as if
originally named therein as a Grantor, and the New Grantor hereby agrees to all
the terms and provisions of the Junior Priority Intercreditor Agreement
applicable to it as a Grantor thereunder. Each reference to a “Grantor” in the
Junior Priority Intercreditor Agreement shall be deemed to include the New
Grantor. The Junior Priority Intercreditor Agreement is hereby incorporated
herein by reference.

SECTION 2. The New Grantor represents and warrants to the Designated Senior
Representative and the other Secured Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms.

SECTION 3. This Supplement may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Supplement shall become effective when the Designated
Senior Representative shall have received a counterpart of this Supplement that
bears the signature of the New Grantor. Delivery of an executed signature page
to this Supplement by facsimile transmission or other electronic method shall be
as effective as delivery of a manually signed counterpart of this Supplement.

 

K-43



--------------------------------------------------------------------------------

SECTION 4. Except as expressly supplemented hereby, the Junior Priority
Intercreditor Agreement shall remain in full force and effect.

SECTION 5. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 6. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, no
party hereto shall be required to comply with such provision for so long as such
provision is held to be invalid, illegal or unenforceable, but the validity,
legality and enforceability of the remaining provisions contained herein and in
the Junior Priority Intercreditor Agreement shall not in any way be affected or
impaired. The parties hereto shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in the Junior Priority Intercreditor Agreement. All
communications and notices hereunder to the New Grantor shall be given to it in
care of the Borrowers as specified in the Junior Priority Intercreditor
Agreement.

SECTION 8. The Borrowers jointly and severally agree to reimburse the Designated
Senior Representative for its reasonable and documented out-of-pocket expenses
in connection with this Supplement, including the reasonable fees, other charges
and disbursements of counsel for the Designated Senior Representative.

[SIGNATURE PAGES FOLLOW]

 

K-44



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Grantor, and the Designated Senior Representative
have duly executed this Supplement to the Junior Priority Intercreditor
Agreement as of the day and year first above written.

 

[NAME OF NEW SUBSIDIARY GRANTOR], By:  

 

 

Name:

Title:

 

Acknowledged by:

[        ], as Designated Senior Representative

By:  

 

 

Name:

Title:

[        ], as Designated Senior Representative

By:  

 

 

Name:

Title:

 

K-45



--------------------------------------------------------------------------------

ANNEX II

[FORM OF] SUPPLEMENT NO. [    ] (this “Representative Supplement”) dated as of
[            ], 20[    ] to the JUNIOR PRIORITY INTERCREDITOR AGREEMENT dated as
of [            ], 20[    ] (the “Junior Priority Intercreditor Agreement”),
among GOLDMAN SACHS BANK USA or any successor thereof, as Administrative Agent
under the First Lien Term Credit Agreement, [            ], or any successor
thereof, as Second Priority Representative under the Initial Second Lien Debt
Documents, and the additional Representatives from time to time a party thereto,
and acknowledged and agreed to by ASCENA RETAIL GROUP, INC., a Delaware
corporation (the “Parent Borrower”), ANNTAYLOR RETAIL, INC., a Florida
corporation (the “Subsidiary Borrower”, and together with the Parent Borrower,
the “Borrowers”) and certain subsidiaries of the Borrowers (each a “Grantor”).

A. Capitalized terms used herein but not otherwise defined herein shall have the
meanings assigned to such terms in the Junior Priority Intercreditor Agreement.

B. As a condition to the ability of the Borrowers or any other Grantor to incur
Second Priority Class Debt and to secure such Second Priority Class Debt with
the Second Priority Lien and to have such Second Priority Class Debt guaranteed
by the Grantors on a subordinated basis, in each case under and pursuant to the
Second Priority Collateral Documents, the Second Priority Representative in
respect of such Second Priority Class Debt is required to become a
Representative under, and such Second Priority Class Debt and the Second
Priority Class Debt Parties in respect thereof are required to become subject to
and bound by, the Junior Priority Intercreditor Agreement. Section 8.09 of the
Junior Priority Intercreditor Agreement provides that such Second Priority Class
Debt Representative may become a Representative under, and such Second Priority
Class Debt and such Second Priority Class Debt Parties may become subject to and
bound by, the Junior Priority Intercreditor Agreement, pursuant to the execution
and delivery by the Second Priority Class Debt Representative of an instrument
in the form of this Representative Supplement and the satisfaction of the other
conditions set forth in Section 8.09 of the Junior Priority Intercreditor
Agreement. The undersigned Second Priority Class Debt Representative (the “New
Representative”) is executing this Representative Supplement in accordance with
the requirements of the Senior Priority Debt Documents and the Second Priority
Debt Documents.

Accordingly, the Designated Senior Representative and the New Representative
agree as follows:

SECTION 9. In accordance with Section 8.09 of the Junior Priority Intercreditor
Agreement, the New Representative by its signature below becomes a
Representative under, and the related Second Priority Class Debt and Second
Priority Class Debt Parties become subject to and bound by, the Junior Priority
Intercreditor Agreement with the same force and effect as if the New
Representative had originally been named therein as a Representative, and the
New Representative, on behalf of itself and such Second Priority Class Debt
Parties, hereby agrees to all the terms and provisions of the Junior Priority
Intercreditor Agreement applicable to it as a Second Priority Representative and
to the Second Priority Class Debt Parties that it represents as Second Priority
Secured Parties. Each reference to a “Representative” or “Second Priority
Representative” in the Junior Priority Intercreditor Agreement shall be deemed
to include the New Representative. The Junior Priority Intercreditor Agreement
is hereby incorporated herein by reference.

 

K-46



--------------------------------------------------------------------------------

SECTION 10. The New Representative represents and warrants to the Designated
Senior Representative and the other Secured Parties that (i) it has full power
and authority to enter into this Representative Supplement, in its capacity as
[agent] [trustee] under [describe new facility], (ii) this Representative
Supplement has been duly authorized, executed and delivered by it and
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with the terms of such Agreement and (iii) the Second Priority Debt
Documents relating to such Second Priority Class Debt provide that, upon the New
Representative’s entry into this Agreement, the Second Priority Class Debt
Parties in respect of such Second Priority Class Debt will be subject to and
bound by the provisions of the Junior Priority Intercreditor Agreement as Second
Priority Secured Parties.

SECTION 11. This Representative Supplement may be executed in counterparts, each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Representative Supplement shall become
effective when the Designated Senior Representative shall have received a
counterpart of this Representative Supplement that bears the signature of the
New Representative. Delivery of an executed signature page to this
Representative Supplement by facsimile transmission or other electronic method
shall be effective as delivery of a manually signed counterpart of this
Representative Supplement.

SECTION 12. Except as expressly supplemented hereby, the Junior Priority
Intercreditor Agreement shall remain in full force and effect.

SECTION 13. THIS REPRESENTATIVE SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 14. In case any one or more of the provisions contained in this
Representative Supplement should be held invalid, illegal or unenforceable in
any respect, no party hereto shall be required to comply with such provision for
so long as such provision is held to be invalid, illegal or unenforceable, but
the validity, legality and enforceability of the remaining provisions contained
herein and in the Junior Priority Intercreditor Agreement shall not in any way
be affected or impaired. The parties hereto shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

SECTION 15. All communications and notices hereunder shall be in writing and
given as provided in of the Junior Priority Intercreditor Agreement. All
communications and notices hereunder to the New Representative shall be given to
it at the address set forth below its signature hereto.

SECTION 16. The Borrowers jointly and severally agree to reimburse the
Designated Senior Representative for its reasonable and documented out-of-pocket
expenses in connection with this Representative Supplement, including the
reasonable fees, other charges and disbursements of counsel for the Designated
Senior Representative.

 

K-47



--------------------------------------------------------------------------------

[SIGNATURE PAGES FOLLOW]

 

K-48



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Representative and the Designated Senior
Representative have duly executed this Representative Supplement to the Junior
Priority Intercreditor Agreement as of the day and year first above written.

 

[NAME OF NEW REPRESENTATIVE], as [        ] for the holders of [        ] By:  

 

  Name:   Title: Address for notices:

 

attention of:                                 
                                               
Telecopy:                                  
                                                   

[        ],

as Designated Senior Priority Representative

By:  

 

  Name:   Title:

 

K-49



--------------------------------------------------------------------------------

Acknowledged by: [        ]   By:  

 

  Name:   Title: [        ]   By:  

 

  Name:   Title: Acknowledged and Agreed to: ASCENA RETAIL GROUP, INC. By:  

 

  Name:   Title: ANNTAYLOR RETAIL, INC. By:  

 

  Name:   Title:

THE GRANTORS

LISTED ON SCHEDULE I HERETO

By:  

 

  Name:   Title:

 

K-50



--------------------------------------------------------------------------------

ANNEX III

[FORM OF] SUPPLEMENT NO. [            ] (this “Representative Supplement”) dated
as of [            ], 20[    ] to the JUNIOR PRIORITY INTERCREDITOR AGREEMENT
dated as of [            ], 20[    ] (the “Junior Priority Intercreditor
Agreement”), among GOLDMAN SACHS BANK USA or any successor thereof, as
Administrative Agent under the First Lien Term Credit Agreement, [            ]
or any successor thereof, as Second Priority Representative under the Initial
Second Lien Debt Documents, and the additional Representatives from time to time
a party thereto, and acknowledged and agreed to by ASCENA RETAIL GROUP, INC., a
Delaware corporation (the “Parent Borrower”), ANNTAYLOR RETAIL, INC., a Florida
corporation (the “Subsidiary Borrower”, and together with the Parent Borrower,
the “Borrowers”) and certain subsidiaries of the Borrowers (each a “Grantor”).

A. Capitalized terms used herein but not otherwise defined herein shall have the
meanings assigned to such terms in the Junior Priority Intercreditor Agreement.

B. As a condition to the ability of the Borrowers or any other Grantor to incur
Senior Priority Class Debt after the date of the Junior Priority Intercreditor
Agreement and to secure such Senior Priority Class Debt with the Senior Lien and
to have such Senior Priority Class Debt guaranteed by the Grantors on a senior
basis, in each case under and pursuant to the Senior Priority Collateral
Documents, the Senior Priority Class Debt Representative in respect of such
Senior Priority Class Debt is required to become a Representative under, and
such Senior Priority Class Debt and the Senior Priority Class Debt Parties in
respect thereof are required to become subject to and bound by, the Junior
Priority Intercreditor Agreement. Section 8.09 of the Junior Priority
Intercreditor Agreement provides that such Senior Priority Class Debt
Representative may become a Representative under, and such Senior Priority Class
Debt and such Senior Priority Class Debt Parties may become subject to and bound
by, the Junior Priority Intercreditor Agreement, pursuant to the execution and
delivery by the Senior Priority Class Debt Representative of an instrument in
the form of this Representative Supplement and the satisfaction of the other
conditions set forth in Section 8.09 of the Junior Priority Intercreditor
Agreement. The undersigned Senior Priority Class Debt Representative (the “New
Representative”) is executing this Representative Supplement in accordance with
the requirements of the Senior Priority Debt Documents and the Second Priority
Debt Documents.

Accordingly, the Designated Senior Representative and the New Representative
agree as follows:

SECTION 17. In accordance with Section 8.09 of the Junior Priority Intercreditor
Agreement, the New Representative by its signature below becomes a
Representative under, and the related Senior Priority Class Debt and Senior
Priority Class Debt Parties become subject to and bound by, the Junior Priority
Intercreditor Agreement with the same force and effect as if the New
Representative had originally been named therein as a Representative, and the
New Representative, on behalf of itself and such Senior Priority Class Debt
Parties, hereby agrees to all the terms and provisions of the Junior Priority
Intercreditor Agreement applicable to it as a Senior Priority Representative and
to the Senior Priority Class Debt Parties that it represents as Senior Priority
Secured Parties. Each reference to a “Representative” or “Senior Priority
Representative” in the Junior Priority Intercreditor Agreement shall be deemed
to include the New Representative. The Junior Priority Intercreditor Agreement
is hereby incorporated herein by reference.

 

K-51



--------------------------------------------------------------------------------

SECTION 18. The New Representative represents and warrants to the Designated
Senior Representative and the other Secured Parties that (i) it has full power
and authority to enter into this Representative Supplement, in its capacity as
[agent] [trustee] under [describe new facility], (ii) this Representative
Supplement has been duly authorized, executed and delivered by it and
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with the terms of such Agreement and (iii) the Senior Priority Debt
Documents relating to such Senior Priority Class Debt provide that, upon the New
Representative’s entry into this Agreement, the Senior Priority Class Debt
Parties in respect of such Senior Priority Class Debt will be subject to and
bound by the provisions of the Junior Priority Intercreditor Agreement as Senior
Priority Secured Parties.

SECTION 19. This Representative Supplement may be executed in counterparts, each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Representative Supplement shall become
effective when the Designated Senior Representative shall have received a
counterpart of this Representative Supplement that bears the signature of the
New Representative. Delivery of an executed signature page to this
Representative Supplement by facsimile transmission or other electronic method
shall be effective as delivery of a manually signed counterpart of this
Representative Supplement.

SECTION 20. Except as expressly supplemented hereby, the Junior Priority
Intercreditor Agreement shall remain in full force and effect.

SECTION 21. THIS REPRESENTATIVE SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 22. In case any one or more of the provisions contained in this
Representative Supplement should be held invalid, illegal or unenforceable in
any respect, no party hereto shall be required to comply with such provision for
so long as such provision is held to be invalid, illegal or unenforceable, but
the validity, legality and enforceability of the remaining provisions contained
herein and in the Junior Priority Intercreditor Agreement shall not in any way
be affected or impaired. The parties hereto shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

SECTION 23. All communications and notices hereunder shall be in writing and
given as provided in of the Junior Priority Intercreditor Agreement. All
communications and notices hereunder to the New Representative shall be given to
it at the address set forth below its signature hereto.

SECTION 24. The Borrowers jointly and severally agree to reimburse the
Designated Senior Representative for its reasonable and documented out-of-pocket
expenses in connection with this Representative Supplement, including the
reasonable fees, other charges and disbursements of counsel for the Designated
Senior Representative.

 

K-52



--------------------------------------------------------------------------------

[SIGNATURE PAGES FOLLOW]

 

K-53



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Representative and the Designated Senior
Representative have duly executed this Representative Supplement to the Junior
Priority Intercreditor Agreement as of the day and year first above written.

 

[NAME OF NEW REPRESENTATIVE], as [        ] for the holders of [        ] By:  

 

  Name:   Title: Address for notices:

 

attention of:                                 
                                               
Telecopy:                                  
                                                   

[        ],

as Designated Senior Priority Representative

By:  

 

  Name:   Title:

 

K-54



--------------------------------------------------------------------------------

Acknowledged by: [        ]   By:  

 

  Name:   Title: [        ]   By:  

 

  Name:   Title: Acknowledged and Agreed to: ASCENA RETAIL GROUP, INC. By:  

 

  Name:   Title:

ANNTAYLOR RETAIL, INC.

By:  

 

  Name:   Title:

THE GRANTORS

LISTED ON SCHEDULE I HERETO

By:  

 

  Name:   Title:

 

K-1



--------------------------------------------------------------------------------

EXHIBIT L

[FORM OF] PARI PASSU LIEN INTERCREDITOR AGREEMENT

[See attached]

 

L-1



--------------------------------------------------------------------------------

EXHIBIT L

[FORM OF] PARI PASSU LIEN INTERCREDITOR AGREEMENT

dated as of

[            ], 20[    ]

among

GOLDMAN SACHS BANK USA,

as Credit Agreement Collateral Agent and

as Authorized Representative under the Credit Agreement

[            ],

as the Initial Other Authorized Representative,

[            ],

as the Initial Other Collateral Agent,

and

each additional Authorized Representative from time to time party hereto



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

             Page   ARTICLE I    DEFINITIONS   

SECTION 1.01.

   Construction; Certain Defined Terms      1    ARTICLE II    PRIORITIES AND
AGREEMENTS WITH RESPECT TO SHARED COLLATERAL   

SECTION 2.01.

   Priority of Claims      9   

SECTION 2.02.

   Actions with Respect to Shared Collateral; Prohibition on Contesting Liens   
  11   

SECTION 2.03.

   No Interference; Payment Over; Exculpatory Provisions      12   

SECTION 2.04.

   Automatic Release of Liens      13   

SECTION 2.05.

   Certain Agreements with Respect to Bankruptcy or Insolvency Proceedings     
13   

SECTION 2.06.

   Reinstatement      14   

SECTION 2.07.

   Insurance      14   

SECTION 2.08.

   Refinancings      14   

SECTION 2.09.

   Possessory Collateral Agent as Gratuitous Bailee for Perfection      15   

SECTION 2.10.

   Amendments to First Lien Security Documents      15   

SECTION 2.11.

   Similar Liens and Agreements.      16    ARTICLE III    EXISTENCE AND AMOUNTS
OF LIENS AND OBLIGATIONS    ARTICLE IV    THE APPLICABLE COLLATERAL AGENT   

SECTION 4.01.

   Authority      17   

SECTION 4.02.

   Power-of-Attorney.      18    ARTICLE V    MISCELLANEOUS   

SECTION 5.01.

   Notices      18   

SECTION 5.02.

   Waivers; Amendment; Joinder Agreements      19   

SECTION 5.03.

   Parties in Interest      20   

SECTION 5.04.

   Survival of Agreement      20   

 

i



--------------------------------------------------------------------------------

SECTION 5.05.

   Counterparts      20   

SECTION 5.06.

   Severability      20   

SECTION 5.07.

   Governing Law      20   

SECTION 5.08.

   Submission to Jurisdiction; Waivers      21   

SECTION 5.09.

   WAIVER OF JURY TRIAL      21   

SECTION 5.10.

   Headings      21   

SECTION 5.11.

   Conflicts      21   

SECTION 5.12.

   Provisions Solely to Define Relative Rights      22   

SECTION 5.13.

   Integration      22   

SECTION 5.14.

   Other First Lien Obligations      22   

SECTION 5.15.

   Agent Capacities      23   

 

ii



--------------------------------------------------------------------------------

PARI PASSU LIEN INTERCREDITOR AGREEMENT (as amended, restated, modified or
supplemented from time to time, this “Agreement”) dated as of [            ],
20[    ], among GOLDMAN SACHS BANK USA, as administrative agent for the Credit
Agreement Secured Parties (as defined below) (in such capacity and together with
its successors in such capacity, the “Credit Agreement Collateral Agent”) and as
Authorized Representative for the Credit Agreement Secured Parties (in such
capacity and together with its successors in such capacity, the “Credit
Agreement Authorized Representative”), [                    ], as Authorized
Representative for the Initial Other First Lien Secured Parties (in such
capacity and together with its successors in such capacity, the “Initial Other
Authorized Representative”), [                    ], as collateral agent for the
Initial Other First Lien Secured Parties (in such capacity and together with its
successors in such capacity, the “Initial Other Collateral Agent”) and each
additional Authorized Representative and Collateral Agent from time to time
party hereto for the Other First Lien Secured Parties of the Series with respect
to which it is acting in such capacity, and acknowledged and agreed to by Ascena
Retail Group, Inc., a Delaware corporation (the “Parent Borrower”), AnnTaylor
Retail, Inc., a Florida corporation (the “Subsidiary Borrower”, and together
with the Parent Borrower, the “Borrowers”) and the other Grantors (as defined
below).

Reference is made to (i) the Term Credit Agreement dated as of August 21, 2015
(as amended, restated, supplemented, waived or otherwise modified from time to
time, the “Credit Agreement”), among the Borrowers, the Lenders party thereto
and Goldman Sachs Bank USA, as Administrative Agent, and (ii) the Guarantee and
Collateral Agreement dated as of August 21, 2015 (as amended, restated,
supplemented, waived or otherwise modified from time to time, the “Guarantee and
Collateral Agreement”), among the Parent Borrower, the Subsidiary Borrower, each
Subsidiary of the Parent Borrower party thereto from time to time and the
Administrative Agent.

In consideration of the mutual agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Credit Agreement Collateral Agent, the Credit Agreement
Authorized Representative (for itself and on behalf of the Credit Agreement
Secured Parties), the Initial Other Authorized Representative (for itself and on
behalf of the Initial Other First Lien Secured Parties), the Initial Other
Collateral Agent and each additional Authorized Representative and Collateral
Agent (for itself and on behalf of the Other First Lien Secured Parties of the
applicable Series) agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01. Construction; Certain Defined Terms.

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument, other



--------------------------------------------------------------------------------

document, statute or regulation herein shall be construed as referring to such
agreement, instrument, other document, statute or regulation as from time to
time amended, supplemented or otherwise modified, (ii) any reference herein to
any Person shall be construed to include such Person’s successors and assigns,
but shall not be deemed to include the subsidiaries of such Person unless
express reference is made to such subsidiaries, (iii) the words “herein,”
“hereof” and “hereunder,” and words of similar import, shall be construed to
refer to this Agreement in its entirety and not to any particular provision
hereof, (iv) all references herein to Articles, Sections and Annexes shall be
construed to refer to Articles, Sections and Annexes of this Agreement,
(v) unless otherwise expressly qualified herein, the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights and (vi) the term “or” is not
exclusive.

(b) Without limiting the provisions of Section 2.03, it is the intention of the
First Lien Secured Parties of each Series that the holders of First Lien
Obligations of such Series (and not the First Lien Secured Parties of any other
Series) bear the risk of (i) any determination by a court of competent
jurisdiction that (x) any of the First Lien Obligations of such Series are
unenforceable under applicable law or are subordinated to any other obligations
(other than another Series of First Lien Obligations), (y) any of the First Lien
Obligations of such Series do not have an enforceable security interest in any
of the Collateral securing any other Series of First Lien Obligations and/or
(z) any intervening security interest exists securing any other obligations
(other than another Series of First Lien Obligations) on a basis ranking prior
to the security interest of such Series of First Lien Obligations but junior to
the security interest of any other Series of First Lien Obligations or (ii) the
existence of any Collateral for any other Series of First Lien Obligations that
is not Shared Collateral (any such condition referred to in the foregoing
clauses (i) or (ii) with respect to any Series of First Lien Obligations, an
“Impairment” of such Series); provided that the existence of a maximum claim
with respect to any real property subject to a mortgage which applies to all
First Lien Obligations shall not be deemed to be an Impairment of any Series of
First Lien Obligations. In the event of any Impairment with respect to any
Series of First Lien Obligations, the results of such Impairment shall be borne
solely by the holders of such Series of First Lien Obligations, and the rights
of the holders of such Series of First Lien Obligations (including, without
limitation, the right to receive distributions in respect of such Series of
First Lien Obligations pursuant to Section 2.01) set forth herein shall be
modified to the extent necessary so that the effects of such Impairment are
borne solely by the holders of the Series of such First Lien Obligations subject
to such Impairment. Additionally, in the event the First Lien Obligations of any
Series are modified pursuant to applicable law (including, without limitation,
pursuant to Section 1129 of the Bankruptcy Code), any reference to such First
Lien Obligations or the Secured Credit Documents governing such First Lien
Obligations shall refer to such obligations or such documents as so modified.

(c) Capitalized terms used and not otherwise defined herein shall have the
meanings set forth in the Credit Agreement. As used in this Agreement, the
following terms have the meanings specified below:

“Additional Senior Class Debt Collateral Agent” shall have the meaning assigned
to such term in Section 5.14.

 

2



--------------------------------------------------------------------------------

“Additional Senior Class Debt” shall have the meaning assigned to such term in
Section 5.14.

“Additional Senior Class Debt Parties” shall have the meaning assigned to such
term in Section 5.14.

“Additional Senior Class Debt Representative” shall have the meaning assigned to
such term in Section 5.14.

“Agreement” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

“Applicable Authorized Representative” means (i) until the earlier of (x) the
Discharge of Credit Agreement Obligations and (y) the Non-Controlling Authorized
Representative Enforcement Date, the Credit Agreement Authorized Representative
and (ii) from and after the earlier of (x) the Discharge of Credit Agreement
Obligations and (y) the Non-Controlling Authorized Representative Enforcement
Date, the Major Non-Controlling Authorized Representative; provided, in each
case, that if there shall occur one or more Non-Controlling Authorized
Representative Enforcement Dates, the Applicable Authorized Representative shall
be the Authorized Representative that is the Major Non-Controlling Authorized
Representative in respect of the most recent Non-Controlling Authorized
Representative Enforcement Date.

“Applicable Collateral Agent” means (i) until the earlier of (x) Discharge of
Credit Agreement Obligations and (y) the Non-Controlling Authorized
Representative Enforcement Date, the Credit Agreement Collateral Agent and
(ii) and after the earlier of (x) the Discharge of Credit Agreement Obligations
and (y) the Non-Controlling Authorized Representative Enforcement Date, the
Collateral Agent for the Series of First Lien Obligations represented by the
Major Non-Controlling Authorized Representative; provided, in each case, that if
there shall occur one or more Non-Controlling Authorized Representative
Enforcement Dates, the Applicable Collateral Agent shall be the Collateral Agent
for the Series of First Lien Obligations represented by the Major
Non-Controlling Authorized Representative in respect of the most recent
Non-Controlling Authorized Representative Enforcement Date.

“Authorized Representative” means, at any time, (i) in the case of any Credit
Agreement Obligations or the Credit Agreement Secured Parties, the Credit
Agreement Authorized Representative, (ii) in the case of the Initial Other First
Lien Obligations or the Initial Other First Lien Secured Parties, the Initial
Other Authorized Representative, and (iii) in the case of any other Series of
Other First Lien Obligations or Other First Lien Secured Parties that become
subject to this Agreement after the date hereof, the Authorized Representative
named for such Series in the applicable Joinder Agreement.

“Bankruptcy Case” shall have the meaning assigned to such term in
Section 2.05(b).

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

“Bankruptcy Law” means the Bankruptcy Code and any other Federal, state or
foreign bankruptcy, insolvency, receivership or similar law.

 

3



--------------------------------------------------------------------------------

“Collateral” means all assets and properties subject to Liens created pursuant
to any First Lien Security Document to secure one or more Series of First Lien
Obligations.

“Collateral Agent” means (i) in the case of any Credit Agreement Obligations,
the Credit Agreement Collateral Agent, (ii) in the case of the Initial Other
First Lien Obligations, the Initial Other Collateral Agent, and (iii) in the
case of any other Series of Other First Lien Obligations that become subject to
this Agreement after the date hereof, the Collateral Agent named for such Series
in the applicable Joinder Agreement.

“Controlling Secured Parties” means (i) at any time when the Credit Agreement
Collateral Agent is the Applicable Collateral Agent, the Credit Agreement
Secured Parties and (ii) at any other time, the Series of First Lien Secured
Parties whose Authorized Representative is the Applicable Authorized
Representative.

“Credit Agreement” shall have the meaning assigned to such term in the
introductory paragraph to this Agreement.

“Credit Agreement Authorized Representative” shall have the meaning assigned to
such term in the introductory paragraph of this Agreement.

“Credit Agreement Collateral Agent” shall have the meaning assigned to such term
in the introductory paragraph to this Agreement.

“Credit Agreement Collateral Documents” means the Guarantee and Collateral
Agreement, the other “Collateral Documents,” as defined in the Credit Agreement,
and any other agreement, document or instrument now existing or entered into
after the date hereof that grants a Lien on any assets of the Parent Borrower or
any Subsidiary to secure any Credit Agreement Obligations, as each may be
amended from time to time, including after the commencement of any Insolvency or
Liquidation Proceeding.

“Credit Agreement Obligations” means all “Secured Obligations,” as defined in
the Guarantee and Collateral Agreement (including any such Secured Obligations
arising or accruing during the pendency of any Insolvency or Liquidation
Proceeding, whether or not allowed in such proceeding), notwithstanding that any
such Secured Obligations or claims therefor shall be disallowed, voided or
subordinated in any Insolvency or Liquidation Proceeding or under any Bankruptcy
Law or other applicable law.

“Credit Agreement Secured Parties” means the Credit Agreement Collateral Agent
and the other “Secured Parties” as defined in the Guarantee and Collateral
Agreement.

“Credit Documents” means the Credit Agreement, the Credit Agreement Collateral
Documents and all other “Loan Documents,” as defined in the Credit Agreement.

“DIP Financing” shall have the meaning assigned to such term in Section 2.05(b).

“DIP Financing Liens” shall have the meaning assigned to such term in
Section 2.05(b).

“DIP Lenders” shall have the meaning assigned to such term in Section 2.05(b).

 

4



--------------------------------------------------------------------------------

“Discharge” means, with respect to any Series of First Lien Obligations, the
date on which such Series of First Lien Obligations is no longer secured by, and
no longer required to be secured by, Shared Collateral. The term “Discharged”
shall have a corresponding meaning.

“Discharge of Credit Agreement Obligations” means the Discharge of the Credit
Agreement Obligations with respect to Shared Collateral; provided that the
Discharge of Credit Agreement Obligations shall not be deemed to have occurred
in connection with a Refinancing of such Credit Agreement Obligations with
additional First Lien Obligations secured by Shared Collateral under an Other
First Lien Document which has been designated in writing by the Credit Agreement
Authorized Representative (under the Credit Agreement so Refinanced) to each
Other First Lien Collateral Agent and each other Authorized Representative as
the “Credit Agreement” for purposes of this Agreement.

“Event of Default” means an “Event of Default” (or similarly defined term) as
defined in any Secured Credit Document.

“Excess Other First Lien Obligations” shall have the meaning assigned to such
term in the definition of Other First Lien Obligations.

“First Lien Documents” means, with respect to the Credit Agreement Obligations,
the Credit Agreement Documents, and with respect to the Initial Other First Lien
Obligations or any Series of Additional Senior Class Debt, the Other First Lien
Documents.

“First Lien Obligations” means, collectively, (i) the Credit Agreement
Obligations and (ii) each Series of Other First Lien Obligations.

“First Lien Secured Parties” means (i) the Credit Agreement Secured Parties and
(ii) the Other First Lien Secured Parties with respect to each Series of Other
First Lien Obligations.

“First Lien Security Documents” means, collectively, (i) the Credit Agreement
Collateral Documents and (ii) the Other First Lien Security Documents.

“Grantors” means the Parent Borrower and each Subsidiary or direct or indirect
parent company of the Parent Borrower which has granted a security interest
pursuant to any First Lien Security Document to secure any Series of First Lien
Obligations.

“Guarantee and Collateral Agreement” has the meaning assigned to such term in
the recitals of this Agreement.

“Impairment” shall have the meaning assigned to such term in Section 1.01(b).

“Initial Other Authorized Representative” shall have the meaning assigned to
such term in the introductory paragraph to this Agreement.

“Initial Other Collateral Agent” shall have the meaning assigned to such term in
the introductory paragraph to this Agreement.

 

5



--------------------------------------------------------------------------------

“Initial Other Collateral Agreement” means the [Collateral Agreement] dated as
of [            ] among the Initial Other Authorized Representative and
[            ].

“Initial Other First Lien Agreement” means [describe the credit agreement,
indenture or other document pursuant to which the Initial Other First Lien
Obligations are incurred].

“Initial Other First Lien Documents” means the Initial Other First Lien
Agreement, the Initial Other Collateral Agreement and any security documents and
other operative agreements evidencing or governing the Indebtedness thereunder,
and the liens securing such Indebtedness, including any agreement entered into
for the purpose of securing the Initial Other First Lien Obligations.

“Initial Other First Lien Obligations” means the Other First Lien Obligations
pursuant to the Initial Other First Lien Agreement.

“Initial Other First Lien Secured Parties” means the holders of any Initial
Other First Lien Obligations and the Initial Other Authorized Representative.

“Insolvency or Liquidation Proceeding” means (a) any voluntary or involuntary
case or proceeding under the Bankruptcy Code or other applicable Bankruptcy Law
with respect to any Grantor, (b) any other voluntary or involuntary insolvency,
reorganization or bankruptcy case or proceeding, or any receivership,
liquidation, reorganization or other similar case or proceeding with respect to
any Grantor or with respect to a material portion of the assets or liabilities
of any Grantor, (c) any liquidation, dissolution, reorganization or winding-up
of any Grantor, whether voluntary or involuntary and whether or not involving
insolvency or bankruptcy, or (d) any assignment for the benefit of creditors or
any other marshaling of assets and liabilities of any Grantor.

“Intervening Creditor” shall have the meaning assigned to such term in
Section 2.01(a).

“Joinder Agreement” means the document in the form of Exhibit A to this
Agreement required to be delivered by an Authorized Representative to each
Collateral Agent and each Authorized Representative pursuant to Section 5.14 of
this Agreement in order to create an additional Series of Other First Lien
Obligations or a Refinancing of any Series of First Lien Obligations and add
Other First Lien Secured Parties hereunder.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, charge, security interest or other encumbrance in, on or
of such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.

“Major Non-Controlling Authorized Representative” means either (a) the
Authorized Representative of the Series of Other First Lien Obligations with an
aggregate outstanding principal amount in excess of $25,000,000 that constitutes
the largest outstanding principal amount of any then outstanding Series of First
Lien Obligations; provided, however, that if there are two outstanding Series of
Other First Lien Obligations which have an equal outstanding principal amount,
the Series of Other First Lien Obligations with the earlier maturity date shall

 

6



--------------------------------------------------------------------------------

be considered to have the larger outstanding principal amount for purposes of
this definition or (b) if there are no outstanding Series of Other First Lien
Obligations with an aggregate outstanding principal amount in excess of
$25,000,000, then the Authorized Representative of the Series of Other First
Lien Obligations which constitutes the largest outstanding principal amount.

“Non-Controlling Authorized Representative” means any Authorized Representative
that is not the Applicable Authorized Representative at such time.

“Non-Controlling Authorized Representative Enforcement Date” means, with respect
to any Non-Controlling Authorized Representative, the date which is 180 days
(throughout which 180 day period such Non-Controlling Authorized Representative
was the Major Non-Controlling Authorized Representative) after the occurrence of
both (i) an Event of Default (under and as defined in the First Lien Documents
under which such Non-Controlling Authorized Representative is the Authorized
Representative) and (ii) each Collateral Agent’s and each other Authorized
Representative’s receipt of written notice from such Non-Controlling Authorized
Representative certifying that (x) such Non-Controlling Authorized
Representative is the Major Non-Controlling Authorized Representative and that
an Event of Default (under and as defined in the First Lien Documents under
which such Non-Controlling Authorized Representative is the Authorized
Representative) has occurred and is continuing and (y) the First Lien
Obligations of the Series with respect to which such Non-Controlling Authorized
Representative is the Authorized Representative are currently due and payable in
full (whether as a result of acceleration thereof or otherwise) in accordance
with the terms of the applicable Other First Lien Document; provided that the
Non-Controlling Authorized Representative Enforcement Date shall be stayed and
shall not occur and shall be deemed not to have occurred (1) at any time the
Applicable Collateral Agent has commenced and is diligently pursuing any
enforcement action with respect to Shared Collateral, (2) the Applicable
Collateral Agent is stayed from pursuing any enforcement action (including
pursuant to the ABL/Term Intercreditor Agreement) or (3) at any time the Grantor
that has granted a security interest in Shared Collateral is then a debtor under
or with respect to (or otherwise subject to) any Insolvency or Liquidation
Proceeding.

“Non-Controlling Secured Parties” means the First Lien Secured Parties which are
not Controlling Secured Parties.

“Other First Lien Agreement” means any indenture, credit agreement (excluding
the Credit Agreement) or other agreement, document or instrument, pursuant to
which any Grantor has or will incur Other First Lien Obligations, including the
Initial Other First Lien Agreement; provided that, in each case, the
Indebtedness thereunder (other than the Initial Other First Lien Obligations)
has been designated as Other First Lien Obligations pursuant to and in
accordance with Section 5.14.

“Other First Lien Collateral Agents” means each of the Collateral Agents other
than the Credit Agreement Collateral Agent.

“Other First Lien Documents” means, with respect to the Initial Other First Lien
Obligations or any Series of Additional Senior Class Debt, the Other First Lien
Agreements, including the Initial Other First Lien Documents and the Other First
Lien Security Documents

 

7



--------------------------------------------------------------------------------

and each other agreement entered into for the purpose of securing the Initial
Other First Lien Obligations or any Series of Additional Senior Class Debt;
provided that, in each case, the Indebtedness thereunder (other than the Initial
Other First Lien Obligations) has been designated as Other First Lien
Obligations pursuant to Section 5.14 hereto.

“Other First Lien Obligations” means all amounts owing to any Other First Lien
Secured Party (including the Initial Other First Lien Secured Party) pursuant to
the terms of any Other First Lien Agreement (including the Initial Other First
Lien Agreement), including, without limitation, all amounts in respect of any
principal, premium, interest, penalties, fees, expenses, indemnifications,
reimbursements, damages and other liabilities and guarantees of the foregoing
amounts (including any such Secured Obligations arising or accruing during the
pendency of any Insolvency or Liquidation Proceeding, whether or not allowed in
such proceeding), notwithstanding that any such Secured Obligations or claims
therefor shall be disallowed, voided or subordinated in any Insolvency or
Liquidation Proceeding or under any Bankruptcy Law or other applicable law;
provided that the aggregate principal amount of Other First Lien Obligations in
excess of the amount of Indebtedness permitted to be secured on a pari passu
basis with the Credit Agreement Obligations pursuant to the Credit Agreement and
any fees, interest and expenses related to such excess amount pursuant to the
applicable Other First Lien Agreement (such excess amount together with the
related fees, interest and expenses, the “Excess Other First Lien Obligations”)
shall not constitute Other First Lien Obligations or First Lien Obligations for
purposes of this Agreement.

“Other First Lien Secured Party” means the holders of any Other First Lien
Obligations and any Authorized Representative with respect thereto and shall
include the Initial Other First Lien Secured Parties.

“Other First Lien Security Documents” means any security agreement or any other
document now existing or entered into after the date hereof that create Liens on
any assets or properties of any Grantor to secure the Other First Lien
Obligations.

“Possessory Collateral” means any Shared Collateral in the possession of the
Collateral Agent (or its agents or bailees), to the extent that possession
thereof perfects a Lien thereon under the UCC. Possessory Collateral includes,
without limitation, any Certificated Securities, Promissory Notes, Instruments,
and Chattel Paper, in each case, delivered to or in the possession of the
Collateral Agent under the terms of the First Lien Security Documents. All
capitalized terms used in this definition and not defined elsewhere in this
Agreement have the meaning assigned to them in the UCC.

“Proceeds” shall have the meaning assigned to such term in Section 2.01(a).

“Refinance” means, in respect of any Indebtedness, to refinance or replace, or
to issue other Indebtedness in exchange for or replacement of, such Indebtedness
in whole or in part. The terms “Refinanced” and “Refinancing” shall have
correlative meanings.

“Secured Credit Document” means (i) the Credit Agreement and the Credit
Documents (as defined in the Credit Agreement), (ii) the Initial Other First
Lien Documents and (iii) each other Other First Lien Documents.

 

8



--------------------------------------------------------------------------------

“Series” means (a) with respect to the First Lien Secured Parties, each of
(i) the Credit Agreement Secured Parties (in their capacities as such), (ii) the
Initial Other First Lien Secured Parties (in their capacities as such), and
(iii) the Other First Lien Secured Parties that become subject to this Agreement
after the date hereof that are represented by a common Authorized Representative
(in its capacity as such for such Other First Lien Secured Parties) and (b) with
respect to any First Lien Obligations, each of (i) the Credit Agreement
Obligations, (ii) the Initial Other First Lien Obligations and (iii) the Other
First Lien Obligations incurred pursuant to any Other First Lien Document, which
pursuant to any Joinder Agreement, are to be represented hereunder by a common
Authorized Representative (in its capacity as such for such Other First Lien
Obligations).

“Shared Collateral” means, at any time, subject to Section 1.01(b), Collateral
in which the holders of two or more Series of First Lien Obligations (or their
respective Authorized Representatives or Collateral Agents on behalf of such
holders) hold or purport to hold a valid security interest or Lien at such time.
If more than two Series of First Lien Obligations are outstanding at any time
and the holders of less than all Series of First Lien Obligations hold or
purport to hold a valid security interest or Lien in any Collateral at such
time, then such Collateral shall constitute Shared Collateral for those Series
of First Lien Obligations that hold or purport to hold a valid security interest
or Lien in such Collateral at such time and shall not constitute Shared
Collateral for any Series which does not have or purport to have a valid
security interest or Lien in such Collateral at such time.

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.

ARTICLE II

PRIORITIES AND AGREEMENTS WITH RESPECT TO SHARED COLLATERAL

SECTION 2.01. Priority of Claims.

(a) Anything contained herein or in any of the Secured Credit Documents to the
contrary notwithstanding (but subject to Section 1.01(b)), if an Event of
Default has occurred and is continuing, and the Applicable Collateral Agent is
taking action to enforce rights in respect of any Shared Collateral, or any
distribution is made in respect of any Shared Collateral in any Bankruptcy Case
of any Grantor or any First Lien Secured Party receives any payment pursuant to
any intercreditor agreement (other than this Agreement) with respect to any
Shared Collateral, the proceeds of any sale, collection or other liquidation of
any such Shared Collateral by any First Lien Secured Party or received by the
Applicable Collateral Agent or any First Lien Secured Party pursuant to any such
intercreditor agreement with respect to such Shared Collateral and proceeds of
any such distribution (subject, in the case of any such distribution, to the
sentence immediately following) to which the First Lien Obligations are entitled
under any intercreditor agreement (other than this Agreement) (all proceeds of
any sale, collection or other liquidation of any Collateral and all proceeds of
any such distribution being collectively referred to as “Proceeds”), shall be
applied by the Applicable Collateral Agent in the following order:

(i) FIRST, to the payment of all reasonable costs and expenses incurred by each
Collateral Agent (in its capacity as such) in connection with such collection or
sale or otherwise in connection with this Agreement, any other Secured Credit
Documents or any of the First Lien Obligations, including all court costs and
the reasonable fees and expenses of its agents and legal counsel, and any other
reasonable costs or expenses incurred in connection with the exercise of any
right or remedy hereunder or under any other Secured Credit Documents;

 

9



--------------------------------------------------------------------------------

(ii) SECOND, subject to Section 1.01(b), to the extent Proceeds remain after the
application pursuant to preceding clause (i), to the payment in full of the
First Lien Obligations of each Series (the amounts so applied to be distributed
among the First Lien Secured Parties pro rata in accordance with the respective
amounts of the First Lien Obligations owed to them on the date of any such
distribution and in accordance with the terms of the applicable Secured Credit
Documents); and

(iii) THIRD, any balance of such Proceeds remaining after the application
pursuant to preceding clauses (i) and (ii), to the Grantors, their successors or
assigns, or as a court of competent jurisdiction may otherwise direct.

If, despite the provisions of this Section 2.01(a)(ii), any First Lien Secured
Party shall receive any payment or other recovery in excess of its portion of
payments on account of the First Lien Obligations to which it is then entitled
in accordance with this Section 2.01(a), such First Lien Secured Party shall
hold such payment or recovery in trust for the benefit of all First Lien Secured
Parties for distribution in accordance with this Section 2.01(a).

(b) Notwithstanding the foregoing, with respect to any Shared Collateral for
which a third party (other than a First Lien Secured Party) has a lien or
security interest that is junior in priority to the security interest of any
Series of First Lien Obligations but senior (as determined by appropriate legal
proceedings in the case of any dispute) to the security interest of any other
Series of First Lien Obligations (such third party an “Intervening Creditor”),
the value of any Shared Collateral or Proceeds which are allocated to such
Intervening Creditor shall be deducted on a ratable basis solely from the Shared
Collateral or Proceeds to be distributed in respect of the Series of First Lien
Obligations with respect to which such Impairment exists. In addition, as
provided in Section 1.01(b), the allocation of Shared Collateral or proceeds
shall be adjusted to take into account any other Impairment.

(c) It is acknowledged that the First Lien Obligations of any Series may,
subject to the limitations set forth in the then extant Secured Credit
Documents, be increased, extended, renewed, replaced, restated, supplemented,
restructured, repaid, refunded, Refinanced or otherwise amended or modified from
time to time, all without affecting the priorities set forth in Section 2.01(a)
or the provisions of this Agreement defining the relative rights of the First
Lien Secured Parties of any Series.

(d) Notwithstanding the date, time, method, manner or order of grant, attachment
or perfection of any Liens securing any Series of First Lien Obligations granted
on the Shared Collateral and notwithstanding any provision of the UCC, or any
other applicable law or the Secured Credit Documents or any defect or
deficiencies in the Liens securing the First Lien

 

10



--------------------------------------------------------------------------------

Obligations of any Series or any other circumstance whatsoever (but, in each
case, subject to Section 1.01(b)), each First Lien Secured Party hereby agrees
that the Liens securing each Series of First Lien Obligations on any Shared
Collateral shall be of equal priority.

SECTION 2.02. Actions with Respect to Shared Collateral; Prohibition on
Contesting Liens.

(a) With respect to any Shared Collateral, notwithstanding Section 2.01, only
the Applicable Collateral Agent shall act or refrain from acting with respect to
Shared Collateral (including with respect to any intercreditor agreement with
respect to any Shared Collateral). At any time when the Credit Agreement
Collateral Agent is the Applicable Collateral Agent, no Other First Lien Secured
Party shall or shall instruct any Collateral Agent to, commence any judicial or
nonjudicial foreclosure proceedings with respect to, seek to have a trustee,
receiver, liquidator or similar official appointed for or over, attempt any
action to take possession of, exercise any right, remedy or power with respect
to, or otherwise take any action to enforce its security interest in or realize
upon, or take any other action available to it in respect of, Shared Collateral
(including with respect to any intercreditor agreement with respect to Shared
Collateral), whether under any Other First Lien Security Document, applicable
law or otherwise, it being agreed that only the Credit Agreement Collateral
Agent and the Credit Agreement Authorized Representative, acting in accordance
with the Credit Agreement Collateral Documents, shall be entitled to take any
such actions or exercise any remedies with respect to such Shared Collateral at
such time.

(b) With respect to any Shared Collateral at any time when any Other First Lien
Collateral Agent is the Applicable Collateral Agent, (i) such Other First Lien
Collateral Agent shall act only on the instructions of the Applicable Authorized
Representative, (ii) such Other First Lien Collateral Agent shall not follow any
instructions with respect to such Shared Collateral (including with respect to
any intercreditor agreement with respect to any Shared Collateral) from any
Non-Controlling Authorized Representative (or any other First Lien Secured Party
other than the Applicable Authorized Representative) and (iii) no
Non-Controlling Authorized Representative or other First Lien Secured Party
(other than the Applicable Authorized Representative) shall or shall instruct
such Other First Lien Collateral Agent to, commence any judicial or nonjudicial
foreclosure proceedings with respect to, seek to have a trustee, receiver,
liquidator or similar official appointed for or over, attempt any action to take
possession of, exercise any right, remedy or power with respect to, or otherwise
take any action to enforce its security interest in or realize upon, or take any
other action available to it in respect of, such Shared Collateral (including
with respect to any intercreditor agreement with respect to such Shared
Collateral), whether under any First Lien Security Document, applicable law or
otherwise, it being agreed that only such Other First Lien Collateral Agent,
acting on the instructions of the Applicable Authorized Representative and in
accordance with the Other First Lien Security Documents applicable to it, shall
be entitled to take any such actions or exercise any such remedies with respect
to such Shared Collateral.

(c) Notwithstanding the equal priority of the Liens securing each Series of
First Lien Obligations, the Applicable Collateral Agent (acting on the
instructions of the Applicable Authorized Representative) may deal with the
Shared Collateral as if such Applicable Collateral Agent had a senior and
exclusive Lien on such Collateral. No Non-Controlling Authorized

 

11



--------------------------------------------------------------------------------

Representative or Non-Controlling Secured Party will contest, protest or object
to any foreclosure proceeding or action brought by the Applicable Collateral
Agent, the Applicable Authorized Representative or the Controlling Secured Party
or any other exercise by the Applicable Collateral Agent, the Applicable
Authorized Representative or the Controlling Secured Party of any rights and
remedies relating to the Shared Collateral, or to cause the Applicable
Collateral Agent to do so. The foregoing shall not be construed to limit the
rights and priorities of any First Lien Secured Party, the Applicable Collateral
Agent or any Authorized Representative with respect to any Collateral not
constituting Shared Collateral.

SECTION 2.03. No Interference; Payment Over; Exculpatory Provisions.

(a) Except, in each case, with respect to any Excess Other First Lien
Obligations or any Security Document or Lien securing the Excess Other First
Lien Obligations, to the extent of such Excess Other First Lien Obligations,
each First Lien Secured Party agrees that (i) it will not challenge or question
or support any other Person in challenging or questioning, in any proceeding the
validity or enforceability of any First Lien Obligations of any Series or any
First Lien Security Document or the validity, attachment, perfection or priority
of any Lien under any First Lien Security Document or the validity or
enforceability of the priorities, rights or duties established by or other
provisions of this Agreement; provided that nothing in this Agreement shall be
construed to prevent or impair the rights of any First Lien Secured Party from
challenging or questioning the validity or enforceability of any First Lien
Obligations constituting unmatured interest or the validity of any Lien relating
thereto pursuant to Section 502(b)(2) of the Bankruptcy Code; (ii) it will not
take or cause to be taken any action the purpose or intent of which is, or could
be, to interfere, hinder or delay, in any manner, whether by judicial
proceedings or otherwise, any sale, transfer or other disposition of the Shared
Collateral by the Applicable Collateral Agent, (iii) except as provided in
Section 2.02, it shall have no right to (A) direct the Applicable Collateral
Agent or any other First Lien Secured Party to exercise any right, remedy or
power with respect to any Shared Collateral (including pursuant to any
intercreditor agreement) or (B) consent to the exercise by the Applicable
Collateral Agent or any other First Lien Secured Party of any right, remedy or
power with respect to any Shared Collateral, (iv) it will not institute any suit
or assert in any suit, bankruptcy, insolvency or other proceeding any claim
against the Applicable Collateral Agent or any other First Lien Secured Party
seeking damages from or other relief by way of specific performance,
instructions or otherwise with respect to any Shared Collateral, (v) it will not
seek, and hereby waives any right, to have any Shared Collateral or any part
thereof marshaled upon any foreclosure or other disposition of such Collateral
and (vi) it will not attempt, directly or indirectly, whether by judicial
proceedings or otherwise, to challenge the enforceability of any provision of
this Agreement; provided that nothing in this Agreement shall be construed to
prevent or impair the rights of any of the Applicable Collateral Agent or any
other First Lien Secured Party to enforce this Agreement.

(b) Each First Lien Secured Party hereby agrees that if it shall obtain
possession of any Shared Collateral or shall realize any proceeds or payment in
respect of any such Shared Collateral, pursuant to any First Lien Security
Document or by the exercise of any rights available to it under applicable law
or in any Insolvency or Liquidation Proceeding or through any other exercise of
remedies (including pursuant to any intercreditor agreement), at any time prior
to the Discharge of each of the First Lien Obligations, then it shall hold such
Shared

 

12



--------------------------------------------------------------------------------

Collateral, proceeds or payment in trust for the other First Lien Secured
Parties having a security interest in such Shared Collateral and promptly
transfer any such Shared Collateral, proceeds or payment, as the case may be, to
the Applicable Collateral Agent for such Shared Collateral, to be distributed by
such Applicable Collateral Agent in accordance with the provisions of
Section 2.01(a) hereof.

(c) None of the Applicable Collateral Agent, any Applicable Authorized
Representative or any other First Lien Secured Party shall be liable for any
action taken or omitted to be taken by the Applicable Collateral Agent, such
Applicable Authorized Representative or other First Lien Secured Party with
respect to any Shared Collateral in accordance with the provisions of this
Agreement.

SECTION 2.04. Automatic Release of Liens.

(a) If, at any time any Shared Collateral is transferred to a third party or
otherwise disposed of, in each case, in connection with any enforcement by the
Applicable Collateral Agent in accordance with the provisions of this Agreement,
then (whether or not any Insolvency or Liquidation Proceeding is pending at the
time) the Liens in favor of the other Collateral Agents for the benefit of each
Series of First Lien Secured Parties upon such Shared Collateral will
automatically be released and discharged upon final conclusion of foreclosure
proceeding as and when, but only to the extent, such Liens of the Applicable
Collateral Agent on such Shared Collateral are released and discharged; provided
that any proceeds of any Shared Collateral realized therefrom shall be applied
pursuant to Section 2.01 hereof.

(b) Each Collateral Agent and each Authorized Representative agrees to execute
and deliver (at the sole cost and expense of the Grantors) all such
authorizations and other instruments as shall reasonably be requested by the
Applicable Collateral Agent to evidence and confirm any release of Shared
Collateral provided for in this Section.

SECTION 2.05. Certain Agreements with Respect to Bankruptcy or Insolvency
Proceedings.

(a) This Agreement shall continue in full force and effect notwithstanding the
commencement of any proceeding under the Bankruptcy Code or any other Federal,
state or foreign bankruptcy, insolvency, receivership or similar law by or
against any Grantor or any of its subsidiaries.

(b) If any Grantor shall become subject to a case (a “Bankruptcy Case”) under
the Bankruptcy Code and shall, as debtor(s)-in-possession, move for approval of
financing (“DIP Financing”) to be provided by one or more lenders (the “DIP
Lenders”) under Section 364 of the Bankruptcy Code or the use of cash collateral
under Section 363 of the Bankruptcy Code, each First Lien Secured Party (other
than any Controlling Secured Party or any Authorized Representative of any
Controlling Secured Party) agrees that it will raise no objection to any such
financing or to the Liens on the Shared Collateral securing the same (“DIP
Financing Liens”) or to any use of cash collateral that constitutes Shared
Collateral, unless a majority in interest of the Controlling Secured Parties (or
such greater amount as is necessary to take action under the applicable Loan
Document or Other First Lien Documents), or an Authorized

 

13



--------------------------------------------------------------------------------

Representative of any Controlling Secured Party, shall then oppose or object to
such DIP Financing or such DIP Financing Liens or use of cash collateral (and
(i) to the extent that such DIP Financing Liens are senior to the Liens on any
such Shared Collateral for the benefit of the Controlling Secured Parties, each
Non-Controlling Secured Party will subordinate its Liens with respect to such
Shared Collateral on the same terms as the Liens of the Controlling Secured
Parties (other than any Liens of any First Lien Secured Parties constituting DIP
Financing Liens) are subordinated thereto, and (ii) to the extent that such DIP
Financing Liens rank pari passu with the Liens on any such Shared Collateral
granted to secure the First Lien Obligations of the Controlling Secured Parties,
each Non-Controlling Secured Party will confirm the priorities with respect to
such Shared Collateral as set forth herein), in each case so long as (A) the
First Lien Secured Parties of each Series retain the benefit of their Liens on
all such Shared Collateral pledged to the DIP Lenders, including proceeds
thereof arising after the commencement of such proceeding, with the same
priority vis-a-vis all the other First Lien Secured Parties (other than any
Liens of the First Lien Secured Parties constituting DIP Financing Liens) as
existed prior to the commencement of the Bankruptcy Case, (B) the First Lien
Secured Parties of each Series are granted Liens on any additional collateral
pledged to any First Lien Secured Parties as adequate protection or otherwise in
connection with such DIP Financing or use of cash collateral, with the same
priority vis-a-vis the First Lien Secured Parties as set forth in this
Agreement, (C) if any amount of such DIP Financing or cash collateral is applied
to repay any of the First Lien Obligations, such amount is applied pursuant to
Section 2.01(a) of this Agreement, and (D) if any First Lien Secured Parties are
granted adequate protection with respect to the First Lien Obligations subject
hereto, including in the form of periodic payments, in connection with such DIP
Financing or use of cash collateral, the proceeds of such adequate protection
are applied pursuant to Section 2.01(a) of this Agreement; provided that the
First Lien Secured Parties of each Series shall have a right to object to the
grant of a Lien to secure the DIP Financing over any Collateral subject to Liens
in favor of the First Lien Secured Parties of such Series or its Authorized
Representative that shall not constitute Shared Collateral; and provided further
that the First Lien Secured Parties receiving adequate protection shall not
object to any other First Lien Secured Party receiving adequate protection
comparable to any adequate protection granted to such First Lien Secured Parties
in connection with a DIP Financing or use of cash collateral.

SECTION 2.06. Reinstatement. In the event that any of the First Lien Obligations
shall be paid in full and such payment or any part thereof shall subsequently,
for whatever reason (including an order or judgment for disgorgement of a
preference under Title 11 of the Bankruptcy Code, or any similar law, or the
settlement of any claim in respect thereof), be required to be returned or
repaid, the terms and conditions of this Article II shall be fully applicable
thereto until all such First Lien Obligations shall again have been paid in full
in cash.

SECTION 2.07. Insurance. As between the First Lien Secured Parties, the
Applicable Collateral Agent (acting at the direction of the Applicable
Authorized Representative), shall have the right to adjust or settle any
insurance policy or claim covering or constituting Shared Collateral in the
event of any loss thereunder and to approve any award granted in any
condemnation or similar proceeding affecting the Shared Collateral.

SECTION 2.08. Refinancings. The First Lien Obligations of any Series may be
Refinanced, in whole or in part, in each case, without notice to, or the consent
(except to the extent a consent is otherwise required to permit the Refinancing
transaction under any Secured

 

14



--------------------------------------------------------------------------------

Credit Document) of any First Lien Secured Party of any other Series, all
without affecting the priorities provided for herein or the other provisions
hereof; provided that the Authorized Representative of the holders of any such
Refinancing indebtedness shall have executed a Joinder Agreement on behalf of
the holders of such Refinancing indebtedness.

SECTION 2.09. Possessory Collateral Agent as Gratuitous Bailee for Perfection.

(a) The Possessory Collateral shall be delivered to the Credit Agreement
Collateral Agent and the Credit Agreement Collateral Agent agrees to hold any
Shared Collateral constituting Possessory Collateral that is part of the
Collateral in its possession or control (or in the possession or control of its
agents or bailees) as gratuitous bailee for the benefit of each other First Lien
Secured Party and any assignee solely for the purpose of perfecting the security
interest granted in such Possessory Collateral, if any, pursuant to the
applicable First Lien Security Documents, in each case, subject to the terms and
conditions of this Section 2.09; provided that at any time the Credit Agreement
Collateral Agent is not the Applicable Collateral Agent, the Credit Agreement
Collateral Agent shall, at the request of the Applicable Collateral Agent,
promptly deliver all Possessory Collateral to the Applicable Collateral Agent
together with any necessary endorsements (or otherwise allow the Applicable
Collateral Agent to obtain control of such Possessory Collateral). The Borrowers
shall take such further action as is required to effectuate the transfer
contemplated hereby and shall indemnify each Collateral Agent for loss or damage
suffered by such Collateral Agent as a result of such transfer except for loss
or damage suffered by such Collateral Agent as a result of its own willful
misconduct or gross negligence.

(b) Each Collateral Agent agrees to hold any Shared Collateral constituting
Possessory Collateral, from time to time in its possession, as gratuitous bailee
for the benefit of each other First Lien Secured Party and any assignee, solely
for the purpose of perfecting the security interest granted in such Possessory
Collateral, if any, pursuant to the applicable First Lien Security Documents, in
each case, subject to the terms and conditions of this Section 2.09.

(c) The duties or responsibilities of each Collateral Agent under this
Section 2.09 shall be limited solely to holding any Shared Collateral
constituting Possessory Collateral as gratuitous bailee for the benefit of each
other First Lien Secured Party for purposes of perfecting the Lien held by such
First Lien Secured Parties therein.

SECTION 2.10. Amendments to First Lien Security Documents.

(a) Without the prior written consent of the Credit Agreement Authorized
Representative and Credit Agreement Collateral Agent, each Other First Lien
Collateral Agent agrees that no Other First Lien Security Document may be
amended, supplemented or otherwise modified or entered into to the extent such
amendment, supplement or modification, or the terms of any new Other First Lien
Security Document would be prohibited by, or would require any Grantor to act or
refrain from acting in a manner that would violate, any of the terms of this
Agreement.

(b) Without the prior written consent of each Other First Lien Collateral Agent,
the Credit Agreement Authorized Representative and the Credit Agreement
Collateral Agent agree

 

15



--------------------------------------------------------------------------------

that no Credit Agreement Collateral Document may be amended, supplemented or
otherwise modified or entered into to the extent such amendment, supplement or
modification, or the terms of any new Credit Agreement Collateral Document would
be prohibited by, or would require any Grantor to act or refrain from acting in
a manner that would violate, any of the terms of this Agreement.

(c) In determining whether an amendment to any First Lien Security Document is
permitted by this Section 2.10, each Collateral Agent may conclusively rely on
an officer’s certificate of the Borrowers stating that such amendment is
permitted by this Section 2.10.

SECTION 2.11. Similar Liens and Agreements.

(a) Subject to Section 2.11(b) below, the parties hereto agree that it is their
intention that the Collateral be identical for all First Lien Secured Parties
[provided, that this provision will not be violated with respect to any
particular Series if the First Lien Document for such Series prohibits the
Collateral Agent for that Series from accepting a Lien on such asset or property
or such Collateral Agent otherwise expressly declines to accept a Lien on such
asset or property (any such prohibited or declined Liens with respect to a
particular Series, a “Declined Lien”)]. In furtherance of, but subject to, the
foregoing, the parties hereto agree, subject to the other provisions of this
Agreement:

(i) upon request by any Collateral Agent, to cooperate in good faith (and to
direct their counsel to cooperate in good faith) from time to time in order to
determine the specific items included in the Shared Collateral and the steps
taken to perfect their respective Liens thereon and the identity of the
respective parties obligated under the Credit Agreement Documents and the Other
First Lien Documents; and

(ii) that the documents and agreements creating or evidencing the Liens on
Shared Collateral securing the Credit Agreement Obligations and the Other First
Lien Obligations shall, subject to the terms and conditions of Section 5.2, be
in all material respects the same forms of documents as one another, except that
the documents and agreements creating or evidencing the Liens securing the Other
First Lien Obligations may contain additional provisions as may be necessary or
appropriate to establish the intercreditor arrangements among the various
separate classes of creditors holding Other First Lien Obligations and to
address any Declined Lien.

(b) Notwithstanding anything in this Agreement or any other First Lien Documents
to the contrary, Collateral consisting of cash and cash equivalents pledged to
secure reimbursement obligations in respect of letters of credit shall solely
secure and shall be applied as specified in the Credit Agreement or Other First
Lien Agreement, as applicable, pursuant to which such letters of credit were
issued and will not constitute Shared Collateral.

ARTICLE III

EXISTENCE AND AMOUNTS OF LIENS AND OBLIGATIONS

Whenever a Collateral Agent or any Authorized Representative shall be required,
in connection with the exercise of its rights or the performance of its
obligations hereunder, to

 

16



--------------------------------------------------------------------------------

determine the existence or amount of any First Lien Obligations of any Series,
or the Shared Collateral subject to any Lien securing the First Lien Obligations
of any Series, it may request that such information be furnished to it in
writing by each other Authorized Representative or Collateral Agent and shall be
entitled to make such determination or not make any determination on the basis
of the information so furnished; provided, however, that if an Authorized
Representative or a Collateral Agent shall fail or refuse reasonably promptly to
provide the requested information, the requesting Collateral Agent or Authorized
Representative shall be entitled to make any such determination or not make any
determination by such method as it may, in the exercise of its good faith
judgment, determine, including by reliance upon a certificate of the Borrowers.
Each Collateral Agent and each Authorized Representative may rely conclusively,
and shall be fully protected in so relying, on any determination made by it in
accordance with the provisions of the preceding sentence (or as otherwise
directed by a court of competent jurisdiction) and shall have no liability to
any Grantor, any First Lien Secured Party or any other person as a result of
such determination.

ARTICLE IV

THE APPLICABLE COLLATERAL AGENT

SECTION 4.01. Authority.

(a) Notwithstanding any other provision of this Agreement, nothing herein shall
be construed to impose any fiduciary or other duty on any Applicable Collateral
Agent to any Non-Controlling Secured Party or give any Non-Controlling Secured
Party the right to direct any Applicable Collateral Agent, except that each
Applicable Collateral Agent shall be obligated to distribute proceeds of any
Shared Collateral in accordance with Section 2.01 hereof.

(b) In furtherance of the foregoing, each Non-Controlling Secured Party
acknowledges and agrees that the Applicable Collateral Agent shall be entitled,
for the benefit of the First Lien Secured Parties, to sell, transfer or
otherwise dispose of or deal with any Shared Collateral as provided herein and
in the First Lien Security Documents, as applicable, for which the Applicable
Collateral Agent is the collateral agent of such Shared Collateral, without
regard to any rights to which the Non-Controlling Secured Parties would
otherwise be entitled as a result of the First Lien Obligations held by such
Non-Controlling Secured Parties. Without limiting the foregoing, each
Non-Controlling Secured Party agrees that none of the Applicable Collateral
Agent, the Applicable Authorized Representative or any other First Lien Secured
Party shall have any duty or obligation first to marshal or realize upon any
type of Shared Collateral (or any other Collateral securing any of the First
Lien Obligations), or to sell, dispose of or otherwise liquidate all or any
portion of such Shared Collateral (or any other Collateral securing any First
Lien Obligations), in any manner that would maximize the return to the
Non-Controlling Secured Parties, notwithstanding that the order and timing of
any such realization, sale, disposition or liquidation may affect the amount of
proceeds actually received by the Non-Controlling Secured Parties from such
realization, sale, disposition or liquidation. Each of the First Lien Secured
Parties waives any claim it may now or hereafter have against any Collateral
Agent or the Authorized Representative of any other Series of First Lien
Obligations or any other First Lien Secured Party of any other Series arising
out of (i) any actions which any Collateral Agent, Authorized Representative or
the First Lien Secured Parties take or omit to take

 

17



--------------------------------------------------------------------------------

(including, actions with respect to the creation, perfection or continuation of
Liens on any Collateral, actions with respect to the foreclosure upon, sale,
release or depreciation of, or failure to realize upon, any of the Collateral
and actions with respect to the collection of any claim for all or any part of
the First Lien Obligations from any account debtor, guarantor or any other
party) in accordance with the First Lien Security Documents or any other
agreement related thereto or to the collection of the First Lien Obligations or
the valuation, use, protection or release of any security for the First Lien
Obligations, (ii) any election by any Applicable Authorized Representative or
any holders of First Lien Obligations, in any proceeding instituted under the
Bankruptcy Code, of the application of Section 1111(b) of the Bankruptcy Code or
any similar provision of any other Bankruptcy Law or (iii) subject to
Section 2.05, any borrowing by, or grant of a security interest or
administrative expense priority under Section 364 of the Bankruptcy Code or any
equivalent provision of any other Bankruptcy Law, by the Parent Borrower or any
of its Subsidiaries, as debtor-in-possession.

SECTION 4.02. Power-of-Attorney.

Each Non-Controlling Authorized Representative and Collateral Agent that is not
the Applicable Collateral Agent, for itself and on behalf of each other First
Lien Secured Party of the Series for whom it is acting, hereby irrevocably
appoints the Applicable Collateral Agent and any officer or agent of the
Applicable Collateral Agent, which appointment is coupled with an interest with
full power of substitution, as its true and lawful attorney-in-fact with full
irrevocable power and authority in the place and stead of such Non-Controlling
Authorized Representative, Collateral Agent or First Lien Secured Party, to take
any and all appropriate action and to execute any and all documents and
instruments which may be necessary to accomplish the purposes of this Agreement,
including the exercise of any and all remedies under each First Lien Security
Document with respect to Shared Collateral and the execution of releases in
connection therewith.

ARTICLE V

MISCELLANEOUS

SECTION 5.01. Notices. All notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

(a) if to the Credit Agreement Collateral Agent and Credit Agreement Authorized
Representative, to it at:

Goldman Sachs Bank USA

c/o Goldman, Sachs & Co.

30 Hudson Street, 36th Floor

Jersey City, New Jersey 07302

Attention: SBD Operations

Email: gsd.link@gs.com

 

18



--------------------------------------------------------------------------------

with a copy to:

Goldman Sachs Bank USA

200 West Street

New York, New York 10282-2198

Attention: Anisha Malhotra

(b) if to the Initial Other Collateral Agent, to it at:

[address]

Attention:

Telephone:

Telecopier:

Electronic Mail:

(c) if to any other Authorized Representative or Collateral Agent, to it at the
address set forth in the applicable Joinder Agreement.

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt (if
a Business Day) and on the next Business Day thereafter (in all other cases) if
delivered by hand or overnight courier service or sent by telecopy or on the
date five Business Days after dispatch by certified or registered mail if
mailed, in each case delivered, sent or mailed (properly addressed) to such
party as provided in this Section 5.01 or in accordance with the latest
unrevoked direction from such party given in accordance with this Section 5.01.
As agreed to in writing among each Collateral Agent and each Authorized
Representative from time to time, notices and other communications may also be
delivered by e-mail to the e-mail address of a representative of the applicable
person provided from time to time by such person.

SECTION 5.02. Waivers; Amendment; Joinder Agreements.

(a) No failure or delay on the part of any party hereto in exercising any right
or power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the parties hereto are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by any party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. No notice or demand on any party
hereto in any case shall entitle such party to any other or further notice or
demand in similar or other circumstances.

(b) Neither this Agreement nor any provision hereof may be terminated, waived,
amended or modified (other than pursuant to any Joinder Agreement) except
pursuant to an agreement or agreements in writing entered into by each
Authorized Representative and each

 

19



--------------------------------------------------------------------------------

Collateral Agent (and with respect to any such termination, waiver, amendment or
modification which increases the obligations or reduces the rights of any
Borrower or any other Grantor under this Agreement, with the consent of the
Borrowers).

(c) Notwithstanding the foregoing, without the consent of any First Lien Secured
Party, any Collateral Agent and Authorized Representative may become a party
hereto by execution and delivery of a Joinder Agreement in accordance with
Section 5.14 of this Agreement and upon such execution and delivery, such
Collateral Agent and Authorized Representative and the Other First Lien Secured
Parties and Other First Lien Obligations of the Series for which such Collateral
Agent and Authorized Representative is acting shall be subject to the terms
hereof and the terms of the Other First Lien Security Documents applicable
thereto.

(d) Notwithstanding the foregoing, without the consent of any other Authorized
Representative or First Lien Secured Party, the Collateral Agents may effect
amendments and modifications to this Agreement to the extent necessary to
reflect any incurrence of any Other First Lien Obligations in compliance with
the Credit Agreement and the other Secured Credit Documents.

SECTION 5.03. Parties in Interest. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns, as well as the other First Lien Secured Parties, all of whom are
intended to be bound by, and to be third party beneficiaries of, this Agreement.

SECTION 5.04. Survival of Agreement. All covenants, agreements, representations
and warranties made by any party in this Agreement shall be considered to have
been relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement.

SECTION 5.05. Counterparts. This Agreement may be executed in counterparts, each
of which shall constitute an original but all of which when taken together shall
constitute a single contract. Delivery of an executed signature page to this
Agreement by facsimile transmission shall be as effective as delivery of a
manually signed counterpart of this Agreement.

SECTION 5.06. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction. The
parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 5.07. Governing Law. This Agreement shall be construed in accordance
with and governed by the laws of the State of New York, without regard to
conflicts of laws principles thereof.

 

20



--------------------------------------------------------------------------------

SECTION 5.08. Submission to Jurisdiction; Waivers. Each Collateral Agent and
each Authorized Representative, on behalf of itself and the First Lien Secured
Parties of the Series for whom it is acting, irrevocably and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the First Lien Security Documents, or for
recognition and enforcement of any judgment in respect thereof, to the general
jurisdiction of the state and federal courts located in New York County and
appellate courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person (or its
Authorized Representative) at the address referred to in Section 5.01;

(d) agrees that nothing herein shall affect the right of any other party hereto
(or any First Lien Secured Party) to effect service of process in any other
manner permitted by law or shall limit the right of any party hereto (or any
First Lien Secured Party) to sue in any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 5.08 any special, exemplary, punitive or consequential damages.

SECTION 5.09. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT. EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 5.09.

SECTION 5.10. Headings. Article, Section and Annex headings used herein are for
convenience of reference only, are not part of this Agreement and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Agreement.

SECTION 5.11. Conflicts. In the event of any conflict or inconsistency between
the provisions of this Agreement and the provisions of any of the other Secured
Credit Documents or First Lien Security Documents, the provisions of this
Agreement shall control.

 

21



--------------------------------------------------------------------------------

SECTION 5.12. Provisions Solely to Define Relative Rights. The provisions of
this Agreement are and are intended solely for the purpose of defining the
relative rights of the First Lien Secured Parties in relation to one another.
None of the Borrowers, any other Grantor or any other creditor thereof shall
have any rights or obligations hereunder, except as expressly provided in this
Agreement and none of the Borrowers or any other Grantor may rely on the terms
hereof (other than Sections 2.04, 2.05, 2.08, 2.09 and Article V). Nothing in
this Agreement is intended to or shall impair the obligations of any Grantor,
which are absolute and unconditional, to pay the First Lien Obligations as and
when the same shall become due and payable in accordance with their terms.

SECTION 5.13. Integration. This Agreement together with the other Secured Credit
Documents and the First Lien Security Documents represents the agreement of each
of the Grantors and the First Lien Secured Parties with respect to the subject
matter hereof, and there are no promises, undertakings, representations or
warranties by any Grantor, the Credit Agreement Authorized Representative, any
or any other First Lien Secured Party relative to the subject matter hereof not
expressly set forth or referred to herein or in the other Secured Credit
Documents or the First Lien Security Documents.

SECTION 5.14. Other First Lien Obligations.

To the extent, but only to the extent not prohibited by the provisions of the
Credit Agreement and the Other First Lien Documents, the Borrowers may incur
additional indebtedness after the date hereof that is secured on an equal and
ratable basis with the liens securing the Credit Agreement Obligations and the
Other First Lien Obligations (such indebtedness referred to as “Additional
Senior Class Debt”). Any such Additional Senior Class Debt may be secured by a
Lien on a ratable basis, in each case under and pursuant to the Other First Lien
Documents, if and subject to the condition that the Collateral Agent and
Authorized Representative of any such Additional Senior Class Debt (an
“Additional Senior Class Debt Collateral Agent” and an “Additional Senior Class
Debt Representative,” respectively), acting on behalf of the holders of such
Additional Senior Class Debt (such Additional Senior Class Debt Collateral
Agent, Additional Senior Class Debt Representative and holders in respect of any
Additional Senior Class Debt being referred to as the “Additional Senior Class
Debt Parties”), becomes a party to this Agreement by satisfying the conditions
set forth in clauses (i) through (iv) of the immediately succeeding paragraph
and becomes a party to the ABL/Term Intercreditor Agreement by satisfying
conditions set forth therein.

In order for an Additional Senior Class Debt Representative and Additional
Senior Class Debt Collateral Agent to become a party to this Agreement,

(a) such Additional Senior Class Debt Representative, such Additional Senior
Class Debt Collateral Agent, each Collateral Agent, each Authorized
Representative and each Grantor shall have executed and delivered an instrument
substantially in the form of Exhibit A (with such changes as may be reasonably
approved by each Collateral Agent and such Additional Senior Class Debt
Representative) pursuant to which such Additional Senior Class Debt
Representative becomes an Authorized Representative hereunder, and such
Additional Senior Class Debt Collateral Agent becomes a Collateral Agent
hereunder, and the Additional Senior Class Debt in respect of which such
Additional Senior Class Debt Representative is the Authorized Representative and
the related Additional Senior Class Debt Parties become subject hereto and bound
hereby;

 

22



--------------------------------------------------------------------------------

(b) the Borrowers shall have (x) delivered to each Collateral Agent true and
complete copies of each of the Other First Lien Documents relating to such
Additional Senior Class Debt, certified as being true and correct by a
Responsible Officer of the Borrowers and (y) identified in a certificate of an
authorized officer the obligations to be designated as Other First Lien
Obligations and the initial aggregate principal amount or face amount thereof;

(c) all First Lien Security Documents, filings and recordations necessary in the
reasonable judgment of the Additional Senior Class Debt Collateral Agent to
create and perfect the Liens securing the relevant obligations relating to such
Additional Senior Class Debt shall have been made, executed and/or delivered
(or, with respect to any such filings or recordations, acceptable provisions to
perform such filings or recordings have been taken in the reasonable judgment of
the Additional Senior Class Debt Collateral Agent), and all fees and taxes in
connection therewith shall have been paid (or acceptable provisions to make such
payments have been taken in the reasonable judgment of the Additional Senior
Class Debt Collateral Agent); and

(d) the Other First-Lien Documents, as applicable, relating to such Additional
Senior Class Debt shall provide, in a manner reasonably satisfactory to each
Collateral Agent, that each Additional Senior Class Debt Party with respect to
such Additional Senior Class Debt will be subject to and bound by the provisions
of this Agreement in its capacity as a holder of such Additional Senior Class
Debt.

Upon the execution and delivery of a Joinder Agreement by an Additional Senior
Class Debt Representative and an Additional Collateral Agent in accordance with
this Section 5.14, each other Authorized Representative and Collateral Agent
shall acknowledge such execution and delivery thereof, subject to the terms of
this Section 5.14.

SECTION 5.15. Agent Capacities. Except as expressly provided herein, GOLDMAN
SACHS BANK USA is acting in the capacity of Credit Agreement Authorized
Representative and Credit Agreement Collateral Agent solely for the Credit
Agreement Secured Parties. Except as expressly provided herein, the Initial
Other Authorized Representative and the Initial Other Collateral Agent is acting
in the capacity of a collateral agent and authorized representative solely for
the Initial Other Secured Parties.

[Remainder of this page intentionally left blank]

 

23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

GOLDMAN SACHS BANK USA,

as Credit Agreement Collateral Agent and Credit Agreement Authorized
Representative

By:  

 

  Name:   Title: [                    ],

as Initial Other Collateral Agent

By:  

 

  Name:   Title: [                    ],

as Initial Other Authorized Representative

By:  

 

  Name:   Title:

[Signature Page to Pari Passu Lien Intercreditor Agreement]



--------------------------------------------------------------------------------

CONSENT OF GRANTORS

Dated:

Reference is made to the Pari Passu Lien Intercreditor Agreement dated as of the
date hereof between GOLDMAN SACHS BANK USA, as Credit Agreement Authorized
Representative and Credit Agreement Collateral Agent, [            ], as Initial
Other Authorized Representative and [            ], as Initial Other Collateral
Agent, as the same may be amended, restated, supplemented, waived, or otherwise
modified from time to time (the “Intercreditor Agreement”). Capitalized terms
used but not defined herein shall have the meanings assigned to such terms in
the Intercreditor Agreement.

The Borrowers have read the foregoing Intercreditor Agreement and consent
thereto. The Borrowers agree that they will not, and will cause each of the
other Grantors to not, take any action that would be contrary to the express
provisions of the foregoing Intercreditor Agreement, agrees to abide by the
requirements expressly applicable to it under the foregoing Intercreditor
Agreement and agrees that, except as otherwise provided therein, no First Lien
Secured Party shall have any liability to any Grantor for acting in accordance
with the provisions of the foregoing Intercreditor Agreement. The Borrowers
confirm on behalf of each Grantor that the foregoing Intercreditor Agreement is
for the sole benefit of the First Lien Secured Parties and their respective
successors and assigns, and that no Grantor is an intended beneficiary or third
party beneficiary thereof except to the extent otherwise expressly provided
therein.

Notwithstanding anything to the contrary in the Intercreditor Agreement or
provided herein, each party to the Intercreditor Agreement agrees that the
Borrowers and the other Grantors shall not have any right to consent to or
approve any amendment, modification or waiver of any provision of the
Intercreditor Agreement except as set forth in Section 5.02(b).

Without limitation to the foregoing, the Borrowers agree to take, and to cause
each other Grantor to take, such further action and to execute and deliver such
additional documents and instruments (in recordable form, if requested) as the
Applicable Collateral Agent may reasonably request to effectuate the terms of
and the lien priorities contemplated by the Intercreditor Agreement.

This Consent shall be governed and construed in accordance with the laws of the
State of New York, without regard to conflicts of laws principles thereof.
Notices delivered to the Borrowers pursuant to this Consent shall be delivered
in accordance with the notice provisions set forth in the Intercreditor
Agreement.

Consent of Grantors - 1



--------------------------------------------------------------------------------

IN WITNESS HEREOF, this Consent is hereby executed by each of the Grantors as of
the date first written above.

 

ASCENA RETAIL GROUP, INC., as the Parent Borrower By:  

 

  Name:   Title: ANNTAYLOR RETAIL, INC., as the Subsidiary Borrower By:  

 

  Name:   Title: [NAMES OF SUBSIDIARY PARTIES] By:  

 

  Name:   Title:

Consent of Grantors - 2



--------------------------------------------------------------------------------

Exhibit A

to Pari Passu Lien Intercreditor Agreement

[FORM OF] JOINDER NO. [    ] dated as of [            ], 20[    ] (the “Joinder
Agreement”) to the PARI PASSU LIEN INTERCREDITOR AGREEMENT dated as of
[            ], [    ], (the “Pari Passu Lien Intercreditor Agreement”), among
GOLDMAN SACHS BANK USA, as Credit Agreement Authorized Representative and Credit
Agreement Collateral Agent, [            ], as Initial Other Authorized
Representative and [            ], as Initial Other Collateral Agent, and the
additional Authorized Representatives from time to time a party thereto.1

A. Capitalized terms used herein but not otherwise defined herein shall have the
meanings assigned to such terms in the Pari Passu Lien Intercreditor Agreement.

B. As a condition to the ability of the Borrowers to incur Other First Lien
Obligations and to secure such Additional Senior Class Debt with the liens and
security interests created by the Other First Lien Security Documents, the
Additional Senior Class Debt Representative in respect of such Additional Senior
Class Debt is required to become an Authorized Representative, and the
Additional Senior Class Debt Collateral Agent is required to become a Collateral
Agent, and such Additional Senior Class Debt and the Additional Senior Class
Debt Parties in respect thereof are required to become subject to and bound by,
the Pari Passu Lien Intercreditor Agreement. Section 5.14 of the Pari Passu Lien
Intercreditor Agreement provides that such Additional Senior Class Debt
Representative may become an Authorized Representative, such Additional Senior
Class Debt Collateral Agent may become a Collateral Agent, and such Additional
Senior Class Debt and such Additional Senior Class Debt Parties may become
subject to and bound by, the Pari Passu Lien Intercreditor Agreement, pursuant
to the execution and delivery by the Additional Senior Debt Class Representative
of an instrument in the form of this Joinder and the satisfaction of the other
conditions set forth in Section 5.14 of the Pari Passu Lien Intercreditor
Agreement. The undersigned Additional Senior Class Debt Representative (the “New
Representative”) and Additional Senior Class Debt Collateral Agent (the “New
Collateral Agent”) are executing this Joinder Agreement in accordance with the
requirements of the Pari Passu Lien Intercreditor Agreement and the First Lien
Security Documents.

Accordingly, the New Representative and the New Collateral Agent agree as
follows:

SECTION 1. In accordance with Section 5.14 of the Pari Passu Lien Intercreditor
Agreement, the New Representative and the New Collateral Agent by their
signatures below become an Authorized Representative and a Collateral Agent,
respectively, under, and the related Additional Senior Class Debt and Additional
Senior Class Debt Parties become subject to and bound by, the Pari Passu Lien
Intercreditor Agreement with the same force and effect as if the New
Representative and New Collateral Agent had originally been named therein as an
Authorized Representative or a Collateral Agent, respectively, and the New
Representative and the New Collateral Agent, on their behalf and on behalf of
such Additional Senior Class Debt Parties, hereby agree to all the terms and
provisions of the Pari Passu Lien Intercreditor

 

 

1  In the event of the Refinancing of the Credit Agreement Obligations, this
Joinder will be revised to reflect joinder by a new Credit Agreement Collateral
Agent

 

Exhibit A-1



--------------------------------------------------------------------------------

Agreement applicable to them as Authorized Representative and Collateral Agent,
respectively, and to the Additional Senior Class Debt Parties that they
represent as Other First Lien Secured Parties. Each reference to a “Authorized
Representative” in the Pari Passu Lien Intercreditor Agreement shall be deemed
to include the New Representative, and each reference to a “Collateral Agent” in
the Pari Passu Lien Intercreditor Agreement shall be deemed to include the New
Collateral Agent. The Pari Passu Lien Intercreditor Agreement is hereby
incorporated herein by reference.

SECTION 2. Each of the New Representative and New Collateral Agent represent and
warrant to each Collateral Agent, each Authorized Representative and the other
First Lien Secured Parties, individually, that (i) it has full power and
authority to enter into this Joinder Agreement, in its capacity as [agent]
[trustee] under [describe new facility], (ii) this Joinder Agreement has been
duly authorized, executed and delivered by it and constitutes its legal, valid
and binding obligation, enforceable against it in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency or
similar laws affecting the enforcement of creditors’ rights generally or by
equitable principles relating to enforceability, and (iii) the Other First Lien
Documents relating to such Additional Senior Class Debt provide that, upon the
New Representative’s and the New Collateral Agent’s entry into this Joinder
Agreement, the Additional Senior Class Debt Parties in respect of such
Additional Senior Class Debt will be subject to and bound by the provisions of
the Pari Passu Lien Intercreditor Agreement as Other First Lien Secured Parties.

SECTION 3. This Joinder Agreement may be executed in counterparts, each of which
shall constitute an original, but all of which when taken together shall
constitute a single contract. This Joinder Agreement shall become effective when
each Collateral Agent shall have received a counterpart of this Joinder
Agreement that bears the signatures of the New Representative and the New
Collateral Agent. Delivery of an executed signature page to this Joinder
Agreement by facsimile transmission shall be effective as delivery of a manually
signed counterpart of this Joinder Agreement.

SECTION 4. Except as expressly supplemented hereby, the Pari Passu Lien
Intercreditor Agreement shall remain in full force and effect.

SECTION 5. THIS JOINDER AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS
OF LAWS PRINCIPLES THEREOF.

SECTION 6. In case any one or more of the provisions contained in this Joinder
Agreement should be held invalid, illegal or unenforceable in any respect, no
party hereto shall be required to comply with such provision for so long as such
provision is held to be invalid, illegal or unenforceable, but the validity,
legality and enforceability of the remaining provisions contained herein and in
the Pari Passu Lien Intercreditor Agreement shall not in any way be affected or
impaired. The parties hereto shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

 

Exhibit A-2



--------------------------------------------------------------------------------

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 5.01 of the Pari Passu Lien Intercreditor
Agreement. All communications and notices hereunder to the New Representative
and the New Collateral Agent shall be given to them at their respective
addresses set forth below their signatures hereto.

SECTION 8. The Borrowers agree to reimburse each Collateral Agent and each
Authorized Representative for its reasonable out-of-pocket expenses in
connection with this Joinder Agreement, including the reasonable fees, other
charges and disbursements of counsel.

 

Exhibit A-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Representative and New Collateral Agent have duly
executed this Joinder Agreement to the Pari Passu Lien Intercreditor Agreement
as of the day and year first above written.

 

[NAME OF NEW REPRESENTATIVE], as   [        ] for the holders of [            ]
By:  

 

  Name:   Title: Address for notices:

 

 

attention of:                                        
                                       
Telecopy:                                  
                                                    [NAME OF NEW COLLATERAL
AGENT], as   [        ] for the holders of [            ] By:  

 

  Name:   Title: Address for notices:

 

 

attention of:                                        
                                       
Telecopy:                                  
                                                    Acknowledged by: GOLDMAN
SACHS BANK USA,   as a Credit Agreement Authorized Representative and Credit
Agreement Collateral Agent

 

Exhibit A-4



--------------------------------------------------------------------------------

By:  

 

  Name:   Title: [                    ],   as Initial Other Collateral Agent By:
 

 

  Name:   Title: [                    ],   as Initial Other Authorized
Representative By:  

 

  Name:   Title: